IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
Civil Action No.: 3:18-cv-197-RJE

BRUCE RHYNE and JANICE RHYNE,
Plaintiffs,
vs.

UNITED STATES STEEL
CORPORATION, et al.,

Defendants.

 

PLAINTIFFS’ NOTICE OF FILING OF DEPOSITION DESIGNATIONS
Plaintiffs hereby file certain deposition designations along with objections and counter-
designations for the following deponents:
1, Steven Gore

2. James Graeber O = Over cul ed

3. Thomas Keenan

4, John Masaitis (Davis) G = S ustai ned
5. John Masaitis (Krem)

6. Myron A. Mehlman

7, Mark Monique (Lee)

8. Mark Monique (Thomas)

I

Case 3:18-cv-00197-RJC-DSC Document 311 Filed 09/02/20 Page 1 of 3
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1 of 1330
Dated: September 2, 2020

2

Respectfully Submitted,

/s/Mark Doby
Mark Doby (NCBN 39637)

John Hughes (NCSB 22126)
WALLACE & GRAHAM, P.A.
525 North Main Street
Salisbury, NC 28144

Tel. No. (704) 633-5244

Fax: (704) 633-9434
mdoby@wallacegraham.com
jnughes(@wallacegraham.com

 

 

Andrew J. DuPont, admitted pro hac vice
LOCKS LAW FIRM

601 Walnut St. Suite 720 East
Philadelphia, PA 19106

Phone: (215) 893-3425
adupont(@lockslaw.com

 

Case 3:18-cv-00197-RJC-DSC Document 311 Filed 09/02/20 Page 2 of 3
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 2 of 1330
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing was served by e-filing via the

Western District of North Carolina’s e-Filing Portal to all counsel of record on September 2, 2020

Dated: September 2, 2020

/s/Mark Dob
Mark Doby (NCBN 39637)

John Hughes (NCSB 22126)
WALLACE & GRAHAM, P.A.
525 North Main Street
Salisbury, NC 28144

Tel. No. (704) 633-5244

Fax: (704) 633-9434
mdoby(@wallacegraham,com
jhughes‘@wallacegraham.com

 

 

Andrew J. DuPont, admitted pro hac vice
LOCKS LAW FIRM

601 Walnut St. Suite 720 East
Philadelphia, PA 19106

Phone: (215) 893-3425

adupont@lockslaw.com

Case 3:18-cv-00197-RJC-DSC Document 311 Filed 09/02/20 Page 3 of 3
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 page 3 of 1330
Exhibit 1

CHES ECON ARIEBSE Bocument 40s” red ourws BAgE 4 of

ps
Ww
WO
 

 

Plaintiffs’ designations are in yellow
Defendants’ collective designations are in green
|

 

Deposition of
Steven D. Gore, M.D.

Date: November 4, 2019

Case: Bruce Rhyne and Janice Rhyne v. United States Steel
Corporation, et al.

No. 3:18-cv-00197-RJC-DSC

Court Reporter: Roselind C. Pisano, CSR

Paszkiewicz Court Reporting
Phone: 618-307-9320
Toll-Free: 855-595-3577
Fax: 618-855-9513
www.spreporting.com

 

 

 

CASE BENOIT RIC Re WSUURGhP Abs FEE OS/25/28 PAGSS A *PP0
 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

BRUCE RHYNE and JANICE }
RHYNE, )
Plaintiffs, )Case No.:
Vs. ) 3:18-cv-00197-RJC-DSC
UNITED STATES STEEL }
CORPORATION, et al., }

Defendants. )

The deposition of STEVEN D. GORE, M.D., called
for examination pursuant to Notice and pursuant to
the Rules of Civil Procedure for the United States
District Courts pertaining to the taking of |
depositions, taken before Roselind C. Pisano, C.S.R.
No. 084-002031, Certified Shorthand Reporter and a
Notary Public within and for the County of Cook and
State of Illinois, at The Blake Hotel, 9 High Street,
New Haven, Connecticut, on November 4, 2019,

commencing at the hour of 9:31 a.m.

 

 

 

CHESSER MOREARIEBSE BBELMEM abe? FIER aAP Page é of 1880
be

10

11
12

13

14

15
16

17

18

19

20
21

22

23

24

25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 2

APPEARANCES:

LOCKS LAW FIRM

BY: MR. ANDREW J. DUPONT

601 Walnut Street

Suite 720 East

Philadelphia, Pennsylvania 19106

adupont@lockslaw.com
Representing the Plaintiff;

BABST CALLAND CLEMENTS and ZOMNIR, P.C.
BY: MS. KATHY K. CONDO (VIA TELEPHONE)
Two Gateway Center
603 Stanwix Street
6th Floor
Pittsburgh, Pennsylvania 15222
kcondo@babstcalland.com
Representing the Defendant,
Acuity Specialty Products Group, Inc.;

CRANFILL SUMNER & HARTZOG
BY: MS. VIRGINIA M. WOOTEN
2907 Providence Road
Suite 200
Charlotte, North Carolina 28211
vwooten@cshlaw.com
Representing the Defendant, Turtle Wax;

DICKIE McCAMEY

BY: MR. VAUGHN K. SCHULTZ

Two PPG Place

Suite 400

Pittsburgh, Pennsylvania 15222

vschultz@dmclaw.com
Representing the Defendant,
Exxon Mobil Corporation;

FISHKIN LUCKS
BY: MR. ANDREW P. FISHKIN (VIA TELEPHONE)
277 Broadway
Suite 408
New York, New York 10007
afishkin@fishkinlucks.com

Representing the Defendants,

Univar, Chevron and CRC;

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CBSE FTE -OOTRIEDSC BRINGS! FS OS/PS/28 BARE 7 BI Ao

 
10
11

12

13

14
15

16

17

18

19
20

21

22

23

24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 3

APPEARANCES: (Continued)

FORMAN WATKINS & KRUTZ LLP

BY: MR. TIM GRAY

201 St. Charles Avenue

Suite 2100

New Orleans, Louisiana 70170

tim.gray@formanwatkins.com
Representing the Defendant,
United States Steel;

GORDON REES SCULLY MANSUKHANT, LLP
BY: MR. JOSHUA W. DIXON (VIA TELEPHONE)
40 Calhoun Street
Suite 350
Charleston, South Carolina 29401
jdixon@grsm.com

Representing the Defendant, Savogran;

HARRIS BEACH PLLC
BY: MR. BRIAN A. BENDER (VIA TELEPHONE)
100 Wall Street
New York, New York 10005
pbender@harrisbeach.com
Representing the Defendant, Safety-Kleen;

MARON MARVEL BRADLEY ANDERSON & TARDY LLC
BY: MR. CHAD D. MOUNTAIN (VIA TELEPHONE)
Three Logan Square
1717 Arch Street /
Suite 3710
Philadelphia, Pennsylvania 19103
cmountain@maronmarvel.com
Representing the Defendant, Sunoco (R&M), LLC;

McANGUS GOUDELOCK & COURIE LLC
BY: MR. JOHN JEFFRIES (VIA TELEPHONE)
6302 Fairview Road
Suite 700
Charlotte, North Carolina 28210-2267
jjefftries@mgclaw.com
Representing the Defendant, Kano Labs.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHESS ACO ORIEBSE BEEUIMeH abst FIMAeHeA? Page 8 Gf 1880

 
Steven D. Gore, M.D.
November 4, 2019

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

NUMBER

Nos. 1 and 2

 

HIBITS5

scanned and returned to Mr.

Dr. Gore Deposition Exhibit

Gray.)

Page 4
INDE X
WITNESS EXAMINATION
STEVEN D. GORE, M.D.
Examination By Mr. Gray 5
Examination By Mr. Schultz S1
Examination By Ms. Wooten 719
Examination By Mr. Fishkin 85
Examination By Mr Jeffries 90
Examination By Mr. Dixon 151
Examination By Mr. Dupont 153

MARKED FOR ID

(Original exhibits were given to the court reporter,

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 6 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 9 of 1330

 
Bm WwW NO fF

Oven oO oO

10
Ti
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 5

(Witness sworn.)

STEVEN D. GORE, M.D.,

called as a witness herein, having been first duly

sworn, was examined and testified as follows:

EXAMINATION
BY MR. GRAY:

Q. Dr. Gore, good morning. I'm Tim Gray. We
have met. before.

A. We have. Good morning to you.

Q. How are you, sir?

A. I'm well. ‘Thanks.

MR. GRAY: I'm going to attach two things as
exhibits. Number 1 is the deposition notice that we
issued in this case, and Exhibit 2 is a report signed
by you and dated October 1, 2017.

(Dr. Gore Exhibit Nos. 1 and 2
marked for identification.)
BY MR. GRAY:

Q. I'm going to hand those both to you.

A. Okay.
Q. Irrespective of whether you recall the
specifics of that deposition notice, have -- other

than published literature, to your knowledge, are all
of the materials that you've reviewed in preparation

for this case Mr. DuPont has?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595- Se

CEES TESROOISHAIEDSE CSSUMEA AOE FALE BSASAC® Page 16 Gr P30

 
WwW N

10
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 6
A. Yes, absolutely.

QO. Either he sent it to you or you sent it to

A. Absolutely.

Q. And then that report marked as Exhibit 2,
that's the report you've generated in this case?

A. Yes. Two years ago.

Q. What have you done since that report was

generated in this case?

A. I reviewed my report, I reread some of the
medical records. I think that's about it.
Q. We received a Dropbox link from Mr. DuPont.

I'm going to walk through some of the things that
were on that link.

A. Okay.

OQ. Some of these may be things he provided to
you that you may or may not have reviewed, so my

questions are going to be pretty brief.

A. Okay.

Q. For example, we received the deposition of
Dr. Diane Howard. Did you review that deposition?

A. I think -- was that done two years ago?

MR. DUPONT: Yes,
THE WITNESS: Yes, I had reviewed it, because I

referenced it in my report, but I haven't recently.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 8 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 11 of 1330

 
DM OF FP WB NY Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 7

BY MR. GRAY:
Q. And then, of course, there is a reference to

Mr. Petty's report which you reference in your

report.
A. Yes.
Q. There is a reference to a report by an

expert named Deeds?

A. Deeds?

Q. D-e-e-d-s.

A. Never heard of him.

Q. Okay. That's from one of the defendants.
You haven't reviewed that report?

A. I don't know anything about it.

Q. You don't recall?

A. I recall I haven't.

Q. This will be a compound question. Do you
recall reviewing any of Dr. Dominic Alexander,
Dr. Peter Shields, David Pyatt or Dr. Natelson --
have you reviewed any of their reports in this case?

A. I glanced at Dr. Shields' report last night,
but not in great detail. I skimmed it.

Q. Did you have any specific criticisms or
critiques?

Obviously you disagree about some things, as

stated in your report.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv.00197-RIC-RSC Document 314-1 Filed 09/02/20 Page, of 1
CASS TAROT SY: falrs

RJC-DSC Document 408 Fi 9/15/20 Pag 4 OAS B09

 
Be WD WN

a DB Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 8

Is there anything, other than what's already
in your report, that you would say is a specific
critique of Dr. Shields' report based upon your quick
review last night?

A. I want to emphasize, it wasn't a thorough
review. It was far too long for me to do that.

Yes, I have some problems with Dr. Shields'
report. First of all, I've gone back and looked
online at his CV. He's certainly not a leukemia
physician, he's not a -- actually he's not
hematopoietic malignancies at all.

I understand that he's a cancer biologist
and seems to take care of lung cancers. But he
doesn't appear to be somebody who assesses leukemia
risk on a routine basis.

But that's just kind of my assessment of who
he would be as a witness.

He comments that the finding, while the
patient was in remission, of FLT-3/NPM-1 mutated cell
in the blood would indicate a germline predisposition,
and that is patently false because, first of all, it
was never detected again. If it was a germline
mutation, you would still find it, and you would find
it in the bone marrow as well. And it wouldn't go

away.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 10 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 13 of 1330

 
Steven D. Gore, M.D.
November 4, 2019

 

MD OF FP WD NYO FP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 9

Second of all, NPM-1/FLT-3 mutations are
never germline. That just betrays kind of ignorance
of leukemia genetics to me. I was a little surprised
that that was there. I did notice that.

I also noticed that he goes to the Bert
Vogelstein paper that says a lot of cancers are just
random. And I am certainly familiar with that work.

But I don't think Dr. Vogelstein would want
his paper being interpreted to say that there aren't
also environmental factors on top of some randomness.
That's just misconstruing their mathematical model.
To me, that's a -- it's irrelevant. It's an
obfuscating piece of evidence.

Those are the only things I noted off the
top of my head.

Q. You -- we received from Mr. DuPont a folder
of medical bills. Have you reviewed the medical
bills in this case?

A. I did two years ago. I haven't gone back to
them.

Q. Do you have an opinion, as you sit here
today, of the total amount of medical bills that

Mr. Rhyne has incurred?

A. Everything looks appropriate to me.

 

 

Paszkiewicz Court Reporting

) 307-9320 / Toll-Free (855) 595-3577

8
e3:1 G0197-RJC-DSC Document 311-1 _ Filed 09/02/20 Page 11 of 190
3:18-cv-0019/7-RJC-DSC Document 408 Filed 09/15/20 Page 14 of 1330

 
25

 

Steven D. Gore, M.D.
November 4, 2019

 

Page 10

 

QO. Is it fair to say your opinion is -- in the
medical bills you reviewed, to the extent that you
determined the treatment referenced in the bills
which related to leukemia, your opinion is that
treatment was appropriate; is that fair?

A. Fair:

Q. Fair enough. If I read out to you the --

 

 

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 12 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 15 of 1330
10
11
12
13

23

24

 

Case 3:18-cv-

Steven D. Gore, M.D.
November 4, 2019

 

Page 11

 

Q. Two years ago. There is also a report from
a Dr. Hoel, H-o-e-1l. Do you recall reviewing that
report?
A. I don't remember that.
Q. That's certainly fine.
And then a report from John Spencer. Do you
recall reading Mr. Spencer's report?

A. I don't believe I did.

 

MR. DUPONT: Objection; vague.

 

 

 

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-D Document 311-1 _Filecd_09/02/20 Page 13 of 190
OO1 RE BSE Document 408 Flied 09/15/20 Page 16 sf 1330
 

 

21 Q. So from a process standpoint then, you don't

22 request that Mr. DuPont send you every single medical
23 record collected in this case, correct?

24 A. I don't, because that -- from a causation

25 point of view, that's certainly not nadessary: I can

 

 

 

 

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 14 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 17 of 1330
oO FP W NO fF

10
11
12

13.

14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 13
scan medical bills without having the records knowing
the time frame and gauge how appropriate weekly CBCs
are, monthly CBCs, that thing of kind. So I don't
really need that level of granularity unless a big
weird thing showed up there, some crazy proton
something. I might ask for that and say, Hey, what's
this?

Q. And this really isn't directed more towards
medical bills. This is just, in general, trying to
get to the process by which records are selected for
your review.

Is it your understanding that Mr. DuPont
sends you essentially the diagnosing records and
sufficient patient histories to give you some
snapshots of the patient over time or is there a more
structured process that you can describe?

A. Andrew will usually send me -- often he'll
give me a thumbnail on the telephone and I'll ask him
what does he know about the occupational history,
because I don't really want to waste my time if it
doesn't seem like -- if either the disease doesn't
seem like something I can comment intelligently and
meaningfully about or if the occupational history
sounds like it's going to be very iffy.

Mr. DuPont is a pretty smart guy and pretty

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHES E COON RIEBSE Bosument 408” riled 0/15/20 Bags 18 t 1380

 
Ww WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 14
good at what he does, so that's almost never
happened. There's sometimes one that might be
something that's out of his experience.

Really more with some other plaintiff's
attorneys that I work with where they will ask, What
do you think about this disease.

Certainly could be caused by benzene, I
know, but you're going to have a hard time figuring
that one out in a convincing way, unless you know
some literature that I don't yet know. I'm not
really your guy for that, and you probably don't
really want to get involved yourself with that.

I might counsel to them that.

That said, if it sounds like it's something
that I can be helpful with and that I have time to
and it sounds like it's reasonable to do, Mr. DuPont
will send me kind of what he thinks I need, and then
I'll read through it and tell him what I don't feel
is adequate, if there is other things he needs to get
for me.

That's kind of how it works.

Q. That makes perfect sense.

The deposition transcripts, other than

Dr. Howard, that were on the Dropbox link we received

from Mr. DuPont were days 1 and 2 of Mr. Rhyne's

 

Case 3:18-cv-00 -
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 19 of 1330

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
197-RJC-DSC Document 311-1 Filed 09/02/20 Page 16 of 190

 
Oo NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 15
deposition.
A. I read it two years ago. I haven't
refreshed my memory on that one. I kind of wanted

to, but I didn't have time.

Q. And those two volumes, those are the only
fact depositions that you've read in this case,
correct?

A. That's all that I remember.

QO. And then there were two documents that
involved radiation exposure. One, the file name is
NRC, Everyday Radiation Exposure Doses in Our Daily
Lives. I have it on my screen here.

Do you recall sending something like that to
Mr. DuPont or is that something he sent to you?

A. I saw that last night. I had a big question
mark about that. i wasn't sure what it was doing
there. I don't remember anything about it. I saw it
last night.

As a matter of fact, it was then -- I was
having trouble finding my report. For some reason I

didn't file it in the place I usually do. And I

didn't realize it was two years ago. I was having
trouble jogging my memory. I remember doing a
radiation case. I don't usually do radiation cases.

I would consider it, but I don't.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESSSABRONISZRIEDSE Bosuent 408" es OSBI BAGE 2d Gt 1380

 
WD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 16

Q. You're not sure how that got in the file?

A. As I'm sitting here today. Maybe I knew two
years ago. I don't know now.

Q. I don't have a hard copy, but at the bottom
it's https: //www.nre.gov/about-nre/radiation/
around-us/doses-daily-lives.html, August 10, 2017.

And then there is another document also from
that same website -- not the exact same ending, same
date, but it's Radiation Doses and Regulatory Limits.

I'm showing you now on the screen that
document that was on the thumb drive. Does that look
familiar to you?

A. Again, I opened it yesterday.

Q. You didn't remember having seen that before
yesterday when you opened it?

A. Yeah. I can't place it.

Q. Okay. Do you have any opinions in this case

about radiation exposures?

A. You know -- do you mind if I take a peek
here?

Q. No.

A. See, my brain is not what it used to be.

QO. You are on page 13 of your report?

A. 12 of 13. I read it last night, but that's

how much I remember from yesterday.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 18 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 21 of 1330

 
me Wo NO

a WD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 17

That he did work in a nuclear plant at Duke
Energy, of course. And he also wore his radiation
badge per his testimony. And that would be expected
there. Of course you'd probably be fired if you had
a history of not complying with that.

In Mr. Petty's report, which I have no
reason to dispute, his lifetime estimate was 1.8 REMs
occupationally, which is well under the -- 100-fold
less than the upper limit of what's allowable in
occupational radiation exposure.

So it would be my opinion that there is no
reason to be concerned that that amount of radiation
was contributory to his leukemia.

Q. Do you understand that Mr. Petty has been
withdrawn as an expert?

A. I do understand that.

Q. Other than Mr. Petty's calculation, you
don't have any other calculation that you rely upon
for Mr. Rhyne's potential radiation exposure, do you?

A. I haven't gone back to that, no.

Q. And in the absence of Mr. Petty's calculation,
you wouldn't be able to rule out radiation exposure
as a cause of Mr. Rhyne's cancer, could you?

MR. DUPONT: Objection; form.

THE WITNESS: The nature of the business that he

 

(
Case 3:18-cv-00

Paszkiewicz Court Reporting

618) 307-9320 / Toll-Free (855) 595-3577
197-RJC-DSC Document 311-1 Filed 09/02/20 Page 1

- 9 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 22 of 1330

 
Oo WN FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 18
was in there, as a pipe fitter and things like that,
is not what I would consider to be a high-risk
radiation occupation. It is not like he's working in
the reactor or with wastewater or any of that.

So, again, I'm not, by any means, any kind
of expert in how radiation plants work, nuclear
reactors work. But I do know, at least in our
country, the radiation exposure is carefully
monitored.

So for somebody who is in kind of a totally
auxiliary job that doesn't involve being in the heart
of the radiation, I think it would be very unlikely.
BY MR. GRAY:

QO. But you can't rule it out?

A. That is absolutely fair, Counsel. You are
right.

Q. And you would expect, though, a nuclear
facility such as the one Mr. Rhyne worked at would
probably pay pretty close attention to safety-related
rules given --

A. They have to.

MR. DUPONT: Objection; form.

BY MR. GRAY:
Q. Pretty serious outcomes if there is an

incident at a nuclear power plant. You would agree?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 20 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 23 of 1330

 
mB WW NY fF

a DD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 19
A. I've seen the HBO mini-series on Chernobyl.
Q. You make a statement -- I believe it was on
page 13 -- assuming Mr. Petty is correct, that his

radiation exposure was no greater than adults of his
age who were not occupationally exposed would have?
A. Ambient.

Q. ‘Ambient. On what data do you rely for that

opinion?

A. You know, honestly -- I honestly haven't
reviewed this in recent days. That's my honest --

Q. Okay.

A. But, you know, my process would have been
that I would have -- I would have compared it to

whatever standards, you know, I found in terms of
ambient radiation exposure, probably to that.
But as I'm sitting here today, I can't quote

you chapter and verse.

QO. Like other carcinogens, there has never been
a safe level of radiation exposure?

A. I would agree with that. You know me too
well, Counselor.

Q. One of the few good questions I've ever
asked you.

A. I wouldn't say that.

Q. tet's talk quickly about Mr. Rhyne's

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 21 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 24 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 20
clinical course. So he had a stem cell transplant in
2015. And based on the records you've reviewed, he

has remained in remission through the date of the
last record you've reviewed, right?

A. That's correct.

Q. And even as of Dr. Howard's deposition, I
believe in 2017, he was still in remission, right?

A. That's correct.

Q. You may not be aware, but I'll represent to
you that in July 2019 Mrs. Rhyne was deposed. And if
she said he continued to be in remission, would that

be surprising to you?

A. No.
Q. If he is in remission as late as July
2019 -- assume that's correct -- what are his odds of

recurrence at this point?

A. They are quite low.

Q. More likely than not, he will remain free
from leukemia for the rest of his life?

A. If he is four years out -- that would have
been '15, so that's three and a half years out.
Usually we think, of people who are five years out
from alginate stem cell transplant, most myeloid
leukemias are at extremely low risk of recurrence of

that leukemia, although they could be at risk of

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 22 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 25 of 1330

 
me W NY FP

a HD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 21

subsequent leukemias from whatever caused their first
leukemia.
It would be very unlikely for this leukemia
to recur.
Q. So you -- I've got just a few questions

about different statements in your report that I have

never asked you about. On page 4, in paragraph 5,
you refer to -- in the second sentence of paragraph
5 -- exogenous toxins.

A. Yep.

Q. Can you educate me a little bit. What do
you mean by an exogenous toxin?

A. Something from the environment.

Q. So you can have mistakes in your cell
replication that come from the environment, they are
exogenous, or they can be generated physiologically,
which means they're not caused by something in the
environment?

A. Yes. Cells make mistakes. There is also
cellular processes in the body that generate things
like reactive oxygen species, which are -- which can
be DNA-damaging.

Q. And instead of exogenous, would those be
endogenous?

A. Yeah. They'd be endogenously derived.

 

(61
Case 3:18-cv-0019

Paszkiewicz Court Reporting

8) 307-9320 / Toll-Free (855) 595-3577
7-RJC-DSC Document 311-1 Filed. 09/02/20 Page 23 of 19

1 - 0
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 26 of 1330

 
WwW NY Fr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 22

Q. So those endogenously -- would you call that
an endogenously derived toxin?

Or what's the noun I want to attach to
that -- or that I should attach to that?

A. Endogenously derived DNA-damaging agent.
Reactive species.

You know, you're dressed like a Yale
professor. You can start giving these lectures.

Q. Thought I'd look the part.

I'm sorry, the whole phrase was endogenously
derived -- what's the last part of that?

A. DNA-damaging agent.

Q. So these endogenously derived DNA-damaging
agents, those can occur in the body separate and
apart from any external chemical exposure, for
example, right?

A. Yes.

Q. And those agents -- would you say they are
ever present in the human body, at least at some
level?

MR. DUPONT: Objection; form.

THE WITNESS: Normal physiological processes
generate things like superoxide, which can cause DNA
damage, for sure. That's why people like to take

antioxidants for the idea that you can -- it's an

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 24 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 27 of 1330

 
me Wo NHN |

a DW Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 23

unproven idea -- that you can, through nutrition,
mitigate some of these factors.
BY MR. GRAY:

Q. All of the juice bars are pushing those.
Now I can tell them.

A. It is not helping your hair color though.

Q. No, it's not. It is going downhill.

So on a regular basis we are exposed to
these agents. When these processes are going on in
our body, are they always causing cellular damage or
is it that they have the potential to cause cellular
damage?

MR. DUPONT: Compound.

THE WITNESS: Well, for sure potential. I'd
stick with "potential." I think "always" is a tough
word. I think "commonly" is appropriate.

BY MR. GRAY:

Q. So later in your report you say, "Any
cellular exposure to benzene can lead to DNA damage.”

That's not a controversial statement. Would
you agree that "any cellular exposure to benzene can
lead to DNA damage” doesn't mean that every cellular
exposure to benzene does cause’ DNA damage?

A. You are correct.

QO. And the same would be true of these

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESSES ERMOIUZRICDSE BSuMeR Abe Kies DSA? BASE 58 SF 1880

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 24
endogenous DNA-affecting agents as well?
A. Absolutely.
QO. Have scientists been able to determine the

percentage of acute myeloid leukemias that are
substantially caused by these endogenous processes?

A. I'll say the answer to that is no.

Q. But do we know from --

A. Defense attorneys would like to query me
about so-called de novo leukemia, as if that means
something. It means idiopathic leukemia, leukemia
for which we don't know the cause.

But we do know that all leukemias are caused
by DNA damage and genetic mutation, at least in part.
So the question really is, and fundamentally in
causation is, what are the main factors in this
particular person, if you are trying to get that
granular, that more likely on a probabilistic basis
to have caused the appropriate damage that led to
this disease over time.

And, you know, I think it is entirely
probable that many cases of what we call de novo or
idiopathic AML, in part, derive from these endogenous
toxins. The literature that points to obesity as
being a risk factor all has to do with the fact that

obesity sets up a chronic inflammatory state. And

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 26 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 29 of 1330

 
DOD NO FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 25
it's the inflammatory states that are particularly
enriched for DNA-damaging mediators.

So that would be the connector between
obesity. It is not just because God doesn't like fat
people. It's the state of being less than perfect
normal weight leads to an inflammatory weight.

The same thing, in part, why obese people
are more likely to get cardiovascular disease,
because of the chronic state in the blood vessels.

And Dr. Vogelstein's paper, since we're
talking about it, has a lot to do with that because
it's a probabilistic calculation of how many cancers
are caused by how many mistakes cells make
probabilistically in dividing and such.

And some of that also has to do with this
endogenous cancer generation potential as a human
being.

Q. So, for example, with benzene, we've got a
lot of data in epidemiology studies that help us
determine what someone's increased risk of leukemia

is based upon --

A. Yeah.
Q. -- benzene exposure.
A. So that would be increased risk over this

baseline that everybody has, right? So what

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESS EEHOMUYBEBSE BSSUMEM 468" ries CSASAO Page sd Sf 1880

 
WO NHN FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 26

everybody has, because of what our body is doing, you
know, with genetic variation, with obesity, blah,
blah, blah, that's the baseline, right? That we
can't get below because we are human beings and
defective.

And then environmental exposures give you a
delta positive risk above and beyond. And that's how
you -- epidemiologically that's how you detect a
Signal, by looking for a statistically significant
measurable increment above the baseline. So the
baseline incorporates all that stuff presumably.

Q. Okay.

A. I enjoyed that question.

Q. I try to come up with a few every time.

A. It's great.

Q. This is going to be more boring. Liquid
Wrench --

A. Liquid Wrench, yeah.

Q. -- on page 14 of your report, at the top
there you say, "Particularly prior to '79, the
formulation of Liquid Wrench was known to be
constituted with at least 5 to 14 percent benzene."

Have you looked at any data that indicates
that Liquid Wrench benzene -- the benzene in Liquid

Wrench could have been as low as 3 percent?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 28 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 31 of 1330

 
mB W NM BB

HO OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 27

A. Well, there was a -- Andrew may -- if Andrew
is allowed to help me with this -- there is an
attachment to a prior case, not that I was involved
with. There was testimony from somebody -- from a
radiator specialist that talked about this, right?
Am I remembering that correctly?

So the radiator -- whatever it is --
testified to the contamination of benzene. It is an
addendum to some deposition of theirs, and that's
where I got these numbers from.

And we know that they were also measured as
high as 50 percent. I haven't done that research
recently. That's kind of what I carry around in my
file of facts and then --

QO. You haven't undertaken to look at --

A. Again?

QO. -- all of the -- or have you ever at any
point said, I want to look at all the documents --

A. Every single thing? No.

Q. Just so I know the court reporter gets it
down. You've never sat down and said, I'm going to
look at all the documents and testimony that
pertained to the benzene content of Liquid Wrench to
reach a professional opinion about that. That's not

something that you've done?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESS CMOMSY REUSE BSsuMent 408" ried oMSo0 Page S2 of 1380

 
wo NO Fr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 28

A. I haven't done that, but I've seen enough
data, including direct assessments and testimony,
that convinces me that these numbers are conservative.

Q. Mr. DuPont has never shown you records
indicating that the raffinate portion of Liquid
Wrench was as low as 3 percent?

That's not a document that's ever been shown
to you?

A. I can't say that it was or wasn't because I
don't remember. I can say, truthfully, that I don't
remember.

MR. DUPONT: I know it is a little early in the
process, but can we take a comfort break at some
point?

MR. GRAY: Let's do that. We're going to take
five.

(Whereupon, a break was taken
from 10:04 a.m. until 10:09 a.m.)
BY MR. GRAY:
QO. Another question out of your report on page

6, paragraph 10 --

A. Yes.

Q Oh, actually paragraph 9. Sorry.

A. Okay.

Q At the bottom of the first paragraph in

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 30 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 33 of 1330

 
O NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 29

paragraph 9 where it says, "Each new and different
type of DNA damage, including the early exposures to
benzene and subsequent exposures to other
leukemogens, is significant and relevant to the
formation of the ultimate clinical disease."

Would that also be true if, instead of early
exposure to benzene, I inserted endogenously derived
DNA-affecting agents?

A. Yeah, absolutely. The thing is, that for
each of these things there is a dose relationship,
and there are different dose relationships, right?

So some are strong DNA-damaging gene agents,
some are small and some are agents -- some kinds of
DNA repair -- I'm trying to be mindful of our court
reporter. Some types of DNA repair, the body has
evolved to be more -- of DNA damage, the body has
evolved to be better at correcting.

So for the stuff that goes on every day,
endogenously the body is pretty good at fixing a lot
of that. But the body -- humans didn't evolve to be
in relationship to benzene exposure. That's not
something that would have been selected for
evolutionarily. So I'll leave it at that.

Q. Radiation, for example, humans also weren't

evolved to be exposed to radiation?

 

Paszkiewicz Court Reporting
(618 ) jes 9320 / Toll-Free (855) 595-3577

Case _3:18-cv- OO C-DSC Document 311-1 Filed 09/02/20 Page 31 of 1395

Case 3:18-cv-0019 BIC. DSC Document 408 Filed 09/15/20 Page 340

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 30

A. Low-dose radiation.

QO. So the low-dose radiation could also be
described as exposures that could be significant and
relevant to the formation of the ultimate clinical
disease?

MR. DUPONT: Form.

THE WITNESS: No. You read me backwards. So
what I was saying is that humans have evolved to
tolerate the usual DNA damage coming from activation
of neutrophils and things like that, so a lot of that
gets repaired in a pretty efficient way.

Humans didn't evolve to deal with benzene-
derived cross-linking of DNA.

The low-dose radiation due to solar energy
and so on, well, some yes and some no. We certainly
know there are skin cancers due to solar cancer, and
that's not been dealt with, at least in fair-skinned
populations.

The reason why there are dark-skinned
populations in the areas of greatest solar intensity
is certainly for that reason.

So what you said was kind of backwards.

BY MR. GRAY:
QO. So is the type of radiation exposure a

person would have in a nuclear reactor facility the

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 32 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 35 of 1330

 
Bm WwW NO BP

a HD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 31

same type of radiation exposure a person would get
from the sun?

MR. DUPONT: Form.

THE WITNESS: Again, we're talking about very
tiny amounts for somebody who's not -- it's gamma
radiation. Most of what we get from the sun is
ultraviolet. There are -- what do you call them?
Cosmic rays, I think, might be gamma. I'm not an
expert in how much cosmic rays we get.

BY MR. GRAY:
Q. And I wasn't really speaking to dose. I was

just speaking of the type or the physiologic

description --
A. It is not exactly the same, no.
Q. The radiation from the sun would not be --

A. Not the same as radiation from nuclear
particles, no.

Q. And nuclear particles would be the particles
you could potentially have exposure to in a nuclear
power plant, right?

A. Correct.

QO. That's all I wanted to establish.

You cite the Health Watch studies a couple
times in your report and you cite data for increased

risks of AML at different levels of benzene exposure.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC. Document 311-1 Filed 09/02/20 Page 33 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 36 of 1330

 
Bm WwW WN

a DW OF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 32

Based on the subsequent work by Schnatter
and others in the combined case control study, would
you agree that the AMLs were probably overcounted in
Dr. Glass's earlier studies that predated the 2012
and that the -- because they should have been counted
as NDSs or not?

MR. DUPONT: Compound.

THE WITNESS: I think it's hard to sort that
out. But as I know that you are aware, Counselor, I
don't think that it makes sense to sort those out
really because they are the same disease. They are
just different presentations of the same disease.

So it is really artificial to draw lines and
then try to put boundaries, statistical boundaries,
around them because biologically that doesn't make
any sense.

So biologically they should be combined in a
combined fashion, in my truly expert opinion, because
I'm kind of something of an international guru in
MDS. Doesn't mean everyone agrees with me.

BY MR. GRAY:

Q. I understand that opinion. My point is, I
guess, if you count a disease in an AML in a pre-2012
study and you calculate an odds ratio for benzene

exposure in AML, and then if in a subsequent study

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 34 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 37 of 1330

 
MN OF F DW NY Ff

10
11
12
13

14

15
16
17
18
19
20
21
22
23
24
295

Steven D. Gore, M.D.
November 4, 2019

 

 

‘Page 33
you recategorized that AML as an MDS and then
calculate an odds ratio for MDS exposure, at some
level you are double-dipping.

A. Except that the second study was combined,
so it doesn't go straight to the Australian -- it's
not a reanalysis of the Australian Health Watch. And
you haven't seen -- you may know of one. I'm happy
to respond to it, if you can show it to me -- going
back to the Glass study and recategorizing, but they
may have not been able to, because I don't know what
kind of pathology they had available to them.

Q. And we can't tell from the Schnatter paper
which comes from where, MDSs come from which of the
three studies, right?

A. The way I look at the Schnatter paper and
the other one that goes along with it is that we know
that the Canadian, particularly the British, studies
failed to show us an effect. There are a variety of
reasons that might be.

So now you have this very large combined
series and they sliced and diced it. And they have
this very significant effect at rather what would
have been considered fairly lower -- relatively lower
lifetime exposures to benzene in the cases they

categorize as MDS.

 

Case 3:18-c

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 35 of 190

18-cv-
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 38 of 1330

 
DN FO YW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 34
But I don't know that we know where they're
coming from.
Maybe these are the ones we didn't see in
the --

Q. But it's not --

A. It's not a zero-sum game here because it's
an expanded data set.

QO. But then Schnatter didn't find excess AML --

A. In the expanded data set.

Q. -- in the expanded data set?

A. That's correct.

MR. DUPONT: Form.

BY MR. GRAY:

Q. Didn't find statistically significant excess
AML because --

MR. DUPONT: Form.

THE WITNESS: Correct.

BY MR. GRAY:

Q. What would really be helpful would be a
paper that combined the AMLs and the MDSs in
Schnatter and then ran odds ratios from there on a
combined basis, based on your view of the --

A. I think that that would be the best way to
look at this, absolutely.

Q. Let's talk about familial AML. Mr. Rhyne's

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 36 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 39 of 1330

 
mM W DM F

nA oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 35
sister had AML. I think you reference that on page
ll of your report?

A. Yep.

Q. Having a sibling with AML is certainly a
risk factor for AML?

A. It is.

Q. Are there published data -- without doing
any underlying genetic testing, just knowing you have
a sibling with AML, is there published data that
would tell us what someone like Mr. Rhyne's odds
ratio for an AML diagnosis is?

A. I may have included that here. Maybe not.

Yeah. So I don't -- I don't carry those
data -- I can't carry those data around. The most
recent analysis -- I think the most -- the least

biased analysis probably that's emerging is from
Dr. Godley, whose work I do reference in here. And I
recently heard her talk. And I guess I can't come up
with that number for you.

Q. Okay.

A. But there is some increased risk from having
a sibling, for sure.

Q. Is Dr. Godley's data the data that you
reproduced in the tables on page 12?

A. Those are from one of her papers, but they

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

HSS SB CVLOOIS- RIC DSC Bocument 40s” riled oss Bags 46 f 1380

 
QD NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 36

don't address the specific question you asked me.

Q. That's where you would recommend I go to
find that data?

A. I would go to one of her recent datas.
She's really done a remarkable job collecting --
well, she collects families where there is more than
one leukemia or more than one cancer.

It turns out that it's a leukemia in people
who have first -- they're degree relatives with
cancer. And she is coming up with estimates of, you
know, given X number of first-degree relatives with
cancer, what are the chances that if you study it
you're going to find a familial gene?

That's kind of the process. And there is a

bunch we never do. And she never gets much above 25
percent, as I recall. So in her most highest-risk
families, I think -- and I'm really -- I don't want

this put on the record as the facts that I know.

QO. You are telling me you are -- go to the
paper?

A. I am telling you what I remember the paper
saying. It's vague. It's generalized.

QO. Yeah.

A. That in the cases that she would consider

the most fruitful in whom to investigate the

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 38 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 41 of 1330

 
Mm OW WN

a DH OF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 37
possibility that it's part of a familial cancer
syndrome, the best you can get is 25 percent yield
with the genes we know about right now.

Q. And is that a --

A. The highest-risk families, I guess, they
find them at 25 percent.

Q. Not a 25 percent increased risk, but
actually a 25 percent estimate risk?

MR. DUPONT: Objection.

THE WITNESS: No. The risk of finding such a
gene in families like that is 25 percent, at best.
And those families are much more positive than this
one would be.

So that would be the highest risk of finding
a familial gene if you were to look for it.
BY MR. GRAY:

Q. Okay.

A. So with one sibling, it's, I'm sure, less
than 25 percent. Right from where we are sitting, I
haven't -- I just haven't thought to look at that.
Sorry.

Q. Even if you can't find the familial gene --
well, the familial genes that have been identified
may not be all of --

A. Absolutely.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

SOMO ARICDSE BSGUMeM Abs" ries OBB Kage £2 GF 1880

Ca

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 38
Q. Just for the court reporter's record, may
not be all of the genes that are actually involved in
familial AML. You agree with that?
A. Yeah.
Q. Have you ever counseled any of your patients
to conduct testing to determine whether or not they

have those genes?

A. Yes.
Q. Is it in circumstances where they had family
members with the gene -- or with the disease?

A. No. Well --

Q. Let me ask a better question. Under what
circumstances, as a treating clinician, would you
recommend testing for these genes?

A. So we screen every AML and MDS for about 50
commonly mutated genes because that's important
prognostically and it's helpful diagnostically. And
even sometimes direct therapies specifically based on
those findings nowadays.

Now, when we find mutations, we determine
what's called an allelic ratio, which tells us how
many -- like what percent of the DNA of that gene is
mutated.

You with me?

QO. Yes.

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 40 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 43 of 1330

 
WG NM -

Hs

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

aI nD Ww

 

Page 39

A. So if your allelic ratio is 50 percent, that
means half of the genes of that nature are mutated.

So most likely one copy, either mom's copy
or dad's copy, is mutated and the other one is not.
It doesn't tell you if it's acquired or not.

If it's 100 percent, that means both copies
are abnormal.

And that would be very unusual. And when
that happens, we worry about a germline mutation,
which would be a familial thing. And the first thing
we would do there is to get germline DNA, which we
can do in a number of ways. And from a paper that
I've recently been involved with in MDS through the
National Heart, Lung and Blood Institute's MDS
Natural History Study, we examined various sources of
germline DNA for these patients.

You understand that blood goes through all
the tissues, so anything you look at is going to be
contaminated with blood. And the standard is you
take a skin biopsy and let the skin cells grow over a
month. But that's slow.

It turns out that the T lymphocytes, which
you can get out of the blood, turn out to be a great
source of material. You can get it pretty cleanly,

isolate pretty cleanly.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CaS SR CMOUIS RIC OSE Bocumen Zs” ried oVlsee PAGE 42 St 1880

 
WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 40

And so we recently did that. We hada -- it
was patient in whom we felt there was likely to be a
germline mutation in whichever gene it was. I think
it was C/EBP-alpha.

And we had the genetics people isolate the
T cells and they ran the T cells. And, in fact,
there is a germline mutation there. And then she
acquired the second mutation which caused her
leukemia. That's a germline mutation.

Now they're going back and testing the
parents and the other sibs to see who's at risk. So

that's one scenario.

Q. Okay.
A. There is another scenario in a paper that
I'm currently -- that was just submitted where I ama

co-author from Dr. Godley's group. We hada
family -- I don't remember if it was from my time at
Hopkins or from here -- that was -- it was like crazy,
had to be a familial cancer because it was very
unusual kind of leukemia and a bunch of people in the
family had that very rare kind of leukemia.

It was nothing like anybody had ever seen
before. And they worked up the family. I referred
them to her and they worked up the family. I don't

remember what gene they found.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 42 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 45 of 1330

 
B WwW NY pp

~~ HD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 41

So that's a different story. That's kind of
more like what you were saying. Like if you have a
history like that, you do it.

But the more frequent thing would be, when
we do our routine -- our routine screening and we
find out that the allelic ratio for any given
mutation is 100 percent, that suggests there may be a
germline.

Q. The routine screening that you've described
in your practice, was that screening performed on
Mr. Rhyne from your review of the records?

A. No. Because of the emergent nature of his
presentation, it is said in the records, or in the
depositions -- and whether there is a dot, dot, dot --
we kind of dropped the ball.

It wasn't the first thing they were thinking
about, I think, is the thing. They just wanted to
stabilize the patient, who was critically ill, and
they didn't send it.

Q. And once you've started treatment, it's
really too late to --

A. No, that's not true.

Q. Okay. You still could?

A. You still could. But once somebody is in

remission, then it's hit or miss.

 

(
Case 3:18-cv-00

Paszkiewicz Court Reporting

8) 307-9320 / Toll-Free (855) 595-3577

6
1 TRIE Bak Document 311-1 Filed 09/02/20 Page 4

1
9

3 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 46 of 1330

 
DN OF FP W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 42

QO. This is not a standard of care question, but
just in your own practice, you would have done
additional testing on Mr. Rhyne?

Or if he was your patient, he would have
received additional testing that would have shed more
light on this issue, fair?

MR. DUPONT: Objection; form, vague.

THE WITNESS: It's fair, but I'm sure there have
been situations where we have been remiss as well.
And what usually happens in those cases, this kind of
patient is in the intensive care unit. The primary
team taking care of the patients are intensivists.

More importantly, the nursing team is an
intensive care team that doesn't know a lot about
leukemia. Now, the leukemia team works carefully
with them to spell out everything. You put all your
records in Epic. It's the electronic medical record.

And the way our Epic system here is
configured at Yale, it would be pretty easy for
things to be ordered and not sent if somebody doesn't
know what it is. That would be an easy human error
when you are trying to do a lot of things in the
critically ill patient.

So that has happened to us in just this

scenario where somebody is super sick and you ordered

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 44 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 47 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 43
everything right and you call a week later for the
results and it was never sent.

It's really unfortunate when that happens.
But it happens, I'm sure, everywhere.
BY MR. GRAY:

Q. So Mr. Herrick's report, he calculates
exposure to Liquid Wrench during the use of Liquid
Wrench as a coolant and a lubricant on hot metal
surfaces. Do you recall seeing testimony or
statements in reports to that effect?

A. Yes.

Q. You understand that Liquid Wrench is a
flammable material?

MR. DUPONT: Objection; form, beyond the scope.

THE WITNESS: Yes, it is.

BY MR. GRAY:

Q. Would you expect a -- is it a good work
practice to use a flammable material on a hot metal
surface on a regular basis?

MR. DUPONT: Form, beyond the scope,

THE WITNESS: I'm not an expert in fire prevention.
I'm not.

BY MR. GRAY:
Q. Just from your common sense, in a nuclear

power plant, knowing everything you know about the

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 45 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 48 of 1330

 
wo N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 44

hazards of an incident in a nuclear power plant, you
would agree it is not a good idea to use a flammable
material on a hot metal surface on a regular basis?

Would you agree with that?

MR. DUPONT: Conversations about fair questions
and misleading questions like you wanted to have on
Friday of last week and Mr. Rhyne wasn't in the
nuclear power plant portion of the building when
using the Liquid Wrench on the lathes.

MR. GRAY: You can -- all those objections are --

THE WITNESS: All I would say --

MR. DUPONT: I'll object to form and scope.

THE WITNESS: All I can say is, I would hope
that in a place like Duke Energy, it was a highly
regulated environment. I assume that their
contractors have highly regulated SOPs. And I'm
assuming that the SOPs, for whatever they use, are
followed.

And I would expect that good workplace
practice includes following your SOPs. And if they
don't have such SOPs, then that's probably Duke
Energy. But given that they're regulated by the U.S.
Nuclear Commission, whatever it's called nowadays,
I'm guessing they're probably now just like what they

were like 30 years ago. I don't know.

 

Paszkiewicz Court Reporting

) 307-9320 / Toll-Free (855) 595-3577

(618
0197-RJC-DSC Document 311-1 Filed 09/02/20 Page 46 of 190
0197-RJC-DSC Document 408 Filed 09/15/20 Page 49 of 1330

 
W N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 45

BY MR. GRAY:

Q. For anyone working with a product that is
listed as flammable, just as a layperson's common
knowledge, setting aside the nuclear facility aspect,
you would agree it's generally not a good idea to
pour a flammable material on a hot metal surface?

MR. DUPONT: Objection; form, beyond the scope.

THE WITNESS: I would say it probably has to do
with what the ignition temperature is or how hot the
thing is, because it's not one-size-fits-all in that
regard.

BY MR. GRAY:

Q. And that's not information you have?

A. About what he did? I haven't reread his --
I haven't reread his testimony in two years. I'm
sorry.

Q. Did you recall seeing any discussion or
explanation of that issue in Mr. Herrick's report
where he sort of worked the corners of that issue and
he talked about, even though it's flammable, here is
why it's okay?

Did he address the possibility at all of --

A. I didn't read Mr. Herrick's report in great
detail. I mainly focused on his estimates and how

they differed from Mr. Petty's.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CaS SFB MOUISZRICDSE Bocumem 40s ried OSA? BAGE SS Gt 1380

 
WO NHN Fr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

 

Page 46

QO. And at this point you are relying on
Mr. Herrick's --

A. Yes.

Q. -- estimates as well?

A. Yes.

OQ. Mr. Herrick did not calculate any exposure
to benzene after 1998. Does that -- that's what I
picked up from page 14 of his report.

A. I would have to take a look at it.

QO. It's a long report, so rather than asking
you to go through the whole thing, I'm just going to
point out one example of his -- his exposure discussion
stopped in 1998 on page 14 there. I've circled it.

Do you see that?

A. That's referring to that sentence. It
doesn't tell me what he is doing for the rest of the
thing.

QO. I'm trying to get around having you --

A. I gotcha.

QO. Assume that I'm correct and that Mr. Herrick
didn't calculate any exposure after 1998.

A. Are we talking about Liquid Wrench still?

Q To any benzene-containing product.

A. Okay.

Q That would be 17 years between '98 and the

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577
S88 FERRITE RES WOMMENEIBa FES GIREBS BABE HL Aeo

 
QO NO Fr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Cc

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 47

diagnosis in 2015, right? 16 years.

A. Yes.

Q. That's all I have for that.

You can describe some of Mr. Rhyne's work as
the type of work a mechanic would do?

A. Plumber it seems more like. Pipe fitting is
a plumber's job.

Q. We've talked about this before. There are a
number of epidemiological studies of mechanics that
have data on the extent to which they are at
increased risk of leukemia and other cancers, right?

A. I know that we've talked about that, yeah.

Q. You have never undertaken to generate an
opinion about whether or not people doing mechanic
work are at increased risk of AML as a group, have
you?

A. Well, I think that there is such a variety
of what mechanics do that that would be kind of a
useless endeavor.

Q. Well -- but there have been over a dozen
studies published about that. You think those
authors were wasting their time?

A. I would have to look at any particular one
that you point me to. I think you have to define

your population that's potentially at risk carefully

 

mC)
n
Don

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

SA BOEZRICDSE BSEUMEM 2ou" HEELS KaGES? GF 1380

 
WwW NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 48
and specifically potentially product-—based.

So a mechanic who just does dry wrenches and
whatever else in soldering and other things mechanics
do and uses different kinds of solvents for cleaning
is going to be substantially different than somebody
who is using Liquid Wrench, back in the day especially,
and the mineral spirits even currently and such. I
think that matters.

Q. Okay.

A. Excuse me. Can we take a break so I can
feed my meter? It will be two seconds.

(Whereupon, a break was taken
from 10:35 a.m. until 10:37 a.m.)
BY MR. GRAY:

Q. I'm going to hand you -- I'm not going to
mark it, but it's Dr. Shields' report. And on page
51 he has a discussion of his review of the
literature on mechanics and AML risk.

A. Go ahead.

Q. He makes a statement at the very top of his
discussion of mechanics and AML risk where he refers
to studies that have looked at mechanics and risk of
cancer, including leukemia, and he cites footnotes, I
think, 447 through 462.

A. Uh-huh.

 

Paszkiewicz Court Reporting

) 307-9320 / Toll-Free (855) 595-3577

-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 50 of 190
7-RJC-DSC Document 408 Filed 09/15/20 Page 53 of 1330

 
WO NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 49

Q. Suggesting that's about 15 studies. I
understand why you wouldn't have done it based on
your prior testimony. But you've never undertaken a
comprehensive review of, I'm-going to go out and find
all the mechanic studies and I'm going to read them
and reach a conclusion about whether or not as a
worker group there is an increased risk of --

A. Well, his next sentence that you don't have
underlined says, "These studies date back to a time
when mechanics would have worked with products that
had benzene contents of solvents that could be much
higher."

But in so stating, the implication is that
he doesn't know that they did because it wasn't
enumerated in those studies. So everything that I've
said about the reasons that those would not be
considered to be valid comparers obtains here.

Q. So I think that answers my question. That's
not something you've done, and you've just explained
why you haven't done it, fair?

A. Yeah, fair.

Q. It's your opinion that compounds that have
low levels of benzene in the 1, 2, 3, 5 percent --

A. Products. Products that have low --

Q. Products. Yes, products. I'm just going to

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESS BOMIEARIEDSE BSRUMBM Abs" ries wba? Kage st Sf 1380

 
WO bd

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 50
use a broad range. Between 1 and 5 percent benzene
can cause AML?

A. Yes.

MR. DUPONT: Form.

BY MR. GRAY:

Q. Are you familiar with statements by IARC
about whether or not gasoline has been determined to
be a carcinogen? You are, right?

A. Yes.

Q. As of IARC volume 45, IARC said there was
inadequate evidence that gasoline is a carcinogen,
right?

A. Right. But that's a separate question about
whether gasoline is a carcinogen.

Q. Well, IARC found there was inadequate
evidence that gasoline was a carcinogen, right?

A. That's correct.

QO. And ACGIH has made similar statements in its

publications?

A. You'll have to give me the -- explain your
acronym.
Q. The American Conference of Governmental

Industrial Hygienists. Is that --
A. I don't know.

MR. GRAY: Dr. Gore, those are all the questions

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CALPE N-OBTFRIEBSE BalMehesds FIG OS TE/38 BAYS 28 Bt 120

 
a HD GO FPF WD DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 51
I have.
THE WITNESS: Thank you.
MR. GRAY: Are you ready or do you want to take
a break? .
MR. SCHULTZ: We can go off the record.
(Whereupon, a break was taken

from 10:41 a.m. until 10:42 a.m.)

EXAMINATION
BY MR. SCHULTZ:
QO. Doctor, we are back on the record. My name
is Vaughn Schultz. I just want to continue with some
questions. I want to touch on a couple of topics

that Mr. Gray asked you about.

A. Okay. |

QO. You implied earlier when Mr. Gray was
questioning you that the body has evolved to repair
endogenous damage better than exogenous damage; is
that fair?

A. Yeah.

QO. Okay. What's your basis for that statement?

A. Because we survive, on average, 75 years, or
70 years. And if we didn't have such protection, we
would all have cancer at very young ages, because
cancer is a disease of aging. So it goes, therefore,

without question that -- since we know that these

 

Paszkiewicz Court Reporting ©
(618) 307-9320 / Toll-Free (855) 595-3577

CERES BWMITEARIE-BSE Beeler dbs? Hidereee? Page sé Gf 1880

 
DD oO FP WD DN FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 52
events happen a gazillion times a day, reactive
oxygen species and superoxide and free radicals. It
is well known, we know the body has antioxidants.
These are carefully studied. There is glutathione.
There's many others.
Q. But you're just basing that on an assumption

because people live longer?

A. I am basing it on evolutionary biology.
Q. You are not an evolutionary biologist,
right?

A. No, but I ama biologist.

Q. You are not an expert in evolution?

A. No, I am not.

Q. Do you have any idea how the body's repair
system differentiates from endogenous toxin damage
versus exogenous toxin damage?

A. Well, you know, the area of DNA repair is
very complicated. There are several pathways
involved which have numerous multiprotein complexes.
There is the non-homologous end joining, which would
be abbreviated NHEJ, and the more conventional DNA
repair machinery.

And you are asking me if I remember why one
kind of repair would be easier than the other or why

repair -- some of it has to do with -- with

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

BE HEN BIBERERSe Boaunien’ ads Flee Os/74/38. Page 37 Br 1330

 
mem W N

a DW OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Cc

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 53
complexity of damage and amount of damage.

QO. I'm asking you, do you know how the body
differentiates that damage?

A. Well, there is different -- absolutely. So
there is different types of DNA damage induced by
these various agents. Some are single-stranded
breaks, some are double-stranded breaks. There is
cross-linking, and some the body is not good at and
some the body is good at.

That's absolutely known. Again, I can't
recite chapter and verse, but I think the fact that
we survive is prima facie evidence that we deal with
most of the DNA damage that's done through
physiological processes pretty well, because we know
1f we measured it at any given time, it's going on
all the time.

QO. You agree, correlation does not mean
causation, correct?

A. I would agree with that.

Q. Would you also agree that benzene has
existed on earth longer than humans have?

A. Yes.

Q. So your statement that humans have evolved
to deal with radiation but have not dealt with

benzene is based on what?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

SSPLBESV COL ARVE-BSE Beaune ae" FILE OMIIAD Page 88 Bf 1380

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 54

A. You weren't asking me about radiation. You
were talking about endogenous DNA-damaging agents, is
what you asked me about.

Q. I apologize. I'm going back to what you
told Mr. Gray this morning that --

A. Well, we talked about several things.

QO. Right. You had mentioned -- tell me if I'm
wrong -- that the body has evolved to handle
radiation exposure better than benzene; is that fair?

A. I don't really think we had that discussion,
no. We had a discussion about the body had evolved
to deal with endogenous DNA-damaging molecules like
free radicals and superoxide, ozone to some extent.

Q. Well, if you didn't testify, that's fine. I
wrote down that you said that humans can tolerate
radiation better than benzene. Is that not your
testimony?

A. I did not testify to that.

Q. So you don't have an opinion that humans can
tolerate radiation better than benzene?

A. There is a different dose response to
radiation. And we know that radiation causes
leukemia in the appropriate setting. And certainly
radiation and chemical toxins, particularly in the

form of chemotherapy, can synergize to cause leukemia.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 56 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 59 of 1330

 
DNS FO SF W NY F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 55
We know that.
Q. So you do not have an opinion that the body

can tolerate radiation better than benzene?

A. I mean, I don't mean this in an insulting
way, but it's kind of -- I won't say it's a stupid
question, but it's not really -- it's nota

reasonable thing that you are asking me to compare.

Q. Okay.

A. Because we give radiation at super high
doses for treatment, and we know there is limits --
there is tissue limits for different tissues. The
spinal cord is very sensitive. The gastrointestinal
system is very sensitive.

Other tissues are much less sensitive. “So
you can give a lot of radiation to the prostate to
cure prostate cancer that you couldn't give to the
bone marrow. That's very well characterized.

And the kind of radiation that Mr. Gray and
I were talking about had to do with solar radiation
and ambient cosmic radiation. It's a wholly
different magnitude.

So I can't tell you if I had -- I just don't
think they can be compared, let's just put it that
way. I'll make it simple.

Q. There is ambient benzene exposure to humans,

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHS SB COOIS/RIEBSE Bose 408" riled OVs40 Bags 6d St 1380

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 56

correct?

A. There is.

Q. And some of that is naturally occurring
benzene?

MR. DUPONT: Form.

THE WITNESS: I don't know about that actually.
Most of the benzene in our environment is an
industrial pollutant.

BY MR. SCHULTZ:

Q. There is certainly benzene in food and air
and water?

A. Trace amounts.

Q. Do you have an opinion as to whether that
benzene is not tolerated by the body compared to
radiation from solar?

A. You know, I just -- I'm not trying to be
difficult, Counselor. I don't know how to respond to
you.

I think that everything that the body
ingests and everything that's in the environment
contributes to the baseline incidence of myeloid
malignancies in the population that's not
occupationally otherwise exposed or industrially
exposed or chemotherapeutically exposed or exposed to

cigarettes.

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 58 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 61 of 1330

 
Oo Bm WwW NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 57
I think there is some baseline that the
average person leading a relatively healthy life has
a certain incidence of leukemia and it doesn't come
out of the blue. Has to do with mistakes their body
made, has to do with stuff in their environment.

But, sure, it could include some benzene in

the food. I have no reason to think -- to doubt
that. It could have to do with some radiation in the
environment. All of that is possible.

And that gets summed in some baseline rate.
Now we're talking about occupational exposures to X,
Y or Z that increase that rate from B to E, whatever
that might be.

Q. In your report --

A. And the same is true of radiation.

Q. In your report, first -- there is several
paragraphs that have no citation and it is just a lot
of prose that you have written out. Paragraphs 4, 5,
6, 7, 8, 9, 10 have no citations whatsoever.

4, 5 is my history and training and my CV.
Oh, you must have more than 4.

A

Q

A. Are you in section 2?

Q I'm on page 4 -- paragraphs 4 through 10 on
6,

page there is no citations for any of those

paragraphs.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CEST RETSE OSSUMERL 2087 FIGS VSASBC? BAYES? St 1380

 
Mm Ww WN

DN UO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 58

A. That's correct.

Q. Where is that information derived from?

A. This is basic biology. This is well-agreed-
upon biology, so I'm really summarizing a vast
quantity of the stuff that I've learned over the last
30 years and I don't feel the need to annotate them
because I don't think any of it is really
controversial.

Q. What about the statement that "A leukemic
stem cell may be" --

A. Quiescent.

Q. ~~ "quiescent for an extensive period" in
paragraph 8?

A. Because we -~-

Q. What's the citation or the basis for that?

A. Well, we know that leukemia -- the stem
cells are quiescent. And we know the leukemia stem
cells become quiescent. There is plenty of data
about that.

Q. Can you cite that?

A. As we are sitting here? Nobody has asked me
to, but I'm happy to supply you with information
about that, absolutely. There is published data
about leukemia stem cells which are mostly ina

quiescent state. We know that.

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 60 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 63 of 1330

 
WwW NHN FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 59

Again, that's stem cell biology. There is a
gazillion articles about that.

Q. But you haven't cited any, right?

A. As you stated, I didn't, because it's like
telling you that your hair is red.

Do I have a set citation for that? It's
true. We know that.

Q. Well, my hair is not red.

A. Well, I would call it red.

MR. DUPONT: That's not the point.

BY MR. SCHULTZ:

Q. The statement "may be quiescent," what is
the certainty that a leukemic stem cell would be
quiescent?

A. Most stem cells are quiescent. The vast
Majority of stem cells are quiescent, malignant and
otherwise. That's stem cell biology.

Q. What percentage?

A. 99 percent, or something like that, at any
given time. That's the nature of stem cells.

Q. Do you agree that benzene only causes
damages to dividing stem cells?

A. No, that's not true. That's not necessarily
true.

Q. Not necessarily true?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CEES MOISZRIEDSE BSSuMeM Abe eles DSHtay Hage EF F 1380

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 60
A. That's not true.
Q. Are you familiar with the work of Martin
Smith?
A. You'll have to tell me what you are talking
about in particular.
You are aware of who Martin Smith is?
I am.

Have you read any of his papers?

PrP O pp oO

I have.

Q. Are you familiar with any of his papers that
suggests that benzene only damages dividing stem
cells?

A. Not as we sit here, no.

Q. With regard to obesity, you noted at least

some data that has suggested a risk factor of 1.5 --

A. Correct.

Q. -- for causation of AML?

A. Yeah.

Q. Assuming Mr. Rhyne had no occupational

exposures to any solvents or chemicals, would that
have been significant to you, the 1.5 risk ratio?

A. Yeah, I think it is. Even with him having
that, I think that that's a factor in his risk for
leukemia, absolutely. His BMI was about 31 and that

puts him in a category that has about a 1.5-fold risk

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18 cv 0O1a7 RIED C. Document 311-1 Elle 09/02/20 Page 62 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 65 of 1330

 
Steven D. Gore, M.D.
November 4, 2019

 

DN OF FP W NY FHF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 61
of leukemia over the thinner populations.

Q. If you could turn to -- I guess it's
paragraph 1 of your methodology section. The first
sentence there, it suggests that you were evaluating
an individual's exposure to one or more chemicals.

Is what that your methodology was in this
case?

MR. DUPONT: Vague.

THE WITNESS: I was asked to respond to whether
this patient's occupational exposure to benzene may
have been causative in his leukemia. So by
definition, that is what I was asked to do.

That's not a method. That is a happenstance
when evaluating, when tasked with this. But what you
read to me is not a method. The method is what you
do in order to respond to the task.

BY MR. SCHULTZ:

Q. My question is, were there more than one
chemical that you evaluated or was benzene the only
one?

MR. DUPONT: Vague.

THE WITNESS: We know that raffinate and Liquid
Wrench have other chemicals that we don't associate
with the same kind of leukemic risk, things like

toluene and other hydrocarbons. We did talk about

 

ckas

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

SHAME ARICDSE BSEUMSM Ab" Fe OSSP BASE Ge GF 1380

 
me WW N Ff

a DW Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 62
the radiation issue, which I did address. We can
consider radiation a chemical in that way.

BY MR. SCHULTZ:

Q. Did you look at any literature or evaluate
mineral spirits as a chemical in this case?

A. I have, sure.

Q. And how did you evaluate -- or where are

your opinions about mineral spirits in your report?

A. Mineral spirits would be another source of
benzene through its benzene contamination, which we
know to be often substantial, and I would rely then
on the industrial hygienist expert, in this case
Mr. Herrick, to quantify the likely exposure to
benzene through mineral spirits in his or her report.

I would rely on that because I am really not
trained to do that.

Q. So you did not evaluate any of the
epidemiological or medical literature regarding
mineral spirits exposure?

A. No, I have. In general, I didn't have to,
no, because I come with a body of information about
this and I am well aware that mineral spirits is
contaminated with significant amounts of benzene.

So that's a question of, not does mineral

spirits cause cancer, but does the benzene in mineral

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 64 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 67 of 1330

 
me Ww NHN +}

a DD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 63
spirits cause cancer.

Benzene doesn't care if it's next to methane
or -- benzene is benzene. The body doesn't care. It
is the same molecule, no matter how you get it.

So the question that you're asking is an
obfuscating one. It is a question of how much
benzene does he get through his use of mineral
spirits, not does mineral spirits cause cancer.

That's not really a question here. It's
whether benzene causes cancer, which we know it does.

Is benzene in mineral spirits? Yes.

How much benzene does he get from mineral
spirits? And then determining whether that --
whether that is seen as a significant thing.

But you can't parse out one source of
benzene from another in the body, so you have to sort
of add up a lump sum because you can't isolate the
benzene that came from mineral spirits versus the
benzene that came from raffinate versus the benzene
that came from whatever other thing he was doing.

The body doesn't know where it came from.

We don't know which molecule benzene did what.
Everything has to be considered to be contributory.
Q. You said a lot there. I'm just trying to

unpack some of it.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHESTS EHMOMEYREDSE BSEUREA AOE" FHS DSABA? KAGE EF Sf 1880

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 64

Did you just say mineral spirits is benzene?

A. I did not say that. Maybe you should have
her read back about that if you want.

Mineral spirits is known to be contaminated
with benzene, I believe is what I said. I'm sure
that's true.

Q. We can move on. Is it fair that you have
not evaluated any literature specific to exposure to
mineral spirits?

A. You asked and I answered that, Counselor. I
said that I have. |

I did not in this particular incident
because I have reviewed those data.

Q. Do mineral spirit -- strike that.

Does mineral spirits -- strike that.

Does exposure to mineral spirits cause
cancer?

A. I would say that in the right amounts,
exposure to mineral spirits does cause cancer,
because mineral spirits is a complex amalgam of a
variety of compounds, some of which we know to cause
cancer. So yes.

Q. Other than you, Dr. Gore, who has issued the
opinion, from any international agency or governmental

agency, that mineral spirits exposure causes cancer?

 

Paszkiewicz Court Reporting

) 307-9320 / Toll-Free (855) 595-3577

-RJC-DSC Document 311-1 Filed 09/02/20 Page 66 of 190
-RJC-DSC Document 408 Filed 09/15/20 Page 69 of 1330

 
B W NH PF

a wD Ow

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 65

A. Again, you are turning my answer around,
Counselor, which I object to a little bit because I
said the benzene in mineral spirits causes cancer.
That's a different question.

Q. That's fine. You can answer that question.

My question is different, which I believe
you answered prior. Does exposure to mineral spirits
cause cancer?

A. I said it does in the right circumstances
because it contains benzene.

Q. Is that a dose-dependent question for you?

A. Absolutely.

Q. What is the dose of exposure to mineral
spirits that causes cancer?

A. It would be based on the fraction of mineral
spirits that has benzene, and I would base it on the
benzene literature. So if you have 1 percent benzene
in mineral spirits, you would have to figure out the
parts per million-years of benzene based on their
occupational exposure, and I would derive it not from
mineral spirits data, but from benzene data I would
extrapolate.

And that is my methodology.
So if you get to above 3 parts per million-

years -- let's just say, just to be Schnatteresque

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CaRES MOP TRIEDSE Beeman ios’ Hise? Page 76 Bf 1830

 
WwW NY FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 66
about it, if you get 3 parts per million-years of
benzene from slapping mineral spirits all over your
body every day, you would be at risk for leukemia.

And if you came to me and said, I'ma
hobbyist and I smear mineral spirits all over me
every day and this is what it is and it's every day
and it's this much, and some hygienist says, Well,
that gets to 3 parts per million-years, you bet that
that was contributory to your leukemia.

QO. Where have you seen published data that
exposure to mineral spirits causes leukemia?

MR. DUPONT: Objection; form.

THE WITNESS: I don't have a response to that
right now.

BY MR. SCHULTZ:

OQ. Have you ever seen it?

MR. DUPONT: Objection; form.

THE WITNESS: I haven't re-upped my reading
specifically looking at mineral spirits, per se, for
this testimony and so I'm not going to respond to
that.

BY MR. SCHULTZ:
Q. You are familiar with IARC, correct?
A. I am familiar with IARC.

Q. You do not cite IARC anywhere in your

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 68 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 71 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 67
report; is that fair?

A. Right. Because I think IARC is of limited
utility in these cases. I know defense attorneys
love IARC, but it's all obfuscation. It's all saying --
trying to say that my product, which was looked at in
a certain way, is considered to be safe under certain
circumstances.

But that's not the circumstances we're
talking about here. Now we're talking about multiple
chronic exposures to multiple benzene-indicating
compounds, and that's what's causing leukemia.

So the thing specifically about whether
mineral spirits, per se, causes leukemia is an
irrelevant question, in my opinion, causation-wise.

Q. Do you agree with IARC's findings with
regard to benzene?

MR. DUPONT: Form, compound.

THE WITNESS: I agree that IARC sets standards
of reasonable risk for the country and other agencies
to employ which will accept a certain amount of
cancer causation by the various things it studies.
The society as a whole accepts a certain amount of
risk.

That's what these agencies do; they say

what's an unacceptable risk, what's an acceptable

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 69 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 72 of 1330

 
Be Ww NHN Ff

aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 68
risk, where do we get it. And none of it is
absolutely safe.

Absolutely IARC says that there are no safe
levels of benzene, and then they set standards. And
given that we have to use it, what are we going to
accept?

So I think you are using IARC and other
regulatory agencies for the wrong purpose, Counselor.
They don't absolve any of these compounds from being
carcinogenic.

BY MR. SCHULTZ:

Q. Did you just say IARC says that there is no
safe level of exposure to benzene? I'm just asking --

A. I did say that.

QO. Did you mean to say that?

A. You know, some of the regulatory documents,
whether it is IARC or another one, absolutely say
that there is no safe level of benzene.

Whether it is IARC exactly, I can't tell you
exactly.

QO. Do you agree that IARC has determined that
benzene -- can you mute your phone, please?

A. Whoever is typing needs to be on mute.

Q. Do you agree that IARC has determined

benzene to be a carcinogen because of its propensity

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 70 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 73 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 69

to cause acute myelogenous leukemia?

A. Yes.

Q Do you disagree with that, finding?

A. Do I disagree with that finding?

Q That's not a trick question.

A I feel like it was a trick question. I

don't have the IARC monograph in front of me and I
didn't review it for this testimony.

I am familiar with it. I can't recite it
chapter and verse.

I feel like you are asking me to be boxed
into something that could be factually incorrect.
You are potentially trying to corner me into
something that IARC did or didn't say.

I think what I would ask, or request, is
that if you want me to respond to a certain thing in
the IARC monograph, please pull it up and I'm very
happy to tell you whether I agree with that or not,
because I don't have it memorized.

Q. Sure. It wasn't a trick question.

A. Well, why should I trust you?

Q. I'm just asking --

A. I'm under oath, you're not.

Q. -- do you agree that IARC has determined

benzene to be a carcinogen?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 71 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 74 of 1330

 
Oo NHN Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 70

A. Yes.

Q. Do you agree that IARC has not determined
mineral spirits to be a carcinogen?

A. I don't remember off the top of my head.

Q. Have you ever reviewed TARC's monograph on
mineral spirits?

A. I have. Have I done it recently? No.

Q. Did you do it for this case?

A. No. I already told you I didn't review
mineral spirits literature for this case.

Q. You noted in your report that the absence of

a safe threshold is critically important to your

analysis?
A. Yes.
Q. Is there a safe threshold of exposure to

mineral spirits?

A. Counselor, I feel like you really haven't
listened to me, intentionally or otherwise. And so
I'll try to explain it maybe differently or more
simply. I am responding to the question of whether
benzene causes leukemia in this case. I believe the
answer is yes.

The next question is, does mineral spirits
contain benzene? Yes.

Did the patient use mineral spirits? Yes.

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 72 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 75 of 1330

 
BP WwW NHN FF

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 71

Can the benzene in the mineral spirits be
dismissed? No.
That is my testimony.

Q. I understand what your position is and how
you got to your position. I asked a simple question.
Is there a safe level of exposure to mineral spirits?

A. I would say no.

MR. GRAY: Asked and answered.

BY MR. SCHULTZ:

Q. And what is your basis for that statement?

A. Because it has benzene in it and there is no
safe level of benzene. I am very consistent in my
logic, Counselor.

Q. So if there is no safe level of benzene, how
do you dismiss certain benzene exposures in the air
or in water or food?

A. Because it's all probabilistic. And the
amount in air, water and food is orders of magnitude
less than in your product, Counselor, assuming that
you are representing a mineral spirits manufacturer,
which it would seem to me that you must be. Either
that or you're trying to defend somebody else out of
the goodness of your heart.

QO. Is there a safe level of exposure to

chemicals that have not been determined to be

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHS ST BMOUTSZ RIE DSE Bouman 20s" ried CASO PAGE 78 St 1380

 
mB W NHN

a HD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 72
carcinogen?

MR. DUPONT: Objection; vague.

THE WITNESS: Well, let's take sodium chloride.
That's a chemical. And from a cancer point of view,
I think there is no evidence that sodium chloride
causes cancer. It does cause high blood pressure.

Even sodium chloride, one of our most
popular chemicals in the food industry, we know it to
be unsafe for people who have high blood pressure.

So, yeah, there are limits to that. That's
sodium chloride. But it's not going to cause cancer,
as far as we know.

Olive oil. Olive oil is a chemical. It's
compounds. There are fats, an amalgam of fats, that
don't particularly include benzene, as far as I know.
Olive oil is pretty good for you if you're going to
eat fats in your diet. We usually know that.

But there are people who need to restrict
the amount of fats in their diet because of their
health. So there is a limit to everything.

BY MR. SCHULTZ:

Q. Would you consider benzene exposures from
the ambient air trivial?

A. I would consider them part of the baseline

to which all of our leukemia patients are exposed.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 74 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 77 of 1330

 
mB WO N PF

aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 73
So trivial in that way. That's what trivial means.
You can't boost it above baseline because everyone is
exposed to the ambient. It is part of the given, the
given from which we can't get away.

Q. Do you know what the published literature
reports for cumulative lifetime ambient exposures to
benzene?

MR. DUPONT: Objection.

THE WITNESS: It's in the parts per billion
range.

BY MR. SCHULTZ:

Q. You haven't seen any literature suggesting
it could be between .5 and 1 part per million ina
lifetime?

A. I'm not recalling it, as I sit here, but I'm
happy to respond to anything you might supply me
with, Counselor.

Q. Are you familiar with the National
Toxicology Program?

A. Not as we sit here.

Q. You are not aware of its list of carcinogens
it's published?

A. You asked me if I recognize that name and I
am saying I don't. It doesn't mean I haven't seen

anything about it. I just don't know, as I'm sitting

 

Paszkiewicz Court Reporting
618) 307-9320 / Toll-Free (855) 595-3577

( *
Case SCOUTS RIC BSE Bocument 40s” riled Osa) Bags 78 Gf 1380

 
WwW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 74
here.

Q. That's fine. I wasn't trying -- just have
you ever heard of the National Toxicology Program's
list of carcinogens? .

A. I may or may not have. I don't know, as I
sit here. I guess I would say "I don't know" is the
appropriate answer.

Q. Do you agree with OSHA's decision to
regulate benzene aS a carcinogen?

MR. DUPONT: Objection; vague.

THE WITNESS: I agree with OSHA that it should
be regulated, yes.

BY MR. SCHULTZ:

Q. Do you agree with their decision not to
regulate mineral spirits as a carcinogen?

MR. DUPONT: Objection; vague, misleading.

THE WITNESS: There is many reasons to regulate
these chemicals, and I think they should all be
regulated.

Again, I haven't examined recently, as I've
told you already -- and I'm sure you remember that,
that I haven't reviewed the IARC monograph on mineral
Spirits recently. So it's hard for me to agree or
disagree with it.

I certainly know that there is guidelines

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 76 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 79 of 1330

 
DM OO BP W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 75
around how you use mineral spirits. For example, you
don't ingest it, you don't use it without appropriate
protective gloves. That recognizes there is toxicity
to it. So there is regulation around it.

I'm sure it has a skull and crossbones on
its container.
BY MR. SCHULTZ:

Q. In your report you have not listed any
studies that show a statistically significant
relationship between exposure to mineral spirits and
AML.

A. That's correct.

Q. Do you know what the benzene content of
mineral spirits is?

A. Well, it's been a while since I've looked at
that, but I'm remembering things like in the 1
percent range. That's what I remember, as I'm sitting
here. But as I said, I haven't reviewed that recently.

Q. I know you have not cited to any in your
report. As you sit here today, can you cite to any
article or publication that describes statistically
Significant increased risk of leukemia from exposure
to mineral spirits?

A. I thought you just asked me that and I said

I couldn't. You just asked me that.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 77 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 80 of 1330

 
DO NH FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 76

I was waiting for some "asked and answered"
from my colleague on the left.
Q. I thought I asked first whether it was in
your report, and that was if you can think of any --
A. That's fine. I'm happy to repeat myself.
You're paying for it. That's okay.

Q. You cited the API 1948 document in your

report in footnote. Do you recall that?
A. Show me where.
Q. Paragraph 16 -- page 16.
A. EPA. Is that what you said, EPA?
Q. API, 1948. It's in footnote 4.
A. Yes.

OQ. When is the last time you reviewed that
document?

A. Ten years ago probably.
Do you recall the author of the document?
I don't.
Have you ever heard of Marshall Clinton?

Not as we sit here.

Oo FP OO FP 0

Have you ever investigated yourself the
basis for the statement that there is no safe level
of exposure to benzene that was cited in that 1948
document?

A. I have read lots of literature about benzene

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 78 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 81 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

WOW N FR

 

Page 77

and carcinogenesis, and most of the scientific data
which I am aware comes to a conclusion that there is
no known safe level of benzene.

And it's not a unique finding. That's just
one of the first.

Q. My question was, have you ever investigated
the basis for the statement in that 1948 document?

A. I don't remember.

Q. Do you know what they cited to?

A. I said, "I don't remember."

Q. Okay. Earlier you mentioned that you
thought that Vogelstein would have an issue with how
his work has been utilized by some people.

A. I haven't talked to Bert about it, but I
wouldn't be surprised.

QO. You're aware that there have been some
papers that have actually criticized the Tomasetti
and Vogelstein work?

A. Absolutely.

Q. Are you familiar with the Wu papers?

A. Counselor, you like to recite things which
you can remember because you've specifically prepared
for this testimony in a certain way. And I don't
have files of names in my head if it's not something

I'm prepared for.

 

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 79

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
190

of
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 82 of 1330

 
10
11
12
13
14
15

° 16

17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 78

So I don't particularly know the Wu studies.
Doesn't mean I haven't read them. I may or may not
have. There is lots of Wus. I read a lot of papers
by people with Asian names in a lot of fields.

I just a little bit object to the way you
present yourself. I'm sorry. Personally.

It's not my job to, but I'm just saying,
this is why I have difficulty responding to your
questions, because you ask them in a way that I feel
that are not really respondable, which maybe that's
your goal. I don't know.

Q. All I asked is if you are familiar with the
paper. If you can't remember, as you sit here,
that's fine.

MR. DUPONT: You said the Wu paper, which lacks
a title, lacks publication, lacks a year. There is
many ways that the question is inappropriate.

BY MR. SCHULTZ:

Q. Sure. Are you familiar with the Wu paper
that responded to the Tomasetti and Vogelstein work?

A. I'm not sure what you're referring to, is
all I'll say.

Q. Are you aware of any governmental agency
that has regulated mineral spirits as a carcinogen?

MR. DUPONT: Vague.

 

Paszkiewicz Court Reporting

) 307-9320 / Toll-Free (855) 595-3577

8
7-RJC-DSC Document 311-1 Filed 09/02/20 Page 80 of 190
7-RJC-DSC Document 408 Filed 09/15/20 Page 83 of 1330

 
MD oO FPF WD NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 79

THE WITNESS: I am not.

MR. SCHULTZ: I think that's all the questions I
have for you.

THE WITNESS: Thank you.

MS. WOOTEN: Do you want to take a break?

THE WITNESS: I'm fine.

MR. GRAY: Could we take a quick five? We've
been going a little over an hour since the last
break.

(Whereupon, a break was taken
from 11:17 a.m. until 11:32 a.m.)
EXAMINATION
BY MS. WOOTEN:

Q. Dr. Gore, we met earlier. My name is
Virginia Wooten, and I represent Turtle Wax in this
matter.

A. Turtle Wax.

Q. And I just have a few follow-up questions
for you. I know we've been going for a while and we
touched on the subjects --

A. We're good.

Q. -- at this point.

Do you happen to have a record of your prior
expert testimony in cases?

A. Andrew has it.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHESSHIRE DSE BSSUMERt Abe ene DSS? KAGE Se Gf 1880

 
Ww NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 80

Q. Andrew has it? Okay.

MR. DUPONT: I can email that out. I'm thinking
it's in the Dropbox.

MS. WOOTEN: That would be great.

MR. DUPONT: Or part of our Rule 26 disclosures.
I'll get that to you.

BY MS. WOOTEN:

Q. What percentage of past cases have you been
hired by the plaintiff as an expert witness?

A. This plaintiff?

Q. In general by the plaintiff's side.

A. Oh, so -- so in one case, which is not
exactly the same, I worked for insurance companies
that indemnify a radiator specialty company in a case
having to do with latency.

So that was -- the issue at hand was whether
liability-carrying insurance companies that carried
radiator in the past should be considered responsible
for later onset leukemia. So in that case in some
ways I was -- I don't know what you call that. But

in some ways I was working for radiator as the

‘plaintiff. I don't know. I don't know how you call

it. But my medical causation issues here have been
for plaintiff.

QO. How many cases have you testified in either

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 82 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 85 of 1330

 
Q NHN fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 81
deposition or at trial?

A. 12 to 15.

Q. How many have involved benzene exposure?

A. Almost exclusively. Yeah, it's almost
exclusively benzene.

Q. Ever testified in a case in North Carolina?

A. I'm not sure. I think I did something in
North Carolina that had to do with something else.
There was -- there may not have been. There was a
case where I was deposed via Skype on little tablets.

I think that was North Carolina. That was some rural
place in North Carolina. That was last year.

Q. Do you happen to remember the name of the
case or the parties involved?

A. I won't forget the faces of the two attorneys,
who were brothers. But, no, I don't remember. I
could fish it up for you.

There was something in North Carolina that
had to do with -- that had to do with a pharmaceutical
company that had been taken over by another
pharmaceutical company, and I believe it had to do
with insurance coverage for an employee who developed
leukemia. I don't think it was a causation case, but
I don't remember what it had to do with. That was in

North Carolina also, I'm pretty sure.

 

Paszkiewicz Court Reporting
(ee 307-9320 / Toll-Free (855) 595-3577

Case 3:18 0197-RJC-DSC Document 311-1 _ Filed 09/02/20 Page 83 of 1
GSE ICAAIAClh CY skies ed x

C-DSC Document 408 Filed 09/15/20 Page 86 oH 4 330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 82

Q. Have you ever practiced medicine in
North Carolina?

A. No.

Q. Licensed to practice medicine in North
Carolina?

A. No.

QO. Have you ever been hired by Mr. DuPont
before to testify as an expert?

A. Yes.

Q. How many times?

A. I'm going to guess eight.

Q.. Have you ever been excluded as an expert in
a case?

A. I was once -- well, there was two
situations. One was a case called Schultz -- I think

that was you. No, Schultz was not you. Scott --
what's his name, from Houston maybe.

So there was a case called Schultz in
Wisconsin where my testimony was denied and then on
appeal it was reinstated. And I think plaintiff
ended up winning that case eventually.

And then there was a Daubert hearing in
Oklahoma City where the judge excluded me under
Daubert, whatever that was.

Q. Do you remember the name of that case?

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 84 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 87 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 83

A. Nope. But it's in my list.

QO. In regards to this lawsuit, have you met
with Bruce Rhyne ever?

A. No.

Q. Have you talked to Bruce Rhyne on the phone?

A. No.

Q. Have you had any direct communication with
any party in this case?

A. No.

Q. Dr. Gore, is your understanding of how
Mr. Rhyne used Marvel Mystery oil derived from ~-

A. I thought you said Turtle Wax.

QO. Correct.

A. They make Marvel Mystery oil? Oh.

Q. Is your understanding of how Mr. Rhyne used
Marvel Mystery oil, is that derived from either
Petty's or Herrick's report?

A. I did read Mr. Rhyne's deposition two years
ago, and I haven't updated it about specific
products -- I haven't updated my knowledge about use
since then about specific products.

So anything I would have today would be from
those other reports.

QO. So would it be correct to say that your

knowledge of how Mr. Rhyne used Marvel Mystery oil

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case BEMIS RSEDSE BSaUMEM Abs" ries OeAMA? AGE 8s SF 1880

 
Ww WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 84
would be derived from his deposition and either
Herrick or Petty's reports?
A. Yes, that would be correct.
Q. How about, is your knowledge from -- excuse

me.

Is your knowledge of the amount of benzene
contained in Marvel Mystery oil at the time Mr. Rhyne
was using it based upon either Mr. Herrick or Petty's
reports?

A. I haven't done any personal research about
that, no.

Q. So other than Herrick or Petty's reports,
you don't have any independent knowledge of the
amount of --

A. The first time I encountered Marvel --

THE REPORTER: I'm sorry. I didn't get the rest
of her question.

BY MS. WOOTEN:

Q. So just to clarify, your knowledge of the
amount of benzene contained within Marvel Mystery oil
would be derived from either Mr. Petty or
Dr. Herrick's reports?

A. Otherwise it's a mystery. I believe that
this is the first -- that was a joke. I believe this

is the first time that I think that I've actually run

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 86 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 89 of 1330

 
Mm WwW N

aD UO

10
11
12
13
14
15
i)
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

Page 85
into that particular product, as far as I remember.
Q. Just to follow up on that, your
understanding of Rhyne's exposure to any benzene from
Marvel Mystery oil would be derived from either

Herrick or Petty's reports?

A. That would be correct. Sounds mysterious
though.

Q. I see you are punning.

A. I can be. I ama dad. I have been known to

make dad jokes.

MS. WOOTEN: Dr. Gore, I believe that's all the
questions I have for you. Thank you.

THE WITNESS: Thank you.

MS. WOOTEN: Anyone on the phone?

MR. FISHKIN: Yeah. This is Andy Fishkin, and I
have a few questions.

EXAMINATION

BY MR. FISHKIN:

Q. Doctor, can you hear me okay?

A. You are loud and clear. Emphasis on loud.
Q. Okay. I'll try to talk lower.

A. It's not your fault. It's the --

Q. My name is --

A. I'm sorry, go ahead. Your name is Andy

Fishman, I hear.

 

 

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CEESSTCHOMSZRICDSE Boeuert 208" riesOe7tSr2? BASE Sd SF 1880
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 86
Q. It is Fishkin. And I represent several of
the defendants in the case. I just have a few
questions.

It's going to be difficult for me not to
step over you given the delay on the phone and vice
versa, but I'll do my best. Okay?

A. And I'll do my best too, but I'm really bad
at that.

Q. Me too, so we'll see how it goes.

Doctor, did you see anything in the
materials that you reviewed in this matter that
suggests that Mr. Rhyne worked with or around a
product that was manufactured or supplied by a
company by the name of Univar?

A. I don't know the manufacturers. I don't
have any manufacturers' names. I happen to know the
radiation specialist because I've encountered Liquid
Wrench in a lot of work that I've done, but I
generally don't know the names of the manufacturers.

Q. In paragraph 25 of your report you list
various products that I suppose you believe Mr. Rhyne
was exposed to. Do you see that?

A. I'm getting there. 25?

Q. Yes. On page 17 of your report.

A. Well, as you know, this was clearly in

 

Case 3:18-
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 91 of 1330

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 88 of 190

 
Mm OF B WD NH F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 87

reference to Mr. Petty's report at the time so -- and
I haven't been asked to update my report based on
Herrick's report. But I would rely on Herrick's
estimations at this point.

Q. Put aside for the moment the estimations.
Are you aware of any products that Mr. Rhyne was
exposed to, other than the products that are listed
in paragraph 25 of your report?

DEFENSE COUNSEL: Object to the form.

THE WITNESS: Go ahead.
BY MR. FISHKIN:

QO. You can answer.

MR. DUPONT: There was an objection and I think
he lost the question when the objection was made.

THE WITNESS: I thought you were objecting to
yourself, which I thought was kind of --
BY MR. FISHKIN:

Q. I hardly ever --

A. Not to be offensive to anybody but --

Q. I hardly ever object to myself.

But let me do it again. So paragraph 25 --

MR. DUPONT: You have to get better at that.

MR. FISHKIN: -- you list -- I'm sorry?

MR. DUPONT: I say you have to get better at

that.

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

8-cv- -DSC Document 311-1_ Filed 09/02/20 Page 89 of 199

CESAR OPE BEE ROSH Fb ALESSI EES Peery HES

 
WwW NHN FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 88
BY MR. FISHKIN:
Q. Paragraph 25 of your report you list several
products. Do you see that?
A. I do.

Q. Okay. Are you aware of Mr. Rhyne having had
exposure to any products other than those products
listed in paragraph 25 of your report?

A. Counselor, as I've previously testified
today, I did not review the patient's prior
deposition during my preparation for this deposition
and so my memory is not refreshed. Whatever was
mentioned in that deposition, I certainly had been
aware of at one time and I can become aware of again
as soon as I reread that.

But as I'm sitting here, I could not
enumerate other products.

Q. Fair enough. IT just want to be sure I
understand your testimony. The products that you are
aware that Mr. Rhyne was exposed to are the products
listed here in paragraph 25 of your report and any
other products that Mr. Rhyne identified at his
deposition; is that correct?

DEFENSE COUNSEL: Object to the form.

THE WITNESS: Yeah, essentially that's true.

I'm just trying to think if that is comprehensive. I

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 90 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 93 of 1330

 
a DMD OO WB W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 89

think essentially that's probably true. I think it's
possible that in somebody else's testimony some other
products theoretically could come up. TI just don't
remember. I'm sorry.

BY MR. FISHKIN:

Q. Now, CRC, Doctor, is not listed in your
paragraph 25. I will represent to you that Mr. Rhyne
testified that he worked with a CRC product. My
question is, Doctor, do you know what CRC product
Mr. Rhyne worked with?

A. As I'm sitting here, no.

Q. I think I know the answer to the next
question, but I need to ask it anyway.

A. Sure.

Q. Do you know what the ingredient -- do you
know. what the ingredients were in the CRC product
that Mr. Rhyne claims he worked with?

MR. DUPONT: Form.

THE WITNESS: As I'm sitting here, I don't, no.

MR. FISHKIN: Thank you. That's all that I have.

THE WITNESS: Thank you, Mr. Fishkin.

MR. JEFFRIES: This is John Jeffries. I guess
I'm the last one, unless anybody else wants to jump
in.

THE WITNESS: Sure.

 

Paszkiewicz Court Reporting
618) 307-9320 / Toll-Free (855) 595-3577

(61
Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed_09/02/20 Page 91 of

190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 94 of 1330

 
m WwW NO F

sa DD WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 90
EXAMINATION
BY MR. JEFFRIES:

Q. Doctor, I represent Kano Laboratories anda
product they made known as Kroil oil, K-r-o-i-l. Are
you familiar personally with this product at all?

A. Not personally. I've never encountered a
can of Kroil oil. Between that and the Mystery oil,
I kind of feel a little left out though.

Q. Have you, to your knowledge, ever offered an
opinion or testified in a case in which Kano
Laboratories in reference to this product was named a
defendant or a party in the case?

A. Counselor, to be very clear, the word you
are saying before Laboratories is garbled, so I don't
know that I've ever had a case with blah, blah, blah
Laboratories.

Q. I apologize for that.

A So could you tell me --

Q. Kano, K-a-n-o, Laboratories.

A Kano Laboratories doesn't ring a bell for
me.

Q. Okay. And I take it then you are not
familiar in any way with Kroil oil, how it's
packaged, its appearance, how it's dispensed, things

of that nature, correct?

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 92 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 95 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 91

A. I am a virgin when it comes to Kroil oil.

Q. I assume that you have never tested Kroil
oil or reviewed any tests with respect to the
chemical composition of Kroil oil; is that correct?

A. That would be absolutely correct.

Q. And is it fair to say that your only
knowledge of Mr. Rhyne's alleged use of Kroil oil
comes from your review of his deposition testimony?

A. That's correct.

Q. As you are here to offer your opinions
today, do you have any recollection as to the
frequency with which he used the product?

A. I apologize that I did not review that
yesterday.

Q. So you don't have any independent knowledge
or any specific recollection about the environment in
which the product was used, the form in which he used
it, how he used it, whether he used any protective
gear or anything of that nature?

MR. DUPONT: Compound.

THE WITNESS: I would be totally dependent on
his testimony and the testimony of any other workers
who might have been deposed, of which I'm not aware,
BY MR. JEFFRIES:

Q. And, again, I apologize if I bounce around a

 

Case 3'18-c
Case 3:18-cv-0019/7-RJ

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

-00197-RJC-D Document 311-1 _Filed_09/02/20 Page 93 of 190
EbSE Document 408 Flied 09 {2456 Pade 96 5} £390

 
WO NN Fr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 92
little bit, but some of this stuff has already been
covered.

You were asked some questions about your
previous experience testifying as an expert witness.
What amount of your professional time is devoted to
offering consulting services in litigation matters
versus your clinical practice versus the academic
portion of your endeavors?

Could you kind of break that down for us?

MR. DUPONT: Compound.

THE WITNESS: Consulting is a tiny fraction --
legal consulting is a tiny fraction of the percent.
So it's just an as-happens thing.

BY MR. JEFFRIES:

Q. When did you start doing that?

A. Well, first of all, I'm not sure that I ever
said I started doing it. It wasn't something that I
set out to do.

Q. Right.

A. I think the first case that I was involved
with was a patient of mine at Johns Hopkins probably
in the mid '90s, whose name I don't remember. And I
was really a fact witness as well as an expert
witness there because I was his physician.

And I don't believe I charged for that

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 94 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 97 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

“Steven D. Gore, M.D.
November 4, 2019

 

 

Page 93
testimony because I wanted to do it as the patient's
doctor.

So that would have been about 20 years ago,
is my guess.

Q. And you recall the first time you testified
as a paid consultant or when you offered your
services in that regard?

MR. DUPONT: Form, compound.

THE WITNESS: I never offered it. This is not
something I have ever advertised or sought out or
anything like that. Ever.

So I was approached. I think the first
attorney who approached me was Keith Patton. He's
the one who moved to Arizona, right?

MR. DUPONT: Mexico.

THE WITNESS: Actually, I think Mr. Patton was
representing my patient. That might have been what
happened. And that's where I met Mr. Patton. And

I've done a couple of other things along the way for

Mr. Patton. And then Scott Free -- from Houston?
Scott Frieling -- I want to say Scott Frieling, I
think that's his name -- I think, read my testimony

probably in that case and he approached me.
I don't really know when it was. I mean, in

general, I've done one -- no more than, in general,

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESS AESRONSZBEDSE HSCUMER AOS" eS OSASBO Sage se ot 1880

 
DN OF FP W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 94
one or two a year max.

Max ~- like I said, if I've been involved
with 15, that's a lot, and I don't think it's been
that many. And that would be over 20 years.

BY MR. JEFFRIES:

Q. To your knowledge, other than tne lawyers
you just named -- Mr. Patton or Mr. Frieling have any
relationship to Mr. DuPont or his law firm?

A. I'm sure that they don't.

Q. All right. And what is your rate for your
time spent testifying in this case?

A. $500 per hour for preparation of report,
preparation for deposition, that kind of thing.

Q. And one rate for all your services?

A. Pretty much. I think I have a daily rate
for, you know, out-of-town testimony.

Q. What is that rate?

A. I was worried you were going to ask that.
It used to be 2,500 bucks, but I think I raised my
price to $4,000, but I'm not sure honestly. I have
it written down somewhere.

QO. That's a per diem? If you have to travel
somewhere to testify in a hearing or court, that's a
per diem thing?

A. That's the idea. I assume that I invoice.

 

Paszkiewicz Court Reporting

) 307-9320 / Toll-Free (855) 595-3577

8
3:18-c 7-RJIC-DSC_ Document 311-1 Filed 09/02/20 Page 96 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 99 of 1330

 
oa Be Ww DN F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 95
And that happens about 50 percent of the time.

You wonder why Mr. DuPont likes me given
that I'm not too smart.

Q. I wanted to ask you some of the things you
talked about earlier. And some of the earlier |
questions is, when you've been consulted by
Mr. DuPont about cases in the past, that he will call
you and give you information and kind of his
assessment of the medical history of the patient, and
then you make a determination about whether you want
to get involved or believe you should get involved?

A. He does not give me --

QO. I don't want to mischaracterize.

A. That's a little bit of a
mischaracterization. Andrew would never ever give me
his impressions of a medical thing. He is not
qualified to do that and he doesn't think he is
either.

He can only tell me what the patient -- the
client has told him and what his staff may have
gotten out of any medical records that they've
reviewed.

But the first thing he'1l do is to send me
the pathology report and anything about that and have

me assess that. So just to be clear.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CEASE PER UOPEF RICE RTH 20d “rife EG ISAS? PEGE186 Bio

 
WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 96

Q. And how frequently do you have those types
of interactions or discussions with him?

TIT mean, how often does he call to bounce a
case off you or give you that opportunity?

A. It varies between zero times a year and
three times a year, I would say. Mr. DuPont
understands that this is not something I spend a lot
of time on, that I'm not particularly doing this out
of a financial imperative.

I really like to help patients, so it's
really dependent upon my -- you know, whether I feel
I have the time and what the time frame is going to
be about the thing. Whether it is going to be
out-of-town testimony involved, that's part of it.
And if so, whether we have enough lead time to be
able to put that into my calendar. That's been dicy
on occasion.

And sometimes he's asked me to look at
things that aren't about a case that he is inviting
me to talk about. I think he values my opinion as
either fact checker or what do I think or this expert
said this or his expert is saying that or do I agree.

And I never charge him for that kind of
service. I just have a generic, friendly, collegial

relationship that I'm always happy to help him.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 98 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 101 of 1330

 
mB W NO BB

I DD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 97

Q. I understand. And that's why -- part of the
reason that I'm asking. How often do those type of
conversations take place?

MR. DUPONT: Objection; asked and answered.

BY MR. JEFFRIES:

Q. Is that more than the zero to three times
per year?

A. No. I mean usually not, no. That would be
part of it.

Q. At least several times per year you're
receiving communications from him either about
consulting to get involved in a case or offering
opinion on something an expert said or something with
relation to your professional background and how it
applies to a case he may be handling. Is that a fair
assessment of it?

A. No. The range I gave you was zero to three
times per year. That includes zero, and there are
Many years where it is, in fact, zero.

Q. By your estimation you said eight to ten
cases in which you testified as an expert in matters
Mr. DuPont has been litigating?

A. I'm guessing eight, but I don't know. We'll
provide you the list.

Q. Over what period of time?

 

Case 3:

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
cv-00197-RJC-DSC Document 311-1_ Filed 09/02/20 Page 99 of 190

8-
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 102 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 98

As Ms. Wooten indicated in her questioning,
that was not included in the materials we were
provided, otherwise I probably wouldn't be asking you
these questions.

A. I don't mind answering questions to the best
of my ability.

I'm guessing over 12 years. You know, when
you get to a certain age like mine, which is 61,
almost 62, putting anything in sequence is really
tough in terms of -- like, you know, I could say I've
known Andrew for 30 years. Well, he'll object to
that because he would have been ten years old or
something at that point.

But it feels like -- I feel like I've known
Andrew for a long time and I value him as a person.
So I enjoy working with him because he's a great guy,
and I feel like his heart is in the right place.

So I don't know how long it's been. I feel
like in some ways we're old colleagues. It could be
five years. I don't know.

We'll supply that to you. I'm very happy --
I'm sure Mr. DuPont will supply that to you.

MR. DUPONT: Yeah, I'm sorry.
BY MR. JEFFRIES:

Q. I agree. I'm sure it was just an oversight.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 100 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 103 of 1330

 
DO NHN FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 99

A. Totally. I mean I'm speaking for him.
Nobody asked me to do it.

Q. And, again, I apologize for some of the
questions that I'm going to ask you are out of my
ignorance more than anything else.

A. Don't be apologetic. We expect lawyers to
be ignorant.

QO. I'm with you. And that's one thing we!lll
agree on. |

A. Good.

Q. Generally speaking, is AML a relatively
common form of cancer?

A. No. There are about 10 to 20 thousand cases
in the U.S. per year. It's considered uncommon.

Q. That 10 to 20 thousand cases in a population
of somewhere around what, 350 million, depending upon
how many of the illegals you count?

MR. DUPONT: That's not a very nice word to use,
Counsel. You can comport yourself in a better manner.
BY MR. JEFFRIES:

Q. 350 million?

MR. DUPONT: No person is illegal. If so -- if
that were the case, all your ancestors probably could
be considered illegal.

THE WITNESS: IT believe that our census data

 

Case 3:

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
00197-RJC-DSC Document 311-1 _Filed_ 09/02/20 Page 101 of 133

18-cv- -
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1040

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 100
actually enumerates documented and undocumented
workers -- residents to the extent that such can be
determined. And, of course, that's been the subject
of some rather interesting political debate this year
in terms of whether that should be a collected
question, citizenship.

But the goal of the --
BY MR. JEFFRIES:

Q. I'm asking about --

A. But the goal of the census, as you know, is
to enumerate every person living in the United
States, be they three-fifths of a person or five-
fifths of a person.

Q. What percentage of that population is
affected by this disease?

A. Well, you'll have to do the math because I'm
a little tired here. But it's 10 thousand to 20
thousand out of whatever denominator you want to
pick. I think 350 sounds pretty good. And if I'm
not mistaken, it comes out to something like 10 out
of 100,000, or something like that.

Q. Ts it true that most of those cases have no
known identifiable cause?

MR. DUPONT: Compound.

THE WITNESS: The majority of cases of AML do

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

EAE FER OUST RIE BSE Bement set ese BAGS 185 St 1330

 
DN FO FP W NY FP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 101
not have an attributable cause outside of the various
things we discussed, which cause cancer all the time,
but that we can't isolate outside of every other
person in the United States of America.

BY MR. JEFFRIES:

Q. All right. And are you aware of any
literature, or whatever the case may be, that
establishes a percentage of those cases that are
determined to be caused by industrial exposure of
benzene?

MR. DUPONT: Vague.

THE WITNESS: I don't think there is a document
like that, and I'm thinking -- because I'm personally
writing a review, a critical review, of the
occupational low-dose benzene exposure literature
with one of our epidemiologists. And I don't
believe -- I'm not sure that's really an
ascertainable number because those questions aren't
asked routinely, so I'm not sure.

BY MR. JEFFRIES:

Q. Tell me about the article you're writing.
An article on low-dose exposure to benzene?

A. Yep.

QO. What's the context of that?

A. We are submitting it to Blood Reviews. It's

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CARER ACO ARIEBSE Bein tds’ FideceiSra0 B98 188 Bt 1280

 
10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 102
going to be very much along the line of the kind of
literature that we discussed in these matters and --
you know, for a more clinically oriented audience,
you know, of leukemia doctors and other physicians
taking care of patients with hematologic malignancies
to increase awareness of potential occupational risks
so that they can be better informed in advising their
patients.

Q. Okay. So the target audience for the study
is clinicians who are interacting directly with
patients and assessing their cases with regard to
these low-dose exposures?

A. Well, medical students, anybody who is
interested in reading about benzene and leukemia.

I'm sure it's a pretty broad -- Blood Reviews is read

by a pretty broad audience.

Q. Tell me who commissioned the study.
Is there a -- I don't know how you describe
it. Is there a goal? A target? A specific issue

you thought to address?

MR. DUPONT: Compound.

THE WITNESS: It's an academic endeavor aiming
to give a critical assessment of the literature.
BY MR. JEFFRIES:

Q. And that literature deals specifically with

 

Paszkiewicz Court Reporting
618) 307-9320 / Toll-Free (855) 595-3577

(
Case 3:}8-cv-00187- RIGS Document 311-1 Filed 09/02/20 page 104 of 190

C Document 408 Filed 09/15/20 Page 107 of 1330

 
Steven D. Gore, M.D.
November 4, 2019

 

Dm W NM Bf

a HD OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 103
low-dose exposure to benzene and their relationship
to what, AML or --

A. Myeloid malignancies.

Q. And that, as you talked about earlier, is
kind of the broader categories that includes AML and
some other variations of this type of malignancies at
different stages, right?

A. I mean, the most common one we would talk
about would be MDS, but I think you could talk about
things like myeloproliferative neoplasms, a chronic
myeloid leukemia. But there is far less literature
about those.

Q. Right. And I'm sorry, I was just trying to
narrow it down. It includes a broader spectrum of
things beyond AML, correct?

A. Correct. But most of it will be around AML

and MDS.
Q. Can you explain to me what was studied?
What was the clinical review of?

A. Well, it's a clinical review of -- it's a
critical -- critical review of epidemiological
literature.

Q. In what context? Explain to me like I ama

5th grader, if you could.

A. Let's say you are a fellow in oncology and

 

c&as

8

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

ECMOUIS7RUCDSE BRUM Ave FIea SSO KAGE 168 Bf 1880

 
me W bh

DW oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 104
you've just learned that benzene causes leukemia.
But you are a chemistry major, so you say, Gee, I
know in organic chemistry lab they warned us about a
lot of chemicals and they warned us nothing is pure
and I wonder if I was at risk. Or it seems like a
lot of things that people commonly use like paint
thinner and other things may have benzene in it and
they kind of want to know about that.

You could spend many years going through the
literature a little bit at a time, as I and many
others have done, but wouldn't it be nice to have a
handy resource where people like me working with
epidemiologists have not only sort of summarized the
literature, but evaluated it.

So that's kind of what it's about.

Q. Correct. I would have loved to have
something like that in the last month.
A. Well, just wait.
Q. What stage is it in?
Is it published yet?
A. No. We're still writing it.
Q. Is it concluded?

Are there conclusions or key findings that

are -- that you are in a position to discuss now, or

is it still in the works?

 

Case 3:

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
v-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 106 of 190

18-c
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 109 of 1330

 
Mm W Nd

a nD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 105

A. In the works.

Q. Was there a specific type of exposure that
you studied?

Or was it all occupational in nature or --

A. Well, we've looked at environmental
accidents as well.

Q. Okay. When you say "environmental
accidents," you mean like a chemical spill or
something like that?

A. Yep.

Q. Is there any evaluation of like -- and some
of the lawyers have asked you questions about, based
on exposures in the environment, food or water, those
types of exposures. Are they analyzed in your study?

MR. DUPONT: Compound.

THE WITNESS: We certainly take everything in
that context, of course.

BY MR. JEFFRIES:

Q. I'm sorry, I didn't mean to get sidetracked.

A. That's all right. And, by the way, I would
give you at least a 6th grade credit.

QO. You're generous.

Is there a typical demographic for an AML
patient in terms of age, race, sex, age of onset of

the symptoms?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESS REDEE BSSuMEnt AON" Hes OSLE HO? BAgE TIS F 1380

 
WwW NHN Fr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 106

MR. DUPONT: Vague.

THE WITNESS: AML can present in infancy, but
the majority median age would be around 60. But the
incidence persists as people age.

BY MR. JEFFRIES:

Q. Right. What about, is there any one -- is
it more prevalent in males or females?

A. There is a slight male predominance.

Q. Is it more prevalent in members of any
different race or other demographic of that nature?

A. Latinos appears to be very -- particularly
sensitive to myeloid malignancies. But based on
numbers, Latinos still represent a minority in our
country.

But the incidence rate among Latinos is
probably higher than among people of European origin.

Q. Is that a statistically significant amount
or is that just kind of observational?

A. Well, you know, I can't answer that with 100
percent surety, but I believe that there probably is
a statistically higher rate of AML among Latinos.

But I wouldn't go to mat on that. I'm pretty sure

there is.

Q. In Mr. Rhyne's case, his age and sex at
y g

least were consistent with which you've seen in the

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CBE FEN OBST RIESE Boaiman’ads’ Figs 63/28/28 Bags 195 G20

 
Ee Ww WN

HD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 107
more common -- where this disease is more common,
correct?

MR. DUPONT: Compound.

THE WITNESS: It is certainly not an unusual
presentation, if that's what you mean.

BY MR. JEFFRIES:

QO. And what are some of the other risk factors
for the development of AML?

A. Smoking, prior chemotherapy, prior
radiation, obesity is now being examined more and
more, familial cancer syndromes. Those are the main
ones of identifiable --

Q. What about --

A. What about diet?

QO. What about diet?

A. Diet?

Q. Yes.

A. No. Were you suggesting something in the

diet specifically?
QO. No. I mean, are --
A. Benzene in your diet is bad. And I wouldn't
drink Mystery oil or mineral spirits if I were you.
Q. All right.
A. Just saying. No matter what IARC says.

Q. Any other chemical exposures that are risk

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CERES EEMOMIEZRICDSE BSEUMeR aoe FREE DSISAP BAGS 122 Gf 1320

 
WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 108
factors?

A. Oh, we talked about a variety of chemotherapy
drugs.

Q. Right. To your knowledge, he's never
undergone any of that type of therapy, has he?

A. No.

MR. DUPONT: Not prior to his diagnosis. That's
your question?

THE WITNESS: You know, pesticides -—- pesticides
are associated. I'm sorry, I'm just kind of tired
right now.

For a while there's been a thing about hair
dye. That's been kind of debunked. Probably
chemical dyes, aniline chemical dyes and other dyes
in the printing industry, definitely.

So there's a handful of things that have
been studied and are likely associated. But I gave
you the big ones.

BY MR. JEFFRIES:

Q. Okay. And in particular with regard to
benzene -- and you mentioned this earlier -- is
benzene something that people are exposed to in their
daily lives?

A. In minute amounts.

QO. What are some of the sources of benzene

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CASE BEN BOT RIC Be “BoaiMeheaos AIS OS/75/28 Page TSG Po

 
WwW NHN -F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 109
exposure that you would consider when you are
making -- I think you referred to it as like a
baseline assessment?

MR. DUPONT: Vague.

THE WITNESS: Well, baseline for a meaningful
different-than-normative-exposure for most patients
with leukemia, it's through petrochemicals, whether
it's diesel fuel, petroleum products, solvents like
Liquid Wrench and others. Those would be the vast
majority that I've seen.

You know, I do run into patients who are
involved in industries where I might not be familiar
with the products they are using. I did have a case
that I was involved with once that had to do with the
upholstery industry, which I know very little about,
and I did get to learn about some of the products
involved in upholstery cleaning and stuff that I
couldn't recite to you at all right now and learned
about, in this case, benzene concentration there. So
that kind of surprised me.

If I have a patient who is involved with
some weird job that involves smelly chemicals in
particular -- obviously they don't all smell -- I
would always say that, I don't know a lot about the

chemicals that you're using, but a lot of chemicals

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHESS BEROMEZARIE BSE BScHMent abst KUEDeHSHe Hage dtd Sf 1890

 
Steven D. Gore, M.D.
November 4, 2019

 

me Ww NO Ff

a HD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 110

do contain substances that can cause leukemia.

So if you're interested in me looking into
it, I would be happy to. If you can get me the MSDS
sheets and stuff, I could certainly spend some time
in doing it.

BY MR. JEFFRIES:

Q. I guess I was more concerned with this
concept you talked about around our environmental
exposure. For example, things like exhaust fumes
from vehicles, is that a source of benzene exposure?

A. Yeah, it is. But unless you're working like
in a toll booth, or something like that, you are not
going to get enough -- what's in smog contributes to
the -- again, the ambient rate of cancer. And we
can't erase that.

But if somebody is working in a toll booth
and all these things with bad exhaust things are
coming through, that might be a different story.
Might be.

Or somebody who is working in a muffler
business ~~ I'm just talking off the top of my
head -- where you might think that there is a
different level of exposure to automobile exhaust
than what you and I do with our windows rolled up and

the air conditioning on.

 

Paszkiewicz Court Reporting

07-9320 / Toll-Free (855) 595-3577

) 3
-RJC-DSC Document 311-1 Filed 09/02/20 Page 112 of 190
RJC-DSC Document 408 Filed 09/15/20 Page 115 of 1330

 
mB W NO fp

a HD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 111

That's a different story from somebody who's
working -- or somebody -- there was one case, the one
that I was Daubert'd on, was about a woman who got
leukemia who lived in the shadow of a Conoco -- of a
very notorious Conoco plant that was subsequently
shut down. And they actually evacuated the
neighborhood and made it into a Superfund site. And
she was downwind of all this terrible stuff coming
out of there. And there was stuff in the water and
everything.

And that was -- that's the only case that
I've actually done like that.

But I have had patients who live in similar
areas. And I've raised that question to them, and if
they want to follow up on that, that's their
business.

Q. You mentioned diesel fuel. Is it more
prevalent in diesel fuel than in non-diesel fuel?

MR. DUPONT: Form.

THE WITNESS: You know, I just mentioned diesel
fuel because it seems like some of the people that
I've worked with over the years tend to use diesel
fuel as a cleaning agent. I don't know if that's
just the people I run into, but it seems like in some

auto shops and stuff -- maybe because it's cheap.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHESTS HONSZRIEBSE BSSUMERt AOE" ries ORAS? BASE tte St 1880

 
Steven D. Gore, M.D.
November 4, 2019

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 112
They have these vats of diesel fuel and they put
stuff in there with no gloves on and it's really
awful.
BY MR. JEFFRIES:

Q. Is there benzene in gasoline?

A. There is, yeah, a little bit.

Q. And are people exposed to it in gasoline
fumes when you are filling up your car?

A. Yeah. Small amounts, absolutely. Again, I
would attribute that to the ambient risk that we're
all at, sure.

Q. And are you aware of any study that kind of
cumulatively or quantitatively assesses that ambient
risk?

A. That's impossible to do because everyone is
exposed to it. So in order to assess the risk, you
need an exposed and an unexposed population. So you
need to have the population of all of those of us who
do everything like you and I do, drive around in cars
and pump gas and fly in airplanes and everything
else, and a bunch of monks in Shangri-La maybe who
have their HEPA-filtered, you know, retreats and they
breathe great mountain air and drink from the source
of the Ganges and everything -- or whatever.

We don't have a lot of studies Like that.

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 114 of 190

3
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 117 of 1330

 
Bm WN

Oo wa HD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 113

Q. Right. But is there any -- are you aware of
any effort to quantify the amount of that baseline
exposure in terms of a parts-per-million calculation
like you see --

A. There are definitely things like that. Asa

matter of fact, there is a study just out this past

year, recently -- I'm not going to be able to come up
with the name -- where they actually went to data
that -- I think it's the EPA. I think it's the EPA,

but it could be another agency and I've not memorized
the alphabet soup.

But there is a nationwide environmental
monitoring of benzene that's done on a routine basis.
And this particular paper associated risk of leukemia
regionally with the measured so-called ambient
benzene population. And although it's an early
study, there is a suggestion that there is an
association with the ambient levels.

Q. All right. Do you recall any more specifics
about the study or where to find it?

A. I would be happy to supply it to you, but I
can't come up with it from my feeble brain right now.
And the author, I can picture her, but I can't tell
you her name.

Q. Okay. So there was some -- that study

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3'18-cv- vO ny Document 311-1 Filed.09/02/20 Page 115 of 190
Case 3:18-cv-0019 bse fi 8 of 4380

Document 408 Filed 09/15/20 Page 11

 
Mm WwW NHN Ff

a DD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 114
involved some calculation of the amount of ambient
exposure?

A. Yeah. Based on -- based on routine
monitoring that the government does.

Q. And that -- was that based on what
geographic region you may be in?

A. Well, they have different stations where
they monitor the stuff around the country. So it's
whatever the National Institute of Environmental
Health, or whoever it is that does this -- it is
whatever data they already collect, and then they
cross-match it against the regional incidence of
cancer, in this case leukemia.

It is from the National Institutes of
Health. I just can't come up with her name. She is
terrific.

Q. But that study suggests there is some level
of benzene in the environment that we are all exposed
to?

A. That's not a question. Everybody knows
that. This is a question of whether the variations
in the ambient levels leads to a variation in
regional incidence, and it would suggest that
probably yes. That we can't -- some of these things

that you want to call idiopathic or unknown may well

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 116 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 119 of 1330

‘

 
OQ NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 115
be associated with environmental exposures.
It is just hard to get that since you don't
have, you know, your big population of Tibetan
priests, or some similar thing. I don't mean to
disparage Tibetans. I think that would be a
great life.
Q. And the -- okay. Is it your opinion that

exposure to very small amounts of benzene can cause

'

AML?

A. Can or cannot?

Q. Can.

A. Yes. Well, can contribute to the cause, |
yes.

MR. DUPONT: Vague.
BY MR. JEFFRIES:

Q. And, again, I think you mentioned earlier
there is a dose relationship. The greater the
exposure, the greater the risk?

A. Correct. Yep.

Q. Determining the amount of the exposure
accurately would have a significant impact on the
accurate assessment of the risk. Is that a fair
statement?

MR. DUPONT: Form.

THE WITNESS: I don't think we are good enough

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CaS SB CMODIS7 AIC OSE BScuMen 408 rlied oVAs20 Page 12d Sf 1880

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 116
to assess risk at that level, Counselor. I think,
you know, in a court of law, convincing evidence
requires reliance on epidemiological data, which is
associated with statistical parameters. So we do our
best to understand whether the occupational exposure
falls in those ballparks.

It doesn't mean that people who have
occupational exposure below those levels don't have
benzene-related cancer. It just becomes a question
of what can you, you know -- how cogent and
convincing a legal argument can you make.

But from a biological point of view, I'm
sure there are many people of occupational leukemias
at levels that are probably lower than that which has
been demonstrated to be statistically significant in

the epidemiological literature.

 

BY MR. JEFFRIES:

Q. I think you reference in your report there
is no way to identify what exposure may have resulted
in the initiation of the process of forming the
disease --

A. Correct.

Q. -- at the time that occurred?

A. That is correct.

Q. But the extent to which you could say with

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577
CASS S18. W-O0187 BIC DSC ‘Document 408 Filed 09/15/20 Page 121 OF 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Ca
Casé

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 11/7
any degree of medical certainty or scientific
probability that a specific exposure or type of
exposure caused a condition is influenced by the
magnitude of the exposure; is that right?

MR. DUPONT: Vague, compound.

THE WITNESS: I would say on a probabilistic
basis, that has to be true.

BY MR. JEFFRIES:

Q. Okay. In other words, the greater the
exposure, the more likely that someone in your
position could reach a reliable conclusion that there
was some relationship between that exposure and the
onset of the disease?

A. Because I can't isolate each exposure, I
don't do that. However, if you asked me ona
statistical basis if somebody has -- 99 percent of
somebody's benzene exposure is due to product A and 1
percent to product B, I don't exonerate product B,
because it's part of the cumulative benzene exposure.
But on a probability point of view, it's more likely
product A. But it doesn't take away the fact that
product B also was part of the source of benzene
exposure.

Q. All right. I understand what you are

saying. Thank you.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

SIBSMOMSRIEBSE BSSUMER AbE* Kiss OSSP KAYE 122 GF 1380

 
10.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 118

So you don't believe there is a threshold
level of exposure at which you would have to reach to
state with a reasonable degree of medical certainty
that that exposure caused or contributed to the
development of AML in someone like Mr. Rhyne?

MR. DUPONT: Vague and compound.

THE WITNESS: Your question is complicated
because of the implied legal implications, to a
reasonable degree of medical certainty. So my report
and other testimonies that I've given, that you are
certainly familiar with if you look, have stated
there is no safe threshold, and any amount of
exposure to benzene may be contributory or causative,
and, therefore, there is no threshold. I do believe
that is the case.

I also recognize the difficulty of making
that case in the absence of achieving certain
cumulative exposures which are known to be associated
with statistically significant increases in risk of
leukemia just from the point of view of making a
convincing argument.

I don't know if that answers your question
the way you'd like it, but that's the case. That's

how I approach it.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CREFTEH-OOIT-RIEBSC BeUMoedds’ Hiss OS/2E/28 Bags 128 St 330

 
mW NO F

NO Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 119
BY MR. JEFFRIES:

Q. Well, you referenced earlier -- and I don't
know if it was just by way of example, but in your
testimony earlier today, you referenced a level of 3
parts per million-years. Is there some kind of
significance to that level?

A. Yeah. I made another kind of offhand
comment in the Schnatterization, meaning that is the
level of exposure that was tested in the Schnatter
paper that was associated with the statistically
significant increased risk of myelodysplastic
syndrome in that case.

Now -- and then you get into what levels did
they test it. Because biology isn't a binary --
almost never a binary thing. So statisticians kind
of pick the best numbers to look at based on the
numbers they have and the distributions they have,
but it is only bad interpreters of statistics then
glom on to that and say 3 is the number. 3 is the
level that they showed statistically increased risk
for in that paper with certain confidence bounds
around it.

And because that's what's published, I can
make a credible argument based on that for somebody

who has 3 or more.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHRESIBEOIRAEAREDSE BECuMeM She! FruaKereied Baye 124 BF 1880

 
DH Oo FP WHO NO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 120

Now, there is the Stenahom (phonetic) paper,
if you want to talk to that, that suggests that
levels in the less than 1 parts per million-years is
associated with a myeloid malignancy.

So the data are evolving. One is what's
biologically true and what I tell a patient and
stuff, and one is what I'm willing to spend my time
on preparing for a trial if somebody were to ask me
to do so.

Like I say, I don't really do this for
money. And if I think that it's not going to be a
useful exercise for the parties, I'll give the
attorney that feedback, that this seems borderline
that you can win this case. And I can tell you,
Yeah, it sound like this could be a benzene case, but
unless the exposure is more clear, I don't think you
can make a case and I don't really want to be
bothered with that. Not that I don't feel bad for
the patient.

I tell that to my own patients actually that
ask me about lawsuits. I say, Well, it sounds to me,
just from what you're telling me -- I have a patient
right now who is in remission from leukemia and he
has a job somewhere near the ferries in Bridgeport, I

think, and it sounds like he is exposed to all sorts

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 122 of 190

3 00
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 125 of 1330

 
mB W NY

a DD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 121

of terrible stuff that have benzene. I told him, I
think that's probably the case. But until a real
industrial hygienist were to take his history and
quantify that, I could be totally off base.

But usually my nose about this is pretty
good. These stories occupationally stand out because
most people in our society don't work in those kind
of jobs, at least that I see.

Q. Was there anything of significance to you in
terms of how you would evaluate a case for -- I don't
know if legal causation as you refer to it -- at
either of the levels, the 1 part per million or 3
parts per million?

MR. DUPONT: Objection; form.

THE WITNESS: Is there anything significant?
Yes, I have published data from peer-reviewed
credentialed publications that I can use to make my
argument. I think that's important.

BY MR. JEFFRIES:

Q. You made the argument at 3 parts per
million-years or more or at 1 part per million-years
or more based on which of those studies you elect to
cite; is that right?

MR. DUPONT: Objection; form.

THE WITNESS: You know, I hesitate to be put

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHES BCMOOISZRIC OSE Bocument 408 riled O81B720 PAGE 138 of 1380

 
Steven D. Gore, M.D.
November 4, 2019

 

W N he

10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

 

Page 122
into any kind of corner here because my beginning
premise is that there isn't a safe level of exposure
to benzene. So, you know, I think that there is less
literature in the lower doses. Maybe there is going
to be more soon. Maybe there will be biomarkers
soon. I don't know.

I just think the -- you know, I just think
your level of legal certainty is higher the higher
you get.

It used to be like 40. The old literature
said 40 parts per million-years.

BY MR. JEFFRIES:

Q. Iwas looking at your report, and it looks
like you've got two paragraph 24s, but then on the
bottom of page 17 you reference the Australian study
that found that at 8 parts per million-years the
likelihood was seven times greater than that of the
general public to contract this form of leukemia.

And then they found that at 4.79 parts per
million-years it was 2.5 times more likely.

I guess my question is, as those numbers

change, those probability levels are altered

Significantly, right?
MR. DUPONT: Objection; form, vague.

THE WITNESS: The increased risk over the

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 124 of 190

3:18-cv-00
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 127 of 1330

 
me W N

I DS OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 123
general population changes, that is correct. But
that doesn't mean that those people at that lower
exposure who have higher risks than normal didn't
have leukemia caused by benzene. It just means that
of people who got that exposure, fewer of them
developed leukemia. But it is so many more of those
people who don't have that exposure.

So for those that have leukemia, I think we
can conclude that it's because of the benzene, not
that they didn't have leukemia associated with
benzene. It is just that they were the unlikely in
that group.

BY MR. JEFFRIES:
Q. Right. But that cites a level of probability

that you're willing to apply to that scenario based

upon that --
A. No.
QO. -- calculation, right?
A. No.

MR. DUPONT: Object to form, vague.
THE WITNESS: I disagree with you, Counselor.
BY MR. JEFFRIES:
Q. Can you explain that for me?
A. Because they are in a range that you know is

definitely associated with a higher risk of leukemia.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESS TEEMOONYREDSE BSSUMEAt AOE Fick DSASAO PAGE 138 GF 1380

 
Steven D. Gore, M.D.
November 4, 2019

 

 

 

Page 124
1 It is like, there you have it.
2 It's like if the president talks to another
3 president of another country and says, You gotta do
4 me a favor. He asks that question. You can
5 attribute whatever you want to it.
6 Q. And I guess we are just looking at the
7 numbers. At 8 parts per million -- in this study
8 that you cited, at 8 parts per million-years, it is
9 seven times more likely. You drop that down to 4.79,
10 that's not even cutting it in half, but it reduces
11 the likelihood threefold.
12 I guess my question is, you continue to go
13 down, you continue to see that kind of precipitous
14 drop in the amount of increased risk?
15 MR. DUPONT: Objection.
16 THE WITNESS: There is definitely a dose
17 relationship. Nobody would argue with that. There
18 is a dose relationship.
19 I think in that particular paragraph I was
20 summarizing the results of one particular study. I
21 guess I could have copied in the graph from the
22 study, but I don't presume that everybody has the
23 equal ability in the legal profession to analyze
24 graphs.
25 It's probably not part of your LSATs, maybe
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577
SEALS RE BE BRament has ler SHEERS Bane 28 1%,

 
DN OO FBP W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 125
it is. But it's part of our MCATs. You're expected
to be able to analyze graphs like that. And I
wouldn't expect a jury to be able to necessarily
understand that without me explaining it.

BY MR. JEFFRIES:

Q. All right. But -- well, a jury can
understand that as the amount of the exposure goes
down significantly so does the risk?

MR. DUPONT: Objection; form.

THE WITNESS: Right. It's still related. I
totally agree with you there.

BY MR. JEFFRIES:

QO. My question is, you would agree it is
important -- when assessing this probability or
Likelihood that a particular exposure was a causative
factor or a substantial causative factor, it is
important to have as accurate a base of information
that you can obtain with regards to making that
calculation?

MR. DUPONT: Objection; vague.

THE WITNESS: Knowledge is always power and the
truth will set you free.

BY MR. JEFFRIES:
Q. All right. I think I can accept that answer

and move on. I have just a few questions about just.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CERES BMOOISTRICDSE Becuinent 40s” ried 0812720 PAGE 186 St 1380

 
OO NHN Fr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 126
some items from your report.
And I think you were asked this earlier.
The report is dated October 1, 2017, correct?

A. I believe you. I don't have any reason to
think that's not correct.

Q. And you haven't done any kind of updated or
revised report since that time?

A. I have not.

Q. Have you formed any additional or new
opinions since -- with regard to Mr. Rhyne's case
Since the time you authored this report?

MR. DUPONT: Objection; vague.

THE WITNESS: You know, I am aware that
Mr. Petty is no longer testifying, that Mr. Herrick
has done exposure calculations which do not include
dermal exposure. I don't personally believe that
dermal exposure should be excluded, but that's fine.
And that even without considering the dermal exposure
estimates of Mr. Petty, that the estimates of benzene
exposure that Mr. Herrick comes with are certainly
within the range that anybody who understands the
epidemiological literature would agree is associated
with an increased risk of AML. So that would be the

update to my report.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC . Document 311-1 Filed 09/02/20 Page 128 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 131 of 1330

 
m WN BF

a HD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 127
BY MR. JEFFRIES:
Q. You told us earlier that you had not read
Dr. Herrick's report; is that right?
A. I've looked at it, but I haven't read it
cover to cover, no.
Q. How much of it have you reviewed or read?
A. I'm not sure how to quantify it. I would
say I've probably skimmed it. I looked particularly
at the exposure tables. |
That's what I would say.
Q. How much time do you think you spent
reviewing it?
A. Probably an hour.
Q. Ten minutes, 30 minutes, an hour? Okay.
Did you bill for that time?
A. I haven't billed at all for this case. Oh,
I don't know if I billed for the -- I might have
billed for the report originally. I don't know.
I haven't billed at all this year for this
case. I might have billed in 2017.
Q. Do you intend to bill for the time you spent
reviewing Dr. Herrick's report?
A. No -- yes. Honestly, I'1l roll it into
deposition prep, which will probably come out to be

three or four hours, something like that, five maybe.

 

Case 3:18-cv-0019

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
-RJC-DSC Document 311-1 Filed_09/02/20 Page 12

9 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 132 of 1330

 
QO NO Fr

10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 128
Q. In your report on page 2 underneath section
2 discussing methodology, on the third line -- second
and third line you said, "it is important to gather

as much information as possible regarding the
person's exposure to the chemicals of interest."

Have you done any independent investigation
to gather information regarding Mr. Rhyne's alleged
exposure to the chemicals of interest?

A. I have not.

MR. DUPONT: Objection; vague.

BY MR. JEFFRIES:

Q. Any reason why?

MR. DUPONT: Objection; vague.

THE WITNESS: I trust our nurses and nursing
assistants to get blood pressure. That's their job,
to gather data for me.

When I used to run a lab, I counted on the
laboratory technicians and postdoctoral fellows to
generate data and present it to me.

That's called running a business or running
a practice or running a team.

And in this case I rely on industrial
experts proffered by Mr. DuPont to do that analysis
for me. That's what they are trained to do. And I

have to use them as my Bronners, you know, as my

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CASE FIEN BOT RIEDSC Woclmentabs FlSs 69/26/8 Page 133 Sr iSs0

 
WO NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Cc

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 129
measuring.
I count on the weather people to tell me
what the chance of a hurricane tomorrow is. I count

on Siri to do this and that for me, although I'm not
really a big Siri user honestly.
BY MR. JEFFRIES:

Q. Who is your client in this case?

A. My client? I'ma witness. I'm not -- I
don't have a client.

What do you mean? I don't know what that
means.

QO. Who is your client? Mr. Rhyne, Mr. DuPont?

MR. DUPONT: Objection; asked and answered.

THE WITNESS: I don't feel like I have a client.
I feel like I'm an advisor, a witness.
BY MR. JEFFRIES:

Q. To who?

MR. DUPONT: Object.

THE WITNESS: To the plaintiff's case. I'm not
sure what you mean.

I will submit my invoices to Locks Law for
my time spent. And I don't know how they manage
their accounting in terms of where I get reimbursed
from. That's their business.

I guess at some level, you know, Locks Law

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

SFISOOMLLMEREDSE BOSMNEM SHE? rAUGHORLGRE? RAGE 134 of 4990

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 130
will issue a 1099 tax form for nonemployment
compensation and I'll be considered a consultant for
them.

So I guess they are a client for my
consulting business, I guess, if that's how you want
to look at it.

BY MR. JEFFRIES:

Q. Have you ever interviewed Mr. Rhyne or his
wife?

A. Nope.

Q. Never evaluated him?

A. Nope.

MR. DUPONT: Objection; vague.
BY MR. JEFFRIES:

Q. Did you obtain any medical documentation
about his prediagnosis, medical history?

MR. DUPONT: Vague.

THE WITNESS: Yes.

BY MR. JEFFRIES:

Q. What did you review in that regard?

A. Well, this was a long time ago, but there
was -- I know that there was no -- there was
documentation of normal blood counts in some time
period before and kind of general, you know, medical

care, nothing of which -- nothing that stuck out in

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CASES FINO TRC Se WSeiMshPabs: AlSS 68/25/68 Page WS St Ps0

 
NS OO BF W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 131
my mind, as I'm sitting here.

Q. How far in advance of his diagnosis did you
review these records?

MR. DUPONT: Objection; vague.

THE WITNESS: How far?

BY MR. JEFFRIES:

Q. Was it a five-year history, ten-year
history, 20-year history?

MR. DUPONT: Vague.

THE WITNESS: All of his histories include past
medical history. That's a cumulative thing. I have
his primary care doctor's records. That was two
years ago. I can't really tell you that honestly
with any degree of certainty.

BY MR. JEFFRIES:

Q. Over what period of time do you have his
primary care doctor's records?

A. I don't have the answer to that right now
for you.

QO. Well --

A. But it's in the Dropbox. Sorry.

Q. How much of that would you typically want to
review in your quest to gather as much information as
possible about the patient?

MR. DUPONT: Objection; vague.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHESS EEEMONIET RIESE BREHPERL ADE? FILLES Baye 138 of 1880

 
me WwW ND

a DW oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 132
THR WITNESS: It depends on the case. I mean,
if I review a past medical history that's taken by
some good physicians at the time of presentation of
leukemia, that will point me to potential things to
be alerted about.

Let's say Mrs. Jones has leukemia and she
was treated ten years ago for ovarian cancer, that's
going to get my attention. I'm going to make sure I
get the records about how she was treated for ovarian
cancer because that's likely to be a causative thing.

Somebody who is treated for breast cancer
and lymphoma and develops leukemia, I need to know
that.

But if there is nothing untoward in their
past history, there is no reason to go back that far.

I don't know what you would find.

 

BY MR. JEFFRIES:

Q. But you don't recall physically how much of
that you reviewed in Mr. Rhyne's case?

A. Since it was two years ago, I don't remember
that.

Q. Okay. Did you request any medical
documentation with respect to his sister's treatment
for AML?

A. Well, you know, I think that -- I think that

Paszkiewicz Court Reporting
(ene) 307-9320 / Toll-Free (855) 595-3577
CASE SISO 08187 REDS Boclmentabs Filed 69/28/38 age Yr Sr i'S30

 
QW NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

cas

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 133
I remember that we discussed whether such data were
available. This would have been two years ago.

And, of course, there are many HIPAA issues
involved here to start with that need to be
surmounted. I don't remember hearing more about it
at that time.

So that's what I remember about that
particular topic.

Q. When you say you discussed it, you mean with
Mr. DuPont?

A. Yeah. Do you have any information about the
sister or -- and, again, this is the vaguest of
memories, but I think the discussion was, Well, yeah,
we're going to talk about it, but there are HIPAA
issues and we can't just solicit those records.

I don't know what happened after that. I
don't know that it would change anything, honestly,
Counselor, because she clearly had a history of AML
which does increase his risk for developing AML also,
which I concede.

Q. And have you ever communicated with
Dr. Howard?

Have you ever consulted with her or had a
conference with her about his treatment or his

current condition?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

SISEROOIZRICEDSE BSEUMER AE REDS? KAGE 188 GI 1380

 
a DD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Steven D. Gore, M.D.
November 4, 2019

 

 

A.

Q.

A.

op Oo Pp ©

A.

A.

Q.

A.

Q.

Page 134
Nope.
So let's talk about briefly -- just kind of

moving on through the report. I guess Mr. Petty and

Dr. Herrick, correct?

Yeah.

When did you first --
Go ahead.

I'm sorry.

No, no.

The lag is getting us again. When did you

first become aware of Dr. Herrick's involvement in

the case?

I think that I was emailed his report about

two weeks ago, if I'm not mistaken. October
something-ish. 19th is sticking out in my head. So

it was recent.

Q.

All right. Have you worked on other cases

in which Dr. Herrick has been involved?

I don't remember.

Have you worked on other cases in which

Mr. Petty has been involved?

Yes.

Were those also cases litigated by

Mr. DuPont or another member of his firm?

 

A. I don't know.
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577
Case 3:18-cv-00 “RIGDSG Document 311-1 Filed 09/02/20 Page 136 of 190

a
O

-DSC Document 408 Filed 09/15/20 Page 139 of 1330

 
DS OF BP W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 135

Q. Have you ever spoken with Mr. Petty or
Dr. Herrick about this case?

A. No.

Q. Do you have any independent knowledge of the
basis or source of the information they gathered and
incorporated into their reports?

MR. DUPONT: Vague.

THE WITNESS: Only what would be in the report
as they describe it.

BY MR. JEFFRIES:

Q. Do you know whether they've ever evaluated
or considered any testing of the Kroil product with
respect to the benzene content?

MR. DUPONT: Compound, vague.

THE WITNESS: Whether they've done testing?

BY MR. JEFFRIES:

Q. Yes, sir.

A. In my experience with such experts, they
usually don't. They usually, you know, default to
Material Safety Data Sheets and other stuff that's in
the literature and in the compliance regulatory data
analyses. That's usually what happens. So I assume
that's what the case was here.

Q. If there was data associated with direct

testing of a product, would you expect them to review

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHEST ECMOOLSH RIESE BESUMER 408" FieSOS7SAP BASE 1A GF 1880

 
WO NO FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 136

that?

MR. DUPONT: Objection; vague, compound.

THE WITNESS: You know, I don't know. I mean,
you know, these things -- maybe I don't understand
your question exactly, but there is different lots
and everything, so you test things at different
times. And we know that things vary some in
industrial production.

So I think one usually goes by what's
documented per the EPA, or whatever the agency might
be.

Maybe you could ask the question differently
and I can help you better.

BY MR. JEFFRIES:

Q. Would you agree that it's a more accurate
source of information to assess the direct testing of
the product than to rely upon the estimations and
ranges contained in the Material Safety Data Sheet?

MR. DUPONT: Vague, compound.

THE WITNESS: No. No. Why would that be? I
don't.

BY MR. JEFFRIES:

Q. You don't think the direct testing of a

product --

MR. DUPONT: That's the second --

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

ASIP HOIBERERSE Boalnienedzds’ Fist S/14/30 bage T2i oF 1330

 
Steven D. Gore, M.D.
November 4, 2019

 

mB W NY

OH Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 137
BY MR. JEFFRIES:

Q. -- over a period of time provides more
accurate and reliable information with respect to the
content of that product?

MR. DUPONT: I think he just answered that
question.

THE WITNESS: Let me give you an example,
Counselor. I bought a new car that we discussed on
Saturday, although I haven't received it. It's a
Hyundai Kona electric vehicle. And in doing my
research among the electric vehicles, one of the
things that I was concerned about was the range of
the car on a full charge.

And we test-drove the Nissan LEAF, which I
thought I had read had a very comparable range. And
it was a very comfortable car. It wasn't quite as
nicely appointed.

But then when I went back to what's
published and what's reported by the EPA, it reported
a 205-mile range, or something like that. You know,
I was reached out to by a Nissan salesperson whom I
hadn't actually met but I talked to on the phone, and
I texted him back that I had decided to go with one
of the Korean cars because of the range.

He said, Well, you know, we get 250 miles

 

Case
Case

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

SB ROIS ARICDSE Beene abet nes Oesre BAGS 123 Bf 1880

 
WO NY FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 138
per charge. And I said, Well, the EPA doesn't say
so.

He said, Well, I would like you to come test
the car and I will show you when you drive it that
the car will say it's charged to 250 miles.

I believe the EPA. I believe Consumer
Reports. You know what I'm saying?

And these guys --

BY MR. JEFFRIES:

Q. What if you bought the car and you actually
drove 250 miles on a charge? Would you believe your
own personal experience or would you believe the EPA?

MR. DUPONT: Vague.

THE WITNESS: Well, about that particular car
and that particular charge, maybe. But none of these
industrial hygienists are necessarily experts in
analytic chemistry.

You need to have analytic chemists do that.

So I think I basically just screwed your
premise. You might like my analogy or not.

But I didn't buy the Nissan.

BY MR. JEFFRIES:

QO. Is the most accurate information with

respect to the content of the product the actual

testing of the product itself versus estimation from

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 140 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 143 of 1330

 
DH OO FP WD NY FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 139
the use of the Material Safety Data Sheet?

MR. DUPONT: He's answered that several times
now. You're just trying to get him to change the
testimony. Asked and answered.

Move on.
BY MR. JEFFRIES:

Q. Doctor, go ahead and answer the question,
please.

MR. DUPONT: Asked and answered.

BY MR. JEFFRIES:

QO. Unless Mr. DuPont is your lawyer and he's
advising you not to answer, then you need to answer
the question.

MR. DUPONT: Nobody said -- the only question I
told him not to answer was when you referred to
people here in this country undocumented as illegals.
And if you do it again, we'll have a conversation --

MR. JEFFRIES: You're just telling him not to

answer that question and to move on, sir.

THE WITNESS: No, he didn't actually. But now
you're going to have to restate the question because
I don't remember it anymore.

BY MR. JEFFRIES:
QO. My question is, do you disagree with the

premise that the actual testing of the actual product

 

Case 3'18-cv-0 ~
Case 3:18-cv-00197-RJ

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
1

019 RIC BSE Document 311-1 Filled 0 (02520 Page 141 of 190
C-D Document 408 Filed 09/15/20 Page 144 of 1330

 
Steven D. Gore, M.D.
November 4, 2019

 

WD NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

Page 140

at issue is a more accurate assessment of the
product's contents than the estimations and
approximations that may be contained in the list of
ingredients in the Material Safety Data Sheet?

A. I'm going to have to ask you to clarify,
then, Counselor. Are you going to posit that Kryoil,
or whatever the hell oil it is, if that particular
can that he might have used 15 or 20 years ago had
been tested at that time, that that would be better
than knowing the range of content?

Yes, that would probably be better if each
can that he had ever used was assayed by itself in
real time; that probably would be better.

But I don't see how that's a feasible thing.

MR. JEFFRIES: Okay. Thank you.

Why don't we take a short break and I'll try
to streamline this as much as I can.

(Whereupon, a break was taken
from 12:47 p.m. until 12:51 p.m.)
BY MR. JEFFRIES:

Q. Doctor, looking through your report on page
5 and subparagraph 7, you make a reference to
"workers chronically exposed to benzene." How would
you define that term "chronically" in the context of

how you used it in your report?

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CAS PIEN-OBSTRIEDSC Bosna Pade’ FSF GSTS BAGS 145 Sto

 
QO NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 141
A. Regularly for an ongoing period of time.
Q. Any specific period of time?
A. No.
Q. A month, a year, ten years, 20 years?
A. You know, most people in a particular

occupation continue what they are doing for many
years, several years. That's kind of what I was
referring to there.

Q. Okay. Flipping ahead a few pages to section
C, paragraphs 12 and 14 on pages 9 and 10.

A. Okay.

Q. I want to make sure I'm not misunderstanding
what you wrote in your report.

Do you customarily attempt to determine
causation in patients that you treat clinically?

A. At a very broad level, yes. I look for -- I
look for exposures which may have contributed to
leukemia, in part, because patients want to know.

So, yes, I do that routinely. I take a
social/occupational history on every patient.

Q. But do you attempt to determine a cause?

Are you able to determine a cause in most
patients?

A. Most patients know, but there are the

occasional patients with very worrisome histories,

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHESS TESHOBISHRTEDSE BSEUMBRL abet FIeEDSABHO? BARE THE Gf 1390

 
PB QO N

a HD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 142

either family or occupational or chemotherapy, and I
call that to the patient's attention, yes.

Q. But you said -- in paragraph 14 on page 10,
you say, "I have been unable to identify any of the
environmental factors that ultimately led to the
cancer."

And a couple of sentences later you say, “in
a handful of cases, based on the history, I have been
able to conclude, to a reasonable degree of medical
certainty, that the patient's occupational exposures
to carcinogens, such as benzene, contributed to the
development of their AML."

What percentage of those cases would you
estimate that you were able to conclusively determine
that causal relationship in the patients that you
treat clinically?

A. It's very rare. I would say over 30 years I
can think of -- are we talking now about benzene or
are we talking about all causes?

Q. Maybe you can tell me about both.

A. So a certain --

Q. Maybe let's start with benzene.

A. -- percentage of my patients smoke. And if
they have a long smoking history, I'1l put that into

the causation column. And then I'1l take into

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CASETEN- OBST REDE Boalnianeads IEG OS/TS8 Page 145 G7.

 
4a DS OF FP WD NP FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 143
account the history of obesity a little bit.

Family history is something we get quite
frequently. Chemotherapy we have in about 5 percent
of the patients.

But for people who have stories where it
seems like it's going to be chemically induced
throughout the occupational exposure, I suspect
there's probably been about ten over 30 years. But
that's a crazed, wild guess.

Q. Okay. I think you reference in your report
that you don't feel as a clinician you have any
obligation to do that, but you do that if you can put
the patient at ease or help you determine the best
treatment options, or something like that?

A. No, I do think I do have an obligation to do
that because I'm an academic physician and that's how
we generate hypotheses and learn about our diseases.

So I think it's absolutely incumbent upon us
to do that.

Q. And how many -- over your 30-year career,

how many patients do you think you've treated

clinically for AML?

A. Treated or that I've been personally
responsible for their longitudinal treatment?

OQ. i'm not really. sure I understand the

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CHEST ECHMORISARIEDSE BRUM bet FIeaDSHSP KAGE 148 Sf 1880

 
OV OTe a Ge Nee

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page..144
difference, but I'll let you explain it to me.

A. Because in an academic setting, I touch, at
some point, almost every patient with AML who is
managed by my team. In most places that I've worked,
there have been probably 50 or so new leukemics a
year, and because I touch almost every one of those
patients, you multiple 50 times 30, and I think that
comes. out to 1,500.

Of those 50, potentially 20 of them will be
patients that I personally manage over time, or 15,
something like that. And so if you go 20 a year
times 30 years, that's 600.

Q. I guess what I was trying to get at, the
subset of -- you said an estimation of maybe ten
patients that you have been able to determine that
their occupational exposure to carcinogens such as
benzene contributed to their development of AML, that
subset of ten. And that's ten out of how many? Out
of 600?

MR. DUPONT: I think the term was wild guess,
not estimate.

THE WITNESS: Well, that's hard to say because
sometimes I discover these things when I'm talking to
somebody else's patient when I'm in the hospital

working with them.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 146 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 149 of 1330

 
Mm WwW NO FF

oO oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 145
I also hear about cases from other doctors.
It's just a guessing game that you're asking me to
play. I don't know.
BY MR. JEFFRIES:

Q. With regard to Mr. Rhyne's sister, are you
familiar with whether or not she was exposed to any
occupational petrochemicals or solvents?

A. I am not.

Q Did you seek to obtain that information?

A. No.

Q And you reference on page 12 of your report
these lists of contributing -- other syndromes and --
I think you called them cancer predisposition

syndrome?

A. Yep.
Q. Are these items that were tested for?
Are these -- what are these predisposition

syndromes?

MR. DUPONT: Objection; form.

THE WITNESS: These are the published known
familial syndromes as of the date of this report.
And they go along with certain leukemias that he
almost certainly didn't have.

BY MR. JEFFRIES:

Q. And I guess that was my question. Was there

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 147 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 150 of 1330

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 146
any testing to determine he didn't have these?
A. No. They are clinical diagnoses that you
would know. The ones on the top -- the ones in the

top table are things that you would know if he had
before he had leukemia, and the ones in the bottom
are things that he would have been diagnosed with.

QO. Okay. And none of that was present in the
medical history that you reviewed?

MR. DUPONT: Form.

THE WITNESS: Correct.

BY MR. JEFFRIES:

Q. Doctor, looking at page 19 of your report
where you talk about the radiation. Were you made
aware of any scenario which Mr. Rhyne was exposed to
radiation contamination during his employment with
Duke Power?

A. I believe I saw the results of his dosimetry
reported, and that's all I remember, as we're sitting
here.

Q. Is that from the monitoring of the badge?

A. Yeah.

Q. You saw separate paperwork related to that?

I mean, you saw documentation of that
monitoring?

A. I think so. That was two years ago, so I

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 148 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 151 of 1330

 
Ee Ww NN

a DD Oo

10

11:

12
13
14
15
16
17
18
19
20
21.
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 147
believe I did, yes.
Q. Just trying to move through my notes here,
so bear with me.
A. Sure.
Q. Looking in section 2, paragraph 28, of your
report, you discuss that in order to be -- in order

"to make the causation analysis meaningful, evidence
of exposure to the carcinogen in question must be
more than trivial, hypothetical, negligible or
theoretical."

Can you tell me how you would define those
terms in the context you were using them here in your
report?

A. Demonstrably above what everybody's ambient
exposure is.

Q. Okay. Is there any way to quantify that?
Like two standard deviations or, you know -- how do
you define "demonstrably"?

MR. DUPONT: Form.

THE WITNESS: Quacks like a duck.
BY MR. JEFFRIES:

QO. If it looks like it's more, then it must be
more, that kind of thing?

A. I would never suggest to a patient -- let's

say --~ let's say, God forbid, I get acute leukemia,

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

CESS ESMOBYBEDSE BSSUMEnt 208" KnedDSASB BAYE IS? GF 1880

 
DSO DN FR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 148
which is possible. And I know that I stripped wood
in our old house in Baltimore and I did not use all
of the best practices that I might have used with the
paint stripper.

Q. Okay.

A. And my doctor asked me if I ever had any
chemicals exposure. I said, Well, there was this one
time that I spent about a week stripping this wood.

I can't exclude the fact -- the possibility that

the -~- what's the -- something chloride, whatever the
thing is, they don't sell it anymore. Benzyl
chloride, I think it is, which is thought to be
carcinogenic. It is now removed.

I can't discount that that might have not
played a role, but it was a very brief exposure and I
don't have any other chemical exposures. So I'm not
going to say that it couldn't have anything to do
with it. But it was basically a one-time flash in
the pan. It probably didn't.

If I was doing paint stripping every day
over many months and I was not using a ventilator,
respiratory, gloves, that's a bit of a different
story.

Q. So the first example you gave would be

consistent with what you would refer to as a trivial

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 150 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 153 of 1330

 
Steven D. Gore, M.D.
November 4, 2019

 

Page 149
1 or negligible exposure?
2 A. Understanding that I don't exclude the
3 possibility that it was, in fact, causative. I'm not
4 going to make a case out of it because probably it
5 wasn't. But you never know.
6 Yes, it's not something that I would --
403/611 7 Q. I understand.
cumulative

8 A. Okay.

 

 

 

 

 

 

17 MR. DUPONT: Asked and answered.

18

19 BY MR. JEFFRIES:

20 Q. And you have expressed an opinion here that
21 the charges for those treatments were reasonable and
22 appropriate. What is your basis for that opinion?

23 A. I scanned the charge history that was

24 provided to me looking for anything that looked out

29 of bounds, and everything looked completely consistent

 

 

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577
Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 151 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 154 of 1330
Ou OC (Ole oS Gr NS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page.150
with what I would expect in somebody being treated
for AML.

QO. When you say "everything," you mean
everything in terms of like the actual procedures
performed and the treatments administered?

MR. DUPONT: Form.

THE WITNESS: Yes. As well as the charges
associated with them.

BY MR. JEFFRIES:

Q. You told us earlier you never treated a
patient in North Carolina, correct?

A. That's correct.

Q. I assume you never issued a medical bill in
North Carolina, have you?

A. That's correct.

Q. You've never been responsible for billing
for medical services or setting rates for medical
services for any patient treated in North Carolina,
have you?

A. I have not.

MR. JEFFRIES: Doctor, thank you so much for
your patience. I think those are all of my
questions.

THE WITNESS: You're very welcome.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 152 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 155 of 1330

 
DMD OT FP W NO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 151
EXAMINATION
BY MR. DIXON:

Q. Doctor, this is Josh Dixon from Savogran. I
just have a few questions.

A. I think our court reporter doesn't know
doesn't know Stavogran. Can you spell that out for
us?

Q. S-a-v-oO-g-r-a-n.

A. Oh, Savogran. N, as in Nancy, or M, as in
Maurie?

Q. N, as in Nancy.

A. Nancy. Savogran. That's not a very good

name for a company. At first I thought it-was like
Stravomatic or something, or Spyrograph. I'm sorry.

Q. That's okay. “Doctor, if you would please
turn to page 14 of your report.

A. Sure. I'm there.

Q. The third sentence on that page says,
"Kutzit was known to contain around 50 percent
benzene into the mid 1970s."

Do you see that?

A. Yes, I do.

Q. Where did you get that information?

A. That is a good question. I would have to go

into my files to figure out where that was from. I

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 153 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 156 of 1330

 
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 152
honestly don't remember where it is from.
But I like the name, Kutzit. It sounds like
a crazy toy or something. Kutzit.

Q. To your knowledge, have you done any studies
on Kutzit to determine the benzene content?

A. You know, I don't remember what I did two
years ago honestly, Counselor. I'm sorry. I haven't
recently.

Q. Have you ever previously had a case, to your
recollection, involving Kutzit?

A. I don't believe so. Like I say, I like
names, as you can tell, and I like to riff on names.
So Kutzit was one that I would probably remember, and
I don't remember Kutzit.

Q. You were asked this question by prior
counsel about a different product --

A. That's okay.

Q. --- but just to clarify, as to Kutzit, your
knowledge of Mr. Rhyne's use of Kutzit came
exclusively from his deposition; is that correct?

A. Yeah.

MR. DUPONT: Objection.

THE WITNESS: Well, from any of the depositions
that described his occupational use pattern, yes. I

have no other --

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 154 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 157 of 1330

 
Mm WwW N

NO Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 153

BY MR. DIXON:

Q. From any of the materials --

A. What's that?

Q. From any of the materials you were
provided -- that knowledge came only from the
materials you were provided --

A. Yes, I didn't go out and investigate his use
of Kutzit personally.

MR. DIXON: Okay. Thank you.

THE WITNESS: That wouldn't have "Kutzit.”

That's it.
MR. DIXON: That's it.
THE WITNESS: You did "Kutzit."
Are there more? Any more people in that

box?

MR. DUPONT: Is that it from the defense?

EXAMINATION

BY MR. DUPONT:

Q. Just a couple clarifying questions.
Dr. Gore, you were asked by one attorney earlier in
your deposition whether Mr. Petty's report was your
only information on radiation exposures that
Mr. Rhyne may have had. But is it correct that
you've received dosimetry records and there is also a

summary of radiation exposure information that can be

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 155 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 158 of 1330

 
W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 154
determined from Dr. Herrick's report?

A. Yes, that's true.

Q. And similarly, just to clarify, in addition
to reviewing the fact witness testimony of Mr. Rhyne's
use of products, you've also received and have
available to rely upon Dr. Herrick's report that
provides information on how Mr. Rhyne used products
and what his benzene exposures were from those
products?

A. That's correct.

Q. That's true for the CRC products, Kroil
products and other products listed in Dr. Herrick's
report?

A. Correct.

Q. Sometimes industrial hygienists will express
a benzene exposure in a cumulative dose and sometimes
they don't. But just because there's no cumulative
dose given from a benzene exposure from a particular
product, that doesn't mean -the person didn't have
exposure to benzene from their product; is that
right?

A. If the product contains benzene --

DEFENSE COUNSEL: Objection.

THE REPORTER: I'm sorry, is there somebody on

the phone that's saying something? I didn't hear any

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 156 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 159 of 1330

 
mB W NO BB

a DD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 155
objections.

DEFENSE COUNSEL: Object to the form of the
question, to all three questions thus far.

THE REPORTER: Thank you. Now I can hear you.

THE WITNESS: Say it again.

BY MR. DUPONT:

Q. If a person's cumulative dose of exposure to
benzene is not assessed, does that mean they're not
exposed to benzene from a product?

A. Of course not.

MR. DUPONT: All right. No more questions.

THE WITNESS: Going once.

MR. GRAY: That's a wrap.

MR. DUPONT: Do you want to read it and sign?

THE WITNESS: I prefer to. Last time I said
yes, I didn't get it.

MR. DUPONT: Yes. We would like to read and
sign.

THE WITNESS: Especially if it's in the big-
print version.

(AND FURTHER DEPONENT SAITH NOT AT 1:11 P.M.)

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 157 of 190

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 160 of 1330

 
Steven D. Gore, M.D.
November 4, 2019

 

Pe oO OY DOW HD oO F WD DN he

Roo
N

he
QW

14

15
16
17
18
19
20

21

22

23
24

25

 

Page 156
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
BRUCE RHYNE and JANICE }
RHYNE, }
Plaintiffs, ) Case No.:
Vs. ) 3:18-cv-00197-RIC-—DSC

UNITED STATES STEEL )
CORPORATION, et al., )
Defendants. )

This is to certify that I have read the
transcript of my deposition taken on November 4, 2019,
in the above-entitled cause by Roselind C. Pisano,
CSR, consisting of Pages 1-158, inclusive, and that
the foregoing transcript accurately states the
questions asked and the answers given by me, with
corrections, if any, appearing on the attached
correction sheet(s).

Correction sheet(s) attached

No corrections have been submitted

 

STEVEN D. GORE, M.D.

SUBSCRIBED AND SWORN TO
before me this day
of 20.

 

 

Notary Public

 

Paszkiewicz Court Reporting

618) 307-9320 / Toll-Free (855) 595-3577

197-RJC-DSC Document 311-1 Filed 09/02/20 Page 158 of 190
197-RJC-DSC Document 408 Filed 09/15/20 Page 161 of 1330

 
DS OO FP WD DN FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 157
STATE OF ILLINOIS }
) SS:
COUNTY OF C OO K }

I, Roselind C. Pisano, a Certified Shorthand
Reporter and Notary Public within and for the County
of Cook and State of Illinois, do hereby certify that
heretofore, to wit, on November 4, 2019, personally
appeared before me at The Blake Hotel, 9 High Street,
New Haven, Connecticut, STEVEN D. GORE, M.D., ina
cause now pending and undetermined in the United
States District Court, Western District of North
Carolina, Charlotte Division, wherein BRUCE RHYNE and
JANICE RHYNE are the Plaintiffs and UNITED STATES
STEEL CORPORATION, et al., are the Defendants.

I further certify that the taking of this
deposition was pursuant to Notice and that said
witness was first duly sworn to testify the truth,
the whole truth, and nothing but the truth, in the
cause aforesaid; that the testimony then given by
said witness was reported stenographically by me in
the presence of the said witness, and afterwards
reduced to typewriting by Computer-Aided
Transcription, and the foregoing is a true and
correct transcript of the testimony so given by said

witness as aforesaid.

 

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-D Document 311-1 _Filed_09/02/20 Page 159 of 190
Case Booey RIE Bek fj El is {1385

Document 408 Filed 09 20 Page 1620

 
BQ N

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25

Steven D. Gore, M.D.
November 4, 2019

 

 

Page 158

I further certify that the signature of the
witness to the foregoing deposition was reserved.

I further certify that my certificate annexed
hereto applies only to the transcript signed and
notarized by me and produced by me personally or
under my direction and control. The undersigned
assumes no responsibility for the accuracy of any
reproduced copies not made under my control or
direction.

I further certify that I am not counsel for nor
in any way related to the parties to this suit, nor
am I in any way interested in the outcome thereof.

IN TESTIMONY WHEREOF: I have hereunto set my hand
and affixed my notarial seal this 14th day of

November 2019.

LZ220 C.D

ROSELIND C. PISANO
Notary Public, Cook County, Illinois
Certified Shorthand Reporter
License No. 084-002031

OFFICIAL SEAL
ROSELIND C. PISANO
Notary Public - State of Illinois
My Commission Expires 6/21/2020
gE a

 

 

 

ie
~wrwew

 

Paszkiewicz Court Reporting

(618) 307-9320 / Toll-Free (855) 595-3577

3: 00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 160 of 190
3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 163 of 1330

 
 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 159
A 137:3 138:23 67:24 68:8 alerted 132:5 84:20 92:5
a.m 1:20 28:18 140:1 agency 64:24,25 | Alexander 7:17 106:17 113:2
28:18 48:13,13 | accurately 78:23 113:10 | alginate 20:23 114:1 115:20
51:7,7 79:11 115:21 156:13 136:10 alleged 91:7 118:12 124:14
79:11 ACGIH 50:18 agent 22:5,12 128:7 125:7
abbreviated achieving 111:23 allelic 38:21 amounts 31:5
52:2] 118:17 agents 22:14,18 39:1 41:6 56:12 62:23
ability 98:6 acquired 39:5 23:9 24:1 29:8 | allowable 17:9 64:18 108:24
124:23 40:8 29:12,13 53:6 | allowed 27:2 112:9 115:8
able 17:22 24:3. | acronym 50:21 54:2 alphabet 113:11 | analogy 138:20
33:10 96:16 activation 30:9 | ages 51:23 altered [22:22 analyses 135:22
113:7 125:2,3 | actual 138:24 aging 51:24 amalgam 64:20 | analysis 35:15
141:22 142:9 139:25,25 ago 6:7,22 9:19 72:14 35:16 70:13
142:14 144:15 150:4 11:5,6 15:2,22 | ambient 19:6,7 128:23 147:7
abnormal 39:7. | Acuity 2:10 16:3 44:25 19:15 55:20,25 | analytic 138:17
above-entitled | acute 24:4 69:1 76:16 83:19 72:23 73:3,6 138:18
156:12 147:25 93:3 130:21 110:14 112:10 | analyze 124:23
absence 17:21 add 63:17 131:13 132:7 112:13 113:15 125:2
70:11118:17. | addendum 27:9 132:20 133:2 113:18 114:1 analyzed 105:14
absolutely 6:1,4 addition 154:3 134:14 140:8 114:22 147:14 | ancestors 99:23
18:15 24:2 additional 42:3 146:25 152:7. | America 101:4 | ANDERSON
29:9 34:24 42:5 126:9 agree 18:25 American 50:22 3:15
37:25 53:4,10 | address 36:1 19:20 23:21 AML 24:22 Andrew 2:2,22
58:23 60:24 45:22 62:1 32:3 38:3 44:2 31:25 32:23,25 13:17 27:1,1
65:12 68:2,3 102:20 44:4 45:5 33:1 34:8,15 79:25 80:1
68:17 77:19 adequate 14:19 53:17,19,20 34:25 35:1,4,5 95:15 98:11,15
91:5 112:9 administered 59:21 67:15,18 35:9,11 38:3 Andy 85:15,24
143:18 150:5 68:21,24 69:18 | 38:15 47:15 aniline 108:14
absolve 68:9 adults 19:4 69:24 70:2 48:18,21 50:2 | annexed 158:3
academic 92:7 adupont@loc... 74:8,11,14,23 60:17 75:11 annotate 58:6
102:22 143:16 2:4 96:22 98:25 99:11 100:25 answer 24:6
144:2 advance 131:2 99:9 125:11,13 103:2,5,15,16 65:1,5 70:22
accept 67:20 advertised 93:10 | = 126:22 136:15 105:23 106:2 74:7 87:12
68:6 125:24 advising 102:7 | agrees 32:20 106:21 107:8 89:12 106:19
acceptable 139:12 ahead 48:19 115:9 118:5 125:24 131:18
67:25 advisor 129:15 85:24 87:10 126:23 132:24 139:7,12,12,15
accepts 67:22 | affixed 158:14 134:7 139:7 133:18,19 139:19
accidents 105:6 | afishkin@fish... 141:9 142:12 143:22 | answered 64:10
105:8 2:24 aiming 102:22 144:3,17 150:2 | 65:7 71:8 76:1
account 143:1 aforesaid 157:19 | air 56:10 71:15 | AMLs 32:3 97:4 129:13
accounting 157:25 71:18 72:23 34:20 137:5 139:2,4
129:23 age 19:5 98:8 110:25 112:23 | amount 9:22 139:9 149:17
accuracy 158:7 105:24,24 airplanes 112:20 | 17:12 53:1 answering 98:5
accurate 115:22 106:3,4,24 al 1:8 156:8 67:20,22 71:18 | answers 49:18
125:17 136:15 | agencies 67:19 157:14 72:19 84:6,14 118:22 156:13

 

Paszkiewicz Court Reporting

 

(618) 307-9320 / Toll-Free (855)
Case 3:18-cv-0019 BOBS Document 311-1 _Filed_O
Case 3:18-cv-00197-RJC-D Document 408 Filed 09

595-3577

(24520 Page 161 of 190
15/20 Page 164 of 1330
 

 

 

 

 

 

 

steven D. Gore, M.D.
November 4, 2019
Page 160

antioxidants area 52:17 assayed 140:12 | attention 18:19 | BABST 2:6

22:25 52:3 areas 30:20 assess 95:25 132:8 142:2 back 8:8 9:19
anybody 40:22 111:14 112:16116:1 ‘| attorney 93:13 17:20 33:9

87:19 89:23 argue [24:17 136:16 120:13 153:20 40:10 48:6

102:13 126:21 | argument assessed [55:8 attorneys 14:5 49:9 51:10
anymore 139:22 116:11 118:21 | assesses 8:14 24:8 67:3 54:4 64:3

148:11 119:24 121:18 112:13 81:15 132:15 137:18
anyway 89:13 121:20 assessing 102:11 | attributable 137:23
apart 22:15 Arizona 93:14 125:14 101:1 background
API 76:7,12 around-us/dos... | assessment 8:16 | attribute 1 12:10 97:14
apologetic 99:6 16:6 95:9 97:16 124:5 backwards 30:7
apologize 54:4 article 75:2] 102:23 109:3 | audience 102:3 30:22

90:17 91:13,25 101:21,22 115:22 140:1 102:9,16 bad 86:7 107:21

99:3 149:14 articles 59:2 assessments August 12:17 110:17 119:18
apparently artificial 32:13 28:2 16:6 120:18

12:16 as-happens assistants Australian 33:5 | badge 17:3
appeal 82:20 92:13 128:15 33:6 122:15 146:20
appear 8:14 ascertainable associate 61:23 | author 76:17 ball 41:15
appearance 12:2 | 101:18 associated 113:23 ballparks 116:6

90:24 Asian 78:4 108:10,17 authored 126:11 | Baltimore 148:2
APPEARAN... | aside 45:4 87:5 113:14 115:1 authors 47:22 bars 23:4

2:1 3:1 asked 19:23 21:7] 116:4118:18 | auto 111:25 base 65:16 121:4
appeared 157:8 36:1 51:13 119:10 120:4 | automobile 125:17
appearing 54:3 58:21 123:10,25 110:23 based 8:3 20:2

156:14 61:9,12 64:10 126:22 135:24 | auxiliary 18:11 25:21 32:1
appears [06:11 71:5,8 73:23 149:10,16 available 33:11 34:22 38:18
applies 97:15 75:24,25 76:1 150:8 133:2 154:6 49:2 53:25

158:4 76:3 78:12 association Avenue 3:3 65:15,19 84:8
apply 123:15 87:2 92:3 113:18 average 51:2] 87:2 105:12
appointed 96:18 97:4 assume 20:15 57:2 106:12 114:3,3

137:17 99:2 101:19 44:15 46:20 aware 20:9 32:9 114:5 119:16
approach 105:12 117:15 91:2 94:25 60:6 62:22 119:24 121:22

118:24 126:2 129:13 135:22 150:13 73:21 77:2,16 123:15 142:8
approached 139:4,9 148:6 | assumes 158:7 78:23 87:6 baseline 25:25

93:12,13,23 149:15,17 assuming 19:3 88:5,13,13,19 26:3,10,11
appropriate 152:15 153:20 44:17 60:19 91:23 101:6 56:21 57:1,10

9:24 10:7 13:2 156:13 71:19 112:12 113:1 72:24 73:2

23:16 24:18 asking 46:10 assumption 52:6 | 126:13 134:11 109:3,5 113:2

54:23 74:7 52:23 53:2 attach 5:12 22:3 146:14 basic 58:3

75:2 149:22 54:1 55:7 63:5 22:4 awareness 102:6 | basically 138:19
approximate 68:13 69:11,22 | attached 156:14 | awful 112:3 148:18

12:20 97:2 98:3 156:16 basing 52:6,8
approximations 100:9 145:2 attachment 27:3 | —___B_ ____| basis 8:15 23:8

140:3 asks 124:4 attempt 141:14 | B4:13 57:12 24:17 34:22
Arch 3:17 aspect 45:4 141:21 117:18,18,22 43:19 44:3

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 162 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 165 of 1330

 
 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 161
51:20 58:15 65:16,17,17,19 | betrays 9:2 148:22 113:22
71:10 76:22 65:21 66:2 better 29:17 blah 26:2,3,3 break 28:13,17
77:7 113213 67:16 68:4, 13 38:12 51:17 90:15,15,15 48:10,12 51:4
117:7,16 135:5 | 68:18,22,25 54:9,16,20 Blake 1:18 157:8 | 51:6 79:5,9,10
149:22 69:25 70:21,24 | 55:3 87:22,24 | blasts 12:2 92:9 140:16,18
bbender@har... | 71:1,11,12,14 99:19 102:7 blood 8:20 12:2 | breaks 53:7,7
3:13 71:15 72:15,22 | 136:13 140:9 25:9 39:14,17 | breast 132:11
BEACH 3:11 73:7 74:9 140:11,13 39:19,23 72:6 | breathe 112:23
bear 147:3 75:13 76:23,25 | beyond 26:7 72:9 101:25 BRIAN 3:12
beginning 122:1 | 77:3 81:3,5 43:14,20 45:7 102:15 128:15 | Bridgeport
beings 26:4 84:6,20 85:3 103:15 130:23 120:24
believe 11:13 101:10,15,22 | biased 35:16 blue 57:4 brief 6:18
12:4 19:2 20:7 102:14 103:1 big 13:4 15:15 BMI 60:24 148:15
64:5 65:6 104:1,7 107:21 | 108:18115:3 | body 21:20 briefly 12:6
70:21 81:21 108:21,22,25 129:5 22:14,19 23:10 | 134:2
84:23,24 85:11 | 109:19110:10 | big- 155:19 26:1 29:15,16 | British 33:17
86:21 92:25 112:5 113:13 | bill 127:15,21 29:19,20 51:16 | broad 50:1
95:11 99:25 113:16 114:18 | 150:13 52:3 53:2,8,9 102:15,16
101:17106:20 | 115:8117:17 | billed 127:16,17 | 54:8,11 55:2 141:16
118:1,14 126:4 | 117:19,22 127:18,19,20 56:14,19 57:4 | broader 103:5
126:16 138:6,6 | 118:13 120:15 | billing 10:18 62:21 63:3,16 103:14
138:11,12 121:1 122:3 150:16 63:21 66:3 Broadway 2:22
146:17 147:1 123:4,9,11 billion 73:9 body's 52:14 Bronners
152:11 126:19 135:13 | bills 9:17,18,22 | bone 8:24 55:17 | 128:25
bell 90:20 140:23 142:11 | 9:25 10:4,5,10 | boost 73:2 brothers 81:16
BENDER 3:12 142:18,22 10:11,15 11:3. | booth 110:12,16 | Bruce 1:3 83:3,5
benzene 14:7 144:17 151:20 13:1,9 borderline 156:3 157:12
23:19,21,23 152:5 154:8,16 | binary 119:14 120:13 bucks 94:19
25:18,23 26:22 | 154:18,20,22 119:15 boring 26:16 building 44:8
26:24,24 27:8 155:8,9 biological bothered 120:18 | bunch 36:15
27:23 29:3,7 | benzene- 30:12 116:12 bottom 16:4 40:20 112:21
29:21 31:25 benzene-conta... | biologically 28:25 122:15 | business 17:25
32:24 33:24 46:23 32:15,17 120:6 | 146:5 110:21 111:16
46:7 49:11,23 | benzene-indic... | biologist 8:12 bought 137:8 128:20 129:24
50:1 53:20,25 67:10 52:9,11 138:10 130:5
54:9,16,20 benzene-related | biology 52:8 bounce 91:25 buy 138:21
55:3,25 56:4,7 | 116:9 58:3,4 59:1,17 | 96:3
§6:10,14 57:6 | Benzyl 148:11 119:14 boundaries EC
59:21 60:11 Bert 9:5 77:14 | biomarkers 32:14,14 C 1:15 141:10
61:10,19 62:10 | best 34:23 37:2 122:5 bounds 119:21 156:12 157:3,4
62:10,14,23,25 | 37:11 86:6,7 | biopsy 39:20 149:25 158:19
63:2,3,3,7,10 98:5 116:5 bit 21:11 65:2 box 153:15 C.S.R 1:15
63:11,12,16,18 | 119:16 143:13 | 78:5 92:1 boxed 69:11 C/EBP-alpha
63:19,19,22 148:3 95:14 104:10 | BRADLEY 3:15 | 40:4
64:1,5 65:3,10 | bet 66:8 112:6 143:1 brain 16:22 calculate 32:24
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 163 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 166 of 1330

 
Steven D,. Gore, M.D.

 

138:4,5,10,14

 

 

70:21 80:12,14

 

causative 61:11

 

certain 57:3

 

November 4, 2019
Page 162
33:2 46:6,21 50:11,14,16 81:14,23 82:13 125:16 132:10 69:16 71:15
calculates 43:6 68:25 69:25 82:15,18,21,25 149:3 77:23 98:8
calculation 70:3 72:1 74:9 83:8 86:2 cause [7:23 118:17 119:21
17:17,18,21 74:15 78:24 90:10,12,15 22:23 23:11,23 142:21 145:22
25:12 113:3 147:8 92:20 93:23 24:11 50:2 certainly 8:9 9:7
114:1 123:18 | carcinogenesis 94:11 96:4,19 54:25 62:25 11:10 12:14,25
125:19 77:1 97:12,15 99:23 63:1,8 64:16 14:7 30:15,21
calculations carcinogenic 101:7 106:24 64:19,21 65:8 35:4 54:23
126:15 68:10 148:13 109:13,19 69:1 72:6,11 56:10 74:25
calendar 96:16 | carcinogens 111:2,11 100:23 101:1,2 88:12 105:16
Calhoun 3:8 19:18 73:21 114:13 118:15 110:1 115:8,12 107:4 110:4
call 22:1 24:21 74:4 142:11 118:17,23 141:21,22 118:11 126:20
31:7 43:1 59:9 144:16 119:12 120:14 156:12 157:10 145:23
80:20,22 95:7. | cardiovascular 120:15,17 157:19 certainty 59:13
96:3 114:25 25:8 121:2,10 caused 14:7 21:1 117:1 118:3,9
142:2 care 8:13 10:17 126:10 127:16 21:17 24:5,12 122:8 131:14
CALLAND 2:6 42:1,11,12,14 127:20 128:22 24:18 25:13 142:10
called 1:11 5:3 63:2,3 102:5 129:7,19 132:1 40:8 101:9 certificate 158:3
38:21 44:23 130:25 131:12 132:19 134:12 117:3 118:4 Certified 1:16
82:15,18 131:17 135:2,23 149:4 123:4 157:4 158:20
128:20 145:13 | career 143:20 152:9 156:5 causes 54:22 certify 156:11
Canadian 33:17 | carefully 18:8 cases 15:24 59:21 63:10 157:6,15 158:1
cancer 8:12 “AD15 47:25 24:21 33:24 64:25 65:3,14 158:3,10
17:23 25:16 52:4 36:24 42:10 66:11 67:13 CHAD 3:16
30:16 36:7,10 | Carolina 1:1 67:3 79:24 70:21 72:6 chance [29:3
36:12 37:1 2:14 3:9,22 80:8,25 95:7 104:1 142:19 chances 36:12
40:19 48:23 81:6,8,11,12 97:21 99:13,15 | causing 23:10 change 122:22
51:23,24 55:16 |  81:18,25 82:2 100:22,25 67:11 133:17 139:3
62:25 63:1,8 82:5 149:12 101:8 102:11 CBCs 13:2,3 changes 123:1
63:10 64:17,19 150:11,14,18 134:17,20,23 cell 8:19 20:1,23 | chapter 19:17
64:22,25 65:3 156:1 157:12 142:8,13 145:1 21:14 58:10 53:11 69:10
65:8,14 67:21 | carried 80:17 categories 103:5 59:1,13,17 characterized
72:4,6,11 carry 27:13 categorize 33:25 | cells 21:19 25:13 55:17
99:12 101:2 35:13,14 category 60:25 39:20 40:6,6 charge 96:23
107:11 110:14 | ears 112:19 causal 142:15 58:17,18,24 137:13 138:1
114:13 116:9 137:24 causation 12:24 59:15,16,20,22 138:11,15
132:7,10,11 case 1:5 5:14,25 24:15 53:18 60:12 149:23
142:6 145:13 6:6,9 7:19 9:18 | 60:17 67:21 cellular 21:20 charged 92:25
cancers 8:13 9:6 10:16 11:17,22 80:23 81:23 23:10,11,19,21 138:5
25:12 30:16 12:23 15:6,24 121:11 141:15 23:22 charges 149:21
A711 16:17 27:3 142:25 147:7 | census 99:25 150:7
car 112:8 137:8 32:2 61:7 62:5 | causation-wise 100:10 Charles 3:3
137:13,16 62:12 70:8,10 67:14 Center 2:7 Charleston 3:9

Charlotte |:2

 

carcinogen 50:8 80:19 81:6,10 118:13 125:15 67:6,6,20,22 2:14 3:22
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 164 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 167 of 1330

 
 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 163

156:2 157:12 57:24 cmountain@... 103:8 107:1,1 136:19
cheap 111:25 cite 31:23,24 3:18 commonly 23:16 | compounds
checker 96:21 58:20 66:25 co-author 40:16 38:16 104:6 49:22 64:21
chemical 22:15 75:20 121:23 | cogent 116:10 communicated 67:11 68:9

54:24 61:19 cited 59:3 75:19 | colleague 76:2 133:21 72:14

62:2,5 72:4,13 76:7,23 77:9 colleagues 98:19 | communication | comprehensive

91:4 105:8 124:8 collect 114:11 83:7 49:4 88:25

107:25 108:14 | cites 48:23 collected 11:16 | communicatio... | Computer-Ai...

108:14 148:16 123:14 12:23 100:5 97:11 157:22
chemically citizenship collecting 36:5 companies concede 133:20

143:6 100:6 collects 36:6 80:13,17 concentration
chemicals 60:20 | City 82:23 collegial 96:24 company 80:14 109:19

61:5,23 71:25 | Civil 1:13 color 23:6 81:20,21 86:14 | concept 110:8

72:8 74:18 claims 89:17 column 142:25 | = 151:13 concerned 17:12

104:4 109:22 | clarify 84:19 combined 32:2 | comparable 110:7 137:12

109:25,25 140:5 152:18 32:17,18 33:4 137:15 conclude 123:9

128:5,8 148:7 154:3 33:20 34:20,22 | compare 55:7 142:9
chemistry 104:2 | clarifying come 21:15 compared 19:13 | concluded

104:3 138:17 153:19 26:14 33:13 55:23 56:14 104:22
chemists 138:18 | cleaning 48:4 35:18 57:3 comparers conclusion 49:6
chemotherape... | 109:17 111:23 62:21 89:3 49:17 77:2 W711

56:24 cleanly 39:24,25 113:7,22 compensation conclusions
chemotherapy | clear 85:20 114:15 127:24 130:2 104:23

54:25 107:9 90:13 95:25 138:3 complete 11:19 | conclusively

108:2 142:1 120:16 comes 33:13 completely 142:14

143:3 clearly 86:25 77:2 91:1,8 149:25 condition 117:3
Chernobyl] 19:1 133:18 100:20 126:20 | complex 64:20 133:25
Chevron 2:25 CLEMENTS 144:8 complexes 52:19 | conditioning
chloride 72:3,5 2:6 comfort 28:13 complexity 53:1 110:25

72:7,11 148:10 | client 95:20 comfortable compliance CONDO 2:7

148:12 129:7,8,9,12 137:16 135:21 conduct 38:6
chronic 24:25 129:14 130:4 | coming 30:9 complicated conference

25:9 67:10 clinical 12:14 34:2 36:10 52:18 118:7 50:22 133:24

103:10 20:1 29:5 30:4. | 110:18 111:8 | complying 17:5 | confidence
chronically 92:7 103:19,20 | commencing comport 99:19 119:21

140:23,24 146:2 1:20 composition configured
cigarettes 56:25 | clinically 102:3 | comment 13:22 91:4 42:19
circle 10:22 141:15 142:16 119:8 compound 7:16 | Connecticut
circled 46:13 143:22 comments 8:18 23:13 32:7 1:19 157:9
circumstances | clinician 38:13 | Commission 67:17 91:20 connector 25:3

38:9,13 65:9 143:11 44:23 92:10 93:8 Conoco 111:4,5

67:7,8 clinicians commissioned 100:24 102:21 | conservative
citation 57:17 102:10 102:17 105:15 107:3 28:3

58:15 59:6 Clinton 76:19 common 43:24 117:5 118:6 consider 15:25
citations 57:19 | close 18:19 45:3 99:12 135:14 136:2 18:2 36:24

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 165 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 168 of 1330

 
 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 164
62:2 72:22,24 -} 103:23 105:17 | corner 69:13 56:17 64:10 credible 1 19:24
109:1 140:24 147:12 122:1 65:2 68:8 credit 105:21
considered continue 51:11 corners 45:19 70:17 71:13,19 | critical 101:14
33:23 49:17 124:12,13 Corporation 1:8 73:17 77:21 102:23 103:21
63:23 67:6 141:6 2:20 156:8 88:8 90:13 103:21
80:18 99:14,24 | continued 3:1 157:14 116:1 123:21 critically 41:18
130:2 135:12 20:11 correct 12:23 133:18 137:8 42:23 70:12
considering contract 122:18 15:7 19:3 20:5 140:6 152:7 criticisms 7:22
126:18 contractors 20:8,15 23:24 | count 12:1 32:23 | criticized 77:17
consistent 71:12 44:16 31:21 34:11,17 99:17 129:2,3 | critique 8:3
106:25 148:25 | contribute 46:20 50:17 counted 32:5 critiques 7:23
149:25 115:12 53:18 56:1 128:17 cross-linking
consisting contributed 58:1 60:16 country 18:8 30:13 53:8
156:12 118:4 141:17 66:23 75:12 67:19 106:14 cross-match
constituted 142:11 144:17 83:13,24 84:3 114:8 124:3 114:12
26:22 contributes 85:6 88:22 139:16 crossbones 75:5
consultant 93:6 56:21 110:13 90:25 91:4,5,9 | counts 130:23 CSR 156:12
130:2 contributing 103:15,16 County 1:17 cumulative 73:6
consulted 95:6 145:12 104:16 107:2 157:3,5 158:20 117:19 118:18
133:23 contributory 115:19 116:22 | couple 31:23 131:11 154:16
consulting 92:6 17:13 63:23 116:24 123:1 51:12 93:19 154:17 155:7
92:11,12 97:12 66:9 118:13 126:3,5 134:4 142:7 153:19 cumulatively
130:5 control 32:2 146:10 150:11 | COURTE 3:20 112:13
Consumer 138:6 158:6,8 150:12,15 course 7:2 17:2 | cure 55:16
contain 70:24 controversial 152:20 153:23 17:4 20:1 current 133:25
110:1 151:19 23:20 58:8 154:10,14 100:3 105:17 currently 40:15
contained 84:7 | conventional 157:24 133:3 155:10 48:7
84:20 136:18 52:21 correcting 29:17 | court 1:1 4:19 customarily
140:3 conversation correction 27:20 29:14 141:14
container 75:6 139:17 156:14,16 38:1 94:23 cutting 124:10
contains 65:10 conversations corrections 116:2 151:5 CV 8:9 57:20
154:22 44:5 97:3 156:14,17 156:1 157:11
contaminated convinces 28:3 | correctly 27:6 Courts 1:14 —__D__
39:19 62:23 convincing 14:9 | correlation cover 127:5,5 D 1:11 3:16 4:1
64:4 116:2,11 53:17 coverage 81:22 4:3 5:2 156:20
contamination 118:21 cosmic 31:8,9 covered 92:2 [57:9
27:8 62:10 Cook 1:17 157:6 | 55:20 CRANFILL D-e-e-d-s 7:9
146:15 158:20 counsel 14:13 2:12 dad 85:9,10
content 27:23 coolant 43:8 18:15 87:9 crazed 143:9 dad's 39:4
75:13 135:13 | copied 124:21 88:23 99:19 crazy 13:5 40:18 | daily 15:11
137:4 138:24 | copies 39:6 152:16 154:23 152:3 94:15 108:23
140:10 152:5 158:8 155:2158:10 | CRC 2:25 89:6,8 | damage 22:24
contents 49:11 | copy 16:4 39:3,3 | counseled 38:5 89:9,16 154:11 | 23:10,12,19,22
140:2 39:4 Counselor 10:15 | credentialed 23:23 24:13,18
context 101:24 | cord 55:12 19:21 32:9 121:17 29:2,16 30:9
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 166 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 169 of 1330

 
 

 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 165

51:17,17 52:15 108:13 155:21 152:5 54:21 55:11,21

52:16 53:1,1,3 | decided 137:23 | deposed 20:10 determined 10:5 65:4,6 103:7

53:5,13 decision 12:2 81:10 91:23 50:7 68:21,24 106:10 110:18
damages 59:22 74:8,14 deposition 1:11 69:24 70:2 110:23 111:1

60:11 Deeds 7:7,8 4:15 5:13,22 71:25 100:3 . 114:7 136:5,6
dark-skinned default 135:19 6:20,21 12:16 101:9 154:1 148:22 152:16

30:19 defective 26:5 14:23 15:1 determining different-than...
data 19:7 25:19 | defend 71:22 20:6 27:9 81:1 63:13 115:20 109:6

26:23 28:2 defendant 2:10 83:18 84:1 developed 81:22 | differentiates

31:24 34:7,9 2:15,19 3:5,10 88:10,10,12,22 123:6 52:15 53:3

34:10 35:7,9 3:14,19,23 91:8 94:13 developing differently

35:14,14,23,23 90:12 127:24 152:20 133:19 70:19 136:12

36:3 47:10 defendants 1:9 153:21 156:11 | development difficult 56:17

58:18,23 60:15 | 2:24 7:11 86:2 157:16 158:2 107:8 118:5 86:4

64:13 65:21,21 156:9 157:14 | depositions 1:15 142:12 144:17 | difficulty 78:8

66:10 77:1 defense 24:8 15:6 41:14 develops 132:12 118:16

99:25 113:8 67:3 87:9 152:23 deviations direct 28:2

114:11 116:3 88:23 153:16 | derive 24:22 147:17 38:18 83:7

120:5 121:16 154:23 155:2 65:20 devoted 92:5 135:24 136:16

128:16,19 define 47:24 derived 21:25 diagnosed 146:6 136:23

133:1 135:20 140:24 147:11 22:2,5,11,13 diagnoses 146:2 | directed 13:8

135:21,24 147:18 29:7 30:13 diagnosing direction 158:6

136:18 139:1 definitely 58:2 83:11,16 13:13 158:9

140:4 108:15 113:5 84:1,21 85:4 diagnosis 35:11 | directly 102:10
datas 36:4 123:25 124:16 | dermal 126:16 47:1 108:7 disagree 7:24
date 16:9 20:3 definition 61:12 126:17,18 131:2 69:3,4 74:24

49:9 145:21 degree 36:9 describe 13:16 | diagnostically 123:21 139:24
dated 5:15 126:3 117:1 118:3,9 A7:4 102:18 38:17 discharge 12:5
Daubert 82:22 131:14 142:9 135:9 Diane 6:21 disclosures 80:5

82:24 delay 86:5 described 30:3 | diced 33:21 discount 148:14
Daubert'd 111:3 | delta 26:7 41:9 152:24 DICKIE 2:16 discover 144:23
David 7:18 demographic describes 75:21 | dicy 96:16 discuss 104:24
day 29:18 48:6 105:23 106:10 | description diem 94:22,24 147:6

52:1 66:3,6,6 demonstrably 31:13 diesel 109:8 discussed 101:2

148:20 156:22 147:14,18 detail 7:21 10:24 | 111:17,18,20 102:2 133:1,9

158:14 demonstrated 45:24 111:22 112:1 137:8
days 14:25 19:10] 116:15 detect 26:8 diet 72:17,19 discussing 128:2
de 24:9,21 denied 82:19 detected 8:22 107:14,15,16 discussion 45:17
deal 30:12 53:12 | denominator determination 107:19,21 46:12 48:17,21

53:24 54:12 100:18 95:10 differed 45:25 54:10,11
deals 102:25 dependent 91:21 | determine 24:3 | difference 144:1 133:13
dealt 30:17 96:11 25:20 38:6,20 | different 21:6 discussions 96:2

53:24 depending 99:16 141:14,21,22 29:1,11 31:25 | disease 13:21
debate 100:4 depends 132:1 142:14 143:13 32:12 41:1 14:6 24:19
debunked DEPONENT 144:15 146:1 48:4,5 53:4,5 25:8 29:5 30:5

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 167 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 170 of 1330
 

 

 

 

 

 

 

 

steven D. Gore, M.D.
November 4, 2019
Page 166
32:11,12,23 doctors 102:4 6:21 7:17,18 34:12,16 37:9 E
38:10 51:24 145:1 7:18,20 8:3,7 42:7 43:14,20 | & 4:1,13 57:12
100:15 107:1 | document 16:7 9:8 11:7 12:8 44:5,12 45:7 earlier 32:4
116:21 117:13 16:11 28:7 12:13 14:24 50:4 56:5 51:15 77:11
diseases 143:17 76:7,15,17,24 20:6 25:10 59:10 61:8,21 79:14 95:5,5
dismiss 71:15 77:7 101:12 32:4 35:17,23 66:12,17 67:17 | 1093-4 108-21
dismissed 71:2 | documentation 40:16 48:16 72:2 73:8 115:16 119:2.4
disparage 115:5 130:15,23 50:25 64:23 74:10,16 78:15 126:2 127:2
dispensed 90:24 132:23 146:23 79:14 83:10 78:25 80:2,5 150:10 153:20
dispute 17:7 documented 84:22 85:11 82:7 87:13,22 | early 28:12 29:2
distributions 100:1 136:10 127:3,22 87:24 89:18 29:6 113:16
119:17 documenting 133:22 134:4 91:20 92:10 earth 53:21
District 1:1,1,14 | 12:1 134:11,18 93:8,15 94:8 ease 143:13
156:1,1 157:11 | documents 15:9 135:2 153:20 95:2,7 96:6 easier 52:24
157:11 27:18,22 68:16 | 154:1,6,12 97:4,22 98:22 | Past 2:3
dividing 25:14 doing 15:16,23 draw 32:13 98:23 99:18,22 easy 42:19,21
59:22 60:11 26:1 35:7 dressed 22:7 100:24 101:11 | eat 72:17
Division 1:2 46:16 47:14 drink 107:22 102:21 105:15 | equeate 21:11
156:2 157:12 63:20 92:15,17 112:23 106:1 107:3 effect 33:18.22
Dixon 3:7 4:9 96:8 110:5 drive 16:11 108:7 109:4 43:10
151:2,3 153:1 137:10 141:6 112:19 138:4 111:19 115:14 | efficient 30:11
153:9,12 148:20 drop 124:9,14 115:24117:5 | effort 113:2
DNA 22:23 Dominic 7:17 Dropbox 6:12 118:6 121:14 | egregious 10:19
23:19,22,23 dose 29:10,11 11:1 14:24 121:24 122:24 | eight 82:11
24:13 29:2,14 31:11 54:21 80:3 131:21 123:20 124:15 97:20.23
29:15,16 30:9 65:13 115:17 | dropped 41:15 125:9,20 either 62 13:21
30:13 38:22 124:16,18 drove 138:11 126:12 128:10 39:3 71:2]
39:11,16 52:17 | 154:16,18 drugs 108:3 128:13,23 80:25 83:16
52:21 53:5,13 155:7 dry 48:2 129:12,13,18 84:1.8.21 85:4
DNA-affecting | dose-dependent | duck 147:20 130:13,17 95:18 96-21
24:1 29:8 65:11 due 30:14,16 131:4,9,25 97:11 121:12
DNA-damaging | doses 15:11 16:9 | 117:17 133:10 134:24 142:1
21:22 22:5,12 55:10 122:4 Duke 17:1 44:14 | 135:7,14 136:2 | eject 121-22
22:13 25:2 dosimetry 44:21 146:16 136:19,25 electric 137:10
29:12 54:2,12 146:17 153:24 | duly 5:3 157:17 137:5 138:13 137:11
doctor 51:10 dot 41:14,14,14 | DuPONT 2:2 139:2,9,11,14 | electronic 42:17
85:19 86:10 double-dipping 4:10 5:25 6:12 144:20 145:19 | else's 89:2
89:6,9 90:3 33:3 6:23 9:16 146:9 147:19 144:24
93:2 139:7 double-strand... | 11:18,22,23 149:17 150:6 | email 80:2
140:21 146:12 53:7 12:22 13:12,25 | 152:22 153:16 | emailed 134:13
148:6 149:9 doubt 57:7 14:16,25 15:14 | 153:18155:6 | emergent 41:12
150:21 151:3 | downhill 23:7 17:24 18:22 155:11,14,17 | emerging 35:16
151:15 downwind 111:8 | = 22:21 23:13 dye 108:13 Emphasis 85:20
doctor's 12:16 | dozen 47:20 28:4,12 30:6 dyes 108:14,14 | emphasize 8:5
131:12,17 Dr 4:15 5:7,16 31:3 32:7 108:14 employ 67:20
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 168 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 171 of 1330
Steven D. Gore,

November 4,

M.D.

2019

Page 167

 

 

 

 

 

 

 

employee 81:22 | Epic 42:17,18 105:11 exclude 148:9 103:23 123:23
employment epidemiological | events 52:1 149:2 144:1
146:15 47:9 62:18 eventually 82:21 | excluded 82:12 | explained 49:19
encountered 103:21 116:3 everybody 25:25 | 82:23 126:17 explaining 125:4
84:15 86:17 116:16 126:22 26:1 114:20 exclusively 81:4 | explanation
90:6 epidemiologic... 124:22 81:5 152:20 45:18
endeavor 47:19 26:8 everybody's excuse 48:10 exposed 19:5
102:22 epidemiologists 147:14 84:4 23:8 29:25
endeavors 92:8 101:16 104:13 | Everyday 15:11 | exercise 120:12 56:23 ,24,24,24
ended 82:21 epidemiology evidence 9:13 exhaust 110:9 72:25 73:3
endogenous 25:19 50:11,16 53:12 110:17,23 86:22 87:7
21:24 24:1,5 equal 124:23 72:5 116:2 Exhibit 4:15 88:19 108:22
24:22 25:16 erase 110:15 147:7 5:14,16 6:5 112:7,16,17
51:17 52:15 error 42:21 evolution 52:12 | exhibits 4:19 114:18 120:25
54:2,12 especially 48:6 | evolutionarily 5:13 140:23 145:6
endogenously 155:19 29:23 existed 53:21 146:14 155:9
21:25 22:1,2,5 | essentially 13:13 | evolutionary exogenous 21:9 | exposure 15:10
22:10,13 29:7 88:24 89:1 52:8,9 21:12,16,23 15:11 17:10,19
29:19 establish 31:22 | evolve 29:20 51:17 52:16 17:22 18:8
energy 17:2 establishes 30:12 exonerate 19:4,15,19
30:14 44:14,22 | 101:8 evolved 29:16,17| 117:18 22:15 23:19,21
enjoy 98:16 estimate 17:7 29:25 30:8 expanded 34:7,9 | 23:23 25:23
enjoyed 26:13 37:8 142:14 51:16 53:23 34:10 29:7,21 30:24
enriched 25:2 144:21 54:8,11 expect 18:17 31:1,19,25
entirely 24:20 estimates 36:10 | evolving 120:5 43:17 44:19 32:25 33:2
enumerate 45:24 46:4 exact 16:8 99:6 125:3 43:7 46:6,12
88:16 100:11 126:19,19 exactly 31:14 135:25 150:1 46:21 54:9
enumerated estimation 97:20 | 68:19,20 80:13 | expected 17:3 55:25 61:5,10
49:15 138:25 144:14 136:5 125:1 62:13,19 64:8
enumerates estimations 87:4 | examination experience 14:3 64:16,19,25
100:1 87:5 136:17 1:12 4:2,4,5,6 92:4 135:18 65:7,13,20
environment 140:2 4:7,8,9,10 5:5 138:12 66:11 68:13
21:13,15,18 et 1:8 156:8 51:8 79:12 expert 7:7 17:15 70:15 71:6,24
44:15 56:7,20 157:14 85:17 90:1 18:6 31:9 75:10,22 76:23
57:5,9 91:16 European 151:1 153:17 32:18 43:21 81:3 85:3 88:6
105:13 114:18 106:16 examined 5:4 52:12 62:12 101:9,15,22
environmental | evacuated 111:6 39:15 74:20 79:24 80:9 103:1 105:2
9:10 26:6 evaluate 62:4,7 107:10 82:8, 12 92:4 109:1 110:9,10
105:5,7 110:8 62:17 121:10 | example 6:20 92:23 96:21,22 | 110:23 113:3
113:12 114:9 | evaluated 61:19 22:16 25:18 97:13,21 114:2 115:8,18
115:1 142:5 64:8 104:14 29:24 46:12 experts 12:10 115:20 116:5,8
EPA 76:11,11 130:11 135:11 75:1 110:9 128:23 135:18 116:19 117:2,3
113:9,9 136:10 | evaluating 61:4 119:3 137:7 138:16 117:4,10,12,14
137:19 138:1,6 | 61:14 148:24 explain 50:20 117:17,19,23
138:12 evaluation excess 34:8, 14 70:19 103:18 118:2,4,13
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed_09/02/20 Page 169 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 172 of 1330

 
 

express 154:15

 

 

fairly 33:23

 

fellows 128:18

157:17

 

 

steven D. Gore, M.D.
November 4, 2019
Page 168
119:9 120:16 96:21 97:19 142:1 143:2 132:16 45:3,6,20
122:2 123:3,5 113:6 117:21 far 8:6 72:12,15 | finding 8:18 flash 148:18
123:7 125:7,15 148:9 149:3 85:1 103:11 15:20 37:10,14 | Flipping 141:9
126:15,16,17 154:4 131:2,5 132:15 69:3,4 77:4 Floor 2:8
126:18,20 factor 24:24 155:3 findings 38:19 FLT-3/NPM-1
127:9 128:5,8 35:5 60:15,23 | fashion 32:18 67:15 104:23 8:19
143:7 144:16 125:16,16 fat 25:4 fine 11:10 54:14 | fly 112:20
147:8,15 148:7 | factors 9:10 23:2 | fats 72:14,14,17 65:5 74:2 76:5 | focused 45:24
148:15 149:1 24:15 107:7 72:19 78:14 79:6 folder 9:16
153:25 154:16 108:1 142:5 fault 85:22 126:17 follow 85:2
154:18,20 facts 27:14 favor 124:4 fire 43:21 111:15
155:7 36:18 feasible 140:14 | fired 17:4 follow-up 79:18
exposures 16:18 | factually 69:12 | feeble 113:22 firm 2:2 94:8 followed 44:18
26:6 29:2,3 failed 33:18 feed 48:11 134:24 following 44:20
30:3 33:24 fair 10:3,7,8,12 | feedback 120:13 | first 5:3 8:8,21 follows 5:4
57:11 60:20 10:25 11:4 feel 14:18 58:6 21:1 28:25 food 56:10 57:7
67:10 71:15 18:15 42:6,8 69:6,11 70:17 36:9 39:10 71:16,18 72:8
72:22 73:6 44:5 49:20,21 78:9 90:8 41:16 57:16 105:13
102:12 105:13 51:18 54:9 96:11 98:14,17 | 61:3 76:3 77:5 | footnote 76:8, 12
105:14 107:25 64:7 67:1 98:18 120:18 84:15,24,25 footnotes 48:23
115:1 118:18 88:17 91:6 129:14,15 92:16,20 93:5 | forbid 147:25
141:17 142:10 97:15 115:22 143:11 93:12 95:23 foregoing
148:16 153:22 | fair-skinned feels 98:14 134:6,11 156:13 157:23
154:8 30:17 fellow 103:25 148:24 151:13 158:2

Forest 12:3,4

 

expressed Fairview 3:21 felt 40:2 first-degree forget 81:15
149:20 falls 116:6 females 106:7 36:11 form 17:24
extensive 58:12 | false 8:21 ferries 120:24 fish 81:17 18:22 22:21
extent 10:4 familial 34:25 fewer 123:5 Fishkin 2:21,22 30:6 31:3
47:10 54:13 36:13 37:1,15 | fields 78:4 4:7 85:15,15 34:12,16 42:7
100:2 116:25 37:22,23 38:3 | fifths 100:13 85:18 86:1 43:14,20 44:12
external 22:15 39:10 40:19 figure 65:18 87:11,17,23 45:7 50:4
extrapolate 107:11 145:21 | 151:25 88:1 89:5,20 54:25 56:5
65:22 familiar 9:7 figuring 14:8 89:21 66:12,17 67:17
extremely 20:24 | 16:12 50:6 file 15:10,21 Fishman 85:25 87:9 88:23
Exxon 2:20 60:2,10 66:23 16:1 27:14 fitter 18:1 89:18 91:17
66:24 69:9 files 77:24 fitting 47:6 93:8 99:12
| 73:18 77:20 151:25 five 20:22 28:16 | 111:19 115:24
faces 81:15 78:12,19 90:5 | filling 112:8 79:7 98:20 121:14,24
facie 53:12 90:23 109:12 | financial 96:9 127:25 122:18,24
facility 18:18 118:11 145:6 | find 8:23,23 five- 100:12 123:20 125:9
30:25 45:4 families 36:6,17 | 34:8,1436:3 | five-year 131:7 130:1 145:19
fact 15:6,19 37:5,11,12 36:13 37:6,22 | fixing 29:19 146:9 147:19
24:24 40:6 family 38:9 38:20 41:6 flammable 150:6 155:2
S3:11 92:23 40:17,21,23,24 | 49:4 113:20 43:13,18 44:2 | FORMAN 3:2
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 170 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 173 of 1330

 
 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 169
formation 29:5 | garbled 90:14 114:6 Godley's 35:23 | gotcha 46:19
30:4 gas 112:20 germline 8:20 40:16 gotta 124:3
formed 126:9 gasoline 50:7,11 8:22 9:2 39:9 | goes 9:5 29:18 gotten 95:21
forming 116:20 50:14,16 112:5 | 39:11,16 40:3 33:16 39:17 GOUDELOCK
formulation 112:7 40:7,9 41:8 51:24 86:9 3:20
26:21 gastrointestinal | getting 86:23 125:7 136:9 government
found 19:14 55:12 134:10 going 5:12,19 114:4
40:25 50:15 Gateway 2:7 give 13:14,18 6:13,18 13:24 | governmental
122:16,19 gather 128:3,7 26:6 50:20 14:8 23:7,9 50:22 64:24
four 20:20 128:16 131:23 55:9,15,16 26:16 27:21 78:23
127:25 gathered [35:5 95:8,12,15 28:15 33:8 grade 105:21
fraction 65:15 gauge 13:2 96:4 102:23 36:13 39:18 grader 103:24
92:11,12 gazillion 52:1 105:21 120:12 40:10 46:11 granular 24:17
frame 13:2 59:2 137:7 48:5,15,15 granularity 13:4
96:12 gear 91:19 given 4:19 10:15 49:4,5,25 graph 124:21
free 20:18 52:2 | Gee 104:2 18:20 36:11 53:15 54:4 graphs 124:24
54:13 93:20 gene 29:12 36:13 | 41:6 44:22 66:20 68:5 125:2
125:22 37:11,15,22 53:15 59:20 72:11,16 79:8 | Gray 3:2 4:4,20
frequency 91:12 38:10,22 40:3 68:5 73:3,4 79:19 82:11 5:6,7,12,18 7:1
frequent 41:4 40:25 86:5 95:2 86:4 94:18 12:9 18:13,23
frequently 96:1 | general 10:14,22 | 118:10 154:18 96:12,13 99:4 23:3,17 28:15
143:3 13:9 62:20 156:13 157:19 102:1 104:9 28:19 30:23
Friday 44:7 80:11 93:25,25 157:24 110:13 113:7 31:10 32:21
Frieling 93:21 122:18 123:1 | giving 22:8 120:11 122:4 34:13,18 37:16
93:21 94:7 130:24 glanced 7:20 132:8,8 133:14 | 43:5,16,23
friendly 96:24 generalized Glass 33:9 139:21 140:5,6 44:10 45:1,12
front 69:7 36:22 Glass's 32:4 143:6 148:17 48:14 50:5,25
fruitful 36:25 generally 45:5 glom 119:19 149:4 155:12 51:3,13,15
fuel 109:8 86:19 99:11 gloves 75:3 good 5:7,9 14:1 54:5 55:18
111:17,18,18 generate 21:20 112:2 148:22 19:22 29:19 71:8 79:7
111:21,23 22:23 47:13 glutathione 52:4 43:17 44:2,19 155:13
112:1 128:19 143:17 | go 8:24 10:23 45:5 53:8,9 great 7:21 26:15
full 137:13 generated 6:6,9 33:5 36:2,4,19 72:16 79:21 39:23 45:23
fumes 110:9 21:16 46:11 48:19 99:10 100:19 80:4 98:16
112:8 — generation 49:4 51:5 115:25 121:6 112:23 115:6
fundamentally 25:16 85:24 87:10 132:3 151:12 | greater 19:4
24:14 generic 96:24 106:22 124:12 151:24 115:17,18
further 155:21 generous 105:22 132:15 134:7 | goodness 71:23 117:9 122:17
157:15 158:1,3 | genes 37:3,23 137:23 139:7 | GORDON 3:7 greatest 30:20
158:10 38:2,7,14,16 144:11 145:22 | Gore 1:11 4:3,15 | group 2:10
39:2 151:24 153:7 5:2,7,16 50:25 40:16 47:15
Ge genetic 24:13 goal 78:11 100:7 | 64:23 79:14 49:7 123:12
game 34:6 145:2 | 26:2 35:8 100:10 102:19 | 83:10 85:11 grow 39:20
gamma 31:5,8 | genetics 9:3 40:5 | God 25:4 147:25 | 153:20 156:20 | guess 11:1 32:23
Ganges 112:24 | geographic Godley 35:17 157:9 35:18 37:5
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 171 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 174 of 1330

 
Steven D. Gore,

November 4,

M.D.

2019

Page 170

 

 

 

 

 

 

 

61:2 74:6 69:18 73:16 HEPA-filtered | hobbyist 66:5 | Hyundai 137:10
82:11 89:22 76:5 96:25 112:22 Hoel 11:7 a
93:4 110:7 98:21110:3 | hereto 158:4 honest 19:10 a
122:21 124:6 113:21 heretofore 157:7 | honestly 19:9,9 | IARC 50:6,10
124:12,21 hard 14:8 16:4 | hereunto 158:13 | 94:20 127:23 50:10,15 66:23
129:25 130:4,5 | 32:8 74:23 Herrick 46:6,20 | 129:5 131:13 66:24,25 67:2
134:3 143:9 115:2 144:22 62:13 84:2,8 133:17 152:1,7 | 67:4,18 68:3,7
144:13,20 HARRIS 3:11 84:12 85:5 hope 44:13 68:12,17,19,21
145:25 HARTZOG 126:14,20 Hopkins 40:18 68:24 69:7,14
guessing 44:24 2:12 — -:134:4,18 135:2 | 92:21 69:17,24 70:2
97:23 98:7 Haven 1:19 Herrick's 43:6 | hospital 12:3 74:22 107:24
145:2 157:9 45:18,23 46:2 144:24 TARC's 67:15
guidelines 74:25 | hazards 44:1 83:17 84:22 hot 43:8,18 44:3 | 70:5
guru 32:19 HBO 19:1 87:3,3 127:3 45:6,9 ID 4:14
guy 13:25 14:11 | he'll 13:17 95:23 | 127:22 134:11 | Hotel 1:18 157:8 | idea 22:25 23:1
98:16 98:11 154:1,6,12 hour 1:20 79:8 44:2 45:5
guys 138:8 head 9:15 70:4 | hesitate 121:25 94:12 127:13 52:14 94:25
77:24 110:22 | Hey 13:6 127:14 identifiable
H 134:15 high 1:18 12:1 | hours 127:25 100:23 107:12
H4:13 health 31:23 27:12 55:9 house 148:2 identification
H-o-e-I 11:7 33:6 72:20 72:6,9 157:8 | Houston 82:17 S17
hair 23:6 59:5,8 114:10,15 high-risk 18:2 93:20 identified 37:23
108:12 healthy 57:2 higher 49:12 Howard 6:21 88:21
half 20:21 39:2 | hear 85:19,25 106:16,21 14:24 133:22 | identify 10:11
124:10 145:1 154:25 122:8,8 123:3 | Howard's 20:6 116:19 142:4
hand 5:19 48:15 | 155:4 123:25 https:/Avww.n... | idiopathic 24:10
80:16 158:13 | heard 7:10 highest 37:14 16:5 24:22 114:25
handful 108:16 35:18 74:3 highest-risk human 22:19 iffy 13:24
142:8 76:19 36:16 37:5 25:16 26:4 ignition 45:9
handle 54:8 hearing 82:22 | highly 44:14,16 42:21 ignorance 9:2
handling 97:15 94:23 133:5 HIPAA 133:3,14 | humans 29:20 99:5
handy 104:12 | heart 18:11 hired 80:9 82:7 29:24 30:8,12 | ignorant 99:7
happen 52:1 39:14 71:23 histories 13:14 §3:21,23 54:15 | ill 41:18 42:23
79:23 81:13 98:17 131:10 141:25 | 54:19 55:25 illegal 99:22,24
86:16 hell 140:7 history 13:19,23 | hurricane 129:3 | illegals 99:17
happened 14:2 | help 25:19 27:2 17:5 39:15 hydrocarbons 139:16
42:24 93:18 96:10,25 41:3 57:20 61:25 Iilinois 1:18
133:16 136:13 143:13 | 95:9 121:3 hygienist 62:12 157:1,6 158:20
happens 39:9 helpful 14:15 130:16 131:7,8 | 66:7 121:3 impact 1 15:21
42:10 43:3,4 34:19 38:17 131:8,11 132:2 | hygienists 50:23 | imperative 96:9
95:1 135:22 helping 23:6 132:15 133:18 | 138:16154:15 | implication
happenstance hematologic 141:20 142:8 hypotheses 49:13
61:13 102:5 142:24 143:1,2 | 143:17 implications
happy 10:14 hematopoietic 146:8 149:23 | hypothetical 118:8
33:7 58:22 8:1] hit 41:25 147:9 implied 51:15
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 172 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 175 of 1330

 
 

 

 

 

 

 

 

steven D. Gore, M.D.
November 4, 2019
Page 171
118:8 increment 26:10 | ingredients inviting 96:19 91:24 92:14
important 38:16 | incumbent 89:16 140:4 invoice 94:25 94:5 97:5
70:12 121:18 143:18 initial 11:24 invoices 129:21 98:24 99:20
125:14,17 incurred 9:23 initiation 116:20 | involve 18:11 100:8 101:5,20
128:3 indemnify 80:14 | inserted 29:7 involved 14:12 102:24 105:18
importantly independent Institute 114:9 15:10 27:3 106:5 107:6
42:13 84:13 91:15 Institute's 39:14 38:2 39:13 108:19 110:6
impossible 128:6 135:4 Institutes 52:19 81:3,14 112:4 115:15
112:15 indicate 8:20 114:14 92:20 94:2 116:17 117:8
impressions indicated 98:1 insulting 55:4 95:11,11 96:14 119:1 121:19
95:16 indicates 26:23 | insurance 80:13 97:12 109:12 122:12 123:13
inadequate indicating 28:5 80:17 81:22 109:14,17,21 123:22 125:5
50:11,15 individual's intelligently 114:1 133:4 125:12,23
inappropriate 61:5 13:22 134:18,21 127:1 128:11
78:17 induced 53:5 intend 127:21 involvement 129:6,16 130:7
incidence 56:21 143:6 intensity 30:20 134:11 130:14,19
57:3 106:4,15 | industrial 50:23 | intensive 42:11 | involves 109:22 131:6,15
114:12,23 56:8 62:12 42:14 involving 152:10 | 132:17 135:10
incident 18:25 101:9 121:3 intensivists irrelevant 9:12 135:16 136:14
44:1 64:12 128:22 136:8 42:12 67:14 136:22 137:1
include 57:6 138:16 154:15 | intentionally Irrespective 138:9,22 139:6
72:15 126:15 | industrially 70:18 5:21 139:10,18,23
131:10 56:23 interacting isolate 39:25 140:15,20
included 35:12 | industries 102:10 40:5 63:17 145:4,24
98:2 109:12 interactions 101:3 117:14 146:11 147:21
includes 44:20 industry 72:8 96:2 issue 42:6 45:18 149:19 150:9
97:18 103:5,14 | 108:15 109:15 | interest 128:5,8 45:19 62:1 150:21
including 28:2 infancy 106:2 interested 77:12 80:16 jjeffries@megc...
29:2 48:23 inflammatory 102:14 110:2 102:19 130:1 3:23
inclusive 156:12 | 24:25 25:1,6 158:12 140:1 job 18:11 36:5
incorporated influenced 117:3 | interesting issued 5:14 47:7 78:7
135:6 information 100:4 64:23 150:13 109:22 120:24
incorporates 45:13 58:2,22 | international issues 80:23 128:15
26:11 62:21 95:8 32:19 64:24 133:3,15 jobs 121:8
incorrect 69:12 125:17 128:4,7 | interpreted 9:9 | items 126:1 jogging 15:23
increase 57:12 131:23 133:11 | interpreters 145:16 John 3:21 11:11
102:6 133:19 135:5 136:16 119:18 89:22
increased 25:20 137:3 138:23 interviewed J Johns 92:21
25:24 31:24 145:9 151:23 130:8 J2:2 joining 52:20
35:21 37:7 153:22,25 investigate JANICE 1:3 joke 84:24
AT:11,15 49:7 154:7 36:25 153:7 156:3 157:13 | jokes 85:10
75:22 119:11 | informed 102:7 | investigated jdixon@grsm.... | Jones 132:6
119:20 122:25 | ingest 75:2 76:21 77:6 3:9 Josh 151:3
124:14 126:23 | ingests 56:20 investigation Jeffries 3:21 4:8 | JOSHUA 3:7
increases 118:19 | ingredient 89:15 | 128:6 89:22,22 90:2 | judge 82:23
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 173 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 176 of 1330

 
 

 

 

 

 

 

steven D. Gore, M.D.
November 4, 2019
Page 172
juice 23:4 19:9,12,14,20 129:22,25 Laboratories 103:25 132:6
July 20:10,14 22:7 24:7,11 130:22,24 90:3,11,14,16 134:2 142:22
jump 89:23 24:12,20 26:2 132:12,16,25 90:19,20 147:24,25
jury 125:3,6 27:11,20 28:12 133:16,17 laboratory leukemia 8:9,14
30:16 32:9 134:25 135:11 128:18 9:3 10:1,6,12
—___K | 33:7,10,16 135:19 136:3,3 | Labs 3:23 10:23 17:13
| 2:7,17 157:3 34:1,1 36:11 136:4,7 137:20 | lacks 78:15,16 20:19,25 21:2
K-a-n-o 90:19 36:18 37:3 137:25 138:7 78:16 21:3 24:9,10
K-r-o-i-1 90:4 42:14,21 43:25 | 141:5,18,24 lag 134:10 24:10 25:20
Kano 3:23 90:3 44:25 47:12 145:3 146:3,4 | large 33:20 36:7,8 40:9,20
90:10,19,20 49:14 50:24 147:17 148:1 | late20:14 41:21 40:21 42:15,15
KATHY 2:7 51:25 52:3,17 149:5 151:5,6 | latency 80:15 47:11 48:23
kcondo@babs... | 53:2,14 54:22 152:6 lathes 44:9 54:23,25 57:3
2:9 55:1,10 56:6 knowing 13:1 Latinos 106:11 58:16,17,24
Keith 93:13 56:16,17 58:16 | 35:8 43:25 106:13,15,21 60:24 61:1,11
key 104:23 58:17,25 59:7 140:10 law 2:2 94:8 66:3,9,11
kind 8:16 9:2 61:22 62:11 knowledge 5:23 116:2 129:21 67:11,13 69:1
10:16,19 13:3 63:10,21,22 45:4 83:20,25 129:25 70:21 72:25
14:17,21 15:3 64:21 67:3 84:4,6,13,19 lawsuit 83:2 75:22 80:19
18:5,10 27:13 68:16 72:8, 12 90:9 91:7,15 | lawsuits 120:21 81:23 102:4,14
30:22 32:19 72:15,17 73:5 94:6 108:4 lawyer 139:11 103:11 104:1
33:11 36:14 73:25 74:5,6 125:21 135:4 | lawyers 94:6 109:7 110:1
40:20,21 41:1 74:25 75:13,19 | 152:4,19 153:5 | 99:6 105:12 111:4 113:14
41:15 42:10 77:9 78:1,11 | known 26:21 layperson's 45:3 | 114:13 118:20
47:18 52:24 79:19 80:20,22 | 52:3 53:10 lead 23:19,22 120:23 122:18
55:5,18 61:24 80:22 86:15,16 | 64:477:3 85:9 | 96:15 123:4,6,8,10
87:16 90:8 86:19,25 89:9 90:4.98:11,14 | leading 57:2 123:25 132:4,6
92:9 94:13 89:12,15,16 100:23 118:18 | leads 25:6 132:12 141:18
95:8 96:23 90:15 93:24 145:20 151:19 114:22 146:5 147:25
102:1 103:5 94:16 96:11 knows 114:20 LEAF 137:14 leukemias 20:24
104:8,15 97:23 98:7,10 | Kona 137:10 learn 109:16 21:1 24:4,12
106:18 108:10 98:18,20 Korean 137:24 143:17 116:13 145:22
108:13 109:20 100:10 102:3,4 | Kroil 90:4,7,23 | learned 58:5 leukemic 58:9
112:12 119:5,7 | 102:18 104:3,8 | 91:1,2,4,7 104:1 109:18 59:13 61:24
19:15 121:7 106:19 108:9 135:12 154:11 | leave 29:23 leukemics 144:5
122:1 124:13 109:11,15,24 | KRUTZ3:2 lectures 22:8 leukemogens
126:6 130:24 111:20,23 Kryoil 140:6 led 24:18 142:5 29:4
134:2 141.7 112:22 115:3 | Kutzit 151:19 left 76:2 90:8 level 10:24 13:4
147:23 116:2,10 152:2,3,5,10 | legal 92:12 19:19 22:20
kinds 29:13 48:4 | 118:22 119:3 152:13,14,18 116:11 118:8 33:3 68:13,18
knew 16:2 121:11,25 152:19 153:8 121:11 122:8 71:6,12,14,24
know 7:13 12:7 122:3,6,7 153:10,13 124:23 76:22 77:3
12:17,18 13:19 | 123:24 126:13 let's 19:25 28:15 | 110:23 114:17
14:8,9,10 16:3 | 127:17,18 — | 34.25 55:23 116:1 118:2
16:19 18:7 128:25 129:10 | lab 104:3 128:17 | 65:25 72:3 119:4,6,9,20

 

(618)

Paszkiewicz Court Reporting

307-9320 / Toll-Free

(855)

595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 174 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 177 of 1330

 
 

 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 173

122:2,8 123:14 | lists 145:12 37:15,20 39:18 | lubricant 43:8 71:20

129:25 141:16 | literature 5:23 46:9 47:23 LUCKS 2:21 manufacturers
levels 31:25 14:10 24:23 62:4 96:18 lump 63:17 86:15,19

49:23 68:4 48:18 62:4,18 118:11 119:16 | lung 8:13 39:14 | manufacturers’

113:18 114:22 64:8 65:17 130:6 141:16 | lymphocytes 86:16

116:8,14 70:10 73:5,12 141:17 39:22 mark 15:16

119:13 120:3 76:25 101:7,15 | looked 8:8 26:23 | lymphoma 48:16

121:12 122:22 102:2,23,25 48:22 67:5 132:12 marked 4:14
liability-carry... | 103:11,22 75:15 105:5 5:17 6:5

80:17 104:10,14 127:4,8 149:24 | ___M____] MARON3:15
License 158:21 116:16 122:4 149:25 M 2:12 151:9 marrow 8:24
Licensed 82:4 122:10 126:22 | looking 10:19 M.D 1:11 4:3 5:2] 55:17
life 20:19 57:2 135:21 12:7 26:9 156:20 157:9 | Marshall 76:19

115:6 litigated 134:23 66:19 110:2 machinery Martin 60:2,6
lifetime 17:7 litigating 97:22 122:13 124:6 52:22 Marvel 3:15

33:24 73:6,14 | litigation 92:6 140:21 146:12 | magnitude 83:11,14,16,25
light 42:6 little 9:3 21:11 147:5 149:24 55:21 71:18 84:7,15,20
likelihood 28:12 65:2 looks 9:24 117:4 85:4

122:17 124:11 78:5 79:8 122:13 147:22 | main 24:15 mat 106:22

125:15 81:10 90:8 lost 87:14 107:11 material 39:24
likes 95:2 92:1 95:14 lot 9:6 25:11,19 | major 104:2 43:13,18 44:3
limit 17:9 72:20 100:17104:10 | 29:19 30:10 majority 59:16 45:6 135:20
limited 67:2 109:15 112:6 42:14,22 55:15 | 100:25 106:3 136:18 139:1
limits 16:955:10} 143:1 | 57:17 63:24 109:10 140:4

55:11 72:10 live 52:7 111:13 78:3,4 86:18 making 109:2 materials 5:24
line 102:1 128:2 | lived 111:4 94:3 96:7 118:16,20 86:11 98:2

128:3 lives 15:12 104:4,6 109:24 | 125:18 153:2,4,6
lines 32:13 108:23 109:25 112:25 | male 106:8 math 100:16
link 6:12,14 11:1 | living 100:11 - | lots 76:25 78:3 males 106:7 mathematical

14:24 LLC 3:15,19,20 136:5 malignancies 9:11
Liquid 26:16,18 | LLP 3:2,7 loud 85:20,20 8:11 56:22 matter 15:19

26:21,24,24 Locks 2:2 Louisiana 3:4 102:5 103:3,6 63:4 79:16

27:23 28:5 129:21,25 love 67:4 106:12 86:11 107:24

43:7,7,12 44:9 | Logan 3:16 loved 104:16 malignancy 113:6

46:22 48:6 logic 71:13 low 20:17,24 120:4 matters 48:8

61:22 86:17 long 8:6 10:2 26:25 28:6 malignant 59:16 | 92:6 97:21

109:9 46:10 98:15,18 | 49:23,24 manage 129:22 102:2
list 73:21 74:4 130:21 142:24 | low-dose 30:1,2 144:10 Maurie 151:10

83:1 86:20 longer 52:7 30:14 101:15 | managed 144:4 | max 94:1,2

87:23 88:2 53:21 126:14 101:22 102:12 | manner 99:19 McANGUS 3:20

97:24 140:3 longitudinal 103:1 _ | MANSUKHA... | MCATs 125:1
listed 45:3 75:8 143:24 lower 33:23,23 3:7 McCAMEY

87:7 88:7,20 look 16:11 22:9 85:21 116:14 | manufactured | 2:16

89:6 154:12 27:15,18,22 122:4 123:2 86:13 MDS 32:20 33:1
listened 70:18 33:15 34:24 LSATs 124:25 manufacturer 33:2,25 38:15

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 175 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 178 of 1330
 

 

 

 

 

 

 

steven D. Gore, M.D.
November 4, 2019
Page 174
39:13,14 103:9 13:1,9 42:17 million- 65:24 misunderstan... | mutations 9:1
103:17 62:18 80:23 million-years 141:12 38:20
MDSs 33:13 95:9,16,21 65:19 66:1,8 mitigate 23:2 mute 68:22,23
34:20 102:13 117:1 119:5 120:3 Mobil 2:20 myelodysplastic
mean 21:12 118:3,9 130:15 | 121:21,21 model 9:11 119:11
23:22 32:20 130:16,24 122:11,16,20 molecule 63:4 myelogenous
53:17 55:4,4 131:11 132:2 124:8 63:22 69:1
68:15 73:24 132:22 142:9 | mind 16:19 98:5 | molecules 54:12 | myeloid 20:23
78:2 93:24 146:8 150:13 131:1 mom's 39:3 24:4 56:21
96:3 97:8 99:1 150:17,17 mindful 29:14 | moment 87:5 103:3,11
103:8 105:8,19 | medicine 82:1,4 | mine 92:21 98:8 | money 120:11 106:12 120:4
107:5,20 115:4 | member 134:24 | mineral 48:7 monitor 1 14:8 myeloprolifer...
116:7 123:2 members 38:10 62:5,8,9,14,19 | monitored 18:9 103:10
129:10,20 106:9 62:22,24,25 monitoring mysterious 85:6
132:1 133:9 memories 63:7,8,11,12 113:13 114:4 | mystery 83:11
136:3 146:23 133:13 63:18 64:1,4,9 146:20,24 83:14,16,25
150:3 154:19 memorized 64:14,15,16,19 | monks 112:21 84:7,20,23
155:8 69:19 113:10 64:20,25 65:3. | monograph 69:7 | 85:4 90:7
meaning 119:8 memory 15:3,23 65:7,13,15,18 69:17 70:5 107:22
meaningful 88:11 65:21 66:2,5 74:22
109:5 147:7. | mentioned 54:7 | 66:11,19 67:13 | month 39:21 —_ N
meaningfully 77:11 88:12 70:3,6,10,16 104:17 141:4 | N4c1 151:9,11
13:23 108:21 111:17 | 70:23,25 71:1 | monthly 13:3 name 12:8 15:10
means 18:5 111:20115:16 | 71:6,20 74:15 | months 148:21 51:10 73:23
21:17 24:9,10 | met 5:8 79:14 74:22 75:1,10 | morning 5:7,9 79:14 81:13
39:2,6 73:1 83:2 93:18 75:14,23 78:24 | 54:5 82:17,25 85:23
123:4 129:11 137:22 107:22 mountain 3:16 85:24 86:14
measurable metal 43:8,18 mini-series 19:1 112:23 92:22 93:22
26:10 44:3 45:6 minority 106:13 | move 64:7 113:8,24
measured 27:11 | meter 48:11 minute 108:24 125:25 139:5 14:15 151:13
53:15 113:15 | methane 63:2 minutes 127:14 139:19 147:2 152:2
measuring method 61:13,15 |} = 127:14 moved 93:14 named 7:7 90:11
129:1 61:15 mischaracteri... | moving 134:3 94:7
mechanic 47:5 | methodology 95:15 MSDS 110:3 names 77:24
47:14 48:2 61:3,6 65:23 ‘| mischaracterize | muffler 1 10:20 78:4 86:16,19
49:5 128:2 95:13 multiple 67:9,10 | 152:12,12
mechanics 47:9 | Mexico 93:15 misconstruing 144:7 Nancy 151:9,11
47:18 48:3,18 | mid 92:22 9:11 multiprotein S112
48:21,22 49:10 | 151:20 misleading 44:6 | 52:19 narrow 103:14
median 106:3 miles 137:25 74:16 mutated 8:19 Natelson 7:18
mediators 25:2 138:5,11 mistaken 100:20 | 38:16,23 39:2 | National 39:14
medical 6:11 million 73:13 134:14 39:4 73:18 74:3
9:17,17,22,25 99:16,21 mistakes 21:14 | mutation 8:23 114:9,14
10:4,15 11:3 121:12,13 21:19 25:13 24:13 39:9 nationwide
11:16 12:22 124:7 57:4 40:3,7,8,9 41:7 | 113:12
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 176 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 179 of 1330

 
 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 175
Natural 39:15 157:9 November 1:19 129:18 155:2 | occupationally
naturally 56:3 NHEJ 52:21 156:11 157:7 | objecting 87:15 17:8 19:5
nature 17:25 nice 99:18 158:15 objection | 1:23 56:23 121:6
39:2 41:12 104:11 novo 24:9,21 17:24 18:22 occur 22:14
59:20 90:25 nicely 137:17 nowadays 38:19 22:21 37:9 occurred 1 16:23
91:19 105:4 night 7:20 8:4 44:23 42:7 43:14 occurring 56:3
106:10 15:15,18 16:24 | NPM-1/FLT-3 45:7 66:12,17 | October 5:15
NDSs 32:6 Nissan 137:14 9:1 72:2 73:8 126:3 134:14
near 120:24 137:21 138:21 | NRC 15:11 74:10,16 87:13 | odds 20:15
necessarily non-diesel nuclear 17:1 87:14 97:4 32:24 33:2
59:23,25 125:3 111:18 18:6,17,25 121:14,24 34:21 35:10
138:16 non-homologo... | 30:25 31:16,18 122:24 124:15 | offensive 87:19
necessary 12:25 52:20 31:19 43:24 125:9,20 offer 91:10
need 13:4 14:17 | nonemployment | 44:1,8,23 45:4 126:12 128:10 | offered 90:9
58:6 72:18 130:1 number 4:14 128:13 129:13 93:6,9
89:13 112:17 | Nope 83:1 5:13 35:19 130:13 131:4 | offering 92:6
112:18 132:12 130:10,12 36:11 39:12 131:25 136:2 97:12
133:4 138:18 134:1 47:9 101:18 145:19 152:22 | offhand 119:7
139:12 normal 22:22 119:19 154:23 oh 10:22 28:23
needs 14:19 25:6 123:3 numbers 27:10 | objections 44:10 | 57:21 80:12
68:23 130:23 28:3 106:13 155:1 83:14 108:2
negligible 147:9 | North 1:1 2:14 119:16,17 obligation 127:16 151:9
149:1 3:22 81:6,8,11 122:21 124:7 143:12,15 oi] 72:13,13,16
neighborhood 81:12,18,25 numerous 11:3 | observational 83:11,14,16,25
111:7 82:2,4 149:11 52:19 106:18 84:7,20 85:4
neoplasms 150:11,14,18 nurses 128:14 obtain 125:18 90:4,7,7,23
103:10 156:1 157:11 nursing 42:13 130:15 145:9 91:1,3,4,7
neutrophils Nos 4:16 5:16 128:14 obtains 49:17 107:22 140:7
30:10 nose 121:5 nutrition 23:1 obviously 7:24 | okay 5:20 6:15
never 7:10 8:22 | notarial 158:14 109:23 6:19 7:11
9:2 10:23 14:1 | notarized 158:5 O occasion 96:17 16:17 19:11
19:18 21:7 Notary 1:17 O 157:3,3 occasional 26:12 28:24
27:21 28:4 156:25 157:5 | oath 69:23 141:25 35:20 37:17
36:15,15 43:2 158:20 obese 25:7 occupation 18:3 | 40:13 41:23
47:13 49:3 note 11:24 obesity 24:23,25 | 141:6 45:21 46:24
90:6 91:2 93:9 | noted 9:14 60:14 | 25:4 26:2 occupational 48:9 51:14,20
95:15 96:23 70:11 60:14 107:10 13:19,23 17:10 | 55:8 76:6
108:4119:15 | notes 147:2 143:1 57:11 60:19 77:11 80:1
130:11 147:24 | notice 1:12 5:13 | obfuscating 9:13) 61:10 65:20 85:19,21 86:6
149:5 150:10 5:22 9:4 - 63:6 101:15 102:6 88:5 90:22
150:13,16 157:16 obfuscation 67:4 | 105:4 116:5,8 102:9 105:7
new 1:19 2:23 | noticed 9:5 object 44:12 116:13 142:1 108:20 113:25
2:23 3:4,13,13 | noting 12:13 65:2 78:5 87:9 | 142:10 143:7 115:7 117:9
29:1 126:9 notorious 111:5 | 87:20 88:23 144:16 145:7 127:14 132:22
137:8 144:5 noun 22:3 98:11 123:20 152:24 140:15 141:9
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 177 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 180 of 1330

 
 

 

 

 

 

 

 

oteven D. Gore, M.D.
November 4, 2019
Page 176
141:11 143:10 42:25 pan 148:19 113:14 124:19 102:5,8,11
146:7 147:16 | orders 71:18 paper 9:6,9 124:20 125:15 109:6,11
148:5 149:8 organic 104:3 25:10 33:12,15 133:8 138:14 111:13 120:20
151:15 152:17 | oriented 102:3 34:20 36:20,21 138:15 140:7 141:15,18,23
153:9 origin 106:16 39:12 40:14 141:5 154:18 141:24,25
Oklahoma Original 4:19 78:13,15,19 particularly 142:15,23
82:23 originally 113:14 119:10 25:1 26:20 143:4,21 144:7
old 98:12,19 127:18 119:21 120:1 33:17 54:24 144:10,15
122:10 148:2 | Orleans 3:4 papers 35:25 72:15 78:1 pattern 152:24
Olive 72:13,13 OSHA 74:11 60:8,10 77:17 96:8 106:11 Patton 93:13,16
72:16 OSHA's 74:8 77:20 78:3 127:8 93:18,20 94:7
once 41 :20,24 out-of-town paperwork parties 81:14 pay 18:19
82:14 109:14 94:16 96:14 146:22 120:12 158:11 | paying 76:6
155:12 outcome 158:12 | paragraph 21:7 | parts 65:19,24 peek 16:19
oncology 103:25 | outcomes 18:24 21:8 28:21,23 66:1,8 73:9 peer-reviewed
one-size-fits-all | outside 101:1,3 28:25 29:1 119:5 120:3 121:16
45:10 ovarian 132:7,9 58:13 61:3 121:13,20 pending 157:10
one-time 148:18 | overcounted 76:10 86:20 122:11,16,19 Pennsylvania
ones 34:3 107:12 | 32:3 87:8,21 88:2,7 124:7,8 2:4,9,18 3:18
108:18 146:3,3 | oversight 98:25 88:20 89:7 parts-per-mill... | people 20:22
146:5 oxygen 21:21 122:14 124:19 113:3 22:24 25:5,7
ongoing 141:1 52:2 142:3 147:5 party 83:8 90:12 | 36:8 40:5,20
online 8:9 ozone 54:13 149:9 patently 8:21 47:14 52:7
onset 80:19 paragraphs pathology 33:11 72:9,18 77:13
105:24 117:13 P 57:17,18,23,25 95:24 78:4 104:6,12
opened 16:13,15 | P2:22 141:10 — pathways 52:18 106:4,16
opinion 9:21 P.C 2:6 parameters patience 150:22 108:22 111:21
10:3,6 17:11 | p.m 140:19,19 116:4 patient 8:19 111:24 112:7
19:8 27:24 155:21 parents 40:11 13:14,15 40:2 116:7,13 121:7
32:18,22 47:14 | packaged 90:24 | narse 63:15 41:18 42:4,11 123:2,5,7
49:22 54:19 page 16:23 19:3 | part 22:9,11 42:23 70:25 129:2 139:16
55:2 56:13 21:7 26:19 24:13,22 25:7 | 92:21 93:17 141:5 143:5
64:24 67:14 28:20 35:1,24 | 37:1 72:24 95:9,19 105:24 | 153:14
90:10 96:20 46:8,13 48:16 73:3,13 80:5 109:21 120:6 | percent 26:22,25
97:13 115:7 57:23,24 76:10 | 96:14 97:1,9 120:19,22 27:12 28:6
149:20,22 86:24 122:15 117:19,22 131:24 141:20 | 36:16 37:2,6,7
opinions 16:17 128:1 140:21 121:12,21 143:13 144:3 37:8,11,19
62:8 91:10 142:3 145:11 124:25 125:1 144:24 147:24 | 38:22 39:1,6
126:10 146:12 151:16 | 141:18 150:11,18 41:7 49:23
opportunity 151:18 particles 31:17 | patient's 61:10 50:1 59:19
96:4 pages 141:9,10 31:18,18 88:9 93:1 65:17 75:17
options 143:14 156:12 particular 24:16 | 142:2,10 92:12 95:1
order 61:16 paid 93:6 47:23 60:5 patients 38:5 106:20 117:16
112:16 147:6,6 | paint 104:6 64:12 85:1 39:16 42:12 117:18 143:3
ordered 42:20 148:4,20 108:20 109:23 | 72:25 96:10 151:19
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 178 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 181 of 1330

 
 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 177
percentage 24:4 | pharmaceutical 156:5 157:13 possible 57:9 presence 157:21
59:18 80:8 81:19,21 plant 17:1 18:25 89:2 128:4 present 22:19
100:14 101:8 | Philadelphia 2:4 | 31:20 43:25 131:24 148:1 78:6 106:2
142:13,23 3:18 44:1,8 111:5 postdoctoral 128:19 146:7
perfect 14:22 phone 68:22 plants 18:6 128:18 presentation
25:5 83:5 85:14 play 145:3 potential 17:19 41:13 107:5
performed 86:5 137:22 played 148:15 23:11,14,15 132:3
41:10 150:5 154:25 please 68:22 25:16 102:6 presentations
period 12:20 phonetic 120:1 69:17 139:8 132:4 32:12
58:12 97:25 phrase 22:10 151:15 potentially presented 11:25
130:24 131:16 | physically plenty 58:18 31:19 47:25 president 124:2
137:2 141:1,2 132:18 PLLC 3:11 48:1 69:13 124:3
persists 106:4 physician 8:10 | Plumber 47:6 144:9 pressure 72:6,9
person 24:16 11:25 92:24 plumber's 47:7 | pour 45:6 128:15
30:25 31:1 143:16 point 12:25 power 18:25 presumably
57:2 98:15 physicians 102:4 | 20:16 27:18 31:20 43:25 26:11
99:22 100:11 132:3 28:14 32:22 44:1,8 125:21 | presume 124:22
100:12,13 physiologic 46:1,12 47:24 146:16 pretty 6:18
101:4 154:19 31:12 59:10 72:4 PPG 2:17 11:19 13:25,25
person's 128:5 physiological 79:22 87:4 practice 41:10 18:19,24 29:19
155:7 22:22 53:14 98:13 116:12 42:2 43:18 30:11 39:24,25
personal 84:10 | physiologically 117:20 118:20 44:20 82:4 42:19 53:14
138:12 21:16 132:4 144:3 92:7 128:21 72:16 81:25
personally 78:6 | pick 100:19 points 24:23 practiced 82:1 94:15 100:19
90:5,6 101:13 119:16 political 100:4 practices 148:3 102:15,16
126:16 143:23 | picked 46:8 pollutant 56:8 pre-2012 32:23 106:22 121:5
144:10 153:8 | picture 113:23 popular 72:8 precipitous prevalent 106:7
157:7 158:5 piece 9:13 population 124:13 106:9 111:18
pertained 27:23 | pipe 18:1 47:6 47:25 56:22 predated 32:4 prevention
pertaining 1:14 | Pisano 1:15 99:15 100:14 | prediagnosis 43:21
pesticides 108:9 156:12 157:4 112:17,18 130:16 previous 92:4
108:9 158:19 113:16 115:3 predisposition | previously 88:8
Peter 7:18 Pittsburgh 2:9 123:1 8:20 145:13,17 149:15 152:9
petrochemicals 2:18 populations predominance | price 94:20
109:7 145:7 place 2:17 15:21 30:18,20 61:1 106:8 priests 115:4
petroleum 109:8 | 16:16 44:14 portion 28:5 prefer 155:15 prima 53:12
Petty 17:14 19:3 81:12 97:3 44:8 92:8 premise 122:2 primary 42:11
84:21 126:14 98:17 posit 140:6 138:20 139:25 131:12,17
126:19 134:3 places 144:4 position 71:4,5 | prep 127:24 print 155:20
134:21 135:1 plaintiff 2:5 80:9) 104:24117:11 | preparation printing 108:15
Petty's 7:3 17:6 80:10,22,24 positive 26:7 5:24 88:10 prior 26:20 27:3
17:17,21 45:25 | 82:20 37:12 94:12,13 49:3 65:7
83:17 84:2,8 plaintiff's 14:4 | possibility 37:1 | prepared 77:22 79:23 88:9
84:12 85:5 80:11 129:19 45:22 148:9 77:25 107:9,9 108:7
87:1 153:21 Plaintiffs 1:5 149:3 preparing 120:8 152:15
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 179 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 182 of 1330

 
Steven D. Gore,

November 4,

M.D.

2019

Page 178

 

 

probabilistic
24:17 25:12
71:17 117:6
probabilistical...
25:14
probability
117:2,20
122:22 123:14
125:14
probable 24:2]
probably 12:19
14:11 17:4
18:19 19:15
32:3 35:16
44:21,24 45:8
76:16 89:1
92:21 93:23
98:3 99:23
106:16,20
108:13 114:24
116:14 121:2
124:25 127:8
127:13,24
140:11,13
143:8 144:5
148:19 149:4
152:13
problems 8:7
Procedure 1:13
procedures
150:4
process 12:21
13:10,16 19:12
28:13 36:14
116:20
processes 21:20
22:22 23:9
24:5 53:14
produced 158:5
product 45:2
46:23 67:5
71:19 85:1
86:13 89:8,9
89:16 90:4,5
90:11 91:12,17

 

117:17,18,18
117:21,22
135:12,25
136:17,24
137:4 138:24
138:25 139:25
152:16 154:19
154:20,22
155:9
product's 140:2
product-based
48:1
production
136:8
products 2:10
49:10,24,24,25
49:25 83:20,21
86:21 87:6,7
88:3,6,6,16,18
88:19,2] 89:3
109:8,13,16
154:5,7,9,11
154:12,12
profession
124:23
professional
27:24 92:5
97:14
professor 22:8
proffered
128:23
prognostically
38:17
Program 73:19
Program's 74:3
propensity
68:25
prose 57:18
prostate 55:15
55:16
protection 51:22
protective 75:3
91:18
proton 13:5
provide 97:24

 

provided 6:16
98:3 149:24
153:5,6

Providence 2:13

providers | 1:4

provides 137:2
154:7

public 1:17
122:18 156:25
157:5 158:20

publication
75:21 78:16

publications
50:19 121:17

published 5:23
35:7,9 47:21
58:23 66:10
73:5,22 104:20
119:23 121:16
137:19 145:20

pull 10:10 69:17

pump 112:20

punning 85:8

pure 104:4

purpose 68:8

pursuant 1:12
1:12 157:16

pushing 23:4

put 32:14 36:18
42:16 55:23
87:5 96:16
112:1 121:25
142:24 143:12

puts 60:25

putting 98:9

Pyatt 7:18

QQ

Quacks 147:20

qualified 95:17

quantify 62:13
113:2 121:4
127:7 147:16

quantitatively
112:13

quantity 58:5
query 24:8
quest 131:23
question 7:16
15:15 24:14
26:13 28:20
36:1 38:12
42:1 49:18
50:13 51:25
55:6 61:18
62:24 63:5,6,9
65:4,5,6, 11
67:14 69:5,6
69:20 70:20,23
71:5 77:6
78:17 84:17
87:14 89:9,13
100:6 108:8
111:14 114:20
114:21 116:9
118:7,22
122:2] 124:4
124:12 125:13
136:5,12 137:6
139:7,13,14,19
139:21,24
145:25 147:8
151:24 152:15
155:3
questioning
51:16 98:1
questions 6:18
19:22 21:5
44:5,6 50:25
51:12 78:9
79:2,18 85:12
85:16 86:3
92:3 95:6 98:4
98:5 99:4
101:18 105:12
125:25 150:23
151:4 153:19
155:3,11
156:13
quick 8:3 79:7

 

 

quickly 19:25
quiescent 58:11
58:12,17,18,25
59:12,14,15,16
quite 12:6 20:17
137:16 143:2
quote 19:16

Ro

R&M 3:19

race 105:24
106:10

radiation 15:10
15:11,24,24
16:9,18 17:2
17:10,12,19,22
18:3,6,8,12
19:4,15,19
29:24,25 30:1
30:2,14,24
31:1,6,15,16
53:24 54:1,9
54:16,20,22,22
54:24 55:3,9
55:15,18,19,20
56:15 57:8,15
62:1,2 86:17
107:10 146:13
146:15 153:22
153:25

radiator 27:5,7
80:14,18,21

radicals 52:2
54:13

raffinate 28:5
61:22 63:19

raised 94:19
111:14

ran 34:2] 40:6

random 9:7

randomness
9:10

range 50:1 73:10
T5:17 97:17
123:24 126:21

 

(618)

Paszkiewicz Court Reporting

307-9320 / Toll-Free
Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 180 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 183 of 1330

(855)

595-3577

 
 

 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 179
137:12,15,20 31:11 32:11,13 | recognize 73:23 | regard 45:11 30:4
137:24 140:10 34:19 36:5,17 118:16 60:14 67:16 reliable 117:11
ranges 136:18 41:21 43:3 recognizes 75:3 93:7 102:11 137:3
rare 40:21 54:10 55:6 recollection 108:20 126:10 | reliance 116:3
142:17 58:4,7 62:15 91:11,16 130:20 145:5 rely 17:18 19:7
rate 57:10,12 63:9 70:17 152:10 regarding 62:18 62:11,15 87:3
94:10,14,15,17 | 78:10 86:7 recommend 128:4,7 128:22 136:17
106:15,21 92:23 93:24 36:2 38:14 regards 83:2 154:6
110:14 96:10,11 98:9 | record 12:23 125:18 relying 46:1
rates 150:17 101:17 112:2 20:4 36:18 region 1 14:6 remain 20:18
ratio 32:24 33:2 120:10,17 38:1 42:17 regional 114:12 | remained 20:3
35:11 38:21 129:5 131:13 51:5,10 79:23 114:23 remarkable
39:1 41:6 143:25 records 6:11 regionally 36:5
60:21 reanalysis 33:6 11:14,16,20,21 113:15 remember 10:2
ratios 34:21 reason 15:20 13:1,10,13 regular 10:17 11:9,24 12:4
rays 31:8,9 17:7,12 30:19 20:2 28:4 23:8 43:19 15:8,17,23
re-upped 66:18 30:21 57:7 41:11,13 42:17 | 44:3 16:14,25 28:10
reach 27:24 49:6 | 97:2 126:4 95:21 131:3,12 | Regularly 141:1 28:11 36:21
117:11 118:2 128:12 132:15 131:17 132:9 | regulate 74:9,15 40:17,25 52:23
reached 137:21 | reasonable ‘| 133:15 149:10 74:17 70:4 74:21
reactive 21:21 14:16 55:7 149:15 153:24 | regulated 44:15 75:17 77:8,10
22:6 52:1 67:19 118:3,9 | recur 21:4 44:16,22 74:12 77:22 78:13
reactor 18:4 142:9 149:21 recurrence 74:19 78:24 81:13,16,24
30:25 reasons 33:19 20:16,24 regulation 75:4 82:25 85:1
reactors 18:7 49:16 74:17 red 59:5,8,9 regulatory 16:9 89:4 92:22
read 10:25 14:18 | recall 5:21 7:14 | reduced 157:22 68:8,16 135:21 132:20 133:1,5
15:2,6 16:24 7:15,17 11:7 reduces 124:10 | reimbursed 133:7 134:19
30:7 45:23 11:12 15:13 REES 3:7 129:23 139:22 146:18
49:5 60:8 36:16 43:9 refer 21:8 reinstated 82:20 152:1,6,13,14
61:15 64:3 45:17 76:8,17 121:11 148:25 | related 10:6,23 | remembering
76:25 78:2,3 93:5 113:19 reference 7:2,3 125:10 146:22 27:6 75:16
83:18 93:22 132:18 7:6 35:1,17 158:11 remiss 42:9
102:15 127:2,4 | recalling 73:15 87:1 90:11 relation 97:14 remission 8:19
127:6 137:15 | recategorized 116:18 122:15 | relationship 12:17 20:3,7
155:14,17 33:1 140:22 143:10 29:10,21 75:10 | 20:11,14 41:25
156:11 recategorizing 145:11 94:8 96:25 120:23
reading 11:12 33:9 referenced 6:25 103:1 115:17 removed 148:13
66:18 102:14 | received 6:12,20 10:5 119:2,4 117:12 124:17 | REMs 17:7
ready 10:1051:3 | 9:16 11:22 referred 40:23 124:18 142:15 | repair 29:14,15
real [21:2 14:24 42:5 109:2 139:15 relationships — 51:16 52:14,17
140:13 137:9 153:24 referring 46:15 29:11 52:22,24,25
realize 15:22 154:5 78:21 141:8 relatively 33:23 | repaired 30:11
really 10:18,21 | receiving 97:11 | refers 48:21 57:2 99:11 repeat 76:5
13:4,8,20 14:4 | recite 53:11 69:9 | refreshed 15:3 relatives 36:9,11 | replication
14:11,12 24:14 77:21 109:18 88:11 relevant 29:4 21:15
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 181 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 184 of 1330
 

 

 

 

 

 

 

steven D. Gore, M.D.
November 4, 2019
Page 180
report 5:14 6:5 83:23 84:2,9 rest 20:19 46:16 88:5,19,21 risk 8:15 20:24
6:6,8,10,25 7:3 84:12,22 85:5 84:16 89:7,10,17 20:25 24:24
7:4,6,12,20,25 135:6 138:7 restate 139:21 118:5 129:12 25:20,24 26:7
8:2,3,8 11:6,8 | represent 20:9 restrict 72:18 130:8 146:14 35:5,21 37:7,8
11:11,12 12:7 79:15 86:1 resulted 116:19 149:11 153:23 37:10,14 40:11
12:13 15:20 89:7 90:3 results 43:2 154:7 156:3,4 47:11,15,25
16:23 17:6 106:13 124:20 146:17 157:12,13 48:18,21,22
21:6 23:18 representing 2:5 | retreats 112:22 | Rhyne's 14:25 49:7 60:15,21
26:19 28:20 2:10,15,19,24 | returned 4:20 17:19,23 19:25 60:23,25 61:24
31:24 35:2 3:5,10,14,19 review 6:21 8:4 34:25 35:10 66:3 67:19,23
43:6 45:18,23 3:23 71:20 8:6 10:15 12:5 47:4 83:18 67:25 68:1
46:8,10 48:16 93:17 13:11 41:11 85:3 91:7 75:22 104:5
57:14,16 62:8 | reproduced 48:17 49:4 106:24 126:10 107:7,25
62:14 67:1 35:24 158:8 69:8 70:9 88:9 128:7 132:19 112:10,14,16
70:11 75:8,20 | request 12:22 91:8,13 101:14 145:5 152:19 113:14 115:18
76:4,8 83:17 69:15 132:22 101:14 103:19 154:4 115:22 116:1
86:20,24 87:1 | requires 116:3 103:20,21 riff 152:12 118:19 119:11
87:2,3,8 88:2,7 | reread 6:10 130:20 131:3 right 18:16 20:4 119:20 122:25
88:20 94:12 45:14,15 88:14 131:23 132:2 20:7 22:16 123:25 124:14
95:24 116:18 research 27:12 135:25 149:15 25:25 26:3 125:8 126:23
118:9 122:13 84:10 137:11 reviewed 5:24 27:5 29:11 133:19
126:1,3,7,11 reserved 158:2 6:10,17,24 31:20 33:14 risks 31:25
126:24 127:3 residents 100:2 7:12,19 9:17 37:3,19 43:1 102:6 123:3
127:18,22 resource 104:12 10:1,4 11:3,15 47:1,11 50:8 Road 2:13 3:21
128:1 134:3,13 | respect 91:3 19:10 20:2,4 50:12,13,16 role 148:15
135:8 140:21 132:23 135:13 64:13 70:5 52:10 54:7 roll 127:23
140:25 141:13 137:3 138:24 74:22 75:18 59:3 64:18 rolled 110:24
143:10 145:11 | respiratory 76:14 86:11 65:9 66:14 Roselind 1:15
145:21 146:12 148:22 91:3 95:22 67:2 92:19 156:12 157:4
147:6,13 respond 33:8 127:6 132:19 93:14 94:10 158:19
149:10 151:16 56:17 61:9,16 146:8 149:10 98:17 101:6 routine 8:15
153:21 154:1,6 | 66:20 69:16 reviewing 7:17 103:7,13 41:5,5,9
154:13 73:16 11:7 127:12,22 105:20 106:6 113:13 114:3
reported 137:19 | respondable 154:4 107:23 108:4 | routinely 101:19
137:19 146:18 78:10 Reviews 101:25 108:11 109:18 141:19
157:20 responded 78:20 102:15 113:1,19,22 rule 17:22 18:14
reporter 1:16 responding revised 126:7 117:4,24 80:5
4:19 27:20 70:20 78:8 Rhyne 1:3,4 120:23 121:23 | rules 1:13 18:20
29:15 84:16 response 54:21] 9:23 11:17 122:23 123:14 | run 84:25
151:5 154:24 66:13 18:18 20:10 123:18 125:6 109:11 111:24
155:4 157:5 responsibility 41:11 42:3 125:10,24 128:17
158:20 158:7 44:7 60:19 127:3 131:18 | running 128:20
reporter's 38:1 responsible §3:3,5,11,15 134:17 154:21 128:20,21
reports 7:19 80:18 143:24 83:25 84:7 155:11 rural 81:11
43:10 73:6 150:16 86:12,21 87:6 | ring 90:20
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 182 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 185 of 1330

 
 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 181
S 34:21 119:9 A5:17 150:17 119:6 121:9
S 4:13 Schnatteresque | seek 145:9 seven 122:17 significant 26:9
S-a-v-0-g-r-a-n 65:25 seen 11:19 12:14 124:9 29:4 30:3
151:8 Schnatterizati... 12:15,18,19 sex 105:24 33:22 34:14
safe 19:19 67:6 119:8 16:14 19:1 106:24 60:21 62:23
68:2,3,13,18 Schultz 2:17 4:5 28:1 33:7 shadow 111:4 63:14 75:9,22
70:12,15 71:6 51:5,9,11 56:9 40:22 63:14 Shangri-La 106:17 115:21
71:12,14,24 59:11 61:17 66:10,16 73:12 112:21 116:15 [18:19
16:22, 77:3 62:3 66:15,22 73:24 106:25 shed 42:5 119:11 121:15
118:12 122:2 68:11 71:9 109:10 Sheet [36:18 significantly
Safety 135:20 72:21 73:11 selected 11:18 139:1 140:4 122:23 125:8
136:18 139:1 74:13 75:7 13:10 29:22 sheet(s) 156:14 | similar 50:18
140:4 78:18 79:2 sell 148:11 156:16 111:13 115:4
Safety-Kleen 82:15,16,18 send 12:22 13:17 | sheets 110:4 similarly 154:3
3:14 scientific 77:1 14:17 41:19 135:20 simple 55:24
safety-related 117:1 95:23 Shields 7:18 71:5
18:19 scientists 24:3 sending [5:13 12:8 simply 70:20
SAITH 155:2] | Scope 43:14,20 | sends 13:13 Shields’ 7:20 8:3 | single 12:22
salesperson 44:12 45:7 sense 14:22 8:7 12:13 27:19
137:21 Scott 82:16 32:10,16 43:24 | 48:16 single-stranded
sat 27:21 93:20,21,21 sensitive 55:12 shops 111:25 53:6

 

Saturday 137:9 scratch 11:14 55:13,14 short 140:16 sir 5:10 135:17
Savogran 3:10 screen 15:12 106:12 Shorthand 1:16 139:19
151:3,9,12 16:10 38:15 sent 6:2,2 [15:14 157:4 158:20 Siri 129:4,5
saw 15:15,17 screening 41:5,9 | 42:20 43:2 show 10:16 33:8 | sister 35:1
146:17,22,23 41:10 sentence 21:8 33:18 75:9 133:12 145:5
saying 30:8 screwed 138:19 46:15 49:8 76:9 138:4 sister's 132:23
36:22 41:2 SCULLY 3:7 61:4 151:18 showed 13:5 sit 9:21 10:9
67:4 73:24 se 66:19 67:13 sentences | 42:7 119:20 60:13 73:15,20
78-7 90:14. seal 158:14 separate 22:14 | showing 16:10 74:6 75:20
96:22 107:24 second 9:1 21:8 50:13 146:22 shown 28:4,7 76:20 78:13
117:25 138:7 33:4 40:8 sequence 98:9 shut [11:6 site 111:7
154:25 128:2 136:25 series 33:21 sibling 35:4,9,22 | sitting 16:2
says 9:6 29:1 seconds 48:11 serious 18:24 37:18 19:16 37:19
49:9 66:7 68:3 | Section 57:22 service 96:24 sibs 40:11 58:21 73:25
68:12 107:24 61:3 128:1 services 92:6 sick 42:25 75:17 88:15
124:3 151:18 141:9 147:5 93:7 94:14 side 80:11 89:11,19 131:1
sean 10:19 13:1 | see 16:22 34:3 150:17,18 sidetracked 146:18
scanned 4:20 40:11 46:14 set 11:20 34:7,9 105:19 situations 42:9
149:23 85:8 86:9,10 34:10 59:6 sign 155:14,18 82:15
scenario 40:12 86:22 88:3 68:4 92:18 signal 26:9 skimmed 7:21
40:14 42:25 113:4 121:8 125:22 158:13 | signature [58:1 127:8
123:15 146:14 124:13 140:14 | sets 24:25 67:18 | signed 5:14 skin 30:16 39:20
Schnatter 32:1 151:21 setting 45:4 158:4 39:20
33:12,15 34:8 | Seeing 43:9 54:23 144:2 significance skull 75:5
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 183 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 186 of 1330

 
 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 182

Skype 81:10 117:17 species 21:21 151:14 116:15 118:19
slapping 66:2 someone's 25:20 | 22:6 52:2 Square 3:16 119:10,20
sliced 33:21 something-ish specific 7:22 8:2 | SS 157:2 statisticians
slight 106:8 134:15 36:1 64:8 St 3:3 119:15
slow 39:21 soon 88:14 122:5 83:19,21 91:16 | stabilize 41:18 Statistics 119:18
small 29:13 122:6 102:19 105:2 | staff95:20 Stavogran 151:6

112:9 115:8 SOPs 44:16,17 117:2 141:2 stage 104:19 Steel 1:7 3:5
smart 13:25 44:20,21 specifically stages 103:7 156:7 157:14

95:3 sorry 22:10 38:18 48:1 stand 121:6 stem 20:1,23
smear 66:5 28:23 37:21 66:19 67:12 standard 39:19 58:10,16,17,24
smell 109:23 45:16 78:6 77:22 102:25 42:1 147:17 59:1,13,15,16
smelly 109:22 84:16 85:24 107:19 standards 19:14 59:17,20,22
Smith 60:3,6 87:23 89:4 specifies 5:22 67:18 68:4 60:11
smog 110:13 98:23 103:13 113:19 standpoint Stenahom 120:1
smoke 142:23 105:19 108:10 | spectrum 12:21 stenographica...
smoking 107:9 131:21 134:8 103:14 Stanwix 2:8 157:20

142:24 151:14.152:7 | spell 42:16 151:6 | start 22:8 92:15 | step 86:5
snapshots 13:15 154:24 Spencer 11:11 133:4 142:22. | STEVEN 1:11
so-called 24:9 sort 10:22 32:8 | Spencer's 11:12 | started 41:20 4:3 5:2 156:20

113:15 32:10 45:19 spend 96:7 92:17 157:9
social/occupat... 63:16 104:13 104:9 110:4 state 1:18 24:25 | stick 23:15

141:20 sorts 120:25 120:7 25:5,9 58:25 sticking 134:15
society 67:22 sought 93:10 spent 94:11 118:3 157:1,6 | stopped 46:13

121:7 sound 120:15 127:11,21 stated 7:25 59:4 | stories 121:6
sodium 72:3,5,7 | sounds 13:24 129:22 148:8 118:11 143:5

72:11 14:14,16 85:6 | spill 105:8 statement 19:2 | story 41:1
solar 30:14,16 100:19 120:21 | spinal 55:12 23:20 48:20 110:18 11:1

30:20 55:19 120:25 152:2 | spirit 64:14 51:20 53:23 148:23

56:15 soup 113:11 spirits 48:7 62:5 58:9 59:12 straight 33:5
soldering 48:3 source 39:24 62:8,9,14,19 71:10 76:22 Stravomatic
solicit 133:15 62:9 63:15 62:22,25 63:1 77:7 115:23 151:14
solvents 48:4 110:10 112:23 63:8,8,11,13 statements 21:6 | streamline

49:11 60:20 117:22 135:5 63:18 64:1,4,9 43:10 50:6,18 140:17

109:8 145:7 136:16 64:15,16,19,20 | states 1:1,7,13 Street 1:18 2:3,8
somebody 8:14 | sources 39:15 64:25 65:3,7 3:5 25:1 3:8,12,17

10:13 18:10 108:25 65:14,16,18,21 100:12 101:4 157:8

27:4 31:5 South 3:9 66:2,5,11,19 156:1,7,13 strike 64:14,15

41:24 42:20,25 | speak 11:1 67:13 70:3,6 157:11,13 stripped 148:1

48:5 71:22 speaking 12:11 70:10,16,23,25 | stating 49:13 stripper 148:4

89:2 110:16,20 | 31:11,12 99:1 71:1,6,20 stations 114:7 stripping 148:8

111:1,2 117:16 | 99:11 74:15,23 75:1 | statistical 32:14 148:20

119:24 120:8 specialist 27:5 75:10,14,23 116:4 117:16 strong 29:12

132:11 144:24 86:17 78:24 107:22 | statistically 26:9 | structured

150:1 154:24 | specialty 2:10 spoken 135:1 34:14 75:9,21 13:16
somebody's 12:3 80:14 Spyrograph 106:17,21 stuck 130:25

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 184 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 187 of 1330

 
 

 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 183
students 102:13 110:1 15:16 16:1 40:6,6 42:14,15
studied 52:4 substantial 22:24 23:14 table 146:4 128:21 144:4
103:18 105:3 62:11 125:16 35:22 37:18 tables 35:24 technicians
108:17 substantially 42:8 43:4 57:6 127:9 128:18
studies 25:19 24:5 48:5 62:6 64:5 tablets 81:10 telephone 2:7,22
31:23 32:4 sufficient 13:14 69:20 74:21 take 8:13 16:19 3:7,12,16,21
33:14,17 47:9 | suggest 114:23 75:5 78:19,21 22:24 28:13,15 13:18
47:21 48:22 147:24 149:9 81:7,25 88:17 39:20 46:9 tell 14:18 23:5
49:1,5,9,15 suggested 60:15 89:14,25 92:16 48:10 51:3 33:12 35:10
67:21 75:9 suggesting 49:1 94:9,20 98:22 72:3 79:5,7 39:5 46:16
78:1 112:25 73:12 107:18 98:25 101:17 90:22 97:3 54:7 55:22
121:22 152:4 | suggestion 101:19 102:15 105:16 117:21 60:4 68:19
study 32:2,24,25 113:17 106:22 112:11 121:3 140:16 69:18 90:18
33:4,9 36:12 suggests 41:7 116:13 127:7 141:19 142:25 95:19 101:21
39:15 102:9,17 | 60:11 61:4 129:20 132:8 | taken 1:15 28:17 | = 102:17 113:23
105:14 112:12 86:12 114:17 141:12 143:25 48:12 51:6 120:6,14,20
113:6,17,20,25 120:2 147:4 151:17 79:10 81:20 129:2 131:13
114:17 122:15 | suit 158:11 surety 106:20 132:2 140:18 142:20 147:11
124:7,20,22 Suite 2:3,13,18 | surface 43:19 156:11 152:12
stuff 26:11 29:18 | 2:23 3:3,8,17 44:3 45:6 talk 19:25 34:25 | telling 36:19,21
57:5 58:5 92:1 3:22 surfaces 43:9 35:18 61:25 59:5 120:22
109:17110:4 | sum 63:17 surmounted 85:21 96:20 139:18
111:8,9,25 summaries 12:5 133:5 103:8,9 120:2 | tells 38:21
112:2 114:8 summarized surprised 9:3 133:14 134:2 | temperature
120:7 121:1 104:13 77:15 109:20 146:13 45:9
135:20 summarizing surprising 20:12 | talked 27:5 ten 76:16 97:20
stupid 55:5 58:4 124:20 survive 51:21 45:20 47:8,12 98:12 127:14
subject 100:3 summary 53:12 54:6 77:14 132:7 141:4
subjects 79:20 153:25 suspect 143:7 83:5 95:5 143:8 144:14
submit 129:21 summed 57:10 sworn 5:1,4 103:4 108:2 144:18,18
submitted 40:15 | SUMNER2:12 156:21 157:17 110:8 137:22 | ten-year 131:7
156:17 sun 31:2,6,15 symptoms talking 25:11 tend 111:22
submitting Sunoco 3:19 105:25 31:4 46:22 term 140:24
101:25 super 42:25 55:9 | syndrome 37:2 54:2 55:19 144:20
subparagraph | Superfund 119:12 145:14 57:11 60:4 terms 19:14
140:22 111:7 syndromes 67:9,9 110:21 98:10 100:5
SUBSCRIBED | superoxide 107:11 145:12 142:18,19 105:24 113:3
156:21 22:23 52:2 145:18,21 144:23 121:10 129:23
subsequent 21:1 54:13 synergize 54:25 | talks 124:2 147:12 150:4
29:3 32:1,25 supplied 86:13 | system 10:18 TARDY 3:15 terrible 111:8
subsequently supply 58:22 42:18 52:15 target 102:9,19 121:1
111:5 73:16 98:21,22 55:13 task 61:16 terrific 114:16
subset 11:18 113:21 tasked 61:14 test 119:14
144:14,18 suppose 86:21 | —___T. __ | tax 130:1 136:6 138:3
substances sure 11:19 12:5 | T 4:13 39:22 team 42:12,13 test-drove
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 185 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 188 of 1330
 

 

 

 

 

 

 

 

Steven D. Gore, M.D.
November 4, 2019
Page 184
137:14 theirs 27:9 24:20 31:8 third 128:2,3 127:11,15,21
tested 91:2 theoretical 32:8,10 34:23 151:18 129:22 130:21
119:9 140:9 147:10 35:1,15 36:17 | thorough 8:5 130:23 131:16
145:16 theoretically 40:3 41:17 thought 22:9 132:3 133:6
testified 5:4 27:8 | 89:3 47:17,21,24 37:20 75:24 137:2 140:9,13
80:25 81:6 therapies 38:18 48:8,24 49:18 76:3 77:12 141:1,2 144:10
88:8 89:8 therapy 108:5 53:11 54:10 83:12 87:15,16 148:8 155:15
90:10 93:5 thereof 158:12 55:23 56:19 102:20 137:15 | times 31:24 52:1
97:21 They'd 21:25 57:1,7 58:7 148:12 151:13 82:10 96:5,6
testify 54:14,18 | thing 13:3,5 60:22,23 67:2 | thousand 99:13 97:6,10,18
82:8 94:23 25:7 27:19 68:7 69:15 99:15 100:17 122:17,20
157:17 29:9 39:10,10 72:5 74:18 100:18 124:9 136:7
testifying 92:4 41:4,16,17 76:4 79:2 81:7 | three 3:16 20:21 139:2 144:7,12
94:11 126:14 45:10 46:11,17 | 81:11,23 82:15 33:14 96:6 tiny 31:5 92:11
testimonies 55:7 63:14,20 82:20 84:25 97:6,17 127:25 92:12
118:10 67:12 69:16 87:13 88:25 155:3 tired 100:17
testimony 17:3 92:13 94:13,24 89:1,1,12 three-fifths 108:10
27:4,22 28:2 95:16,23 96:13 92:20 93:12,16 100:12 tissue 55:11
43:9 45:15 99:8 108:12 93:22,22 94:3 | threefold 124:11 | tissues 39:18
49:3 54:17 115:4 119:15 94:15,19 95:17 | threshold 70:12 55:11,14
66:20 69:8 131:11 132:10 96:20,21 70:15 118:1,12 | title 78:16
71:3 77:23 140:14 147:23 100:19 101:12 118:14 today 9:22 10:9
79:24 82:19 148:11 103:9 109:2 thumb 16:11. 16:2 19:16
88:18 89:2 things 5:12 6:13 110:22 113:9,9 | thumbnail 13:18 | 75:20 83:22
91:8,22,22 6:16 7:24 9:14 115:5,16,25 Tibetan 1 15:3 88:9 91:11
93:1,22 94:16 10:11,16,20 116:1,18 Tibetans 115:5 119:4
96:14 119:4 14:19 18:1 120:11,16,25 Tim 3:2 5:7 told 54:5 70:9
139:4 154:4 21:20 22:23 121:2,18 122:3 | tim.gray@for... 74:21 95:20
157:19,24 29:10 30:10 122:7,7 123:8 3:4 121:1 127:2
158:13 42:20,22 48:3 124:19 125:24 | time 12:20 13:2 139:15 150:10
testing 35:8 38:6 | 54:6 61:24 126:2,5 127:11 13:15,20 14:8 | tolerate 30:9
38:14 40:10 67:21 75:16 132:25,25 14:15 15:4 54:15,20 55:3
42:3,5 135:12 77:21 90:24 133:13 134:13 24:19 26:14 tolerated 56:14
135:15,25 93:19 95:4 136:9,23 137:5 40:17 47:22 toll 110:12,16
136:16,23 96:19 101:2 138:19 142:18 49:9 53:15,16 | toluene 61:25
138:25 139:25 103:10,15 143:10,15,18 59:20 76:14 Tomasetti 77:17
146:1 104:6,7 108:16 143:21 144:7 84:7,15,25 78:20
tests 91:3 110:9,17,17 144:20 145:13 87:1 88:13 tomorrow 129:3
texted 137:23 113:5 114:24 146:25 148:12 92:5 93:5 top 9:10,15
thank 51:2 79:4 132:4 136:4,6 150:22 151:5 94:11 95:1 26:19 48:20
85:12,13 89:20 136:7 137:12 | thinking 41:16 96:8,12,12,15 70:4 110:21
89:21 117:25 144:23 146:4,6 80:2 101:13 97:25 98:15 146:3,4
140:15 150:21 | think 6:11,22 thinks 14:17 101:2 104:10 | topic 133:8
153:9 155:4 9:8 14:6 18:12 | thinner 61:1 110:4 116:23 topics 51:12
Thanks 5:11 20:22 23:15,16 104:7 120:7 126:7,11 | total 9:22
Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 186 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 189 of 1330
 

 

steven D. Gore, M.D.
November 4, 2019
Page 185
91:21 99:1 149:21 150:5 83:18 94:1 143:25 149:7 | upper 17:9
121:4 125:11 trial 81:1 120:8 122:14 131:12 | understanding | use 43:7,18 44:2
touch 51:12 trick 69:5,6,20 132:20 133:2 11:15,17,21 44:17 50:1
144:2,6 trivial 72:23 134:14 146:25 | 13:12 83:10,15 | 63:7 68:5
touched 79:20 73:1,1 147:9 147:17 152:6 85:3 149:2 70:25 75:1,2
tough 23:15 148:25 type 29:2 30:24 | understands 83:20 91:7
98:10 trouble 15:20,23 31:1,12 47:5 96:7 126:21 99:18 104:6
toxicity 75:3 true 23:25 29:6 97:2 103:6 undertaken 111:22 121:17
Toxicology 41:22 57:15 105:2 108:5 27:15 47:13 128:25 139:1
73:19 74:3 §9:7,23,24,25 117:2 49:3 148:2 152:19
toxin 21:12 22:2 60:1 64:6 types 29:15 53:5 | underwent 152:24 153:7
52:15,16 88:24 89:1 96:1 105:14 149:11 154:5
toxins 21:9 100:22 117:7 | typewriting undetermined useful 120:12
24:23 54:24 120:6 154:2,11 | 157:22 157:10 useless 47:19
toy 152:3 157:23 typical 105:23 undocumented | user 129:5
Trace 56:12 truly 32:18 typically 131:22 100:1 139:16 | uses 48:4
trained 62:16 trust 69:21 typing 68:23 unexposed usual 30:9
128:24 128:14 112:17 usually 13:17
training 57:20 | truth 125:22 ____U______| unfortunate 15:21,24 20:22
transcript 157:17,18,18 | US 44:22 99:14 | 43:3 42:10 72:17
156:11,13 truthfully 28:10 | Uh-huh 48:25 | unique 77:4 97:8 121:5
157:24 158:4 | try 26:14 32:14 | ultimate 29:5 unit 42:11 135:19,19,22
Transcription 70:19 85:21 30:4 United 1:1,7,13 136:9
157:23 140:16 ultimately 142:5 | 3:5 100:11 utility 67:3
transcripts trying 13:9 ultraviolet 31:7 101:4 156:1,7 | utilized 77:13
14:23 24:16 29:14 unable 142:4 157:10,13 —
transfer 12:3 42:22 46:18 | unacceptable | Univar 2:25 YY
transplant 20:1 56:16 63:24 67:25 86:14 vague 11:23
20:23 67:5 69:13 uncommon unknown 36:22 42:7
travel 94:22 71:22 74:2 99:14 114:25 61:8,21 72:2
treat 141:15 88:25 103:13 | undergone unpack 63:25 74:10,16 78:25
142:16 139:3 144:13 108:5 unproven 23:1 1O1:11 106:1
treated 132:7,9 147:2 underlined 49:9 | unrelated 10:1 109:4 115:14
132:11 143:21 | turn 39:23 61:2 | underlying 35:8 | 10:11 117:5 118:6
143:23 150:1 151:16 underneath unsafe 72:9 122:24 123:20
150:10,18 turning 65:1 128:1 untoward 125:20 126:12
treating 12:16 | turns 36:8 39:22 | undersigned 132:14 128:10,13
38:13 Turtle 2:15 158:6 unusual 39:8 130:13,17
treatment 10:1,5 | 79:15,17 83:12 | understand 8:12 | 40:20 107:4 131:4,9,25
10:7,12 41:20 | two 2:7,17 5:12 17:14,16 32:22 | ypdate 12:14 135:7,14 136:2
55:10 132:23 6:7,22 9:19 39:17 43:12 87:2 126:24 136:19 138:13
133:24 143:14 | 11:5,6 15:2,5,9 | 49:2 71:4 updated 83:19 | vaguest 133:12
143:24 149:11 | 15:22 16:2 88:18 97:1 83:20 126:6 valid 49:17
149:16 45:15 48:11 116:5 117:24 | upholstery value 98:15
treatments 81:15 82:14 125:4,7 136:4 109:15,17 values 96:20

 

 

 

 

 

Paszkiewicz Court Reporting

 

(618) 307-9320 / Toll-Free (855) 595-3577
Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 187 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 190 of 1330
 

 

Steven D. Gore, M.D.
November 4, 2019
Page 186
variation 26:2 2:19 105:13 111:9 Western |:1 121:15,25
114:22 vwooten@eshl... | WATKINS 3:2 156:1 157:11 122:25 123:21
variations 103:6 2:14 Wax 2:15 79:15 | whatsoever 124:16 125:10
114:21 79:17 83:12 57:19 125:21 126:13
varies 96:5 Ww way 14:930:11 | WHEREOF 128:14 129:8
variety 12:4 W 3:7 33:15 34:23 158:13 129:14,15,19
33:18 47:17 wait 104:18 42:18 55:5,24 | whichever 40:3 130:18 131:5
64:21 108:2 waiting 76:1 62:2 67:6 73:1 | white 12:1 131:10 132:1
various 39:15 Wake 12:3,4 77:23 78:5,9 | wholly 55:20 135:8,15 136:3
53:6 67:21 walk 6:13 90:23 93:19 wife 130:9 136:20 137:7
86:21 101:1 Wall 3:12 105:20 116:19 | wild 143:9 138:14 139:20.
vary 136:7 Walnut 2:3 118:23 119:3 144:20 144:22 145:20
vast 58:4.59:15 | want 8:5 9:8 147:16 158:11 | willing 120:7 146:10 147:20
109:9 13:20 14:12 158:12 123:15 149:18 150:7
vats 112:1 22:3 27:18 ways 39:12 win 120:14 150:24 152:23
Vaughn 2:17 36:17 51:3,11 78:17 80:20,21 | windows 110:24 | 153:10,13
51:11 51:12 64:3 98:19 winning 82:21 154:4 155:5,12
vehicle 137:10 69:16 79:5 we'll 86:9 97:23 | Wisconsin 82:19 | 155:15,19
vehicles 110:10 88:17 93:21 98:21 99:8 wit 157:7 157:17,20,21
137:11 95:10,13 139:17 withdrawn 157:25 158:2
ventilator 100:18 104:8 we're 25:10 17:15 woman 111:3
148:21 L11:15 114:25 28:15 31:4 witness 4:2 5:1,3 | wonder 95:2
versa 86:6 120:2,17 124:5 | 57:11 67:8,9 6:24 8:17 104:5
verse 19:17 130:5 131:22 79:21 98:19 11:24 17:25 wood 148:1,8
53:11 69:10 141:12,18 104:21112:10 | 22:22 23:14 Wooten 2:12 4:6
version 155:20 155:14 133:14 146:18 30:7 31:4 32:8 79:5,13,15
versus 52:16 wanted 15:3 we've 25:18 47:8 | 34:17 37:10 80:4,7 84:18
63:18,19 92:7 31:22 41:17 47:12 79:7,19 42:8 43:15,21 85:11,14 98:1
92:7 138:25 44:6 93:1 95:4 105:5 44:11,13 45:8 | word 23:16
vessels 25:9 wants 89:23 weather 129:2 51:2 56:661:9 | 90:13 99:18
vice 86:5 warned 104:3,4 | website 16:8 61:22 66:13,18 | words 117:9
view 12:25 34:22 | wasn't 8:5 12:19 | week 43:1 44:7 67:18 72:3 wore 17:2
72:4 116:12 15:16 28:9 148:8 73:9 74:11,17 | work 9:7 14:5
117:20118:20 | 31:11 41:16 weekly 13:2 79:1,4,6 80:9 17:1 18:6,7
virgin 91:1 44:7 49:14 weeks 134:14 85:13 87:10,15 | 32:1 35:17
Virginia 2:12 69:20 74:2 weight 25:6,6 88:24 89:19,21 | 43:17 47:4,5
79:15 92:17 137:16 | weird 13:5 89:25 91:21 47:15 60:2
Vogelstein 9:6,8 | 149:5 109:22 92:4,11,23,24 77:13,18 78:20
77:12,18 78:20 | waste 13:20 welcome 150:24 | 93:9,16 99:25 86:18 121:7

Vogelstein's

 

wastewater | 8:4

 

well-agreed-

100:25 101:12

 

 

worked 18:18

 

 

25:10 wasting 47:22 58:3 102:22 105:16 | 40:23,24 45:19
volume 50:10 Watch 31:23 went 113:8 106:2 107:4 49:10 80:13
volumes 15:5 33:6 137:18 108:9 109:5 86:12 89:8,10
vs 1:6 156:6 water 56:11 weren't 29:24 111:20 115:25 89:17 111:22
vschultz@dm... | 71:16,18 54:1 117:6 118:7 134:17,20

Paszkiewicz Court Reporting
(618) 307-9320 / Toll-Free (855) 595-3577

Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 188 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 191 of 1330
 

 

Steven D. Gore, M.D.
November 4, 2019
Page 187
144:4 X 4:1,13 36:11 101:23 105:10 | 10:4151:7 128:1,2 147:5
worker 49:7 57:11 115:19 145:15 | 10:4251:7 2,500 94:19
workers 91:22 yesterday 12:6 | 1003:12 39:6 2.5 122:20
100:2 140:23 Y 16:13,15,25 41:7 106:19 20 93:3 94:4
working 18:3 ¥57:12 91:14 100-fold 17:8 99:13,15
45:2 80:21 Yale 22:7 42:19 | yield 37:2 100,000 100:21 100:17 140:8
98:16 104:12 | yeah 12:4 16:16 | York 2:23,23 10005 3:13 141:4 144:9,11
110:11,16,20 21:25 25:22 3:13,13 10007 2:23 156:22
111:2 144:25 26:18 29:9 young 51:23 1099 130:1 20-year 131:8
workplace 44:19 | 35:13 36:23 1135:2 200 2:13
works 14:21 38:4 47:12 Zz 11:17 79:11 201 3:3
42:15 104:25 49:21 51:19 ZST12 11:32 79:11 2012 32:4
105:1 60:18,22 72:10 | zero 96:5 97:6 | 12 16:24 35:24 | 2015 11:25 20:2
worried 94:18 81:4 85:15 97:17,18,19 81:2 98:7 47:1
worrisome 88:24 98:23 zero-sum 34:6 141:10 145:11 | 20175:15 12:17
141:25 110:11 112:6,9 | ZOMNIR 2:6 12:47 140:19 16:6 20:7
worry 39:9 114:3 119:7 12:51 140:19 126:3 127:20
wouldn't 8:24 120:15 133:11. | ———® ___| 43 16:23,24 19:3 | 2019 1:19 20:10
10:9 17:22 133:13 134:5 | 084-002031 1:16 | 4496:19,22 46:8 | 20:15 156:11
19:24 49:2 146:21 152:21 | 158:21 46:13 141:10 157:7 158:15
77:15 98:3 year 78:16 81:12 1 142:3 151:16 | 205-mile 137:20
104:11 106:22 | 94:1 96:5,6 141651315 | L4th 158:14 2100 3:3
107:21 125:3. | 97:7,10,18 4:16 9:13,15 1 4590:21 49:1 | 24s 122:14
153:10 99:14 100:4 9:16 1425 81:2 94:3 25 36:15 37:2,6
wrap 155:13 1137 127:19 | 49:23 90:1 140:8 144:10 | 37:7,8,11,19
Wrench 26:17 | 141:4144:6,11 | 9° oar 1514:9 86:20,23 87:8
26:18,21,24,25 | years 6:7,22 pea tygg | 152222:9,18 87:21 88:2,7
27:23 28:6 9:19 11:5,6 iD a1 153 4:10 88:20 89:7
43:7,8,12 44:9 | 15:2,22 16:3 126.3 16 47:1 76:10,10 | 250 137:25
46:22 48:6 20:20,21,22 1-158 156-12 17 46:25 86:24 138:5,11
61:23 86:18 44:25 45:15 1. Ad: 122:15 26 80:5
109:9 46:25 47:1 re oe 1717 3:17 277 2:22
wrenches 48:2 51:21,22 58:6 15-fold 60-25 | 12 146:12 28 147:5
writing 101:14 65:25 76:16 317-7 19103 3:18 28210-2267 3:22
101:21 104:21 | 83:18 93:3 O11 155-21 19106 2:4 28211 2:14
written 57:18 94:4 97:19 11 155: 1948 76:7,12,23 | 2907 2:13
94:21 98:7,11,12,20 |1016:6 28:21 | 57.4 29401 3:9
wrong 54:8 68:8 | 104:9111:22 | 27022) "19 | g9795 151:20
wrote 12:7 54:15} 13:13 132:7 :15 100: 1998 46:7,13,21 | —____3---_—
141-13 132:20 133:2 100:20 141:10 | youn 134-15 3 26:25 28:6
Wu 77:20 78:1 140:8 141:4,4 | 142:3 49:23 65:24
78:15,19 141:7,7 142:17 | 10:04 28:18 2 | 66 :1,8 119:4
Wus 78:3 143:8 144:12 | 10:09 28:18 24:16 5:14,16 119:19,19,25
146:25 152:7 | 10:3548:13 6:5 14:25 121:12,20
X Yep 21:10 35:3 | 10:37 48:13 49:23 57:22 | 3:18-ev-00197...

 

 

 

 

 

(618)

Paszkiewicz Court Reporting

307-9320 / Toll-Free
Case 3:18-cv-00197-RJC-DSC Document 311-1 Filed 09/02/20 Page 189 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 192 of 1330

(855)

595-3577

 
steven D. Gore,

November 4,

M.D.
2019

Page 188

 

1:6 156:6
30 44:25 58:6
98:11 127:14
142:17 143:8
144:7,12
30-year 143:20
31 60:24
34 149:9
350 3:8 99:16,21
100:19
37103:17

4

41:19 21:7
57:18,20,2 1,23
57:23 76:12
156:11 157:7

4,000 94:20

4.79 122:19
124:9

40 3:8 122:10,11

400 2:18 .

408 2:23

447 48:24

45 50:10

462 48:24

5

26:22 49:23
50:1 57:18,20
73:13 140:22
143:3

50 27:12 38:15
39:1 95:1
144:5,7,9
151:19

500 94:12

514:5 48:17

5th 103:24

6

60 106:3
600 144:12,19

 

5 4:4,16 21:7,9

6 28:21 57:19,24

 

601 2:3

603 2:8

61 98:8

62 98:9

6302 3:21

6th 2:8 105:21

7

7 57:19 140:22

70 51:22
700 3:22
70170 3:4
720 2:3

75 51:21

79 4:6 26:20

8

8 57:19 58:13

122:16 124:7
85 4:7

9
9 1:18 28:23
29:1 57:19
141:10 157:8
9:31 1:20
90 4:8
90s 92:22
98 46:25

99 59:19 117:16

8

 

 

 

 

(618)

Paszkiewicz Court Reporting

307-9320 / Toll-Free

(855)

995-3577

Case 3:18-cv-00197-RJC-DSC_ Document 311-1 Filed 09/02/20 Page 190 of 190
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 193 of 1330

 
Exhibit 2

-RJC-DSC_ Document 311-2. Filed 09/02/20 Page 1 of 131

Case 3:18-cv-0
1 C-DSC Document 408 Filed 09/15/20 Page 194 of 1330

Cc
Case 3:18-cv-0

od
“Ie
AA)
 

 

Transcript Report

 

Graeber, James

Plaintiffs designations are in yellow

US Steel's designations are in green

Transcript of Graeber, James

 

Case 3:18-cv-00197-RJC-DSC Document 311-2 _ Filed 09/02/20 Page 2 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 195 of 1330

 
Full Transcript Report |

Designation Legend

 

GRAEBER, JAMES - (COWEY) VOL 1

 

 

 

Transcript of Graeber, James

Case RE BT RRR eee Doe e ast Pik SOP Nae pat Seb F430
Graeber, James
Rhyne Trial Master

 

 

 

Page 1
01
02 CAUSE NO, A~167,693
03
04 JAMES COWEY AND RUTH )} IN THE DISTRICT COURT
os COWEY )
06 )
07 PLAINTIFFS, }
08 )
09 VS. ) JEFFERSON COUNTY, TEXAS
10 )
11 RADIATOR SPECIALTY )
12 COMPANY, ET AL )
13 )
14 DEFENDANTS. }
15 ) S8TH JUDICIAL DISTRICT
16
17 ee ee ee ee ee ee ee ee ee ee ee ee ee
18
19 ORAL AND VIDEOTAPED DEPOSITION OF
20
21 JAMES GRAEBER
22
23 OCTOBER 31, 2003
24
25 KARE HERR RR KR KR KKK RK KERR KERR KERR KEKE K KRHA AKA KRKAKKE RK KKK KKK
26 ORAL AND VIDEOTAPED DEPOSITION OF JAMES GRAEBER,
27 produced as a witness at the instance of the PLAINTIFFS,
28 and duly sworn, was taken in the above-styled and
29 numbered cause on the 31ST of OCTOBER, 2003, from 9:04
30 a.m. EST to 11:51 a.m. EST, before Mark A, Miller, CSR
31 in and for the State of Texas, reported by machine
32 shorthand, at the law offices of Nelson, Mullins, Riley
33 & Scarborough, 999 Peach Tree Street, Suite 1400,
34 Atlanta, Georgia, pursuant to the Texas Rules of Civil
35 Procedure and the provisions stated on the record or
36 attached hereto.
37 (Timestamping is in Central Standard Time)
Transcript of Graeber, James
Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed_09/02/20 Page 4 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Pa age 197 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 2
O1 APPEARANCES
02

03 FOR THE PLAINTIFFS:

04 MR. LANCE LUBEL

05 HEARD, ROBINS, CLOUD, LUBEL & GREENWOOD
06 910 TRAVIS STREET, SUITE 2020

07 HOUSTON, TEXAS 77002

08

09 FOR THE DEFENDANTS UNITED STATES STEEL CORPORATION,

10 ARISTECH CHEMICAL CORPORATION AND USX CORPORATION:

11 MS.\ LAURA CALLAWAY HART

12 NELSON, MULLINS, RILEY & SCARBOROUGH
13 1330 LADY STREET

14 COLUMBIA, SOUTH CAROLINA 29201

15

‘
16 FOR THE DEFENDANT RADIATOR SPECIALTY COMPANY:

17 MR. JAMES M. RILEY

18 COATS ROSE

19 1001 FANNIN, SUITE 800

20 HOUSTON, TEXAS 77002-6707
21

22 ALSO PRESENT:
23 MR. JOHN GROSSMAN
24

25

26

27

28

29

30

31

32

33

34

 

 

 

Transcript of Graeber, James

CaP 8 SE Bb OBS E DoH 8a bil Bee bt fo8 GF 330
Graeber, James
Rhyne Trial Master

 

a1
02
03
04
05
06
07
08
ag
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36

 

INDEX

APPEALANCE™S . eee e ccc eee ene eee eens

Stipulations... ccc cree cece cece eee ena

JAMES GRAEBER

Examination by MR, LUBEL....... eevee
Examination by MR. RILEY. .......s ee eee
Re-Examination by MR. LUBEL...........
Examination by MS. HART... ce eee ee eee
Re-Examination by MR. LUBEL.........05
Re-Examination by MS. HART... .. esse aun

Re-Examination by MR. RILEY..........0.

Signature and Changes... c cece cree eae eee een enae

Reporter's Certificate... ccc ccc cece ee

EXHIBITS
NO. DESCRIPTION

1 Notice Of Deposition

2 Letter dated May 25, 1977 to Theobaldo

Tames from J. Graeber

3 Safety Data Sheet - Raffinate

4 USS Chemicals Form Letter from

William Souder

5 Letter dated October 30, 2003 to Lance

Lubel from Cortland Maddux

Page 3

PAGE

75
82
86
105
116
120

PAGE

18

58

99

105

6 Document, Typical Analysis Of Clairton

Raffinate

118

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 6 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 199 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 4
OL THE REPORTER: Would you like to take the
02 deposition by the rules?
03 MR. LUBEL: Yes.
04 THE REPORTER: Would you like for the
05 witness to read and sign his deposition?
06 MS. HART: Yes.
O7 VIDEO OPERATOR: The time is 9:04 a.m.
08 We're on the record.
0g JAMES GRAEBER
10 was called as a witness by the Plaintiff, and being
11 first duly sworn, testified as follows:
12 EXAMINATION
13 BY MR. LUBEL:
14 Q. Would you please state your full name?
15 A. James Charles Graeber. And that's
16 GRA EB ER.
17 Q. Where do you live, Mr. Graeber?
18 A. I presently reside in Plainfield, Illinois,

19. which is southwest of Chicago.

 

 

 

20 Q. And are you retired?
21 A. Yes.
22 QO. And who did you. work for before you. retired?
23 A. You want the employment history?
24 QO. That would be great. If you want to -- I know
5S 25 from. looking at. some of your prior depositions: that
GRAEBER,
JAMES - (COWEY)

VOL 1
Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC _Document 311-2. Filed 09/02/20_ Page 7 of 131
Case 3:18-cv-0019/7-RJC-DSC Document 408 Filed 09/15/20 Pagé 200 of 1330

Obje
ctio

Prio
Depo

siti
ons
Graeber, James
Rhyne Trial Master

 

Page 5
O01 ‘you've given that you went to college, correct?
02 A. That's correct.
03 QO. And then, why don't you tell us about your

04 educational background first, and then we'll go into

05 your work history.

06 A. T have a Bachelors of Science degree in

07 chemistry from St. Mary's University in Winona,

08 Minnesota, I have a Master of Science in organic

09 chemistry from Loyola University in Chicago.

10) oC.) And did you do any significant work before you.
11) got no college degree?

12, AD i began my -- well, which degree are you!

13) speaking of?)

14) Q. | Let's start with just your -- your Bachelor of |
15) Science in chemistry. |

16) AL) All right. 1 did labor work in the summertime |

17) during that period. |

 

18 | @.) In an industrial setting or some other type of

19) setting?)

20) A. For bricklayers, plasterers, that type of
21) thing. |
22) Q. Okay. And then, I take it, then, you went to)

23) college, correct?)
24) AL it was going to college, and during the summer, |

25) 1 would do that. |

 

 

 

GRAEBER,
JAMES - (COWEY)
VOL 1

“ranscript of Graeber, James

-RJC-DSC Document 311-2 _ Filed 09/02/20 Page 8 of 131
JC-DSC Document 408 Filed 09/15/20 Page 201 of 1330
Graeber, James
Rhyne Trial Master

 

O1
(02,
03)
04)
05)
(06)
07)
08)
09)
1 0,
4 1
42)
13)
4
15)
1 6)
17)
Ll 8)
19)
20
2 3 )
2 3)
24)
2 5

 

what. they were.

Page 6 |

Q. All right. Fair enough. ‘When was the first)

time that you had a job that had any continuity to it?)

A.) [Before T completed my Masters degree, I went

 

to work at Sinclaie Research Laboratories in Harvey, |

‘Illinois. )
(Q.| (and what kind of business was pinclalr in?)
A.) ‘They were an oil refiner, and they later got |

absorbed by Atlantic Richfield.

9. | ‘Is that -- is Atlantic ‘Richfield what we in|
Texas voter to as Arco, or is that a different company?
A.! ‘That would be the same one. |

Q.) (AL right. And do you recall whether or not}

 

(Sinclair had ally operations in Texas; in particular, the)

‘Houston area?

AL) I believe they did, but I couldn € tell you)

i
|

Qe (AL any rate, when you started with them, that |

 

was approximately what year’ 1959?)

AL) (1950 =~ L think it was '58.)

(Q.) (And how Vane dig you work for Sinclair!

‘Laboratories?
| AL (Approximately one year. |
Q.) And why did you leave there?)
a ad wasn re satisfied with the peer setting.

Tf of wanted to make a decision, I wanted bo inake a)

 

Transcript of Graeber, James

CASES BR BOG ARG Re Dee S He Ua Ei GPAs pA R98 br iS30

 
Graeber, James
Rhyne Trial Master

 

08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

06)

01
02)
03)
04)

05)

07)

decision, not wait for a group of Ph.D.'s to tell me to.
do what I wanted to do.)
Q.) And is that part of the reason that you went.

and got your Ph.D. in chemistry?

A.) I did not get a Ph.D.)

0.) You got. a Masters? |

A. | Masters. |

Q. All right.

A. I was getting it at the time.

Q. What type of research was Sinclair doing that
you were working on during that time period?

A. Catalyst research, and then I worked on
upscaling some processes that they were considering for
producing some chemicals.

QO. Now, were you aware back then when you were

working for Sinclair that they made a product called

benzene?
A. No.
Q. Did you later in time become aware of that?
A. I don't think Sinclair ever produced benzene

asa saleable material.
Q. Okay. But they were an oil refiner, correct?
A. That's correct.
And do you understand, from your experience,

that oil refineries, there is actually benzene in crude

Page 7

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-

DS
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 203

C Document 311-2 Filed 09/02/20 Page 10 of 131

of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 8

oil as a component?

A. That's correct.

QO. And that the oil refiners, historically, did
their best to take the benzene out of the crude oil?

A. I wouldn't say that that's a totally correct
Situation. They did in later years. But there were
times at which they did not worry about benzene as a
chemical. Certain refiners started to do this.

Originally, benzene was pretty much of a coal
chemical. As refiners progressed, they then started to
look at benzene, particularly when they started
reformers, which produced large volumes of toluene,
xylene and benzene along with it.

And when they had that large volume versus
what naturally occurred in crude oil, that's when they
looked at benzene. But I don't think Sinclair did that.
I was not aware of it, and I can't answer it any further
than that.

Q. Let me ask you this, you made a comment that
benzene was initially, or originally, I don't want to
put words in your mouth, but you said something about
that it was a coal chemical. What does that mean?

A. Derived from coal.

Q. And did that change?

A. No.

 

Transcript of Graeber, James

C&SE SISO UOLS7 RICDSE’ Document 408 Filed BS1S/46° Page 204 Bt 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
O39
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 9
Q. Okay. Did benzene at some point in time, was
it primarily produced from coal, and then over time, did
people or companies start to produce it out of crude

oil, is that what you're telling me?

A. Out of a crude oil refining process.

Q. All right. And when was this change made?

A. Okay. I can't tell you exactly when that
change -- it evolved.

Q. And why was it that a change was made where

people or companies went from taking benzene out of
coal, and started looking at taking it out of oil, crude
oil?

A. When markets presented themselves. You know,
what you're basically asking me is, when did plastics
start to come into prominence, which plastics, the ones
that would consume benzene, via additional processing,
and, for instance, you can make styrene out of benzene,
that type of an idea.

Q. IT hear you. But when -- let's take that
example, you can make styrene out of benzene. Did the

benzene come from coal or from crude oil?

A. I don't know the timing on that. But the
original sources of benzene were -- was coal.
Q. And is benzene, to your knowledge, still

produced from coal even today?

 

Transcript of Graeber, James

Case_3:18-cv-00197-RJC-DS

ocument 311-2 Filed_09/02/20 Page 12 of 131

C D |
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 205 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 10
OL A. Indirectly.
02 Q. Is it produced from crude oil today?
03 A. Yes, through reforming.
04 Q. Through a refining process?
05 A. Yeah. It's an additional process. Reforming

06 originally was there strictly to upgrade the octane in
07 gasoline. And when you do this, you create toluene, you
08 create benzene, you create xylenes, and when that

09 occurs, and there is more profitability than gasoline,

10 then you look at those markets and start to produce

11 benzene. I mean, that's --

12 QO. And was there --

13 A. -- basically what occurred.

14 Q. Essentially, was there not enough coal to

15 produce benzene where the companies started looking at
16 other sources of it, and one of the sources they

17 identified was crude oil?

18 A. You know, I can't answer that, but --
19 Q. Let me --

20 A. -- it's possible.

21 Q3 let me ask you this, you left Sinclair

22 Research Laboratory in about 1959: or so; is that: true?

 

 

 

23 A. Yes.
24 Q. Where did you go next?
25 A. To the Gary Works of U.S. Steel: Corporation,
GRAEBER,
JAMES - (COWEY)
VOL 1

Transcript of Graeber, James

CASES TE AUSTS7- RIC SE octitsnt 408 “Filed OSTSA6° Page S08 ot 1330
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 11

QO. What do you mean by Gary Works?

A. That is a large plant, and that's the way they
referred to the different ones. There was. a South
Chicago Works, Gary Works, Duquesne Works, plants.

Q. I got you. Who were you getting your paycheck
from at that time?

A, U.S. Steel Corporation.

Q. And you. just happened to be working at their
Gary Works plant, which I heard you say was in Indiana,
correct?

A. Yes.

Q. And how long did you stay. at that particular
plant?

A. T started on November 16th, 1959. And that's
easy because my birthday is the day before that. And it
was in December of '60 that I was transferred to
Pittsburgh, to the coal chemical sales division of U.S.
Steel Corporation.

Q. Let me kind of jump ahead. How long did you
work for United States Steel Corporation from beginning
to end?

A. That was until Aristech Chemical was formed,
and that was 1986, but I can't. remember when in '86.

Q. All right. So, would it be fair to say that

from about 1959 through sometime roughly in 1986, you

 

GRAEB

ER,
JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

Case Sie cy OR C-DSC D f
Case 3:18-cv-0019 RIC. DSC Document 408 Filed 09/15 55 Page 207 o

ocument 311-2 _Filed_09/02/20 Page 140

 
Graeber, James
Rhyne Trial Master

 

Page 12
O01 were an employee of United States Steel Corporation?
02 A. Correct.
03 Q. Now, you may have gone to different plants,

04 but you still got your paycheck from them, correct?
05 A. That's correct.

06 Q. Now, did you work continuously for United

O77 States Steel Corporation between 1959 and 1986, other

08 than vacation and sick time?

09 A. Yes.

10 Q. Didn't work for anybody else, correct?
11 A. No.

12 Q. Now, do you understand that: you've been

13 désignated as a corporate representative, somebody to

14 speak on behalf: of United States Steel Corporation?

15 A. Yes.

16 MS. HART: Object to form.

17 A. I believe that is correct.

18 QO. (BY MR. LUBEL) How did you learn that?

19 A. IT really can't say that. I have been deposed,

20 as you mentioned before, and I believe it was in that
21 same basis, and it was, I guess, through conversations
22 with -- you got to give me your law firm, Nelson,

23 Mullins & Riley.

24 Q. You understand that law firm to represent

25 United States Steel Corporation?

 

 

 

GRAEBER,
JAMES - (COWEY)
VOL 1

Transcript of Graeber, James

CARER TERUCLSF RIC DRE ects 408 FilePPOS/TS/26° Page 208 St 1380
Graeber, James
Rhyne Trial Master

 

Page 13
O1 A. That is correct.
02 Q. Now, how did you learn about the deposition
03 that we're taking today?
04 THE WITNESS: Laura, I believe you
05 contacted me on that, and --
06 Q. (BY MR. LUBEL) U.S. Steel's lawyer called you

07 about giving the deposition?

08 THE WITNESS: If that's what I call
09 you -- if you're U.S. --
10 A. If Laura Hart is U.S. Steel Corporation's

11 lawyer, then the answer is yes.

12 QO. (BY MR. LUBEL) Okay. At any rate, do you

13 believe that you're here today to speak on behalf of the
14 company?

15 A. You know, really, I don't know how to answer

16 that question. Do I believe that I'm here to speak --
17 Q. Let me ask you this, you live in Illinois

18 right now, right?

19 A. That's correct.

20 Q. We're taking your deposition in Atlanta,

21 Georgia, correct?

22 A. Uh-huh.

23 QO True?

24 A. Correct.

25 Q How did you get here?

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 16 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 209 of 1330
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 14
A. I flew down yesterday morning.
Q. Who paid -- who is paying for your flight?
A. I don't know the mechanics of this, but it was

handled by Nelson, Mullins & Riley.
Q. And did they furnish you a ticket, are they
going to reimburse you for your ticket, or how is that

supposed to work, to your knowledge?

A. At my request, the ticket was furnished.

Q At your request?

A. Yes,

Q Now, did they put you in first class, or did

they make you sit in coach with the rest of the people?
A. Well, if you knew what type of airplane I was

on, there isn't much difference.

Q. Did they send you on the United States Steel
airplane? .

A. No.

Q. At any rate, you were contacted by somebody to

come give a deposition on a U.S. Steel case, did you

understand that?

A. Yes.
Q. And you've come?
A. Correct.

Q. And I take it that you're not going to suffer

any out-of-pocket expenses by coming all this way from

 

Transcript of Graeber, James

-DSC Document 311-2_ Filed 09/02/20 Page17 of 1
ocument 408 Filed 09/15/20 phaeeto Of ae 330

Ow
”
O
Og

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 15
Illinois to Atlanta, correct?
A. I hope not.
Q. Do you have any agreement with the lawyers
that represent U.S. Steel, or U.S. Steel -- Steel

itself, as far as how you're going to be compensated for

your testimony?

A. Yes.
Q. What is that agreement?
A. Just verbal.
QO. T understand. But what's the -- what is
the -~ what does it consist of? What did they tell you?

A. What did they tell me?

Q. What kind of deal did you work out, is what
I'm asking you?

A. Well, without giving you specifics, I have a
per diem charge and transportation and other valid
expenses would be covered.

Q. Okay. Do they pay you for your time, as far
as an hourly rate?

A. No. Daily.

You get a daily rate?
That's correct.
And what is that rate?

Do I have to answer that?

Oo Ff O PF

Well, is there any particular reason why you

 

Transcript of Graeber, James

Case_3:18-cv-00197-RJC-DSC Document 311-2 Filed_09/02/20 Page 18 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 211 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 16

don't want to tell this jury in Jefferson County, Texas,
how much U.S. Steel or their lawyers are paying you to
be here?

A. $750.00 a day.

Q. All right. And that applies regardless of how
long you work, I take it?

A, That's correct.

Q. So whether this deposition lasts 30 minutes or

whether it lasts all day, you're going to get $750.00?

A. That's correct.

QO. Plus incidentals, correct? .

A. Plus valid expenses.

Q. And by that I mean if you buy a sandwich for

lunch, they're going to pay you back, that's your
agreement?

A. Correct.

Q. And they're going to pay for your airplane
ticket, true?

A. They did.

Q. They already did. You got here last night,
they put you up in a hotel, right?

A. Correct.

Q. You didn't have to pay for that yourself, did

you?

 

Transcript of Graeber, James

Case 3:18-cy-00197-R
Case 3:18-cv-0019/7-RJ

JC-DSC Document 311-2_ Filed 09/02/26 Page
C-DSC Document 408 Filed 09/15/20 Pag

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 17
Q. How long have you had this type of agreement
with U.S. Steel or their attorney?
A. Well, this is the first time I -~ excuse me --
I have traveled away from Tllinois, out of the Chicago
area, so they're picking up expenses, other than

parking, which, in Ellinois, there was no real charges

involved.
Q. But you got paid for your time, correct?
A. Correct.
Q. But you didn't have to get in an airplane is

what you're saying?

A, That's correct.

QO. You didn't have to stay in a hotel?

A. Correct.

Q. But how long have you had this agreement with
U.S. Steel that you would appear on their behalf to give
testimony for a fee?

A. It has not been a general agreement. It has
been when I've been contacted that my services would be
desired or needed.

Q. All right. Now, do you have any type of
pension from your work with United States Steel
Corporation?

A. That was taken as a lump sum upon retirement.

Q. All right. You had the option of taking that

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 20 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 213 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
OS
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 18
money on a monthly basis over time or getting it all at
once, and you chose to take it all at once?
A. Correct.
Q. Do you own any stock?
MR. RILEY: Excuse me.
MR. LUBEL: That's not’me. Riley, is
that your daughter's phone?
MR. RILEY: I apologize.

MR. LUBEL: That's all right. It's a

good break.
QO. (BY MR. LUBEL) Are you ready to proceed?
A. sure.
Q. My question is, do you own any stock in United

States Steel Corporation or any successor to it?
A. No.
MR. LUBEL: Do you have an exhibit
sticker there, Mr. Miller?
(Exhibit 1 marked.)
Q. (BY MR. LUBEL) How many depositions have you
given for U.S. Steel?
A. Four, but one was in creosote.
QO. So the one for creosote and then three for the
raffinate Liquid Wrench cases?
A. That's correct.

Q. Would this be the fourth Liquid Wrench

 

Transcript of Graeber, James

Case 3:18- 9
Case 3:18-cv-00197-

cv-00197-RJC-DSC Document 311-2_ Filed 09/02/20 Page 21 of 131
JC-DSC Document 408 Filed 09/15/20 Page 214 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 19
OL raffinate case?
02 A. Yes, it would be
03 Q. And have you done any consulting for United

04 States Steel Corporation about the cases, apart from
05 giving testimony; in other words, sitting here and

06 having to ask -- answer questions, you know, with a

07 videographer and a court reporter?

08 A. Nothing that was not connected to a

09 deposition.

10 Q. And by that, what I mean is, since your

11 employment with United States Steel Corporation in 1986,
12 have they asked you to consult with the company on any
13 work they were doing, apart from defending lawsuits?

14 A, No.

15 Q. Now, let's go back to the lawsuits. You got
16 in, for instance, last night to come here this morning,
17 correct?

18 A. I got in around noon time.

19 Q. Did you have a chance to meet with U.S.

20 Steel's lawyers?

 

 

 

21 A. Correct.

22 Q Did: you talk to them. about the case?

23 A. Correct.

24 Q. How long did you meet with them yesterday?

25 A Oh, I'd say overall about three hours.
JAMES. E COWEY)

VOL 1
‘Transcript of Graeber, James

ocument 311-2 Filed_09/02/20 Page Zor et

Case _3:18-cv-001
ocument 408 Filed 09/15/20 Page Sfs of 1

DSC
Case 3:18-cv-00197-RJC-DSC

oO
~
0
a
©
OU
Graeber, James
Rhyne Trial Master

 

O1
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 20
Q. All right. Now, did you review any documents
as you talked to them, or did they read from any
documents to you?
A. We looked at documents.
Q. What type of documents did you look at?
A. It would be -- you have to wait a minute while

I think back.

Q. Take your time.

A. Well, one was the deposition, or a deposition
that I took part in, and I forget the year, concerning
benzene and Liquid Wrench.

Q. Did you bring that here, or did they show it
to you?

A. Tt was shown to me.

Q. And did they tell you that the reason they
were showing it to you is so that any statements you
made today were not inconsistent with it?

MS. HART: Object, privilege. You're
asking about our conversations now.

MR. LUBEL: I'll honor the privilege if
you're saying that he's the client.

MS. HART: Well, I mean, he's speaking
for U.S. Steel, you may not understand that, but he is
the designated corporate representative on certain

topics that are noticed in the -- in the Deposition

 

Transcript of Graeber, James

CAPS ISAO RICE Sotitent 148 “File POSASAS® Page 248 Gt 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 21
Notice. So, in that sense, he's U.S. Steel. But, you
know, he's retired, so he's not U.S. Steel, you know, in
the legal sense.

QO. (BY MR. LUBEL) Do you understand now from
listening to your lawyer that you are, in fact, a
corporate spokesperson for United States Steel
Corporation?

A. After hearing that, yes.

Q. All right. Now, was there anything
confidential that was discussed between you and the
lawyers for United States Steel Corporation when you met
yesterday to get ready for the deposition?

A. What do you mean by "confidential"?

Q. Was there anything discussed in your meeting
that you felt as though was in anticipation of
litigation, or preparing for litigation, that you felt
as though was something that should not be disclosed to
third parties, such as the jury in this lawsuit?

MS. HART: Objection, form.

A. I don't believe there was anything of that
nature.
Q. (BY MR. LUBEL) At any rate, the lawyers

provided you one of your older depositions to look at,
correct?

A. Correct.

 

Transcript of Graeber, James

Case_3:18-cv-00197-RJC-DSC Document 311-2 _Fil
Case 3 POOLE 2 D fl

e
-D ocument 408 Filed 09/15

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
O4
OS
06
07
08
09
10
11

13
14
15
16
17
18
19
20
21
22
23
24
25

 

12

Page 22
And you~all went through it?
No. I had it to look through.
They gave it to you to take home?
Yeah.
To look at last night?

Yes.

oP Oo BO BO

What else did you Look at other than that?

A. Oh, I've got one thing right in front of me,
Typical Analysis of Clairton Raffinate.

Q. But other than the documents that are sitting
in front you, is there anything else that you looked at?
And I understand you looked at the deposition.

Az. There were more voluminous pieces of paper
than this, but they were all on this same type of a
subject.

Q. Had you seen them before, or were they new to
you?

A. Most I had seen before.

Q. Now, were you ever asked to go search for
documents that any of the parties in the lawsuit had
requested from United States Steel Corporation?

A. No, because I would have no way of doing it.

QO. But at any time during your employment, were
you asked to maintain files on benzene or raffinate or

any of those subjects?

 

Transcript of Graeber, James

CES FA RUTET RICHES KORE Fd FIFE TSA6° pageS78 Bt 1880

 
Graeber, James
Rhyne Trial Master

 

Page 23
O1 A. No.
02 Q. Why not?
03 A. Because we never kept personal files. If

O04 correspondence went out, it was put into a central file
O05 system, copies were. If you wanted to keep a copy, you
06 could keep a copy. But after awhile it gets voluminous

07 enough that you get rid of them.

08 Q. And how did you get rid of them?
09 A. Wastebasket.
10 Q. All right. But how did you make sure that the

11 copy went to the central files, or that the original

12 went to the central file?

13 A. Just designated one to go.

14 Q. But give me the mechanics of how that document
15 would get from your office to these central files.

16 A. The central file was in the office. I'm going
17 back originally to coal chemical sales and then USS

18 Chemicals, which evolved from coal chemical sales and

19 Pittsburgh Chemical.

20 Q. In Pittsburgh, Pennsylvania?

21 A. Pardon me?

22 Q. In Pittsburgh, Pennsylvania?

23 A. Correct.

24 Q. Was that the headquarters of United States

25 Steel Corporation?

 

 

 

Transcript of Graeber, James

Case_3:18-cv-00197-RJC-D Document 311-2 _Filed_09/02/20 Page 26 of 131
Case Si OOLOT RIC. DS Document 408 Filed 7 q bag of 7330
Graeber, James
Rhyne Trial Master

 

O1
O02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 24

A. Yes, it was. And then after Aristech was
formed, they just followed through with the same
situation.

Q. Did Aristech take over the same facilities,
actual buildings, structures and property that United
States Steel Corporation had?

MS. HART: Objection, beyond the scope of
this deposition.

A. You're asking me a question that I really
can't comprehend because of -- Aristech took over
chemical producing facilities that were spelled out in

the agreement for the formation of Aristech Chemical.

Q. (BY MR. LUBEL) Did you ever see that
agreement?

A. No.

Q. Has anybody ever talked to you about the

substance of that agreement?

A. Oh, in general, we were told what it was, but
I -- the agreement had to be monstrous in volume.

Q. Why is that? Why do you say that?

A. Well, Aristech was a stock corporation created
by USX Corporation, and they divested themselves of all
money in that corporation when they put it on the New
York Stock Exchange.

Q. Well, the reason I'm asking you questions

 

Transcript of Graeber, James ©

CEES TERI RIC ASE BUREN 20d “File POTTSAG? PoG8%26 Bi bo

 
Graeber, James
Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 25

about this, is because you made a comment about the
central files that existed in the Pittsburgh,
Pennsylvania headquarters of United States Steel
Corporation, when it became Aristech, it was the same
central file, did you say that?

A. Well, files that were passed on. Now, I have
no idea what they might have discarded, and I have very

little knowledge of anything that was saved.

QO. You don't know either way on that, right?

A. No.

Q. But was it in the same building, is my
question?

A. Correct.

Q. So, when Aristech took over the headquarters,

they officed in the same building?

A. Correct.

Q. Were the same people working there?

A. Not exactly.

Q. Well, was there much overlap?

A. No.

Q. There was not much overlap?

A. Between U.S. Steel and --

QO. Aristech.

A. -- Aristech? No. It was a clean-cut
severance.

 

Transcript of Graeber, James

c&38

SEP EBSE Boeument sits? lsteeseey page $8 bt Ft.5

 
Graeber, James
Rhyne Trial Master

 

Page 26
O1 Q. All right.
02 A. Because you were basically saying that USS
03 Chemicals, division of U.S. Steel Corporation, became

04 Aristech Chemical Corporation.

05 Q. But you kept your job there, right?

06 A. Correct.

O7 Q. Same office?

08 A. They moved the offices within the same

09 building.

10 Q. Did you have a different boss?

11 A No.

12 Q Who was your boss at the time of the change?
13 A. Jay Windfelder. J.d. Windfelder.

14 QO What was his title?

15 A General manager of coal chemicals.

16 Q. Did the people within your group of the coal

L7 chemicals stay essentially the same when the changeover
18 occurred from the United States Steel Corporation to

19 Aristech?

20 A. Yes.

21 Q. You-all may have moved your offices within. the
22 building, but you were in the same structure?

23 A. Correct.

24 Q. And now, once that change was made, your

25 paycheck would say Aristech on it instead of United ©

 

 

 

Transcript of Graeber, James

CABS TERRORIST RICE BRUIT 205 “riLP ESAS AC? Page%22 Oso
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 27
States Steel Corporation, I take it?

A. I believe that's the way.

Q. All right. Did you ever get a paycheck from a
company called USK?

A. I'm having trouble recalling, but I think that
prior to Aristech, it came through USS Chemicals,
division of USX.

Q. What is your understanding and belief as to
when USX started to have a relationship with United
States Steel Corporation, otherwise known as USS
Chemicals?

MS. HART: Object to form.

QO. (BY MR. LUBEL) When did USX become involved?

A. USX was formed at some point after Marathon
Oil was acquired, and USS Chemicals had been, prior to
that, a division of U.S. Steel Corporation.

Q. All right. But I'm talking about USX.

A. I know. USX was formed, and I can't tell you
when exactly.

Q. Approximately? Can you give me an approximate
decade?

MS. HART: Listen, this is beyond the
scope of discovery. We've objected to this. It's in
our written objections, which I'd like to make an

exhibit to this deposition. He's not designated as a

 

Transcript of Graeber, James

EAS BO RAY RVEBSE Bocum|rt Sob? hoger eee? beBae 0 Fs 9

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 28
spokesperson on the various corporate structures.

He's not speaking for the corporation on the
various corporate structures. You're asking him
questions about his personal paycheck, and I was letting
you ask him about that. But he -- he never worked in
that area, and he just knows from being an employee.

MR. LUBEL: Right. I think if you look
at that Deposition Notice close, we -- we said that
we're going to take these guys not only in their
corporate representative capacity, but also in their
individual capacity. So --

MS. HART: I don't -- I don't remember
that from the Notice. Perhaps I'm wrong. But I don't
remember that from the Notice. And that's why -- you
know, I don't mind you asking him some questions about
his personal thing, you have to understand how this
comes out, but he is not the designated corporate
spokesperson on the corporate entities --

MR. LUBEL: Who is going to do it?

MS. HART: Well, we've objected to that
because it's all irrelevant to this case. The relevant
time period ended in 1978 with the last sales of
raffinate --

MR. LUBEL: Well, who's liable?

MS. HART: -- to Radiator Specialty.

 

Transcript of Graeber, James

CAPE TEARCOLET RICE TOM 40d File POSHSAG PhGGS24 Bi so

 
Graeber, James
Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 29
MR. LUBEL: Who's --
MS. HART: United States Steel
Corporation, we've told you that several times in the
course of all of this. United States Steel Corporation.

And, you know --

MR. LUBEL: All right. Maybe I can cut
this short. If the plaintiffs in this case go down and
get a judgment in their favor, you're saying that United
States Steel Corporation is liable for that judgment?

MS. HART: If there is a judgment in this
case against the entity that sold raffinate, the
successor entity, that would be United States Steel
Corporation, yes.

Q. (BY MR. LUBEL) Well, let me ask you this,
Mr. Graeber, which company sold the raffinate during the
time you worked there?

A. I'm trying to get back in my mind in the
history timing. If raffinate was sold prior to 1964, it
would have been through the coal chemical sales division

of U.S. Steel Corporation.

Q. United States Steel Corporation?
A. Of United States Steel.
Q. All right. Post '64, raffinate sales, through

'78, which company sold raffinate?

A. It would have been USS Chemicals Corporation,

 

Transcript of Graeber, James

Case_3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 32 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 225 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 30

which I believe --

MS. HART: No.

THE WITNESS: Am I in the wrong here?

MR. LUBEL: Do you-all want to take a
break? I just want to get this straight. That's what I
need to get straight.

MS. HART: Yeah, let's take a break.
Let's talk, and I think maybe we can straighten this
out.

MR. LUBEL: I understand. I'm going to
need something on the record from somebody --

MS. HART: Right.

MR. LUBEL: -~- that clears this up for
me. I don't care if it's him, but --

MS. HART: I can clear it up for you.

MR. LUBEL: Great. Go ahead.

THE REPORTER: Are we off or on?

MR. LUBEL: We can go off the videotape.

VIDEO OPERATOR: The time is 9:39 a.m.,
and we're off the video record.

THE REPORTER: Do you want it on, on
this?

MR. LUBEL: Let's hear the -- let's go
off the record.

(A break was taken from 9:39 to 9:41.)

 

Transcript of Graeber, James

CaSO STE-AAOSTSZ ICSE OSSUMEN 208 “FileGESASBS? Page 238 Gr P30

 
Graeber, James
Rhyne Trial Master

 

O01
O02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 31
MR. LUBEL: Make your stipulation on the
record. We'll use that.
MS. HART: United States Steel
Corporation stipulates that the sales of raffinate to
Radiator Specialty Company were made through 1978 by USS
Chemicals division of United States Steel Corporation.
And there were no sales after 1978 that we are aware of.
VIDEO OPERATOR: The time is 9:41 a.m.,

and we're on the video record.

Q. (BY MR. LUBEL) Are you ready to proceed?
A. Yes, I am.
Q. Mr. Graeber, isn't it true that when you

started at United States Steel Corporation in roughly
1960, or sometime shortly thereafter, you learned that,
in fact, your company had supplied Radiator Specialty
Company with raffinate before you ever started working
there?

A. I never learned that. What I did learn at
some point, and I can't really tell you when that was,
that USS -- that we were supplying raffinate to Radiator
Specialty, but I cannot tell you what year. |

Q. Do you recall giving testimony that's
different than what you're telling us right now?

A. No.

Q. Okay. Have you been supplied with the

 

Transcript of Graeber, James

nn,

Case 3'18-cv- 7-RJIC-D Document 311-2 _Filed 09/02/20 Page 34 of 131
cass 3t SOOT bse Document 408 Fi ed 09/15/20 Page 22/7 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 32
deposition that you gave in the Melvin Rector and Helen
Rector case, on November 2nd of 2000, where it was an
oral and videotaped deposition where you were under oath
just like you are here today? Do you remember that?

A. Not all of it.

Q. Do you remember giving a deposition under oath
in that case?

A. Yes.

Q. And see if on page 39, you'll go ahead and
read lines three through seven first, just the

paragraph, the question that was asked to you.

A. Do you want me to read it out loud?
Q. Yes, sir, please. Three through seven.
A. "Question: Okay. In 1960, when you went to

work at United States Steel or shortly after, you became
aware that Radiator Specialty, Incorporated had been
buying raffinate from United States Steel even before
you went to work in 1960?"

Q. And read for us your answer you gave in that
testimony. If you go down you'll see an answer.

MS. HART: Objection. There was an

objection he skipped over.

QO. (BY MR. LUBEL) Read your answer, sir.

A. I'm trying to get to it. "I believe that is

correct, but I'm not sure of that."

 

Transcript of Graeber, James

CASE TE CPOOTS RISE DOMME 205 “File POSASAG? Page38 Bi eo

 
Graeber, James
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 33

Q. What was the next question that was asked of
you right after that?

A. "But that's what you've testified to? Yeah."

Q. And, in fact, what the lawyer was asking you
there in another deposition that you gave, I believe in
the Lennon case, you had testified that, in fact, you
had learned that U.S. Steel Corporation was supplying
Radiator Specialty Company with raffinate before you
started in 1960, correct?

MS. HART: Objection, form.

A. I don't know if you've got something that I
can read -- obviously, I must have said it because it
was recorded. But on the other hand, I'm talking to you
with the best of my recollection at this time.

Q. (BY MR. LUBEL) Okay. Let me ask you this,
was your recollection, in November of 2000, do you think
it was better than you have today?

A. Tt might have been.

Q. So, to the extent, in November of 2000, you
believed that it was correct that, in fact, U.S. Steel
had been supplying Radiator Specialty Company with
raffinate before you started working there in 1960 --

A. I think if you read through my original answer
there, there is a guarded situation where I'm saying I

think.

 

Transcript of Graeber, James

Case. 3:
Case 3

8-cV spate RJIC- Document 311-2 _Filed_09/02/ a0 Page 36 of 131
SOOTY IESE BSSHMeRt Sob" ried OSHeeo, Pave Foor T3380

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 34
QO. You did. You said, "I believe. that is
correct, but I'm not sure of that.”
A. Yes.
Q. I want to be fair with you. I'm not trying to

put words in your mouth.

A. No, but that's the way I answered it, and that
says, basically, to the best of my knowledge, that's it,
but it's not necessarily a fact.

Q. But you weren't guessing -- I mean, you knew

not to just guess at questions, correct?

A. That isn't a guess. It's a statement of some
doubt.
Q. But you understood the seriousness of giving

testimony under oath, didn't you?

A. Correct.

Q. And you understand that today?

A. Yes.

Q. So ~~ and I take it that you were advised by

somebody not to speculate or give quesses about answers
to questions; is that true?

A. Yes.

Q. So, when you testified that you thought that
was correct, but you weren't sure, you felt as though
that was, in fact, true?

A. Say that again.

 

Transcript of Graeber, James

CASE AE POOLS? RIESE GORMAN 208 *rileP ESAS LE? Page36 i320

 
Graeber, James
Rhyne Trial Master

 

Page 35
Ol QO. In November of 2000, when you gave your
02 testimony under oath, just like you're doing here today,
03 you believed that before you started at U.S. Steel in
04 about 1960, that there had been a relationship between
05 Radiator Specialty Company and U.S. Steel regarding the
06 sale of raffinate, is that what you said?
Q7 A. No, I don't believe that's what I said.
08 Somebody else said that, and I guardedly concurred.
09 QO. You said, I believe that's correct, but I'm

10 not sure of that.

11 A. Yeah.

12 Q. Why did you say you believe that is correct?
13 A. I believed it was correct, but I wasn't sure.
14 Q. I know, but why, why did you believe it was

15 correct?

16 A. I probably answered the question incorrectly.
17 QO. Why do you say that now?
18 A. Because with the way you're speaking with me,

19 I should have said I don't know.
20 QO. Well, look, isn't it true, Mr. Graeber, that
21 United States Steel, that their only customer of

22 raffinate was Radiator Specialty. company?

 

 

 

23 MS. HART: Objection, form.
24 QO. (BY MR. LUBEL) -Is that true or not?
25 A. I cannot tell you that..100. percent. 1 can
GRAEBER,
JAMES - (COWEY)

VOL 1
Transcript of Graeber, James

CEBSSS EE OMOTLYRREBSE BOSHMERE Oe LEAS Hee? Bezel F330
Graeber, James
Rhyne Trial Master

 

 

 

Page 36

Ol only tell you what. I think ts correct.

02 Q. Tell: me what:.your understanding of that was.

03 A. To the best-of my recollection, raffinate was

04 only sold to Radiator Specialty.

05 Q. Why do you say that?

06 A. Up until 1978.

07 Q. Why do you say that?

08 A. Because I was unaware of raffinate being sold

09 to anybody else. I myself was unaware.

10 Q. Well, didn't you believe that the raffinate

11 that existed at U.S. Steel before 1960, before you

12 started working there, was sold to Radiator Specialty

13 Company before you started working for U.S. Steel,

14 because Radiator Specialty Company, at least you were

15 told by your supervisors, was the only customer of that

16 product?

17 MS. HART: Objection, form.

18 A. I didn't learn that until after 1960. I

19 started in Pittsburgh in December of '60.

20 Q. (BY MR. LUBEL) I understand that. But you

21 knew that raffinate was a product at U.S. Steel

22 Corporation shortly after you started working there in

23 1960, correct?

24 A. It would have been mid-'61 before I got to

25 that point. It was not a major product, it was a
GRAEBER,

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

CRESTS ROOLSHAREDSE BOSUMEAE AOS LECSA EHO? HVE ALU Ps0

 
Graeber, James
Rhyne Trial Master

 

01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 37
by-product.

Q. I understand that. But at any rate, at some
point in time, whether it be the late '60s or the early
'61 time period, you learned that raffinate was a
product of the company?

MS. HART: Objection, form.

A. I had to, yes.

Q. (BY MR. LUBEL) And you knew it was not a
product that just started being made when you started
working there in '61, correct?

A. I don't know when the benzene refining unit
went on stream, but raffinate was produced after the
benzene refining facility went into operation. What
that date was, what year, I cannot answer it.

Q. Have you given testimony under oath before
today that United States Steel Corporation started
making raffinate at the Clairton plant?

A. Clairton?

Q. Clairton plant in 1955? Do you remember
saying that under oath?

A. I could have. I don't remember exactly.

Q. Let me see if I can refresh your recollection
with that. I'm going to read from the same deposition
we went through in the Rector case. I'm going to read

the question to you.

 

Transcript of Graeber, James

CHESS LGRIEY REBSE BOSUMEN So? leg SSH eee BARe ses Gr T3230

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 38
"United States Steel manufactured the
raffinate at the Clairton plant, and you don't know when
they started manufacturing the material; is that
correct?" And would you read your answer starting on
lines 9 through 21?
A. Well, which was the question?

MS. HART: I think you meant 19.

Q. (BY MR. LUBEL) 19 through 21. .

A. 19.

Q. I apologize.

A. "No, I believe I can say that when the plant

started up raffinate began to appear, and that would
have been, if I'm not mistaken, 1955."

Q. So, in fact, you believed, at least when you
gave that deposition in November of 2000, that that
plant of U.S. Steel, the Claremont (sic) plant started
making raffinate as early as 1955?

A. At that time I believe it began operation in
1955. On the other hand, I could have been wrong about
when it started up. I was not there. I wasn't even
working for U.S. Steel Corporation in 1955. TI hadn't
even graduated with a Bachelors degree in 1955.

QO. I understand. But when you started working
there in roughly 1960, there were people that were

working there that had been there before you had?

 

Transcript of Graeber, James

CHESTER AMOS? RICESE BOURNE 248 rE OSAE AE? PEBeSS4 Beso

 
Graeber, James
Rhyne Trial Master

 

Page 39
O1 A. Correct.
02 Q. And you learned the history of the company
03 based upon talking to people that had worked there?
04 A. Yes. But it's possible I confused the date.
05 Q. Okay. Well, look, I agree with you, it's
06 possible everything you've said in-between today's
07 deposition and the prior testimony you've given is
08 completely confusion and wrong. I'll grant you that.
a9 But was it your belief when you gave that
10 testimony in November of 2000, that that was an accurate
11 statement, that, in fact, raffinate was on-line at the

12 Claremont U.S. Steel facility in 1955?

13 A. Clairton.

14 Q. Clairton. Do you agree with that?

15 A. It was my belief it started in 1955.

16 QO. Thank you. Now, what is your understanding as

17 to why United States Steel Corporation manufactured

18 raffinate? We know they wanted to make money, but what
19 is the technical explanation?

20 A. Raffinate was. a by-product. of a Udex

21 extraction, which is separation of aromatics from

22 nonaromatics in an organic chemical stream. The

23 nonaromatics are what is called the raffinate in the

24 Udex process. And by nature, you cannot extract all of

25 - the aromatic materials, but you strive to do the best

 

 

 

GRAEBER,
JAMES - (COWEY)
VOL 1

Transcript of Graeber, James

Case_3:18-cv-00197-RJ

C-DSC Document 311-2 Filed_09/02/20 Page 42 0
Case 3:18-cv-00197-RJC-DSC

f
ocument 408 Filed 09 W150 Page 235 0

OU
Graeber, James
Rhyne Trial Master

 

 

 

 

JAMES - (COWEY)

VOL 1

Page 40
Ol job. possible. ~Raffinate is a naturally occurring
02 material.
-03 QO. Raffinate is?
04 A. In this system.
05 Q. In the process?
06 A. Yeah.
07 Q. So, it was a by-product, and it was something
08 that United States Steel Corporation could sell for a
09 profit, true?
10 A. It was something. that U.S. Steel Corporation
11 strived to sell for a profit.
12 Q. Well, I.mean,;> you know enough about the
© 13 company to make a statement that United States Steel
14 Gorporation would not have been in. the raffinate
15 business for almost 30 years if they couldn't make money
16 doing it; is that true?
17 MS. HART: Object to form.
18 Ay There was no choice raffinate occurred; you
19 either burn it or sell it, and they were not really
20 equipped to burn.
21 Q. (BY MR. LUBEL) So, they had to get rid of it
22 some way, and they chose to sell it?
23 A. That's correct.
24 QO. True?
25 A. Yes.
GRAEBER,

Transcript of Graeber, James

CASES PERCE RICDE SOR AUS FIP OS ISIE” PEGSS3E Bt 1880

Obj:
Form

Obje
ctio

Cont
inui
ng
Graeber, James
Rhyne Trial Master

 

Page 41
OL QO. And they chose to sell it to Radiator
02 Specialty Company?
03 A. Correct.
04 QO. And you're not aware of any other customers
05 that bought this raffinate that contained benzene,
06 correct?
Q7 A. Raffinate as raffinate, correct.
08 QO. But the raffinate from United States Steel
09 Corporation contained benzene, true?
10 A. Normally, it did.
11 Q. Now, the amounts may have varied, and I've
12 seen you have given testimony on that before, but there
13 was benzene in it, true?
14 A. Correct.
15 QO. And as I appreciate it, it's your belief that
16 the concentration of benzene in the raffinate varied
17 somewhere between one percent and 14 percent, is that an
18 accurate statement?
19 A. IT think so.
20 QO. And you've seen the -- you've seen the
21 documentation from U.S. Steel where their chemists, in
22 fact, said that the minimum concentration of benzene in
23 the raffinate, the minimum amount was five percent,

24 you've seen that document in depositions, correct?

 

 

 

25 A. Correct.
GRAEBER,
JAMES - (COWEY)

VOL 1
Transcript of Graeber, James

Case 3:18-cv-00197-RJ

C-DSC Document 311-2 Filed_09/0 120 Page 440
Case 3:18-cv-00197-RJC-DSC

f
ocument 408 Filed 09/1 “50 Page 237 0

OU

Continu
ing
Objecti
on
Graeber, James
Rhyne Trial Master

 

Page 42
(01) Qe ‘And I think that you're aware that United
(02) ‘States Steel Corporation, they actually measured the.
03) ‘concentration of benzene in the raffinate on at least a)
(04) ‘daily basis?) | |
(05) A.) phat is correct. When the Udex Unit was |
(06) (RAG) and it's done basically to know that you're |
07) operating as best you can, because the desired amount of.

08 benzene in raffinate is zero.

09 Q. But you can't get there?
10 A. That's correct.
11 Q. So -- but at any rate, my point is, U.S. Steel

12 knew every single day that they produced raffinate that

13 there was some component of benzene in it?

14 A. That the component of benzene was present.
15 Q. In the raffinate?

16 A. Yes.

17 QO. So; there is no doubt = in your. mind that. when

18 United States Steel Corporation: was selling the

19 raffinate to Radiator Specialty: Company, that the
20 company knew that there was: benzene in the product?
21 A. Correct.

22 Q. And that benzene would vary between one

23 percent and 14 percent?

 

 

 

24 A. Yes. I'll answer it that way.
25 Q. Now, to your knowledge, did United States
GRAEBER,
JAMES - (COWEY)

VOL 1
Transcript of Graeber, James

CHES FAREOT PET RICHES AORTA 243 Fie POSTSAG° page S33 St 1330
Graeber, James
Rhyne Trial Master

 

 

 

Page 43

O1 Steel Corporation, did they provide these daily

02 measurements of the benzene concentrations to Radiator

03 Specialty Company, so that they would know whether the

04 percentage was one percent or two percent or three

05 percent or on the high side of 14 percent?

06 A. No, we did not do that on a routine basis.

O77 QO. How often did you. tell Radiator Specialty

08 Company how much benzene there was?

09 A. Whenever they. inquired.

10 Q. And how many times did you. talk to them about

11 it?

12 A. Once, maybe twice.

13 Who did you speak to about it?

14 I think there is a name in correspondence in

15 here.

16 Q. The chief chemist for Radiator Specialty

17 Company?

18 A. I- believe 50,

19 Q. Mr. Kologiski?

20 A. Yeah.

21 Q. Mr. K.?

22 A. Okay.

23 Q. Just because we can't pronounce it.

24 A. Okay.

25 Q. Whatever his name was at Radiator Specialty
GRAEBER,

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

Case Se ev et

Document 311-2 Filed_09/02/20 Page 46 of 131

JC-DSC
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 239 of 1330

 
Graeber, James
Rhyne Trial Master

 

 

 

Page 44
OL Company, that's who you spoke to once or twice?
02 A. I've spoke to another person, too, Theobaldo
03 Tames or something.
04 Q. What, was he a chemist, too, to your
05 knowledge?
06 A. IT think so.
07 QO. Can you count on your hands the number of
08 conversations you had with anybody at Radiator Specialty
O09 Company?
10 A. Well --
11 Q. One or two, two or three?
12 A. I guess three.
13 Q. And was, generally, the substance of those
14 conversations about measurements you-all had made about
15 what was in the raffinate, was that generally what they
16 were about?
17 A. I was asked, I believe, what is the benzene
18 concentration in raffinate, and what I did was have
19 these daily production logs reviewed, oh, let's say over
20 a two-month period, but I can't tell you exactly what it
21 was, so that I wasn't given a single analysis. And then
22 had people average them and then take the out high --
23 years on the high and the low side, and that's how that
24 data was formed, from production logs.
25° Q. But: can you: remember. the substance of your
~ GRAEBER

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

ase 3:18-cy-00197-RIC-DSC Document g11-2_ Filed 09/02/20, Page 47 of 131
Cae ESE FEST RRC eet as “Filbd 69/15/96 PAGE 246 oF 1480

 
Graeber, James
Rhyne Trial Master

 

 

 

Page 45
O1 conversation with these men from Radiator. Specialty
02 Company, do you remember talking about anything else
03 other than the fact that there was benzene in the
04 raffinate and what the percentage was during: that
05 period?
| 06 A, Not. that. IT know of.
07] Q. All right. Well, did you volunteer to
08 Radiator Specialty Company that it was a poison?
09 A. No.
10 Q. Did you tell Radiator. Specialty Company that
11 ait could harm the blood or the blood-forming organs of
12 people that were exposed to. it?
13 A, No.
14 QO. Did you tell them that it can cause cancer?
15 A. No.
16 Q. Did they ask you any of those questions?
17 A. Not really. They asked, I believe, because
18 of -- of fear, that benzene would cause some illness,
19 but I don't think at that time it was known what benzene
20 caused.
21 Q. What time are you talking about?
22 MS. HART: Objection, form.
23 Q. (BY MR. LUBEL) What time are you talking
24 about?
25 A, 1967, '68.
GRAEBER

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 48 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 241 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 46

Q. So you don't --

A. Somewhere in that area.

All right. In that area, you do not believe
that the industry knew what benzene could do to people?

A. I do not believe that they had facts
assembled, enough data put together that any kind of a
conclusion could have been formed as to what maximum
exposure to benzene should be set.

Q. If they did know, they didn't tell you?

A. That's correct. But I don't know who it was
that would have told me. The government was looking at
it. Industry was looking at it.

Q. Well, let me ask you this --

MR. RILEY: Objection, form.

Q. (BY MR. LUBEL) -- during this time period of
'67 and '68, we'll call it the late '60s, if you will,
did U.S. Steel Corporation have medical personnel that

worked at the company?

A. Yes, they did.

Q. They had a medical department, correct?
A. Correct.

Q. They had industrial hygienists, correct?
A. I'm not positive, but I believe so.

Q. Okay. And did -- do you understand that

industrial hygienists, that their job is to identify,

 

Transcript of Graeber, James

Case 3:18-cy-00197-RJC-DSC Document 311-2_ Filed 09/02/20 Page 49 of 131
Case caine O18? RIC z Document 408 Filed 69/15/36 Page 242 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 47

evaluate and control hazards in the workplace?

A. I don't know if I know what their Job
description was or what their particular duties were.

Q. All right.

A. And the reason I say that is because this was
United States Steel Corporation,

Q. The only point I'm trying to make,
Mr. Graeber, is that when you make a statement that your
company did not know of the hazards of benzene in the
raffinate, the point I'm trying to make is that you

personally can't speak for what the company knew,

correct?
A. That's correct.
Q. In other words, that wasn't your job to assess

the hazard of benzene or any other chemical they used
out there, right?

A. That's correct.

Q. So, you're hoping, as a human being and former
employee of United States Steel Corporation, that they
didn't know?

MS. HART: Object to form.

A. No, I think I wouldn't say hoping, I'm saying
I don't know.

Q. (BY MR. LUBEL) I understand that. But the

reason you'd make a statement that they didn't know,

 

Transcript of Graeber, James

Case _3:18-c aOR C-DS

Document 311-2 Filed_09/02/20 Page 50 of 131

C
Case 3:18-cv-00197 RIC. DSC Document 408 Filed 09/15/20 Page 243 of 1330

 
Graeber, James
Rhyne Trial Master

 

 

 

Page 48

Ol that you'd make a guess like that, is because you, in

02 your mind, think that the company that you worked for,

03 for a number of years, that if, in fact, they knew of

04 the hazards of benzene, you hope they would have told

05 you, correct?

06 MS. HART: Object to form.

07 A. I can only say that I feel that if they had

08 enough firm information and fact information that they

09 would have said something, but I cannot tell you what

10 point they know and how much they knew at any given

11 period.

12 Q. (BY MR. LUBEL) Do you agree, sir, that a

13 responsible company that manufactures chemicals has an

14 obligation to warn their employees about the hazards --

15 health hazards of such chemicals? |

16 A. Yes, I do.

17 Q. And to the extent that. that company that's

18 manufacturing these chemicals that can hurt people, -to

19 the extent that they know or should know. of those

20 hazards, do you agree that they should: pass: on

21 information to their customers that are purchasing it?

22 A. Yes.

23 0.) And would you agree, sir, that -- that the}

24 ie one kt is purchasing che poreneial ly hazardous)

25) chemicals, if they're putting those Razardous chemicals)
GRAEBER,

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

CAP ETER OTS RISE DOMME 408 “File OSASA6° Page 24 Ot so

 
Graeber, James
Rhyne Trial Master

 

O1

04
05

08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

02)
03)

06)
07)

Page 49
in a product, that they should, in turn, pass it on to.
the consumer, people that are buying it, using it and,
are potentially exposed to it?

MS. HART: Objection, form.

A. If there is enough information available as to}
definitive problems with a chemical contained in a
material, then it should be disseminated. |

Q. (BY MR. LUBEL) You --

A. But once ~~ once there is enough information,
and I don't know, because I'm not in that field, or

never was in that field, how you define "enough

information" --
Q. Were you ~--
A. -- in fact.
Q. Were you aware, sir, that United States Steel

Corporation started manufacturing benzene as early as
1918?

A. I have heard that, but I certainly can't say
for sure that it was 1918.

Q. But you learned that from working around
people at United States Steel Corporation, correct?

A. I think so, yeah.

Q. And you've testified about that before, that
you believe that to be true?

A. I think I did.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 52 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 245 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

 

Page 50

Q. And are you aware of any studies that United
States Steel Corporation did to determine whether or not
benzene was, in fact, dangerous?

A. I am not aware of any studies that U.S. Steel
did.

Q. Are you familiar with a organization called
the American Petroleum Institute?

A. I know of it. I'm not real familiar with it.

Q. Well, if, in fact, the American Petroleum
Institute, in 1948, said that there is absolutely no
safe level of exposure to benzene, do you believe that's
something that people using those products should be
told about?

MS. HART: Objection, form.

A. I’m not sure I know what that statement meant,
there is no safe level.

QO. (BY MR. LUBEL) Have you ever seen the API

1948 study?

A. No.

QO. Were you --

A. Not that I know of.

Q. Were you aware that it was sponsored by the

American Petroleum Institute, made up of large
companies, oil companies?

A. I've never seen the study. I do not know what

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2_ Filed 09/02/20 Page 53 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 246 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 51
you're speaking of, and therefore, I don't know how to
answer that question.

QO. Well, if, in fact, there was a study that was
sponsored by members of the American Petroleum
Institute, in 1950 -- in 1948, at least the results were
in 1948, and that Harvard doctors and experts from the
Harvard Medical School, in particular Dr. Drinker, who
is a noteworthy expert, had written that there was no
safe level of benzene exposure, if all that is true,
would you agree that that information should have been
passed on to people using the product?

MS. HART: Objection, form.

A. Looking at it from this point and as now, it
probably should have been, but I must tell you that I
don't know what they mean by no safe level.

Did they measure that in percentages, or parts
per million and how well were they able to, in 1948,
determine the concentration of benzene? I don't know.
But gas chromatography, I don't believe, was even in its
infancy in 1948.

So, what are you speaking of when you say no
safe level? In other words, one percent?

QO. Here's what I'm telling you, Mr. Graeber, is
that, were you aware that in the late 1800s, there was

reports of benzene poisoning people?

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 54 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 247 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 52

A. No, I was not aware.

Q. And how about the 1930s, that there was a risk
of leukemia, that people were getting leukemia from
working around benzene?

A. I was not aware.

Q. And, in fact, because of these reports, the
American Petroleum Institute started studying benzene,
and, in fact, learned, or at least their report stated,
that there was no safe level of exposure to it?

MS. HART: Objection, form.

A. My answer is, I was not aware. This is the
first time that I've heard it today.

QO. (BY MR. LUBEL) Well, let me ask you this,
when did United States Steel Corporation tell you that
the benzene in their plants could hurt you? I'm not
talking about from a flammability standpoint. I'm
talking about, if you're exposed to it, it can cause you
serious injury or death. |

A. I personally was not -- I was -~- pardon me. I

personally was not told --

Q. Ever?

A. -- of that. By anybody I directly worked for.

Q. Nobody you worked for at the company ever told
you that?

MS. HART: Object to form.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 55 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 248 of 1330

 
Graeber, James
Rhyne Trial Master

 

 

 

 

Page 53

Ol A. Not that I recall.

02 QO. (BY MR. LUBEL) Did the company ever tell you

03 that you needed to wear a respirator around benzene, and

04 tell you the reason you need to wear a respirator is

05 because it can. cause serious injury or death?

06 A. No.

07 QO. Did the company ever tell you --

08 A. Excuse me. When you. say, did the company, I'm

09 not: sure I know what you: mean... Was there a corporate

10 letter, or did somebody mention it to me?

11 QO. That's what I’m. asking you.

12 A. Casually. or pointedly?

13 Q. That's what I'm asking you.

14 A, What?

15 Q. What's your answer to that?

16 A. Did someone mention it casually or pointedly?

17 QO. Correct.

18 A. Fellow workers had mentioned that. you could

19 have a blood problem, they thought.

20 en When was: that?

21 A. Oh, 1959 to early '60.,

22 O. Now, who were these fellow workers?

23 A. Twas a relief foreman in the coal chemical

24 unit, and we produced what today would have been called

25 a very crude benzene through an acid washing process,
GRAEBER

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 56 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 249 of 1330

Obj:
402
All on

page
Graeber, James
Rhyne Trial Master

 

 

 

 

Page 54
01 and the conversation would come up once in a while when
02 we were handling or draining a vessel.
03 QO. These weren't company officers that were
04 telling you this, were they?
05 A. No. Absolutely not.
06 Q. These were working stiffs?
07 A. Like I was.
08 Q. That's what we call them in Texas.
09 A. Okay.
10 Q. The working man and woman that --
11 A. Thanks for the compliment.
12 Q. ~- that doesn't office, you know, in the air
13 conditioning, they're the working stiffs, correct?
14 Those are the people you're talking about? Can you
15 remember their name?
16 A. No.
17 Q. Now, did you ever, once you got that
18 information, go to any of the managers, the supervis --
19 supervisory-type people, and say, look, I'm hearing
20 reports from my coworkers that this -- I hear that this
21 benzene can cause damage to the blood or the
22 blood-forming organs, what -- what am I supposed to do
23. about it?
24 A. I never asked that question.
25 Q. | And I take it --
GRAEBER,

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

JC-DSC Document 311-2 alee 09/02/20 Page 57 of 131
C-DSC Document 408 Filed 09/15/20 Pagé 250 of 1330

Continui
ng
Objectio
n
Graeber, James
Rhyne Trial Master

 

Ol
O02
03
04
05
06
O07
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 55

A. I never worried about it.

Well, did you believe in this 1950, 1960
time -- '59 or '60 time period, that if there was, in
fact, a real potential problem with this, that the
company would tell you about it, and tell you how to
handle it?

A. I would have felt that if they felt there was
a real problem, I would have been told.

Q. And told in a serious format, like a training
session or a policy and procedure manual or something of
that kind?

A. Oh, I would expect even a -- a letter being
issued, but I was not told --

Q. And that never happened?

A. -- nor -- not that I know of.

Q. You never remember getting a letter to that
effect, correct? |

A. No.

Q. Now, did you think when you were having these,
you know, two or three conversations with the Radiator
Specialty people that you should pass on this
information that you had heard in 1959 or 1960, or was
your thought process, I don't need to pass this on
because it may or may not be true because the company

has never given me information on it?

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 58 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 251 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
O02
03
04
O05
06
O77
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 56

A. I never confronted myself with that particular
balance on the question. I believe that my information
at the time was no better than what Radiator Specialty
had.

Q. Well, how do you know that?

MR. RILEY: Objection, form.

A. I don't. I said I believe.

Q. (BY MR. LUBEL) Well, how -- how -- why do you
think that Radiator Specialty, in 1959 or 1960, would
know what you had heard, and that is, that the benzene
could damage the blood or the blood -- blood-forming
organs? Why do you say that?

A. I was told that you could have a blood problem

period. Not organs, nothing brought in that way.
Q. But why do you think --
MS. HART: Let him finish his answer.
QO. (BY MR. LUBEL) Why do you think Radiator --
MS. HART: Let him finish his answer. He
wasn't complete.
A. The people that were telling me this were
people that were in the plant as foremen and not

particularly educated in the products and their effects

at all. They were not -- they were very far from
being --
Q. (BY MR. LUBEL) A chemist?

 

Transcript of Graeber, James

JC-DSC Document 311-2 Filed 09/02/20 Page 59 of 131
C-DSC Document 408 Filed 09/15/20 Page 252 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 57

A. -- an accurate -- or an accurate source of
that information.

Q. So your point is, if these people at U.S.
Steel Corporation, that are not sophisticated from an
educational standpoint, if they know of this, then,
clearly, you thought the Radiator Specialty people would
know of it, is that your analysis?

A. No.

Q. Okay. What's your analysis?

A. I think you're putting words into my mouth.

Q. Well, then, tell -- let me ask the question.
Why do you believe that Radiator Specialty Company, or
its employees, that they would know what you had heard
in 1959 or '60 about benzene potentially causing damage
to the blood?

A. I never said that I believe that they knew
this in 1959 or '60. 1959 or '60 was when I would have
been working in the plant and had the casual
conversation.

Q. When do you -- you don't know when they knew
about it, or if they ever knew about it, correct?

A. I believe that in one of the phone
conversations I had with one of the two individuals,
that they brought up that benzene is being looked at, I

don't know whether it was aS a carcinogen, or as a

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 60 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 253 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 58
Ol leukemia causer, or something of that nature, and that
02 is why they wanted to look at benzene concentration. I
03 cannot tell you the year that it occurred.
O4 Q. Can you tell us who you spoke to?
05 A. It would have been either Kologiski or Tames.
06 T think those are the two names. By the way, I think I

O07 pronounced it correctly.

08 Q. Kologiski or Tames?

09 A. Yes.

10 Q. So we won't call him Mr. K. anymore.

11 A. No.

12 Q. All right. Let me -- let me mark as Exhibit |

13) Number 2, a document that your Lawyers have furnished to)

14) you, and ask you if you can identify that for us?!

7

15) | (ixhibit 2 merked. ))

16) AL) (Okay. What do you wane me Eo do?)

a7) on) | (BY MR. LUBEL) Do you -- do you recognize it?)
18) fa) f Yes, I do.)

19) Q.) ‘Do you rec —- look at the first page, it's got)

20) your name on it, right?)

21) A.) (Uh-huh. |

(22) 0.) ‘Is thet @ yes?)

(23) A \ ives. |

24) 9.) ‘Is that your signature?)
A.) It sure is. | |

25)

 

 

 

Transcript of Graeber, James

131

8-cy-001 BRE -DSC Document 311-2_ Filed of
-C JC-DS of 1330

09/02/20 Page
oO Docent 408 “Filed O56" Paad

61
204
Graeber, James
Rhyne Trial Master

 

OL.
02.
03.
04
05)
06)
07
08)
09)
10
11)
12)
13)
14)
15)
16
17
18
19
20
21
22
23
24
25

 

Page 59

Q. Okay. Is that a true and correct copy of a’
letter that you sent to Radiator Specialty Company?)

A. As far as I am able to ascertain it, at this)
point, it is correct...

Q. What's the date of it?)

A.| It is May 25th, 1977.)

Q. And in that letter you're telling somebody
from Radiator Specialty Company that you can’t send them)
a Safety Data Sheet on raffinate, aren't you?:

A. I stated that, and they were being reviewed at.
that time for republication. I'm pretty positive that:
that's what occurred. And when they are reviewing.
things, the committee that had that said, we do not.
issue anymore until we check these Safety Data sheet)
for accuracy, et cetera.

Q. Well, what was Radiator Specialty Company's
employees supposed to do in the meantime while your
committee is reviewing the Safety Data Sheets? Are they
supposed to go out and do their own research on the
hazards of your product?

A. I don't know.

Q. What are they supposed to do to protect
themselves?

A. I don't know.

Q. Well, did you think about that?

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 62 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 255 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
07

08

0 9)

10)

12)

13)

14)

15

a

al 7)

a 8

19)

2 0)

21)

22)

(23)

24)

Q 5

 

Page 60

A. I gave them information from a chemical
constituency.

QO. Where does that letter say that the benzene
can damage the blood?

A. The letter I wrote doesn't say a thing about
it. That wasn't the question.

(Qe Well, let me ask you this, why, in here, does)
it say -- i'm going to read it and fil give it right |
back to. you =-- the second paragraph says, "As 1)
‘explained to you, I'm anable to furnish you a Safety)
‘Data Sheet for this product at this time." And by this)
‘product we're §alidag about raffinate, correct?) |

aL Correct. | |

‘o.| And chen we gos on to say, "We will forward
‘one to you when the basis for necessary infomation 18)
‘firmly established. Ws

a

‘what did you mean by that? What basis for!

 

necessary information are you ‘tallang about? |

A, | I cannot accurately answer your que
(Qe) ‘Because you don't remember the conversation? |
A) No. T -= — remember a bit about the]

 

(Conversation, but when you! re reviewing data and.
‘Statements of this nature, there had to be a concurrence
ofa comm ELee, and it's basically saying Ii cannot |

furnish you with the patecy Data sheet at this point, |

 

Transcript of Graeber, James

Cas.
Case

ocument 311-2 fled G90 {20 page 313

6
C Document 408 File 5/20 Pagé 25

wooo
oo
Oops
oo
Q
>
i.
a)
>
~KO
eu
I
9
nA
CO)
O

 
Graeber, James
Rhyne Trial Master

 

611, forry

i

602,
speculati

OQ

602,
speculatid

611,
nonrespo

OQ

01)
02
03
04
05.
06)
07)
08 |

09)
10)
11)
12)
13)
14)

15

16

Nn 417
18:
nsive
19)
20)
21
22
23
24)
25)

 

611, nonresponsive Page 61

but I believe that they had received one in the past.
Q. You have no basis for that. You didn't send.
them. one, did you?
MS. HART: Objection, form.
A. No.
(BY MR. LUBEL) So you don't know if they got,
one?

A. | I believe they got one.)
You believe. But you don't know that they got |
one?)

A. Well, we'll go back to some of my other
statements where I used that type of wording and you.
come back to me with it --|

oO.) i'm asking you right now. |

MS. HART: Let him finish his statement.

QO. (BY MR. LUBEL) Do you know --

A. I believe that they had received a Safety Data’

 

Sheet prior to this time from USS Chemicals, because 1
believe there was one that was pul together earlier than |
this time period, and the only reason to put it together,
would have been for dissemination to your only customer.
MR. RILEY: Objection, responsiveness.
Q.| (BY MR. LUBEL) Who put it together? Who put.
it oe |

A.\ The people that were in the committee that)

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 64 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 257 of 1330

 
Graeber, James
Rhyne Trial Master

 

on
(02)
(03)
0 4)
0 5]
06
07,
08
09
10
11
12
13
14
15
16
17
18
19
20
(21)
22)
23)
2 4\
2 5)

5

 

Page 62

started the FORM FOr Satety Data Sheets.

(0. ‘Who were they? |

(a. r don't know at this point. |

(o.) All right. So you don't know who. the people |
were that were on this alleged committee, correct?)

| MS. HART: Objection, form. |

Aw I believe I knew at the time, but I don't know
now. |

Q. (BY MR. LUBEL) All right. Now, you were

never furnished with a Safety Data Sheet, that's what
you told us earlier, correct?

A. That is correct. Not when I was in a plant.

Q. All right. Not when you worked -- were you
ever furnished the Safety Data Sheet as an employee of
the company?

A. No.

Q. Did you ever -- were you ever asked to
participate in what it should say? Anybody ask you your
opinion?

A. No.

Qe (and you didn't personally drop this alleged |

(Palety Data Sheet in the mail to Radiator Specialty)

‘Company, did you? |

A.) No.)

}

Ou) ‘Did you ever tell somebody in your office, |

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 _ Filed 09/02/20 Page 65 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 258 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 63
O01 mail one to Radiator Specialty Company? Did you ever do.
02! that?
03) A.) No.
04) Q.| Can you tell us anybody that you know did?
05) A. 1am -- I cannot name anybody.
06) QO. Can you think of an event, go back to whatever |

07; this time period is, the '60s or '70s, and think to!

08 yourself and say, you know what, I remember during this’
09, time period overhearing somebody in the offices or in al
10) plant say we mailed this to Radiator Specialty Company, |

11, do you ever remember that?)

 

12. A.) I cannot remember that, no.,
13) QO.) Do you ever remember anything like that?
14) A.\ No, |out I -- the person that [ worked for was |

 

 

15) part of the group, his name was Frank Sedlack, and I at}
16) times would hear from him about, either through.
17. grumbling or what he might call communication, that thik’

18) information was being put together, and at that point I]

19) knew that the only direction or reason for doing that |
20, would have been for Radiator Specialty, because they)
21) were the only customer of the raffinate --|

22 MR. RILEY: Objection, responsiveness.

23) A. -- at the time. And the document had no)

}
i

24) reason to exist internal ly in a file cabinet. It was |

25) put together for a purpose. And I have to assume that)

 

 

 

 

 

 

611, non-responsive

Transcript of Graeber, James 602, speculation

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 66 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 259 of 1330
Graeber, James
Rhyne Trial Master

 

 

Page 64

OL) ‘somebody, and it wasn't me, because I basically wasn't

 

 

(02) allowed to furnish that information at that time. |

 

03 Q. (BY MR. LUBEL) Why?

04 MR. RILEY: Objection, responsiveness.
(05) (Q.) (BY MR. LUBEL) Why couldn't you furnish it?)

(06) A.) ‘Because I was not the contact for Radiator)
(07) ‘Specialty. If they called me, I could reply, but on|

08 ‘occasion, sometimes I would have to have someone else,

09) answer the question. |
10) It was policy about who was the contact for)
an the customer, the salesman, the eales manager, versus, |
12) vat that time, the technical representative, which is)
13) fwhat T was. |

14 i QO. Well, did you work at this plant that made the

15 benzene?

16 A. Did I work?

17 Q At the plant?

18 A At Clairton?

19 Q. Right.

20 A No, I never actually worked at Clairton, only
21 Gary.

22 Q. Where was the raffinate made?

23 A. At Clairton.

24 Q. Did you ever visit the plant?

25 A. Yes, I did.

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 67 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 260 of 1330
Graeber, James
Rhyne Trial Master

 

Page 65
OL Q. For what type of reasons? Why would you go
02 there?
03 A. To educate myself. That was the original
04 intent.
05 Q. Did you see this unit where it was being made?
06 A. Yes, I did.
07 Q. Did you see workers walking, around there?
08 A. Absolutely.
09 Q. When was the first time you were there?
10 A. In 1961.
11 Q. What type of protection were those workers

12 wearing around that raffinate?

13 A. Nothing.

14 Q. Not a thing?

15 A. Correct.

16 Q. No respirator?

17 A. No.

18 Q. No handkerchief?

19 A. No.

20 Q. No gas masks?

21 A. No. There were none that I saw.

22 Q. How about, were they wearing any rubber
23 gloves?

24 A. Oh, I think at times they wore gloves, but I

25 don't know whether they were rubber or fabric.

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 68 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 261 of 1330
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 66
Q. Now, did you go back to the plant on occasion?
A. I did. Throughout the years, I did go back
there. |

Q. Now, at any time throughout the years, did you
ever see it change to where those people were wearing
protection around the raffinate?

A. Not that I recall.

MR. LUBEL: Can we take a short break? I
think I'm almost done.

MS. HART: All right.

MR. LUBEL: Is that all right with you,
Mr. Graeber?

THE WITNESS: Yeah.

VIDEO OPERATOR: The time is 10:29 a.m.
We'll go off the video record.

(A break was taken from 10:29 to 10:37.) .

Q. (BY MR. LUBEL) Mr. Graeber, we took a short
break so that everybody could get a drink and go to the
restroom, correct?

A. I believe so.

Q. All right. And during the break, I've shown
you what I had earlier marked as Exhibit Number 1, which
is a Notice of Deposition.

A. Okay.

Q. Correct? All right. And can you téll from

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 69 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 262 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 67
looking at it, that -- that generally what I've asked
for is for the corporations that you used to work for,
to provide representatives to speak on the company's
behalf? You understand that's generally what we're
doing here today?

A. Yes, I do.

Q. All right. And in particular, I asked for the
company to designate people most knowledgeable about
like document retention and destruction policies and
procedures, and that wasn't your area, true?

A. That is correct. It is not.

Q. And the company's membership and/or
affiliation with industry or trade groups, that was not
your job?

A. Correct.

Q. All right. And in this case, you were not
asked to search and locate any documents that I had
asked for, for my clients, correct?

A. Correct.

Q. And although we've asked you questions today
about the relationship between U.S. Steel, USX,
Aristech, Marathon, et cetera, you're not -- you're
clearly not the person most knowledgeable about those
relationships, if any?

A. That's correct.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 70 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 263 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
03
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 68

Q. So, what you have done, at our request, was
you've actually looked at Exhibit Number 1, the
deposition, and you circled the areas for which you had
anything to say about; is that true?

A. Correct.

QO. And you've marked defendant's sales of
benzene-containing products to Radiator Specialty
Company, and by that it says, in part, and we had a
discussion off the record with your lawyer present
wherein you told us that you knew that raffinate that
contained benzene was sold to Radiator Specialty over a
number of years, correct?

A. Correct.

Q. But you're not the person that actually knows

where the records are that reference that, right?

A. That is correct.
Q. That would be in a different department?
A. Yes.

Q. All right. So, that's why you said in part
you know that it happened, but you can't testify all the
years that it happened and things of that nature?

A. That is correct.

Q. All right. You also know, and you've told us
about, some testing that was done on the raffinate, and

we talked about that, that's the daily testing that was

 

Transcript of Graeber, James

of 131

-DSC Document 311-2_ Filed 09/02/20 Page ot 7330

J ¢
C-DSC Document 408 Filed 09/15/20 Pagé 26

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 69
done to determine the relative components, or
ingredients, if you will, of the raffinate?

A. Well, it was done as a control to minimize
benzene and it's analogs in the raffinate.

Q. But at any rate, those -- those daily test
results also told you components other than benzene and
their relative amounts in the product?

A. Correct.

Q. Do you know where those daily records would
be?

A. No, I do not.

Q. Now --

A. You're talking about a laboratory that was
disbanded, and moved, plant shut down, and I have no
idea.

Q. But you would rely on the laboratory to
provide you with accurate information?

A. Correct.

QO. In other words, you wouldn't take the sample
of the raffinate, walk it down to the laboratory and
then look at it?

No.
That was somebody else's job?

Correct.

Oo FP OO PF

So you would actually get daily results, or

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 72 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 265 of 1330

 
Graeber, James
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

09°

Page 70
would you see daily results?
A. No, I did not see daily results because I was
not involved with the control of the operation.
However, I was privileged to receive the information if
I requested it.

Q. And I take it that you didn't ask for daily

results?
A. No.
QO. There was times, and I think you talked about

it earlier, where you would ask for a couple-month
period of time and look at that data?

A. I didn't do it. I had the person involved in
it, I told them what I wanted him to do for me, and he
did it, and I took his results.

Q. So you'd look at a summary?

A. He would give me a summary.

Q. All right. And the reason you would do
something like that with regard to raffinate is to
report back to the customer, such as Radiator Specialty
Company, what those results were?

A. Correct.

Q. But that's not something that you did every
month or every day or anything like that?

A. No.

QO. And as a matter of fact, we've only seen maybe

 

Transcript of Graeber, James

131

-DSC Document 311-2_ Filed 0 90 120 page of Lag

J 73
C-DSC Document 408 Filed 09/15 20 Pagé 266

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25

 

Page 71
two documents that reference that area, correct?

A. Uh-huh.

QO. How much benzene and other --

A. Yes.

Q. -- stuff was in the raffinate?

A. I believe there are only two in there.

Q. So that was not something that you did ona
regular basis?

A. No.

Q. People in the company were measuring it on a
daily basis, but that was not what you did, and you
didn't review those tests?

A. Correct.

Q. Was there any other testing on the raffinate
that you're familiar with, other than the testing that
was done on a daily basis to determine the relative
concentrations in the raffinate of the components?

A. None that I know of.

Q. All right. Are you familiar with any
epidemiological or toxicological testing that was done
on raffinate?

A. IT am not aware of it.

Q. That's not your area?

A. It's not my area, and I've never even heard of
anything.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 74 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 267 of 1330

 
Graeber, James
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 72

Q. All right. And you wouldn't be the company
official most knowledgeable about the health hazards of
raffinate or benzene?

A. Absolutely, no.

Q. You've told us what you can remember about
that, but that's not your expertise?

A. That is correct.

Q. And then, the last area that we asked for was,
information supplied by defendants and any subsidiaries
to users of raffinate, including instructions,
recommendations and warnings, and have you told us
everything you know about that so far?

A. I believe so.

Q. All right. Now --

A. Which wasn't much, I guess, but --

Q. But whatever you can remember, you told us

about; is that fair?

A. Yes.
Q. Now, I've seen some of your prior testimony
where you acknowledge that -- that you, when you were

employed by United States Steel Corporation, that you
appreciated, since you only had one customer of
raffinate, that being Radiator Specialty Company, that,
in fact, they were using that for their Liquid Wrench

products, correct?

 

Transcript of Graeber, James

-DSC Document 311-2_ Filed 09/02/20 Page_75 of 1 13h
ocument 408 Filed 09 i 5/20 Page 268 of 1330

Ou
ep)
O
UO

 
Graeber, James
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 73

A. I didn't learn that until one of those two
conversations that occurred between either Kologiski or
Tames and myself.

Q. All right. But, at any rate, since you only
had one customer of raffinate, being Radiator Specialty
Company, if you wanted to, you could have learned, in
1960, what they were using it for, correct?

A. T'm not sure that that information was
disseminated by Radiator Specialty, and that's where it

would have come from.

QO. Yeah.
A. Had to have come from.
Q. But if you would have asked them, they may or

may not have told you?

A, That's correct.
Q. Okay. But you never asked them?
A. I never did, no. I never had contact with

them other than the two times through letters.

QO. Well, there is some discussion in your prior
testimony about the fact that you had yourself used
Liquid Wrench before, right?

A. Uh-huh.

QO Is that true?
A. Yes.
Q And you -- you recognized and appreciated that

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 76 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 269 of 1330

 
Graeber, James
Rhyne Trial Master

 

OL
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 74
Liquid Wrench was a product that was distributed
throughout the United States?

A. I knew about Liquid Wrench when I worked
during the summer at Linde Crystal Production Plant
where they made synthetic sapphire, and they had some
machinery there, and one of the machines froze up, and
they, pardon my English, but defrosted it with Liquid
Wrench, meaning they freed the motor and the unit up.

Q. But I guess my point is, that you knew that
product was available to consumers in stores?

A. I had bought some once.

Q. Where?

A, At a hardware store in the area that I lived
in.

Q. All right. Is there any testimony that you've
given today that you'd like to change your answers
before I sign off?

A. Not that I know of, but --

QO. Well, just --

A. ~~ after I read it in a couple of months, I
probably would find something that I'd say, did I say
that?

Q. But as we sit here right now, there is nothing
that sticks out in your mind that you think you need to

change so that the record is fair and accurate, true?

 

Transcript of Graeber, James

-DSC Document 311-2_ Filed 09/02/20 Page 77 of 131
ocument 408 Filed 09/15/20 Pagé 270 of 1330

Ow
n
O
UO

 
Graeber, James
Rhyne Trial Master

 

O1
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 75
A. I don't believe so.
on And --
A. There might have been some misunderstandings

here and there, but I hope I have expressed everything

correctly.
Q. You've done your best today?
A. As far as I know.
Q. And as you sit here right this moment, you

can't think of anything that you want to tell me that's

different than you said earlier, correct?

A. No.

QO. Is that true?

A. That's correct.

QO. And have I been fair and courteous to you?
A. Oh, absolutely.

MR. LUBEL: Thank you very much for your
time.

THE WITNESS: Thank you.

EXAMINATION
BY MR. RILEY:
Q. Mr. Graeber, Jim Riley. We've met before.
A. Yes.
Q. And I represent Radiator Specialty. And

they're handing me the mike, as I talk softly, so I'm

going to put that on.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 78 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 271 of 1330

 
Graeber, James
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24
25

 

Page 76
Mr. Graeber, one thing you said that struck me
as kind of odd, and I'm wondering if you made a mistake
or meant to say it, I believe I heard you say that the
government was investigating benzene in '67 or '68. Did
you mean to say that, or did you misspeak and meant to
say '77, '78?
MR. LUBEL: Objection, form.
MR. RILEY: Let me rephrase the question.
QO. (BY MR. RILEY) Tell me whether or not you
meant to say that the government was investigating
benzene in '67, '68, or did you misspeak and mean to say
"77 to '78?
A. I probably transplanted the dates, but at the
same time, they could very well have been looking at it

in '67 and '68.

Q. When you were answering Mr. Lubel's questions,
did -- is it -- was it your intent to say '67, '68, or
did you misspeak and meant to say '7/7, '78?

MR. LUBEL: Objection, form.

A. I'd have to go back to the question that I was
answering.
Q. (BY MR. RILEY) Okay. Fair enough.

A. And I don't know what it was at this point.
Q. Well, let me see if I could ask you something

else. You talked about having a conversation with

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2_ Filed 09/02/20 Page

131

79 of
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Pagé 272 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 77
somebody at Radiator Specialty, and you mentioned about
government regulations. And you told us here today you
couldn't remember the year.

Now, do you remember having your deposition
taken back in May 10th of 2002, in the case of Howard
Collins, remember that, sir?

A. May 10th?

QO. Right. 2002. It was taken in Rosemont,
Tllinois.

A. All right.

Q. And you were asked a question, let me see.
I'll read your testimony, on page 12 -- on page 49, line
12, "I'm trying to remember exactly whether it was Tames
or Kologiski had mentioned that the government was going
to be placing threshold limit values on materials for
benzene."

At line 17, another question: "Now, would
this have been your '77 conversation with them?"

Answer: "I believe so."

Does that -- I'll show it to you. Did I read
that correctly?

MR. LUBEL: Objection, form.
A. Where are we here? Okay. Now, what is --
QO. (BY MR. RILEY) First of all, do you remember

that to be your prior testimony?

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 80 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 273 of 1330

 
Graeber, James
Rhyne Trial Master

 

 

Page 78
O1 A. Yes.
02 Q. Does it refresh your recollection about when
03 the conversation about government regulations would have
04 occurred with either Mr. Tames or Kologiski?
05 A. It would have to be within the time frame of
06 that letter.
07 Q. Okay. Which would be 1977, correct?
08 A. I believe so.
09 Q. Okay. And that's when the government
10 regulations time period that we're talking about would
11 have been in 1977, that you know of?
12 MR. LUBEL: Objection, form.
13 QO. (BY MR. RILEY) Am I correct or not in that?
14 A. I don't know when the government started.
15 Q. Fair enough. Okay.
16 A. I don't know when they started coming to
17 conclusions, and then there was furors over what the
18 limits should really be.
19 Q. Okay. But, in any event, 1977 was the time of
20 the discussions with one of the representatives with
21 Radiator Specialty about the regulations, as per your
22 prior testimony?
23 A. Correct.
24 Q. Now, let's talk generally, in the '60s and the |
(25) 70s, was benzene a rave chemical, or was lt in wide use’

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 81 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 274 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 79
01) in the United States?)
02) AL Wide use.)
03) 0.) Was U.S. Steel the only company that)
04) mandtactired benzene? —
05) A. Absolutely, no. |
06) QO.) How many companies, from your recollection, |
07) were in the business of manufacturing benzene in the
08 | ‘60s and 170s?
09) A. I don't know the answer to that, but it was)
10) voluminous. |
11) QO. 1 se in prior testimony you've said that)
12) it could be as many as 75, is that correct or not? |
13) A.| Okay, then.)
14) Q.| Sounds reasonable?)
5) A.) It's as good as any number I could come up.
16) with oon
17) Q.) All right. |
18) AL Of course, that’s changed now versus —
19) 0. Of course. And I'm talking about the "60s:
20) and '70s, there were many companies that were in the)
21) business of manufacturing benzene?)
22| A.) Yes. |
23) Oo. Had wide commercial uses in the '60s and '70s, |
24) correct?
25) A.) Yes.)

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 82 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 275 of 1330
Graeber, James
Rhyne Trial Master

 

12)
13)
4 4)
15
16
17

Page 80

(Q. ‘And you! ve already Lestitied that rarrinate)

(was a by- product?

AS ‘Correct.

fo.) and benzene, in the '60s and the !70s, was,

(frankly, the more valuable chemical than the by- product,
‘right?

AL ‘Beyond a doubt . |

Qe) And from a pure economic sense standpoint, it.

‘Was absolutely to the company's benefit to get as much

of the benzene One of raffinate as possible?

A. (correct. I believe I stated that today, also.)

 

Qe ‘Now, raffinate also contains a chemical called)

cyclohexane, correct?)

AL ‘Correct. |
Q. Now, we have some testimony in this case about
Mobil Corporation doing a test on Liquid Wrench. But

I'm not even going to limit my question to Mobil.

 

18)
19)
20)
(21)
(22)
“ oy J
23)
2 4)

J

 

25)

‘composition of taffinate, and that if had cyclohexane in)
Ge were to test liquid Wrench, and did noe gear their
analysis for a separation oe cyclohexane and benzene,
could cyclohexane overlap benzene and De confused with)

benzene on the final percentage and get a aise reading? |

‘lumping together of two components _)

If any COMpENY who did not know the

 

 

 

 

 

 

 

 

 

 

 

a. Yes. And speaking of gas chromatography and)

 

 

 

0

 

Transcript of Graeber, James

602, foundation
611, leading Radiator Specialty has a unified interest

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 83 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 276 of 1330

 
Graeber, James
Rhyne Trial Master

 

602, foundation and hypothetical. 611, Leading Radiator Specialty has a unified interest
Page 81

 

01) ‘Oe Because they could look the same?

02) A. -- you had to be able to do a chemical-type_

03) separation to get those apart because they boil very

04) close together. This is the reason that you have a Udex |
05) Unit. You can't separate them by distillation, so you |
06) extract one from the other.

07) Q.) And so, when you -= when you confuse.

08) Gyclonexane with benzene in an analysis, what you're)

09; going to get is an artificially high percentage finding)

10; of what may be mistakenly believed as benzene, correct?

11 MR. LUBEL: Objection, form.
12) A.) Correct,
13 Q. (BY MR. RILEY) Let me ask it again. Am TI)

\

14) correct or not that if a company were to do an analysis, |
15) again with the assumption of what [ said in my other)

16) question where they didn't know the composition of)

17) cyclohexane and raffinate, and they were to have al

18) finding of -- and cyclohexane, as you testified, could |
19) be confused as overlapping benzene, can you tell me)

20) whether or not you could then have an artificially high |
21) reading of benzene because it would -= the cyclohexane |

22, might be misread as benzene?

 

23)

d

A.) That is correct. |

 

 

 

24 MR. RILEY: I think that's all of the

25 questions I have, Mr. Graeber. Thank you very much for

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 84 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 277 of 1330
Graeber, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

JAMES - (COWEY)

VOL 1

Page 82

OL your time. I'll pass the witness.
02 MR. LUBEL: I've just got -- do you want
03 me to do mine and you can do yours, or do you want to go
04 now? It's up to you.
Q5 MS. HART: You can go ahead.
06 MR. LUBEL: You may want to --
07 MS. HART: Go ahead. We'll wrap it up
08 after you finish.
09 MR. LUBEL: Okay.
10 RE-EXAMINATION
11 BY MR. LUBEL:

O 12 Q. Who produced raffinate in the United States
13 during the 1960s other than United States Steel
14 Corporation?
15 A. Any --
16 Q. I'm asking you for names.
17 Ay It cannot give you names.
18 Q. Can you name one company other than United
19 States Steel Corporation that manufactured or produced
20 raffinate other than your company?
21 A. For sale?
22 Q. Correct.
23 Ay No, I cannot.
24 iQ.) ‘How did United States Steel package and |
25) deliver the raffinate that was sold to Radiator |

QO

GRAEBER, 403, waste fo time, cumulative

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-D
Cases: 18-cv-00197 7-RJC-DSC Document 408 Filed 09/15/20

SC Document 311-2 Filed 09/02/20 Page 85
Pagé 278

Obj:
402
All
Graeber, James
Rhyne Trial Master

 

 

 

 

 

 

403, waste of time, cumulative
Page 83

01) Specialty Company?
02) A. It was shipped in tank cars, 10- and)
03) 20,000-gallon quantities, I believe. It's possible that)
04) an occasional truck was shipped. I don't know that for |
05) sure.
06) Qo. Tank cars, you mean by rail?)
07) A.) Yes. |
08) Q.) And most of the Quantities were 10- to 20,000?)
09) A.) Yes. |
10 Q. And how was the product off-loaded from rail
11 or truck into the Radiator Specialty facility, if you
12 know?
13 A. IT have no idea how they did it.
14 Q. Were any of the radiator -—- strike that.
15 Were any of the shipments of raffinate from
16 United States Steel to Radiator Specialty Company
17 delivered by U.S. Steel in 55-gallon drums, say, or
18 other containers?
19 A. We had no drumming facility at Clairton for
20 benzene and derived products. There was drumming for,
21 oh, cresylic acids, but that was abandoned, and I can't
22 remember when that was. It was a totally different
23 area.
24 QO. As you recall it, the raffinate that was
25 delivered by U.S. Steel to Radiator Specialty was done

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 86 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 279 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
O02
03
04
05
06
Q7
08
09
10
11
12
13
14
15
16
177
18
19
20
21
22
23
24
25

 

Page 84
in mass quantities?
A. In bulk.
Q. And was there some sort of pipeline that would
take it from the unit to the -- to the railcar?
A. In general, in anything that was loaded into

tank cars or trucks, you had a storage tank, you had a
line that you could utilize from that storage tank,
sometimes it would be in common with another one, but
they were normally purged with product before you would
use it. It would just go right to the tank car at a
loading station, which was a spout that you could swivel
into the top of a tank car.

Q. How big was the storage tanks that the
vraffinate resided in?

A. I believe it was a 200,000-gallon storage
tank. The reason I pick that out is, if we had to load
a barge, we had to preload some tank cars and then
collect more, and the barges was when the material was

shipped as reformate, not raffinate.

Q. Same thing, but different name?
A. Correct.
Q. And as I appreciate discussions you've had

before today, the reformate was sold to Ashland Oil
Company?

A. Correct.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 87 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 280 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 85

Q. And it was sold via barge?

A. Normally.

Q. And you don't know if there were any warnings
or instructions that accompanied the raffinate that went
to Radiator Specialty Company, correct?

A. No. There might have been placards on the
cars, but --

Q. I'm talking about when the product was shipped
from U.S. Steel to Radiator Specialty Company, do you
know of any instructions or warnings that accompanied
the product?

A. When you say "instructions," I don't know -- I
think at one point we had adopted putting, you'd call
them chemical tags or whatever the name was, I can't

tell you for sure, onto cars that would have some basic

information.

Q. Would it tell on instructions how to use the
raffinate?

A. No.

Q. Would it tell about that the raffinate

contains benzene, that it's poison? Would it contain

that kind of health hazard information?

A. I don't think it contained that information,
no. I'm not sure, but I don't think.
Q. But as you sit here, you can't tell us that?

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 88 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 281 of 1330

 
Graeber, James
Rhyne Trial Master

 

01
02
03
04
05
06
07

08)

0 9)

10)

aa)

2

14)

15)

16)

a

1 8

a 9)

bo 0)

21)

23)
24

2°)

 

was che benzene- containing material obtained from)

Page 86
A. No.
Q. Correct?
A. Correct.

MR. LUBEL: Okay. Thank you.
EXAMINATION
BY MS. HART:

Q. And I have a few questions, Mr. Graeber.

You've talked some about the Udex Unit that was based at)

‘Clairton Works, right?)

AL) Yes.

Q.) Just tell us briefly how that worked, how |

ee resulted from the use of the Udex Unit?

Bo Okay. The Udex Unit was put in to separate)

aromatic hydrocarbons From aliphatic and cycloparaffins.

Q.) ‘Excuse me, whet =~ what product or material)

were you working with to do this separation?

AL ‘Driethylene and diethylene glycol.

Q.) All gne. That's not my question. My

(question Was) what material were you running ehrough the)
‘Udex Unit to separate out like with the glycols you were |

‘talking about?

A.) We hyave =o hydrodesul furized tigate oll,

J

 

 

oke-oven gas. And in Aydesodesulficieing, you oe

form paraffins and cycloparaffins, which were difficult)

 

Transcript of Graeber, James

Case 3:1
Case 3:18-

8-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 89 of 131
-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 282 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02)
03)
04)
05)
06.
07)
08)
09)
10)
11)
12)
13)
14)
15)
16)
17
18
19
20
21
22
23
24
25

 

Page 87
to remove by physical separation, such as distillation
from the aromatics, meaning benzene, toluene and xylene.)

QO. Okay. And the underlying material you're.
talking about trying to separate all these other.
chemicals from was the light oil?

A.) Correct.

oO.) Okay. Go ahead. |

A.) “Now, light oil was hydrodesulfurized. After)
At was Wdrodesulfurized, it was extracted with the |
triethylene or diethylene glycol, and the benzene, |
toluene and xylene, under perfectly theoretical usage, |
would all be absorbed into the glycol.)

The remaining material, that which was not |
absorbed in the glycol, was then raffinate. And 1)
believe that's the definition of it in the UOP, Udex)
process. |

Q. All right. What is UOP?

A. Universal Oil Products.

QO. Who are they?

A. They owned the patent on the Udex process.
They're -- I believe you call them a brain trust for the

oil industry.
Q. All right. So, did U.S. Steel buy the Udex
process from UOP?

A. Correct.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 90 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 283 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
O05
06
O7
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 88
QO. Was the Udex process or ~~ was that available

to other companies?

A. Yes, it was.
Q. Was it purchased by other companies?
A. Oh, I'm sure.

Q. And used in the same way that U.S. Steel used
it at the Clairton works?

MR. LUBEL: Form and speculation is my
objection.

A. Let me answer it this way, not in exactly the
same way, because we were predominantly aromatic, and
they were more 50/50 or more aliphatic and cycloparaffin
in the string that they would put through, so we were
sized differently, and you operate it differently.

QO. (BY MS. HART) All right. U.S. Steel used the
Udex Unit in the processing of its light oil that was
derived from the coke ovens, correct?

A. Yes,

Q. Other companies used Udex Units in the
processing of other materials, is that what you're
telling us?

A. Normally, reformate from a reformer.

Q. Which -- what material were they running
through the Udex Unit?

A, A -- a wide-band fraction that contained

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 91 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 284 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 89
benzene, toluene and xylene, plus its saturated
materials; hexane, heptane and also cyclohexane,
methylcyclohexane --

Q. Okay. Well, let me stop you real quickly.

A. Please.

Q. Let me ask you, though, what the -- were other
companies, to your knowledge, using the Udex Unit to
process light oil that had been derived from coke ovens
as U.S. Steel was?

MR. LUBEL: Objection, form.

A. I don't believe so at that time.

QO. (BY MS. HART) Okay. Were other companies
using Udex Units to process light oil derived from
something other than coke-oven gases?

A. If you rephrased that to process other
materials other than coke oven, or material derived from
coke-oven gas, the answer is, yes.

Q. All right. So, they were -- you're not aware
of other companies using Udex Units to process what was
the result of the coke-oven gases?

A. That's correct.

Q. Okay. And that's what distinguished the U.S.
Steel use from the use of others, but other Udex Units
were in operation and producing by-products as well,

correct?

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 92 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 285 of 1330

 
Graeber, James
Rhyne Trial Master

 

1
02
03
04
05
06
07
08
09

(10)

(1)

: 1 2)

as

45)

16)

4 8

4 9)

(20)

21)
22
23
24
25

 

Page 90
A. Not by-products, because you're dealing with a
refinery.
QO. Okay.
A. They were just basically separating --
Q. Okay.
A. -- main streams.

Q. All right. So they were separating just other
things.

Now, when U.S. Steel finished with the

Processing through the Udex Unit, what did it do with |
the ratfinate that resulted from that process? Where)

did it keep it?)

AL) (Oh, you take it from a day collection tank and )

_Eranster it to a storage tank.

Q.) Was that that 200,000-gallon tank you referred)

to in Fesponse to Mr. Lubel's questions? |

Aw) Correct.

y

O.) Okay, So, the daily analysis hat the lab |

:
J

did, was that done =- was that done on the product

before at went into the 200,000-gallon tank?

A.) ‘Correct.
O. Okay. You need to speak up, all right?
MR. LUBEL: For the court reporter, not
for us.

MS. HART: All right.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 93 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 286 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 91
01 Q. (BY MS. HART) So, if you had a day's analysis,
02) that showed 14 percent of benzene in. the raffinate for
03, that day, that production would be put into a)
04 200,000-gallon storage tank, correct?
05, A. Correct. |
06. Q.| Would other days' productions be added to that!
07) 200, 000-gallon storage tank?
08 A.) Yes.
09) Q. Okay. And what was the average, from your.
10) analysis, that you requested of benzene in raffinate|
11) that was shipped out?)
12) A.) At the time that I did that, I believe it was

13, three percent. |

14) Q.) All right.)
15) AL Yes.
16) Q. | All right. Now, you're looking -- you're}

17) looking at what's been marked as Exhibit 2, correct?)

18) A. Yes.
19) Q.| All right. And page 2 of Exhibit 2 is a!
20) document that you prepared and forwarded to Radiator)

21) Specialty Company; is that correct?

22) A.) Yes, it is.

23) Q. | All right. And the composition of raffinate
24) is given on this page, correct?)

25) A,\ Yes, it is.)

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 94 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 287 of 1330
Graeber, James
Rhyne Trial Master

 

re
(02
(03)
0 4)
(0 5
0 6.
OT)
08)
09
10)
a 1
de
23)
an
(15)
16)
an
a 8
a 9)
20 |
(21)
6 5

Page 92
Qe ‘I guess it's called approximate composition? |
AL) (yes. | \ |
Q.) and tell us what the composition -- tell us)

chow much benzene was in this “pabeinate, as you!

(approximated it.

A.) Well, the ranges were between one and 14

percent, and the approximate average of all of the |

analyses Looked at was three percent.

(O.) Okay. Are you aware of any ‘benzene being,

shipped out directly from a daily production that might |

‘be 14 percent to a customer? |

AY) ny raffinate?)

 

On) yes.

AL) with a benzene --|

fo.) With a benzene ona --)

a —- content of 14 percent?

Q.) ‘Thank you. Yes.

A. No, T don't think you would find something |

that high, because of the idea I've mentioned before, if)

 

 

 

eu saw 14 percent the unit wasnt functioning properly)

 

and an adjustment would have t6 be made to try | Lo reduce

‘that. )

 

23)
24)

 

25)

would be to reduce the amount of benzene in the next!

fday! Ss production, correct?)

 

 

0.) Okay. And the intention and purpose, then, |

 

 

 

 

 

 

Transcript of Graeber, James

611, leading

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 95 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 288 of 1330

 
Graeber, James
Rhyne Trial Master

 

 

 

 

 

 

611, leading
Page 93

01) A. Correct.—
02, 0.) And that next day's production would be added.
03) to the previous day's production in that 200,000-gallon.
04) tank, correct?)
05, A Yes. |
06) Qo And it would go on like that day after day?
07) A. That is correct. |
08 Q All right.
09 MR, LUBEL: We're going to change tapes.
10 VIDEO OPERATOR: This concludes tape one
11 to the deposition of Mr. James Graeber. The time is
12 11:15 a.m., and we're off the video record.
13 (A break was taken from 11:15 to 11:16.)
14 VIDEO OPERATOR: The time is 11:16 a.m.,
15 and we're on the video record.
16 Q. (BY MS. HART) All right. Mr. Graeber, we)
17) were Looking at page 2 of Exhibit 2, which is the)
18) analysis that you prepared and forwarded to Radiator)
19) Specialty Company at their request, correct?)
20) A. Yes, we were. )
21) OQ.) Now, when ss analysis done? }
22) A.) Well, the letter and the information was put.
23) in print on May 25th, 1977.)
24) On) All right. Now, you indicated to Mr. Lubel, |
25) that Exhibit 2 seemed to be a true and correct copy of |

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 96 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 289 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 94
(01) the document you sent to Radiator Specialty. let me ask|
(02) you a couple of questions. | |
03) ‘Do you know whose Handwriting is across the |

(04, top here? There is some handwriting on the top right?)

(05) A.) ‘I have no idea.

06. iQ.) (ola you write nat there? |

(07) A. ) No. ) .

08. 9.) (Okay. )

09 | MR. LUBEL: What's that say? I haven't

10 seen that. Can I look at it real quick?

11 MS. HART: Sure. Lance --
12 MR. LUBEL: I can't read it.
13 MS. HART: I know. But my whole purpose

14 is being that I think this stuff was added after he sent

15 the letter --

16 MR. LUBEL: Okay.
17 MS. HART: -- you know, and I just want
18 to -- I want to make sure that true and correct

19 doesn't --

20 MR. LUBEL: Okay.

(21) [Q. | (BY MS. HART) Did you put that handwriting on|
(22) ‘there? | | i |
23) ao (No. |

24) o) (Onay And this -- there is a stamp on there, |

25) "R & D, May 27, 1977," did you put that on there? |

 

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 97 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 290 of 1330
Graeber, James
Rhyne Trial Master

 

Page 95
01) A.) No, I did not.)
02) Q. And there is a stamp at the bottom, "RSC)
03; 000177," did you put that on there? | |
04) A. No. |
05) Q. Okay. On the second page there is an "RSC
Q6, 000178," did you put that on there? |
07 A. No, I did not. |
08) Q. Okay. But other than that -- oh, and there is)
09) a check mark here on the right --)
10) A. Yeah. I did not put that on there. |
11) Q.) == vight margin. Okay. Other than that, this)

12) document is what you sent, other than those notations.
13) that we just pointed out, these documents are what you!
14) sent to Radiator Specialty, to the best of your,

15> knowledge?)

16) A.) Yes. |
17 Q. Okay. Now --
18 MR. LUBEL: Is there something good on

19 there that I'm not recognizing?

20 MS. HART: No. No. I'm just --
21 MR. LUBEL: Okay.
22 MS. HART: But you asked him true and

23 correct, and --
24 MR. LUBEL: Now you got me wondering

25 whether I need to get a magnifying glass or something

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 98 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 291 of 1330
Graeber, James
Rhyne Trial Master

 

Page 96
Ol to --
02 MS. HART: No. No. No.
03 Q. (BY MS. HART) All right. (Mr. Graeber, you)

(04 ‘had referenced a Safety Data Sheet for raftinate in your,
(05. earlier testimony, correct ?| | |
(06) A.) Yes.)

07) 0. | lokay. Let me show you this document and see |

08) ‘lf you can identify that.)

09) A.) (Okay. |

10) 9.) “What a that?

at) ‘my i have seen this.)

42) @.) Chay.) |

13) ‘K. ‘Tels g Safety Data Sheet concerning raffinate.

14 7 belisve it was the product of a committee that was |
15) working on Safety Data Sheets. I do not know when it)
16) fwas pur together. | | |

17 Q. Okay. You had earlier testified) in earlier

18 depositions, (I think, that this was 4 time period of
19) about 1967 that a committee put together various Safety)
20) ‘Data Sheets for USS Chemicals products, do you remember |

21) (that?)

22 MR. LUBEL: Objection, form.

(23) ‘A. ‘I don't remember the date. |

24) 9.) “(BY MS. HART) Okay. |

25) AL) I can look at this ag see somebody put |

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 99 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 292 of 1330
Graeber, James
Rhyne Trial Master

 

04

08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Q1)
02)
03)

05)
06)
07)

Page 97
5-15-67 on there.

QO. Okay. All right. Now, was this a USS |
Chemicals document?)

MR. LUBEL: Objection, form.

A.) I certainly believe it was. I don't -- 1
mean, there if is, USS Chemical Safety Data Sheet for
raffinate. |

Q. (BY MS. HART) Okay. And in 1967, were -- did
USS Chemicals have any responsibility for the production
of raffinate at Clairton?

A. No.

Q. Okay. USS Chemical's responsibility was what

as related to raffinate?

A. At that time we were marketers --

QO. Okay.

A. -- of the products produced at Clairton.
Q. You didn't control the production -- USS

Chemicals people did not control the production at

Clairton?
MR. LUBEL: Objection, form.
A. That is correct.
Q. (BY MS. HART) All right. And you at that

time were assigned to USS Chemicals, division of United
States Steel Corporation, correct?

A. Yes, I was.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 100 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 293 of 1330

 
T

O

Graeber, James
Rhyne Trial Master

 

 

 

Page 98
Ol Q. Okay. And how many people worked in the
02 technical -- your job title was what in the '60s?
03 A. Technical representative.
04 Q. Okay. How many technical representatives were
05 there for USS Chemicals?
06 A. It depends on when you're speaking. Probably
07 two at that time.
08 Q. Okay. All right.
09 A. It changed, oh, my guess is around '69.
10 QO. In 1969, you mean?
11 A. The organization changed its --
12 Q. All right. Okay. But you were one of two
13 technical representatives that USS Chemicals had --
14 A. Well --
15 Q. Let me finish my question, okay? You were one
16 of two -- or were you one of two technical
17 representatives employed by USS Chemicals to interact
18 with customers on their technical requirements?
19 A. I was one of two people, but the other person
20 was called the manager of technical service.
21 Q. Okay. All right. ‘Now, for what purpose would)
(22) USS Chemicals have for preparing the Safety pata Sheet)
ay for petelnete in 1967? | |
24 MR. LUBEL: Objection, form, speculation.
(25) AL) ‘The only reason that I can possibly understand)

 

 

 

 

 

 

ranscript of Graeber, James

602, speculation

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 101 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 294 of 1330

 
Graeber, James
Rhyne Trial Master

 

602, speculation

Page 99

 

01)
02,
03°
04

05)

 

would be for dissemination to customers, and in this
case, there was only one customer for raffinate. |
Q.| (BY MS, HART) All right.
MR. RILEY: Objection, responsiveness.

A. Radiator Specialty.)

 

 

06
07
08
09
10
11
12
13
14)
15)
16)
17)
18)
19)
20)
21)
22)
23)
24)
25)

 

MR. RIDEY: Objection, responsiveness.

Q. (BY MS. HART) All right.

MR. LUBEL: I'll join in that one.

MS. HART: Can you mark this as Exhibit
3, please. Or Defendant's 1. However you want to do
it.

(Exhibit 3 marked.)

Q. (BY MS. HART) All right. Now, let me show
you one more document, Mr. Graeber, and see if you can)
identify this. Can you tell us what this is?»

A.) It's a form Letter that Mr. Bill Souder must)
have put together for dissemination of Safety Data!
Sheets and products that were in his jurisdiction. |

Q.) Okay. Was Mr. Souder the other technical -
well, was he employed by USS Chemicals in 19672,

AL Yes, he was.

2) Okay. All right. And did you work with)

Mr. Souder?)
A.) I worked with him, but not for him.)

Q. | Okay. Were you aware of an effort within USS)

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 102 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 295 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 100
(01) ‘Chemicals to transmit Safety Data Sheets for its)
(02. ‘products to its customers?) |
(03) | AL) ‘I was not involved in the effort, but I was)
(04) aware Se the effort. |
05, Q.) (Okay. And what =- what can you tell us about |
06) ee you. knew about that?) | |
07 MR. LUBEL: Objection, form.
08) AL) 1 knew that they were putting together Safety)

(09) ‘Data Sheets for our products that the MCA, or CMA, |
10) depending upon what year it was, did not have Safety)
a1) Data Sheets established for. We used MCA data =~ safety)
12) Data Sheets whenever they were available to cover our
(13) products. | And --

14 Q. (BY MS. HART) If there was not a --

15 MR. LUBEL: Objection, responsiveness,

16 Nonresponsive.

17) Qe) (BY MS. HART) If there was not a CMA Safety,
18) Data onece available for a particular product that USS |
19) Chemicals distributed to Customers: what did USS}

(20) Chemicals do in that circumstance?)

21) A.) ‘There had been a committes gored for

(22) Sycduc tag Safety Date Bnects: end oe were done in
28 accordance with | that formulation.

24 QO. Are you => are you telling us that USS |

(25) (Chenicais prepared Safety Data Sheets for other,

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 103 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 296 of 1330
Graeber, James
Rhyne Trial Master

 

403,
cumulativ|

602,
ifoundatia

 

n

  
 

 

 

 

 

 

 

Page 101
01) products?)
02) A. USS Chemicals, I don't believe it had
03) representation on the committee. I think the committee:
04) was within USX or U.S. Steel.)
QS) Q.) Okay. But somebody at the corporation put)
06) together some Safety Data Sheets when they couldn't get.
07) Safety Data Sheets for particular products from CMA or
08) the MCA, as it was then called; is that correct?
09 MR. LUBEL: Objection, form.
10) A.| @hat's correct, |
i) Q., (BY MS. HART) Okay. And at that point what)
12) did USS Chemicals do with the Safety Data Sheets, }
13) whether they came from the CMA or whether they were)
14) prepared by the corporation? |
15) A.) I believe that baey Gist ibaess by a letter)
16) such as this. to our customers of those products. |
17) MS. HART: Okay. I'm going to mark this)
18) as Exhibit 4.)
19 (Exhibit 4 marked.)
20 Q. (BY MS. HART) Now, Mr. Graeber, when you were
21 responding to some questions by Mr. Lubel, you indicated
22 that you were in -- you worked in a plant, a U.S. Steel
23 plant, in 1959; is that correct?
24 A. I went to work November 16th, 1959, so it was
25 that part of '59 on, and then in 1960 until December.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 104 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 297 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 102
Q. Okay. So, from November of 1959 until
December 1960, you were working in a steel plant called
Gary Works; is that right?
A. Correct.
Q. Okay. After you left Gary Works, were you

ever again employed on a daily basis in a plant?

A No.

Q. In a production facility?

A. No,

Q Okay. Where were - where did you work? I

mean, physically, where did you work? Was it a plant or
something else?

A. In the office of coal chemical sales, which
was in downtown Pittsburgh.

Q. Did you regularly handle products -- chemical
products, after 1960?

A. When you say "handled," you mean disseminate
information, develop information?

Q. No, no, that's not what I mean. No. No. No.
I mean, were you handling, physically handling, or
exposed to products on a daily basis, chemical products
on a daily basis, in your work in the USS Chemicals
division in downtown Pittsburgh?

A. No, I was not exposed to products at that

point.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 105 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 298 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
Q5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 103
Q. Okay. You would go out into plants from time
to time; is that right?
A. Yes. And it's quite possible I’ was exposed to
them.
Q. Okay. But your job was basically an office
job; is that -- is that fair?
A. An office and an airplane job.
Q. Okay. All right. And I just want to ask you
one or maybe two questions about the -- I think you

referred to some shipping tags that were used by USS
Chemicals when it shipped product to customers?

A. Yes, I did at the end.

Q. All right. Let me ask my question. What was
the purpose of putting shipping tags on tank cars and
transportation units?

A. Oh, I believe federal regulations that came
out caused those to come about.

Q. Were those shipping tags and things that were
physically attached to the shipping container, were they
intended for use by the ultimate customer of who was
going to receive the product, or were they intended for
use during transportation to the ultimate customer?

MR. LUBEL: Objection, form.
A. I would guess or estimate that it was mainly

for use during transportation should anything happen.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 106 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 299 of 1330

 
Graeber, James
Rhyne Trial Master

 

01
02
03
04
05
06

07

08

09)

10)

a1)

2)

1 3)

a 4)

15)

16

17)

18 )

4 9
20
21
22
23
24
25

 

' Page 104
QO. (BY MS. HART) All right. You were not
responsible or employed in the transportation or
shipping departments for USS Chemicals, correct?
A. No, I was not.
Q. Okay.
MR. LUBEL: We'll withdraw our objection.

(Q.) /(BY MS. HART) And you were not employed a

had any cole in industrial hygiene responsibilities at)

United States Steel Corporation; is that right?)

A. | ‘No, I did not. |

Q.) How about the medical department, did you have |

any role or responsibilities in that area?)

‘A. | No, I did not. |

Qe ‘Are you trained in medicine in any way? |

A.) ‘No, I am not. | |

Q.] Are you eraindd in industrial hygiene?)

A.) (No, I am not.)

Q.) (Ave you trained in toxicology?)

fA.) No, fon not. | | |

Q. Did you ever have any role or responsibility

at United States Steel Corporation, USS Chemicals
division of U.S. Steel, for toxicology issues?
A. No, I was not.
MS. HART: Okay. And I want to make

this, our letter -- well, actually, the letter from

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 107 of 131
Case 3:18-cv-00197-RJC-DSC .Document 408 Filed 09/15/20 Page 300 of 1330

 
Rhyne Trial Master

Graeber, James

 

Ol
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Fulbright & Jaworski to plaintiff's counsel dated

October 30 regarding the parameters

also an exhibit.

(Exhibit 5 marked.)

of this deposition

Page 105

MS. HART: That's all I have.
MR. LUBEL: All right. I've just got a
few. Jim, do you want me to go, or do you --
MR. RILEY: Go ahead.
MR. LUBEL: All right.
RE-EXAMINATION
BY MR. LUBEL:
Q. Where is the letter that your lawyers had? Is
it Exhibit Number 4? Is that right, Mr. Graeber?
A. Yes,
Q. Do you see that letter?
A. Yes, I do.

Q. And that's a letter where the lawyer for U.S.
Steel was trying to get you to say that U.S. Steel was
sending out Safety Data Sheets to their customers,
correct?

MS. form.

HART: Object,

A. USS Chemicals, and very basically, I state
that this was a form letter that was put together for
dissemination to customers of products of benzene,

toluene and xylene.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 108 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 301 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 106
Ol Q. (BY MR. LUBEL) Yeah, but that letter is
02 signed, isn't it?
03 A. Yes.
04 Q Well -- I mean, it's signed by who?
05 A, Bill Souder, manager of light oil products.
06 Q Well, why would he sign a form letter that's
07 just distributed throughout the company for people to
08 use?
09 MS. HART: Objection, form.
10 A. I cannot really answer that, but if I were to

11 guess at it, I would say that all that needed to be done

12 was to put in "Dear whoever," up there.

13 QO. (BY MR. LUBEL) So you type over the letter --
14 A. By the -- by the salespeople.

15 MR. RILEY: Objection.

16 Q. (BY MR. LUBEL) Okay. Where is the letter

17 from Mr. Souder, at United States Steel Corporation,
18 where he says, "Enclosed please find a form letter that
193 I prepared that people within your department need to

20 send to your customers"? Where is that?

21 A. IT haven't got any idea.

22 Q. Did you ever see such a thing?

23 A. I don't know.

24 Q. All right. Now, hold that form letter up

25 there that's got his signature. Would you show -- hold

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 109 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 302 of 1330
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
Q5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 107
it up for the videographer?
A. (Witness complying).
MR. LUBEL: Can you zoom in on that?
QO. (BY MR. LUBEL) Now, what happened to the date
on that letter?
A. I do not know.
Q. And it doesn't -~- it doesn't show who it was
sent to, correct?
A. That's correct.
QO. And if you look at the version, do you see
these black marks and stuff on the document? There
is -- it looks like it's either a poor copy or like
there has been some -- something covering up some stuff
on the document. Do you see that? Do you see these
black marks?
MS. HART: Objection, form.
A. I see the marks, but I haven't got any idea.
Q. (BY MR. LUBEL) Okay. And if you'll hold that

document back up for the videographer, you'll see that

at the bottom it says, "enclosures." Do you see that?
A. Yes.
Q. Okay. Where is the enclosures?
A. I don't know.
oO. Okay.
A. I think it tells you what is supposed to be

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 110 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 303 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 108
enclosed with it up in the first paragraph.

Q. That's right. But it -- but it doesn't have a
copy attached to this of what the enclosures should look
like? Or what they say?

A. That's correct.

Q. And have you seen any of the actual letters
that allegedly went out to the customers, copies of any
of those?

A. No.

Q. Have you seen lists that were kept by the
company that describe who they were sent to?

A. No.

Q. Anything documented that way?

A. My only guess is that this letter, along with
numerous copies of each of the Safety Data Sheets, were

sent to the district offices, sales offices, who would

then send them to "Dear whoever," up here, and -- pardon
me.

Q. That's all right. Are you okay?

A. Send the Safety Data Sheets along with a

filled-out copy. But that's just my guesstimate as to
what occurred.
“MR. RILEY: Objection.
Q. (BY MR. LUBEL) That's a guess, right?

A. That's correct.

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 111 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 304 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 109
Q. And the reason that this strikes me as being
kind of awkward is because when you look at the letter,
Mr. Souder, who was the manager of the light oil
products, he was not the person that would have the
relationships with the customer, would he?

A. Not the direct contact.

Q. It would be people like you?

A. No.

Q. Who would it be?

A, The salesmen and the sales manager.

Q. Well, wouldn't you --

A. And they were in various districts around the
country.

Q. Well, wouldn't you think that the letter with

the attachments would actually come from the people
within United States Steel Corporation that have the
relationship with the customer; in other words, they'd
be sending a letter? Wouldn't that make the most sense
to you?

A. I don't think it makes much difference what
made the most sense to me. I'm guessing based on what I
believe occurred at that particular time.

Q. And you don't know what that time is?

A. No.

Q. All right. How many plants did United States

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 112 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 305 of 1330

 
Graeber, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 110

Steel Corporation have when you started working for them

in the '60s?

A. That produced coal chemicals?
Q. No. Period. Plants. Facilities.
A. I have a tough time answering that. I might

be able to tell you how many steel production
facilities, but plants by itself, no.
Q. How many steel production facilities?
A. Okay.
Q. Roughly?
A. I've got to count like this. Nine or 10.
QO. But I take it that United States Steel

Corporation did more than just steel plants, they had

other ~-

A. Oh, yes. But I was trying to count up
basically --

QO. No, no. I appreciate --

A. -- steel production plants.

Q. I appreciate you doing that. But you

recognized, in 1959, 1960 time period, when you started

working there, that it was a rather large corporation,

correct?
A. Oh, yes.
Q. And they had -- they had work that was even in

foreign countries, true?

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 113 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 306 of 1330

 
Graeber, James
Rhyne Trial Master

 

 

 

Page 111
O1 A. At that time, I'm not sure.
Q2 Q. At some point in time, United States Steel
03 Corporation, their business just didn't encompass the
04 United States, they went into foreign countries?
05 A. Oh, I know that we sold steel at that time in
06 foreign countries.
07 Q. And they were not only just in the steel
08 business, they actually had a chemical division that you
09 worked in?
10 A. It was called the coal chemical sales division
11 originally, and, yes, the export -- U.S. Steel Export
12 Company also would sell to foreign entities. The volume
13 wasn't real great, but --
14 QO. Where did the chemical division do business in
15 (the United States?
16 A. Where?
17 QO. Right. Did they do. business throughout the
18 United States?
19 A. We had offices throughout the U.S. yes.
20 Q. And approximately how many employees did
21 United States Steel Corporation have at the height of
22 the company's success?
23 A. Oh, I could tell you there were 21,000
24 employees. at Gary when I worked there,
25 QO. Just at that one plant?
GRAEBER

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 114 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 307 of 1330

 
Graeber, James
Rhyne Trial Master

 

 

 

 

Page 112

O1 A. Yes. And I believe the total employees now is

02 probably a little less than that. But I really don't

03 know +7

04 QO. Times. have changed?

05 A. IT would say over 100,000.

06 Q. At the highest point?

O7 A. Yes.

08 Q. But not. all 100,000 were involved in steel,

09 and not all 100,000 were involved in chemicals, they

10 workéd in different areas, correct?

11 A. That's correct.

12 Q. Pretty large, sophisticated company, would you

13 agree, over the. years?

14 A. Oh, yes.

15 Q. And definitely had resources to maintain files

16 and records the way big companies ought to keep them,

17 correct?

18 A. I can't even assess that. All I know is what

19 we did with our --

20 Q. All right. We -- the jury is going to see

21. documents that go back to the -- to the 1960s. So

22 somebody decided to keep documents, right? Some

23 documents?

24 A. Apparently, yes.

25 Q. So, my question is, is where are the documents
GRAEBER,

JAMES - (COWEY)

VOL 1

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 115 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 308 of 1330

Obj:
402
403
602
Graeber, James
Rhyne Trial Master

 

 

 

 

Page 113

01 (that show the Safety Data Sheets being sent to the

O02 customers? Where are those records?

03 A. . I do not know. I have no idea.

04 QO. I. mean, you've discussed with us records --

O05 you-all have found records that -- that. summarize two

06 ‘months’ worth of measurements of the raffinate, right?

O07 True?

08 A. Yes.

09 QO. You've seen those before, net Just today, but

10 they're -- they're historical records, correct?

11 A. Yes.

12 Q. Corporate archive records, they've been kept?

13 Apparently somebody kept them?

14 A. Yes, somebody kept them.

15 QO. So, I'm wondering, if you have any explanation

16 to the jury as to why the company cannot produce to the

17 jury the documents that show the transmittal of these

18 Safety Data Sheets to the customers?

19 A. I have no idea.

20 Q. All right. Now, let's go back and let's talk

21 about the levels of benzene concentrations. And I'm not

22 going to bicker with you. I think we discussed this

23 when -- when I first started asking you questions.

24 It's clear that the benzene, as a component of

25 the raffinate, ranged somewhere, in your mind, between
GRAEBER

JAMES - (COWEY)

VOL

‘Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 116 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 309 of 1330

Obj:
402
403
602
All
Lines
Graeber, James
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 114
one and 14 percent, and that's what the studies that you
looked at showed, correct?

A. Those were during a two-month period, a high
and a low.

Q. All right. And you didn't have those studies
compiled for your review on anything other than a
two-month period?

A. That's correct.

Q. So, you can't tell this jury with any degree
of certainty that on another two-month period that it
was actually, you know, two percent as opposed to seven
percent, the average, you don't know?

A. That's correct.

Q. You -- but you do feel comfortable saying that
the concentration was somewhere between one and 14
percent, unless there was a hiccup in the system, true?

A. That's correct.

Q. And, in fact, we talked about this earlier,
we've actually looked at, you've seen this before, the
1963 document that was actually sent to Radiator
Specialty Company, that says the minimum benzene
content, the minimum amount is five percent, you've seen
that before?

A. I saw that, yes.

Q. And that was at a time period where you were

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 117 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 310 of 1330

 
Graeber, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
Q9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 115

not asking for summaries of what the results were,
correct?

A. That's correct.

Q. So, for instance, for that time period, you'd
have to rely on what somebody else was saying, would
that be fair?

JA, That's correct.

Q. In other words, whoever wrote that memo, their

characterization may be better than yours?
A. That was Frank Sedlack, I believe, and he was
the manager of technical service, the person whom I

reported to.

Q. So, you'd trust his results?

A. I don't know if that was written as a result.
Q. Whatever was written?

A. It was written in a -- to me, I don't quite

understand the way he used minimum and maximum on there.
Q. Well, but you -- you've acknowledged to this
jury that the amount of benzene in the raffinate, it

varies? It's not --

A. Yes.

Q. Tt may not be the same every day, correct?
A. That's correct.

Q. And you would not expect it to be the same

every day of every month, and every month of every year,

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 118 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 311 of 1330

 
Graeber, James
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
(16)
a7)
18)

19)

20)
(2h)
22)
a)
24)
(25)

 

Page 116
correct?
A. That is correct.
Q. That's just part of the -- some of the

uncertainty that goes with that particular unit, right?

A. Uh-huh.

Q. But one thing we do know is that whatever the
uncertainty is, whatever the range is, there was some
benzene in the raffinate that went from United States
Steel Corporation to Radiator Specialty every day they
got it, do you agree with that?

A. Yes, I would.

MR. LUBEL: That's all I have. Thank
you.
RE-EXAMINATION
BY MS. HART:

Q.) Mr. Graeber, the -- now, we know that some |

: :
benzene was in raffinate when it was shipped out, |

correct? }

A.) (Yes. )

'Q.) |All right. Now, Exhibit 2, page 2 of Exhibit)

}

2, has an analysis over a two-month period of high, low)

 

 

 

and average, correct, of the benzene composition? The!

 

 

 

‘average was what in that particular time period?)

‘AL) ‘Three percent. |

0.4 All right. Let me show you another document. |

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 119 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 312 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 117
Ol) This is titled, Typical Analysis of Clairton Raffinate, |
02) and this shows a benzene composition of five percent, do)
03) you see that?)
04) A. | Yes. |
05) Q.) Where did this -- do you recognize this|
06) particular document? |
07 A.) I believe I put that together, and it was in a
08) decument that described light oil processing and benzene)

09, production --|

10 Q.) Okay. |

1 AL -- for the president of USS Chemicals. |

12) 0.) Okay. |

13) A. Who did Ack aave very much knowledge on this|

14) subject. |

15: Q.) All right. Well, now, Exhibit 2 and the)
16) analysis attached to it is dated 1977, righle

17) A.) Uh-huh. |

18) QO.) Do you know when this particular document,

19} this particular analysis of Clairton raffinate was |

 

20) prepared? |

21 A. When was USS Chemicals formed? Do you know?
22 Q. You can't ask me questions, I'm afraid. I

23 actually do know.

24 MR. LUBEL: Keep asking her. Keep asking

25 questions, would you?

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 120 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 313 of 1330
Graeber, James
Rhyne Trial Master

 

(01)
02
(03)
a
(08)
06)
07
0 8
09
10
11
12
13
14
45)
16)
a7)
18)
19)
20)
a!)
22)
GC 3)
24)
25)

 

Page 118
A.) (It was, oh, about -- about a year after USS |
(chenicals w was formed. | . .
| Q.) (BY MS. HART) Okay. Was that in the 1960s or'
‘the 19708?) .
| (A. | 60s.

Q.) ‘okay. So, the 1960s time period is what we're)

‘talking about; is that right?!

 

a.) Yes. }
MR. LUBEL: Do you mind putting a sticker
on that?
MS. HART: Yeah, I'd be happy to do that.
This will be 6, I believe.
(Exhibit 6 marked.)

Qe (BY MS. HART) Now, as we've -- as you've)

already testified, the benzene composition in this)
particular aralsis is five percent. Do you know how |

‘that number Was arrived at?)

A.) q bel leve I did i in the same way, but not)

confining it to two months. |

‘I think at that time I talked to the |

laboratory supervisor and just said, okay, Lod at the |
(Ei format ion end tell me where -- you know, a good number |
(FOE a composition, and 1 cant tell you what time period)

[was invelved.

(0. ‘was ie longer than a | day?)

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 121 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 314 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 119
01) A.) (Oh, sure. |
02) Qe Longer than a week?
03) A. ‘1 would -- [I'm positive. |
04) oO.) Okay. So this was a multiple-day average of

05) the daily analysis that was done in the lab at Clairton)

06) of the components of raffinate; is that fair?

07 MR. LUBEL: Objection, form.
08 A. I would say it's an eyeball average.
09 Q. (BY MS. HART) Okay. But it was over a time)

10) period as opposed to one day?

11) A) Yes.)

12} QO.) Okay So in that sense, if was similar to the)
13) Exhibit 2 analysis, correct? |

14) AL Yes. |

15) Oo. Okay. And that average was five percent, in|
16) the 1960s, it was and three percent in the 1970s )
17 MR. LUBEL: Objection, form.

18) Q.) (BY MS. HART) -- of benzene -- excuse me --|

19) benzene composition of raffinate?|

20) A.) At that time frame.)
21) oC.) All right. Have you ever seen an average}
22) composition — average benzene composition in raffinate)|

23) as high as 14 percent? |
24) A.) No. If 1 did, somebody would have had their}

25) position changed in the operating unit.)

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 122 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 315 of 1330
Graeber, James
Rhyne Trial Master

 

04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

}

fa
02)

|

25°

Page 120
(Q.) (Why is that?)

(AL) ‘Because the benzene would have been way too)

}

high. The object was to make it zero. |

MS. HART: All right. That's all I have.
MR. RILEY: I think I've just got three.
And I think I need the microphone again.
MR. LUBEL: I've’ heard that before.
MR. RILEY: I'm usually pretty close.
MR. LUBEL: Yeah, but yours lead to
others asking questions.
RE-EXAMINATION
BY MR. RILEY:
Q. Mr. Graeber, I have to ask you this because
I'm unclear about something you said earlier.

When you were asked if you ever knew if
raffinate was used in Liquid Wrench, is -- what I'm
unclear about, and I believe in one of the two or three
conversations you had with Radiator Specialty that it
was mentioned that raffinate was used in Liquid Wrench;
is that correct?

A. Yes.
Q. Okay. That clears that up. Thank you, sir.

The second question is, you've talked at great
length about the chemical Safety Data Sheet, which has

been marked as Exhibit 3, and you've stated your belief,

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 123 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 316 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 121
O01 but in terms of definite personal knowledge, you're not
02 the one who could say that it definitely was received by
03 Radiator Specialty Company; is that correct?
04 A. That's correct.
05 Q. Thank you. And, finally, sir, in terms of
06 Safety Data Sheets for the employees at the Clairton
Q7 plant, have you ever seen one?
08 A. Nope.
09 MR. RILEY: That's all I have, sir.
10 Thank you very much.
11 MR. LUBEL: Thank you.
12 VIDEO OPERATOR: This concludes the
13. deposition of Mr. James Graeber. The time is 11:51
14 a.m., and we're off the video record.
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 124 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 317 of 1330
Graeber, James
Rhyne Trial Master

 

Page 122
01 CHANGES AND SIGNATURE
02 PAGELINE CHANGE REASON

03

 

04

 

05

 

06

 

O07

 

08

 

09

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

a1

 

22

 

23

 

a4

 

25

 

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 125 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 318 of 1330
Graeber, James
Rhyne Trial Master

 

Page 123
OL I, JAMES GRAEBER, have read the foregoing
02 deposition and hereby affix my signature that same is
03 true and correct, except as noted above.
04
05
06

 

07 JAMES GRAEBER
08

09 THE STATE OF )

10 COUNTY OF )

121

12 Before me, , on

 

13 this day personally appeared JAMES GRARBER, known to me
14 (or proved to me under oath or through

15 )} (description of identity

 

16 card or other document) to be the person whose name is

17 subscribed to the foregoing instrument and acknowledged

18 to me that they executed the same for the purposes and
19 consideration therein expressed.

20 Given under my hand and seal of office this

21 day of ?

22

23

24

 

25 NOTARY PUBLIC IN AND FOR
26 THE STATE OF

27 COMMISSION EXPIRES:

28

29

30

31

32

33

34

35

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 126 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 319 of 1330
Graeber, James

Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31

32

 

Page 124
CAUSE NO. A-167,693

JAMES COWEY AND RUTH ) IN THE DISTRICT COURT
COWEY )
)
PLAINTIFFS, )
)

VS. } JEFFERSON COUNTY, TEXAS

RADIATOR SPECIALTY )

COMPANY, ET AL )

DEFENDANTS . )

} 58TH JUDICIAL DISTRICT

REPORTER'S CERTIFICATION
DEPOSITION OF JAMES GRAEBER

OCTOBER 31, 2003

I, Mark A. Miller, Certified Shorthand Reporter

and for the State of Texas, hereby certify to the

following:

That the witness, JAMES GRAEBER, was duly sworn

the officer and that the transcript of the oral

deposition is a true record of the testimony given

the witness;

That the deposition transcript was submitted on

in

by

by

to the witness or to the attorney

for the witness for examination, signature and return to

me by

,

That the amount of time used by each party at the

deposition is as follows:

MR. LUBEL

sees O1 HOURS:56 MINUTE (S)

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 127 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 320 of 1330

 
Graeber, James
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33

 

MR. RILEY..... 00 HOURS:09 MINUTE (S)
MS. HART..... 00 HOURS:29 MINUTE(S)
That pursuant to information given to the
deposition officer at the time said testimony was taken,
the following includes counsel for all parties of

record:

FOR THE PLAINTIFFS:
MR. LANCK LUBEL
HEARD, ROBINS, CLOUD, LUBEL & GREENWOOD
910 TRAVIS STREET, SUITE 2020

HOUSTON, TEXAS 77002

FOR THE DEFENDANTS UNITED STATES STEEL CORPORATION,
ARISTECH CHEMICAL CORPORATION AND USX CORPORATION:
MS. LAURA CALLAWAY HART
NELSON, MULLINS, RILEY & SCARBOROUGH
1330 LADY STREET

COLUMBIA, SOUTH CAROLINA 29201

FOR THE DEFENDANT RADIATOR SPECIALTY COMPANY:

MR. JAMES M. RILEY

COATS ROSE

1001 FANNIN, SUITE 800

HOUSTON, TEXAS 77002-6707

I further certify that I am neither counsel for,
related to, nor employed by any of the parties or
attorneys in the action in which this proceeding was
taken, and further that I am not financially or

otherwise interested in the outcome of the action.

Page 125

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20

Page 128 of 131
Page 321 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 126
O1 Further certification requirements pursuant to Rule
02 203 of TRCP will be certified to after they have
03 occurred.
04 Certified to by me this 2ND of NOVEMBER, 2003.
05
06
07

 

08 Mark A. Miller

09 Texas CSR No. 1190

10 Expiration Date: 12/31/04
11

12 Nell McCallum & Associates
13 Firm Registration No. 243
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 129 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 322 of 1330
Graeber, James
Rhyne Trial Master

 

01
02
03
04
05

O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Page 127
FURTHER CERTIFICATION UNDER RULE 203 TRCP
The original deposition was/was not returned to the

deposition officer on ;

 

If returned, the attached Changes and Signature
page contains any changes and the reasons therefor;
If returned, the original deposition was delivered

to , Custodial Attorney;

 

That $ is the deposition officer's
charges to the Plaintiff for preparing the original
deposition transcript and any copies of exhibits;

That the deposition was delivered in accordance
with Rule 203.3, and that a copy of this certificate was
served on all parties shown herein on and filed with the
Clerk.

Certified to by me this day of

, 2003.

 

Mark A. Miller
Texas CSR No. 1190

Expiration Date: 12/31/04

Nell McCallum & Associates

Firm Registration No. 243

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 130 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 323 of 1330

 
Graeber, James
Rhyne Trial Master

 

Page 128

 

 

 

Transcript of Graeber, James

Case 3:18-cv-00197-RJC-DSC Document 311-2 Filed 09/02/20 Page 131 of 131
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 324 of 1330
Exhibit 3

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 1 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 325 of 1330
 

 

Transcript Report

 

Keenan, Thomas

Plaintiffs’ designations are in yellow. No counter-designations or objections were received.

Transcript of Keenan, Thomas

 

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 2 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 326 of 1330

 
Full Transcript Report

Designation Legend

 

KEENAN - (THOMAS) VOL 1

 

 

 

iranscript of Keenan, Thomas

-DSC Document 311-3 Filed 09/02/20 Page 3 of 161

Case 3:18 J .
18-C C-DSC Document 408 Filed 09/15/20 Page 327 of 1330

-C 9
Case 3:18-cv-0019 /-
Keenan, Thomas
Rhyne Trial Master

 

Page 1
O01 SUPERIOR COURT OF THE STATE OF CALIFORNTA
02 FOR THE COUNTY OF ALAMEDA
03
04 JIMMY THOMAS and : NO. RG17882514

05 SONYA THOMAS

06

07 Plaintiffs

08

09 Vv.

10

11 AKZO NOBEL COATINGS,

12 INC., et al.,

13

14 Defendants.

15

16 -~

17 June 7, 2019

18 7

19

20 Videotaped Oral Deposition of THOMAS KEENAN, as
21 Person Most Qualified ~- Ashland, LLC, taken pursuant
22 to Notice, at the EVEN Hotel Sarasota, 6231 Lake

23 Osprey Drive, Sarasota, Florida 34240, beginning at

24 11:05 a.m. before Mary Ann Smith, RPR, RMR, and Notary

25 Public.

26 -

27

28

29 VERITEXT LEGAL SOLUTIONS

30 MID-ATLANTIC REGION

31 1801 Market Street, Suite 1800
32 Philadelphia, Pennsylvania 19103

 

 

 

Transcript of Keenan, Thomas

SEN MStMOlOUNcT ACh OND ISOM DHT aOR SITE KOIS AST ORM EGTcaCEM BCE
Keenan, Thomas
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42

 

APPEARANCES}

LOCKS LAW FIRM

BY: ANDREW J. DUPONT, ESQUIRE (Via telephone.)
The Curtis Center :

601 Walnut Street

Suite 720 East

Philadelphia, Pennsylvania 19106

215.893.0100

ADupont@lockslaw.com

Counsel for Plaintiffs

BOWMAN AND BROOKE

BY: FREDDY I. FONSECA, ESQUIRE (Via telephone. }
970 West 190th Street

Suite 700

Torrance, California 90502

310.768.3068

Freddy. Fonseca@bowmanandbrooke.com

counsel for Defendant W.M. Barr & Company, Inc.

CLARK HILL LLP

BY: MICHAEL K, TCHENG, ESQUIRE (Via telephone.)
One Embarcadero Center

Suite 400

San Francisco, California 94111

415,984,8564

MTcheng@clarkhill.com

Counsel for Defendant Berg Lacquer Company

FOLEY & MANSFIELD

BY: MARK D. SAYRE, ESQUIRE
300 South Grand Avenue

Suite 2800

Los Angeles, California 90071
213.283.2147
MSayre@foleymansfield.com

Counsel for Defendant Ashland, LLC

Page 2

 

Transcript of Keenan, Thomas

Cas 197-RJC-DSC Pocument 311-3 iled O
88 OTST RICE Recument 243 Sciled 09

 
Keenan, Thomas
Rhyne Trial Master

 

Page 3
01 APPEARANCES (continued):
02
03 FRANCK & ASSOCIATES
04 BY: HERMAN FRANCK, ESQUIRE (Via telephone.)
05 910 Florin Road
06 Suite 212
07 Sacramento, California 95831
08 916.447.840022
09 Franckhermanlaw88@yahoo.com
10 Counsel for Defendant East Bay Color Service
il
12 GORDON & REES SCULLY MANSUKHANI
13° «BY: PHILLIP H, LO, ESQUIRE (Via Telephone.)
14 2211 Michelson Drive
15 Suite 400
16 Irvine, California 92612
17 949.255.6987
18 Plo@grsm.com
19 Counsel for Defendant The Savogran Company
20
21 ALSO PRESENT
22
23 LAJUANA PRUITT, Videographer
24
25 BENJAMIN NEATE, Video Technician
26
27
28
29
30
31
32
33
34
35

36

 

 

 

Transcript of Keenan, Thomas

case EER MATPZRIUDRES DosGHERT te tied Cor Ps720 Page SS0°OF P30
Keenan, Thomas
Rhyne Trial Master

 

o1

02

03

04

05

06

0?

08

a9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30

31

32

33

34

35

36

37

38

39

40

41

42

 

INDEX

WITNESS PAGE
THOMAS KEENAN

Direct Examination by Mr, DuPont....ceevevue 9
Witness Signature page... csverssecrercrsccuceae 181
Errata She@tic ces ee rescence e eee eens eee e eens 152
Certificate of Oath of Witness. ..... eee e eee 153
Reporter's Deposition Certificate... ...iseeeees 154
Letter to Witness Re: Readings... csc secseeeae 155

PLAINTIFFS! EXHIBITS

NUMBER DESCRIPTION PAGE

Exhibit 1 API Toxicological Review....ceveeee 41
Benzene Second Edition, 1960

Exhibit 2 Manufacturing Chemists’. .......eeue 52
Association Chemical Safety Data
Sheet SD-2, Properties and
Essential Information for Safe
Handling and Use of Benzene 1960,

Third Revision

Exhibit

wo

IARC Monographs On The Evaluation,, 59
Of The Carcinogenic Risk of

Chemicals To Man

Exhibit

a

Ashland Oil, Inc., Interim......... 68
Material Safety Data Sheet For

Benzene

Exhibit 5 11/11/76 Ashland Material Safety... 72
Data Sheet for benzene

Bates ASHCOLE 00912 - 00915

Exhibit 6 Excerpt from Industrial............ 77
Toxicology, Third Edition, 1974

Hamilton and Hardy textbook

Page 4

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3_ Filed 09/02/20 Page
82 Cc {- Re SC Document 408 Filed 09/15/20 Page 3

7
3

O
1

f 161
of 1330

 
Keenan, T

homas

Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33

34

 

NUMBER

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

NUMBER

Exhibit

7

10

il

12

1

PLAINTIFFS! EXHIBITS

Page 5

DESCRIPTION PAGE
9/21/1976 memorandum between....... 96
Jg.8. Sweet and D.L. Coticchia
Subject: Benzene
11/15/90 letter from Sally........ 112
Cowles, M.D., to Paul Price,

American Petroleum Institute
6/22/05 Shanghai Health Study..... 126
International Leveraged........005 130
Research Proposal
Ashland hazard determination...... 136
document for Toluene
Bates ASH-00314 - 00337
2/27/2003 Exxon Mobil MSDS........ 144
for Toluene

DEFENDANT'S EXHIBITS

DESCRIPTION PAGE
Notice of Objections......... cee aee 9

 

Transcript of Keenan, Thomas

case Fi8-W/WoIs7-RIC-DSC” Document

Lite Fi sd OeP Eee pS B98 Fb Ph a9

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

 

Page 6
O1 PROCEEDINGS
02 THE VIDEOGRAPHER: We are now on the record.
03 Please note that the microphones are
04 sensitive and make pick up whispering and private
05 conversations. Please turn off all your cell
06 phones or place them away from the microphones as
07 they can interfere with the deposition audio.
08 Recording will continue until all parties agree
09 to go off the record.
10 My name is Lajuana Pruitt, representing
11 Veritext. The date today is June the 7th, the
12 year 2019, and the time is approximately
13 11:05 a.m. This deposition is being held at 6231
14 Lake Osprey Drive in Lakewood Ranch, Florida, and
15 is being taken by counsel for the plaintiff.
16 The caption of the case is Thomas versus
17 Akzo. The case is filed in the Superior Court of
18 the State of California for the County of
19 Alameda. The case number is RG17882514. The
20 name of our witness is Tom Keenan.
21 At this time will all attorneys please -- the
22 attorneys present please say who you -- identify
23 who you are and those remotely please identify
24 who you are and the parties you represent.
25 MR. SAYRE: So here in the room is Mark
Transcript of Keenan, Thomas
as 7-RJC-DSC Document 311-3_ Filed 09/02/20 Page 9 of 161
casa ase. 7ul8 RJC-DSC Document 408 Filed 09/15/20 Pagé 333 of 1330
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 7
Sayre. I represent Ashland.

THE VIDEOGRAPHER: Gentlemen.

MR. DUPONT: Andrew DuPont, on behalf of
Jimmy and Sonya Thomas.

MR. TCHENG: And on the phone this is Michael
Tcheng, for Berg Lacquer Company.

MR. FONSECA: Freddy Fonseca, for W.M. Barr
Companies, Inc. I'm on the phone as well.

MR. LO: Philip ho, on behalf of The Savogran
Company.

MR. FRANCK: Herman Franck, for Hast Bay
Color.

THE VIDEOGRAPHER: Will our court reporter,
Mary Ann Smith, please swear our witness.

THOMAS KEENAN, called as a witness by the
Plaintiffs, having been first duly sworn, testified as
follows:

THE WITNESS: I do.

MR. SAYRE: And before we get started,
counsel for the plaintiff myself, Mark Sayre, had
a conversation and counsel for the plaintiff had
asked me to make a statement at the beginning of
the deposition with regard to the deposition so I
would be happy to do that.

I have in front of me the Defendant Ashland

 

Transcript of Keenan, Thomas

CESS FEELS REBSE BOSUMSAE TES KESSLER? Azege tte Pte0

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 8
LLC's, objection to plaintiffs' notice of taking

deposition of the person most qualified directed

-to defendant Ashland, LLC, and in brackets Thomas

Keenan. Mr. Keenan ~~ excuse me. Dr. Keenan is
here to testify. We have gone through the
notice. This notice of objection goes through
each category and provides legal objections.

We have met with Dr. Keenan yesterday and
we've determined that he has knowledge with
regard to categories 20 -- let me make sure of
this. 27 -- just confirm. 27, 30, and 31. We
will rely on our objections to the other
categories and we would be happy to meet and
confer at another time with Mr. DuPont concerning
those other categories, but for the purposes of
today in this deposition he's being offered and
he has knowledge with regard to those categories.

And I will make as an exhibit to the
deposition a copy of the notice of objection that
I mentioned. Just as a housekeeping matter, the
copy I have in front of me is highlighted so I
don't want to use that, but if it's all right
with all parties including the plaintiff, I would
be happy to provide the reporter a digital copy

so she can attach that.

 

Transcript of Keenan, Thomas

Case _3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 11 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 335 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

 

Page 9
OL MR. DUPONT: That's agreeable.
02 MR. SAYRE: We're good to go.
03 (Defendant's Exhibit No. 1 was marked for
04 identification.)
05 DIRECT EXAMINATION
O06 BY MR. DUPONT:
07 QO. Would you give us your full name, please.
08 AY Sure. My full: name:is Thomas. Harry Keenan.
09 Q. Dr. Keenan, you havea Ph.D.; 1s that
10 correct?
11 A. That's correct.
12 Q. And you are testifying here on. behalf: of
13 Ashland, LLC?
14 A. On. behalf of Ashland, yes.
15 Q. And you understand that your testimony here
16 today is binding upon Ashland as its representative?
17 MR. SAYRE: Objection to form. You can
18 answer.
19 A. That's my understanding, that I'm
20 representing Ashland in this deposition.
21 Q. And you have done this on at least two
22 occasions in the past where you've been asked to
23 testify as a representative of Ashland?
24 A. Yes.
25 Q. We're taking this deposition remotely and
THOMAS) VOL 1
Transcript of Keenan, Thomas
-DSC D t 167

ocument 311-3 _. led Ogi0p/g0 page 1?

J oO
C-DSC Document 408 File 115/20 Page 336 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 10
speaking to each other over the phone, so if at any
point in time I ask you a question and you do not
understand it, would you please tell me that?

A. T will. |

Q. And if you answer a question, will you agree
that you answered it because you both heard it and
understood it?

A. Yes.

OQ. We need to do our best to not speak over each
other so that the court reporter can write everything
down that we are both saying, so would you please
allow me a little time to finish my questions before
you begin your response?

A. T will.

Q. And you are generally familiar with
deposition procedures based on your experiences in the
past?

A. I am.

Q. So would you begin, please, by describing
your employment dates and positions that you've held
with Ashland?

A. Okay. I started with Ashland in December of
1989 as a toxicologist.. I continued working there
until I retired on December 31, 2014. During that

time period, the first five to ten years I was

 

NAN -

KEE
(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 13 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 337 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 11

01 primarily doing toxicology support. as. consulting

02 services, but also supporting MSDS and. label création.

03 After that I. became more -- got more responsibilities,

04 TI added industrial hygiene, more MSDS preparation.

05 During the 2000s. I had some: responsibility

06 for environmental health and safety in a broader

O07 context. In 2011-T was over in: Europe for a while

08 managing our: European environmental health and safety

09 group and when I came back I: managed. the environmental

10 health and safety and this is including MSDS and.label

ll production for our water treatment chemical company.

12 And then my last few months that I was at Ashland I

13 was helping get that company: ready for sale to another

14 entity and. then I retired.

15 Q. Have you had an opportunity to prepare for

16 your deposition today?

17 A. I have.

18 Q. And what did you do to prepare?

19 A. I met with counsel yesterday and then I also

20 reviewed prior a deposition.

21 Q. Which prior deposition?

22 A. It was con -- I think it's Cacoilo. Cacoilo.

23 I can't pronounce the name, but it's something like

24 that. It was in 2016.

25 Q. It was in the Milton Cacoilo case?

(T HOMAS) VOL {
Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3_ Filed 09/02/20 Page 14 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Pagé 338 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

A. Yes.

Q. And that's C-a-c-o-i-l-o for the record.

Other than the transcript of your deposition

in the Cacoilo case, did you review any other
documents in order to prepare for your deposition?

A. I did not actually observe any other
documents. We discussed documents, but we did not --
I did not look at them.

Q. What documents did you discuss?

MR. SAYRE: I'm going to object on the basis
of attorney-client privilege. Obviously the
communications themselves are privileged. So
instruct him not to answer that question.

Any question that does not call for the
communication between a client and an attorney is
obviously fair game. It's just you can't ask him
about the conversation.

Q. Did you see the documents that were
discussed?

A. No, I did not.

Q. What is your understanding as to what you
will be testifying about here today?

A. My understanding, TI will be probably a little
bit broader than what the statements say, but

essentially the health hazards of benzene and

Page 12

 

Transcript of Keenan, Thomas

Case _3:18-cv-00197-RJC-DSC
Case 3:18-cv-00197-RJC-DSC

Document 311-3 Filed 09/02/20 Page 15 of 161
Document 408 Filed 09/15/20 Page 339 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 13
benzene-containing solvents and benzene composition in
solvents. And Ashland's knowledge during that time
period.

MR. SAYRE: I'm sorry. I'm sorry, Counsel.

He hadn't finished his answer. .

A. I added something and, unfortunately, I was
adding it just as you were starting to talk. It was
adding the perspective and Ashland's knowledge of
those issues.

Q. All right. So, in addition to the topics of
the health hazards of benzene and the benzene content
of solvents, you understand that you're testifying
about Ashland's knowledge of the health hazards of
benzene?

MR. SAYRE: I'm going to object to the
question. It misstates testimony.
You can answer.

A. My perspective is I'm going to be testifying
as to what Ashland knew during certain time periods
about the health hazards of benzene.

Q. During what time periods?

A. Depends on -- well, I will be able to cover,
I think, most of the time period that's relevant.

Q. And what is your understanding of what that

time period that is relevant?

 

Transcript of Keenan, Thomas

Case SE CROOTS ICSE BSSUMEN 208 ILS ESASAS? Page sad Sr Eso

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 14
MR. SAYRE: I'm going to object to this

question and the line of questioning on the basis

that it calls for speculation as to what you want

to ask. He's going off the notice of the

deposition, so he's trying to restate what's in

your notice, which is unfair to the witness.

Obviously if you have questions concerning these

matters, please ask them, but his understanding

is irrelevant.

You can answer.

A. I'm not certain what the time period is. I
mean, we mentioned it yesterday. I vaguely remember
it was late '60s, early '70s, something like that,
until '90s or 2000s. I can't remember.

Q. Have you ever conducted an investigation into
what Ashland knew about the health hazards of benzene
in the 1960s and the 1970s?

A. And I would -- I'm not sure what you mean by
investigation. Could you be a little bit --

Os You began to work for Ashland in 1989;

correct?
A. That's. correct.
Q. So you were not employed by Ashland in the

1960s and 1970s; right?

A. That is correct.

 

ENAN -

KE
(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case_3:18-cv-00197-RJC-DSC

ocument 311-3 _Filed_09/02/20 Page 17 of 161

D
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 341 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 15

Ol Q. And you understand: that we're -- T've asked

02 to question somebody on behalf of Ashland about: what

O03 Ashland knew about. the health hazards of benzene,

04 including in: the period of the 1960s and.1970s;

05 correct?

06 A. Yes. That's what. you're asking, yes.

O07 QO. So have you. done anything to obtain

08 information about what Ashland knew about the health

09 hazards of benzene. in the 1960s and:1970s?

10 Ay Not. specifically for today, but: while. I was

11 still an employee before. 1 retired I have had

12 interviews with people who were working during that

13 time period, plus I would have gained knowledge of

14 some of the procedures during that time period before

15 I started just because of what I was doing, but I also

16 specifically sought out people that were responsible

17 during that time period to gain knowledge about

18 benzene manufacturer and what the company knew about

19 benzene health hazards during that time period.

20 QO. So the first thing you told me that you did

21 was to interview employees who were with Ashland from

22 the '60s and '70s?

23 A. That were responsible for some of these

24 areas, yes. Some of them may not have been directly

25 responsible, but had a history at that time. A lot of
KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

CASSETTES RIC ASE DOME 205 FrIeP ESAS HE? Page 33 Seo

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 16
them were retirees by the time I interviewed them.
Q. Who did you interview?
A. IT may not be all inclusive because it's been

some time ago, but my memory is Dick Toeniskoetter,
who I was reporting to when I first was hired on. He
covered from the early '70s until '93 as responsible
for environmental health and safety.

Prior to that there was Jack Sweet. Jack was
responsible from the late '60s until into the early
'90s for the labeling system for the distribution
company.

IT interviewed Scotty Patrick. Scotty was,
when I interviewed him, was an executive vice
president of Ashland, but he was responsible for the
manufacturer of benzene. He helped put some of the
systems in place in the Catlettsburg refinery.

Ernie Purdue, who was the technician at the
Catlettsburg refinery who did a lot of analytical
analysis of the benzene being produced. And Buddy
Whitlock, who was in our distribution business and he
was responsible for the technical specifications for
the distribution products.

IT may have left some others off, but that's
my memory right now of who I interviewed in the past.

Q. The first gentleman's name who you gave me

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 19 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 343 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 17
was -7
A. Dick Toeniskoetter.
Q. -- Dick Toeniskoetter?
A. Yes.
Q. How do you spell his last name?
A. All right. It's been a while. I'll try.

T-o-e-n-i-s-k-o-e-t-t-e-r.

Q. And what did you learn from -- well, let's
back up. Let's go in chronological order here.

What were Scotty Patrick's years of
employment at Ashland?

A. I don't know when he started. He retired, I
believe, in the 2000s some time. I don't know the
exact: time period of his employment.

Q. What were Ernie Purdue's years of employment
at Ashland?

A. Once again, I'm not going to be able to cite
starting dates and ending dates. Ernie would have
retired before Scotty, but probably in the '90s I
would assume.

Q. Another thing you said that you did to learn
about what Ashland's activities and knowledge about
benzene were in the 1960s and 1970s was to seek out
people who had responsibility in the area. Is that

the same as your interviews with the five people that

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 20 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 344 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

you listed for me or was that something different than
interviewing them?

MR. SAYRE: I'll object to the form of the
question.

And, Counsel, by the way, when I object to
the form I do that shorthand so that it doesn't
interrupt your deposition, but if you need a
basis for the objection to correct your question,
if you want to know it, please ask and I'd be
happy to provide. Is that agreeable?

MR. DUPONT: Yes.

MR. SAYRE: Go ahead.

A. The people that I interviewed were
responsible for a lot of this area. That's the reason
why I interviewed them.

BY MR. DUPONT:

Q. All right. So when you generally told me
about seeking out people who had responsibility to
talk to, those are the five people that you've told me
about, there's no additional people I need to ask you
about?

A. Well, none that I recall at this point.

We're talking at least almost ten years ago or more
that I did this activity.

Q. So it's your estimation that these interviews

Page 18

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 21 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 345 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
O02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 19
that you conducted were approximately ten or more
years ago?

A. Yes.

Q. Did you create any type of notes or
memorandum as the result of or during the course of
these interviews?

A, No, I didn't.

Q. Did you-read the transcripts of depositions
given by other Ashland employees or former employees
in-ordér to learn about Ashland!s historic activities
and knowledge?

MR. SAYRE: Objection to form.
A. Yes. I've read depositions from some of

these individuals, yes.

Q. Which depositions did you read?

A. I don't recall. I mean, it's been a long
time.

Q. Did you keep any file of materials that you

have reviewed or relied upon in order to testify on
behalf of Ashland?
A. IT have not personally kept a file.
Q. Has a file been kept by Ashland or its
attorneys with that information?
MR. SAYRE: Objection. Calls for

speculation, lacks foundation. You can answer.

 

NAN -

KEENA
(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-0
Case 3:18-cv-00

-RJC-DSC Document 311-3 _ Filed 09/02/20 Page 22 of 161
JC-DSC Document 408 Filed 09/15/20 Page 346 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 20
A. There was information in a file when I was
employed at Ashland. I cannot tell you whether it

still exists or not.

Q. What was the name of that file?
A. It was just Benzene.
Q. Through your interviews did you learn about

Ashland manufacturing benzene?

A. I did.

QO. What did you learn?

A. I learned that we first started to
manufacture benzene in 1958 at the Buffalo refinery,
and in 1961 we also started producing benzene in
Catlettsburg, Kentucky. We were using what was called
the UOP process and that was -- we only used the UOP
process at the Buffalo refinery and we used ~~ what
was it.

Something started -~- it was a deacylation
process that was used and it's HYD. I can't -- I
can't remember the name of the process that we used at
Catlettsburg, but it used a separate stream from the
UOP process and it was more efficient than the UOP
process.

Q. Did Ashland manufacture benzene at any
facility other than the Buffalo refinery and

Catlettsburg refinery?

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 23 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 347 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 21

A, No. Those are the only two locations Ashland
manufactured benzene.

Q. And Ashland began to manufacture benzene at
the Buffalo refinery in 1958?

A. That's my recollection, yes.

Q. Until what year did Ashland continue to
manufacture benzene at the Buffalo refinery?

A. I don't know the answer to that. They
decommissioned the Buffalo refinery before I got there
and I don't know when that occurred.

Q. Do you know by decade when Ashland stopped
manufacturing benzene at the Buffalo refinery?

A. It would be a guess by me at this point. I
don't know. I know the refinery had been shut for
some time when I got there in '89.

QO. Ashland began to manufacture benzene at the
Catlettsburg refinery in 1961?

A. That's correct.

Q. And that was Catlettsburg, Kentucky?

A. Yes.

Q. Until what year did Ashland manufacturer
benzene at the Catlettsburg, Kentucky refinery?

A. It's. my understanding they quit manufacturing
in 1989 or late '80s. It might have been earlier than

‘89, but sometime in that time period.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 24 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 348 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 22

Q. Do you know why Ashland stopped manufacturing
benzene at the Catlettsburg refinery?

A. No, I do not know the reason.

Q. What did Ashland do with the benzene that was
manufactured at the Buffalo refinery?

A. My understanding is that it was all corporate
accounts and they put it into tankers on the lake and
I believe it went to Dow primarily.

QO. When you say corporate account, describe to
me what you mean?

A. Large accounts using large volumes of this
material. Neither refinery had drumming capabilities
so everything that was manufactured there was shipped
in bulk. So barge and tanker quantities.

Q. So the Buffalo Ashland refinery shipped
benzene by barges that navigated on water as one
method?

A. Tankers. Because Lake Erie, Lake Ontario.

MR. SAYRE: Objection. Misstates testimony.

To the last question.

Q. Did the Buffalo Ashland refinery distribute
benzene on railroad cars?

A. Not to my understanding.

Q. Did the Ashland Buffalo refinery distribute

benzene in truck tanks?

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 25 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 349 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 23
A. That's not my understanding. What I was
informed was that it was all by tanker.
Q. What did Ashland do with the benzene that was
manufactured at the Catlettsburg, Kentucky refinery?
A. My understanding there it was all barge
shipments on the Ohio River and one of the customers,
I don't know all of them, but the one that I remember

is Hooker.

QO. The company was Hooker?

A. Yes.

Q. What type of company was Hooker?

A. I'm sorry. It was a chemical company, but I

don't know what they were doing with the benzene.

Q. Did Ashland also distribute benzene that was
manufactured by other companies?

A. Yes.

Q. During what periods of time did Ashland
distribute benzene manufactured by other companies?
A. My understanding is that we were -- did
drumming operations of benzene from late '60s, early

'70s until about 1977.

Q. And who was it that told you -- or what was
your source of information that Ashland was in the
business of drumming benzene for distribution --

strike that.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 _ Filed 09/02/20 Page 26 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 350 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 24
When you're saying drumming benzene, you mean
taking benzene and putting it into 55 gallon drums and
shipping it out to customers?

A. That's one of the possible -- yes, that was a
possibility. They could have also been doing other
things with it, but, yes, drumming operations and
specifically saying they're taking it from bulk and
putting it into 55-gallon drums.

Q. Did Ashland distribute other companies!
manufactured benzene using containers other than
55-gallon drums?

A. I don't know the answer to that.

Q. Did Ashland have a business that involved
blending chemicals on behalf of other companies?

A. Yes.

Q. During which years did Ashland blend
chemicals on behalf of other companies?

A. Well, we first acquired a distribution
business in 1956 and we sold the distribution business
in 2011. So, during that time period, if requested by
a customer, we would blend solvents for them.

Q. What was the name of the distribution
business that Ashland acquired in 1956?

A. I think it was Brunoco, B-r-u-n-o-c-o. I

think that's right, but I'm not a hundred percent sure

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 27 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 351 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 25
about that. Might have been JW Brown or JT Brown or
something like that. There were several companies
that they acquired. I don't remember the name of the
first one.

QO. Where were Ashland's benzene distribution
operations located?

A. Well, there were a lot of distribution sites.
There were 20 to 30 distribution sites across the
country and I don't know which ones handled benzene.
And it would vary depending upon the time period and
what the customers were requesting. If there was no
customer in the area that wanted benzene that facility
would not have benzene on site. It was all
customer-driven demand.

Q. And which areas of the country -~ strike
that.

Where were Ashland's blending operations
located?

A. Well, most of the distribution sites had
blending capabilities. So most of the sites would
have it.

Q. Did Ashland blend benzene with other
chemicals on behalf of its customers?

A. I don't have any specific knowledge of that

so I can't say one way or the other. I do know we

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3_ Filed 09/02/20 Page 28 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 352 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 26
sold benzene in drums, but that's all that I remember
at this point.

Q. Have you ever undertaken to determine who
Ashland's customers were that it blended product on
behalf of that included benzene as an ingredient?

MR. SAYRE: Object to the question as calling
for speculation. I think he just said he didn't
know one way or the other.

You can answer,

A. I have not conducted an investigation trying
to ascertain if Ashland blended benzene with other
solvents or, if they did, who their customers would
have been.

Q. When Ashland blended products containing
benzene as an ingredient on behalf of its customers,
do you know who determined what the formula for the
products would be?

A. Could you repeat that. I'm not sure I got it
all.

Q. Sure. When Ashland blended products
containing benzene on behalf of its customers, do you
know who made the decision as to what the formula of
the product would be?

MR. SAYRE: I'm going to object to the

question. It calls for speculation.

 

Transcript of Keenan, Thomas

Case_3:18-cv-00197-RJC-DS

Document 311-3 Filed_09/02/20 Page 29 of 161

C
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 353 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 27

O1 Maybe I misunderstood. I thought he said

02 that he didn't know if Ashland blended for

03 customers. But that's my objection.

04 You can answer.

05 A. What I said was I didn't know if they blended

06 benzene for customers. We did blend for customers and

O07 my understanding is it was all based upon their

08 formulas as what they wanted in the product and then

09 Ashland would follow their guidance as far as if they

10 wanted 50 percent acetone and 50 percent ethanol we

11 would do that for them. But that would be driven from

12 them and not Ashland putting that product together and

13 saying, we've got this for sale. We wouldn't be able

14 to anticipate what their needs were in these solvents.

15 Q. What is your basis for that answer?

16 A. Well, my basis is for at least working with a

17 company for at least 15 years or around 15 years while

18 the distribution business was there and understanding

19 what the business model was. It wasn't that they were

20 developing and designing products. That was just not

21 what that business was all about. It was about

22 providing solvent blends or solvents, pure solvents,

23 to customers and not to develop unique products.

24 Q. Have you spoken with anybody or seen any

25 documents that describe how the decision was made
Transcript of Keenan, Thomas

CHESS BOOTS RICE BOSSA Fbb SESS ASHE A228! st, UP ds0

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
Q3
O04
O05
06
07
08

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Qo.

Page 28
about what the formula would be for products that were
blended by Ashland on behalf of customers in the '60s
and '70s?

A. I've seen -- no. If I'm understanding the
question right, you're asking me if I've seen
information from customers specifying what the blends
would be. Is that what you asked me?

MR. SAYRE: Is that right, Counsel?

Q. No. let me back up. And thank you for
asking me to clarify that.

You told me that your answer as to who made
the decision about what a formula for the product that
Ashland blended would be was based on your experience
of about 15 years working with Ashland; is that right?

A. With Ashland distribution being part of the
company, yeah. They were -- there from '89 when I
started until 2011, so that's 12 years. But, yes,
during that time period I understood the business
model.

Q. And are you assuming that Ashland had the
same business model in the 1960s and 1970s in terms of
how the decision was made on what the formula of a
blend made by Ashland would be?

MR. SAYRE: Objection to the form of the

question as to assume. You can answer.

 

Transcript of Keenan, Thomas

RSP AEBSE Bocumen 40s? ried ogta0 Bags Soe°or L330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 29

A. Well, I have no direct knowledge during that
time period, but it would make sense -- it would not
make sense, to me anyway, that they would have had a
different model prior to that just because it's a very
simple business model. They source chemicals from
other manufacturers and they provide it based upon the
customer demand or request.

And so they have sources, they know what some
of the solvents are that are high volume as far as
what customers in that area need, so they'd require
that. But if there was specific things that.were
requested by a customer for, in the situation of a
blend, that was not something Ashland created on its
own. The customer would say, can you blend A, B, C
together and Ashland would do that. And the customer
would specify the concentrations of each component.

Q. Has anybody told you how the decision was
made in the 1960s and 1970s as to what the formula for
a blend of product blended by Ashland on behalf of the
customer would be?

MR. LO: Objection. Calls for speculation.

This is Phillip Lo.

MR. SAYRE: Do we have an agreement that one

objection is good for all?

MR. DUPONT: One objection by a defendant is

 

Transcript of Keenan, Thomas

CAE PE USRARTCDSES AeecHeRR ABS FeO IEG" page sss Bt 1380

 
Keenan, Thomas
Rhyne Trial Master

 

Page 30
OL good for all defendants.
Q2 MR. SAYRE: Thank you, Counsel.
03 MR. LO: Thank you.
04 MR. SAYRE: Do you have the question in mind?
05 A. Could you repeat the question, please.

O06 BY MR. DUPONT:

07 Q. Yeah. What I'm just trying to learn is, did
08 anybody tell you how the decision was made about what
09 chemicals would go into a blend that Ashland made for

10 a customer during the 1960s and 1970s?

11 A. I did not specifically ask anyone that

12 question, no. I'm sorry?

13 | Q. Were you finished your response?

14 A. I don't remember what I was going to say.
15 MR. SAYRE: You said something about

16 documents. Or he did.

1? THE WITNESS: He did. I didn't say

18 documents.

19 MR. SAYRE: All right. Next question.

20 BY MR. DUPONT:

21 Q. Have you seen any documents that provided you
22 with information about how the decision was made on

23 what chemicals would go into a blend made by Ashland
24 for a customer in the '60s and '70s?

25 A. No, I have not seen documents that would --

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 33 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 357 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 31
that cover that area.

Q. When Ashland blended products on behalf of
the customer in the '60s and '70s, who made the
decision about what warning information would be
provided for the blend?

DEFENSE COUNSEL: Calls for speculation.

A. During the '60s and '70s there was -- the
requirement for hazard warnings was not there. The
labeling, Ashland labeling started ~~ well, they
stenciled the name of the product and the company on
the labels, sorry, on the drums up until about 1970,
'69, '70. At that time period they implemented a
labeling program which provided information on the
chemical name, the logo of the company. And if there
was some specific guidance from trade associations or
other agencies at that time period, they would put
that information on.

I think '71 might have been about the start
of that with the federal Hazardous Substance Labeling
Act for certain select -- I think there's 30 chemicals
total. And even that was focused on consumer products
and not industrial products such as these,

So during that time period there wasn't
really specific requirements, but Ashland was

providing labels and also started to provide MSDSs in

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 34 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 358 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 32
the late '60s and during the '70s. The MSDS
requirement, as I understand it, didn't really come
about until 1985.

Q. So once Ashland began to provide labeling
information and MSDS for chemicals, at least for some
chemicals in 1969, 1970 going forward, was it Ashland
that determined what language would go on to a label
for an MSDS?

A. Not at the beginning because a lot of that
was -- there was documents out there from National
Safety Counsel, from Manufacturing Chemists'
Association, from the American Petroleum Institute
which selected chemicals. They provided
recommendations as to what labels should look like or
hazard warnings and they produced documents that were
also could be provided upon request to customers
during that time period.

It was probably in the early '70s -- well, in
late '60s that Ashland was starting to also develop a
hazard determination procedure and to provide MSDSs
and labels, which some of those products would have
been Ashland coming up with the recommendations for
warnings, but some of it would be relied upon trade
associations and other agencies too.

Q. In what year did Ashland first provide a

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 35 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 359 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 33

Ol label with warning information on a container that had
02 benzene in it that it sold to a customer?
03 A. I don't know the exact date, but I think it
04 was around '71.
05 (Telephone interruption.)
06 MR. SAYRE: May we take a short break?
Q7 THE WITNESS: Yeah, we need to take a break.
08 I'm sorry.
09 THE VIDEOGRAPHER: We're going off the record
10 at 11:48.
11 (Recess from 11:48 a.m. to 11:59 a.m.)
12 THE VIDEOGRAPHER: We're back on the record.
13 The time is 11:59 a.m.
14 BY MR. DUPONT:
15 Q. Dr. Keenan, before the break we began
16 discussing when Ashland started putting a label on
17 benzene that is, distributed to customers, and you told
18 me that the year was 1971 when that started?
19 A. It was around 1971, yes. TI don't know
20 whether that's the exact date, but that's the time
21 period that I recall.
22 Q. Before. 1971, when Ashland sold benzene to a
23 customer did it provide any type of information off of
24 a label about the health hazards of benzene?
25 AY My understanding is that if a customer

KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3_ Filed 09/02/20 Page 36 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 360 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 34

O01 requested information that there was. information

02 available such as the document. from the American

03 Petroleum Institute and the document from -- yeah, and

04 document from the Manufacturing. Chemists! Association

05 at that time period also.

06 QO. What. document from the American Petroleum

O07 Institute did Ashland provide to a customer if the

08 customer requested information on benzene before 1971?

09 A. There was that report in 1960, I think it

10 was, from Drinker. I think it was Drinker. . And then

11 Manufacturing Chemists! Association also put almost

12 like a MSDS, but not per se, and I think 1960 was

13 about the date:on that one also.

14 Q. Was the American Petroleum Institute 1960

15 document by Drinker the API Toxicological Review

16 Benzene?

17 A. Without having it in front of me I can't say

18 that for certain, but I think that was the title,

19 Q. And why was it only provided, that document,

20 to a customer if the customer requested it?

21 MR. SAYRE: Objection to form.

22 A. Could you repeat it because somebody joined

23 in and I didn't hear the full question.

24 Q. Why did Ashland only provide its customers

25 with the API 1960 toxicological review for benzene
KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 37 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 361 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 35
when a customer requested it?
MR. SAYRE: Objection to form.

Argumentative. You can answer it.

A. I don't know the answer to that.

Q. Why did Ashland not automatically send
customers the API toxicological review on benzene from
1960 when it shipped benzene to them?

| MR. SAYRE: Same objection. Same basis.

A. At that time period there was no requirements
to provide information on products and so I can't
answer one way or the other. I have no -- I don't
know why the decisions not to send it or send it were
made in that time period.

QO. When you say there was no requirement to
provide that type of information to customers in that
time period, what requirement are you referring to?

A, There was no requirement, so that's what I
was referring to. I'm not aware of any legal
requirements to provide that information along with
products in that time period.

Q. When you say legal requirement -- I
apologize. When you say legal requirements, are you
talking about a law requiring that Ashland provide
information on the health hazards of benzene?

MR. SAYRE: Objection to form.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 38 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 362 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 36

Ol A. During that time period, 1960s and '70s,

02 there was no requirement for that, that's correct.

03 Q. At some point in time did a law come into

04 place that did require Ashland to provide information

O5 on the health hazards of benzene?

06 A. Yes.

O07 Q. When was that?

08 A. I think it was published in '84 and the

09 requirements started in '85 for internal employees,

10 and '85, '86 for external. For customers.

11 Q. Did Ashland provide information on the health

12 hazards of benzene at some time before 1971 and 1984?

13 A. You mean from the time period '71 to '84?

14 QO. Yes.

15 A. Yes. Yes, we did.

16 Q. So at some point Ashland decided, before

17 there was a law in place requiring it to provide

18 information to customers, that it would provide health

19 hazard information on benzene?

20 A. Benzene and other products we sold, yes.

21 Q. Se why was the decision made in 1971 to start

22 providing information on the health hazards: of

23 benzene?

24 MR. SAYRE: Objection to form.

25 A. T don't know the answers to what the thought
KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 39 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 363 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

Page 37

 

O01 process: was. to implement the hazard communication
02 system that they did in the late .'60s, early '70s, but
03 that decision was made and they continued: to. provide
04 that» information through when the hazard:communication
05 standard was implemented in the "80s.
06 Q. Did the APTI toxicological review of 1960
07 provide the reader with information about leukemia
08 resulting from exposure to benzene?
09 A. I don't -- I can't say one way or the other.
10 I haven't reviewed that document in quite some time.
11 Q. What was the Manufacturing Chemists'
12 Association's document that Ashland provided to
13 customers, if requested, on the topic of benzene
14 before 1971?
15 A. I don't recall the title of it. I just
16 remember that there was a document, but the specifics
17 of it, without seeing it, I don't recall what that
18 was.
19 Q. Was the name of the Manufacturing Chemists'
20 Association's document Chemical Safety Data Sheet SD-2
21 for benzene?
22 A. I'm not sure what the title was. It sounds
23 plausible, but that's all I can say is that that title
24 is -- sounds like it could be it, but until I see it I
25 can't really say one way or the other.

KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 40 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 364 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 38
O1 MR. DUPONT: To our video technician, could
Q2 you give me your e-mail address, please.
03 THE VIDEO TECHNICIAN: Sure. It's Benjamin,
04 the letter B, n-e-a-t-e, at Gmail.com.
05 MR. DUPONT: I'm sorry. Benjamin.
06 THE VIDEO TECHNICIAN: The letter B. And
07 then it's my last name, which is N-e-a-t-e, like
08 the word neat with a silent E at the end, at
09 Gmail.com.

10 BY MR. DUPONT:

11 'Q. All right, Dr. Keenan, I'm going to see if I
12 can get these documents over to you.

13 A. Okay.

14 Q. So once Ashland put a label on the benzene

15 that it sold to customers in around 1971, what did

16 that label say?

17 A. T don't recall what it said. I would have to
18 see the label. And I don't believe they started --

19 I'm sorry. I don't believe they started dating the

20 labels until about 1974, so the only thing I recall is
21 that there was no date on those labels until '74.

22 Q. Does Ashland still have copies of the labels
23 it used on benzene when they started putting labels on
24 benzene in the 1970s?

25 A. I have seen them before. I cannot say one

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 41 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 365 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Page 39
O1 way or the other whether they're still there, but I

02 have seen them in depositions before.

03 Q. Did Ashland place a warning about -- strike
04 that.
05 Did: Ashland place a warning about benzene

06 causing aplastic anemia on a label that it used to
O07 sell benzene to customers. on?

08 A. Once again, I don't recall exactly what was
09 provided on the labels at that: time period... Ido

10 recall. that. the MSDSs would have addressed aplastic
11 anemia during the '/0s.. I don't remember the exact
12 dates on that, but during the !'70s they did have

13 aplastic anemia prior to "77.

14 Q. What was the first date that Ashland put a
15 aplastic anemia warning on a label -- strike that.
16 What was the date of -the first MSDS

17 distributed by Ashland that contained an aplastic

18 anemia warning on it for benzene?

19 A. I don't recall the exact date. Tt was early
20 70s.
21 Q. Did Ashland sell benzene to customers in the

22 1960s and 1970s which put the benzene into consumer
23 products?
24 MR. SAYRE: Objection. Calls for

25 speculation, lacks foundation.

 

 

 

KEENAN -
(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 42 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 366 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Page 40
Ol You can answer.
02 A. Yeah, I don't know the answer to that one way

03 or the other. And I don't believe we started

04 selling ~- well, I don't know the answer. Just forget
O05 that.
06 Q. Did Ashland have any type of policy in the

O07 1960s and 1970s that it would not sell benzene for use
08 in consumer products?
09 A. I don't know the answer to that one way or

10 the other.

11 MR. DUPONT: All right. Our videographer,
12 did you receive the documents I sent to you?

13 THE VIDEO TECHNICIAN: I have been refreshing
14 my e-mail. I don't see it yet. Did you just

15 send it now?

16 MR. DUPONT: Yes.

17 THE VIDEO TECHNICIAN: I'm not seeing it in
18 my e-mail. Here we go.

19 MR. DUPONT: Let's begin with the document
20 that has PDF API Toxicological Review Benzene

21 1967. Would you be kind enough to show that to
22 the witness.

23 THE VIDEO TECHNICIAN: Sure. If you just
24 give me one second, I have to pull it into the
25 program. Sorry. Bear with me one minute.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 43 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 367 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Ol
O02
03
04
O5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 41
Which one did you want up first?
MR. DUPONT: API Toxicological Review Benzene
1960,
THE VIDEO TECHNICIAN: This one right?
MR. DUPONT: Yes.
THE VIDEO TECHNICIAN: Okay.
MR. DUPONT: Let's mark this as Exhibit 1 to
the deposition.
(Plaintiffs' Exhibit No. 1 was marked for
identification. )
BY MR. DUPONT:

Q. Dr. Keenan, I've marked as Exhibit 1 a
document with the title API Toxicological Review
Benzene, Second Edition, 1960. Can you see that?

A. No, not yet.

Q. Our technician has blown up the front page of
the API Toxicological Review Benzene, Second Edition,
1960. Can you see it now?

A. No, we're still not seeing it here.

MR. SAYRE: Technology promises so much.

THE WITNESS: Yes.

THE VIDEO TECHNICIAN: There's a way to make
it full screen. If you go to the share section.
on there there should be four arrows to make the

document share full screen.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 44 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 368 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 42

MR. SAYRE: We don't see anything other than
the witness's face.

THE VIDEO TECHNICIAN: I'm not sure why
you're not. It should be up there.

MR. DUPONT: In the top right-hand corner are
there four arrows pointing in if you put the
mouse up there?

MR. SAYRE: Hey, gang, sorry to interrupt.
Let's go off the record so the reporter can help
without typing. Everyone agrees.

MR. DUPONT: Yes. Thank you.

THE VIDEOGRAPHER: We're going off the record
at 12:18.

(Discussion off the record.)

THE VIDEOGRAPHER: We're back on the record
at 12:18.

MR. SAYRE: And, Andrew, I would like you to
represent that this is a full and complete copy
of what this document purports to be as its
title.

MR. DUPONT: Let me ask the question first.

BY MR. DUPONT:
Q. Dr. Keenan; we have put on the screen on the
computer in front of you an image of the API

Toxicological Review Benzene, Second Edition, 1960,

 

 

NAN -

KEENA
(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 45 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 369 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11

 

which 18 markedas. Exhibit 1. Is this the API's
document from 1960 that: you-reférred to as having been
prepared by Philip Drinker?
MR. SAYRE: And again, I'd asked can you
represent that this is a full and complete copy?
MR. DUPONT: Yes.
MR. SAYRE: Okay. Thank you. Go ahead.
A. Yes, it -is:
BY ‘MR. DUPONT:
Q. And it'’s-your understanding that this

document was provided to customers of Ashland if

Page 43

 

12 requested when they purchased benzene?

13 A. That's my. understanding, yes.

14 Q. And this document was provided for the period

15 of time before 1971 when labels weren't on the benzene

16 that: Ashland. sold?

17 A. I don't know whether it stopped in 1971. 1

18 don't know the end date when they stopped sending this

19 out up on request.

20 Q. Is your expectation that after 1971 if a

21 customer requested information on the health hazards

22 of benzene, that this API Toxicological Review Benzene

23 1960 would have been provided to them?

24 A. Well, I don't. know when they would have

25 stopped sending this out. You got. to understand that
KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 46 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 370 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 44

01 Ashland was still in the process of implementing a

02 system at that standpoint and whether there could have

03 been overlap they might have continued to send it out

04 and for the benzene that we manufactured a lot of the

05 customers probably already had this document in their

06 file because of just being members of the American

O07 Petroleum Institute.

Q8 QO. Were some of Ashland's benzene customers not

09 members of the American Petroleum Institute?

10 MR. LO: Calls for speculation.

11 THE COURT REPORTER: Can you identify

12 yourself, please.

13 MR. LO: Sure. Philip Lo. Sorry.

14 A. I don't know the answer to that.

15 MR. SAYRE: Since one objection is good for

16 all, feel free to just put defense counsel.

17 THE COURT REPORTER: Thank you.

18 MR. DUPONT: For our videographer, can we go

19 to page 4 of the document. And could you blow up

20 the paragraph on the right-hand column. It's the

21 second full paragraph and it says "The bone

22 marrow" as the first words.

23 THE VIDEO TECHNICIAN: Where it says bone

24 marrow?

29 MR. DUPONT: That full paragraph, please.
KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 47 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 371 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

OL
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17

 

Page 45

THE VIDEO TECHNICIAN: The last one?

MR. DUPONT: No, the second full paragraph on
the right-hand column that begins with "The bone
marrow."

MR. SAYRE: And while that's being done, I'm
going to object to the use of the document in
this fashion. The witness can't page through the
document to look at its entirety to refresh his
recollection. Also, the document appears to have
been altered with underlining and highlighting,
et cetera. So I object to the use of the
document for questioning.

Please go ahead.

BY MR. DUPONT:
Q. Dr. Keenan, welre looking. atthe API
toxicological review on benzene in 1960 and a

paragraph on the document that begins with the

 

18 sentence "The boné marrow may be hypoplastic, fairly

19 normal, or hyperplastic in appearance." Are you able

20 to see that?

21 A. Yes.

22 QO. The next. sentence: in the API. 1960

23 Toxicological Review for benzene says. "Abnormal forms

24 or young cells may abound. and leukemia, as a result of

25 chronic: benzene exposure, has been reported;" is that
KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 48 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 372 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 46
Ol correct?
02 A. That's what the sentence says, yes.
03 Q. So did this API Toxicological Review on
04 benzene from 1960 provide the reader with information
05 about benzene causing leukemia?
06 DEFENSE COUNSEL: Objection. Calls for
O7 speculation. Calls for an expert opinion.
08 MR. SAYRE: Join.
09 A. My understanding is that what they are
10 referring are case reports here and the case reports
11 are not really establishing causation, they're just
12 observations that have occurred.
13 MR. DUPONT: Objection. Move to strike as
14 nonresponsive.
15 BY MR. DUPONT:
16 Q. Does this API Toxicological Review for
17 benzene inform the reader that there have been reports
18 of leukemia as a result of chronic exposure to
19 benzene?
20 DEFENSE COUNSEL: Same objection.
21 MR. SAYRE: I'll object to the question in as
22 much as it calls for speculation as to what the
23 author intended. The document, of course, speaks
24 for itself. The witness is not an expert on the
25 document, is not being offered as to the
KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 49 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 373 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20

22
23
24
25

 

21°

Page 47
knowledge of the author, and it says what it
says.

You can answer.

MR. DUPONT: Counsel, I think you can make an
objection to the form and then if I need further
clarification, as you said, I'll ask for it, but
providing additional information in your
objections is improper and should not be done.

MR. SAYRE: I think it was important for this
only because the court would need to know the
basis for the objection because this is kind of
important. So it's not my ~~ the witness is
fully capable -- he's got a Ph.D. in toxicology,
so he's fully capable of answering these
questions. I just want to make sure that the
court is aware, when it's reviewing the
transcript and if you were to highlight this
testimony as that which you want to read at
trial, that the court has the full information.

Not to mention I think you could -- you're a
very good lawyer. I'm sure you could rephrase
the question so that it's not objectionable.

A. I'm going to need you to repeat the question.

MR. SAYRE: We can have it reread.

THE WITNESS: Reread, either way.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 50 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 374 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

 

 

Page 48

Ql BY MR. DUPONT:

02 QO. Dr. Keenan, does the reader of this: APT

03 toxicological review for benzene in 1960 receive

04 information that there have been reports. of leukemia

05 as a result of Ghronic benzene exposure?

06 MR. SAYRE: Same objections.

Q7 A. The document says what it says. It does say

08 that individuals have had a -- I'm trying to find it

0S again. . Leukemia as a result of chronic benzene

10 exposure has been: reported, and my understanding of

11 that is there were case reports of benzene exposure

12 being related to leukemia or associated with leukemia,

13 but those were case reports and observations, they're

14 not based upon an epidemiology study.

15 QO. Do you know how many reports and cases of

16 leukemia following exposure to benzene there were by

17 1970?

18 DEFENSE COUNSEL: Calls for speculation.

19 A. No.

20 MR. SAYRE: Go ahead.

21 A. T don't know the answer to that question as

22 what the specific number is, no.

23 Q. Was it your expectation that Ashland would

24 have been following the literature that was published

25 on the health hazards of benzene through the 1960s and
KEENAN -

(THOMAS) VOL 1

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 51 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 375 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 49
1970s?

MR. SAYRE: Objection as to form,
specifically with the words “your expectation" as
vague and ambiguous.

You can answer.

Q. Let me back up. Did Ashiand maintain abreast
of the literature on the health hazards of benzene
through the 1960s and 1970s?

A. That's my understanding, that they were
following the information on benzene during that time
period.

MR. DUPONT: If the technician would blow up
the paragraph above the one that we're looking at
right now that starts with "There is some."

THE VIDEO TECHNICIAN: I'm sorry. Is this
still page 4?

MR. DUPONT: Yes.

BY MR. DUPONT:

Q. Before we do that, let me ask you,

Dr. Keenan, did this API Toxicological Review on
benzene from 1960 provide the reader with information
about benzene causing aplastic anemia?

MR. SAYRE: Same objections as before. The
document speaks for itself.

You can answer. Calls for speculation.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 52 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 376 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 50

A. I'd have to see whether they actually called
out aplastic anemia. I don't see it, just scanning
the document in this paragraph. So I don't know the
answer to that. Specifically, my assumption is that
it did some place in the document say -- relate to
aplastic anemia.

MR. SAYRE: Move to strike the answer as an
assumption.

Q. Where the API Toxicological Review on benzene
from 1960 uses the term "chronic benzene poisoning" or
"benzene poisoning," what does that refer to?

MR. SAYRE: Same objections as before. Calls
for speculation, lacks foundation. Document
speaks for itself.

A. I don't see where that is in here in front of
me at this point. Oh, wait, I do see. Follow-up of
chronic benzene poisoning.

During early years -- my understanding is
during the early years of benzene exposure that a lot
of -- very extremely high exposures to benzene could
occur and those exposures cause CNS depression and
things like that, and that would be my thoughts on
what they were talking about people who were exposed
to large enough to cause acute symptoms of benzene

effects.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 53 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 377 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Q. Was benzene poisoning a term used to describe
aplastic anemia?

MR. SAYRE: Same objections. Calls for
speculation. Document speaks for itself.

A. That's not my understanding.

MR. DUPONT: To our videographer, can you
pull up the PDF of the document that says 1960
MCA Chemical Safety Data Sheet SD-2 Benzene. And
can you blow up that section with the title of
the document.

MR. SAYRE: And while we're doing that
technically, I will object to the use of this
document on the same basis that I objected to the
use of the last document, specifically that the
document is not before the witness, it's only
there virtually and it's -- we have no means of
looking at the document in total except what is
being shown.

BY MR. DUPONT:

Q. Dr. Keenan, for any of these documents, the
videographer is capable of showing any portion of the
document that you want to see. So if I ask you a
question and you feel the need to look at another
portion of the document, you're free to do so. Okay?

A. Okay.

Page 51

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 54 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 378 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

(Plaintiffs! Exhibit No. 2 was marked for
identification.)
Q. So, Dr. Keenan, we're looking at the document
which we'll mark as Exhibit 2 with the title Chemical
Safety Data Sheet SD-2, Properties and Essential

Information For Safe Handling and Use of Benzene, 1960

Third Edition. Third Revision, excuse me. Do you see
that?

A. Yes, I do.

Q. Is this the Manufacturing Chemists'
Association document from 1960 that you referred to as

a document that Ashland would have provided upon
request to a customer buying benzene from Ashland in
the 1970s?

MR. SAYRE: I apologize. I thought you were
done.

Same objections as before. You're showing a
title page and you're showing a blowup the of the
title page. Once again, the witness has already
testified he hasn't seen this document for a long
time, he wouldn't know where to look otherwise to
authenticate it. So, again, we object to the use
of the document in this fashion.

You can answer,

A. I was going to ask if you could back off of

Page 52

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 55 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 379 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24
25

 

Page 53
the blowup so I could see the whole title page first
and just -- yes, this is the document. Because down
at the bottom it says Manufacturing Chemists'
Associated, Incorporated. It was the one I was --

Q. All right. And was this document sent to
Ashland's customers who purchased benzene when they
requested it in both the 1960s and 1970s?

MR. SAYRE: Same objections.

A. It would have -- that's my understanding, but
probably not until the late '60s when Ashland became a
member of the Manufacturing Chemists' Association.

Q. When did Ashland become a member of the
American Petroleum Institute?

A. Oh, gosh. I think it was 1940s. I want to
say '48, but I'm not exactly sure why that date is
hanging in my mind. It's some time in that time
frame.

Q. Did Ashland receive the 1948 version of the
API toxicological review for benzene?

A. It is my understanding that they didn't
initially because they weren't manufacturing benzene
at that time period.

Q. What is your understanding of when Ashland
first received the API toxicological review for

benzene dated 1948?

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 56 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 380 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 54

A. It would have been in the late '50s when
Ashland started to produce benzene.

Q. Did Ashland, at some point, have a library or
collection of documents related to the health hazards
of benzene?

A. Yes, there was information maintained on
hazards of benzene, either through textbooks or some
documents from trade associations.

QO. How would you refer to that collection of
information on the health hazards of benzene?

A. It was benzene, a file containing benzene
information. During that time period that would
have -- it would have just been a hard copy file.

Q. Where did Ashland keep its hard copy file of
benzene health hazard information?

A. When I first started there was a file room
that we kept information on all the products that we
sold and that's where it was maintained. A lot of
it's been -- I don't know what's happened to some of
it now.

QO. Where did Ashland --

(Telephone interruption.)
MR. SAYRE: I apologize, Counsel, we just
got --

THE WITNESS: This is all right. It's spam.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 57 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 381 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 55
MR. SAYRE: It's spam. Go ahead.
BY MR. DUPONT:

Q. In the 1960s and 1970s, where did Ashland
keep its file of benzene health hazard information?

A. I don't know the answer to that question. I
wasn't around at that time period at Ashland. I
didn't pursue where they were maintained, that
information.

Q. What textbooks did Ashland have in its
collection of benzene health hazard information in the
1960s and 1970s?

A, Once again, I won't be able to answer that
question either because I only was familiar with the
documents -- with the textbooks that were present when
I started.

Q. When you started with Ashland in 1989, which
textbooks were in Ashland's collection of information
on the health hazards of benzene?

A. The one I can remember most vividly, because
we had the whole collection, was the IARC monographs
on benzene, I mean on carcinogens, and there was a
volume, maybe more than one volume on benzene. Other
than that -- it's been too long. I don't remember
what else was there.

I know IARC was there. We had some other

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 58 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 382 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

 

Page 56
toxicology textbooks, Casarett & Doull, which would
have been there, which would have covered benzene to
some degree, but there were other textbooks there.

I'm just not recalling what they were.

QO. Are you familiar with the Irving Sax's
textbook entitled Dangerous Properties of Industrial
Materials?

A. I am.

QO. Was that a textbook Ashland had in its files
of the health hazards of benzene when you began in
1989?

A. They had the textbook. It would not be in
the files, no. Textbooks would not be in files. They
were in the library.

Q. Which editions of the Sax Dangerous
Properties of Industrial Materials did Ashland have in
the library when you began in 19897

A. I don't recall the dates.

Q. Did Ashland have the third edition from 1968
of the Sax Dangerous Properties of Industrial
Materials textbook?

A. Once again, I don't know one way or the other
what the date was on that textbook.

Q. When you interviewed the individuals who were

employed by Ashland in the 1960s and 1970s in order to

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 59 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 383 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 57
learn about Ashland's historic activities and
knowledge related to benzene, did they tell you what
their sources of knowledge were about the health
hazards of benzene?

A. Well, yes, from some degree they did. I
mean, these documents that we're talking about
participation in the trade associations they did, but
specifically as to which texts they relied upon, there
is also NIOSH criteria documents that were available
in the '70s. So there was a lot of information that
came out in the '70s on benzene.

QO. Did any of the individuals that you
interviewed tell you what textbooks Ashland had in its
possession in the 1960s?

A. No. We did not ask -- I did not ask that
question and no one provided that information to me.

Q. Did any of the individuals that you
interviewed tell you which textbooks Ashland had in
the 1970s?

A. No, they did not. That was another question
I did not ask that question.

Q. Did Ashland have the 1974 IARC monograph
which addressed benzene?

A. I'd have to see the document. We had the

TARC monographs, but I don't recall the dates of the

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 60 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 384 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 58
O01 IARC monographs on benzene so I can't confirm one way
02 or the other whether it was 1974 or not.
03 Q. What was Ashland's procedure in the 1970s for
04 obtaining copies of the IARC monographs?
05 A. They purchased them from IARC,
06 Q. Did Ashland purchase the IARC monographs in
O07 the 1970s at or about the time they were published?
08 A. I don't know the answer to that question.
09 MR. SAYRE: Calls for speculation, last
10 question.
11 . MR. DUPONT: For the video technician,
12 there's a PDF that you should have that is IARC
13 1974. Would you display that to the witness,
14 please.
15 THE VIDEO TECHNICIAN: You said IRC 1974?
16 MR. DUPONT: IARC 1974.
17 MR. SAYRE: And, Andrew, may I have a
18 continuing objection so I don't have to keep
19 saying the same thing, that presenting documents
20 to the witness in this fashion does not allow him
21 to peruse the document both before and after
22 what's been being shown to him and, of course,
23 your comments in response.
24 MR. DUPONT: Yes, you can.
25 MR. SAYRE: Thank you. Thank you, Counsel.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 61 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 385 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O01
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
‘21
22
23
24
25

 

Page 59
(Plaintiffs' Exhibit No. 3 was marked for
identification.)
BY MR. DUPONT:

Q. Dr. Keenan, our videographer, or video
technician is displaying to you a document that I'm
going to mark as Exhibit 3 to your deposition with the
title that begins IARC Monographs On The Evaluation Of
The Carcinogenic Risk Of Chemicals To Man, Some
anti-thyroid and related substances, nitrofurans and
industrial chemicals Volume 7. Do you see that?

A. Yes, I do.

Q. And at the bottom of the document there are
dates, 4 to 11 February 1974 and 18 to 24 June 1974.
Do you see that?

A. I do.

Q. Is this a ITARC monograph that was in
Ashland's records when you began with the company in
1989?

A. Yes, we had Volume 7.

Q. And is this type of document that Ashland
would have read in order to follow what was being
published on the health hazards of benzene?

A. We would have used ~-- relied on this document
as well as other pieces of information, yes.

Q. Did Ashland ever pass on the IARC monograph

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 62 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 386 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 60
from 1974 to customers that bought benzene from it?
A. You mean provide them with this textbook?
Q. Yes, or information from it.
A. I know -- I would assume that we did not

provide them with a textbook since I believe they're
copyrighted, but I'm not a hundred percent sure about
that because I can't see the full document, but the
hazard communication that would have been provided in
our MSDSs and labels during this time period, if the
people doing the evaluation felt it was relevant they
would have passed information on from that, but I
would have no way of knowing whether they provided
excerpts out of this document to our customers upon
request.

MR. DUPONT: To our video technician, can we
turn to page 15 of the document, please. And
could you blow up that portion of it. There you
go.

Q. Doctor, if -- strike that.

Dr. Keenan, we've now blown up the language
on page 216 of the IARC monograph relating to benzene
in 1974 and there's sections that discuss comments on
data reported and evaluation. Do you see that?

A. Yes.

Q. And section 4.2 contains information on human

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 63 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 387 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
Q2
03
04
Q5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 61
data. Do you see that?
A. I do.
Q. And in this section the IARC states, "It is

established that exposure to commercial benzene or
benzene-containing mixtures may result in damage to
the hematopoietic system." Do you see that?

A, I do.

Q. And is it your understanding that the

hematopoietic system is the blood-forming system?

A. That's correct.

Q. And that consists primarily of the bone
marrow?

A. Yes.

Q. The section on human data in the IARC's

conclusions in 1974 continues to read, "A relationship
between such exposure and the development of leukemia
is suggested by many case reports and this suggestion
is strengthened by a case-control study from Japan."
Do you see that?

A. I do.

Q. In 1974, did Ashland's benzene MSDS and
labels provide information about benzene and leukemia?

A. Before I answer that question, there should
have been also in this document, someplace maybe in

the next page, where they come -- IARC comes to some

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 _ Filed 09/02/20 Page 64 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 388 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 62
Ol type of final conclusion about the weight of evidence

02 of this data. So I'd like to see that. But my --

03 MR. SAYRE: May we see that before he answers
04 your question?
05 Q. Actually, the next page, page 217, begins the

06 list of references. So page 216 that I've shown you

O7 is the --

08 A. Maybe it's a prior page then.

09 MR. SAYRE: Perhaps it's a prior page.

10 Q. Page 215, if you would like to see that,

11 contains information on epidemiological studies. Is

12 that what you're referring to?
13 A. No. And maybe it was later documents they

14 started to do an overall weight of evidence.

15 . MR. SAYRE: Here's the problem, Counsel,
16 because we can't look through the document, we
17 can't find what the witness recalls. So the

18 questioning, for the purposes of moving to

19 exclude this testimony at the time of trial, I'm
20 speaking now to the court, this is patently

21 unfair to the witness because he can't look

22 through the document and peruse it. So we're
23 trying to find what he needs and we can't do it
24 through this system.

25 You may continue your deposition.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 65 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 389 of 1330
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

DEFENSE COUNSEL: Objection as to this line

of questioning. Calls for an expert opinion.

THE VIDEO TECHNICIAN: Excuse me, Counsel.

Which page would you like me to be on right now?

MR. SAYRE: That's the videographer; right?

Are you asking us here in the deposition room or

are you asking plaintiffs' counsel?

MR. DUPONT: Go back to PDF page 15, please.

That's PDF page 14.

THE VIDEO TECHNICIAN: I thought you said

215. I'm sorry.

BY MR. DUPONT:

Q. All right, Dr. Keenan. We're looking at the
section of the 1974 API ~- strike that.

Dr. Keenan, we're looking at the IARC's 1974
monograph for benzene and section 4 that says Comments
on Data Reported and Evaluation. Do you see that?

A. Yes.

Q. And under the section on Human Data there's a
sentence that reads, "A relationship between such
exposure and the development of leukemia is suggested
by many case reports, and this suggestion is
strengthened by a case-control study from Japan." Did
I read that correctly?

A. You did.

Page 63

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 66 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 390 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
0g
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 64
DEFENSE COUNSEL: The document speaks for
itself.
Q. So we're clear, when it says "A relationship

between such exposure and the development of
leukemia," what they're referring to is exposure to
benzene and the development of leukemia; correct?

DEFENSE COUNSEL: Calls for speculation.

MR. SAYRE: Lacks foundation.

A. What it's talking about is, once again,
referring to case reports and it's suggested, they're
saying there's some reports that are out there that
are suggesting it. Another document that was
available at this time period from NIOSH also referred
to the case reports, but felt like there wasn't
sufficient evidence to develop or establish a
relationship between benzene exposure and leukemia and
suggested that further epidemiology studies be
conducted, which were started in the '70s and started
to really come about in the later '70s.

So, during this time period this, to me, it
says there's information out there that's suggestive,
but it's not conclusive and doesn't really tell you
that there is a relationship. And NIOSH was also
agreeing with that type of opinion, that the data were

not strong enough to make a conclusion that that is --

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 67 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 391 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
O39
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 65
there was a relationship here in 1974.
MR. DUPONT: Objection. Move to strike.

Nonresponsive.

Q. Dr. Keenan, my question is when the document
states "A relationship between such exposure and the
development of leukemia is suggested by many case
reports and the suggestion is strengthened by a
case-control study from Japan," the exposure they're
referring to is exposure to benzene or
benzene-containing mixtures; correct?

MR. SAYRE: Same objection. Asked and

answered.
A. The prior sentence does refer to benzene and
benzene-containing mixtures. So that statement was,

in my interpretation, is referring to benzene and
benzene-containing chemicals. But, once again, this
Says suggested. It's not saying there's an
established relationship between exposure to benzene
and the development of leukemia.
MR. DUPONT: I'11l move to strike everything
beyond the word "chemicals."
THE WITNESS: Can we take a break soon? We
can finish this line of questioning.
MR. SAYRE: By the way, Counsel, I'm sorry,

the witness had asked, turned to me and asked if

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 68 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 392 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 66
01 we could take a break soon, but then he realized
02 that you had further questions about this
03 document. So when you get to a natural breaking
04 point, let's take a quick break.

05 BY MR. DUPONT:

06 QO. Did Ashland's MSDS for benzene that was used
07 in 1974 reference leukemia?

08 A. Without having the document in front of me, I
09 can't answer that question. I don't know one way or
10 the other.

11 Q. When is your understanding of when the date
12 the word "leukemia" first appeared on an MSDS for

13. benzene that was used by Ashland?

14 A. I'm fairly certain that it was 1977 without
15 looking at the documents, but I can't -- I think it
16 was 1977, but that's my assumption. Sometime in that
17 time period.

18 Q. When did the word "leukemia" first appear on

19 a label that was used by Ashland for benzene?

20 MR. SAYRE: Objection to form. You can

21 answer.

22 A. I can't answer that question one way or the
23 other. I don't know without seeing the document.

24 MR. DUPONT: The witness has requested a

25 break, so we'll take a break.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 69 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 393 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Page 67
Ol THE VIDEOGRAPHER: We are going off the
02 record. The time is 12:57 p.m.
03 (Recess from 12:57 p.m. to 1:05 p.m.)
O04 THE VIDEOGRAPHER: We're back on the record.
05 The time is 1:05 p.m. This begins media unit
06 number two.

O7 BY MR. DUPONT:

08 Q. Dr. Keenan, we have on the screen for you the
09 complete page of a document that has at the top

10 Ashland Oil, Inc., Interim Material Safety Data Sheet

11 for benzene, and at the bottom has a date, December 2,

12 1971. Have you seen this document before?

13 A. Yes, I have.

14 Q. And you're familiar with it?

15 A. IT am somewhat. I mean, I don't have it

16 committed to memory but I know what the document is.
17 Q. What is your understanding of what the

18 document is?

19 A. This was the -- well, as it says on the

20 document, it was an interim safety data sheet while
21 they were still preparing the material safety data
22 sheet systems to provide hazard communication

23 information in the early '70s.

24 QO. How was this interim material safety data

25 sheet for benzene dated December 2, 1971 used?

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 70 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 394 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Page 68
Ol A. This would have been provided to customers if
02 they requested it.
03 Q. So the procedure, at least in 1971, was that
04 Ashland provided the interim material safety data
05 sheet for benzene to a customer only if a customer

06 requested it?

07 A. That's my understanding.

08 MR. DUPONT: We'll go ahead and mark this as
09 the next exhibit number. I think that's 4.

10 (Plaintiffs' Exhibit No. 4 was marked for

11 identification.)

12 Q. Did the December 2, 1971, Interim Material
13 Safety Data Sheet For Benzene provide a warning about
14 benzene causing aplastic anemia?

15 A. I can't read it very well. Can it be

16 enlarged?

17 Q. We can enlarge any section of the document

18 that you want to see.

19 A. Okay.

20 THE VIDEO TECHNICIAN: Is there a particular
21 spot that you want enlarged?

22 THE WITNESS: I don't remember the document
23 well enough to tell you.

24 MR. SAYRE: Doctor, is this the same copy?
25 THE WITNESS: Yes.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 71 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 395 of 1330
Keenan, Thomas
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 69
MR. SAYRE: I have a paper copy I'm showing
him right now.
MR. DUPONT: Great.
BY MR. DUPONT:
QO. Dr. Keenan, do you have what we've marked as
Exhibit 4 before you, the Ashland Oil, Inc., Interim

Material Safety Data Sheet For Benzene dated December

2, 1971?
A. I do. Yes.
QO. Does the 1971 version of Ashland's material

safety data sheet for benzene provide the reader with
any warning or information about benzene causing
aplastic anemia?
MR. SAYRE: He's reading the document.

A. No, it does not appear to have that
information on here.

Q. Does 1971 Ashland MSDS for benzene provide
the information with any information and benzene

causing damage to the blood-forming system?

A. No, it does not have that warning on this
document.
Q. Does the 1971 Ashland MSDS for benzene

provide the reader with any information about benzene
causing anemia?

A. No, that information is not here.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 72 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 396 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 70

Q. Did the 1971 Ashland MSDS for benzene provide
the reader with any information about the need to wear
a respirator to prevent exposure to benzene?

A. It suggests having special ventilation, but
do not see anything for respirator.

Q. What is your understanding of what is meant
by special ventilation?

A. It could be lots of different things. It
would depend upon the operation that the material was
being used in, so this was information to a customer
if they were using this product that they should
consider ventilation in the area it's using it.

QO. Does this 1971 benzene MSDS tell the reader
that benzene is absorbed through human skin?

MR. SAYRE: The document speaks for itself.

You can answer.

A, No, it does not address skin absorption.

Q. Do you know what information was reviewed by
individuals at Ashland when they prepared this
material safety data sheet?

A. This is an interim material safety data
sheet. I don't know exactly what they reviewed, but
they would have had the documents, some of the
documents we discussed prior to this on the -- from

the Manufacturing Chemists' Association and API.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 73 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 397 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 71
Q. You're saying they would have had the API
toxicological review on benzene from 1960 and 1948 as
well as the Manufacturing Chemists!’ Associations SD-2
sheet?
A. That would be my understanding, yes.
THE COURT REPORTER: I need to turn up the
volume. Hold on one second. Okay.
MR. SAYRE: Good to go.
BY MR. DUPONT:
Q. What was the next date of material safety
data sheet that was prepared by Ashland for benzene?
A. I don't know off the top of my head. I would
have to see the document.
MR. DUPONT: And to our video technician, can
we display PDF 1976.11.11 Ashland MSDS.
Q. Dr. Keenan, are you able to see the November
11, 1976 Ashland benzene MSDS that's on the screen?
MR. SAYRE: Andrew, may I ask, does the copy
that you have have an ASHCOLE 00912?
MR. DUPONT: It does.
MR. SAYRE: Okay. I have it here for him. I
will show it to him now.
A. It's difficult to read on the screen. It's
difficult to read on paper too.

Yes, I do see this document.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 74 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 398 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 72
O1 (Plaintiffs' Exhibit No. 5 was marked for
02 identification.)
03 Q. All right. So we'll mark as Exhibit 5 to
04 your deposition, the Ashland Material Safety Data
05 Sheet for benzene that's dated November 11, 1976.
06 A. Yes.
Q7 Q. By this time, November 11, 1976, was benzene

08 accepted to be a cause of aplastic anemia?

09 MR. SAYRE: Objection. Vague and ambiguous
10 by what you mean accepted.

11 You can answer.

12 DEFENSE COUNSEL: Calls for an expert

13 opinion. Calls for speculation.

14 A, It's my understanding that benzene had been

15 associated with aplastic anemia in 1976.
16 BY MR. DUPONT:
17 Q. And would you say that benzene was a known

18 cause of aplastic anemia by 1976?

19 A. Yes, I would say that. Yes.

20 DEFENSE COUNSEL: Sorry. Same objections.
21 Q. So we have context, what is aplastic anemia?
22 A. Well, aplastic anemia is -- well, it's

23 anemia.
24 MR. SAYRE: Calls for an expert opinion. The

25 witness can answer based on his understanding.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 75 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 399 of 1330
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
LL
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Go ahead.

A. My understanding is more vague than it used
to be since I've been retired for a few years, but
it's -- I think all the blood-forming cells are in
deficit in aplastic anemia.

Q. Are you aware that aplastic anemia can be a
fatal condition?

MR. SAYRE: Objection. Calls for an expert

opinion. Calls for a medical opinion.

A. Yeah, I'm not a physician so I'm not going
to -- I don't have an answer for that one way or the
other.

Q. Does this November 11, 1976, MSDS for benzene

that was prepared by Ashland make reference to
leukemia or cancer?
A. Well, there's more pages than this, so I
would have to -- I've got more pages in front of me.
Actually, on section 9 of this MSDS it does.
"Overexposure to this material has been found to cause
aplastic anemia and liver, kidney, system and bone
marrow damage and also endocrine gland changes in
laboratory animals. Overexposure to this material has
been suggested to cause a -- cause of anemia and liver
and lung damage in humans."

Q. Yeah. So take a look through the entire

Page 73

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 76 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 400 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 74
O01 document and tell me, does it make reference to
02 leukemia or cancer?
03 A. I just -- it does not refer to leukemia or a
04 cancer. It does refer to aplastic anemia and anemia
05 and other effects, bone marrow damage. But in '76
06 there was still -- it was '77 before the Pliofilm and

07 the association came out.

08 MR. DUPONT: Objection. Move to strike the
09 nonresponsive portion.
10 Q. When you began with Ashland in 1989, did the

11 company have a copy of Hamilton and Hardy's textbook?

120 A. I believe they did.

13 Q. And is that a textbook that you are familiar
14 with?

15 A. I've seen it before, yes. I wouldn't say I'm

16 familiar with it.
17 Q. Which versions of Hamilton and Hardy's
18 textbook did Ashland have when you began with the

19 company in 1974?

20 A. I don't recall which versions. And, I'm
21 sorry, could you repeat -- when did he say?

22 MR. SAYRE: Did he say '74 or '84?

23 A. It was '89. Should have been '89.

24 Q. Okay. I apologize.

25 A. IT am old, but I'm not that old yet.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 77 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 401 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Page 75
Ol Q. Which version of the Hamilton and Hardy
02 textbook did Ashland have in 1989 when you began with
03 the company?
04 A. And, once again, I don't know which version
05 it was.
06 QO. The Hamilton and Hardy textbook that you're
07 familiar with, was that called Industrial Toxicology?
08 A. I don't remember the title. I remember it by
09 Hamilton and Hardy. It could be Industrial
10 Toxicology. I don't know.
11 Q. And that name Hamilton, does that refer to
12 Alice Hamilton?
13 A. That's my understanding, yes.
14 Q. And she was a professor of industrial

15 medicine at the Harvard School of Public Health?

16 A. I don't recall where she was an instructor
17 at.
18 Q. Do you agree that she was somebody who

19 published quite a few articles and texts on benzene

20 and its health hazards?

21 DEFENSE COUNSEL: Calls for speculation.
22 MR. SAYRE: Lacks foundation.
23 A. I don't know the answer to that one way or

24 the other.

25 BY MR. DUPONT:

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 78 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 402 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 76

Q. How did Ashland use the Hamilton and Hardy
textbook?

A. Well, it would be like other textbooks, they
would have looked at the information in there and done
an evaluation of the information versus other
information that was also available at that time.

Q. So the Hamilton and Hardy textbook was one of
the sources of information that Ashland had when it
considered the health hazards of benzene?

MR. SAYRE: Objection to form.

A. I can't state a hundred percent that they
used that document, that book at that time period, but
it should have -- it was available when I started.

But whether it was available to them in the '70s, I
don't know.

Q. Is it the type of document or publication
that Ashland would read in order to maintain abreast
of what was being published on the health hazards of
benzene?

A. It would have been a document that they would
have looked at if they had it in their possession at
the time periods that you're referring to, yes. And
T'm not sure what time periods you're talking about
and which publication we're talking about and what the

dates of this are.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 79 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 403 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 77

Q. In the 1960s and 1970s when Ashland was
reviewing information in order to be educated about
the health hazards of benzene, was Hamilton and
Hardy's textbook one of the sources of information
that it would have reviewed?

MR. SAYRE: Objection to form.

A. I can't answer that question because I don't
know which version of that textbook was in place and
whether they had it during that time period or whether
they had a more recent version of the textbook when I
got there.

MR. DUPONT: To our video technician, could
we pull up the PDF 1974 Hamilton, A, mark it as
Exhibit 6, please.

THE VIDEO TECHNICIAN: Sure. Give me one
second to pull that item to the program. Okay.

(Plaintiffs' Exhibit No. 6 was marked for

identification.)

MR. SAYRE: And, for the record, same
objections. I believe I have a continuing
objection to the documents being shown on the
computer in this fashion.

MR. DUPONT: To our technician, could you
expand upon the section of the document that

includes the title Industrial Toxicology and goes

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 80 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 404 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
O04
05
06
07
08
a9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 78
through the bottom Publishing Sciences Group,
Inc.
BY MR. DUPONT:
Q. Dr. Keenan, can you see what we've blown up
as the first ~~ the cover of Exhibit 6 titled
Industrial Toxicology, Third Edition, by Alice
Hamilton and Harriet Hardy?
A. Yes, I see it.
Q. Is that the Hamilton and Hardy textbook that

you saw in Ashland's records, the library, in 1989?

A. I don't know whether it was the third edition
I saw.
Q. Okay. Understanding you're uncertain as to

which edition it was, was industrial toxicology by
Hamilton and Hardy the textbook that you saw in
Ashland's records when you began in 1989?

A. Yes. They had a textbook named Industrial
Toxicology by Hamilton and Hardy, but the edition I'm
not certain.

Q. Did Ashland have multiple editions of
Industrial Toxicology by Hamilton and Hardy when you
began with the company in 1989?

A. I don't recall one way or the other.

QO. When Ashland sold benzene to customers in the

1960s and 1970s, did it tell them that they should or

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 81 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 405 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 79
should not use benzene in consumer products?

MR. SAYRE: Objection. Asked and answered.
A. I don't know the answer to that question one

way or the other.

MR. DUPONT: To our videographer, can we go
to the PDF page number 4 to the exhibit.

THE VIDEO TECHNICIAN: I'm sorry. I couldn't
hear because there a noise that just happened
here. What did you say?

MR. DUPONT: Go to PDF page 4 to the exhibit,
please.

THE VIDEO TECHNICIAN: Page 4 of this
exhibit?

MR. DUPONT: Yes.

BY MR. DUPONT:

Q. Dr. Keenan, we're displaying for you a page
from Hamilton and Hardy's 1974 Industrial Toxicology
textbook which contains part of the section on toxic
effects. Do you see that?

A. Yes.

Q. And what I'd like to do is blow up so that
you can read it, the first two sentences of the second
paragraph under Toxic Effects.

MR. DUPONT: The second paragraph, please.

THE VIDEO TECHNICIAN: You said second

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 82 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 406 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09g
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 80
paragraph down here?

MR. DUPONT: Second paragraph under Toxic
Effects, yes.

VIDEO TECHNICIAN: Sorry. Give me one
second. I don't know why it's doing this.

DEFENSE COUNSEL: Can we get people to mute
their phone.

BY MR. DUPONT:

Q. Dr. Keenan, while we're trying to work
through these technical difficulties here, can you
read the text that's on the page now?

A. No.

MR. SAYRE: It's very small.

THE WITNESS: Now we got it blown up.

MR. SAYRE: Again, same objections as to the
document being unavailable to peruse. It's
unfair to the witness.

DEFENSE COUNSEL: I also want to state an
objection that the witness is not sure that this
is the edition that they had.

BY MR. DUPONT:

Q. Dr. Keenan, in this section from Hamilton and
Hardy's 1974 textbook Industrial Toxicology, on the
toxic effects of benzene there's a paragraph that

begins with the sentence "Chronic benzene poisoning is

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 83 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 407 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
Q5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 81
of far greater toxicological significance." And the
next sentence reads, "Its incidents has been gradually
decreasing over recent years with the improvement of
industrial hygiene measures and a thoughtful and
effective search for technically satisfactory and less
toxic benzene substitute." Do you see that?

A. Yes. That's what those two sentences say.

Q. Was Ashland aware, by 1974, that there was
already, for a period of time before 1974, a movement
to substitute benzene for less toxic solvents?

MR. SAYRE: Objection to form.
DEFENSE COUNSEL: Calls for speculation and
expert opinion.

A. I can't say one way or the other as to
whether that's the situation. I know that early in
the 20th Century the benzene toxicity from a poisoning
standpoint was of concern and it was used less until,
I think, World War II, and then the use of it started
to increase again because of its usefulness.

BY MR. DUPONT:

Q. Was the increase of benzene use in World War
IIT in order to make explosives for the war?

A. IT have no idea why it was used. I just
remember reading that from some time period ago that

that was the situation, that benzene use was

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 84 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 408 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

 

Page 82
diminishing and then the war efforts because, I think,
of the lack of -- or availability of other solvents
caused it to increase again.

Q. Can you turn to the next page of the
document, PDF page 5. And if you would turn to the
paragraph that begins with the words "While there has
been no doubt."

Dr. Keenan, the first sentence in this
paragraph says, "While there has been no doubt for
many years that benzene can produce fatal aplastic
anemia, the association between benzene exposure and

leukemia has been a matter of more recent

controversy." Do you see that?
A. I do.
Q. Do you agree that as of 1974 there was no

doubt for many years that benzene produced fatal
aplastic anemia?

MR. SAYRE: Objection. Calls for an expert
opinion, lack of foundation, calls for
speculation.

You can answer.

A. I agree that benzene exposure and aplastic
anemia were associated prior to 1974. I don't know
about the fatal part.

Q. Do you agree that there was no doubt in the

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 85 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 409 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 83
medical community by 1974 and years before 1974 that
benzene produced aplastic anemia?

MR. SAYRE: Same objections. The witness has
not been offered as an expert witness. It calls
for an opinion and has nothing to do with
Ashland. You're asking for his opinion.

You can answer.

A. It's my understanding, as I said before, that
benzene exposure was associated with aplastic anemia
prior to 1980 -- 1974.

DEFENSE COUNSEL: I also want to make a
belated objection this textbook is not a medical
textbook.

Q. Dr. Keenan, the next sentence in this
textbook by the medical doctor, Alice Hamilton, reads
"Tt is now --" well, let me withdraw that.

The next sentence in this paragraph from

Hamilton and Hardy's 1974 Industrial Toxicology
textbook reads, "It is now generally accepted that
benzene can produce leukemia of varying forms and that
such leukemia can appear with or without an antecedent
history of aplastic anemia." And they cite to an
article by Vigliani and Saita, 1964. Do you see that?

A. I see that.

QO. And it continues to read that "The conversion

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 86 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 410 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

01
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 84
of aplastic anemia to leukemia is not uncommon in
cases in which the cause of anemia is unknown." Do
you see that?

A. I see that.

QO. And it continues to have a discussion of the
types of leukemia that were observed and reported
after exposure to benzene?

MR. SAYRE: What's the question?

Q. Is it correct that this paragraph follows
with information on types of leukemia that were
reported after exposure to benzene?

MR. SAYRE: The document -- lack of
foundation, calls for speculation. The document
speaks for itself.

DEFENSE COUNSEL: Calls for an expert
opinion. Calls for a medical opinion.

A. I'm not sure if I've been asked a question.

MR. SAYRE: Please rephrase your question.

BY MR. DUPONT:

QO. When the authors state in this document
"Chronic myelogenous leukemia appears to be the most
common type associated with benzene exposure, but
acute myelogenous and acute and chronic lymphocytic
varieties has been reported as well, are they

providing the reader with information about the types

 

Transcript of Keenan, Thomas

O
&
©
o
[>
CoS
a8
<0
©
'
Oo
~
7
qi
e
0
wn
O
0

-00197-RJC-DSC Document 311-3 Filed. 09/02/20 Page 87 of 161
ocument 408 Filed 09/15/20 Page 411 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 85
O01 of leukemia that has been reported following exposure

02 to benzene?

03 MR. SAYRE: Okay. Calls for speculation as
04 to the mind of another and the intent of the

05 author. The document speaks for itself. The

06 witness has not authenticated the document as one
07 in the possession of Ashland.

08 Appears you're asking for an opinion of an
09 expert. He's not been designated as such. And
10 all the other objections we've made to these

11 documents. |

12 You can answer.

13 A. That's what the document says. I have no

14 other additional comments on this other than that this
15 ais the opinion of the authors that they've published
16 here.

17 0. Where the document states "It is now

18 generally accepted that benzene can produce leukemia
19 of varying forms and that such leukemia can appear

20 with or without an antecedent history of aplastic

21 anemia," is that information that was available to

22 Ashland as of 1974?

23 MR. SAYRE: All the same objections.

24 A. And, once again, I cannot state that they had

25 this document prior to 1974. Or prior to 1989. I

 

 

 

Transcript of Keenan, Thomas

CHES ILE OPSF RIESE BRUINS 283 SrilePBSASHE? PazeaS Shao
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

don't know which version we had when I got there and I
don't know when they purchased it.

Q. Do you agree this textbook was something
publicly available to Ashland and that the information
that it states that it is now generally accepted that
benzene can produce leukemia of varying forms and that
such leukemia can appear with or without an antecedent
history of aplastic anemia was available to Ashland by
1974 through a search of the public literature?

MR. SAYRE: So I will object to the question
on several grounds. One is that it calls for the
witness to speculate. The witness has not
authenticated the document, has no personal
knowledge of the document you've shown him and as
not identified it as one that Ashland necessarily
had. It presumes facts not in evidence and the
document itself has not been authenticated, calls
for speculation, lacks foundation.

You can answer.

THE WITNESS: Could you reread the question.

(The question was read by the reporter.)

MR. SAYRE: Also it's compound and seeks an
opinion from an expert and he's not been offered
as an expert.

A. I don't know the exact publication date of

Page 86

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 89 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 413 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

OL
O02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20

22
23
24
25

 

21

Page 87
this book, but after it was published it would have
been publicly available to anybody who decided to
purchase it. Now, whether Ashland purchased it or had
it in their possession at that time period, I don't
know the answer to that.

DEFENSE COUNSEL: Counsel, can I have a
clarification. Is Exhibit 6 the entire textbook?

MR. DUPONT: It is not the entire textbook.

DEFENSE COUNSEL: Thank you.

BY MR. DUPONT:

Q. If Ashland obtained Hamilton and Hardy's 1974
textbook in 1974 and read the statement that it was
now general accepted that benzene can produce leukemia
of varying forms and that such leukemia can appear
with or without an antecedent history of aplastic
anemia, would it have -- would Ashland have provided
that information to customers on a material safety
data sheet?

MR. SAYRE: So object to the question on the
basis that it's incomplete hypothetical. The
witness has been designated as a corporate
representative to the categories mentioned and in
none of the categories does it suggest that a
hypothetical question will be asked. He's here

to provide information as to what he knows

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 90 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 414 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 88
actually happened, not what would have or should
have or could have happened, and as a result it
calls for speculation and lacks foundation. May
also call for an expert opinion.

You can answer.

A. I really don't know one way or the other.
There was a lot of information that was available that
they would have considered at that time period and
this is one author's opinion of what the data
suggested.

As I said before, the NIOSH document
disagrees with this statement in 1974 and so, once
again, you're getting into controversy about whether
this is happening or not in this time period. And so
whether that information how Ashland would have viewed
that information at that time period, I cannot make
that leap of faith to make that statement to know how
they did that.

Q. Was Ashland aware of the publication by
Vigliani and Saita during the 1960s and 1970s on their
investigation of benzene-exposed workers?

MR. SAYRE: Same objections as before.

A, I don't know one way or the other whether
they had that document or not. That publication.

Q. Let's go back to the 1976 Ashland benzene

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 91 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 415 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 89
MSDS.
THE VIDEO TECHNICIAN: You said 1976 Ashland?
MR. DUPONT: Benzene MSDS.
MR. SAYRE: Andrew, he has it in front of
him.

MR. DUPONT: Yes. We don't need to put it up
on the screen right now because he has a hard
copy.

THE VIDEO TECHNICIAN: Okay. I'll take it
down.

BY MR. DUPONT:

Q. Did Ashland have a material safety data sheet
for benzene that was dated between the 1971 Interim
Benzene MSDS and the 1976 benzene MSDS?

A. I believe so.

Q. What date or dates did Ashland prepare
material safety data sheets between 1971 and 1976?

A. Without seeing the documents, I don't know
the exact dates. Vaguely something's sticking in my
mind that's '72. Might have been the first document
that was based on the OSHA form, form 20.

QO. When did Ashland first warn about aplastic
anemia on a benzene MSDS?

MR. SAYRE: Objection. Asked and answered.

A. Without seeing the documents, I can't state.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 92 cof 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 416 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 90
I don't know the answer to that question. We know
they state it in the '76 one, but I don't know whether
anything prior to that.

Q. Do you have any copies of Ashland material
safety data sheets with you other than the 1971 and
1976 version that we've marked as an exhibit?

A. I personally didn't bring any documents to
this deposition.

Q. Does your counsel have any copies of a
Ashland material safety data sheet other than the 1971
and 1976 version that we've marked as exhibits?

MR. SAYRE: I don't believe I'm being
deposed.

A. I don't know the answer to that, I will
answer that question. They did not show me documents
yesterday.

Q. Does Ashland still have material safety data

sheets for benzene that it used in the 1970s?

A. I don't know the answer to that question
because those businesses have been sold. Petroleum
business, I think, left -- well, they joint ventured

in 2004, 2005, and then Marathon purchased the whole
thing and a few years later, I think, 2008, '9,
something like that, and then the distribution company

which would have been responsible for the drums of

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 93 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 417 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
077
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

benzene in the early '70s would have been sold in
2011.

MR. SAYRE: And I will belatedly object on
the basis that he's not being offered as the
custodian of records. Calls for speculation,
lacks foundation.

Q. Has any search been conducted by Ashland
related to its sales of benzene to a company called
The Savogran Company?

MR. SAYRE: Same objections. He's not being
offered -- it's not in the categories that I
mentioned that he's being offered for. He would
have no way of knowing.

But you can answer the question.

Q. You can answer the question.
A. I don't know one way or the other.
Q. Has Ashland ever -- strike that.

Has Ashland conducted any search for its
sales of benzene to Berryman Products, Inc.?
MR. SAYRE: Same objection.
A. I do not know one way or the other.
Q. Are you aware that The Savogran Company has
produced records of their purchase of benzene for a
blend of 90 percent benzene and 10 percent acetone?

MR. SAYRE: Beyond the scope of the

Page 91

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 94 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 418 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

deposition notice and the categories. Appears

you're asking him a question about the status of

the litigation and what's happened in the
litigation. Calls for speculation, lacks
foundation.

You can answer.

THE WITNESS: Could you reread the question.

(The question was read by the reporter.)

A. I'm not aware that records of purchase were
produced.

BY MR. DUPONT:

QO. When Ashland sold benzene or a blend of
chemicals that contain benzene as an ingredient to a
customer in, say, 1970 through 1974, did it make any
effort to determine how the customer was going to use
that blend of benzene?

A. I don't know the answer to that question.

Q. Did Ashland make any recommendations against
using benzene as an ingredient in consumer products in
1970 and 1974?

MR. SAYRE: I believe that was asked and
answered. You can answer. Same objections as
before as to that question.

A. I don't know the answer to that question.

Q. Before selling a customer benzene in the

Page 92

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 95 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 419 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

OL
O02
03
04
Q5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 93
1970s, did Ashland make any effort to determine what
its customer knew about the health hazards of benzene?

A. I don't know the answer to that question.

Q. Would it have been a good industrial hygiene
practice by Ashland in the 1970s to determine what its
customer's knowledge of the health hazards of benzene
were before selling it benzene?

MR. SAYRE: So let me make the objection as
to reptile questioning complete and then I'11
just reference this back every time.

Reptile questioning is based on a book that
was published by certain authors designed to call
for jury nullification. It's a series of
questions that, in its basic form, seeks
hypothetical questions of witnesses in order to
elicit responses that would then trigger, in the
jury's mind, a concern for their own health and
safety.

It's improper in several respects but, most
importantly, it does not seek any facts that the
witness is here to be produced for. It's beyond
the scope of the notice and it also is
fundamentally unfair of the witness because it's
would this, would that.

And so the hypothetical lacks foundation

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 96 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 420 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 94
Ol calls for speculation. So from now on I will
02 just call that my reptile objection.
03 You can answer.
| 04 THE WITNESS: Could you repeat the question.
05 (The question was read by the reporter.)
06 MR. SAYRE: Also, the time period is not
O07 noted. It appears you're asking him that as of
08 now. And it also seeks an opinion from an expert
09 witness and he's not an expert.
10 You can answer.
11 A. I'm not certain what good industrial hygiene

12 practice would have been considered in the 1970s.

13. BY MR. DUPONT:

14 QO. Did Ashland have any policy in the 1970s to
15 determine whether its customers had knowledge of the
16 health hazards of benzene before selling them benzene?
17 A. I do not know one way or the other whether
18 there was policies in place.

19 Q. Did Ashland have any policy of determining
20 whether its customers appreciated the health hazards
21 of benzene before making blends of chemicals

22 containing benzene for them in the 1970s?

23 A, It would be the same response I gave before.
24 I don't know one way or the other.

25 Q. Did Ashland have a policy in the 1970s of

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 97 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 421 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 95
providing its customers with all of the information
Ashland had about the health hazards of benzene when
it sold them either benzene or a blend containing
benzene?

A. The only thing I'm familiar with is Ashland
would provide some of those documents we've previously
discussed upon request.

Q. Do you have any knowledge that Ashland
provided its customers with all of the information it
had on the health hazards of benzene at or before the
time it sold them benzene or blends of benzene in the
1970s?

A. I do not know one way or the other.

MR. SAYRE: Could I have the question reread.

(The question was read by the reporter.) |

MR. SAYRE: Go ahead. Is now a good breaking
point? We went another hour or so,

MR. DUPONT: Sure.

DEFENSE COUNSEL: How much longer do you
have, if I may ask?

MR. DUPONT: I don't know the answer to that
question.

THE VIDEOGRAPHER: We're going off the record

at 1:53 p.m.

(Recess from 1:53 p.m. to 2:03 p.m.)

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 98 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 422 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 96
O1 THE VIDEOGRAPHER: We're back on the record
Q2 at 2:03 p.m.
03 (Plaintiffs' Exhibit No. 7 was marked for

04 identification.)

O05 BY MR. DUPONT:

06 Q. Dr. Keenan, I would like to ask you about a
07 document we'll mark as the next exhibit, I think

08 Exhibit 7, and it is a memorandum dated September 21,
09 1976, between a J.H. Sweet and a D.L., I'm assuming
10 it's pronounced Coticchia, C-o=t-i-c-c-h-i-a, subject

11 benzene. Are you able to see that?

12 A. Yes.

13 Q. Is this a document that you've seen before?
14 A. No.

15 MR. SAYRE: Could you scroll down to the

16 bottom. Does it have a Bates stamp?

17 MR. DUPONT: Yes. It's ASHCOLE 2246 through
18 2247,

19 MR. SAYRE: Thank you.

20 MR. DUPONT: Do you have a hard copy of that
21 with you, Counsel?

22 MR. SAYRE: I do not.

23 BY MR. DUPONT:
24 Q. Barlier we discussed an individual named, I

25 think it was Jack Sweet, who was somebody you spoke to

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 99 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 423 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 97
in order to learn about Ashland's operations and
knowledge in the 1960s and 1970s?

A. That's correct.

QO. Is J.H. Sweet on this memorandum the Jack
Sweet you're referring to?

A. It is.

MR. SAYRE: Objection. Calls for
speculation, lack of foundation. The witness has
not seen the document.

THE WITNESS: That would be my assumption,
that it is the same person.

MR. SAYRE: Move to strike as an assumption.

BY MR. DUPONT:

Q. Were the initials J.H. and the last name of
Sweet used at Ashland to refer to Jack Sweet?

MR. SAYRE: Same objections. You can answer.
A. Well, Sweet obviously was his last name and

J. is the first initial for Jack. I don't know his
middle initial.

Q. Are you familiar with the last name Coticchia
as it relates to a individual who was employed by
Ashland?

A. I've heard the name before. I can't remember
the role that the person had.

Q. You've heard that there was an employee with

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 100 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 424 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
QO2
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 98
the last name Coticchia who worked at Ashland?
A. I've heard the name before, yes, in context

that Ashland employed, but I don't remember the time

period,
Q. This memo contains the sentence, "The
attached summarizes data relative to which IC&S&

Districts currently handle benzene." Do you see that?
A. I do.
Q. Do you know what IC&S Districts refers to?
A, Yes.
Q. What?
A. That was the name of the distribution
business. It was Industrial Chemicals & Solvents.
And districts, they had the different distribution

sites divided into different districts.

Q. So IC&S refers to Ashland's Industrial,
Chemicals & Solvents distribution business?

A. That's correct.

QO. And the word "districts" refers to the
facilities within the Ashland chemical distribution
business?

MR. SAYRE: I'm going to object to the

questioning with regard to this document as a

whole. Belated objection. It calls for

speculation, lacks foundation. ‘The witness has

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 101 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 425 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 99
said he's not seen this document before.
You can answer.

A. IC&S was the term that was used for that
business within Ashland and their business, their
distribution facilities, were divided into districts.

Q. Let's turn to the second page of the
document, please. And at the top of the page it says
"Handles Benzene," and then there's various columns.
Do you see that?

A. I do.

QO. And the column on the left-hand side refers

to various districts?

A. It mentions different cities, yes.
QO. And are the cities listed on the column
district on the -- I'm sorry.

MR. SAYRE: Go ahead and finish your

question.
A. Finish.
Q. What's your understanding of the significance

of this column for district under Handles Benzene?

MR. SAYRE: Object to the question. It calls
for speculation, lack of foundation. The witness
has said he has not seen the document.

You can answer.

A. My understanding of district was different

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 102 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 426 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 100
than this. These are individual sites and that some
of the sites would have been lumped into districts.
So this document does not reflect my -- what my memory
of how those terms were used at Ashland.
Q. All right. So, as you read this document,

the locations under "District" are individual towns or

cities?
MR. SAYRE: Same objection.
A. They would be locations where a distribution
facility would be. Some of those I recognize and some

of them I don't.

Q. All right. Which Ashland distribution
facilities do you recognize that are listed under
"District" in this exhibit?

A. I recognize Akron and Chicago. Columbus,
Ohio. Roanoke and Sante Fe Springs are all ones that
I recognize and know that were distribution sites when
I was employed.

Q. The next column of information says "In
Bulk," do you see that?

A. I do.

Q. And what is meant here by in bulk?

MR. SAYRE: Same objection. Calls for
speculation, lacks foundation, and the document

has been not authenticated by the witness.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 103 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 427 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
_14
15
16
17
18
19
20
21
22
23
24
25

 

Page 101
You can answer,

A. Once again, I would have to assume what it
means, but to me it means that they are handling it in
bulk quantities, not drum quantities.

MR. SAYRE: Move to strike as speculative.

Q. And what were the methods used by Ashland to
distribute chemicals from a distribution facility in
bulk?

A. Many methods that they could. They could
have -- sometimes they don't even handle the --
sometimes they directly ship from the supplier to the
customer, so that could be a bulk shipment that way.
It could be a bulk shipment by partial tank truck.
And later, I don't think during the early '70s, but I
don't know this for a fact, there were things such as
totes, larger quantity containers than drums.

Q. So let's take the period of 1970 to 1974.
Did Ashland distribution facilities have tanks where
they stored chemicals including benzene?

A. Ashland distribution facilities would have
had storage tanks, yes.

Q. And did Ashland distribution facilities, in
that period from 1970 to 1974 use tanker trucks to
transport chemicals including benzene from its

distribution facilities to customers?

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 104 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 428 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
03
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 102

A. I don't know that for a fact during that time
period. I don't know the answer one way or the other,

Q. When you began with Ashland in 1989, was it
using tanker trucks to distribute chemicals from its
distribution facilities?

A. For certain customers for certain types of
products, yes, that was the situation.

QO. What types of customers and what types of
preducts?

A. Well, the customers I can't -- it's
speculation because I don't have any specific
examples, but I know we did sell tanker trucks of
material to customers. But it would be a customer
that had a need for large quantities of these
materials and, as I said, a lot of the times we didn't
handle it at all, it would come directly from the
supplier and go straight to the customer.

Q. Was it the case, in 1970 and 1974, that
Ashland would -- strike that.

Well, when chemicals went straight from a
supplier to a customer, how did that, logistically,
work?

A. Well, the sale would have been handled by
Ashland and so Ashland would have arranged for the

product to be delivered from the supplier. Often

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 105 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 429 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 103
times some of the suppliers didn't want to sell to
smaller customers and that's the reason why it would
go through a distributor.

Q. So when you referred to suppliers, are you
referring to an oil or chemical company that was
actually manufacturing the chemical?

A. In that type of situation, yes, that would be
the most likely situation.

Q. So sometimes Ashland would distribute a
chemical by picking it up directly from a supplier's
refinery or chemical plant and taking it to a
customer's facility?

MR. SAYRE: I'm going to object to the
question as vague and ambiguous, what you mean by
picking up and taking.

A. Could you repeat the question.

QO. When Ashland --

A. That's fine. Go ahead.

Q. So in those instances when there was a sale
of products from a supplier's facility to a customer,
did Ashland physically pick the product up from the
supplier and take it to the customer?

A. I'm not certain. I don't believe they did
that. I think that we arranged a shipment through,

but I don't know whether we sent our own trucks to

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 106 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 430 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 104
pick it up and deliver it or whether it was a
third-party shipment.

Q. Do you know whether Ashland sold chemicals in
that form from suppliers to customers that appeared in
1970 and 1974?

A. I don't know the answer to that question one
way or the other.

Q. Now, in this exhibit where it discusses

locations that handle benzene, there's a column that

says "Makes Blends." Can you pull that back up?
A. Yes.
Q. Do you know what that column means?

MR. SAYRE: Same objections. Calls for
speculation, lacks foundation, the witness has
not authenticated the document.

You can answer.

A. Okay. Once again, it would be an assumption,
but I would ~- my assumption would be that it means
that they're making blends with benzene.

MR. SAYRE: Move to strike on the basis that
it's an assumption.

Q. Having seen this document, do you have any
reason to believe that it was not a document created
by Ashland?

MR. SAYRE: Object to the question on the

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 107 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 431 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10

12
13
14
15
16
1"7
18
19
20
21
22
23
24
25

 

11

Page 105
basis that it's argumentative and doesn't support
an authentication.

You can answer. Do you know one way or the
other?

A. Can we go back to the first page so I can see
it again.

No. Other than me recognizing some names on
here, I can't authenticate it one way or the other.

Q. Were you involved in a case that was filed
against Ashland with an individual last name Cole,
C-o-l-e?

A. Possibly. I don't know.

Q. Which Ashland distribution district did
Massachusetts fall within?

A. I don't remember the district names anymore.
Tewksbury, during my time period, I think that's how
it was pronounced, is the name of the site in
Massachusetts. Tewksbury.

Q. Was benzene stored and distributed from the
Tewksbury facility when you worked there in 1989?

A. No, it would not have been.

Q. Why is it that you say that?

A. Because we stopped manufacturing before I got
there, the benzene, and we stopped selling benzene in

drums in 1977. So I would have no -~ it would

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 108 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 432 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 106
surprise me greatly if they had benzene at that site.
Q. And remind me, when did Ashland stop selling
benzene in bulk, meaning in containers larger than
drums?
A. Well, the Catlettsburg refinery would have
been the last place that was manufacturing benzene and
that was to -- still was to corporate accounts so it
would not go through any distribution facility, that
would have been direct from the refinery to the
customer.
Q. When did Ashland last sell benzene through
its distribution business in bulk?
A. I'm not sure they ever sold benzene in bulk
through the distribution business. I am aware, from
some of the interviews, that they drummed benzene, but
no one ever mentioned to me that there was bulk sales.
QO. Did you ever ask anybody whether there was
bulk sales through the distribution business?
A. Not that I recall.
QO. Did you ever meet or hear of an individual
named John Gale who worked for Ashland?
A. No, the name doesn't seem familiar.
Q Are you familiar with The Savogran Company?
A. No, I'm not.
Q

Was there a manager of the Tewksbury,

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 109 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 433 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 107
O01 Massachusetts district when you began with Ashland?
02 A. I'm sure there was. I don't know who it was.
03 MR. SAYRE: By the way, Andrew, we have lunch
04 here. I don't know what your plans are in this
05 regard. I think we could eat within five or ten
06 minutes. I'm just concerned about the witness
O07 because he's got a condition that requires him to
08 eat.
09 MR. DUPONT: Okay. If there's a medical or
10 | other need to take a lunch break, I'm perfectly
11 happy to do so. I don't know that I have that
12 much more questions.
13 MR. SAYRE: What would you like to do, Tom?
14 He doesn't have very many more. Might as well
15 power through and have lunch after he's done.
16 THE WITNESS: Yeah, we can do that.
17 MR. SAYRE: Okay. Andrew, go ahead. Sorry
18 for the interruption.
18 MR. DUPONT: Let's go back to --
20 THE WITNESS: Could you repeat that.
21 MR. SAYRE: There we go.
22 THE VIDEO TECHNICIAN: Did you say to go back
23 to another document?
24 MR. DUPONT: Why don't we do this. Let's go
25 off the record, we can take a quick -- how much

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 110 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 434 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 108

time do you think you need for lunch?

MR. SAYRE: Oh, probably no more than five or
ten minutes. Ten minutes.

MR. DUPONT: Let's take ten minutes for
lunch.

THE VIDEOGRAPHER: We're going off the record
at 2:23 p.m.

(Recess from 2:23 p.m. to 2:39 p.m.)

THE VIDEOGRAPHER: We're back on the record
at 2:39 p.m.

BY MR. DUPONT:

Q. Dr. Keenan, would you grab the exhibit that

we marked as the 1971 Ashland MSDS for benzene.

A. The interim data sheet?

Q. Yes.

A. Yes, I've got it.

Q. Where Ashland recommends the use of special

ventilation under the category of special protective
equipment for benzene, what is special ventilation?

A. I think we've already talked about this.
Special ventilation, in my interpretation of this, it
depends upon the use that the customer is using the
product. So if he was drumming the material you would
be using a different type of special ventilation

versus if we was pouring the material into a vat to

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 111 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 435 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 109
Ol make a reaction. So it would depend upon the
02 situation.
03 Q. Does special ventilation refer to local

04 exhaust ventilation?

05 A. That is a type of ventilation, yes.

06 THE COURT REPORTER: Mr. DuPont, can you get
O7 closer to the phone, or the mic. Thank you.

08 MR. DUPONT: Yes.

09 BY MR. DUPONT:
10 . Q. Was local exhaust ventilation the proper form
11 of ventilation to use when applying a

12 benzene~containing mixture indoors?

13 MR. SAYRE: Objection to the form of the

14 question. It seems that you're asking an expert
15 opinion instead of factually what was done and

16 why.

17 You can answer.

18 A. Well, I don't know enough information to know
19 what would be appropriate or not. I need more

20 information about the situation.

21 Q. You worked for the American Petroleum

22 Institute for a period of time; is that correct?

23 A. That's correct.

24 Q. And after joining Ashland as an employee in

25 1989, were there periods of time where you had

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 112 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 436 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 110
interaction with the American Petroleum Institute?
A. Yes.
Q. And what was your role at Ashland with

respect to the American Petroleum Institute?

A. During that time period was primarily on a
task force dealing with commercial hexane and testing
of commercial hexane.

Q. Until what year did you continue to interact
with the American Petroleum Institute?

A. It was early '90s. The testing was completed
early to mid '90s. I don't recall the exact date.

Q. Did you have involvement with the American
Petroleum Institute after the year 2000?

A. I don't recall. I was getting information
from them on a additives testing that was going on for
motor oils, but I wasn't having any direct
interactions with them after 2000 that I recall.

Q. In the early 1990s when you were interacting
with the American Petroleum Institute on behalf of
Ashland, were you involved or did you receive
information about the American Petroleum Institute's
work on benzene?

A. No, not during that time period, I didn't
receive information on benzene.

Q. Until what year was Ashland a member of the

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 113 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 437 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04

05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 111
American Petroleum Institute?

A. It would have -- I don't know the exact date,
When we joint ventured the petroleum company with
Marathon was around 2004. I believe we still maintain
membership because of our ownership of Valvoline and
this oil additive program that was going on in
American Petroleum Institute, and I don't -~- after
that that testing was over, I think we did drop
membership, but I'm not a hundred percent sure of that
because at that point we were essentially just a
chemical company, we were not a petroleum company.

0, Did Ashland learn about the American
Petroleum Institute's Shanghai Health Study?

A. Not that I'm aware of. There was no
information that was directly received by Ashland on
that.

Q. Did Ashland provide support to the American
Petroleum Institute or the benzene -- strike that.

Did Ashland provide support to the Benzene
Health Research Consortium related to the Shanghai
Health Studies?

A. Not that I'm aware of.

MR. DUPONT: To our video technician, can you
pull up the document that says "Review of

ChemRisk Draft Entitled Benzene-Induced

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 114 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 438 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 112

Leukemia."

MR. SAYRE: I'm going to reassert my
objections as to showing the witness documents
that he's unable to peruse. Sections of these
documents are being shown to him without giving
the witness the opportunity to find context for
them. As a result, it's patently unfair of the
witness to do this this way.

(Plaintiffs' Exhibit No. 8 was marked for

identification.)
BY MR. DUPONT:

Q. Dr. Keenan,. we're showing you what we'll mark
as the next exhibit in order, and it's a letter dated
November 15, 1990, from Sally Cowles, M.D., to Paul
Price of the American Petroleum Institute. Are you

able to see that?

A Yes,
Q. Have you seen this letter before?
A I don't recall it.

Q. Are you familiar with the American Petroleum
Institute interacting with the organization ChemRisk
with respect to drafting an article entitled
Benzene-Induced Leukemia, An Examination of Disease
Endpoints?

A. No, I'm not familiar with this.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 115 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 439 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 113
MR. SAYRE: I will add to my objection to
these documents, this one in particular, I can't
see it so I've been effectively eliminated from

the process in order to object to these

documents.

Q. Dr. Keenan, did you know Sally Cowles?

A. No, I did not.

Q. Did you know Paul Price?

A. Yes, I did know Paul.

Q. And how did you know Paul Price?

A. I think Paul actually worked for ChemRisk at
one point. And then -- I think I knew him from that
time period. I didn't realize he worked for the

American Petroleum Institute.

Q. The first paragraph of the document, let's go
step by step with this. In the first sentence here
Dr. Cowles writes to Paul Price that Ralph Gingell
provided me a copy of the ChemRisk draft, referring to
the draft of Benzene-Induced Leukemia, An Examination
of Disease Endpoints, and asked that I submit comments
directly to you. Do you see that?

A. Yes.

Q. And then Dr. Cowles writes, "I have read the
above referenced draft and have the following general

comments." Do you see that?

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 116 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 440 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
L7
18
19
20
21
22
23
24
25

 

Page 114
A. I do.
Q. And in the first paragraph Dr. Cowles writes,
"Tt is not clear to me just what is hoped to be gained
from emphasizing the potential role of MDS as a

leukemia precursor and a chemically-induced

condition.” Do you see that?
A. I do.
Q. And then she continues to write, "I don't

have any great disagreement with the discussion, but
think that the endpoint --" excuse me "-- but think
that the point can be made that there are differences

between the different leukemias without admitting that

benzene may cause MDS as well." Do you see that?

A. I do.

Q. In your time at Ashland and otherwise, did
you review a document that was -- strike that. Have
you seen -- strike that.

Are you aware of ChemRisk or anybody else
ever publishing the article Benzene-Induced Leukemia,
An Examination of Disease Endpoints?

MR. SAYRE: I'm going to object to the line
of questioning with regard to this document on
the same basis I've said before, but also on the
basis that the document has not been

authenticated. You're assuming that the document

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 117 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 441 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
07
08
09
10

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

11°

is authentic and then asking questions concerning
the substance of it to the witness, which is
patently unfair to the witness because he has not
acknowledged he's ever seen the document. So he
would be speculating as to --

MR. DUPONT: Counsel, I'm sure, as in every
jurisdiction, there are rules that you can make a
succinct objection to the form or foundation of a
question. I think many times during this
deposition you've gone beyond what's permissible
and I'd ask you to please stop and follow the
rules and simply make a succinct objection.

MR. SAYRE: So let me respond for the
purposes of meet and conferring.

I've been very lenient on the use of these
documents in this manner because it's my desire
to get the deposition done with, but I will tell
you, Mr. DuPont, that what you're doing is
patently improper and unfair to the witness and
there is a basis for me to instruct him not to
answer questions this way. We were not given
these documents in hard copy and what you're
doing is patently wrong and inconsistent with
California Rules of Court and California Civil

Procedure.

Page 115

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 118 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 442 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 116
OL And I understand that you would prefer to be
02 in your office doing this, but that doesn't
03 create an obligation for the witness to try to
04 answer questions in this fashion. I'm relying on
05 my objections as a choice instead of instructing
06 and then getting into law and motion on it. I
07 believe the court will sustain these objections,
08 but the court needs to know why I'm objecting
Q9 because, unless I do that, you will make the
10 argument that I've waived those objections.
11 So I'm not trying to coach or instruct. What
12 I'm trying to do is make a record because I fully
13 intend to exclude all of this questioning with
14 regard to each one of the documents that have
15 been shown to him via this system you've set up.
16 It serves your purpose, but not the witness's.
17 MR. DUPONT: Can I get the last question read
18 back, please.
193 (The question was read by the reporter.)
20 A. I'm not aware one way or the other whether
21 this was published or not.
22 BY MR. DUPONT:
23 Q. Do you know why members of the American
24 Petroleum Institute in 1990 would have had a concern
25 with admitting that benzene may cause MDS?

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 119 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 443 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 117
MR. SAYRE: Calls for speculation, lacks

foundation, beyond the scope of the deposition

notice.

A. I don't have an opinion on that. I have no
idea as to why -- as to how to answer that question.

Q. In this paragraph Dr. Cowles continues to
write, "There would appear to be ample other arguments
for different etiologies of the lymphocytic leukemias
and CML than the argument presented that since MDS
cases often showed similar chromosomal changes to AML
cases and a certain percentage go on to become AML,

that therefore MDS is the just another entity in the

benzene-induced disease continuum." Do you see that?
A. I do.
QO. Was there a awareness at Ashland, in the late

1980s, early 1990s, that there were cases of
benzene-caused leukemias where the individual was
first diagnosed with MDS?

MR. SAYRE: Objection to the extent that
you're using this document as a basis for your
question is improper. The document is not
authenticated, he's not the author of the
document, he's not a recipient of the document
and neither is Ashland.

You can answer.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 120 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 444 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 118

A. I don't know one way or the other whether
Ashland had any awareness of this in the '80s.

QO. When did Ashland first become aware of
benzene causing MDS?

A. I'm not sure Ashland became aware of it.
They stopped manufacturing it in 1989.

Q. Dr. Cowles continues to write that, "This
only effects a trade in diseases. We won't consider
ALL, CLL, or CML to be benzene-induced, but we will
accept all MDS. I am skeptical that anything is

gained from such position and suspect that a net loss

would result." Do you see that?
A. I do.
QO. Do you know what the net loss to the members

of the American Petroleum Institute would be for
recognizing that benzene causes all MDS?

MR. SAYRE: So I'm going to object on the
basis it calls for speculation, lacks foundation,
on the basis that the witness is not a recipient
of this document, not the author, it's not
authenticated, he's not said that he's ever seen
it, and it's not part of Ashland's records.

You're clearly asking him to speculate and
you're getting into the realm, right now, of

harassing him, So I advise you, Counsel, to be

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 121 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 445 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 119
very careful here because I think the record is
very clear now that you're ignoring my requests
to not do this. It's not fair to the witness.

He keeps telling you he doesn't know. He's never

seen this before.

I will not instruct now, he will tell you
again that he doesn't know, but any more
questions we're going to take a break and maybe
we can get the court on the line. This is really
unfair and wasting time.

Go ahead, sir.

THE WITNESS: Would you repeat the -- reread
the question.

(The question was read by the reporter.)

A. I have no idea one way or the other what
Dr. Cowles was trying to refer to in this letter. I
just don't know.

BY MR. DUPONT:

QO. Was there discussion at the American
Petroleum Institute about benzene causing MDS in the
early 1990s?

A. I did not participate in the API on these
topics in the early 1990s, so I have no way of
knowing.

QO, Were there others from Ashland who

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 122 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 446 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 120
participated at the American Petroleum Institute on
benzene-related issues in 1990s?

A. Not that I'm aware of.

Q. Was Ashland receiving information from the
American Petroleum Institute on the health hazards of
chemicals in the early 1990s?

A. As I stated before, we were specifically --
in the chemical business we were specifically working
on the commercial hexane testing and we also, after
the 2000 time period were receiving information on the
additives for motor oils. But, beyond that, I am not
aware of any other information. We were no longer
manufacturing benzene at that point, so we would not
have been participating on these councils.

Q. Was Ashland receiving information from the
American Petroleum Institute in the early 1990s about
the health hazards of chemicals?

A. As I stated before that, yes, we were
receiving information on the commercial hexane because
we were active participants and also on the additives
for the motor oils. Other than that, I'm not aware of
any other thing we would have received.

Q. Can you turn to the second page of the
document, please. The last paragraph of Dr. Cowles

letter says, in the first sentence, "In summary, my

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 123 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 447 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 121

impression is that this draft needs considerable work
and perhaps a thorough discussion and identification
of just what its purpose is before a rewrite." Do you
see that?

A. I do.

Q. And Dr. Cowles continues to write, "As it
stands, it would appear to accept MDS as a
benzene-~related disease and the potential for many
other solvents in addition to benzene to cause

leukemia. This would not seem to further the API

cause particularly." Do you see that?
A. I do.
Q. Do you know what the API cause is that

Dr. Cowles is referring to here?
MR. SAYRE: Same objections.
A. I have no idea what she's referring to. This
is her letter. You should ask her.
Q. Was part of the API's purpose to advocate on
behalf of members of the American Petroleum Institute?
MR. SAYRE: Calls for speculation, lacks
foundation.
By the way, this is not in your notice.
Counsel, could you direct me where in this notice
that that's a category, what you just asked?

QO. Sir, you worked at the American Petroleum

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC D F
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15

ocument 311-3 _Filed_09/02/20 Page 124 of 161
O Page 448 of 1330

—
No

 
Keenan, Thomas
Rhyne Trial Master

 

Page 122
Ql Institute; correct?
02 A. I did, yes.
03 Q. And through your employment working at the
04 American Petroleum Institute, did you come to learn
05 that part of the purpose of the American Petroleum
06 Institute was to be an organization that advocated on
O07 behalf of its members?
08 MR. SAYRE: So let me interrupt this
09 questioning. This is the deposition of Ashland,
10 not of that organization. This is not in your
11 notice. This is really outrageous.
12 What you're trying to do is question him
13 regarding his relationships as a person outside
14 of Ashland. It's not proper. It's patently
15 improper, actually.
16 “Please direct me where in your notice that
17 you've identified this line of questioning. And
18 how does it relate to Ashland.
19 Q. Can you answer the question, please?
20 MR. SAYRE: No, he's not until you answer
21 mine. Counsel, you can't just do whatever you
22 want. It's not proper.
23 MR. DUPONT: Paragraph 28 to my notice of
24 deposition, participation by you, your employees,
25 and your representatives in meetings, groups, and

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 125 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 449 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 123
committees of the American Petroleum Institute,
Manufacturing Chemists' Association a/k/a
Chemical Manufactures Association a/k/a American
Chemistry Council during and prior to the
applicable period.

MR. SAYRE: Right. And, if you notice, if
you take a look at your first page, it's a notice
to Ashland. So the you is to Ashland; right?

MR. DUPONT: Are you instructing the witness
not to answer the question?

MR. SAYRE: I'm just trying to understand so
that I can make a record. I'm trying to
understand what you're doing here.

DEFENSE COUNSEL: For the record, that's not
one of the categories that Dr. Keenan was
produced for.

MR. SAYRE: Correct. And we've objected to
category number 28. And it's directed to
Ashland, not Dr. Keenan personally.

I don't want to get into a long motion fight
with you, Andrew, but this is really beyond the
pale. You're going to leave me no choice. You
cannot question him as an individual.

MR. DUPONT: Your interference with the

deposition and -- well, I'm going to ask my

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 126 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 450 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 124
Ol question. If you want to stop the deposition and
02 if you want to tell the witness not to answer a
03 question, that's your prerogative.
04 MR. SAYRE: How much more do you have on
05 this? How much more do you have on this?
06 MR. DUPONT: On what?
O7 MR. SAYRE: Let's start with the deposition.
08 Because I thought we were close to being done.
09 Look, I don't want to have a long motion
10 fight with you about something that's
11 inconsequential. We've got trial in just a few
12 weeks. I want to get ready for trial, not fight
13 a long motion battle. But you know this is not
14 proper, Andrew.
15 MR. DUPONT: No, actually, I don't. I don't.
16 And your objections are taking a lot more time
17 than it would to get answers to the question.
18 MR. SAYRE: Ask your question again.
19 BY MR. DUPONT:
20 Q. Dr. Keenan, while you were employed by the
21 American Petroleum Institute, did you become aware
22 that part of the purpose of the American Petroleum
23 Institute was to advocate on behalf of its members?
24 MR. SAYRE: Same objections. Beyond the
25 scope of the depo. You can answer.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 127 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 451 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
13
20
21
22
‘23
24
25

 

Page 125

A. While I worked there I learned that American
Petroleum Institute was set up like a petroleum
company, every business division that a typical
petroleum company would have and that we worked for
common interests among the petroleum industry. So my
area, toxicology, we did testing of refinery streams
because that was of common interest and it didn't make
sense for each petroleum company to test the streams
multiple times. It was more efficient to do it once.
So in that way, yes, they did work on behalf.

Outside of the area of toxicology, I don't
know if I -- I would only be speculating on what
because I didn't really work there, that was my first
job out of college so I'd say my level of
understanding of how the trade association was working
is not -- I'm not able to answer that question.

Q. Did the American Petroleum Institute submit
information to regulatory bodies on topics that were
relevant to the business of its members?

MR. SAYRE: Beyond the scope of the
deposition notice, beyond the scope of Ashland.
He's also said he didn't know, it was his first
job out of college. Lacks foundation, calls for
speculation.

You can answer.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 128 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 452 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 126

A. They did submit comments to the regulatory
bodies, but they were typically work groups that
included members of the petroleum industry at member
companies.

Q. Did the American Petroleum Institute submit
comments or information to OSHA, for example, as it
related to benzene?

MR. SAYRE: Objection. Beyond the scope of
the deposition, beyond the scope of anything
having to do with Ashland. It also calls for
speculation, lacks foundation.

A. I know that during my time period there that
there were some interactions with American Petroleum
Institute, its member companies, and some outside law
firms on benzene.

MR. DUPONT: Let's pull up the PDF of the
document that begins with 77 API, please. And
let's mark this as the next exhibit to the
deposition.

(Plaintiffs! Exhibit No. 9 was marked for

identification.)

MR. SAYRE: And I will assert the same
objections I've made for every document that's
been shown digitally. It's improper and unfair

to the witness. He can't peruse the document.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 129 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 453 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 127
I'd also add, any question with regard to the
Shanghai Health Study, the witness has already
said that he's not aware of Ashland having
received a copy of it.
Q. Dr. Keenan, do you know what the Shanghai

Health Study was?

A. I don't have any direct knowledge of the
study, no.
Q. Do you have indirect knowledge of what the

Shanghai Health Study was?

A. I vaguely know that it was a -- some type of
investigation into benzene exposure in China.

Q. And was that a investigation that was
financially sponsored by some members of the American
Petroleum Institute?

MR. SAYRE: Objection. Beyond the scope of
the deposition, vague and ambiguous, calls for
speculation, lacks foundation.

A. It is my understanding there was a subgroup

of companies that funded the studies.

Q. Do you know who Patsy Clegg is?
A. I do not.
Q. So what we're looking at is the first page of

a PDF entitled The Shanghai Health Study dated June

22, 2005. Now, 2005, was Ashland again involved with

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 130 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 454 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 128
the American Petroleum Institute?
MR. SAYRE: Same objections.

A. I believe that we were still involved from
the standpoint of the petroleum additives for the
motor oils. Beyond that, in 2005 we would have
joint-ventured the petroleum company with Marathon at
that time period and would not have any direct
relationship with API beyond those motor oil studies.

MR. DUPONT: Let's turn to PDF page 12 of
this exhibit, please.
THE VIDEO TECHNICIAN: Sorry. Just trying to
get this oriented. There we go.
BY MR. DUPONT:

Q. Dr. Keenan, we're looking at another page of
the exhibit on The Shanghai Health Study. It's dated
June 22, 2005, and there's a page here that has a
titled Benzene Health Research Consortium. Are you
familiar with the term —- the name Benzene Health
Research Consortium being used to describe the
companies from the American Petroleum Institute that
financially sponsored The Shanghai Health Study?

MR. SAYRE: Objection to the question. It
calls for speculation, lacks foundation.

A. No, I'm not familiar with this organization.

Q. On this page of the exhibit it's written that

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 131 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 455 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O5
06
O7
08
O09
10
11
12

14
15
16
17
18
19
20
21
22
23
24
25

 

13.

Page 129
Marathon/Ashland is providing additional support. Do
you see that?

A. I do.

Q. Does this help you remember whether or not
Ashland was providing financial support to The
Shanghai Health Study?

MR. SAYRE: Objection. Misstates testimony.

He hasn't authenticated the document, so how

would it refresh his recollection.

You can answer.

A. Well, if you go back to some of my prior
answers you would recognize that Marathon and Ashland
were in a joint venture. It was a separate company at
that point. It wasn't really Ashland that was dealing
with this. So I would not have any knowledge of what
was going on here. |

Marathon Ashland Petroleum, it was called
MAP, and that's what this is referring to because of
the time period of 2005 was a joint venture at that
time period operated by oversight committee -- well,
by Marathon primarily and Ashland was like a 40
percent member or 38 percent, I think, we owned in the
company, but we did not operationally manage that
company so I had no direct knowledge of what was going

on with that.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 132 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 456 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 130

Q. So Ashland was a 38 percent owner of
Marathon, Ashland Petroleum, in 2005?

A. That's my understanding. I could be a little
bit wrong on the percentages, but it was something
like that.

Q. Do you know how much money was provided to
the researchers of The Shanghai Health Study to the
Benzene Health Research Consortium?

MR. SAYRE: Objection. Lack of foundation,
calls for speculation.

A. I have no idea.

MR. SAYRE: The question assumes money was
paid, et cetera.

MR. DUPONT: Let's go to the next document,
which is 80 API, the PDF.

MR. SAYRE: Same objections with regard to
the documents being produced digitally. It's
unfair to the witness for all the reasons I've
stated before.

MR. DUPONT: And we'll mark this as the next
exhibit to the deposition.

(Plaintiffs' Exhibit No. 10 was marked for

identification.)
BY MR. DUPONT:

Q. Dr. Keenan, we're looking at the first page

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 133 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 457 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 131
of the document that has the title at the top
International Leveraged Research Proposal. Do you see
that?

A. I do.

Q. And underneath that title there's a section
of the document that says "Project Description." And
the first sentence says, "The proposed research is an
investigation of the effects and dose response of
hematological effects of benzene exposure in a
population of workers in Shanghai, China (PRC) to
respond to allegations from a nationwide study of
benzene-exposed workers in over 50 industries by
researchers from the United States National Cancer
Institute and the Chinese Academy of Preventative
Medicine." Do you see that?

A. I do.

Q. Do you understand this to be referring to The
Shanghai Health Study?

MR. SAYRE: I object to the question. He's
already stated that he's unaware of the substance
of the study and now you're asking him questions
about what it says. It's clearly harassing the
witness. It's challenging him to tell you again
he has no basis for his answers with regard to

anything because he's never seen this document.

 

Transcript of Keenan, Thomas

Case 3:18-cv-001 By RJC-DSC Document 311-3 _Filed_09/02/20

a 4 of

Page 1 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/1 250 P AE 78 458 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 132
I warn you, Counsel, even if I let him answer
I may seek sanctions. This is getting
outrageous.

You can answer.

THE WITNESS: Okay. Could you reread the
question.

(The question was read by the reporter.)

A. I don't know whether it refers to The
Shanghai Health Study or not. That does say Shanghai
in that sentence, but I don't know.

BY MR. DUPONT:

Q. You do understand that the Shanghai Health
Study was a study of exposure to benzene in workers in
Shanghai, China?

MR. SAYRE: Objection. Asked and answered.
A. That would be my assumption, but since I had

no direct involvement with this and didn't review any
of the documents, that’s only an assumption.

MR. SAYRE: Move to strike all the testimony
with regard to The Shanghai Health Study on the
basis of assumptions.

Q. There's another section of this first page
that says "Background. Describe the significant
issues of concerns to global petroleum industry that

the research would effect." Do you see that?

 

Transcript of Keenan, Thomas

OQ
o
w
fav)
oo
=
e
Q
+
Oo
oO
e
oO
~N
AD
ae
OO
OU
nun
OO
oJ

ocument 311-3 Filed 09/02/20 Page 135 of 161
ocument 408 Filed 09/15/20 Page 459 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 133

A. I do.

Q. And the first point under that section says,
"The expected health effects of ambient air
concentrations of benzene currently drive calls for
the reformulation of motor gasoline which would have
massive financial --"

THE COURT REPORTER: I'm sorry. I need the
question again.
MR. DUPONT: Sure.
BY MR. DUPONT:

Q. The first point under that section of the
document says, "The expected health effects of ambient
air concentrations of benzene currently drive calls
for the reformulation of motor gasoline which would
have massive financial impacts on petroleum refiners."
Do you see that?

A. I do.

Q. Was Ashland following, in the 2000s,
regulations as they related to benzene in products?

A. Could you repeat the question. I'm not sure
I understood you.

Q. Sure. Was Ashland following regulations
related to benzene in products during the 2000s?

A. We were following regulations, but in regard

to what type of regulations are you asking about? We

 

Transcript of Keenan, Thomas

CaSE SB CVLOOIS-RIC-DSC Bocument 408° Filed 0420 BAge 486 Gf 1840

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 134
were no longer -- around mid 2000 we were no longer in
the refining industry.

Q. Was Marathon Ashland Petroleum refining
gasoline in the mid 2000s?

A. I've never been employed by Marathon Ashland
Petroleum. I have no way of knowing. My assumption
is, yes, they were because they sold it, but I don't
know that.

MR. SAYRE: I'm going to move to strike on
the basis that's assumption. Also, the
questioning is outside of the notice.

Q. In the section of the document, the last
bullet point states, "Litigation alleging induction of
various forms of leukemias and other hematopoietic
diseases from exposure to petroleum-derived benzene
result in millions of dollars of expenses to
industry." Do you see that?

A. I do.

Q. Was Ashland aware that when The Shanghai
Health Study research was being proposed that one of
the considerations for the research was the cost to
industry either through regulations or litigation
relating to exposure to benzene?

MR. SAYRE: So I'm going to object to the

question. You've not established that --

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-

C Document 311-3 Filed 09/02/20 Page 137 of 161

RJC-DS
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 461 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 135

DEFENSE COUNSEL: Vague and ambiguous. Calls
for speculation. Outside the scope.

MR. SAYRE: I'll finish my objection. You've
not established that Ashland was aware of this
study and then you've assumed that in your
question as some sort of have you stopped beating
your wife type question. Again, harassing the
witness, wasting time.

You can tell him again.

THE WITNESS: Could you repeat the -- reread
the question. I'm sorry.

(The question was read by the reporter.)

A. I can't give you any more than what this
document says. I have no idea what the foundation or
basis of this document was. I've never seen it
before. I can't answer one way or the other.

BY MR. DUPONT:

Q. Was Ashland approached by members of the
American Petroleum Institute to provide funding or
support to The Shanghai Health Study or the Benzene
Health Research Consortium?

A. Not that I'm aware of.

Q. Was Marathon Ashland Petroleum approached by
members of the American Petroleum Institute to provide

funding to the Benzene Health Research Consortium for

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJIC-DSC

ocument 311-3 Filed_09/02/20 Page 138 of

D 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 462 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 136
The Shanghai Health Study?

MR. SAYRE: Objection. Outside the scope of
the deposition notice.

You can answer.

A. I would have no idea. I was not involved in
that Marathon Ashland Petroleum.

THE VIDEOGRAPHER: Mr. DuPont, this is the
videographer at the deposition. I have five
minutes left before I need to change my media.

MR. DUPONT: Sure.

THE VIDEOGRAPHER: Thank you.

MR. DUPONT: Pull up the PDF, please, that
has the title Exhibit Number 5 on it, Ph.D.

THE VIDEO TECHNICIAN: You said pull up
Exhibit Number 5?

MR. DUPONT: Yes. Begins 99659, Exhibit
Number 5. Dr. Keenan -- and let's mark this as
the next exhibit to the deposition, please.

(Plaintiffs' Exhibit No. 11 was marked for

identification.)

MR. SAYRE: Same objections with regard to
producing these records digitally. It's unfair
to the witness. He can't peruse the document. I
can't see the document.

BY MR. DUPONT:

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 139 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 463 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 137
Ol Q. Dr. Keenan, looking at the first page of what
02 we've marked as the next exhibit that begins with
03 Bates number ASH-314, is this an Ashland hazard
04 determination study for toluene?
05 A. Ashland hazard determination document for
06 toluene.
07 Q. And how did Ashland use the hazard
08 determination documents that it prepared?
09 A. We reviewed, for many chemicals and solvents,
10 health hazards of the products themselves. So in this
11 page here you can see Eye and you can see Skin Contact
12 as to the endpoints. There were multiple endpoints
13 and we used -- we evaluated the literature and came up
14 with a classification for that and that classification
15 then would relate to hazard warnings for the MSDS and

16 for the label. And that's what the purpose of this

17 was.
18 So we would uniformly provide the warnings
19 across products. So if toluene was in three or four

20 different products, the same warning for toluene would
21 be carried by all of those products.

22 Q. Was this hazard determination document

23 provided by Ashland to customers that purchased

24 toluene from it?

25 A. At times --

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 140 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 464 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 138
DEFENSE COUNSEL: Calls for speculation.
A. At times it was provided. It was upon
request and we -- but we didn't routinely provide

this. And we would usually alter the document by
taking off the finding because it was internal
document, internal purposes for those findings as our
own classification system which may or may not
correspond to theirs.

Q. If a Ashland customer that was buying toluene
from Ashland asked for information about the health
hazards of toluene or anything in toluene, is this the
document that Ashland would have provided to them?

DEFENSE COUNSEL: Calls for speculation.

Vague and ambiguous.

MR. SAYRE: Yeah, it sounds like a

hypothetical. You can answer.
A. The MSDS and label provided the summary of
this information. If they wanted some more

information they would ask a specific question as to
relating to why we might have provided a hazard
warning for something. And in that situation we might
have extracted pieces of this document and provided it
to them as our basis for that hazard warning. And --
but most of the time we would not provide the whole

document.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 1410f161 _ .
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 465 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
-15
16
17
18
19
20
21
22
23
24
25

 

Page 139

THE VIDEOGRAPHER: Sir, I'm going to need to
change my media.

MR. DUPONT: Sure.

THE VIDEOGRAPHER: We're going off the
record. The time is 3:30 p.m.

(Recess from 3:30 p.m. to 3:34 p.m.)

THE VIDEOGRAPHER: We're back on the record.
The time is 3:34 p.m. This is media unit number
three.

MR. DUPONT: Can we turn to page 21 of the
document, which has the Bates number ASH=334 on
it.

THE VIDEO TECHNICIAN: Page 21; right?

MR. DUPONT: Correct.

BY MR. DUPONT:

Q. Dr. Keenan, does page 21 of this exhibit,
which is the hazard determination document created by
Ashland for toluene, list various sources that were
relied upon by Ashland in creating the hazard
determination document?

A. Yes.

Q. And does that list of sources relied upon by
Ashland in creating the hazard determination document
continue on to the next page, page 22?

A. I believe so. There's more than -- yes. I

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 142 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 466 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 140
can see 22 now, yes.

Q. And how was it that Ashland determined which
documents would be reviewed and relied upon for
creating this hazard determination document?

DEFENSE COUNSEL: Calls for speculation.

A. We would -- based upon access to databases,
we had organizations that we belonged to, textbooks
that we had in place, and then we would also review
documents that may come into our possession as they
were provided to us.

Q. Now, if you look to the bottom of this
document, if we could highlight the dates towards the
bottom, does this tell us dates that the document was
first prepared on and then several dates that it was
updated on?

A. Yes.

Q. So it appears that the document was first
prepared October 20, 1993?

A. That's the date, yes, that's there.

Q. And then it was updated again on July -- in

July 1996, October 22, 2001, July 16, 2003, and June

29, 2004?
A. Yes.
Q. Now, at this period of time from 1993 to

2004, is it correct that Ashland was no longer

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 143 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 467 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

 

Page 141
refining toluene?

A. Some time in that time frame, yes, the
petroleum company would have not been part of Ashland
anymore.

QO. Do you recall when it was that Ashland
stopped refining toluene?

A. No, I don't recall the exact date. But we
still sold toluene.

Q. Thanks. So when Ashland stopped refining
toluene but was selling toluene manufactured by other
companies, would it receive material safety data
sheets for toluene from the companies that supplied
Ashland the toluene?

A. We would receive material safety data sheets
from other companies, but we also had databases that
had MSDSs from other companies for toluene and we may
also review data sheets from other companies that were
not necessarily our suppliers.

Q. Do you know who Ashland's suppliers of
toluene were in 2003, 2004?

A. No, I do not.

THE COURT REPORTER: Mr. DuPont, can you get
closer to the mic?
MR. DUPONT: Is that better?

THE COURT REPORTER: Yes.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 144 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 468 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 142
BY MR. DUPONT:

Q. In creating this hazard determination
document, is it correct that Ashland reviewed toluene
MSDS from several other companies including Texaco,
Shell, Exxon Mobil, Phillips 66, and Coke?

MR. SAYRE: Objection to the form of the
question. Compound. You can answer.

A. Those companies' data sheets are listed as
references that you've mentioned.

Q. Do you know why it was that Ashland selected
those companies' MSDS for toluene to review and rely
on in creating this hazard determination document?

A. I do not know exactly why they were -- each
one of those were included, no, I don't know.

Q. One of the toluene material safety data
sheets that Ashland is referring to in relying on the
information on the health hazards of toluene is an
Exxon Mobil toluene MSDS dated February 27, 2003,
that's reference number 24?

A. Yes, I see that.

Q. And based on the notes at the bottom of 22,
it looks like that MSDS was added as a reference on
July 16, 2003?

A. No. I would interpret that that we received

a new MSDS from Exxon Mobil for that product.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 145 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 469 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24
25

 

Page 143

Q. Okay. So on July 16, 2003, Ashland received
a new MSDS from Exxon Mobil for toluene?

A. That would be my impression, yes.

Q. And why was Exxon Mobil sending toluene MSDS
to Ashland in 2003?

A. I don't know why they sent the data sheet at
that time period.

Q. Was there a practice at Ashland to receive
material safety data sheets from its suppliers of
toluene?

A. There is, but they may not have -- we may
have come across it too and, as I said, we had data
sheet databases that we pulled from too. I don't know
exactly why that was coming in at that time or
updated.

MR. DUPONT: To our video technician, can you
pull up the Exxon Mobil MSDS for toluene dated
February 27, 2003.

THE VIDEO TECHNICIAN: I'm sorry. Is that
the name of the document?

MR. DUPONT: It begins with Toluene 11. I
e-mailed it to you.

THE VIDEO TECHNICIAN: I'm just receiving
that right now.

MR. DUPONT: We will mark this as next to the

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 146 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 470 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 144
document to the deposition. Excuse me.

(Plaintiffs! Exhibit No. 12 was marked for

identification.)
BY MR. DUPONT:

Q. Dr. Keenan, we'll blow up for you the top
portion of the first page of the document including
the title in section one so you can see a little
better.

MR. SAYRE: And I object to the document on
the basis that it's being shown in digital form,
it's not being given to the witness to peruse.
All the objections I made before I incorporate
herewith.

QO. Dr. Keenan, do you see that this is a Exxon
Mobil MSDS dated February 27, 2003, for toluene?

MR. SAYRE: Yes, I'm going to object to the
question on the basis that it seeks to have the
witness authenticate a document based on its
title in the document instead of asking the
witness whether he's ever seen the document
before. It's improper.

You can answer.

A. That's what the document says, Material
Safety Data Sheet for Exxon Mobil for toluene.

Q. Is this the same material safety data sheet

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 147 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 471 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 145
Ol for Exxon Mobil toluene that's reflected on the hazard

02 determination document that we just looked at?

03 MR. SAYRE: Object to the question on the

04 basis that it calls for speculation, lacks

05 foundation. You showed him the document, by the
06 way, in digital form when we can't look at the

O07 whole thing and, as a result, you're trying to

08 get him to authenticate something that he's not

09 said he's seen yet.

10 So you can answer if you know.

11 A. I'd have to go back and verify the date. I'm

12 not sure.

13 Q. When you say verify the dates --

14 A. This says February 27, 2003. I want to see
15 if that's the document that was referred to on the

16 references in the toluene hazard determination.

17 MR. DUPONT: Great. To our video technician,
18 can we go back to the last exhibit and page 22 of
19 that exhibit, please.

20 THE VIDEO TECHNICIAN: What was the name of
21 it again? Actually, I have it right here. No,

22 that wasn't it. What was the name of the last

23 one? That's it. Page 22?

24 MR. DUPONT: Yes. Could you blow up

25 reference 24.

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 148 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 472 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 146

THE WITNESS: Okay.

BY MR. DUPONT:

Q. So we're now showing to you reference number
24 from the Ashland hazard determination document for
toluene. Does reference 24, is that the Exxon Mobil
MSDS dated February 27, 2003, which is what we were
just looking at?

MR. SAYRE: Objection. Patently improper.
The witness has not seen the other document.

It's your showing him this document, it's not

from our business records.

You're asking him to authenticate a document
that you're representing to be that simply based
on the title and the date, which is improper, it
doesn't authenticate the document. Calls for
speculation, lacks foundation.

A. The reference here says Exxon Mobil MSDS
2/27/03. It matches the date on the other document,
but I don't know if exactly. I can't say a hundred
percent certainty that that's the same document.

Q. Do you recall discussing this material safety

data sheet during your deposition in the Robert Bruce

case?
A. The which case? I'm sorry.
QO. Robert Bruce.

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 149 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 473 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 147

A. No, I don't recall that case.

Q. When Ashland sold benzene during the 1970s,
specifically from 1970 to 1974, did it do so for
industrial uses?

A. I can't say with certainty. I mean, our
operations were industrial. JI don't know all the
customers that we sold to, so I can't say one way or
the other whether all customers were industrial or
not.

Q. Do the labels for benzene used by Ashland in
the 1970s contain the statement "for industrial use
only"?

A. I'd have to see the label. I'm not sure that
that wasn't added on later. But I don't know when the
timing was but we did have a -- we did put that on our
labels at one time period and continued on, but I
don't know when they were at.

Q. Why did Ashland put the statement "for
industrial use only" on labels of benzene?

A. I don't have an answer to that. I don't know
one way or the other.

Q. Was the -- strike that.

Was the statement "for industrial use only”
something that appeared on labels of benzene used by

Ashland at some point in the 1970s?

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 150 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 474 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 148
MR. SAYRE: I will object to the question.
I'm not sure I understand "used by Ashland."
You can answer.
THE WITNESS: Could you reread the question.

BY MR. DUPONT:

QO. I'll re-ask the question.
A. Okay.
Q. At some point during the decade of the 1970s,

when Ashland sold benzene or a blend containing
benzene as an ingredient, did the statement "for
industrial use only" appear on the label?

A. Without seeing the label, I don't recall when
that was added. f= don't know whether it was there
during that time period or not.

Q. In the 1970s, did Ashland follow a format for
how to prepare benzene labels?

A. My understanding that Ashland was trying to
mirror the Manufacturing Chemists' Associations
recommendations for benzene on their labels.

Q. And what documents in the Manufacturing
Chemists! Association had the recommendation for
benzene labeling?

A. I think it was the same one we've looked at
before, the material safety data sheet for benzene

from Manufacturing Chemists! Association. That's my

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 151 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 475 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Ol
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

recollection, but I would have to see the document to
be certain.

Q. Do you have any labels with you that were
used on benzene or blends containing benzene as an
ingredient sold by Ashland in the 1970s?

A. I do not have any labels on me at this point.

Q. When was Ashland first aware that benzene is
absorbed through the human skin?

A. I don't know the exact time period of that.

Q. If benzene absorbed into the human skin was
something that was discussed in the API's
toxicological reviews on benzene, is that information
that Ashland would have received and known about
benzene being absorbed through human skin when it
obtained those toxicological reviews on benzene?

MR. SAYRE: Objection. Calls for
speculation.

A. Are you referring to the 1960 document that
we've seen earlier today?

Q. Right. We discussed both a 1960 document,
which you looked at, and also that there was a 1948
API toxicological review on benzene.

A. Yes. I don't recall exactly what those
documents said. If they referred to dermal absorption

then Ashland would have had possession of those

Page 149

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 152 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 476 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 150
01 documents, but I don't know whether they do without
02 reviewing it.
03 MR. DUPONT: All right. Those are all the
O04 questions I have.
05 MR. SAYRE: Any other questions? Hearing
06 none, we are done.
O07 THE VIDEOGRAPHER: This concludes the
08 deposition. The time is 3:54 p.m.
09 (This deposition concluded at 3:54 p.m.)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 153 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 477 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Page 151

01 RE : dimmy H, Thomas v. Akzo Nobel Coatings

02 DEPO OF: Thomas Keenan

03 TAKEN : June 7, 2019

04

05 EXCEPT FOR ANY CORRECTIONS
06 MADE ON THE ERRATA SHEET BY
07 ME, I CERTIFY THIS IS A TRUE
08 AND ACCURATE TRANSCRIPT.

a9 FURTHER DEPONENT SAYETH NOT.
10

11 THOMAS KEENAN

12

13 STATE OF FLORIDA )
14 ) SS:

15 COUNTY OF SARASOTA )

16

17 Sworn and subscribed to before me this
18

19 day of , 2019,

20

21 PERSONALLY KNOWN OR I.D.

22

23

24 Notary Public in and for
25 the State of Florida at
26 Large.

27 My commission expires:
28
29
30
31
32
33
34

35

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 154 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 478 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Page 152
O01 ERRATA SHEET
02 RE : Jimmy H. Thomas v. Akzo Nobel Coatings
03 DEPO OF: ‘Thomas Keenan
04 TAKEN : June 7, 2019
05
06 DO NOT WRITE ON TRANSCRIPT, ENTER ANY CHANGES HERE
07
08 Page Line Change Reason

09

 

10
11

 

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

21

 

22

 

23

 

24 State of Florida)

25 County of Sarasota)

26

27 Under penalties of perjury, I declare that I have read
28 the deposition transcript and it is true and correct
29 subject to any changes in form or substance entered

30 here.

31

32

 

 

33 Date Thomas Keenan

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 155 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 479 of 1330
Keenan, Thomas
Rhyne Trial Master

 

 

Page 153
O1 CERTIFICATE OF OATH OF WITNESS
02
03 STATE OF FLORIDA
04 COUNTY OF SARASOTA
05
06 I, MARY ANN SMITH, Registered Professional
07 Reporter, Registered Merit Reporter, Notary
08 Public, State of Florida, certify that the
09 witness, Thomas Keenan, personally appeared
10 before me on the 7th day of June, 2019, and was
11 duly sworn by me.
12
13 “WITNESS my hand and official seal this 21st
14 day of June, 2019.
15
16
17
18
19
20 Mary Ann Smith, RPR, RMR
21 Notary Public - State of Florida
22 My Commission No. FF 977637
23 Expires: May 17, 2020
24
25
26
27
28

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC Document 311-3 Filed 09/02/20 Page 156 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 480 of 1330
Keenan, Thomas
Rhyne Trial Master

 

Page 154
01 REPORTER'S DEPOSITION CERTIFICATE
02
03 STATE OF FLORIDA
04 COUNTY OF MANATEE
05
06 I, MARY ANN SMITH, Registered Professional
07 Reporter, Registered Merit Reporter, certify that I
08 was authorized to and did stenographically report the
09 deposition of Thomas Keenan, the witness herein, on
10 June 7, 2019; that a review of the transcript was
11 requested; that the foregoing transcript, pages 1
12 through 156 inclusive is a true and complete record of
13 my stenographic notes of the deposition by said
14 witness; and that this computer-assisted transcript
15 was prepared under my supervision.
16 I further certify that I am not a relative,
17 employee, attorney or counsel of any of the parties,
18 nor am I a relative or employee of any of the parties!
19 attorney or counsel connected with the action,
20
21 DATED this 2lst day of June, 2019, at
22 Lakewood Ranch, Manatee County, Florida,
23
24
25
26 <$14070, Signature%>

27

 

28 Mary Ann Smith, RPR, RMR
29
30
31
32
33

34

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC_ Document 311-3 Filed 09/02/20 Page 157 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 481 of 1330
Keenan, Thomas
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 155
Thomas v. Akzo
Thomas Keenan
INSTRUCTIONS TO THE WITNESS

Please read your deposition over
carefully and make any necessary corrections.
You should state the reason in the
appropriate space on the errata sheet for any
corrections that are made.

After doing so, please sign the errata
sheet and date it.

You are signing same subject to the
changes you have noted on the errata sheet,
which will be attached to your deposition.

It is imperative that you return the
original errata sheet to the deposing
attorney within thirty (30) days of receipt
of the deposition transcript by you. If you
fail to do so, the deposition transcript may
be deemed to be accurate and may be used in

court.

3412943

 

Transcript of Keenan, Thomas

-RJC-DSC Document 311-3 Filed 09/02/20 Page 158 of 161
JC-DSC Document 408 Filed 09/15/20 Page 482 of 1330

 
Keenan, Thomas
Rhyne Trial Master

 

Page 156
Ol Thomas v. Akzo
02 Thomas Keenan
03 ERRATA
040 me
05 PAGE LINE CHANGE
06

Q7 Reason:

 

08

09 Reason:

 

10

11 Reason:

 

12

13 Reason:

 

14

15 Reason:

 

16

17 Reason:

 

18

19 Reason:

 

20

21 Reason:

 

22

23 Reason:

 

24 3412943
25

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC_ Document 311-3 Filed 09/02/20 Page 159 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 483 of 1330
Keenan, Thomas
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 157
Thomas v. Akzo
Thomas Keenan
ACKNOWLEDGMENT OF DEPONENT

I, , do

 

hereby certify that I have read the foregoing
pages and that the same is a correct
transcription of the answers given by

me to the questions therein propounded,
except for the corrections or changes in form
or substance, if any, noted in the attached

Errata Sheet.

 

DATE SIGNATURE

3412943

 

Transcript of Keenan, Thomas

0197-RJC-DSC Document 311-3 Filed 09/02/2 a Page 160 of 16
197-RJC-DSC Document 408 Filed 0 sit 5/20

 
Keenan, Thomas
Rhyne Trial Master

 

Page 158

 

 

 

Transcript of Keenan, Thomas

Case 3:18-cv-00197-RJC-DSC_ Document 311-3 Filed 09/02/20 Page 161 of 161
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 485 of 1330
Exhibit 4

-RJC-DSC _Document 311-4. Filed 09/02/20. Page 1 of 197

Case 3:18-cv-00197 ;
197-RJC-DSC Document 408 Filed 09/15/20 Page 486 of 1330

Case 3:18-cv-00
 

 

Transcript Report

 

Masaitis, John

Plaintiff designations in yellow

US Steel counter designations in green

Transcript of Masaitis, John

Saturday, August 15, 2020

 

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 2 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 487 of 1330

 
Full Transcript Report

Designation Legend

 

MASAITIS, JOHN - (DAVIS) VOL 1

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 3 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 488 of 1330
Masaitis, John
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
093
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

38

 

IN THE COURT OF COMMON PLEAS

IN AND FOR PHILADELPHIA COUNTY

ESTATE OF RONALD DAVIS, : MARCH TERM, 2009

Plaintiff,

vs.

SUNOCO, INC. (R&M), et

al.,

Defendants. : No. 01835

Tuesday, November 9, 2010

Videotaped Deposition of JOHN
MASAITIS, taken at the Law Offices of Dickie
McCamey & Chilcote, Two PPG Plaza, Suite 400,
Pittsburgh, Pennsylvania 15222, beginning at
9:58 a.m., before Brigitte A. Strain, a
Federally Certified Registered Professional
Reporter, Certified LiveNote Reporter and a

Notary Public.

VERITEXT NATIONAL COURT REPORTING COMPANY
MID-ATLANTIC REGION
1801 Market Street - Suite 1800

Philadelphia, Pennsylvania 19103

Page 1

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 4 of 197

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 489 of 1330
Masaitis, John
Rhyne Trial Master

 

ol

02

03

04

as

06

07

08

09

19

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35

36

37

38

39

4a

41

42

43

 

APPEARANCES?

LOCKS LAW FIRM

BY: ANDREW J, DuPONT, ESQUIRE
601 Walnut Street

Suite 720 East

Philadelphia, Pennsylvania 19106
215.893.0100
adupont@lockslaw.com

Representing the Plaintiff

COATS ROSE

BY: JAMES M. RILBY, JR., ESQUIRE
3 Greenway Plaza, Suite 2000
Houston, Texas 77046
713.653.7375

jriley@coatsrose.com

Counsel for Radiator Specialty

ALSTON & BIRD LUP

BY: SARAH BABCOCK, ESQUIRE

1201 West Peachtree Street

Atlanta, Georgia 30309-3424
404.881.7000

Sarah. Babcock@alston.com
Representing the Defendant, Handschy
Industries LLC

(Via teleconference)

DICKIE, McCAMEY & CHILCOTE, P.C.

BY: KATHERINE S. GALLAGHER, ESQUIRE
Two PPG Place

Suite 400

Pittsburgh, Pennsylvania 15222
412.392.5280

Kgallagher@dmclaw.com

Representing the Defendant, The

Sherwin-Williams Company

Page 2

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 5 of 197

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 490 of 1330
Masaitis, John
Rhyne Trial Master

 

o1
02
03
04
05
06
07
oa
09
10
a1
12
13
14
15

16

23

24

25

26

27

28

29

30

31

32

33

34

35

36

37

34

39

40

41

42

43

44

45

 

APPEARANCES (continued):

ECKERT SEAMANS

BY? JODI DYAN OLEY, ESQUIRE

Two Liberty Place

50 South 16th Street

22nd Floor

Philadelphia, PA 19102

215.851.8473

Joley@eckertseamans.com

Representing the Defendant, Tower Products

(Via teleconference)

FORMAN PERRY WATKINS KRUTZ & TARDY LLP
BY: PHILLIP S. SYKES, ESQUIRE

BY: LEA ANN SMITH, ESQUIRE

City Centre, Suite 100

200 South Lamar Street

Jackson, Mississippi 39201-4099
601.969.7840

Psykes@fpwk.com

Lsmith@fpwk.com

Representing the Defendant, U.S. Steel

KENT & McBRIDE, P,C,

BY: JENNIFER HESLER, ESQUIRE

1617 John F. Kennedy Boulevard

Suite 1200

Philadelphia, Pennsylvania 19103
215.568.1800

Jhesler@kentmcbride.com

Representing the Defendant, Braden Sutphin
Ink

(Via teleconference}

KENT & McBRIDE, P,C,

BY: GEORGE F. DALE, ESQUIRE

1617 John F. Kennedy Boulevard

Suite 1200

Philadelphia, Pennsylvania 19103
215.568.1800

Gdale@kentmcbride.com

Representing the Defendant, WM Barr Company

(Via teleconference)

Page 3

 

 

Transcript of Masaitis, John

Case 3
Case 3:18

:18-cv-

-cv-00
cv-001

Saturday, August 15, 2020

197-RJC-DSC Document 311-4 Filed 09/02/20 Page 6 of 197
97-RJC-DSC Document 408 Filed 09/15/20 Page 491 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 4
a1 APPEARANCES (continued):
02 KUTAK ROCK LLP
03 BY: JULIE B. NEGOVAN, ESQUIRE
o4 Suite 285
a5 Two Liberty Place
06 50 South Sixteenth Street
0? Philadelphia, PA 19102-2519
08 215.299.4384
09 Julie.Negovan@kutakRock.com
10 Representing the Defendant, Handschy
11 Industries
12
13 MARGOLIS EDELSTEIN
14 BY: MARK COHEN, ESQUIRE
15 170 S. Independence Mall West
16 601 Walnut Street, 4th Floor
17 Philadelphia, PA 19106
18 215.931,5819
19 Mcohen@margolisedelstein.com
20 Representing the Defendant, Fehnel Press
21° Service & Supply, LLC
22 (via teleconference)
23
24 MARKS, O'NEILL, O'BRIEN & COURTNEY, P.C.
25 BY: MICHAEL HAMILTON, ESQUIRE
26 913 N. Market Street
27 Suite 800
28 Wilmington, DE 19801
29 302~658-6689
30 Mhamilton@mooclaw,com
31 Representing the Defendant, Rycoline
32 Products, Inc., a Division of Sun Chemical
33 Commercial Group a/k/a Rycoline Products,
34 LLC, and Successor to Rogersol, Inc.
35
36 MARON MARVEL BRADLEY & ANDERSON, P.A.
37 BY: LINA M. CARRERAS, ESQUIRE
34a 1700 Market Street, Suite 1500
39 Philadelphia, PA 19103
40 215.231.7100
41 LMC@maronmarvel.com
42 Counsel for Defendant, Printers Service
43 Company d/b/a PRISCO
44 (Via teleconference)
45

 

 

 

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC

-DSC _Document 311-4. Filed OPLO3120 rags 7a
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09 49

15/20 Pag
Masaitis, John
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41

42

 

APPEARANCES (continued):

MARSHALL, DENNEHEY, WARNER, COLEMAN &

GOGGIN

BY; JENNIFER M. BRANCH, ESQUIRE

1845 Walnut Street

Philadelphia, PA 19103-4708

215.575.2600

Jmbpranch@amdweg.com

Representing the Defendant, Van Son Holland
Ink Corp. of America, and Cabrun Ink Products
Corp.

(Via teleconference)

MARSHALL, DENNEHEY, WARNER, COLEMAN &
GOGGIN

BY: LEE C, DURIVAGE, ESQUIRE

1845 Walnut Street

Philadelphia, PA 19103-4708

215.575.2584

Ledurivage@mdwag.com

Representing the Defendant, Fujifilm, Hunt
Chemicals, USA, Inc., f/k/a Fuji Hunt
Photographic Chemicals, Inc., Successor to
Anchor/Lith-Kem-Ko, Inc.

(Via teleconference)

MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
BY: RICHARD C. BIEDRZYCKI, ESQUIRE

1617 John F. Kennedy Boulevard

Suite 1500

Philadelphia, Pennsylvania 19103
215,557,2981

Roledrzycki@mdmc~Law. com

Representing the Defendants, Chevron U.S.A.
and Sunoco, Inc. (R&M)

(Via teleconference)

Page 5

 

 

Transcript of Masaitis, John

OG
”
O
UO

Saturday, August 15, 2020

-DSC Document 311-4 _ Filed 09/02/20 _Page 8 of 197
ocument 408 Filed 09/15/20 Pagé 493 of 1330
Masaitis, John
Rhyne Trial Master

 

o1
02
03
a4
os
06
07
08
09
10
11
12
13
14
15
16
17
18

20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38

39

41

42

43

45

 

APPEARANCES (continued):

MORGAN LEWIS & BOCKIUS LLP

BY: AARON SKRYPSKI, ESQUIRE

1701 Market Street

Philadelphia, PA 19103-2921
215.963.5149

Ecline@morganlewis.com
Askrypski@morganlewis.com

Representing the Defendant, Philips
Electronics North America Corp. {(PENAC)

(Via teleconference)

NELSON LEVINE deLUCA & HORST

BY: ROBERT S, STICKLEY, HSQUIRE

518 Township Line Road

Suite 300

Blue Bell, PA (19422

215.358.5158

Rstickley@NLDHlaw.com

Representing the Defendant, EMCO Chemical
Distributors, Inc.

(Via teleconference)

PEPPER HAMILTON LLP

BY: MEREDITH A. STOW, ESQUIRE

3000 Two Logan Square

18th and Arch Streets

Philadelphia, PA 19103

215.981.4341

Stowm@pepperlaw.com

Representing the Defendant, Sun Chemical

(Via teleconference}

REILLY JANICZEK & McDEVITT, P.C.

BY: DAVID P, LODGE, ESQUIRE

One South Penn Square Building, Suite 410
Philadelphia, PA 19107

215.972.5200

Dlodge@rjm~Law.com

Representing the Defendant, Varn
International, Ine, and Day International,
Inc.

(Via teleconference)

Page 6

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

case SHA VOL7-RIC-DSC- Document 408" Filed OM15/20 Page 454 of 1430
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 7
01 APPEARANCES (continued):
02
03 SALMON, RICCHEZZA, SINGER & TURCHI, LLP
04 BY: MICHELE L. WECKERLY, ESQUIRE
05 1700 Market Street, Suite 3110
06 Philadelphia, PA 19103
07 215.606.6600
08 Mweckerly@srstlaw.com
a9 Representing the Defendant, National Paint
10 Industries, Inc,
11 (Via teleconference)
12
13 SHEEHY WARE & PAPPA, P.C.
14 BY: RAYMOND A. NEUER, ESQUIRE
15 BY: LEE ANN SMITH, ESQUIRE
16 909 Fannin Street, Suite 2500
17 Houston, Texas 77010-1008
18 713.951.1000
19 Rneuver@sheehyware.com
20 Representing the Defendant, T H Agriculture
21 & Nutrition
22
23 STEVENS & LEE, P.C. /
24 BY: DAVID J. PARSELLS, ESQUIRE
25 620 Freedom Business Center, Suite 200
26 King of Prussia, PA 19406
27 610.205.6000
28 DJPéstevenslee.com
29 Representing the Defendant, International
30 Paper Company, d/b/a XPEDX
31 (Via teleconference)
32
33 SWARTZ, CAMPBELL, LLC
34 BY: CHARLES D. ROME, ESQUIRE
35 Two Liberty Place, 28th Floor
36 50 South 16th Street
37 Philadelphia, PA 19102
38 215.299.1910
39 Crome@swartzcampbell.com
40 Representing the Defendant, Graphic
41 Chemical & Ink Co,
42
Transcript of Masaitis, John Saturday, August 15, 2020

Case.3:18-cv-00197-RJC-DSC Document 311-4 Filed_09/02/20 Page 10 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 495 of 1330
Masaitis, John
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

 

APPEARANCES (continued):

THE CATRONE LAW FIRM PLLC

BY: MATT CAIRONE, ESQUIRE

38 Virginia Lane

Canonsburg, Pennsylvania 15317-5802
(888) 609-1113
Mcairone@caironelaw.com

Representing the Defendant, U.S. Steel

TRESSLER, LLP

BY: PETER CHOY, ESQUIRE

744 Broad Street

Suite 1510

Newark, New Jersey 07102
973.848.2900

Pchoy@tresslerllp.com
Representing the Defendant, Deleet
Merchandising Corporation

(Via teleconference)

WARD GREENBERG HELLER & REIDY LLP

BY: SCOTT R. JENNETTE, ESQUIRE

300 State Street

Rochester, New York 14614

585.454.0700

Sjennette@wardgreenberg.com

Representing the Defendant, Eastman-Kodak

(Via teleconference)

Also Present:

Adrisen Young, Video Technician

Page 8

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

CES TEOOOLS ICSE BSSUMENE 208 “eS OSASAC? Page ase Sr s0
Masaitis, John
Rhyne Trial Master

 

Page 9
OL INDEX
02 - 7 A
03
04 Testimony of: John Masaitis
os
06 By Mr. DUPONt. .. ieee eee eee eens 14, 180
0? BY Mr. NEUGK i cece ee eee eee 160, 186
08 By Mx, Rileyr. cece cece eee ene eens 179
09
190 - - -
il EXHIBITS
12 - - -
13
14 EXHIBIT NUMBER DESCRIPTION PAGE MARKED
15
16 Masaitis 1 Davis Deposition
1? Materials 18
18 Masaitis 2 Invoice, THAN 2209 61
19 Masaitis 3 MSDS, Benzene, Benzol
20 H-D 649-650 68
21
22 Masaitis 4 USS Chemicals Safety
23 Data Sheet,
24 USS 02617A~2613 85
25
26 Masaitis 5 USS Chemicals Safety
27 Data Sheet, Benzene
28 USS 05889~891 87
29
30 Masaitis 6 Shipping Paper
31 USS 02519 92
32 Masaitis 7 Product Shipping
33 Data Sheet
34 USS 02520 39
35 Masaitis 8 Benzene
36 USS 01246 101
37
38 Masaitis 9 Product Shipping
39 Data Sheet, Benzene
40 uss 02517-18 100
41
42 Masaitis 10 Label, Benzene
43 USS 00296-97 102
44

 

 

 

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 12 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 497 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 10
O1 EXHIBITS (continued) :
02 EXHIBIT NUMBER DESCRIPTION PAGE MARKED
03 Masaitis 11 Chemical Safety Data
04 Sheet SD-2, Benzene
05 USS 0298-313 104
06 Masaitis 12 USS Chemicals ~ Benzene
07 USS 00316 114
08
03 Masaitis 13 MCA Chem-Card, Benzene
10 USS 00314 114
11 Masaitis 14 Cargo Information Card
12 Benzene, USS 00315 114
13
14 Masaitis 15 Environmental Health
15 Monitoring Manual
16 USS 2298~2361 118
17
18 Masaitis 16 Health Hazards in use
19 Of Solvents for Motor
20 Vehicles
21 USS 03850-3859 127
22 Masaitis 17 MSDS
23 USS 08892-93 152
24
25 Masaitis 18 Safety Data Sheet
26 For Raffinate
27 USS 16-22 154
28
29 Masaitis 19 Letter, 11/13/52
30 To E.C, Myers
31 USS 16982 189
32
33
34
35
36
37
38
Transcript of Masaitis, John Saturday, August 15, 2020

7-RJIC-DSC Document 311-4 Filed 09/02/20 Page 13 of 197
JC-DSC Document 408 Filed 09/15/20 Page 498 of 1330
Masaitis, John
Rhyne Trial Master

 

 

ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33

DEPOSITION SUPPORT INDEX

INSTRUCTION NOT TO ANSWER:

Page Line

(None)

REQUEST FOR PRODUCTION OF DOCUMENTS;

Page Line Description

(None)

STIPULATIONS:

Page Line

13 19

QUESTIONS MARKED:

Page Line

(None}

Page 11

 

 

Case_3:18-cv-00197-RJC-DSC
Case 3:18-cv-00197-RJC-DSC

Transcript of Masaitis, John

Saturday, August 15, 2020

Document 311-4 Filed 09/02/20 Page 14 of 197
Document 408 Filed 09/15/20 Page 499 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 12

O01 JOHN MASAITIS

02 VIDEO TECHNICIAN: My name is

03 Adrisen Young representing Veritext.

04 The date today is November 9, 2010,

05 and the time is approximately 9:58

06 a.m,

07 This deposition is being held at

08 the office of Dickie McCamey &

09 Chilcote, located at Two PPG Place,

10 Suite 400, Pittsburgh, Pennsylvania

11 15222,

12 The caption of this case is

13 Ronald Davis versus Sunoco

14 Incorporated, et al., filed in the

15 Court of Common Pleas of Philadelphia

16 County, March Term 2009.

17 The name of the witness is John

18 Masaitis.

19 At this time will the attorneys

20 present please identify themselves for

21 the record.

22 MR. DuPONT: Andrew DuPont from

23 the Locks Law Firm for the Estate of

24 Ronald Davis.

25 MR. NEUER: Ray Neuer here for T
Transcript of Masaitis, John Saturday, August 15, 2020

JC-DSC Document 311-4_ Filed 09/02/20 Page_15 of 197
CBRE DOSuMeNt 408 Filed O91 5/46 Page 500 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 13

Ol JOHN MASAITIS

02 H Agriculture and Nutrition.

03 MS. GALLAGHER: Katherine

04 Gallagher for Sherwin Williams.

O05 ‘MR. HAMILTON: Michael Hamilton

06 for Rycoline Products.

07 MS. NEGOVAN: Julie Negovan for

08 Handschy Industries.

QS MS. SMITH: Lea Ann Smith,

10 United States Steel Corporation.

11 MR. SYKES: Phillip Sykes for

12 U.S. Steel.

13 MR. CAIRONE: Matt Cairone for

14 United States Steel Corporation.

15 VIDEO TECHNICIAN: Our court

16 reporter, Brigitte Strain of Veritext,

17 will please swear in the witness.

18 - os

19 (It is hereby stipulated and

20 agreed by and among counsel for the

21 respective parties that sealing,

22 certification and filing are waived,

23 that all objections, except as to the

24 form of the question, be reserved

25 until the time of trial, and that an
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 16 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 501 of 1330
Masaitis, John
Rhyne Trial Master

 

 

Page 14
Ol JOHN MASAITIS
02 objection by one defendant inures to
03 the benefit of all defendants.)
04 -~ = =
05 JOHN MASAITIS, after having been
06 first duly sworn, was examined and
Q7 testified as follows:
08 - 5
03 HXAMINATION
10 = oe e
11 BY MR. DUPONT:
12 on Good morning, Mr. Masaitis.
13 A. Good morning.
14 Q. Am I pronouncing your name
15 correctly?
16 A. That's good enough.
17 Q. All right. If I get it wrong,
18 please let me know.
19 A. No, that's fine.
20 Q. Thank you. My name is Andrew
21 DuPont, we introduced ourselves briefly this
22 morning. I am the attorney for the Estate of
23 Ronald Davis, I'm here to take your
24 deposition. I know you've given depositions
25 in the past, but I'll briefly review the

 

MASAITIS, JOHN -
(DAVIS) VOL 1

Transcript of Masaitis, John

197-RJC-DSC Document 311-4 _ Filed 09/02/20 page 17 of 197
97-RJC-DSC Document 408 Filed 09/15/20 Page 502 of 1330

 

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 15

Ol JOHN MASAITIS

02 rules.

03 If I ask you a question that

04 you do not understand, please let me know.

05 If you answer the question, we'll assume that

06 you answered the question that I asked and

07 that you understood that question. Is that

08 okay?

09 A. Yes.

10 QO. We should not talk over each

11 other, because that makes our court

12 reporter's job difficult. So I will allow

13 you to finish your response before I begin my

14 next question. If you'll allow me to finish

15 my question before you begin your response, [I

16 would appreciate that as well.

17 A. Yes.

18 Q. All right. If you need a break

19 at any point in time, let us know that. I

20 just ask that you answer any question that's

21 pending before you take a break. Okay?

22 A. Sure.

23 Q. Sir, what --

24 MR. BIEDRZYCKI: Andrew, before

25 you begin, this is Rich Biedrzycki,
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 18 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 503 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 16
Ol JOHN MASAITIS
02 can we just have a stipulation that an
03 objection by one is an objection by
04 all.
05 MR. DUPONT: Yes, we've been
06 stipulating at all these depositions
O7 that an objection by one is an
08 objection by all. And that the -- all
09 objections, except as to form, are
10 preserved until the time of trial.
11 MR. BIEDRZYCKI: Thanks.
12 BY MR. DUPONT:
13 Q. All right. Okay. When was the
14 last time you gave a deposition?
15 A. Last summer.
16 Q. Do you recall the name of the
17 case?
18 | A. No, I don't.
19 Q. What did that case involve?
20 A. That case was benzene
21 raffinate, similar to this.
22 Q. Before we get into your prior Relect
23 testimony, I would like to ask you what you eget
24 did to prepare. for your deposition today? . Vout
25 A. T--went through material that pro
ny"
 oARSOEE
S Transcript of Masaitis, John Saturday, August 15, 2020
CREE IR OITRITRE ROUTINE + EURIIOBB® eBBESES Bo
Masaitis, John
Rhyne Trial Master

 

  

 

 

 

Page 17
OL JOHN MASATTIS
02 was sent to me by the law firm representing
03 U.S, Steel. I also met with the U.S. Steel
04 attorneys yesterday.
05 oO. What material was sent to you}
06 that you reviewed?!
07) A. | I had a book of it over here}
08 | (indicating. ) |
09 Q.) All right. Is that accessible
10) to you right now? You don't have to get up
11) If you can point it to me, I'd be happy to)
12) get it for you. |
13) A. Yes.
14 Q.) This one here, in the black!
15) book? |
16) AL) Yes.)
17) Q.) Let me hand that to you.)
18) A Thank you. Thank you very)
19, mach. |
20 You're welcome.
21 And can you tell me generally,
22 what does that binder consist of?
23 A. There's a table of contents.
24 Tt shows. the deposition notice, Amended
25 Complaints, U.S. Steel discovery responses,
oalFQB5 SOHN
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 20 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 505 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

Page 18
OL JOHN: MASATTIS
02 deposition transcripts, UsS. Steel. records of
03 sales.
O4 Q. Let me stop. you there. If. we
05 could === if you don't mind, could I take the
06 Table of Contents. out: and mark that > as an
07 exhibit just so I have a record of what: you
08 have: reviewed?
09 A. sure.
10 Q. Thank you.
11 - = =
12 (Whereupon the document was
13 marked, for identification purposes,
14 as Masaitis Exhibit Number 1.)
15 - >
16 BY MR. DuPONT:
17 Q.) ‘Sir, approximately how much |
18) time did Yai duend reviewing the mete ciel)
19) (that are listed on Exhibit 12
20) A.) | Well, it was sent 66 me last |
au) week. T would aay maybe eight hours, ten)
22) ‘hours, going through 0 | | —
23 Q. And are you compensated for
24 your time in preparing for depositions and
25 testifying at depositions on behalf of U.S.
ont ASOEES 2"
Transcript of Masaitis, John Saturday, August 15, 2020

BSR RE ROUEN AAT LPOIISAR? ABBR SBE Ao
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 19

Ol JOHN MASATTIS

02 Steel?

03 MR. CATRONE: I object to the

04 form. It's two questions.

05 THE WITNESS: I don't charge for

06 the time that I spend testifying, but

07 I do charge for the industrial hygiene

08 consulting, preparation, that sort of

09 thing.

10 BY MR. DUPONT:

11 Q. Can you tell me what you mean

12 when you say you charge for the industrial

13 hygiene consulting, preparation?

14 A. Well, I’m an industrial hygiene

15 consultant. I have been since I retired, and

16 I consider this industrial hygiene consulting

17 because I am not charging for the time that I

18 am testifying.

19 Q. Okay. How much do you charge,

20 either on an hourly basis or otherwise, for

21 your consultant work?

22 A. 300.

23 Q $300 per hour?

24 A. Yes.

25 Q Can you estimate for me
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 22 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 507 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 20

Ol JOHN MASAITIS

Q2 approximately how many hours per year you

03 work on behalf of U.S. Steel as an industrial

04 hygiene consultant?

05 A. This was the first activity

06 this year.

07 Q. How about last year, how many

08 hours did you spend doing that?

Q9 A. Oh, I would say 12, 14.

10 Something like that. Possibly 20. It's not

11 very often.

12 Q. Do you have a written agreement

13 or contract with U.S. Steel concerning your

14 work as an industrial hygiene consultant?

15 A. No.

16 Q. Do you testify as an expert on

17 behalf of U.S. Steel?

18 A. I have in the past.

19 Q. Do you know whether or not you

20 will be testifying as an expert in this

21 case -~

22 A. No.

23 QO. ~- for U.S. Steel?

24 A. No.

25 Q. No, you do not know or, no, you
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 _ Filed 09/02/20 Page 23 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 508 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 21

Ol JOHN MASAITIS

02 will not be?

03 A. To my knowledge, I will not be.

04 Q. All right. Did you make any

05 kind of notes or memorandum as a result of,

06 or during the course of your reviewing the

07 materials that you have in front of you?

08 A. No.

09 Q. And did you say that you

10 received these materials last week?

11 A. Yes.

12 Q. “Do you maintain your own

13 collection of materials, documents, things

14 like that, related to U.S. Steel?

15 A. No.

16 Q. Do you maintain your own

17 collection of materials relating to benzene

18 in general?

19 A, No.

20 Q. When did you first begin to

21 testify on behalf of U.S. Steel as an

22 industrial hygiene consultant?

23 A. I believe it was 1997, the year

24 after I retired.

25 QO. Do you understand that you're
onMSFOBIS 8%"
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC. Document 311-4 Filed 09/02/20 Page 24 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 509 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 22
O1 JOHN: MASALTIS
02 here as the corporate representative of U.S.
03 Steel?
04 A. Yes.
05 QO. And that means you!re speaking
06 on behalf of the corporation?
07 AY Yes.
08 Q. Did you testify as a corporate
09 representative of U.S. Steel prior to 1997?
10 A. I may have. I may have done
11 some testifying in '96 because as I was
12 sitting here now I was thinking I retired in
13 February of '96. And I think there may have
14 been some other litigation I represented the
15 corporation in. I think -- it could have
16 been something in asbestos in '96, later on,
17 after I retired.
18 Q. Okay. Have you testified or
19 been retained as an expert by any companies
20 other than U.S. Steel?
21 A. Yes.
22 Q. What companies are those?
23 A. I did some work for, I believe
24 it was Koppers. I have done work for other
25 companies shortly after I retired. I can't
(OAVIS)VOL AN
Transcript of Masaitis, John Saturday, August 15, 2020
CASS SAEOLOOLO RIGOR Doournent 208 “Filed O915/20- Page 510 oF 1430
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 23
OL JOHN MASAITIS
02 recall. I've done consulting for The
03 Americanized Steel Institute on some
04 radiation matters. And I -- I -- I can't
05 recall. There weren't that many.
06 Q. Did your consulting work for
O7 Koppers involve litigation? Was it given in
08 the context of litigation?
09 A. I believe I gave a deposition,
10 but I didn't go to trial.
11 Q. Okay. Did that case concern
12 benzene exposure?
13 A. No.
14 QO. Was there a particular toxin at
15 issue?
16 A. I believe it was regarding coke
17 emissions.
18 Q. Has all of your consulting work
19 for U.S. Steel, from 1997 to the present,
20 related to benzene exposure?
21 A. No.
22 QO. In what other areas of
23 litigation have you provided support?
24 A. Asbestos. That's primarily it,
25 asbestos and the benzene.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 26 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 511 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 24
O1 JOHN MASAITIS
02 Q. Can you estimate for me how
03 many times you've testified on behalf of U.S.
04 Steel, either in a deposition or at trial, in
05 a case relating to benzene exposure?
06 A. I may have given six or eight
O07 depositions.
08 Q. Have you ever testified ata
09 trial?
10, A. Yes.
11 QO. On how many occasions?
12 MR. CAITRONE: Andrew, to be
13 clear, are you talking about any trial
14 or a benzene trial?
15 MR. DUPONT: Good question.
16 BY MR. DUPONT:
17, Q. Have you ever testified ata
18 trial in a case concerning benzene exposure?
19 A. Yes. I recall one. I don't
20 think there were any others relating to
21 benzene. I can recall one.
22 QO. Do you recall the name of the
23 case where you testified at trial regarding
24 benzene exposure?
25 A. No.
Transcript of Masaitis, John Saturday, August 15, 2020
Case 3:18-cv-00197-RJC-DSC Document 311-4 leg ey [20 Page 27 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 0 sis 20 Page 512 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 25

Ol JOHN MASAITIS
02 Q. Do you recall where the trial
03 was geographically?
04 A. It was -- was it in
05 Mississippi? Yes, Mississippi.
06 Q. Do you recall the name of the
07 attorney that represented the injured person?
08 A. It was Karlaps (phonetic).
09 MR. SYKES: No, he represented
10 U.S. Steel.
11 THE WITNESS: Represented U.S.
12 Steel.
13 MR. CAIRONE: The question was,
14 who represented the injured person.
15 | THE WITNESS: Oh, the injured
16 person, I’m sorry. My hearing isn't
17 what it used to be either, I thought
18 you were talking about the attorney
19 for U.S. Steel. No, I don't.
20 BY MR. DUPONT:
21 Q. Okay. I will try and keep my
22 voice up. If at any point in time you can't
23 hear a question I'm asking, please let me
24 know and I'll --
25 A. Okay.

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 28 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 513 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 26
OL JOHN MASATTIS
Q2 QO. -- and I'll remember myself, or
03 remind myself to keep my voice up.
04 All right. I'd like to learn a
05 little bit about the background of U.S.
06 Steel. I have one of your prior deposition
O07 transcripts that your counsel produced to me
08 and I want to just get a little more
09 information, Do TI: recall correctly that U.S.
10 Steel has been producing. benzene since the
11 1920s?
12 AY UiSion- IT can't recall the
13 exact date, but when: the coke by-product
14 plants came into. operation, that's when U.S,
15 Steel started to producé benzene as a
16 by-product of those ovens, which was probably
17 in about 1920.
18 Q. Are you able to tell me where
19 U.S. Steel has ranked in terms of producers
20 of benzene in the United States since the |
21 1920s? Understanding that it's changed over
22 time, but can you give me any sense of that?
23 A. No. Other than -- to my
24 knowledge, that we were producing quite a bit
25 during the thirties, forties, the war years,
OAVIS)VOL
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 29 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 514 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 27
OL JOHN MASAITIS
02 when a lot of steel was being made.
03 Q. Can you tell me, during the
04 1970s, where U.S. Steel ranked in terms of
05 producers of benzene in the United States?
06 A. No, I can't.
07 Q. Do you know whether they were
08 in the top ten?
09 A. IT wouldn't know. It's a, you
10 know, correlation with the amount of steel
11 that is being produced. I -- I wouldn't
12 venture a guess.
13 Q. Okay. In how many locations
14 has U.S. Steel produced benzene?
15 A. Well, each location we had the
16 by-product, COG Mon operations. What do I
17 want to say? Six or eight.
18 Q. Is that consistent from the
19 1920s up through the -- I believe you
20 previously testified that in about the early
21 to mid 1980s, the benzene producing
22 operations of U.S. Steel kind of tailed off?
23 A. Let me correct that last
24 statement. Actually you said benzene. I was
25 looking at the light oil, which is ~- benzene
AVIS) VOL 4
Transcript of Masaitis, John | Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 30 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 515 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 28
Ol JOHN MASAITIS
02 is a constituent of light oil. I think there
03 were only two or three plants where we
04 actually broke the light oil down to benzene,
05 toluene and xylene. So if I could correct
06 that last statement regarding the coke
O7 by-product plants.
08 QO. All right. Let me see if 1
09 understand that correctly. There have. been
10 Six to eight locations at which: U.S. Steel
11 produced light oil, of which benzene, toluene
12 and xylene are: components.
13 A. There were six plants, as 1
14 recall, thereabouts, that produced coke. And
15 at those plants, the light o11 was a
16 by-product of the coke. And at three plants,
17 T only recall that thosé three plants
18 produced: benzene, toluene: and xylene from. the
19 light oil. They had a further extraction
20 process,
(21) Qe Was that further extraction)
(22) ‘process done through what! s called a udex:|
(23) Galt. Or has Chat technology changed over |
2a) (time?)
25) oe Ao Well, we called it a BIX plant.)
(DAVIS) VOLT ON
Transcript of Masaitis, John Saturday, August 15, 2020
CHES FB APONTE ICDS GOSHEN 388 “LP OSS Ee Pac Heo
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

Page 29
O01) JOHN MASAITIS)
02 But I think they only had the Udex process at.
03. ‘Claritin.
O4 Q. So Claritin was:one of the
05 plants where benzene. was produced... What. were
06 the other two plants where benzene was
07 produced ?:
08 A. I recall it being produced at
09 Gary Works and also Geneva Works.
10 Q. Gary Works is that in Gary,
11 Indiana?
12 A. Yes.
13 Q. During which years did U.S.
14 Steel produce benzene at the Claritin Works?
15 A, I can't say specifically when
16 the BTX plants went into operation, but I
17 would say it would be early on. We were
18 producing benzene in the twenties. There had
19 to be some type of extraction.
20 Q. And when did U.S. Steel stop
21 producing benzene at Claritin?
22 A. I think they're still producing
23 it.
24 Q. How about the Gary Works in
25 Gary, Indiana, when did U.S. Steel begin to
onsSOBtS oH
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 32 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 517 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 30
O1 JOHN MASAITIS
02 operate that plant?
03 MR. CAITRONE: Let me put an
04 objection on the record. In fairness
05 to the witness, I don't think that
06 this was a subject notified for
07 deposition. So unless you can point
08 me to where it was, he hasn't been
09 prepared.
‘10 I'm going to let the question
11 go, but I want that on the record,
12 that this was not a subject for this
13 witness to be prepared.
14 BY MR. DuPONT:
15 Q. Okay. You can answer.
16 A. And the question was?
17 Q. Sure. Are you able to tell me
18 when U.S. Steel began to produce benzene at
19 the Gary Works?
20 A. I -- I don't know.
21 Q. Does U.S. Steel continue to
22 operate the Gary Works plant?
23 A. The benzene plant?
24 Q. Gary Works in general. Then
25 I'll ask you about benzene.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 33 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 518 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 31

O1 JOHN MASAITIS

02 A. Gary Works is still operating,

03 yes.

04 Q. Is benzene still produced at

05 Gary Works?

06 A. I don't know.

O07 Q. Okay.

08 A. IT don't think so. I think they

09 just take it down to the light oil. That's

10 what I recall. IJI-don't think they produce

11 benzene at Gary anymore.

12 Q. All right. Are you able to

13 recall when they stopped producing benzene at

14 Gary?

15 A. No.

16 QO. And Geneva Works was the third

17 location you gave me. Does U.S. Steel

18 continue to operate the Geneva Works plant?

19 A. To this day?

20 Q. Yes, sir.

21 A. No.

22 Q. Okay. Do you know when that

23 plant shut down?

24 A. Well, I think the plant is

25 still in operation, but U.S. Steel sold it
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 34 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 519 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 32
OL JOHN MASAITIS
02 years ago.
03 Q. I understand. Do you know when
04 U.S. Steel sold the Geneva Works plant?
05 A. It was sold while I was still
06 working. So it was, you know, maybe 20 years
Q7 ago.
08 MR. CAITRONE: ‘And before you go
09 on, Andrew, I'll represent to you that
10 the BTX unit at Claritin was shut down
11 in '86, benzene, toluene and xylene.
12 And I'll be happy to provide you with
13 the background to support that
14 representation.
15 MR. DUPONT: Okay.
16 BY MR. DUPONT:
17 Q. Has U.S. Steel produced benzene
18 anywhere outside of the United States?
19 A. No, not to my knowledge.
20 QO. Has U.S. Steel sold benzene
al outside of the United States?
22 A. Not to my knowledge.
23 QO. Has U.S. Steel ever had its own
24 occupational exposure limit or level for
25 benzene?

 

 

 

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 35 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 520 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 33
O1 JOHN MASATTIS
02 A. No.
03 QO. Am I correct that U.S. Steel
04 has. a medical department?
05 A. Yes.
06 Q. Does it also have a toxicology
Q7 department?
08 A. No.
09 Q. Tt has an industrial hygiene
10 department?
11 A. Yes.
12 Q. And it has a safety department?
13 A. Yes.
14 Q. _ Are you able to tell me when
15 U.S. Steel first had a medical department?
16 A. T would say the early 1900s,
17 Q. How about an industrial hygiene
18 department, when did U.S. Steel first have an
19 industrial hygiene department?
20 A. Well, the first professional
21 industrial hygienist was Ken Morris, and he
22 was hired around 1950, '51.
23 QO. Did U.S. Steel create an
24 industrial hygiene department when they hired
25 Mr. Morris?
oatlSSOIS 8%"
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 36 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 521 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

Page 34
OL JOHN MASAITIS
02 A. Yes.
03 Q. How about the safety department
04 in U.S. Steel, when was the safety department
05 first created?
06 A. I don't know.
(07) Qs) (On average, Since the 1950s to)
08) the present time, how many industrial
(09) ‘nygieniats has U.S. Shee! employed?
(10) | AL (Oh, I'd -- I would have to
an See It's increased. through the years)
12) ‘substantially. IT -- 1 wouldn' t venture a)
ie eS oe
14 Q. I have, in your resume here
15 from another: case, that you began to work at opsee
16 United States Steel Corporation as an pense
17 industrial hygiene engineer in 1964, and that , seach
18 you Maintained that position until 1968. Is case"
19 that correct?
20 A. Yes: It could be correct, if
21 you're looking at my resume.
22 Q. Right. And I'll represent to
23 you that I am. And that's marked as Bates
24 Numbers USS Depo 2787 through 2790. If you'd
25 like to see it --
ontlSSOBIS 1"
Transcript of Masaitis, John Saturday, August 15, 2020

cake. 00197-RJC-DSC Document 311-4. Filed 09/02/20 Page 37 of 1 138
SPAS 019/7-R RGB DSC Document 408 Filed 09/15/20 Page 522 522 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 35

O1 JOHN MASAITIS

Q2 A. No, that's fine.

03 Q. -- I'll give that to you.

04 Then you went on to become the

05 industrial hygiene engineer from 1964 to

06 1968.

O07 A. If that's what's on the resume,

08 yes.

09 on From 1978 to 1986, you were a

10 corporate assistant manager for the

11 industrial hygiene at United States Steel

12 Corporation?

13 A. Yes.

14 Q. When you were working as an

15 industrial hygienist from 1962 to 1964 --

16 strike that. I apologize, I'm looking at the

17 wrong dates.

18 When you were working as an

19 industrial hygiene engineer for the United

20 States Steel Corporation from 1964 to 1968,

21 how many people were employed in the

22 industrial hygiene department?

23 A. "64 through '68, there were

24 about half a dozen.

25 Q. I take it there was a director
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 38 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 523 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 36

Ol JOHN MASAITIS
02 of the industrial hygiene department at that
03 time.
O04 A. Yes.
05 Q. Who was the director at that
06 time?
07 A. Ken Morris.
08 Q. How many people were employed
09 in the medical department during 1964 to
10 1968?
11 A. I don't know.
12 Q. Did you have. interaction with
13 the medical department during that period of
14 time?
15 A. Yes.
16 Q. And what types of people would
17 you interact with in the medical. -- medical
18 department?
19 A. The -- me personally, or the
20 industrial hygiene department?
21 Q. You personally.
22 A. When I would go to a facility,
23 I. would periodically see the plant physician.
24 Q. What would you see the plant
25 physician for?

oaleSOSEs oH

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 39 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 524 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 37
OL JOHN MASAITIS
02 A, Just since he was, you know,
03 the plant physician and we both were
04 occupational health professionals, and I may
05 stop in to see him. He may have requested
06 that -- the activity that I was visiting the
07 plant for.
08 Q. Was there a plant physician at
09 each one of U.S. Steel's plants?
10 A. The Larger facilities, yes.
11 Q. When you say the larger
12 facilities, what do you mean?
13 A. Well, the integrated steel
14 plants, as opposed to smaller facilities,
15 where you didn't have a large population.
16 Q. How many of these larger |
17 facilities were there that had a dedicated
18 industrial -- excuse me, occupational as a
19 position?
20 A. From '64 to '68°?
21 Q. Yes, Six.
22 A. II =- it could take some time to
23 count them, but I would say aporoximately a
24 dozen.
25 Q. Who was the director of
oablBSOIS 20H"
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 40 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 525 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 38

Ol JOHN MASATTIS
02 medicine for U.S. Steel in '64 to '68?
03 A. Dr. Bundy was a director, but
04 there was a doctor -- Vice President of
05 Health Services, I believe we called it then,
06 that oversaw the medical, safety and
O07 industrial hygiene department. That was Dr.
08 O'Connor.
09 Q. Did the medical department at
10 that period in time, '64 to '68, have its own
11 building?
12 A. No.
13 Q. Did U.S. Steel have, at that
14 point in time, at its medical department any
15 kind of laboratory where it could conduct
16 medical experiments or testing?
17 A. No.
18 Q. Sorry. Were you finished?
19 A. No. There -- there were no
20 experiments or anything conducted. No
21 studies or anything like that. They may have
22 had a small laboratory that -- where they
23 would do some type of tests associated with
24 the annual physical examination of a worker
25 or something like that, but nothing

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 41 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 526 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 39

OL JOHN MASAITIS
02 elaborate.
03 Q. Okay. I've seen in records
04 that have been produced to us that U.S. Steel
05 would conduct pre-employment blood
06 examination, complete blood counts, and
07 conduct complete blood counts on its
08 employees throughout their employment. Would
a9 that type of test, for example, be done
10 in-house? In other words, a physician for
11 U.S. Steel, or a nurse for U.S. Steel perhaps
12 would take a blood test and then there would
13 be a laboratory at U.S. Steel that processed
14 the actual test?
15 A. The industrial hygiene
16 laboratory would do some urine analysis, but
17 I don't recall that we ever did do blood
18 counts or anything like that. And the
19 medical department didn't do it, so it
20 possibly was done outside.
21 Q. ’ After 1968, when you worked as
22 a senior industrial hygiene engineer from '68
23 to '78, did the industrial hygiene department
24 grow? Were there more employees during that
25 period of time?

Transcript of Masaitis, John Saturday, August 15, 2020

Case_3'18-cv-00197-RJC-DSC Document 311-4 Filed_09/02/20 Page 42 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 527 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 40
OL JOHN MASAITIS
02 A. Yes.
03 Q. How many?
04 A. Possibly five.
05 Q. Are you able to tell me what
06 the size of the medical department at the
O07 United States Steel Corporation was from '68
08 to '78?
09 A. No, I couldn't tell you.
10 QO. Sir, when did you first learn
11 that benzene causes cancer?
12 A. I would say that it was
13 probably the late seventies, early eighties.
14 About that time.
15 QO. Prior to the late seventies,
16 had you seen any information that associated
17 benzene exposure with cancer?
18 A. There was literature that would
19 —- there were some studies done that
20 associated it with cancer. Some
21 organizations were looking at it as a
22 suspected carcinogen prior to that.
23 Q. When is the earliest you saw
24 information associating benzene with cancer?
25 A. I can't recall the earliest
(OAVIS)VOL 1
Transcript of Masaitis, John Saturday, August 15, 2020

CHES TEGOOLSZ RIC SE BOMUMEA 208 “rileG ESAS BE? PARE S38 Geo
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 41

O1 JOHN MASATTIS

02 date. It could have been in the

03 mid~seventies, the late seventies.

04) Qe) When you worked -- I understand

05) you worked for the Commonwealth of |

06) Pennsylvania as an industrial hygienist from

07) ‘62 to '64. Is that correct? |

08) A. Yes.

09) Q. At that point in time, did you)

10) have a == were you aware that there was an |

11) association between benzene exposure and)

12) cancer?)

13) AL No. |

14) Go.) Had you seen any information,

15) during your employment with the Commonwealth)

16) of Pennsylvania relating to the ability of

17) benzene to cause cancer?

18) A. Not that I recall. |

19 Q. When you learned that benzene

20 was a suspected carcinogen, if I understand

21 you correctly, in the mid 1970s, what forms

22 of cancer were associated, that you learned,

23 with benzene at that time?

24 MR. CAITRONE: Andrew, when

25 you're saying you, just to be clear,
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 44 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 529 of 1330
Masaitis, John

Rhyne Trial Master

 

Page 42
Ol JOHN MASAITIS
02 are you asking him personally or as
03 the representative of U.S. Steel?
04 MR. DUPONT: I'm asking him
05 personally at this time.
06 MR. CAIRONE: OKay.
O07 THE WITNESS: I would say
08 leukemia.
09 BY MR. DUPONT:
10 QO. Are you able to tell me now, as
11 we sit here today, what. forms of cancer are
12 Caused by: exposure to benzene?
13 A. I'm, you know, not a medical
14 person. I just look at it very broadly as --
15 as causing leukemia.
16 Q. Are you aware that benzene
17 causes damage to human chromosomes?
18 A. I'm not -- as I said, I'm not a
19 medical person. I don't get into that. I'm
20 not aware if benzene is associated with
21 chromosomes.
22 Q. In the course of your work with
23 United States Steel Corporation did you come
24 to learn that the United States Federal
25 Government said that there is no safe level

 

 

 

_- MASAITIS, JOHN -
(DAVIS) VOL 4

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC _Document 311-4 Filed 09/02/20 _ Page 45 of 197

Case 3:18-cv-0019/7-

JC-DSC

Document 408 Filed 09/15/20 Page 530 of 1330
Masaitis, John
Rhyne Trial Master

 

   

 

 

 

Page 43
Ol JOHN MASAITIS
02 of exposure to benzene?
03 A, No.
04 Q. Never seen any information from
05 the government to that effect?
06 A. No. I know that through the
O07 years they have come out with proposals, and
08 the last was one part per million.
Og Q. And what -- what is your
10 understanding of what one part per million
11 represents?
12 A. That represents permissible
13 exposure level of an eight hour work period,
14 time-weighted average.
15) oO As an industrial hygienist with.
16, the United States Steel Corporation, you were)
17) aware, were you not, that one could develop)
18) leukemia from exposure to benzene at levels)
19. less than one part per million as a)
20) time-weighted average?)
21) A.) No. |
22 O. | You've never seen any)
23) information to that effect?)
24)
25 As an industrial hygienist with
ontleS05I5, 20H"
Transcript of Masaitis, John Saturday, August 15, 2020

Case_3:18-cv-00197-RJC-DSC Document 311-4 Filed_09/02/20 Page 46 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 531 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 44

O1 JOHN: MASAITIS
02 U.S. Steel, you are aware that benzene could
03 be absorbed through human. skin; is that
04 correct?
05 A. There is some absorption, I
06 understand.
O07 Q. When did you first learn, you
08 personally learn as an industrial hygienist,
Og that benzene is absorbed through human skin
10 when benzéne, the liquid, comes into contact
11 with the skin?
12 A. IE. can't recall. I'd have: to
13 say that it was in the early years of my
14 industrial hygiene career.
15 Q. While you were working for the
16 Commonwealth of Pennsylvania?
17 A. Probably.
18 Q. Did you also come to learn that
19 vapors in the air, benzene vapors in the air,
20 can actually be absorbed through human skin?
21 A. If there is some absorption I
22 don't -- again, from an industrial hygiene
23 point of view, I don't know it would be
24 consequential.
25 Q. Let me see if I understand

ont SOE O"-

Transcript of Masaitis, John Saturday, August 15, 2020

CHAS FAR EMOLIT RICE TeCTHMSN Fd ee R Ee? ph aesas oF 4850
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 45
OL JOHN MASAITIS
02 that. You were aware, as an industrial
03 hygienist working for U.S. Steel, that a
04 person can absorb benzene through their skin
05 by virtue of there being benzene vapors in
06 the air.
07 MR. CAIRONE: Objection,
08 leading.
09 BY MR. DUPONT:
10 Q. Is that correct?
11 A. No. No. No, what I said is
12 that there is some -- not benzene absorption
13 through skin. You know, of course if there
14 is a break in the skin you're going to get
15 more absorption. So it's dependent upon a
16 number of factors. So far as vapors in the
17 air, there may be an extremely small amount
18 of absorption. I wouldn't venture to guess,
19 but it's possible. But I don't think it's of
20 significance compared to the hazard
21 associated with inhalation of vapors.
22 Q. Let me ask it -- I just want to
23 see if I can understand you correctly. As an
24 industrial hygienist with U.S. Steel, you are
25 aware that benzene can be absorbed through
Transcript of Masaitis, John Saturday, August 15, 2020
Case _3:18-cv- oot: DSC Document 311-4 Filed 09/02/20 Page 48 of 197

Case 3:18-cv-0019 RIC DSc Document 408 Filed 09/15/20 Page 533 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 46
O1 JOHN MASAITIS
02 the skin when the skin comes into contact
03 with air that has benzene vapors in it; is
04 that correct? Regardless of what quantity of
05 benzene is being absorbed, you are aware that
06 that could happen.
07 A. To my knowledge, we really
08 never considered the benzene vapors being
09 absorbed through the skin. I -- it would to
10 be of any consequence, it would have to be
11 extremely high concentrations. But here
12 again, the major concern would be associated
13 with inhaling the vapors into the lungs and
14 “getting into the blood stream that way. More
15 so than the vapors themselves penetrating
16 intact skin.
17 Q. I don't want to talk to you
18 right now about the relative amount of
19 exposure that you get from the various routes
20 of exposure. I just want to know, yes or no,
21 were you aware, as an industrial hygienist
22 with U.S. Steel, that benzene can be absorbed
23 through human skin through contact with air
24 containing benzene vapors?
25 A. Not really, no.
Transcript of Masaitis, John Saturday, August 15, 2020
LEB TERETE RETR FOE c PBIISBE? ERLE EE 2S
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

JOHN MASAITIS

Q. Two of the chemicals that U.S.
Steel produced from light.o1l were toluene
and xylene; correct?

A. Yes.

QO. How much benzene was present in
the toluene that U.S. Steel produced in the
1970s?

A. I have no. idea.

QO. Were you aware that benzene was
in toluene as it was produced by U.S. Steel?

A. I'm aware that there is a
residual amount of benzene in toluene and
xylene, yes.

Q. How much benzene is in xylene
and toluene?

MR. CAITRONE: Let me object.

It's not a subject designated for this

witness to testify on. It's nota

chemical involved in this case. And

so it's not relevant. And it's not a

subject that we have presented this

witness to testify for U.S. Steel.
BY MR. DUPONT:

QO. How much benzene was in toluene

Page 47

 

 

MASAITIS, JOHN -
(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 50 of 197

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 535 of 1330

Obj
402,
403

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 48

Ol JOHN MASAITIS

02 manufactured by U.S. Steel during the 1970s?

03 A. I have no idea.

04 Q. How much benzene was in xylene

05 manufactured by U.S. Steel in the 1970s?

06 MR. CATRONE: Same objection.

07 THE WITNESS: No idea.

08 BY MR. DuPONT:

09 Q. During the 1970s did U.S. Steel

10 monitor its employees for exposure to benzene

11 when they were working with or around

12 toluene?

13 A. There could have been some

14 studies done. I can't recall a specific

15 study that was associated with monitoring for

16 benzene from toluene.

17 Q. Is that a -- was it a practice

18 of the industrial hygienist at U.S. Steel in

19 the 1970s to monitor employees handling

20 toluene or working around toluene?

21 MR. CAIRONE: Can we agree,

22 Andrew, so that I don't need to keep

23 repeating my objection, that my same

24 objection will apply to any question

25 you ask related to toluene or xylene?
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-R
18-c J

C Document 311-4 _ Filed 09/02/20 Page5 197
Case 3:

JC-D 1 of
C-DSC Document 408 Filed 09/15/20 Page 536 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 49

OL JOHN MASAITIS

Q2 MR. DUPONT: Yes, you can have

03 that standing objection.

04 MR. CATRONE: Okay. Fine.

05 THE WITNESS: And the question

06 again.

07 BY MR. DUPONT:

08 Q. Sure. My question is, was it

09 U.S. Steel's practice, or was it the practice

10 of U.S. Steel's industrial hygienists in the

11 company to monitor its employees for chemical

12 exposures when they worked with or around

13 toluene?

14 A, Well, from an industrial

15 hygiene standpoint, toluene had its own

16 permissible exposure level. So when we would

17 do an exposure evaluation regarding toluene,

18 typically the way it would be done is, we

19 would use the permissible exposure level for

20 toluene. But at the same time, we may take a

21 bulk sample of the toluene to see the -- if

22 there were any constituents in it, such as

23 benzene.

24 Q. Do you recall actually doing

25 that, taking bulk samples of toluene for
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 52 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 537 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 50

Ol JOHN MASAITIS

02 benzene content?

03 A. Yes.

04 Q. Do you recall monitoring the

05 air, either personal air monitoring or area

06 monitoring, for toluene and people working

Q7 with toluene that gave benzene as a result of

08 air monitoring?

O83 A. Unless they were working

10 specifically with toluene, it -- it was part

11 of the industrial hygiene practice to look

12 for benzene in toluene and xylene. So

13 depending upon the area you were at would

14 determine the type of monitoring that you

15 did. Meaning, was there a need to be

16 specific for toluene, was there a need to be

17 specific for benzene, was there a need to be

18 specific for xylene.

19 Q. Okay. But one of the things

20 U.S. Steel would do for employees working

21 with toluene would be to measure the air

22 around them to see whether or not that

23 reflected the presence of benzene as well;

24 correct?

25 MR. CAIRONE: Objection,
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 53 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 538 of 1330
Masaitis, John
Rhyne Trial Master

 

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 51
JOHN MASAITIS

leading.

THE WITNESS: No. No. We would
do a toluene exposure evaluation. But
here again, as part of that evaluation
we may take a bulk sample, if we have
reason to believe there could be a
Significant amount of benzene in the
toluene as part of the evaluation.

BY MR. DuPONT:

Q. Are you familiar, or do you
know of any U.S. Steel or USS Chemicals
facility in Argo, Illinois?

A. No.

QO. T'll mark the next document as
Exhibit 2.

(Whereupon the document was
marked, for identification purposes,
as Masaitis Exhibit Number Two.)

BY MR. DUPONT:

Q. For the record, this is Bates

Number THAN 2209.

And, for the record, this is a

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 54 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 539 of 1330

 

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 52
OL JOHN MASAITIS
02 “document that was produced to us in the
03 course of discovery by TH Agriculture and
04 Nutrition. Are you familiar with this
05 document, this type of document?
06 A. I looked at some of these
QO7 documents that were in this book last week,
08 but I don't know if this specific one was in
09 there or not.
10 Q. Had you seen documents like
11 this during the course of your employment
12 with U.S. Steel?
13 A. Not in the course of my
14 employment, no.
15 Q. Okay. Towards the top of the
16 document, under the word shipped from --
17 A. Yes.
18 Q. -- there is an indication of
19 Argo, Ill, which I presume is Illinois.
20 A. Right.
21 Q. You're not familiar with any
22 U.S. Steel facility that was in Argo,
23 Tllinois?
24 A. No, I -- I never heard of a
25 facility located in Argo, Illinois.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 55 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 540 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 53

OL JOHN MASAITIS

02 Q. Did U.S. Steel have any plants

03 in Chicago?

04 A. We had an integrated facility

05 in South Chicago, our South Works.

06 Q. When you say an integrated

07 facility, what do you mean by that?

08 A. I mean that they brought in raw

09 material, and from: the raw materials they had

10 an integrated steel making process where they

11 manufactured steel products.

12 QO. Were there coke ovens at that

13 South Works in South Chicago?

14 A. Yes, I believe there were.

15 Yes.

16 Q Was benzene produced there?

17 A. No.

18 Q Was light oil produced there?

19 A. There was light oil, and all of

20 the by-product coke ovens, to my knowledge.

21 Q. I see a reference to a Chicago

22 plant at 14700 South Harvard Avenue. Is that

23 the address for South Works?

24 A. I can't recall.

25 Q. Sir, do you have any personal
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 56 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 541 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 54
OL JOHN MASAITIS
02 knowledge, or knowledge that you gathered,
03 outside the context of this litigation,
04 concerning Thompson-Hayward Chemical Company?
05 A. No.
06 Q. Have you ever heard of that
QO7 company before becoming involved with this
08 case?
09 A. No.
10 Q. What have you learned about
11 Thompson-Hayward Chemical Company since
12 becoming involved with this case?
13 A. I learned that we sold benzene
14 to Thompson-Hayward Chemical Company.
15 Q. Anything else?
16 A. I learned that Thompson-Hayward
17 made products for other companies.
18 Q. Anything else?
19 A. I understand that they were a
20 relatively large company.
21 Q. What is the basis for that
22 understanding?
23 A, The number of employees that
24 they had. The number of facilities that they
25 had.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 _ Filed 09/02/20 Page_57 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 542 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 55

O1 JOHN MASAITIS

02 Q. Where did you gather that

03 information?

04 MR. CAIRONE: Well, let me just

05 make sure we don't cross any lines.

06 Part of the preparation of a corporate

O07 representative is to prepare them for

08 the deposition. And so some of this

09 information came in the context of

10 what we provided to Mr. Masaitis.

11 You're free to ask him how he arrived

12 at it, as long as it doesn't involve

13 privileged communications.

14 BY MR. DUPONT:

15 Q. Okay. I don't want to know

16 what your lawyers told you. I want to know

17 what sources, document forms or other forms,

18 other than what your lawyers told you. What

19 source of information do you have, or have

20 you reviewed that allowed you to talk to me

21 about Thompson-Hayward Chemical Company?

22 A. Well, going through the

23 purchase orders, that they were purchasing

24 large amounts of benzene. So they had to be

25 a relatively large corporation, company, to
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 58 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 543 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 56

Ol JOHN MASAITIS

02 purchase those amounts.

03 Q. Were the purchase orders, the

04 purchase records, the only documents that you

05 reviewed that gave you information regarding

06 the size of the Thompson-Hayward Chemical

07 Company?

08 A. Pretty much, yes.

09 Q. Any other information you have

10 about Thompson-Hayward Chemical Company would

11 have come from your lawyers, or U.S. Steel's

12 lawyers?

13 A. Pardon me?

14 Q. Any other information that you

15 would have regarding Thompson-Hayward

16 Chemical Company has come from U.S. Steel's

17 lawyers, in terms of communications you had

18 with them?

19 A. Yes.

20 Q. Your -- am I correct that your

21. first involvement with this case was -- was

22, when? When you received the materials last

23 week?.

24 A. No. Mr. Sykes called me a

25 couple of months ago and asked if I would
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 59 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 544 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 57

Ol JOHN MASAITIS

02 give the deposition. I've been trying to get

03 away from giving the depositions. Would much

04 rather be fishing or doing something else.

05 But anyway, that was my first involvement.

06 Because I told him that I didn't want to do

07 this anymore. He called and asked if I would

08 be the corporate representative and we talked

09 and I agreed to it.

10 QO. Okay. Prior to last week, did

11 you receive any documents pertaining to this

12 case?

13 A. No.

14 QO. Ronald Davis' case?

15 A. No.

16 Q. Do you have any knowledge as to

17 whether or not Thompson-Hayward Company ~--

18 Chemical Company manufactured chemicals?

19 MR. CAIRONE: Object to form.

20 THE WITNESS: I= guess it depends

21 upon what you mean by manufacture. I

22 would say that, yes, they probably

23 have, from my understanding. If

24 manufacturing is getting chemicals

25 together, a group of chemicals, to
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 60 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 545 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 58

OL JOHN MASAITIS
02 make a product from that, then I would
03 say yes.
04 BY MR. DuPONT:
05 Q. Let me ask you: Have you seen
06 any documents from U.S. Steel that would
O07 indicate what U.S. Steel knew about
08 Thompson-Hayward Chemical Company during the
09 1960s and the 1970s?
10 A, I may have, I can't recall
11 specifically. I know that they were making
12 products for other companies.
13 Q. Well, you know that now. But I
14 want to ask you about what U.S. Steel knew
15 about Thompson-Hayward Chemical Company
16 during the 1960s and the 1970s. Do you have
17 any documents or any information to indicate
18 to you what U.S. Steel knew about
19 Thompson-Hayward Chemical Company, say, prior
20 to 1977?
21 A. I don't have any documents, or
22 I don't have any personal knowledge of what
23 they knew. And I don't know specifically
24 what other representatives of U.S. Steel knew
25 about that company.

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 61 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 546 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 59

OL JOHN MASAITIS
02 Q. Are you able to tell me that
03 representatives of U.S. Steel actually knew
04 anything about Thompson-Hayward Chemical
05 Company during and prior to 1977?
06 A. Well, I -- I would say that the
07 people who were dealing with them knew about
08 the company, yes.
09 Q. They knew that they sold them
10 benzene?
11 A. They knew they sold them
12 benzene. They had some idea as to what they
13 did, I'm sure, and the number of people that
14 they employed, their facilities, where they
15 were located. That sort of thing.
16 Q. Sir, I want to know what you
17 actually know, not what you might be guessing
18 those people knew.
19 A. I don't know what other people
20 knew regarding the company.
21 MR. DUPONT: Let's take a five
22 minute break.
23 VIDEO TECHNICIAN: The time is
24 10:53 a.m., this is the end of tape
25 number one.

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 62 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 547 of 1330
Masaitis, John
Rhyne Trial Master

 

 

OL JOHN MASAITIS

02 - >

03 (Whereupon there was a recess in
04 the proceeding.)

05 - >

06 VIDEO TECHNICIAN: The time is
O07 11:01, this is the beginning of tape
08 number two. We're now back on the

09 record.

10 BY MR. DUPONT:

11 Q. Mr. Masaitis, during your

12 employment with U.S. Steel as an industrial
13 hygienist, did you ever perform exposure

14 assessments for workers?

15 A. Yes.

16 Q. Did those exposure assessments
17 include the chemical, benzene?

18 A. Yes.

19 Q. How would you go about

20 performing an exposure assessment as an

21 industrial hygienist for U.S. Steel?

22 A. Well, there were -- there were
23 different techniques you could utilize.

24 There was instrumentation available that

25 would give you a number that was comparable

Page 60

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 _ Filed 09/02/20 Page 63 of 197

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20

Page 548 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 61

Ol JOHN MASAITIS

02 to the percentage of vapors in the air, but

03 was not specific to any vapor. There were

04 what we called the colormetric detector tubes

05 for different compounds. There was one for

06 benzene, toluene, xylene. You could use

07 that. Again, if you didn't want to be that

08 specific, or if you didn't need to be that

09 specific, then there were methods whereby you

10 could take a grab sample of the air and have

11 that analyzed by a laboratory instrument to

12 be more specific. Or you could take charcoal

13 tube samples that would absorb the vapors in

14 the air, and later analyzed by a laboratory

15 instrument, which was very specific.

16 Q. All right. Were there --

17 strike that.

18 Let me ask you. When you

19 tested specifically for benzene, how did you

20 do that?

21 A. Well, pretty much used every

22 method I just mentioned.

23 Q. Did you also use urinary penal

24 analysis for benzene?

25 A. Well, I didn't. But there were
Transcript of Masaitis, John Saturday, August 15, 2020

-RJC-DSC Document 311-4 Filed 09/02/20 Page 64 of 197
JC-DSC Document 408 Filed 09/15/20 Page 549 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 62
OL JOHN MASAITIS
02 samples of the urine of the workers exposed
03 to benzene that were taken.
04 Q. Was that done by industrial
05 hygienists at U.S. Steel?
06 A. No, that was the medical.
O07 Q. Okay. And did U.S. Steel also
08 test blood of its workers to determine
O09 whether or not they were being exposed to
10 benzene?
11 A. Yes.
12 Q. When did U.S. Steel begin to
13 use urinary penal analysis as one method of
14 determining how much exposure, and whether
15 the workers were having exposure to benzene?
16 A. I can't say. I don't know.
17 . Q. Was that a practice used by
18 | U.S. Steel before you began with the company?
19 A. I would say, yes.
20 Q. When did U.S. Steel begin to
21 use testing the blood of its workers to
22 determine whether or not they were being
23 exposed to benzene?
24 A, I can't say the exact date. It
25 was prior to me starting.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-G0197-RJIC-DSC Document 311-4 rls 0 (29520 Page 65 of Ape
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 63

O1 JOHN MASAITIS

02 Q. Was that something the company

03 did as far back as the 1920s?

04 A. I have no idea.

05 Q. Do you know if they did that in

06 the 1930s?

O7 A. I -- I don't know.

08 Q. Did you ever perform exposure

09 assessments when you did not have actual air

10 monitoring data available?

11 A. Actually, exposure monitoring

12 is a determination of the amount of the

13 material in the workers! breathing zone that

14 you're interested in. So one would go hand

15 in hand. If you do an exposure assessment,

16 you do take samples.

17 Q. Okay. Well, I want to make

18 sure we're talking about the same thing.

19 Exposure monitoring would be either measuring

20 of the air or the blood or urine for some

21 indication that there is benzene present in

22 the air, or benzene that's been absorbed into

23 the human body; correct?

24 A. Yes.

25 Q. That -- would you call that --
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 66 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 551 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 64

Ol JOHN MASAITIS

02 as an industrial hygiene technique, would you

03 call that a quantitative exposure assessment?

04 A. I would -- if you do any type

Q5 of air monitoring, it's quantitative. Now,

06 how refined the quantitative analysis is is

Q7 something different. In other words, you

08 could take a sample for the total amount of

09 vapors that are combustible in the area, an

10 environment, or you could take a sample to

11 find out what specific vapors were present in

12 that environment.

13 Q. Now, can an industrial

14 hygienist perform an exposure assessment,

15 sometimes referred to as a qualitative

16 exposure assessment? Have you ever heard

17 that term before, qualitative exposure

18 assessment?

19 A. I know that there are some

20 people who will go out into an environment

21 and do a look-see and make a guesstimate, but

22 we did not do that. Any analysis of exposure

23 assessment that we did was based upon air

24 monitoring.

25 Q. If you didn't have air
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 es 09/02/20 Page 67 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 0 sit 5/20 Page 552 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 65

OL JOHN MASAITIS

02 monitoring available, and there was some sort

03 of incident at U.S. Steel, somebody

04 complained that they became sick from

O05 exposure and you didn't have air monitoring

06 available for that individual, or that area

07 of a particular plant, what would you do to

08 - go back retrospectively and try to figure out

09 what happened?

10 MR. CAIRONE: Object to the

11 form.

12 THE WITNESS: We would -- in

13 either situation, we would be in there

14 doing air monitoring for the vapors or

15 whatever form of the contaminant

16 existed specifically for what was in

17 the environment.

18 BY MR. DUPONT:

19 Q. Were there ever situations

20 where someone at U.S. Steel became sick or

21 had some sort of reaction to exposure -- from

22 exposure to a chemical and brought that to

23 the attention of the medical department or

24 industrial hygiene department, and you were

25 called upon to determine what it was that
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 68 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 553 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 66

Ol JOHN MASAITIS
02 happened to that individual?
03 A. There could have been. As I
04 sit here today, I can't recall any specific
05 incident.
06 Q. If you were called upon to
07 investigate that type of incident as an
08 industrial hygienist for U.S. Steel, and you
09 didn't have specific air monitoring data for
10 that person who was injured, or that area of
11 the plant where that person was injured, what
12 would you do in order to figure out what
13 happened to that individual?
14 A. We would go into the area and
15 get it. We would go into the area and do an
16 evaluation by taking samples that were
17 specific to the materials in the environment
18 that he was working in.
19 Q. Are you able to tell me what
20 specifically -- strike that.
21 Do you have any knowledge of
22 what information, if anything, U.S. Steel
23 provided to Thompson-Hayward Chemical Company
24 regarding benzene prior to 1977, or during
25 that year?

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 69 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 554 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 67

O1 JOHN MASAITIS

02 A. I know that there were material

03 safety -- there was a Material Safety Data

04 Sheet that I saw. I believe it was dated

05 "72,

06 Q. Okay. And is that information

07 that you received in the context of this

08 litigation?

09 A. Yes.

10 Q. As part of the book -- the

11 binder that you were looking at earlier

12 today; correct?

13 A. Correct.

14 Q. Independent from the material

15 that you received in the context of this

16 case, do you nave any knowledge of what

17 documents or information U.S. Steel provided

18 to Thompson-Hayward Chemical Company, if any,

19 during or prior to 1977?

20 A. I personally have no knowledge.

21 Q. Besides seeing the Material

22 Safety Data Sheet in the documents that you

23 brought with you today, the documents that

24 you reviewed for your deposition and provided

25 to you by U.S. Steel, do you have any other
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 70 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 555 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 68

OL JOHN MASAITIS

02 documents that indicate what information, if

03 any, was provided to Thompson-Hayward

04 Chemical Company, during or prior to 1977,

05 concerning benzene?

06 A. No.

O07 - >

08 (Whereupon the document was

09 marked, for identification purposes,

10 as Masaitis Exhibit Number 3.)

11 - =

12 BY MR. DUPONT:

13 Q. I'm going to hand you what I've

14 marked as Masaitis 3, and it was previously

15 marked as Carter 3. And ask you, is that the

16 Material Safety Data Sheet that you were

17 referring to?

18 A. (Reviewing document.)

19 Yes.

20 Q. Sir, can you confirm for me

21 that this Material Safety Data Sheet does not

22 contain any warning concerning benzene

23 actually potentially causing cancer?

24 A. There are no warning signs on

25 this Material Safety Data Sheet of benzene
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 71 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 556 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 69

Ol JOHN MASAITIS

02 causing cancer.

03 Q. There are also no warnings on

04 this Material Safety Data Sheet that benzene

05 can cause damage to the human bone marrow and

06 blood, are there?

O07 A. There are references on the

O08 Material Safety Data Sheet to the MCA Safety

09 Data Sheet regarding different health hazards

10 -and other aspects of information that are put

11 on Material Safety Data Sheets.

12 Q. Sir, my question is, yes or no,

13 does this Material Safety Data Sheet that you

14 have in front of you, that's been marked as

15 Exhibit 3, inform the reader, based on the

16 information that's in this Material Safety

17 Data Sheet, that benzene can cause damage to

18 the blood and bone marrow in human beings?

19 MR. CAIRONE: I'm going to

20 object. I think he tried to answer

21 that question. You can answer it

22 again.

23 THE WITNESS: The Material

24 Safety Data Sheet doesn't have any

25 language specifically addressing
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 72 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 557 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 70

OL JOHN MASAITIS

02 cancer. However, there are references

03 to another Material Safety Data Sheet

04 published by the Manufacturers

05 Chemical Association that talks about

06 health hazards and other information

07 that's put on Material Safety Data

08 Sheets.

09 MR. DUPONT: Objection, I'm

10 going to move to strike your response

11 because it did not answer my question.

12 BY MR. DUPONT:

13 Q. My question, which can be

14 answered by a yes or no, am I correct, that

15 this Material Safety Data Sheet that you have

16 in front of you as Exhibit 3 does not contain

17 any warning or any information that benzene

18 can cause damage to human bone marrow in a

19 human being?

20 MR. CAIRONE: Objection, asked

21 and answered. Are you asking him

22 excluding the reference that he's

23 answered twice?

24 MR. DUPONT: I'm asking him

25 whether those warnings appear anywhere
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 73 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 558 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 71

OL JOHN MASAITIS
02 on this Material Safety Data Sheet
03 itself.
04 THE WITNESS: I have -- I'll
05 answer the question the same way as I
06 did before, because there is no
O07 reference to it, but it -- cancer, the
08 word cancer doesn't appear. However,
09 there are references to health hazards
10 on the Material Safety Data Sheet and
11 other information that is specifically
12 put on Material Safety Data Sheets.
13 BY MR. DUPONT:
14 Q. Sir, do you see the words blood
15 or bone marrow on this Material Safety Data
16 Sheet?
17 A. No, I don't see it on this
18 Material Safety Data Sheet. But that's not
19 to say that it's not on the material
20 referenced in this Material Safety Data
21 Sheet.
22 MR. DuPONT: I move to strike
23 anything after, I don't see it on this
24 Material Safety Data Sheet.
25 BY MR. DUPONT:

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 74 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 559 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 72
Ol JOHN MASAITIS
02 Q. If the only thing an individual
03 has in front of them, a worker has in front
O04 of them, is this Material Safety Data Sheet
05 I've marked as Exhibit 3, do they receive any
06 warning that benzene exposure can cause
07 damage to human blood or bone marrow?
08 A. They would -- if they were
09 interested, they would reference what is
10 referenced on the --
11 MR. DuPONT: Objection.
12 MR. CATRONE: Mr. Masaitis,
13 just answer his question. Can you
14 repeat it, Andrew?
15 MR. DUPONT: Sure.
16 BY MR. DuPONT:
17 Q. Sir, my question is, if the
18 only information an individual or a worker or
19 a company had in front of them was this
20 Material Safety Data Sheet that's marked as
21 Exhibit 3, would they receive any warning
22 that benzene can cause damage to human blood
23 or bone marrow?
24 A. Looking at the Material Safety
25 Data Sheet, the words are not spelled out.
Transcript of Masaitis, John Saturday, August 15, 2020
Case 3:18-cv-00197-RJC-DSC Document 311-4 _ Filed 09/02/20 Page_7 ee
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Pagé 560 Ort 330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 73

Ol JOHN MASAITIS

02 But they are spelled out in the material

03 that's referenced in the Material Safety Data

04 Sheet.

05 Q. Sir, I'm not asking you at this

06 point in time about any material referenced

07 in the Material Safety Data Sheet. Okay? My

08 question to you -~ I move to strike your last

09 response. I need you to tell me, as a

10 representative of U.S. Steel here today, that

11 if the only information an individual had in

12 front of them concerning U.S. Steel's benzene

13 was this Material Safety Data Sheet, would

14 that individual receive a warning that

15 benzene exposure can cause damage to the

16 blood and bone marrow in a human body?

17 A. If they were just looking at

18 this Material Safety Data Sheet and they

19 didn't go to the references on the Material

20 Safety Data Sheet, they would not.

21 Q. And am I also correct that if

22 the only information an individual had in

23 front of them was this Material Safety Data

24 Sheet, they would not be warned that it's

25 necessary to use respiratory protection when
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 76 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 561 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 74

Ol JOHN MASATTIS

02 working with benzene from U.S. Steel?

03 : MR. CATRONE: Object to the

04 form because your characterization of

05 information excludes the reference.

06 But -- so if you're asking whether if

07 they only look at this piece of paper,

08 then I think that's a legitimate

09 question.

10 MR. DUPONT: I think the

11 legitimate objection is objection to

12 form and the rest is --

13 MR. CAIRONE: Well, if I don't

14 tell you what's wrong with the form —-

15 . MR. DUPONT: No, you say form

16 and then it's up to me to correct it.

17 MR. CAIRONE: All right.

18 MR. DUPONT: Anything other than

19 that is an improper objection.

20 MR. CAIRONE: I disagree, but

21 we'll do it that way.

22 THE WITNESS: Your question was?

23 BY MR. DUPONT:

24 Q. Yes, sir. My question was, if

25 the only information an individual had in
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 77 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 562 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 75

OL JOHN MASAITIS

02 front of them regarding U.S. Steel's benzene

03 was this Material Safety Data Sheet, would

04 that individual be warned that he needed to

05 wear respiratory protection or ask for a

06 respirator when working with benzene?

07 MR. CAIRONE: Objection, form.

08 THE WITNESS: Well, you really

Og don't have to wear respiratory

10 protection when you're working with

11 benzene. It depends upon the benzene

12 concentration that the individual is

13 subjected to to determine the amount

14 or the type of respiratory protection

15 that would be needed.

16 BY MR. DUPONT:

17 Q. Sir, the purpose of this

18 exercise is for me to ask you a question and

19 you to answer the question that I'm asking.

20 A. Yes.

21 Q. And I don't mean to sound

22 contrite, and I apologize if I do, but you're

23 not answering my questions. Okay. I'm going

24 to move to strike your last response.

25 My question to you, sir -- and
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 78 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 563 of 1330
Masaitis, John
Rhyne Trial Master

 

 

Page 76
O1 JOHN MASAITIS
02 the answer is yes or no.
03 If the only individual (sic)
04 that a person had in front of them was this
05 Material Safety Data Sheet, would that
06 individual be warned that they need to wear a
O07 respirator, a mask or other respiratory
08 protection when working with U.S. Steel's
09 benzene?
10 MR. CAIRONE: Object to form.
11 THE WITNESS: My: answer is the
12 same. The industrial hygiene answer
13 is that you do not have to wear a
14 respirator when you're working with
15 benzene. It's not necessary. What
16 determines when you have to wear
17 respiratory protection is the exposure
18 to the vapors from the benzene that
19 you're working with.
20 BY MR. DUPONT:
21 Q. Sir, I'm not asking you what
22 you opinion is, I'm asking you what this
23 Material Safety Data Sheet says and what it
24 does not say.
25 A. That's -- that's my answer.

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 79 of 197

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20

Page 564 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 77

O1 JOHN MASAITIS

02 I'm -- I can't change that answer as a

03 professional industrial hygienist. I can't

04 sit here and say that everybody that works

05 with benzene at all times has to wear a

06 respirator.

O7 MR. CAIRONE: Mr. Masaitis, let

08 me see if we can get on track because

09 I think that that is a different

10 issue. If you listen to Mr. DuPont's

11 question carefully, and I think he

12 phrased it the last time as saying,

13 does it say it on this piece of paper

14 or not. Am I right, Andrew.

15 MR. DUPONT: I'll repeat my

16 question.

17 BY MR. DUPONT:

18 Q. If the only information that an

19 individual received regarding U.S. Steel's

20 benzene is this Material Safety Data Sheet,

21 would that person be warned that they need to

22 wear respiratory protection when working with

23 benzene?

24 MR. CAIRONE: Object to form.

25 THE WITNESS: I can't agree that
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 80 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 565 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 78
Ol JOHN MASAITIS
02 a Material Safety Data Sheet has to
03 say that a person working with benzene
04 needs to wear a respirator because
05 they don't, unless their
06 concentrations of exposure to the
O07 benzene are excessive.
08 BY MR. DUPONT:
09 ; Q. Sir, I'm not asking you to
10 agree with me. I'm just asking you to tell
11 me whether or not this Material Safety Data
12 Sheet provides the user with a warning that
13 they need to wear material -~- respiratory
14 protection when working with benzene.
15 A. When working with benzene that
16 exceeds a permissible exposure level.
17 Q. Sir, I'm not placing that
18 qualification on the question. Okay. If you
19 have an answer that you want to give that's
20 being an advocate for the company, I'm not
21. interested in that today. I just want to
22 know the answer to my question.
23 MR. CAIRONE: .Okay. I think you
24 need to stop arguing with the witness.
25 I think there is a legitimate
Transcript of Masaitis, John Saturday, August 15, 2020
Case S:TB-VOOLSP-RICCDSE Document 408 Filed 09/15/46. Pagese6 Ot 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 79
Ol JOHN MASAITIS
02 misunderstanding here. And I think
03 that the way you framed your question
04 has led the witness to a point that
05 he's having difficulty answering.
06 Maybe if we went off the record we
O07 could straighten it out. If you don't
08 want to, we can continue to go in
09 circles. But it's your deposition,
10 BY MR. DUPONT:
11 Q. If I had this Material Safety
12 Data Sheet in front of me for U.S. Steel
13 benzene and nothing else, would I be warned
14 that I need to wear respiratory protection
15 under any circumstances?
16 MR. CATRONE: The document
17 speaks for itself. You can answer.
18 THE WITNESS: Under -- you
19 wouldn't be warned of the need to wear
20 respiratory protection if your
21 exposures were excessive.
22 BY MR. DUPONT:
23 Q. All right. Would I be warned
24 that I would need to wear material ~- strike
25 that.
Transcript of Masaitis, John Saturday, August 15, 2020

18-cv-Q0197-RIC-DSC D {311-4 _ Filed 09/02/20 82 of 19
ATS Oy GN Cd DISCARD COSI TEC TAL OMME Me CRGGGy ary mile

Document 4 Filed 09/15/20 Page 567 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 80

Ol JOHN MASAITIS

02 If this Material Safety Data

03 Sheet was the only information I had in front

04 of me, would I be warned that I need to wear

05 a respirator under any circumstances when

06 working with U.S. Steel's benzene?

07 A. You would be warned if there

08 was some necessity to wear a respirator.

09 QO. Okay. Show me on this Material

10 Safety Data Sheet where it says wear a

11 respirator under these circumstances?

12 A. There is -- there is no section

13 on this Material Safety Data Sheet that says

14 that. There are references to the MCA

15 Material Safety Data Sheet that talks about

16 respiratory protection.

17 QO. All right. We're talking for

18 the moment about this Material Safety Data

19 Sheet that we have in front of us. Is your

20 answer that there is no information on this

21 Material Safety Data Sheet that advises the

22 user under which circumstance they should

23 wear respiratory protection when working with

24 benzene?

25 A. Without referring to the -- the
Transcript of Masaitis, John Saturday, August 15, 2020

Case SIECOOISERICDSC DSSUMENt 208 “FAePBSASHE® Page obs Gr E20
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 81

Ol JOHN MASAITIS

02 manufactured chemicals Material Safety Data

03 Sheet, no.

04 Q. Okay. In fact, if you look

05 under Section Hight of the Material Safety

06 Data Sheet, on the second page of the

07 document, there is a category that says,

08 respiratory protection, specified type, and

a9 no information is provided in that category.

10 Is that correct?

11 A. That's correct.

12 Q. Sir, if I could turn your

13 attention back to Exhibit 3. I believe you

14 told me, and correct me if I'm wrong, that

15 this Material Safety Data Sheet was dated

16 1972. Did I hear your correctly?

17 A. I did mention 1972. I think

18 that -- looking at the information in the

19 upper lefthand corner, it talks about the

20 approval expires April 30, 1971. So we're

21 saying it was after '71, so I'm saying '72.

22 Q. So why are you saying 1972?

23 A. I may have seen some

24 correspondence that went out with this. I

25 can't recall specifically, but I think that
Transcript of Masaitis, John Saturday, August 15, 2020

Case_3:18-cv-00197-RJC-DSC Document 311-4 Filed_09/02/20 Page 84 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 569 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 82
Ol JOHN MASAITIS
02 it was thereabouts that it went out.
03 Q. Can you point to any
04 correspondence that you had that went out
05 with this Material Safety Data Sheet to
06 Thompson-Hayward Chemical Company?
07 And I'm asking because I don't
08 recall seeing that. If you have it, I'd like
09 to see it.
10 A. Yes. January, 1972.
11 Q. Is that correspondence to
12 Thompson-Hayward Chemical Company, or is this
13 a general document that U.S. Steel produces
14 in every benzene case?
15 A. It's not a document that's
16 produced in every benzene case. What it is
17 is a Material Safety Data Sheet that was sent
18 to our customers along with a cover letter,
19 dated January 1972.
20 Q. Okay. My question to you, is
21 that January 1972 cover letter a form cover
22 letter that U.S. Steel has in its records, or
23 is that a cover letter that U.S. Steel knows
24 actually went to Thompson-Hayward Chemical
25 Company? Is there any indication in the
Transcript of Masaitis, John Saturday, August 15, 2020
CASE SB ERGOT? ICDSE HoCuMent 408 “Filed OSASBO? Pasa st Gr 1430
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 83

Ol JOHN MASAITIS

02 records that that cover letter went to

03 Thompson-Hayward Chemical Company?

04 A. No, but there's indication on

05 the Material Safety Data Sheet that the

06 Material Safety Data Sheet went to

07 Thompson-Hayward Chemical Company. And I

08 believe that in the search that the Material

09 Safety Data Sheet was found with this letter.

10 Q. Okay. I don't believe it was.

11 So what I'm trying to learn is, does U.S.

12 Steel -- and maybe your counsel can clarify

13 this, but does U.S. Steel have any cover

14 letter that accompanied the actual Material

15 Safety Data Sheet that was marked as

16 Exhibit 3?

17 MR. CAIRONE: Can we go off the

18 record a second.

19 VIDEO TECHNICIAN: The time is

20 11:28, we're now off the record.

21 - = =

22 (Discussion held off the

23 record.)

24 - =

25 VIDEO TECHNICIAN: The time is
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 86 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 571 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 84
Ol " JOHN MASAITIS
02 11:29, we're now back on the record.
03 BY MR. DUPONT:
04 Q. Let me see if I can clarify
05 this based on what your counsel has just told
06 me.
O07 U.S. Steel does not have a
08 cover letter that accompanied Exhibit 3
09 specifically going to Thompson-Hayward
10 Chemical Company.
11 A. We don't --
12 Q. Is that correct?
13 A. We don't have a form letter
14 with Thompson Hayward's name on the letter,
15 that's correct.
16 Q. And this Material Safety Data
17 Sheet, if I understand you correctly, that
18 we've marked as Exhibit 3, which is Bates
19 Number HD 649 to 650, is the same form of the
20 Material Safety Data Sheet that's attached to
21 the cover letter dated January, 1972 that you
22 directed me to.
23 A. Yes.
24 Q. Correct?
25 A. Yes.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 _ Filed 09/02/20 Page 87 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 572 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 85

Ol JOHN MASATTIS

02 Q. That January 1972 letter is

03 Bates Number USS 02617A; correct?

04 A. Yes.

05 Q. Let's go ahead, if we can. Can

06 you take out that cover letter and allow me

O7 to mark that -- well, I can't do that,

08 because I've already marked the next one in

09 sequence, and it actually goes along with

10 that. So I'll just hand that to you.

11 - mo

12 (Whereupon the document was

13 marked, for identification purposes,

14 as Masaitis Exhibit Number 4.)

15 -— >

16 BY MR. DUPONT:

17 Q. The first page of Exhibit 4,

18 is a form cover letter dated January, 1972.

19 A. Is there a question pending?

20 Q. Yes, is that the same document

21 that you pointed out to me in your binder of

22 information?

23 A. Yes.

24 Q. What that document is, if I

25 understand it, is a form cover letter dated
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 88 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 573 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 86

OL JOHN MASATTIS

02 January, 1972 that you indicated would

03 accompany U.S. -- USS Chemicals' benzene

04 Material Safety Data Sheets; right?

05 A. Yes.

06 Q. All right. So at some point in

Q7 time, after 1971, the Material Safety Data

08 Sheet that's marked as Exhibit 3 would have

09 been sent, but we can't say at what point in

10. time after 1971. Is that correct?

11 A. Yes.

12 QO. Looking at the cover letter

13 that is marked as Exhibit 4, USS 2617A, does

14 that cover letter contain any warnings

15 information concerning benzene?

16 A. No,

17 QO. Other than Material Safety Data

18 Sheets for benzene during the 1970s, let's

19 say from 1970 to 1977, what types of

20 documents did U.S. Steel use, if any, to

21 convey warnings information concerning

22 benzene?

23 A, For purposes of?

24 Q. To convey warnings information

25 to U.S. Steel's customers that were buying
Transcript of Masaitis, John Saturday, August 15, 2020

97-RJC-DSC Document 311-4 _ Filed 09/02/20 Page 89 of 197

Case 3:18-cv-001 ;
197-RJC-DSC Document 408 Filed 09/15/20 Pagé 574 of 1330

Case 3:18-cv-00
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 87
OL JOHN MASAITIS
02 benzene from it?
03 A. I'm not aware of any other form
04 of this. There may have been other
05 information, but I'm not aware of it.
06 - >
O07 (Whereupon the document was
08 marked, for identification purposes,
09 as Masaitis Exhibit Number 5.)
10 - = =
11 BY MR. DUPONT:
12 Q. Tim going to hand you what's obj
13 been marked as Exhibit 5. And that, for the 402,
14 record, is Bates Number USS 5889 to 5891. on
15 Can you identify for the record what this  evance;
After 19
16 document is? 78 - the
rest of
17 A, it's a cover letter dated the
18 September 1979, conveying a Material Safety pee
19 Data Sheet for benzene. .
20 Q. And is the Material Safety Data S
21 Sheet for benzene also attached to it?
22 A, Yes.
23 Q. Does this Material Safety Data
24 Sheet we've marked as Exhibit 5 convey any
25 warning that benzene can Cause cancer?
ont SOLS 8"
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 90 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 575 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25

 

Page 88
JOHN. MASATTIS

A. No.

Q. Does this Material Safety. Data
Sheet that we've marked. as Exhibit 5 convey
any warning: that benzene: can. cause damage to
the human: blood: and bone marrow?

A. No.

Q. Now, this: Material Safety Data
Sheet does contain information regarding
respiratory protection; correct?

A. Yes, it does.

Q. And that's: under section nine,
Special precautions?

AY Yes.

Q. Why did U.S. Steel decide to
put respiratory information on the Material
Safety Data Sheet itself beginning in 19792
| A. IT didn't prepare the Material
Safety Data, Sheets. I do not know why it's
on this Material Safety Data Sheet. I mean,
it's something that should be on the Material
Safety Data Sheet.

Q. This 1979 Material Safety Data
Shéet was prepared after OSHA implemented the

emergency temporary standard for benzene. Is

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cy- {-
Case 3:18-cv-00197-R

-0019 FG C Document 311-4 Filed 09

9/02
-DSC Document 408 Filed 09/15/20 Pag

Objec
tion:

402,
403,

Relev
ance;
After
1978

- the
enti:

page

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 89
JOHN MASATTIS
that. correct?

A, I belteve so.

Q. What's your understanding of
what the emergency temporary standard for
benzene was?

A. In what regard?

Q. Why -- are you familiar --
you're familiar with the emergency temporary
standard for benzene; correct?

A. I'm aware of that there was an

emergency temporary standard came out, yes.

Q. That came out in 1977?
A. I believe it was '77.
Q. And at that point in time, OSHA

reduced the permissible exposure levels for
benzene from 10 parts per million on an eight
hour time-weighted average to one part per
million. Am I correct?

A. Yes.

Q. And that was a result of OSHA
receiving information confirming, through
epidemiological studies, that benzene causes
leukemia?

A. They had accumulated some

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 92 of 197

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 577 of 1330

Objection:
402 403,

Relevance;
After 1978

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 90

OL JOHN MASAITIS
02 studies that talked about leukemia.
03 Q. Do you know why U.S. Steel did
04 not warn, in its Material Safety Data Sheet
05 dated 1979, that benzene causes cancer?
06 A. IT don't know that when this
07 Material Safety Data Sheet was prepared, that
08 it was widely accepted by the occupational
09 health community that indeed these studies
10 that OSHA was referencing were correct. At
11 least I don't know if the scientific and the
12 medical community was subscribing to what was
13 being said regarding the carcinogenicity of
14 benzene at that time.
15 Q. OSHA was the federal agency
16 that regulated workplace safety and health;
17 correct?
18 A. Yes.
19 Q. And as of 1977, the federal
20 government, the agency responsible for
21 protecting workers, said benzene causes
22 cancer definitively.
23 MR. CATRONE: Is that a
24 question?
25 BY MR. DUPONT:

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 _ Filed 09/02/20 Page 93 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 578 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 91
Ol JOHN MASAITIS
02 Q. Can you tell me why it is U.S.
03 Steel did not follow the direction of the
04 United States Government to provide a warning
05 concerning benzene causing cancer on this
06 Material Safety Data Sheet?
07 MR. CAIRONE: Object to the
08 form. You asked him before why, and
09 he answered it, so it's also asked and
10 answered.
11 THE WITNESS: I would say that
12 at that time, the majority of the
13 occupational health community's
14 scientific and medical people were not
15 convinced that indeed there was
16 sufficient evidence to warrant it as a
17 carcinogen.
18 BY MR. DUPONT:
19 QO. What was your involvement
20 during the late 1970s of studying the
21 literature of benzene's health effects on
22 human beings?
23 A. My personal --
24 QO. Yes,
25 A. -- knowledge?
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 94 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 579 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 92

O1 JOHN MASAITIS

02 Q. I wasn't reviewing studies, but

03 IT certainly was in contact with other

04 occupational health professionals. And at

05 that time there was a discussion, that I

06 recall, regarding that. Specific people,

07 specific discussion, I can't state.

08 - >

09 (Whereupon the document was

10 marked, for identification purposes,

11 as Masaitis Exhibit Number 6.)

12 - >

13 BY MR. DuPONT:

14 Q. The next document is marked as

15 Exhibit Six. The next Bates Number, USS

16 2519. Can you identify for us what this

17 document is?

18 A. It's a document regarding the

19 bulk shipment of benzene.

20 Q. When you say the bulk shipment

21 of benzene, what do you mean?

22 A. It talks about shipping papers,

23 placarding, tagging requirements and shipping

24 container required.

25 Q. Is this a document that would
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3: 18- -CV- Odo 3 RJC-DSC Document 311-4_ Filed 09/02/20 Page 95 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 580 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 93

O1 JOHN MASAITIS

02 actually accompany shipments of benzene, or

03 is this a document that sets forth U.S.

04 Steel's practices regarding what types of

05 documentation would accompany shipments of

06 benzene? I'm just trying to learn more about

07 what it is.

08 A. Other than going through it

09 and, you know, trying to come up with an

10 answer to that question, I can't say

11 specifically how it was used at this time.

12 Q. This document is dated

13 April 29, 1974; is that correct?

14 A. Yes.

15 Q. It says, non-ferrous traffic.

16 What does that mean to you?

17 A. Non-ferrous, meaning not iron

18 related.

19 Q. Do you have any knowledge,

20 based on your understanding of the company's

21 procedures, or your work at U.S. Steel, as to

22 whether or not this specific document, or

23 this type of document would'actually

24 accompany shipments?

25 A. I -- I can't say specifically
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 96 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 581 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 94
Ol JOHN MASAITIS
02 that it accompanied a shipment, other than
03 going through the document and it talks about
04 the following description shall appear in the
05 bill of lading and any other shipping papers
06 accompanying shipments. It talks about the
07 shipping papers, the placarding of the -- the
08 vessel that was used to transport the
09 material and tagging requirements and the
10 requirements of the container itself.
11 Q. Okay. All right. So let's go
12 through that. Roman Numeral one, shipping
13 paper at the top of the document. Do you see
14 that?
15 A. Yes.
16 Q. Is says, "The following
17 description shall appear on the bill of
18 lading." Correct?
19 A. Yes.
20 Q. A bill of lading is a piece of
21 paper that accompanies the shipment of a
22 material to say what the material is, what
23 the cost of the material is and what the
24 quantity of the material being shipped is.
25 Generally, that's what it is?

 

 

 

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 97 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 582 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 95

OL JOHN MASAITIS

02 A. Yes.

03 Q. So what this document we're

04 looking at as Number Exhibit 6 is, it tells

05 us that the language past the colon that's in

06 that sentence is what would appear on the

O07 actual bill of lading? The language that

08 starts with, in parentheses, benzol,

09 flammable liquid, note, in the event of an

10 emergency concerning the chemicals in the

11 shipment call toll free 800-424-9300 day or

12 night, that's the language that would appear

13 in the bill of lading.

14 A. Yes.

15 Q. Then it says, "Note, in

16 addition to the above, the following

17 clarification must be displayed." And then

18 there is language in quotations.

19 A. Yes.

20 Q. So that language in quotations

21 would also be conveyed on the bill of lading

22 for benzene, for example?

23 A. I would say yes.

24 Q. The next section discusses the

25 placarding requirements for Roman Numeral
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 98 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 583 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 96

OL JOHN MASAITIS

02 Number II?

03 A. Yes.

04 | Q. Talking about -- when they say

05 placarding requirements, what do they mean by

06 a placard?

07 A. Putting a placard, a tag, or,

08 you know, something on the vessel identifying

09 it.

10 Q. Okay. That vessel could be a

11 rail car, it could be a tanker truck, it

12 could be a barge?

13 A. Yes.

14 Q. The third section addresses

15 tagging requirements. Where are the tags

16 placed that are referred to here?

17 A. Where are they placed?

18 QO. Correct.

19 A. There is a holder on the vessel

20 itself to put the tag on.

21 Q. And the next section discusses

22 shipping container required. My question,

23 sir, is, looking at this document, does this

24 tell you that any warning is placed on any of

25 the shipping papers or placards or tags or
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Decument 311-4 Filed 09/02/20 Page 99 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 584 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 97

O1 JOHN MASAITIS
02 shipping containers of benzene regarding any
03 cancer hazard associated with benzene
04 exposure?
05 A. The -- this describes how to
06 comply with the, I guess, it would be the
07 Interstate Commerce Commission Shipping
08 Requirements, and I think the language is
09 very specific as to what they had to put on
10 the devices that were conveying the
11 information. There is nothing on here that
12 says cancer hazard. But it is compliant, as
13 T understand, with the ICC regulations on
14 what should be placarded and put in the
15 container and the tags.
16 Q. Okay. To your knowledge, as of
17 1974 and before then, any of those
18 regulations of this document pertains to,
19 require the shipper or otherwise -- strike
20 that.
21 Do you have any knowledge as to
22 whether any of the shipping papers, placards,
23 tags or shipping containers used to transport
24 benzene by U.S. Steel, as of 1974 or before,
25 contained any cancer warning?

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 100 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 585 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 98

Ol JOHN MASATTIS
02 A. Not to my knowledge.
03 Q. Do you know whether any of
04 those materials contain any warning regarding
05 the use of respiratory protection?
06 A. Not to my knowledge, no.
07 Q. Do you know whether any of
08 those materials contained any warnings
09 regarding benzene being able to cause damage
10 to the blood and bone marrow of humans?
11 A. I don't -- not to my knowledge,
12 no.
13 Q. ' Do you know whether any of
14 those warnings appeared on shipping papers,
15 placards, tags or shipping containers through
16 1978?
17 A. Not 1974. I don't think so,
18 no.
19 Q. I'm sorry, I'll keep my voice
20 up. And I wanted to ask you until the time
21 point of 1978 because we have been discussing
22 including and prior to 1974.
23 At any point in time up through
24 and including 1978, were there any benzene
25 warnings -- strike that.

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 101 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 586 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 99

O1 JOHN MASATTIS

02 At any point in time up until

03 and including 1978, did any cancer warnings

04 appear on shipping papers, placards, tags or

05 shipping containers used by U.S. Steel to

06 ship benzene?

07 A. Not to my knowledge.

08 Q. Same question regarding

09 warnings that benzene can cause damage to the

10 blood and bone marrow of humans.

11 A. Not on the shipping labels, no.

12 Q. Same question as to the need

13 for using respiratory protection of benzene.

14 A. Not to my knowledge.

15 MR. DUPONT: Mark the next

16 document as Exhibit 7.

17 - >

18 (Whereupon the document was

19 marked, for identification purposes,

20 as Masaitis Exhibit Number 7.)

21 - = =

22 BY MR. DUPONT:

23 QO. And I'd just like to confirm

24 with you that this is an updated version of

25 the product shipping data sheet that we were
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 102 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 587 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 100
01 JOHN MASAITIS .
02 looking at that was marked as Exhibit 6, this
03 one being dated April 1 of 1976.
04 A. It appears to be as you've
05 described.
06 Q. This, for the record, is Bates
07 Number USS 2520 to 2521.
08 I'm going to go out of order
09 here, so I apologize. The next document is
10 Exhibit Number 9.
11 -~ se
12 (Whereupon the document was
13 marked, for identification purposes,
14 as Exhibit Number 9.)
15 - = =
16 BY MR. DuPONT:
17 Q. Is that the April 1, 1978
18 version of the product shipping data sheet
19 that we discussed at Exhibit Number 6 and
20 Exhibit Number 7?
21 A. It appears to be.
22 Q. T'll hand you the exhibit I
23 skipped, which is Exhibit Number 8. That's
24 USS 1246.
25 - oe os
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 103 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 588 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 101
OL JOHN MASAITIS
02 (Whereupon the document was
03 marked, for identification purposes,
04 as Masaitis Exhibit Number 8.)
05 ~ os
06 BY MR. DUPONT:
07 Q. Sir, can you tell me what kind
08 of document this is?
09 A. It's a document regarding
10 benzene.
11 Q. Do you know how this document
12 was used? Strike that.
13 Had you seen a document like
14 this in your employment with U.S. Steel?
15 A. Not that I recall.
16 Q. Do you have any knowledge as to
17 how this document was used?
18 A. No.
19 Q. Do you know whether this
20 depicts any language that was used on the
21 labels or shipping materials or anything of
22 that nature?
23 A. Other than the fact that it
24 says, keep container closed. I don't know
25 how it was used.
Transcript of Masaitis, John Saturday, August 15, 2020

3: 00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 104 of 197
Case 3:18-cv-00197-RJC-DSC’ Document 408 Filed 09/15/20 Page 589 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 102

Ol JOHN MASAITIS
02 Q. Okay. And we can agree that
03 looking at this document, however it was
04 used, conveys no cancer warning associated
05 with benzene?
06 A. There is no cancer warning on
O7 this document.
08 Q. It also doesn't warn the reader
O09 that benzene can cause damage to the blood
10 and bone marrow.
11 A. It does not.
12 Q. It also does not warn the
13 reader that the reader must wear a respirator
14 or mask or other respiratory protection when
15 working with benzene or around benzene under
16 any circumstances?
17 A. It doesn't discuss respiratory
18 protection usage.
19 Q. The next exhibit I'll mark is
20 Exhibit 10.
21 -
22 (Whereupon the document was
23 marked, for identification purposes,
24 as Masaitis Exhibit Number 10.)
25 BY MR. DuPONT:

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 105 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Flied Os Bo0 Page 590 Sf 1330
Masaitis, John
Rhyne Trial Master

 

 

Page 103
Ol JOHN MASAITIS
02 Q. And that's Bates Number 296 to
03 297.
04 Can you tell us what this
05 document depicts?
06 A. Looks like copies of tags
O07 regarding benzene.
08 Q. How would these tags be used by
09 U.S. Steel?
10 A. They could have been shipping
11 tags.
12 Q. What would they be attached to?
13 A. It would be attached to the
14 shipping vessels, possibly at the dome.
15 Q. So it could be on a truck tank,
16 it could be on a rail car, it could be on a
17 barge?
18 A. Yes.
19 Q. Could it be on a 55 gallon
20 drum?
21 A. No.
22 Q. Okay. In reference to the
23 | documents that are marked as Exhibits 4
24 through 9, is it your understanding that
25 these are all documents that came from U.S.

 

 

Transcript of Masaitis, John

2/20

ASS FEBS BSc Poalinan’ ads FSG O8/24/36

Nh

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 104
OL JOHN MASAITIS
02 Steel's records, documents that were
03 maintained in the regular course of business
04 by U.S. Steel?
05 A. I believe so.
06 Q. The next exhibit is Exhibit 11.
07 - om
08 (Whereupon the document was
09 marked, for identification purposes,
10 as Masaitis Exhibit Number 11.)
11 oe
12 BY MR. DuPONT:
13 O% Can you identify what this
14 document. is?
15 A. It's the Chemical Safety Data
16 Sheet published by the Manufacturers Chemists
17 Association in 1960.
18 Q. All right. If we turn back to
19 Exhibit Number 3, which was the Material
20 Safety Data Sheet with an expiration date of
21 1991,
22 A. Is that it?
23 QO. Yes.
24 MR. CATRONE: Jack, is your copy
25 upside down?
onSSORIS OH"
Transcript of Masaitis, John Saturday, August 15, 2020

CERES BOIS ARICDSE Besant Aoe* ries oertra? Baye o93 BF 1340
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 105
Ol JOHN MASAITIS
02 THE WITNESS: Mine is as well.
03 MR. DUPONT: I apologize.
O04 BY MR. DUPONT:
05 Q. When you look at Exhibit Number
06 3, the document makes reference to MCA Safety
07 Data Sheet SD-2. Is Exhibit Number 11 the
08 document that is being referenced?
09 | A. Yes.
10 QO. You would agree with me that
11 Exhibit Number 11.-- and take your time to
12 look through it, Chemical Safety Data Sheet
13 SD-2. for benzene, does. not provide any
14 warning that benzene can cause cancer.
15 A. Tn 1960 © don't think it did.
16 I don't believe I saw the word cancer in
17 here.
18 Q. And this is the document that
19 the Material Safety Data Sheet marked as
20 Exhibit Number 3 is referring to; correct?
21 A. Yes.
22 QO. Now, you had testified
23 previously that the Safety Data Sheet -- the
24 MCA Safety Data Sheet makes reference to
25 respiratory protection?
otSO5ts sor
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 108 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 593 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 106
01 : JOHN MASAITIS
02 A. IE believe there is a section in
03 here that talks about respiratory protection.
04 Q. And I'm looking at Bates Number
05 USS 303.
06 A. Yes.
QO7 : Q. And in Section 5.2.3, on that
08 page, Continuing on to the next page, that
09 discusses the circumstances under which
10 respiratory protection should be worn?
11 AY Yes.
12 Q. Can you read for me the first
13 paragraph under Section 5.2.3
14 A. "Severe exposure to. benzene may
15 occur in tanks during equipment cleaning and
16 repairs, when decontaminating areas following
L7 spills, or in cases of failure of piping or
18 equipment. Employees who may be subject to
19 such exposure should be provided with proper
20 respiratory protection and trained in its use
21 and care. Available types are described
22 below.”
23 Q. So the first sentence sets
24 forth three circumstances under which
25 employees should be provided respiratory
(AVIS) VOLT
Transcript of Masaitis, John Saturday, August 15, 2020

1 -00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 109 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 594 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 107
Ol JOHN MASAITIS
02 protection when exposed to benzene; correct?
03 MR. CAIRONE: Object to the
04 form.
05 MR. DuPONT: I'm sorry. I
06 apologize.
O07 BY MR. DUPONT:
08 QO. The first sentence of that
09 paragraph that you just. read describes three
10 circumstances of exposure to benzene. Is
11 that accurate?
12 MR. CAIRONE: Object to the
13 form. I think it said severe.
14 BY MR. DUPONT:
15 Q. Okay.
16 A. Tt talks about: three
17 occurrences for severe exposure to benzene.
18 OQ. And then the next sentence
19 says, that is under those types of severe
20 exposures. to benzene, that respiratory
21 protection should be provided to employees;
22 correct?
23 A. Yes.
24 Q. And the examples given are
25 employees entering tanks. during equipment
OAVIS)VOL
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC_ Document 311-4 Filed 09/02/20
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 595 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 108

Ol JOHN. MASALTTIS
02 cleaning and repairs. Number one. «Correct?
03 A. Yes.
04 Q. Decontaminating: areas. following
05 spills... .That's. number two; correct?
06 A. Yes,
O07 Q. And failure of piping or
08 equipment... That's circumstance number three;
09 correct?
10 A. Yes.
11 QO. So what the reader of this
12 document is told is, under these three types
13 of severe exposure circumstances, that
14 respiratory. protection should be provided:-to
15 the employees; correct?
16 A. Yes.
17 Q. Then the document continues to
18 describe the types of respiratory protection
19 that are available for use in these severe
20 exposure situations. Is that accurate?
21 A. It -- there's a sub-paragraph
22 talking about self-contained breathing
23 apparatus. It talks about the available
24 types of respiratory protection at the end of
25 the first paragraph. I guess it can be

ont SOSIS 208"

Transcript of Masaitis, John Saturday, August 15, 2020

CHEST EHMORYREDSE BSSUMENt 408" ried OSASAO Baye ode of 1340
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 109

OL JOHN MASAITIS

02 assumed that it's making reference to the

03 first paragraph. But, in general, it's

04 talking about self-contained breathing

05 apparatus.

06 Q. Right. But what the first

07 paragraph says is that employees may be

08 subject to the exposures and pre-exposures

Og described in the first paragraph -- first

10 sentence of this paragraph. Employees who

11 may be subject to those types of exposures

12 should be provided with proper respiratory

13 protection. And then it goes on to list what

14 the types of respiratory protection and

15 describes them; correct?

16 A. Yes, it says, available type

17 ares described below.

18 Q. Reading those three sentences

19 together, the reader is informed that these

20 are the types of respiratory protection to

21 use under these severe exposure

22 circumstances; correct?

23 A. Yes.

24 Q. Tt does not warn the reader

25 that respiratory protection is required under
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 112 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 597 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 110

O1 JOHN MASAITIS

02 ordinary use of a product containing benzene,

03 does it?

04 A. I --

05 MR. CAIRONE: To be fair, do you

06 want him to read the whole -- it's a

O07 long document. And as long as we're

08 -- we have an understanding that he's

09 either testifying from his memory of

10 his review or his review right now --

11 MR. DUPONT: I told him at the

12 outset of asking about this document

13 that if he feels he needs to, he's

14 available to read the document.

15 MR. CAIRONE: Okay. Then if the

16 question is, does this document --

17 Andrew, can repeat his question, then

18 I'd advise you to read it.

19 THE WITNESS: Sure.

20 MR. CAIRONE: Read the whole

21 thing, not -~- unless he's asking about

22 this paragraph only.

23 BY MR. DUPONT:

24 Q. This is the -- look to Material

25 Safety Data Sheet that's marked Exhibit
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 113 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 598 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

Page 111
O1 JOHN MASAITIS
02 Number 3. Under special protection
03 information ,it refers the reader to pages six
04 and seven of the MCA Safety Data Sheet SD-2;
05 correct?
06 A. Yes.
07) o Okay. Pages six and seven of) 403, cumulative
08 | the MCA Safety Data sheet is what we're. | waste of time
09) looking at right now, the section that begins |
10) with, 5.2.3, Respiratory Protection, and | QO
11) continues on to page seven, up to 5.2.4, head |
12) protection. Is that accurate? |
13) A.) Yes.
14) oO.) This is the information that)
15) U.S. Steel, at pages six and seven, is)
16) referring a reader to in the Material Safety.
17) Data Sheet with respect to the use of |
18) respiratory protection; correct?
19) A.) Yes. |
20) QO. You just told me that reading)
21) the first paragraph of Section 5.2.3, reading
22) that paragraph together, what it tells you is)
23) that respiratory protection 1s required oder)
24) the three circumstances that are set forth in)
25) the first sentence of that paragraph.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 114 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 599 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

Page 112
(ol) (JOHN MASAITIS|
02) (Correct?) a 403 cumulative
fg) ae : Yes. waste of time
04) o.) So reading the information Chat)
05) U. S. Steel directs the reader of the Material | O
06) ‘Safety Data Sheet marked as Exhibit 3 to)
07) reference, what that tells the reader is that}
08 | respiratory protection is required under’
09) (Ehese three severe exposure circumstances, |
40) but it doesn't tell the reader that |
11) ‘respiratory Protection is required auring the.
12) normal or intended use of a Product)
13) (Containing benzene. Is that correct?)
14 MR. CAIRONE: Well, Section
15 5.2.3 speaks for itself. You can
16 answer the question.
17) ‘THE WITNESS: It starts off by |
(18) talking about the severe exposures to)
19) benzene that can occur under the)
20) circumstances you described, It talks,
20 fapout tne di Feerent types of devices)
22) ‘that are aval labic. And the -- it)
23) ‘Gocen § mention anything regarding
24) a talks about other circumstances of
(25) lexposure with -- so [I don't know.)
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 115 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 600 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 113

OL JOHN MASAITIS
02 BY MR. DuPONT:
03 Q. Reading the first paragraph of
04 that section, the second sentence of that
05 paragraph, it says, "That employees who may
06 be subject to such exposures should be
O07 provided with proper respiratory protection."
08 Such exposures references the three exposures
09 that are set forth in the first sentence of
10 that paragraph. Am I correct?
11 A. Yes.
12 QO. It does not reference the
13 ordinary or intended use of a product
14 containing benzene, does. 1t?
15 A. No.
16 MR. CAIRONE: Is there a good
17 place to break, Andrew?
18 (Discussion held off the
19 record.)
20 MR. DuPONT: If you'd like to
21 take a break, I'm fine with taking a
22 break now.
23 - >
24 (Discussion held off the
25 record.)

onSSORtS oH

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 116 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 601 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 114
Ol JOHN MASAITIS
02 -
03 VIDEO TECHNICIAN: The time is
04 12:09. This is the end of tape number
05 two.
06 7-7 A
07 (Whereupon there was a recess in
08 the proceeding.)
09 - >=
10 VIDEO TECHNICIAN: The time is
11 12:20 p.m., this is the start of tape
12 number three.
13 -— a
14 (Whereupon the documents were
15 marked, for identification purposes,
16 as Masaitis Exhibit Numbers 12, 13 and
17 14.)
18 = >
19 BY MR. DuPONT:
20 Q. Mr. Masaitis, while we were on
21 the break I've marked some additional
22 exhibits as Exhibit 12, which is Bates Number
23 316, Exhibit 13, which is Bates Number 314,
(24 and Exhibit 14, which is Bates Number 315.
25 The first one I'm going to hand
Transcript of Masaitis, John Saturday, August 15, 2020
CESS TE OOSZRICOSE Boiment 408 “Filed 09/15/20 Page 602 oF 1340
Masaitis, John
Rhyne Trial Master

 

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 115
JOHN MASAITIS
to you is Exhibit 12. And can you simply
tell me what that document is and how that
document was used by U.S. Steel?

A. It's a document talking about
one degree nitration grade benzene.

Q. How is that document used by
U.S. Steel? I'll withdraw it.

Would you confirm that this
document does not convey warnings information
regarding benzene?

A. Well, it has -~ has some, I
guess, characteristics, warnings in --
relating to health hazards.

Q. Health hazards, the use of
personal protective equipment?

A. No.

Q. The next document I'm going to
hand you is Exhibit 13.

MR. CAIRONE: Which Bates Number

is that one?

MR. DUPONT: Sure. Exhibit 13

is Bates Number 314.

MR. CAIRONE: Thanks.

BY MR. DUPONT:

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 118 of 197

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 603 of 1330

 

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 116
O1 JOHN MASAITIS
02 Q. This document indicates that
03 it's an MCA Chem-Card. Is that correct?
04 A. Yes.
05 Q. And MCA refers to the
06 Manufacturing Chemists Association?
O7 A. Yes.
08 Q. Of which U.S. Steel was a
09 member?
10 A. tf believe the chemical division
11 was, yes.
12 Q. When did -- when you say the
13 chemical division, are you referring to USS
14 Chemicals?
15 A. Yes.
16 Q. Was U.S. Steel in and of itself
17 a member of the Manufacturing Chemists
18 Association?
19 A. The chemical division may
20 not -- for example, U.S. Steel steel
21 producing wasn't.
22 Q. Okay. When did USS Chemicals
23 become a member of the Manufacturing Chemists
24 Association?
25 A. tT have no idea.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-0G197-RJC-DSC Dcecument 311-4 Filed 0
Case 3:18-cv-00197-RJC-DSC Document 408 Fedo
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 117

OL JOHN MASAITIS

02 Q. Were they a member prior to

03 your beginning with the company in 1964?

04 A. I have no idea.

05 Q. My question to you, is this a

06 document that actually accompanied shipments

Q7 of benzene made by U.S. steel, or was this a

08 document that was used by U.S. Steel asa

09 guide in developing its own labels?

10 A, I -- I have no idea how it was

11 used. I mean, the document speaks for

12 itself. I -- it says, Transportation

13 Emergency Guide.

14 QO. Okay. You don't know that this

15 document actually accompanied shipments of

16 U.S. Steel benzene?

17 A. I can't say that it did or it

18 didn't.

19 Q. The next document will be

20 Exhibit Number 14, and it's Bates labeled USS

21 315. Is this an MCA Manufacturing Chemists

22 Association Cargo Information Card for

23 benzene?

24 A. Yes.

25 Q. Would your answer be the same,
Transcript of Masaitis, John Saturday, August 15, 2020

3: 00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 120 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 605 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 118
O1 JOHN MASAITIS
02 that you do not know how this document was
03 used by U.S. Steel?
04 A. Correct.
05 Q. And you have no knowledge of
06 this document accompanying shipments of
07 benzene made by U.S. Steel?
08 A. I don't know how the document
03 was used.
10 Q. Sir, would you agree with me
11 that threshold limit values are not intended
12 to protect against the carcinogenic effects
13 of chemicals?
14 A. No.
15 Q. You do not agree with that?
16 AS No.
17 MR. DUPONT: Mark this as
18 Exhibit 15.
19 ie
20 (Whereupon the document was
21 marked, for identification purposes,
22 as Masaitis Exhibit Number 15.)
23 - os
24 BY MR. DuPONT:
25 Q. Can you tell us what this
OAVIS)VOL Tn
Transcript of Masaitis, John Saturday, August 15, 2020

HBSS CHOOIS7RICDSE Bocumen 408” ried 0v7iw0 BAge 666 f 1340
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 119
O1 JOHN: MASAITIS
02 document is? And I'll -- I'll represent to
03 you that this -- the portion that L've copied
O04 here are portions of a larger document that
05 was produced to us. Specifically Chapter
06 Five of this. document. First I would like to
O07 ask you, what is this document?
08 A. It looks like a section from
09 the. Environmental: Health Monitoring Manual
10 that was put together by U.S. Steel
11 Industrial Hygiene,
12 Q. Okay. And it's dated 1973?
13 A. Correct.
14 QO. In 1973, you. were a senior
15 industrial hygiene engineer with U.S. Steel
16 ~~ United States Steel Corporation?
17 A. Yes.
18 Q. Were you involved with
19 developing this document?
20 A. Yes.
21 Q. I am turning to a page that is
22 Bates Number USS -- actually, strike that.
23 Chapter Five of this document
24 is what I've attached to it, along with the
25 cover, the title page, the Table of Contents
ondiSSQBI; Or"
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC_ Document 311-4 Filed 09/02/20 Page 122 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 607 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 120
O1 JOHN MASAITIS
02 and forward. .And Chapter. Five generally
03 discusses TLVs, which are threshold limit
O04 values. Correct?
05 Ay Yes,
06 Q. It discusses what TLVs: are, how
O07 they're. to be used and how they're not to be
08 used. Is that correct?
O09 A. Yes.
LO Q. Tf you. turn to the page that is
11 Bates Number USS 2356.
12 A. (Complying with request.)
13 Q. There isa section of this
14 Chapter Five that discusses the use and
15 misuse of TVs; is that correct?
16 A. Yes.
17 Q. Gan you read the first two
18 sentences of that section of the document for
19 the record, please?
20 A. "Tt is most important that TLV
21. data be correctly used. Misuse can. occur
22 when uninformed individuals view these levels
23 as magic numbers, below which workers. are
24 Safe and above which they become ill."
25 Q. The documént, in the next
ontlSSOtS 0"
Transcript of Masaitis, John Saturday, August 15, 2020

-RJIC-DSC Document 311-4 Filed 09/02/20 Page 123 of 197
JC-DSC Document 408 Filed 09/15/20 Page 608 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 121

Ol JOHN: MASAITIS

02 sentence, goes on to discuss that there is

03 wide variation in of individual

04 susceptibility to exposure to air

05 Contaminants; is that correct?

06 A. Yes.

Q7 Q. Which means that each person

08 can respond differently to exposure to a

09 chemical; is that correct?

10 A. Not each. It says, some

11 workers may. In other words, some workers

12 may be specifically influenced, different

13 than the majority. of workers.

14 QO. Okay. Including at lower

15 levels of exposure?

16 A. Some individuals, yes.

17 QO. in fact, the document goes on

18 to. explain that. Can you read the next

19 sentence that begins with "Some workers” into

20 the record?

21 A. "Some workers may experience

22 some discomfort from exposures at or below

23 the TLV, and a much smaller number may be

24 affected more Seriously by aggravation of a

25 pre-existing condition or by development of
ontiSSOuts son
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 124 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 609 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 122
Ol JOHN. MASATTIS
02 an: occupational’ illness."
03 Q. And occupational illnesses
04 would: include cancer; correct?
05 Ay Lf it's contracted during the
06 occupation.
O07 QO. Okay. Can -you read the next
08 sentence into. the record?
Q9 A. "Therefore, the TLV's as
10 published were intended to be used only as
11 guides in the control of health hazards and
12 not. as levels which separate safe from
13 dangerous exposures."
14 QO. And that. sentence would beé
15 true, would it not, including as it relates
16 to the development of occupational illnesses
17 such as cancer from exposures; correct?
18 A. Yes.
19 Q. Sir, during the 1960s and 1970s
20 U.S. Steel was aware of the manner in which
21 end users -- strike that.
22 During the 1960s and 1970s U.S.
23 Steel was aware of the manner in which some
24 of its customers used benzene?
25 MR. CAIRONE: Object to form.
ontFOBES OH
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 125 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 610 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 123

Ol JOHN MASAITIS

Q2 BY MR. DuPONT:

03 Q. Is that correct?

04 A. I can't say that.

05 Q. Was U.S. Steel aware, during

06 the 1960s and 1970s, that products made by

Q7 U.S. Steel, sold to its customers that

08 contained benzene would be placed into

09 products that would be used in the work

10 place?

11 A. Could have been.

12 Q. You've seen correspondence: back

13 and forth between U.S. Steel and. Radiator

14 Specialty Company; correct?

15 A. Yes.

16 Q. You would agree with me: that

17 through those correspondence, U.S. Steel

18 became aware that its products raffinate was

19 used in a product manufactured by Radiator

20 Specialty Company called Liquid Wrench;

21 correct?

22 A. Yes.

23 Q. And U.S. Steel was aware that

24 raffinate contained benzene from one to three

25 percent, as much as 14 or 15 percent; is that
oAVIs)VOL 4
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 126 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 611 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

JOHN MASALTIS

correct?

A. T. know. the average was three
percent.

Q. Okay. But it had benzene. in

that range; correct?

A. Yes.

QO. And: U.S. Steel was aware: that
Radiator Specialty Company was putting
vaffinate, or the benzene into the Liquid
Wrench product; correct? |

A, Yes.

QO. And U.S. Steel was also aware
that people who.might. be mechanics. and. even
people in their homes would use Liquid
Wrench; “is. that correct?

A. it imagine if you were

“mechanically inclined, working for U.S.

Steel, you would know that.

QO. Did U.S. Steel do anything to
conduct any kind of audit on how its
customers used products containing benzene?

In other words, did it do anything to learn

what its customers were doing with U.S. Steel

benzene containing products that it sold to

Page 124

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 127 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 612 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

Page 125
O1 JOHN MASAITIS
02 customers?
03 A. Not to my knowledge.
04) Q.) Did U.S. Steel do anything, |
05, prior to selitag benzene to a company, in)
06) order to determine what that company knew, if)
07) anything, about the health hazards of benzene
08 | during the 1970s and prior to that period?’
09) AL) Did they do anything? |
10) QO) ea)
4 A.) Other than, you know, their!
12) knowledge of specific companies, I don't know |
13) if they really —— 1 can't say 1f they did)
14) anything or they didn't do anything. You!
15) know, like I say, if you're selling a product |
16) to a large company and you know that company |
17) is =- you know, makes petroleum products, or)
18) something like that, you would know -- have)
19 some idea as to what they were doing with it.)
20 Q. But U.S. Steel didn't, prior to
21 deciding its own -- strike that. )
22 Prior to deciding to sell Objectio
23 benzene to a company, U.S. Steel didn't go Pion
24 and do any audits to determine what that wales of
25 company it was selling benzene to knew about benen
case
AVIS) VOL tN
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 128 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 613 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 126
JOHN. MASAITIS
the health hazards: of benzene?
MR. CATRONE: Object to the
form.
BY MR. DUPONT:

QO. Ts. that correct?

A. To my knowledge, they did --
Conducted ‘no. audits of their customers.

Q. And they didn't do anything to
affirmatively determine what that. company. did
or did not: know about benzene; correct?

A. I'm not aware of U.S. Steel
sending out any questionnaires regarding what
the. company knew. about benzene, or any
activities such as that.

QO. No questionnaires, no audits,

no other communications --

A. They have may to some people in
other: divisions. I'm not aware of that, no.
Q. You have no knowledge of U.S.

Steel doing that; correct?
MR, CAIRONE: Asked and
answered.
THE WETNESS: I have no

knowledge of it. IT didn't. do it. I'm

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 129 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 614 of 1330

Objec
tion

Object
ion:

402,

Bievan
ce; No
sales
of
benze
ne in
this
case

Same
Object
ions

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

 

Page 127
Ol JOHN. MASATTIS Conti
nuing
02 not aware of it, Someone else may object
. : 602, speculation ion
03) have done it, I didn't.)
04 MR. DUPONT: Mark the next
05 document as Exhibit Number 16.
06 —~ os oe
07 (Whereupon the document was
08 marked, for identification purposes,
a9 as Masaitis Exhibit Number 16.)
10 - >
11 BY MR. DuPONT: oe
12 QO, For the record, that's Bates
13 Number USS 3850 to USS 3859. #081 Rete
vance; MI
14 Sir, have you seen this L
15 document before? 50D, 802
16 A. Not that I recall.
17) QO.) On the first page of the) Cy)
18 document a says, United States Steel),
19) Corporation, Industrial Relations Department. |
20) Do you see that?) |
21) A.) Yes. |
22) Q.) Are yon aware of the United)
23) States Steel Corporation having an industrial |
24) relations department? |
25) A.) Yes)
oablBSOBLS 8"
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 130 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 615 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

Page 128
Ol JOHN MASAITIS
(02) Q.| At the bottom of the document |
03) it aay BeSbired By Industrial Hygiene |
04) iSection, Médical Division. Are you aware
05) that U.S. Steel had an industrial hygiene)
06: ‘section? | | |
07) | AL Yes. }
08) QO. Okay. They say we're not) 403, waste of time
09. Suess ES ak questions we dontt know the) not a question
10) answer to :
i - The title of this document. is K)
12 "Health Hazards in Use of Solvents For Motor
13 Cleaning". Do you see that?
14 A. Yes.
15 QO. Are you able. to tell me. what
16 the date of this document is?
17 A. That's exactly what I was
18 looking at. It seems like -- I see a 1953
19 date, but —- I -- I don't see any other
20 dates, other than that 1953 date.
21 Q. Maybe that first paragraph,
22 that 1953 date of this document is the
23 context for it. In reading that first
24 paragraph, does it appear to you that there
25 was an issue within U.S. Steel regarding the

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 131 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 616 of 1330

Objectio
n: 402,

403,
802,
MIL

O)

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 129
Ol JOHN MASAITIS
02 desirability of using organic solvents for
03 cleaning motors? Contin
04 A. Correct. Object
ion

05 QO: Then it goes on that the | eas
06 industrial hygiene section of U.S. Steel 18
O07 apparently was cooperating with. the
08 maintenance committee of U.S. Steel to
09 investigate solvents. to be used for cleaning
10 motors. Do you see that?
11 A. Yes.
12 O. And tt appears that some report
13 of the results of the investigation made by
14 the industrial hygiene department were
15 transmitted or given to the maintenance
16 company “~~ maintenance committee on
17 January 15th of 1953. Do you see that?
18 A. Yes.
19 Q. And it goes on to say that the
20 intention of this document, or the desire of
21 this document is to supplement the
22 information previously transmitted on
23 January 15 regarding the use of solvents for
24 cleaning motors. The industrial hygiene
25 section investigation of that property.

ont AFORE 22%"

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 132 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 617 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 130
OL JOHN MASAITIS
02 A. Where are you reading?
03 Q. Sure, the last sentence of that
04 first paragraph.
05 A. Shall desire at this time to
06 supplement, yes. !
O7 Q. Is that a fair interpretation
08 of that -- of this document?
09 A. Yes.
10 Q. Then what follows through this
11 document is recommendations that the
12 industrial hygiene committee are making
13 regarding the use of organic solvents;
14 correct?
15 A. Tt --
16 MR. CAIRONE: Do you need to
17 read? I mean, I don't know that it's
18 fair to ask these questions about a 10
19 page document that he just said he's
20 never seen.
21 MR. DUPONT: Sure.
22 BY MR. DUPONT:
23 Q. And again, I gave you the
24 instruction earlier, if you need to look at
25 the document, please feel free to do.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 133 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 618 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 131

O01 JOHN MASAITIS

02 A. It talks about the utilization

03 factors, fire hazards, health hazards, tables

04 listing the health hazards and fire hazards

05 in motor cleaning solvents. And your

06 question pertaining --

07 Q. Sure. My question is simply,

08 is it a fair interpretation of this document

09 that what is happening to the industrial

10 hygiene committee is providing advice and

11 guidance to the maintenance committee

12 regarding the use of organic solvents for

13 cleaning motors? Is that fair?

14 MR. CAIRONE: The fairest

15 interpretation is gleaned from reading

16 it, which I still think you need to do

17 if you're going to ask about what the

18 fairest interpretation is. I know

19 you ~~ it's a long document and you

20 would rather not, but...

21 THE WITNESS: Well, I can sit

22 here and read it.

23 (Reading document.)

24 BY MR. DUPONT:

25 Q. Sir, if I could interrupt you
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 134 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 619 of 1330
Masaitis, John
Rhyne Trial Master

 

15)
16
17
18
19
20
21
22
23
24
25

 

Page 132
JOHN MASAITIS
there.
A. Yes.

(Q.) ‘Have you read enough of the)

‘document to be able to determine that, |
(generally speaking, what the industrial
‘hygiene committee is doing here is providing)
‘guidance and advice to the maintenance’
committee regarding the use of organic)

solvents for cleaning engines?)

A.) After getting into the’

document, I have a better understanding of |
what it is. And I do recall now seeing parts)
of this document. I know -- get an|

understanding of what its purpose was. |

Q. Okay.

Is it fair to say, generally,
what was happening here is, the industrial (\

hygiene committee at U.S. Steel was providing
advice and consultation to the maintenance
committee of U.S. Steel regarding the use’ of
organic solvents; correct?

Ay Yes.

Q. If you look at page two of the

document, which is Bates’ numbered USS 3852.

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 135 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 620 of 1330

Contin
uing
Object
ion to
the
use of
this
Docume
nt;

402,,
403,
802

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 133

O1 JOHN MASAITIS

02 MR. CAIRONE: Just to be clear,

03 there are two page twos. So you're

04 looking at the page two that is 3852?

05 MR. DUPONT: Yes. Right.

06 BY MR. DUPONT:

07 QO. Bates Number 3852, i1f£ you look

08 at the first full paragraph. Can you read

09 into the record what the industrial hygiene “Conitin

10 department at U.S. Steel.is telling the section

11 maintenance department? Can you read that ———

12 first sentence into the record? £ this
documen

13 A, Beginning with, "In any event"? t

14 Q. Yes, sir. 402,
403,

15 A. "In any event, every effort 902

16 should be made to exclude carbon

17 tetrachloride and benzol for cleaning O

18 purposes. . These are the most toxic of

19 organic solvents and excessive exposure to

20 them may result in severe illness. These

21 solvents may be found in various mixtures

22 available through manufacturers. and

23 suppliers. Cleaning solvents are generally

24 sold under a trade name or trade number, so

25 that the user has very little information

oniSSORIS OH"
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJIC-DSC Document 311-4 Filed 09/02/20 Page 136 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 621 of 1330
Masaitis, John
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 134

JOHN MASALTIS
upon which to evaluate the fire and health
hazard potentials. We should like,
therefore, to urge that when you. contemplate
the use of any cleaning solvent, a quart
sample bé submitted to our Industrial Hygiene
Section, Medical Division Industrial
Relations Department so. that it may be
analyzed and the health and fire hazards
evaluated."

Q. Okay. So what the industrial
hygiene committee is telling the maintenance
committee within. U.S. Steel is, don't use
benzene. for cleaning purposes; correct?

MR. CATRONE: Object to the
form.

THE WETNESS: “It says, “In any
event every effort should be made to
exclude carbon tetrachloride and
benzol for cleaning purposes."

BY. MR... DUPONT:

Q. Right.

Ay To exclude.

OQ. Exclude it, don’t use it;
correct?

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 137 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 622 of 1330

(

Contin
uing O
bjectio
ns to t
he
use of
this do
cumen
t

402,
403,
802

throu
gh the
end of
the
page

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

OL JOHN MASATTIS

02 A, Every effort -= no, it's

03 saying, every effort should be made to

04 exclude.

05 QO. All right. By exclude, it

06 means eliminate benzene from use; correct?
07 A, Yes.

08 Q. All right. One of the reasons
09 given is that benzene, along with carbon

10 tetrachloride, are the most toxic of organic
11 solvents. Correct?

12 MR. CAIRONE: Well, we've read
13 that into the record twice now and it
14 says what it says.

15 BY MR. DuPONT:

16 QO. [Ts that correct?

17. A. Yes.

18 MR. CAIRONE: Are you asking
19 whether it says that again? Is

20 that -- because it does.

21 BY MR. DUPONT:

22 Q. It goes on to say that

23 excessive exposure to benzene may result in
24 severe illness; correct?

25 A. Yes.

 

Page 135

tions t
o the
use of
the do
cume
nt: all
desig
nation
sont
his pa
ge,

402,

403,

802

 

 

MASAITIS, JOHN -
(DAVIS) VOL 1

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 138 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 623 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 136

OL JOHN: MASATTIS
02 Q. All right... Can you show me on &)
03 any Material Safety Data Sheet or any Cont
04 document that was provided to any U.S. Steel plot
05 customer purchasing benzene prior to 1978, or ions |
06 during that year, where that information is guest
07 conveyed, that benzene should not be used as ne
08 a cleaning solvent? aL
09 A. No. I can't show you anything 108,
10 that states specifically it shouldn't be used ot
11 for cleaning. purposes, and I. can't show you Toth
12 instances where it .should bé used for any oon
13 other purpose. page
14 Q. All: right. The document says,
15 you also read for the record, cleaning
16 solvents are generally sold under a trade
17 name or trade numbers that the user has very
18 little information upon which to evaluate the
19 fire and health hazard potentials. . As an
20 industrial hygienist, that's a problem, isn't
21 it?
22 MR. CAIRONE: Object to the
23 form.
24 THE WITNESS: This == yes, it's
25 a problem. And that's why --

oa SOLS 8"

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 139 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 624 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 137

Ol JOHN MASAITIS

Q2 BY MR. DuPONT:

03 Q. And the reason there is --

04 MR. CAIRONE: Let him finish his

05 answer.

06 BY MR. DUPONT:

07 Q. And the reason it's a problem

08 is that you're not providing -- strike that.

09 Can you turn to page 3858,

10 please?

11 A. Page 3858?

12 Q. Right. Does this page of the

13 document provide a pictorial depiction, a

14 drawing, of the types of respiratory

15 protection and ventilation that should be

16 used in conjunction with cleaning solvents?

17 A. It's a diagram showing a man

18 with personal protective equipment spray

19 cleaning a part.

20 Q. And the personal protective

21 equipment, what type of respirator is he

22 wearing?

23 A. A chemical cartridge, organic

24 vapor.

25 Q. What is that in front of the
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 140 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 625 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 138
O1 JOHN MASAITIS
02 respirator?
03 A. Face shield.
04 Q. Is he wearing any type of
05 personal protective equipment, besides his
06 clothing?
07 A. Looks like he's wearing gloves
08 that should be impervious to the material
09 that he's cleaning with, and also coveralls
10 that should be impervious.
11 Q. What type of ventilation is
12 depicted in this diagram?
13 A. It's a spray-type booth with
14 baffle plates and an exhaust stack and
15 explosive proof light fixtures.
16 QO. And the exhaust stack -- the
17 purpose of the exhaust stack is to suck
18 vapors out of the air where the solvent
19 cleaning is taking place?
20 A. Yes.
21 Q. Sir, I. would like to turn your
22 attention back to some of the changes that
23 happened in the late 1970s and 1980s
24 regarding the OSHA benzene standard... We
25 discussed that in 1977. the emergency
(AVIS) VOLT
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 141 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 626 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

JOHN. MASAITIS
temporary standard was issued by OSHA.
Correct? Do you recall that?

A. Yes,

QO. And the result of that was to
lower the permissible exposure level from 10
part per million to one part per million?

A. That was. one of the purposes,
yes.

Q. Then, are you aware that the
American Petroleum Institute and other
members of industry litigated OSHA's decision
up to the United States Supreme Court?

A. Yes.

Q. Do. you. know when the reduction
of the permissible exposure level from 10
part per million to one part per million
became final?

A. Tt believe it was the mid to
late eighties.

Q. Do you know what resulted or
what happened in order for the exposure
standard to become final in the mid to late
eighties?

MR. CAIRONE: Object to the

Page 139

>

 

 

 

 

All of this starting on page
138: Relevance; MIL re
lobbying efforts.

 

 

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:
Case 3:

Saturday, August 15, 2020

18-cv-00197-RJC-DSC_ Document 311-4 Filed 09/02/20 Page 142 of 197
18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 627 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 140

 

 

 

Ol JOHN MASAITIS

02 form.

03 THE WITNESS: I have some recall
04 regarding the rule making process.

05 BY MR. DuPONT:

06 Q. What do you recall?

07 A. Specifically pertaining to

08 what?

09) (Q. What resulted in the benzene)
(10) standard yéduction from 10 part per million|
a) to one part per million becoming the final)
12) feared) _ |
13 | MR. CAIRONE: Object to the
14 form.

15 BY MR. DUPONT:

16 Q. How did that happen? (What)
ay changed between 1977 and 1985 or 1986? |

18 | MR. CATRONE: Object to the
19 form.

(20) THE WETNESS: After reviewing)
(a1) the OSHA proposal, there was a large)
(22) majority of toxicologists, |

23) ‘epidemiologists, industrial hygienists:
24) who Cook exception to some of the)
25) studies: that OSHA used in its|

602, foundation
802, hearsay

O

 

 

 

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

CESS FEET RE BOSUMSHT Tbk 4 LAS SSH eH! Brae eos O 1840
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 141
O1 JOHN MASAITIS
02 documentation for the need. And in. 602 foundation
03, the rule making process presented) 602 hearsay
04) testimony from more authoritative,
05 | sources objecting to the need to that)
06. standard at that time, and other!
07 | portions of it.
08 BY MR. DUPONT:
09) QO. And apparently it's your |
10) understanding that by 1985, 1986 the standard)
11) became final because there was now a) |
12) consensus that benzene causes leukemia. Is.
13) that what you're telling me?.
14 MR. CAIRONE: Form.
15) THE WITNESS: There was -- there.
16! was interaction amongst the people)
a participating in the rule making here}
18) in the organizations and eventually)
19) they came to a consensus. |
20 BY MR. DUPONT:
21 Q. Should U.S. Steel have warned
22 that benzene causes cancer in 1977, when the
23 federal government issued the emergency
24 temporary standard?
25 A. I don't think so.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 144 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 629 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 142
01 JOHN MASAITIS .
02 Q. Is it your position that U.S.
03 Steel should not have -- when I say you, I
04 mean the company. Was it U.S. Steel's
05 position that it should not have warned that
06 benzene causes leukemia until the standard
07 became final in 1985 or 1986?
08 A. There is an established
09 procedure that the country has regarding rule
10 makings, and the procedure was followed. And
11 that's pretty much, you know, what happened
12 during that time period.
13 Q. I'm not -- I'm not asking about
14 the country's procedures, I'm asking about
15 U.S. Steel's procedures.
16 A. Well --
17 MR. CAIRONE: Let him ask his
18 question.
19 BY MR. DUPONT:
20 Q. At what point in time -- at
21 what point in time is U.S. Steel satisfied
22 that there is enough information that a
23 particular chemical can cause cancer such
24 that it should issue those warnings?
25 MR. CAIRONE: Object to the
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 145 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 630 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 143

Ol JOHN MASATTIS
02 form.
03 THE WITNESS: I can't say
04 specifically when each and every
05 individual of U.S. Steel, you know,
06 may -- you know, was convinced that
07 indeed that benzene was a carcinogen.
08 I can't even recall specifically when
09 I was, you know, convinced to
10 subscribe to it. All I can recall is
11 that when the standard became final,
12 then the -- it -- yes, then it's a
13 carcinogen. It's that -- it has to be
14 accepted because it's the law. But
15 you have to go through the rule making
16 procedures.
17 BY MR. DuPONT:
18 QO. So let me see if I can
19 understand this. In 1977 the federal
20 government, through OSHA, says benzene is a
21 carcinogen; correct?
22 MR. CATRONE: Object to form.
23 THE WITNESS: They said they
24 suspect that it was a carcinogen.
25 BY MR. DuPONT:

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC_ Document 311-4 Filed 09/02/20 Page 146 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 631 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 144

O1 JOHN MASAITIS

02 Q. Are you telling me that the

03 federal government did not say in 1977 that

04 benzene is a carcinogen?

O05 A. In 1977, when the rule making

06 process began, yes. Then, yes.

07 Q. Right. Okay. And U.S. Steel

08 did not accept that, did it?

09 A. Well, the majority of the

10 occupational health community didn't accept

11 it.

12 MR. DUPONT: Objection, move to

13 strike.

14 BY MR. DuPONT:

15 Q. I'm not asking you about the

16 occupational health community.

17 A. Io can't --

18 Q. Sir, U.S. Steel did not accept

19 in 1977 that the federal government said that

20 benzene causes cancer, did it?

21 MR. CAIRONE: Object to form.

22 THE WITNESS: Personally, I did

23 not. Other members of U.S. Steel, I

24 don't know what each and every member

25 of the corporation thought about the
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 147 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 632 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 145
O1 JOHN MASAITIS
02 emergency temporary standard,
03 BY MR. DUPONT:
04 Q. You're testifying on behalf of
05 United States Steel. I'm asking you, is it
06 your testimony, as a representative of United
07 States Steel, that United States Steel
08 Corporation did not accept, in 1977, that the
09 federal government said that benzene is a
10 carcinogen?
11 MR. CAIRONE: Object to the
12 form.
13 THE WITNESS: Here again, how
14 each and every individual thought, I
15 think the corporation participated in
16 rule making hearings through the AISI,
17 - as I recall. So maybe they didn't
18 agree.
19 BY MR. DUPONT:
20 Q. So you think maybe U.S. -- you
21 think U.S. Steel did agree with the federal
22 government that benzene was a carcinogen in
23 1977?
24 MR. CAIRONE: Object to the
25 form.

 

 

 

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 148 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 633 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 146

Ol JOHN MASAITIS
Q2 THE WITNESS: No, I don't think
03 sO.
04 BY MR. DUPONT:
05 Q. So is what you're telling me,
06 as a representative from U.S. Steel, is that
07 it did not accept that the government
08 declared benzene as a carcinogen in 1977?
09 MR. CAIRONE: Object to the
10 form. Hold on a minute, because this
11 is about the seventh time. He's doing
12 . the best job he can, I think, to
13 answer what is an unfair question and
14 very unclear. So he's answered it six
15 times to the best of his ability.
16 THE WITNESS: I'm saying that I
17 did not think that it was from the
18 information that I had time to go
19 through and read. What each and every
20 member thought of U.S. Steel, I can't
21 say.
22 MR. CATRONE: Let me also say,
23 please, that I don't believe this was
24 a subject designated for testimony.
25 So our obligation under the

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 149 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 634 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 147

Ol JOHN MASAITIS

02 Pennsylvania Rules of Civil Procedure

03 is to designate somebody who is able

04 to testify about what the corporation

05 either knows or has access to. And

06 this whole rule making process, I

07 don't think it -- if it's there and

08 you can show it to me --

09 MR. DUPONT: I'm not talking

10 about the rule making process.

11 , MR. CAIRONE: Sure, you are.

12 MR. DUPONT: I'm talking

13 about --

14 BY MR. DUPONT:

15 Q. My question to you is, I'm

16 asking you, aS a representative of U.S.

17 Steel, not you personally, not what everybody

18 at U.S. Steel knew or accepted. I'm asking

19 you, when the federal government in 1977 said

20 | that benzene was a carcinogen, did U.S. Steel

21 accept what the federal government said, or

22 did it decide that it was not going to accept

23 what the federal government's determination

24 was and it was not --

25 MR. CAIRONE: Objection to the
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 150 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 635 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 148

O1 JOHN MASATTIS

02 form.

03 BY MR. DUPONT:

04 Q. -- going to consider benzene a

05 carcinogen?

06 MR. CAIRONE: Object to the

07 form.

08 THE WITNESS: What U.S. Steel

09 decided, it would participate in the

10 rule making process, as each and every

11 affected party had the right to do.

12 And that's what was done. In other

13 words, we were there to learn too.

14 Show us what you're talking about.

15 Show us your studies. Give us the

16 information that you have, you know.

17 It's something that, you know, has to

18 be done, just like any other

193 reasonable event, you know. Why are

20 you saying this? Show me your

21 studies.

22 BY MR. DuPONT:

23 Q. So when the federal government

24 in 1977 said that benzene was a carcinogen,

25 U.S. Steel -- U.S. Steel did not accept that?
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 151 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 636 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 149

OL JOHN MASAITIS
02 MR. CAIRONE: That is about the
03 tenth time that the same question has
O04 been answered. So you can have one
05 more shot at it and then I'm going to
06 tell him, no more.
O07 THE WITNESS: U.S. Steel, like
08 the other parties involved, wanted to
09 see the information that OSHA had put
10 together to come up with this
11 conclusion. And because up until that
12 point in time, we didn't think that
13 there was sufficient information out
14 there. So we wanted to participate in
15 hearings to personally see what OSHA
16 had, that I shouldn't -- to understand
17 where they were coming from.
18 BY MR. DUPONT:
19 QO. Part of what U.S. Steel did as
20 a member of the American iron and steel
21 industry, was to hire its own medical
22 consultants to submit information to OSHA in
23 the context of the ruling; is that correct?
24 A. I can't recall who was hired or
25 -- I can't answer that.

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC_ Document 311-4 Filed 09/02/20 Page 152 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 637 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 150

OL JOHN MASAITIS

02 Q. Are you aware, from reviewing

03 the documents from U.S. Steel, that the

04 American Iron and Steel Industry, that

05 organization, hired medical professionals to

06 submit information to OSHA concerning benzene

07 rule changes?

08 MR. CAIRONE: Can you point to

O93 me, please, before we continue this

10 line, where you designated this as a

11 subject for the corporate deposition.

12 Then maybe we can continue. Because

13 if you didn't, which is what I think

14 is the case, he has no obligation to

15 review the documents or prepare

16 because it wasn't a subject

17 designated. So is it in your notice

18 or not?

19 MR. DUPONT: Are you telling me

20 that the company's knowledge of the

a1 health hazard of benzene warnings and

22 issues related to that aren't in the

23 Notice of Deposition?

24 MR. CATRONE: That's not what

25 you're asking. You're asking him
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 153 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 638 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 151

Ol JOHN MASAITIS
02 about the rule making process leading
03 up to litigation challenging the OSHA
04 standard in '77. And it's a
05 completely discrete topic.
06 MR. DUPONT: I'm asking about
07 documents that have been produced in
08 this litigation.
09 MR. CAIRONE: Well --
10 MR. DUPONT: -- By U.S. Steel,
11 and that I believe is a subject of the
12 Notice of Deposition.
13 MR. CAIRONE: Well, I'm
14 objecting to the whole line of
15 questioning and the fact that you
16 didn't notice it as a topic. And --
17 go ahead.
18 BY MR. DuPONT:
19 Q. Sir, are you aware that U.S.
20 Steel, as a member of the American Iron and
21 Steel Industry, hired medical experts to
22 submit information to OSHA in the context of
23 the rule making procedures?
24 MR. CAIRONE: Asked and
25 answered.

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 154 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 639 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 152
JOHN MASAITIS
THE WITNESS: I personally can't
recall who the AISI hired and what
their particular expertise was.
(Discussion held off the

record.)

BY MR. DUPONT:

Q. Sir, I'm: going to hand you a
document which I've. pulled from your
materials. I'm handing it to. your counsel.
It's being marked as. Exhibit Number. 17.

(Whereupon the document was
marked, for identification purposes,

as Masaitis Exhibit Number 17.)

THE WITNESS: '82 Material

Safety Data Sheet.

BY MR. DUPONT:

QO. Tt's Bates Number USS 8892 to
8893. And you've identified for us that that
is a Material Safety Data Sheet for benzene

dated 1982.

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 155 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 640 of 1330

Object
ion:

402,
403;

Docur
ent
is
not
relev
ant;
post-—
1978

Same
object
ions

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 153

Ol JOHN. MASATTIS
02 A. Yes.

Same
03 Q. And that Material Safety Data object
04 Sheet does provide a warning that exposure to aA
05 benzene can cause leukemia? ?
06 MR. CAIRONE: I'm sorry, did I
O07 distract you? Can you repeat that?
08 THE WITNESS: It does, yes. Same
09 BY MR. DUPONT: lons
10 Q. And that Material Safety Data S
11 Sheet is dated 1982, which is before the
12 finalization, reduction of the benzene
13 exposure permissible -- strike that.
14 1982 is before OSHA finalized
15 the reduction of the benzene permissible Same
16 exposure Level from.10 to.one part per one
17 million, is it not?
18 A. Yes. 2
19 Q. And this is the first time that
20 United States Steel Corporation put a cancer
21 warning on a benzene Material Safety Data
22 Sheet; is that correct?
23 A. Material Safety Data Sheets
24 that I have seen, yes. I have seen in regard
25 to this litigation. I can't recall if this

AVIS) VOLT
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 156 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 641 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 154
JOHN MASAITIS
was the very first one ever.

Q. Okay. Do you: have any
knowledge that United States Steel
Corporation issued Material. Safety Data
Sheets prior to 1982 that said benzene. can
cause. cancer?

A. Ihave no knowledge: of that.

Q. Now, you've discussed raffinate
before as a product that contained anywhere
from 1 to 14 or 15 percent benzene, as
manufactured by U.S. Steel; correct?

A. I've seen documents saying one
to 14 percent.

Q. You also testified that it's
your understanding on average the product
contained three percent benzene?

A. Yes.

(Whereupon the document was
marked, for identification purposes,

as Masaitis Exhibit Number 18.)

BY MR. DUPONT:

Q. I'm going to hand you what I've

 

 

MASAITIS, JOHN -

(DAVIS) VOL 4

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 157 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 642 of 1330

Same
objecti
ons

=

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 155

Ol JOHN MASAITIS

02 marked as Exhibit Number 18. Sir, is that a

03 Safety Data Sheet for raffinate?

04 A. Yes, it is.

05 MR. CAIRONE: This one has

06 handwritten notes on it.

O7 (Discussion held off the

08 record.)

O09 BY MR. DUPONT:

10 Q. Sir, is this dated 1969? Can

11 you tell that, looking at the top righthand

12 corner of the document?

13 A. It appears to be '69.

14 Q. And if you look at the page

15 that is Bates Number USS 18, that contains

16 certain health warnings.

17 A. Yes.

18 Q. Can you read the first sentence

19 in that paragraph into the record?

20 A. "Raffinate has an anesthetic

21 effect on the body when inhaled in sufficient

22 quantities (sic)."

23 Q. When you say an anesthetic

24 effect, what are you talking about?

25 MR. CAIRONE: That's what the
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 158 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 643 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 156

O1 JOHN MASAITIS

O2 document says. Are you asking him

03 what he understands that to mean?

04 MR. DUPONT: Sure.

05 BY MR. DUPONT:

06 Q. What is meant by anesthetic

07 effect?

08 A. An anesthetic is something that

09 is a numb effect.

10 QO. All right. Turn to the same

11 paragraph, last sentence.

12 A. "Chronic exposure to low

13 concentrations of the vapors can cause severe

14 damage to blood-forming structures."

15 Q. Is that talking about the

16 vapors in the raffinate itself, or the vapors

17 in the benzene and raffinate.

18 A. Well, I think that it's talking

19 to the benzene concentration in the

20 raffinate.

21. Q. Does it say that?

22 A. No, but it's implied, in my

23 mind.

24 Q. If you turn under -- to the

25 warning properties on the same page. It
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 159 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 644 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 157

O1 JOHN MASAITIS

02 says, "Raffinate does not have good warning

03 properties." What's meant by warning

04 properties?

05 A. Well, something that would

06 cause the individual to avoid it.

07 Q. Can you go to page six of the

08 document, please?

09 A. (Complying with request.)

10 Q. The first sentence of this

11 paragraph repeats what we saw on page two of

12 the document, which is that repeated

13 exposures at low vapor concentrations over a

14 period of time can result in chronic

15 poisoning.

16 MR. CAITRONE: Object to the

17 form. I don't think it repeats it.

18 It says something different, but --

19 THE WITNESS: It's somewhat

20 Similar, but it's not exactly. One

21 talks about blood-forming structures

22 and the other talks about chronic

23 poisoning.

24 BY MR. DUPONT:

25 Q. Okay. And the chronic
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 160 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 645 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 158

O1 JOHN MASAITIS

02 poisoning reaction that's being referred to

03 on page six, that reaction will differ in

04 people, depending on their own susceptibility

05 to exposure to the vapors. Is that accurate?

06 A. It doesn't mean that each and

07 every individual has its own susceptibility.

08 It's -- what it means, that there are people

09 who may be more sensitive to particular

10 materials, as opposed to the rest of the

11 population.

12 Q. So those particular people may

13 contract the chronic poisoning at lower

14 levels than other members of the population.

15 Is that what that means?

16 A. Relatively speaking.

17 Q. If you go to the last sentence

18 in this paragraph, it discusses that in

19 severe cases the bone marrow is affected so

20 as to produce blood cell deficiencies that

21 can result in death. Do you see that?

22 A. Yes.

23 Q. Are you familiar with a

24 condition, aplastic anemia?

25 A. I've heard of it. I'm not
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 161 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 646 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

-JOHN MASAITIS
going to answer any questions regarding the

medical aspects of it.

Q. All right. Do you know whether

the blood cell deficiencies that can result
in death that are being referred to here are
aplastic anemia?

A. I can't answer.

MR. SYKES: Okay, I'm really not

trying to be uncooperative, but I
think we have to take a lunch break
here. There are going to be other
questions, I'm sure.

(Discussion held off the
record.)

MR. DUPONT: I may be done. I
may only have one or two more minutes
of questioning. So why don't we go
off the record and see what everybody
else has.

VIDEO TECHNICIAN: The time is
1:19, going off the record.

(Discussion held off the

record.)

Page 159

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 162 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 647 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 160
OL JOHN MASAITIS
02 ie
03 VIDEO TECHNICIAN: This is the
04 beginning of tape number four, the
05 time is 1:22 p.m.
06 BY MR. NEUER:
07 Q. Mr. Masaitis, my name is Ray
08 Neuer. I'm a lawyer from Houston and I
09 represent a company called T H Agriculture
10 and Nutrition, LLC. Have you and I ever met
11 before, sir?
12 A. No.
13 Q. Met today, earlier?
14 A. Yes.
15 Q. If I ask you a question that
16 you do not understand, will you please ask me
17 to rephrase it?
18 A. Yes.
19) Q.) You've been asked some |
20) qdestiens GAL kind of bump op an medical}
21 laspects in the make, and 1t's true, is it]
22) not, youlse not a medical doctor; correct? |
(23) a) correct.)
24) On Aoutre née an epidemiologist; |
25) correct?)
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 163 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 648 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 161

01 JOHN MASAITIS

Q2) AL That's correct,

03) QO. You were an industrial

04, hygienist by trade, so you have some)

05) knowledge regarding the benzene issue that)

06) existed during the 1970s, True?

07) A.) Yes.

08) 0.) However, with respect to)

09) specific issues regarding expected latency.

10) periods due to exposure of benzene as far as)

al certain types of leukemia are concerned, |

12) that's beyond your area of expertise. True?)

13) AL) True. |

14) c. With respect to the specific)

15) mechanism through which exposure to benzene |

16) May or may not cause damage to the blood |

17) forming organs, that's beyond your area of)

18) expertise.

19) AL Correct. |

20) QO.) With regard to what specific.

21) types of leukemia may or may not be.

22 | associated with exposure to benzene. that is)

23) beyond your area of|expertise.

24) A.) Yes. |

25) Q.) With respect to what levels of |
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 164 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 649 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 162
Ol JOHN MASAITIS
(02) exposure the scientific community expects to}
03) ‘see in order to say that there is a Link) |
(04) ‘between benzene exposure and certlin types of |
(05) leukemia, that's beyond your area of|
06) ‘expertise. True?) |
(07) | A.) ‘Yes.
08) 0.) ‘But aa do understand, as an)
(09) industrial nyolenist, that there are doctors)
10) ‘and epidemiologists out in the scientific] |
4) ‘community who study these issues at a very)
(13) ‘minded level; correct? |
13) A) correct.
14) Q.) ‘and you would leave it to those
15) Gndividuals to address these issues in this!
16) (ease. True? |
Ay) AL - Prue.)
18 Q. Now, earlier in your deposition
19 you were asked some questions about your
20 knowledge of a company called \
21 Thompson-Hayward Chemical Company. Do you
22 recall that?
23 A. Yes.
24 Q. I believe your testimony was,
25 is that before this case you didn't know

 

 

 

Transcript of Masaitis, John Saturday, August 15, 2020

197-RJC-DSC Document 311-4 Filed 09/02/20 Page 165 of 197
97-RJC-DSC Document 408 Filed 09/15/20 Page 650 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 163

Ol JOHN MASAITIS

02 anything about Thompson-Hayward Chemical

03 Company. True?

04 A. Yes.

05 Q. . And your knowledge of

Q6 Thompson-Hayward Chemical Company is

07 essentially limited to the information that

08 was provided to you in a notebook that was

09 given to you in preparation for this

10 deposition. True?

11 A. Yes.

12 Q. But, of course, in that

13 notebook there was a good deal of information

14 that had nothing whatsoever to do with

15 Thompson~Hayward Chemical Company. True?

16 A. Yes.

17 Q. I believe you indicated that

18 your knowledge of Thompson-Hayward Chemical

19 Company was limited, as far as documents are

20 concerned, to some invoices that reflected

21 that USS Chemicals had supplied benzene to

22 the Chicago office of Thompson-Hayward

23 Chemical Company. True?

24 A. Yes.

25 Q. So that's one thing that you do
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 166 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 651 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 164
Ol JOHN MASAITIS
02 know about Thomas Hayward Chemical Company,
03 is that it purchased benzene from USS
04 Chemicals. True?
05 A. Yes.
06 Q. As far as what particular
07 locations Thompson-Hayward Chemical Company
08 may have had throughout the country and what
09 specifically they did or what they
10 distributed, you don't have any knowledge of
11 that, beyond what you saw in the documents
12 that you reviewed in preparation for your
13 deposition. True?
14 A. Yes.
15 Q. Okay.
16 MR. SYKES: And may I interject,
17 and what he was told by counsel, which
18 is privileged.
13 BY MR. NEUER:
20 QO. True. You don't want me to ask
21 about that. Okay.
22 In looking through the
23 notebook, I did not see that you had reviewed
24 the deposition of a man named Steve Carter.
25 Have you seen that deposition, sir?
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 167 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 652 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 165

Ol JOHN MASAITIS

02 A. No,

03 Q. He was presented as the

04 corporate representative of Thompson~Hayward

05 Chemical Company. You have not read his

06 deposition. True?

07 A. True.

08 Q. You have not read the

09 deposition of a gentleman by the name of

10 Charles Graham, who was presented as the

11 corporate representative of Handschy, have

12 you, sir?

13 A. No.

14 Q. So with respect to what those

15 individuals may have testified to regarding

16 the relationship between Thompson-Hayward

17 Chemical Company and Handschy, we'd have to

18 look to those depositions and that testimony.

19 True?

20 A. Yes.

21 Q. Now, earlier in your deposition

22 you were asked a question as to whether or

23 not you considered Thompson Hayward Chemical

24 Company a manufacturer of chemicals. And I

25 saw that you hesitated and struggled with
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 168 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 653 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 166

Ol JOHN MASAITIS

02 that question. Do you recall that?

03 A. Yes.

04 Q. All right. Now, in this

05 particular instance, with respect to U.S.

06 Steel, did you testify earlier that benzene

Q7 was made secondary to the manufacture of

08 coke?

09 A. Yes.

10 Q. Was coke used in connection

11 with the manufacture of steel?

12 A. Yes.

13 Q. Do you have an appreciation and

14 understanding that coke is made from

15 petroleum crude?

16 A. Coke is made from metallurgical

17 grade coal.

18 Q. Okay. So there was -- there

19 was a process through which U.S. Steel took

20 coal, created coke, and used that coke in the

21 manufacture of steel products?

22 A. Correct.

23 Q. As a by-product of making coke,

24 I believe you testified -- testified that

25 light oils were generated as a by-product?
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-001 Lele RJC- bak Document 311-4 _Filed_09/0 aloo Page 169 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/1 2720 Page 654 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 167

Ol JOHN MASAITIS

02 A. Yes.

03 Q. And those light oils could be

04 broken down through another manufacturing

05 product into other hydrocarbons; correct?

06 A. Correct.

07 Q. I believe you mentioned

08 toluene, xylene and benzene.

09 A. Correct.

10 Q. And you've indicated that

11 through that manufacturing process the light

12 oils, at least at three different locations,

13 U.S. Steel was a manufacturer of benzene;

14 correct?

15 A. Yes.

16 Q. All right. Is it your

17 understanding, through review of the

18 materials for preparation of your deposition,

19 that what Thompson-Hayward Chemical Company

20 did in this case was that it blended raw

21 materials that had already been made by

22 manufacturers into a particular product for

23 Handschy?

24 A. Yes.

25 Q. You haven't seen any indication
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 170 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 655 of 1330
Masaitis, John
Rhyne Trial Master

 

 

Page 168
O1 JOHN MASAITIS
02 that Thompson-Hayward Chemical Company
03 engaged in the type of manufacturing process
04 that I have described, and you've testified
05 to, where you take a raw material, like coal,
06 break it down as a result of a by-product,
O7 further break that down to make a particular
08 chemical? You've been given no indication
09 that Thompson-Hayward Chemical Company
10 engaged in that type of activity. True?
il A. That's correct.
12 Q. Okay. But we do know that as a
13 manufacturer of benzene, xylene, toluene,
14 that as part of that process, when a company
15 sells that product out in the open market, it
16 will typically put together product data
17 sheets and Material Safety Data Sheets to
18 disclose the proper use of that product and
19 potential hazards of that product. Correct?
20 A. Typically manufacturers put
21 together a Material Safety Data Sheet for any
22 product that they manufacture.
23 Q.. And part of the purpose of a
24 Material Safety Data Sheet is to tell the
25 customers who are going to use that product

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20

Saturday, August 15, 2020

Page 171 of 197
Page 656 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 169

O1 JOHN MASAITIS

02 how to properly use that product and what the

03 hazards of that product are. Correct?

04 A. A Material Safety Data Sheet is

05 a means of conveying information, health

06 hazard type, protective equipment,

07 flammability, spill procedures.

08 QO. Now, we've looked at several

09 Material Safety Data Sheets that were issued

10 by USS Chemicals for a product known as

11 benzene; correct?

12 A. We've looked at three.

13 Q. I believe we looked at the one

14 for 1971, the one for 1972, the one for 1979,

15 and then a fourth one we just looked at for

16 1982. Do you recall that, sir?

17 A. Yes.

18 Q. And we saw that, while there

19 were references to the MCA in '71, '72 and --

20 A. Excuse me. When I responded

21 yes, I responded yes to the fourth one that

22 you were describing. But, to my knowledge,

23 it was just '72, '79 and '82 that we looked

24 at.

25 Q. Okay. Fair enough. We looked
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 172 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 657 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 170

OL JOHN MASAITIS

02 at a Material Safety Data Sheet from USS

03 Chemicals from 1972, '79 and then in 1982.

04 A. "82, yes.

05 QO. We looked at the one in the

06 seventies, and the seventies did not have a

O07 specific warning on the Material Safety Data

08 Sheet that exposure to benzene could cause

09 cancer or leukemia. True?

10 A. That's correct.

11 Q. The one that we did see, the

12 one in 1982 had a very specific warning that

13 exposure to benzene may result in anemia or

14 at least one type of leukemia; correct?

15 A. Yes.

16 Q. And I ask that question about

17 one type of leukemia because it goes back to

18 the question that I had asked you earlier

19 about whether or not you have expertise as to

20 whether or not -- what types of leukemia may

21 or may not be caused or associated with

22 exposure to benzene. Again, that's beyond

23 your area of expertise?

24 A. Yes.

25 Q. With respect to this Material
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 173 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 658 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 171

O1 JOHN MASAITIS

02 Safety Data Sheet in 1982, where it says

03 there may be a causal relationship with at

04 least one type of leukemia, do you know what

05 type of leukemia was being referenced in that

06 Material Safety Data Sheet?

07 A. No.

08 Q. I believe you testified earlier

09 that some time in the mid 1970s you were made

10 aware that benzene was a suspected carcinogen

11 and that there was -- there were members in

12 the scientific community who were looking

13 into that issue. Do you recall that

14 testimony?

15 A. Yes.

16 Q. You've also made it clear

17 through your prior testimony that there were

18 other individuals on the other side of that

19 issue, that -- scientists who were good

20 people, who were looking at the issue who

21 believed that there wasn't sufficient

22 evidence to conclude that exposure to benzene

23 could cause cancer or leukemia. True?

24 MR. DUPONT: Objection to form.

25 THE WITNESS: Correct.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 174 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 659 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 172

Ol JOHN MASAITIS
02 BY MR. NEUER:
03 Q. We looked at the Material
04 Safety Data Sheets that U.S. Steel put
05 together. And it wasn't until 1982 that
06 there was a specific warning that indicated
07 that there could be an association. We just
08 discussed that; correct?
09 A. Yes.
10 Q. If during the 1970s you or
11 others at U.S. Steel believed that there was
12 sufficient evidence in the scientific
13 community to have an association or created a
14 link between exposure to benzene and certain
15 types of cancer, would that have been
16 included in the Material Safety Data Sheet?
17 MR. DUPONT: Objection to form.
18 THE WITNESS: Yes.
193 BY MR. NEUER:
20 Q. Certainly by 1982, United --
21 U.S. Steel and USS Chemicals came to the
22 conclusion that there was sufficient evidence
23 to include it in the Material Safety Data
24 Sheet. True?
25 A. Yes.

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 175 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 660 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 173

OL JOHN MASAITIS

02 Q. And I believe you'd indicated

03 you're unaware of any earlier Material Safety

04 Data Sheet that would have given that

05 disclosure; correct?

06 A. Yes.

O07 Q. Now, in your book of documents

08 that you prepared for your deposition, you

09 were given a letter that was written by the

10 State of Illinois to a company called

11 Handschy, that informed Handschy that benzene

12 was a suspected carcinogen. Do you recall

13 seeing that letter?

14 A. Yes.

15 Q. That was one of the things that

16 was provided to you in preparation for your

17 deposition here today; correct?

18 A. Yes.

19 Q. Now, with respect to what

20 Handschy did in response to that letter, you

21 don't have any information about that because

22 you weren't given any of the depositions that

23 were taken of the corporate representative or

24 representatives of Handschy; correct?

25 A. IT think in the material there
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJIC-DSC Document 311-4 Filed 09/02/20 Page 176 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 661 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 174

O1 JOHN MASAITIS

02 was a letter from Handschy back to the

03 Department of Illinois stating what they were

04 going to do.

05 Q. With respect to anything else

06 that they would have done in terms of taking

O07 benzene out of all of their products or some

08 of their products, you're unaware of that.

09 True?

10 A. Yes.

11 Q. Okay. But what we have here in

12 terms of the evidence that's before you is,

13 we know that you were aware that benzene was

14 a suspected carcinogen in the mid-seventies.

15 And we know that Handschy was told that

16 benzene was a suspected carcinogen in

17 approximately 1967. True?

18 A. Yes.

19 Q. But we also know, to be fair to

20 everyone, that the issue about whether or not

21 benzene was, in fact, a carcinogen that could

22 have caused certain types of leukemia was an

23 issue that was being debated through the mid

24 to late 1970s; correct?

25 MR. DUPONT: Objection to form.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 177 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 662 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 175

Ol JOHN MASAITIS
02 THE WITNESS: Yes.
03 BY MR. NEUER:
04 QO. We've seen -- we've discussed
05 the fact that in 1977 OSHA had an emergency
06 standard that reduced the level at which --
07 people were allowed to be exposed to benzene
08 in the workplace. We've talked about that,
09 have we not?
10 A. Yes.
11 QO. And that standard went from 10
12 parts per million down to one part per
13 million; correct?
14 A. The emergency temporary
15 standard, yes.
16 Q. And we also know through your
17 prior testimony that that standard was
18 actually challenged by certain trade
19 associations that took the position that the
20 evidence upon which OSHA made that decision
21 wasn't sufficient to actually change the
22 standard; correct?
23 A. Correct.
24 MR. DUPONT: Objection to form,
25 BY MR. NEUER:

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 178 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 663 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 176

Ol JOHN MASAITIS

02 Q. That was the position that was

03 taken by some trade associations and other

04 scientists in the community; correct?

05 A. Yes.

06 MR. DUPONT: Objection to form.

O7 | BY MR. NEUER:

08 Q. Now, you know that there were

Q9 good people on both sides of that debate,

10 were there not?

11 A. Yes.

12 MR. DUPONT: Objection to form.

13 BY MR. NEUER:

14 Q. There was simply a disagreement

15 in the scientific community as to what the

16 state of the art was in the late 1970s.

17 True?

18 MR. DUPONT: Objection to form.

19 THE WITNESS: That's correct.

20 BY MR. NEUER:

21 Q. As far as what -- you were

22 asked some questions about what information

23 was actually provided to OSHA in order to

24 have OSHA take its position that the standard

25 should be lowered. Have you actually gone
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 179 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 664 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 177

Ol JOHN MASAITIS

02 back and looked at what epidemiological

03 studies, or what particular studies OSHA was

04 relying on when it changed the standard?

05 A. No.

06 Q. Because I believe you were

07 asked some questions about whether or not

08 that literature definitively established a

09 link between benzene exposure and development

10 of cancer or certain types of leukemia. You

11 really don't know to what extent that

12 literature actually created a link or argued

13 that there was a link. True?

14 A. I don't recall.

15 Q. Were you part of the team that

16 decided in 1982 to include a warning that

177 exposure to benzene could result in anemia or

18 at least one type of leukemia?

19 A. I don't recall participating in

20 putting that Material Safety Data Sheet

21 together.

22 Q. Who were the individuals within

23 U.S. Steel who made that decision, do you

24 know?

25 A. I can't say for sure. It could
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 180 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 665 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 178
Ol JOHN MASAITIS
02 have been a joint effort.
03 Q. As you sit here today, do you
04 know that there is still a debate in the
05 medical and scientific community as to what
06 levels of exposure of benzene can actually
O7 cause disease?
08 MR. DUPONT: Objection to form.
09 THE WITNESS: I haven't given it
10 much thought through the last couple
11 days. I'm sure that there is some
12 debate.
13 BY MR. NEUER:
14 Q. As you sit here today, do you
15 know that there is a debate as to whether or
16 not exposure to benzene can even cause
17 certain types of leukemia? Do you know if
18 that debate currently exists?
19 A. I'm not aware of it, no.
20 Q. All right. Sir, those are all
21 the questions I have. I want to thank you
22 for your time.
23 VIDEO TECHNICIAN: The time is
24 1:37, we're now off the record.
25 - = =
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 181 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 666 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 179

Ol JOHN MASAITIS
02 (Discussion held off the
03 record.)
04 ~
05 VIDEO TECHNICIAN: We're now
06 back on the record, the time is 1:38.
O7 BY MR. REILLY:
08 | Q.) Mr. Masaitis, Jim Riley for
09) Radiator Specialty Company. And I want to)
10) address probably three brief questions | |
11) pertaining to Exhibit 18, the safety data’
12) sheet for raffinate. My first question, am 1)
13) correct or not that U.S. Steel sold raffinate |
14) to its customers in thousands of gallons?)
15) AL) Yes.
16) Q.) noe a
17) oa in thousands of gallons, was |
18) shipped to its customers by tank cars?)
19) A.) Correct. |
20, Oo. And percaining again to the)
2) Safety Data Sheet for raffinate, does that)
22) Safety Data Sheet on page five talk about the)
23) cleaning procedures for the tank cars for ene)
24) thousands of gallons of raffinate that would |
25) have been shipped to its customers?)

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 182 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 667 of 1330
Masaitis, John
Rhyne Trial Master

 

O1

03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

(02)

Page 180
JOHN MASAITIS
[A.) Yes.)
Q. That's all the questions I

have, Sir. Thank you very much.
| VIDEO TECHNICIAN: Off the
record.
(Discussion held off the
record.)
VIDEO TECHNICIAN: We're now
back on the record.
BY MR. DUPONT:

Q. Mr. Masaitis, Mr. Neuer asked
you questions regarding trade. organizations
that -- or trade associations that fought
OSHA's determination in 1977 to list benzene
as a carcinogen and lower the permissible

exposure level.

MR. CAIRONE: Object to the
form.
BY MR. DUPONT:
Q. Do you recall that?
MR. CAIRONE: Object to the

form. I don't think he ever said

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 183 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 668 of 1330

Objecu
ion:
402;
form
and

relev
ance

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 181
JOHN MASAITIS
fought.

BY MR. DUPONT:

Q. They disputed OSHA's
determination,

A, Yes, I recall that line of
questioning.

Q. All right. And he used the

words trade associations. And, to be fair,
let's talk about who those trade associations
were. They were the American Petroleum
Institute; correct?

A, Well, actually they're referred
to as industrial associations.

Q. Industrial associations; right?

A, Yes.
Q. The American Petroleum

Institute: correct?

A, Yes.

QO. The Manufacturing Chemists
Association; correct? |

A. Yes.

QO. The American Iron and Steel
Industry; correct?

A, No.

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 184 of 197

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 669 of 1330

Objec
tion:
402,
form
andr
eleva
nce -
all
desig
nation
son
this
page

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 182
JOHN’ MASATTIS
QO. No?
Ay No.
QO. Okay. Well, we know at. least

the Manufacturing Chemists Association and

the: American. Petroleum Institute.

AY I. was going to correct you
before. It's the American Iron and Steel
‘Institute.

QO. Institute. Thank you for

correcting that, I appreciate it. But you
know who I've been talking about; correct?

A. (No response.)

Q. Okay. Sir, when I referred to
the American Iron and Steel Institute --
excuse me, when I referred to the American
Iron and Steel Industry, did you understand
that I was talking about the American Iron
and Steel Institute?

A. I sort of figured you were.

Q. Thank you.

All right. So these were the
trade associations that were fighting and
disputing OSHA's determination to lower the

permissible exposure limit; the American

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 185 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 670 of 1330

Conti
nuing
object
ions

Saturday, August 15, 2020

4
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 183
OL JOHN MASAITIS
02 Petroleum Institute and the Manufacturing
03 Chemists Association; correct?
04 MR. SYKES: Object to the form.
05 THE WITNESS: I -- the
06 ' organizations were participating in
Q7 the rule making process to establish
08 regulations pertaining to benzene. I
09 don't think I would use the term
10 fighting it.
11 BY MR. DUPONT:
12 Q. Okay. All right. These were
13 organizations that represented companies that a
14 manufactured: and sold benzene; correct? 402;
15 A. Yes. a
16 Q. And part of the issue in the
17 rule making process, as you're aware, was
18 that 1€ was going to cost these companies L
19 that made and sold benzene a significant
20 amount of money if the exposure levels were
21 lower than 10 to one part per million;
22 correct?
23 A. Tt was going to cost them a
24 significant amount of money, but that wasn’t
25 the only reason why they participated in the
ont BSOBLS 20%"
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC_ Document 311-4 Filed 09/02/20 Page 186 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 671 of 1330
Masaitis, John
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25

 

Page 184
JOHN MASAITIS
rule making and challenging the standard.

QO. One of the issues was that it
was going. to cost them a -lTot of money to
comply with the new standard; correct?

A. Yes.

Q. Now, U.S. Steel, United States
Steel Company, has dealt with issues in the
past, well before 1977, concerning the
classification of chemicals as carcinogens.
Is that correct?

A. Can you repeat that?

Q. Sure. Has UsS. Steel, 1n fact,
prior to 1977, dealt with the issue of
Classifying chemicals as carcinogens?

MR. CATRONE: Object to the
form. |

THE WITNESS: I would say it's
possible, but here again, as I sit
here today, thinking about dates and
what. other procedures we were involved
in, I can't say for sure. oI just =-

Specific dates.

BY MR. DuPONT:

Q. A few more questions.

 

 

MASAITIS, JOHN -

(DAVIS) VOL 1

Transcript of Masaitis, John

CESS TEEPE REESE GOSHEN Fh A HE SHEE? Bae GAL

Objection:
402;
relevance

2

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 185
JOHN MASATTIS
T hand you a document that was
produced to us in the course of discovery. |
It's Bates Number USS 16982. This is a
letter from the Director, Coal Chemicals
Sales Division at United States Steel Company
to Mr. E.C, Myers, the Assistant to the Vice
President, Industrial Relations of the United
States Steel Company. Is that correct?

A. Yes.

Q. And this letter is dated
November 13th of 1952; is that correct?

A. Yes. |

Q. And at this point in time, in
review of the records, there 1s an Issue as
to whether coal tar should be classified as a
carcinogen; is that correct?

A. Yes.

Q. Now, in fact, the letter: in the
first paragraph says, from the Director of
the Coal Chemical Sales Division to the
Assistant Vice President of Industrial
Relations at United States Steel Company, it
says, "In our conversation the other day. we

discussed a letter to you from Tom Kinsella,

 

 

MASAITIS, JOHN -
(DAVIS) VOL 1

Transcript of Masaitis, John

Case 3:18-cv-

JC-DSC Document 311-4 Filed 09/02/20 Page 188 of 197

00197-R
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 673 of 1330

Objecti
on:

402;

relevan
ce - all
design
ations
on this

page

©

Saturday, August 15, 2020
Masaitis, John
Rhyne Trial Master

 

 

 

 

- Page 186
Ol ; JOHN MASATTIS
02 president of Barrett, regarding the
03 industrial: cancer hazard of coal tar and its Cont
04 products." Did I read that correctly? nuin
05 A. Yes. ce
06 Q. Can: you go. to the last full
O07 paragraph of this document and read the first &D
08 sentence of that paragraph into the record,
09 the one that. starts with, "The public health
10 services."
11 A. It says, "The public health
12 services requirements. on the use and labeling
13 of benzol has had a direct effect on the sale
14 of this product.”
15 Q. And benzol is synonymous. for
16 benzene, is it not?
17 A. Yes.
18 QO. Thank you.
19 -~ om
20 MR. NEUER: I forgot to ask him
21 something about the '71/'72 Material
22 Safety Data Sheet.
23 (Discussion held off the
24 record.)
25 BY MR. NEUER:
OAVIS)VOL Tn
Transcript of Masaitis, John Saturday, August 15, 2020
SESS AFROSBINTHROTSE BOSIREN Ib“ RLRSGAOAE? AREA? a Ho
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 187

Ol JOHN MASATTIS

02 Q. Sir, you're looking at what's

03 been previously marked Exhibit 3 to your

04 deposition. And this is the Material Safety

05 Data Sheet that you looked at earlier, that I

06 believe up in the lefthand corner is dated

07 1971. Do you see that, sir?

08 A. Yes.

09 Q. I forgot to ask you about this.

10 Again, I'm the lawyer who represents T H

11 Agriculture and Nutrition. Do you see that

12 this is a Material Safety Data Sheet that was

13 issued by USS Chemicals?

14 A. Correct.

15 QO. As the manufacturer of the

16 product that's identified as benzene, benzol.

17 Do you see that?

18 A. Yes.

19 Q. Do you see also that it has a

20 stamo on it that says, Thompson-Hayward

21 Chemical Company in the righthand corner?

22 A. Yes.

23 Q. And have you been made aware,

24 sir, through your preparation of this

25 deposition, that the Bates label number down
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 190 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 675 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 188
Ol JOHN MASAITIS
02 at the bottom of that exhibit says, HD
03 000649, and that's an indication that it was
04 actually filed in the files of Handschy?
05 A. Correct.
06 Q. It is correct that this is the
07 way the system was supposed to work. A
08 manufacturer, if they provided a Material
09 Safety Data Sheet to a distributor, it was
10 expected the distributor would then forward
11 that Material Safety Data Sheet on to the end
12 user; correct?
13 A. Yes.
14 Q. So this is an indication that
15 the system worked as it was designed to work,
16 and that Thompson-Hayward Chemical Company
17 did what you would expect a reasonably
18 prudent distributor to do. True?
19 A. Yes.
20 Q. Those are all the questions
21 that I have. Thank you, sir.
22 - =
23 MR. SYKES: Mr. Masaitis will
24 reserve and exercise his right to
25 review the transcript.
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 191 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 676 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 189
Ol JOHN MASAITIS
02 VIDEO TECHNICIAN: The time is
03 1:47. This concludes today's
O04 deposition.
05 -
06 (Whereupon the document was
07 marked, for identification purposes,
08 as Masaitis Exhibit Number 19.)
09 - =
10 (Witness excused.)
11 - =
12 (Deposition concluded at 1:47
13 p.m.)
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 192 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 677 of 1330
Masaitis, John
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

38

 

JOHN MASAITIS

CERTIFICATE

COMMONWEALTH OF PENNSYLVANIA:

COUNTY OF PHILADELPHIA:

I, Brigitte A, Strain, a Notary Public
within and for the County and State
aforesaid, do hereby certify that the
foregoing deposition of JOHN B. MASAITIS, was
taken before me, pursuant to notice, at the
time and place indicated; that said deponent
was by me duly sworn to tell the truth, the
whole truth, and nothing but the truth; that
the testimony of said deponent was correctly
recorded in machine shorthand by me and
thereafter transcribed under my supervision
with computer-aided transcription; that the

deposition is a true record of the testimony

given by the witness; and that I am neither

of counsel nor kin to any party in said
action, nor interested in the outcome
thereof.

WITNESS my hand and official seal this

26th day of November, 2010.

Brigitte A, Strain, RPR, CLR

Notary Public

Page 190

 

 

Transcript of Masaitis, John

Saturday, August 15, 2020

Case 3:18-cv-00197-RJIC-DSC Document 311-4 Filed 09/02/20 Page 193 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 678 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 191

Ol JOHN MASAITIS
02 INSTRUCTIONS TO WITNESS
03
04 Please read your deposition over
05 carefully and make any necessary corrections.
06 You should state the reason in the
07 appropriate space on the errata sheet for any
08 corrections that are made.
09 After doing so, please sign the errata
10 sheet and date it.
11 You are signing same subject to the
12 changes you have noted on the errata sheet,
13 which will be attached to your deposition.
14 It is imperative that you return the
15 original errata sheet to the deposing
16 attorney within thirty (30) days of receipt
17 of the deposition transcript by you. If you
18 fail to do so, the deposition transcript may
19 be deemed to be accurate and may be used in
20 court.
21
22
23
24
25

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 194 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 679 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

Page 192

O1 JOHN MASAITIS
O20
03 ERRATA
O40
05 PAGE LINE CHANGE
06 ee nn LL
07 Reason for
08 Change:
09 eee
10 Reason for
11 Change:
12 ee 8
13 Reason for
14 Change:
15 ee 8
16 Reason for
17 Change:
18 ee nnn
19 Reason for
20 Change:
21 ee 8
22 Reason for
23 Change:
24 ee nn 8
25 Reason for
26 Change:

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 195 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 680 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

Page 193
Ol JOHN MASAITIS
02
03 ACKNOWLEDGMENT OF DEPONENT
04 I, , do
05 hereby certify that I have read the foregoing
06 pages to and that the same is a
07 correct transcription of the answers given by
08 me to the questions therein propounded,
09 except for the corrections or changes in form
10 or substance, if any, noted in the attached
11 Errata Sheet.
12
13
14 DATE SIGNATURE
15
16 Subscribed and sworn to before
47 me this
18 day of , 2010.
19
20 My commission expires:
21
22
23
24 Notary Public
25 156757
Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-00197-RJC-DSC Document 311-4 Filed 09/02/20 Page 196 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 681 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 194

 

 

 

Transcript of Masaitis, John Saturday, August 15, 2020

Case 3:18-cv-G0197-RJC-DSC Document 311-4 Filed 09/02/20 Page 197 of 197
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 682 of 1330
Exhibit 5

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 1 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 683 of 1330
 

 

Transcript Report

 

Masaitis, John

Plaintiffs objections in yellow

US Steel counter objections in green

Transcript of Masaitis, John

 

Case 3:18-cy-0019

7-RJ
Case 3:18-cv-00197-RJC- Document 408 Filed 09/15

C-DSC _Document 311-5... Filed 09/0
ke 7

nl

Dopo

 
Full Transcript Report

Designation Legend

 

MASAITIS, JOHN P - (KREN) 12/21/11

 

 

 

‘ranscript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 3 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 685 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 1
a1 IN THE COURT OF COMMON PLEAS
a2 OF PHILADELPHIA COUNTY, PENNSYLVANIA
03 CIVIL DIVISION
04 --

05 SONDRA KREM, Individually : SEPT. TERM, 2010

06 And as Executrix of the

0? Estate of JOSEPH KREM : NO. 001913
a8 Plaintiff

09

10 vs.

il

12 BP CORPORATION NORTH

13 AMERICA, INC., et al.,

14 Defendants.

15

16 -

17 Wednesday, December 21, 2011
18 -

19

20 Videotaped Deposition of JOHN P.
21 MASAITIS, taken at the Hilton Daytona Beach
22 Ocean Walk Village in the Executive Conference
23 Room B, 100 North Atlantic, Daytona Beach,
24 Florida, commencing at 9:17 a.m., before

25 Brigitte A, Strain, a Federally Approved
26 Registered Professional Reporter and Notary
27 Public.

28

30

31

32 VERITEXT NATIONAL COURT REPORTING COMPANY
33 MID-ATLANTIC REGION

34 1801 Market Street ~ Suite 1800

35 Philadelphia, Pennsylvania 19103

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 4 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 686 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 2
Ol APPEARANCES:
02
03 LOCKS LAW FIRM
04 BY: ANDREW J. DUPONT, ESQUIRE
05 The Curtis Center, Suite 720E
06 601 Walnut Street
07 Philadelphia, Pennsylvania 19103
08 (215) 893-0100
09 Adupont@lockslaw. com
10 Representing the Plaintiff
11 (Florida)
12
13
14 CHRISTIE, PABARUE, MORTENSEN &
15 YOUNG, P.C.
16 BY: JOHN C, FALLS, ESQUIRE
1? 1880 John F. Kennedy Boulevard,
18 Tenth Floor
19 Philadelphia, Pennsylvania 19103
20 (215) 587-1655
21 Jcfalls@cpmy.com
22 Representing the Defendant, CRC
23 Industries, Inc., Pep Boys
24 (Via Mobile Depo)
25
26
27 COATS ROSE
28 BY: JAMES M, RILEY, JR., ESQUIRE
29 3 Greenway Plaza, Suite 2000
30 Houston, Texas 77046
31 {713} 653-7375
32 Jriley@coatsrose.com
33 Representing Radiator Specialty
34 Company
35 (Florida)
36
37
38
39
40
41

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 5 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 687 of 1330
Masaitis, John
Rhyne Trial Master

 

02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38

39

 

01 APPEARANCES (continued):

FORMAN PERRY WATKINS KRUTZ & TARDY

BY: PHILLIP S. SYKES, ESQUIRE

City Centre, Suite 100

200 South Lamar Street

Jackson, Mississippi 39201-4099

(601) 969-7840

Psykes@fpwk.com

Representing the Defendant, United States
Steel Corporation and The Witness

(Florida)

FORMAN PERRY WATKINS KRUTZ & TARDY LLP
BY; LEA ANN SMITH, ESQUIRE

City Centre, Suite 100

200 South Lamar Street

Jackson, Mississippi 39201~4099

(601) 973-5926

Lasmith@ fpwk. com

Representing U.S. Steel Corporation

(Florida)

MARSHALL DENNEHEY, WARNER, COLEMAN

& GOGGIN

BY: JENNIFER B. STEWART, ESQUIRE

1845 Walnut Street

Philadelphia, PA 19103

(215) 575-2600

Jbstewartémdweg.com

Representing The Berkebile Oi1 Company

(Via teleconference)

Page 3

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 6 of 132

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 688 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 4
01 APPEARANCES (continued):
02
03 JONES CARR McGOLDRICK
04 BY: CHRISTOPHER W. CARR, ESQUIRE
05 Mockingbird Station
06 5307 E. Mockingbird Lane
07 Suite 600
08 Dallas, Texas 75206
09 (214) 828-9200
10 Chris.Carr@JCMFirm, com
11 Representing the Defendant, Safety-Kleen
12 Systems, Inc,
13 (Florida)
14
15 MARON MARVEL BRADLEY & ANDERSON, P.A.
16 BY: CARRIE E, KEEHNER, ESQUIRE
17 1201 North Market Street, Suite 900
18 Wilmington, Delaware 19801
19 (302} 425-5177
20 CEK@maronmarvel.com
21 Representing the Defendants, BP
22 Corporation North America
23 and Atlantic~Richfield Company
24 (Via Teleconference)
25
26
27 ALSO PRESENT:
28 Clay McMillan, Video Technician
29
30
31
32
33
34
35
36
37

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 7 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 689 of 1330
Masaitis, John
Rhyne Trial Master

 

ol

02

03

04

05

06

a7

og

09

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35

37

38

39

40

41

42

43

 

36°

TESTIMONY OF:

By Mr. DuPont

By Mr. Riley..

By Mr. Sykes...

EXHIBIT NUMBER

Masaitis-1

Masaitis-2

Masaitis-3

Masaitis—4

Masaitis~-5

Masaitis—6

Masaitis-7

Masaitis-8

JOHN P. MASAITIS

eee eet eee 11, 113
ede ee eee eee 98, 121
eee eee eae 104, 123
EXHIBITS

DESCRIPTION PAGE MARKED
Deposition Materials 11

Occupational Medicine
And Industrial Hygiene

USS 2884-2904 21

Minutes of Meeting
5/21/53 USS 16958-80 49
Letter, Cancer Mortality

USS 16956-57 54

Potential Toxic Gas Hazards
In Coal Chemical Operations

USS 16905~51 60

Alleged Benzoil Poisoning
Case USS 03891~-96 67
Periodic Occupational
Examinations

USS 03902~912 721
Handbook of Organic
Industrial Solvents

USS 2905-2907 73

Page 5

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 8 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 690 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 6
O01 EXHIBITS (continued):
02 EXHIBIT NUMBER DESCRIPTION PAGE MARKED
03
04 Masaitis-9 Dangerous Properties
05 Of Industrial Materials 82
06 Masaitis-10 Industrial Toxicology
07 USS 2911-2916 88
08
09 Masaitis-11 Safety Data Sheet for
10 Raffinate USS 16-22 105
11 Masaitis-12 Letter from Souder
12 USS 15 111
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

29

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 9 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 691 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

DEPOSITION SUPPORT INDEX
INSTRUCTION NOT TO ANSWER:
Page Line

(None)

REQUEST FOR PRODUCTION OF DOCUMENTS:

Page Line

(None)

STIPULATIONS:

Page Line

10 14

QUESTIONS MARKED:
Page Line

(None)

Page 7

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 10 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 692 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 8
JOHN P. MASATTIS

VIDEO TECHNICIAN: We're going
on the record at 9:15 a.m. Eastern
time. My name is Clay McMillan of
Veritext Reporting.

Today's date is Wednesday,
December the 21st, 2011.

This deposition is being held at
the Hilton Daytona Beach Ocean Walk
Village in the Executive Conference
Room B. The address is 100 North
Atlantic Avenue, Daytona Beach,
Florida.

The caption of this case is
Sondra Krem, Executrix of the Estate
of Joseph Krem versus B.P. Corporation
North America, Inc., et al. This case
has been filed in the Common Pleas
(sic) of Philadelphia County, Civil
Division, Docket Number 1913,

September Term of 2010.

The name of the witness this
morning is Mr. John Masaitis.

At this time would the attorneys

please identify yourselves for the

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 11 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 693 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 9
JOHN P. MASAITIS
record and the parties you represent,
after which our court reporter,
Brigitte Strain of Veritext Reporting,
will swear the witness in and we can
proceed.

MR. DuPONT: This is Andrew
DuPont from the Locks Law Firm for the
Estate of Joseph Krem and Sondra Krem.

MR. SYKES: Phillip Sykes for
United States Steel Corporation and
the witness. |

MS. SMITH: Lee Ann Smith,
United States Steel Corporation and
the witness.

MR. CARR: Chris Carr for
Safety-Kleen.

MR. RILEY: Jim Riley for
Radiator Specialty Company.

VIDEO TECHNICIAN: And those
present on video conference or audio
conference?

MR. FALLS: This is John Falls
in Philadelphia on behalf of CRC

Industries and also on behalf of Pep

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 12 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 694 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 10

JOHN P. MASATTIS
Boys. We'll be doing a substitution
of.attorneys within the next couple of
days for the representation of Pep
Boys.

MS. KEEHNER: This is Carrie
Keehner for Atlantic Richfield
Company, BP Products North America,
Inc., and BP Corporation, North
America, Inc.

VIDEO TECHNICIAN: Court
Reporter, would you please swear in
the witness.

(It is hereby stipulated and
agreed by and among counsel for the
respective parties that all
objections, except as to the form of
the question, be reserved until the
time of trial and that an objection by
one defendant inures to the benefit of
all defendants.)

JOHN P. MASAITIS, after having

been first duly sworn, was examined

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 13 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 695 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 11
JOHN P. MASAITIS

and testified as follows:

EXAMINATION
BY MR. DUPONT:
Q. Good morning, :Mrs Masaitis:
A. Good morning.
Q. My name is Andrew DuPont. You

and I have actually met before at a prior
deposition. We're here to take your
deposition in the case of Joseph Krem who
contracted and passed away from
myelodysplastic syndrome and acute
myelogenous leukemia. Have you given a
deposition or testified in any other matter
Since November of 2010?

A. Not that I recall.

QO. T- understand that you have. been
provided by your counsel with a series of
documents to review in preparation for your
deposition; is. that correct?

A. Yes.

(Whereupon the document was

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 14 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 696 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 12
JOHN P. MASAITIS
marked, for identification purposes,
as Masaitis Exhibit Number 1.)
BY MR. DUPONT:

Q. I've been handed a list of
those documents that were provided to you
that has been marked as Exhibit Masaitis 1, .
TI would like to hand that to you and just ask
you to confirm if that, in fact, accurately
represents the documents that you reviewed
and prepared for your deposition?

A. Yes.

Q. Now, were those documents that
you requested U.S. Steel provide to you?

A. No. These were documents that
the attorneys representing U.S. Steel sent to
me to review in preparation.

QO. And you understand that. you're

testifying here today on behalf of U.S. Steel

Corporation?
A. Yes.
Q. And you have testified in the

past as a corporate representative of U.S.

Steel, also known as United States Steel

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 15 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 697 of 1330

 
Masaitis, John
Rhyne Trial Master

 

OL
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

JOHN P. MASATTIS
Corporation, on a number of occasions?

A. Yes.

Q. And you do that in a consulting
fashion? In other words, you're no longer
employed by United States Steel Corporation,
you're paid on an hourly basis to testify for
United States Steel Corporation to provide
litigation support services?

A. T act as a consultant for cases
of this type. I do not charge for the time
that I spend testifying at a deposition or in
court, but I do charge for preparing for the
case.

Q. And your charges for preparing
for the case, you last told me in
November 2010, I believe were $300 an hour?

A. Yes.

Q. Ts that still the case or has
that changed?

A. No, that's the case.

Q. Several of the documents
included in the documents provided to you by
the lawyers for United States Steel are

transcripts of the deposition of Joseph Krem.

Page 13

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 16 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 698 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 14
O1 JOHN P. MASAITIS

02 Did you read those transcripts?

03 A. Yes, I did.

04 Q. Did you take any notes?
05 A. Mental notes.

06 Q. When did you receive the

07 documents that were sent to you by the

08 lawyers for United States Steel?

09 A. I received the first group

10 three weeks ago, and then the second part

11 about a week, week and a half ago.

12 Q. What was the first group?

13 A. If I'm not mistaken, it was

14 this packet. And also this packet.

15 Q. Okay. Let's see if we can

16 divide those up. When you say the packet to
17 your righthand side —-

18 A. I believe these were the first
19 ones that were sent -- excuse me, three weeks
20 ago. And this about a week, week and a half
21 ago, if I'm not mistaken.

22 Q. All right. So you're holding
23 what is a copy of your deposition in the

24 Ronald Davis case, dated November 9, 2010,

25 which I'm handing back to you. And this

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 17 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 699 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 15
JOHN P. MASAITIS
document was sent to you about a week, week
and a half ago?

A. Something like that, yes.

QO. And then all the other
documents that are on your list were sent to
you about three weeks ago?

A. Roughly.

QO. Okay. From your review of the
transcript of the deposition of Joseph Krem,
what is your understanding as to the products
-- the identity of the products that Mr. Krem
was exposed to?

A. From the depositions he talked
about working with gasoline and various
materials used for cleaning brakes. He
talked about working with penetrating oils
like Liquid Wrench. Typically what you find
in a gas station of that type.

QO. Sir, would you agree with me,
based on your review of the deposition, that
when Mr. Krem worked with the Liquid Wrench
product, at least from the early 1950s until
the 1978 time period, he would have been

exposed to benzene from using that product?

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 18 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 700 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 16
O1 JOHN P. MASAITIS
02 MR. SYKES: Object to the form
03 of the question.
04 MR. RILEY: Same objection.
05 THE WITNESS: If there was
06 benzene in the Liquid Wrench, I would
07 assume that when he sprayed a couple
08 of drops, as he described, from the
09 plunger type oil can that he put the
10 Liguid Wrench in, there was a minimum
11 exposure.

12 BY MR. DUPONT:
13 Q. Well, you would agree with me
14 though that when using the Liquid Wrench

15 product Mr. Krem was exposed to benzene?

16 A. As I described.
17 MR. SYKES: Objection to the
18 form of the question.

19 BY MR. DuPONT:

20 Q. And you would agree with me

21 also that when Mr. Krem used the Liquid

22 Wrench product, he would have been exposed to
23 benzene when the Liquid Wrench came into

24 contact with his skin; correct?

25 MR. SYKES: Object to the form

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 19 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 701 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 17
OL JOHN P. MASAITIS
02 of the question.
03 MR. RILEY: Object to the form.
04 THE WITNESS: If you want to
05 assume that he got the Liquid Wrench
06 on his hand, yes. But does he
Q7/ describe that he administered the
08 Liquid Wrench from a plunger type oil
09 can which has a long spout on it? I
10 don't think that he would get any on
11 his hand applying it with that type of
12 a device.

13. BY MR. DUPONT:

14 Q. Did you say that --

15 MR. CARR: May we have an
16 agreement that one defendant's
17 objection works for all.

18 MR. DUPONT: Yes.

19 MR. CARR: Thanks.

20 BY MR. DUPONT:

21 Q. Nonetheless, if his skin did
22 come into contact with Liquid Wrench, Mr.

23 Krem would have been exposed to benzene from
24 the Liquid Wrench?

25 MR. SYKES: Object to the form

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 20 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 702 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 18
OL JOHN P. MASAITIS
02 of the question.
03 MR. RILEY: Same objection.
04 THE WITNESS: There would have
05 been a minimum exposure. But also in
06 his deposition he talked about
07 carrying around rags, I believe, in
08 his back pocket. And that if he got
09 anything on his hands, he would wipe
10 them off immediately.

11 BY MR. DuPONT:

12 on How much benzene was Mr. Krem
13. exposed to from working with Liquid Wrench,
14 do you know that specifically?

15 A. No, I do not.

16 Q. Did you test -- excuse me,

17 strike that.

18 Did you see testimony regarding
19 Mr. Krem's use of a product called

20 Safety-Kleen?

21 A. Yes.

22 Q. Do you know if there's benzene
23 in Safety-Kleen during the time periods that
24 Mr. Krem used the product?

25 MR. CARR: Objection calls for

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 21 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 703 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 19
Ol JOHN P. MASAITIS
02 speculation, lack of foundation.
03 THE WITNESS: I have no idea if
04 there is or not.

O05 BY MR. DUPONT:

06 Q. Do you know if there was

07 benzene in any of the brake cleaning products
08 that Mr. Krem used during the time period

09 that he used them?

10 MR. FALLS: Objection to form,
11 calls for speculation. Lack of

12 foundation.

13 THE WITNESS: I don't think in
14 his deposition there was any

15 description of the contents of any of
16 the materials that he worked with. I
17 guess I have no reason from his

18 deposition to think that there was any
19 benzene in any of the brake cleaning
20 products. There could have been, but
21 I have no reason to say there was or
22 there wasn't.

23 BY MR. DUPONT:
24 Q. Okay. Have you observed

25 automotive mechanics at work in the past?

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 22 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 704 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 20
Ol JOHN P. MASAITIS
02 A. Would you repeat that?
03 Q. Sure. Have you watched auto

04 mechanics work in a professional context in
O05 the past?

06 A. Yes, I have. And I do quite a
O07 bit of automotive work myself since I was

08 16 years old.

09 Q. Have you been to any of the

10 work sites that Mr. Krem worked at?

11 A. No, but I'm familiar with them.
12 I've driven by them, being from that area.

13 Q. Did you go to any of those work
14 sites and look inside any of the buildings?
15 A. No.

16 Q. Have you spoken with any

17 doctors or industrial hygienists or

18 toxicologists that have been hired by United
19 States Steel in conjunction with this

20 litigation?

21 A. No.

22 Q. Do you, other than the

23 documents that you've brought to your

24 deposition here today, have any United States

25 Steel Corporation documents at your house?

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 23 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 705 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 21
Ol JOHN P. MASAITIS
02 A. I may have some. I was
03 preparing for another case that was -- a
04 deposition that was to be taken in November.
05 I may still have that material there. I may
06 have something, but as a rule I don't keep
O7 ait.
08 Q. Other than materials that are
09 provided to you by United States Steel for
10 the purpose of preparing for depositions, do
11 you have any documents or other materials
12 that you maintain from the time you were
13. employed by United States Steel?
14 A. No, I can't think of any.
15 Q. Is would Tike to talk to. you
16 about some documents that have been provided Ob}:
17 to us from United States Steel's records in 802
18 response to discovery requests we sérved. in
19 this case, the first of which I!11 mark as
20 Exhibit 2. And, for the record, 1t!'s USS
21 2884 through 2904.
22 -~ >
23 (Whereupon the document was
24 marked, for identification purposes,
25 as Masaitis Exhibit Number 2.)

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 24 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 706 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 22
JOHN P. MASAITIS
BY MR. DuPONT:

Q. While you're looking through
this, am I correct that this is a 1948
publication, at least one chapter from the
publication of the book, "Occupational
Medicine and Industrial Hygiene” by
Rutherford T.. Johnstone?

A. Yes,

QO. And this would have been a
document that was kept in United States
Steel's medical or industrial hygiene
records?

A. I've never seen this document
before and I'm not familiar with it. Maybe
the medical doctors, they may have subscribed
to it or had it in their library. But we
didn't in industrial hygiene, that I recall.

Qo. Are you familiar with this
publication being a standard in Occupational
Medicine and Industrial Hygiene publication?

A. No. No, I'm not.

Q. Sir, you'd agree with me that

individuals working with a product that

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 25 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 707 of 1330

Obj:
802
602
All lines
on page

0
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 23
JOHN P. MASAITIS
contains benzene should have been advised
that the product contained benzene, am I
correct?

A. It's always been our practice
to provide as much information to the people
we were selling material to as we thought
would be beneficial to them. If we sold
material that was toxic, to the extent that
it could cause severe or occupational
disease, we typically let our customers know
that.

Q. Benzene, infact, was a toxic
chemical, there's no. question about that?

A. Yes.

0. And that's something that was
known: by U.S. Steel since the early 1950s and
even before?

A. Yes. And I believe that we
advised our customers that materials
contained benzene.

Q. And you would agree with me
that the individual working in a mechanic
shop, such as Mr. Krem, should have been

advised not only that benzene was in a

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 26 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 708 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19

JOHN P. MASAITIS
product, but that the product could,
therefore, cause an individual severe harm to
their health; correct?
MR. FALLS: Objection to form.
MR. RILEY: Object to form.
MR. SYKES: Object to form.
THE WITNESS: Well, I believed
that could be answered several ways.
I mean, I believe so far as the
products that we're talking about in
this case, the Federal Hazardous
Substance Labeling Act controlled
pretty much what had to be put on the
containers of materials like Liquid
Wrench.
MR. DUPONT: Objection, move to
strike.

BY MR. DUPONT:

 

22
23
24
25

 

20,
21

Qo.) Sir, would you agree with me, |
based on United States Steel's knowledge, |
that benzene was a toxic substance capable of |
causing severe occupational illnesses, that |

users Of a product containing benzene should |

 

have been warned that the product contained |}

 

 

 

Page 24

611, non-responsive

O

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 27 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 709 of 1330

 
Masaitis, John
Rhyne Trial Master

 

 

Page 25
O01 JOHN P. MASAITIS
02 benzene and that the product could cause) 611, non-responsive
03 severe occupational illness?) | |
04 MR. FALLS! Object to the form ©
05 of the question.
06 MR. SYKES: Objection to the
O07 form of the question.
08 MR. RILEY: Objection to form
Q9 and foundation.
10 ‘THE WITNESS: TI believe that the| ©11, non-responsive
— . : : | 403, waste of time
di) manufacturer has responsibility to
412) inform customers what the contents of |
13) ‘the material that the solvent is) ©
44) ‘comprised of, but I also believe that |
15) the consequences of exposure to the]
16) same material is due to the particular)
an) dose that an inaivigual recelves. In|
18) other words, you could work with a| |
19) material YOUr entire work life and not |
20) contract any. Seeipatlonal disoase From!
1) it utilizing the proper control
(22) ‘measures. So it's all based upon the |
(23) dose that an individual receives and |
24) ‘the control. | |
(25) In many Situations, you can't}

 

 

 

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 28 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 710 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

Ol JOHN P. MASAITIS

O02) anticipate how a material is going to}
03) be used by each and every individual.
04 BY MR. DUPONT: |

05) On ‘and if you can't anticipate how}
06 a material is going to be used by an

O7 individual, isn't it just better =Eo take out }
08 the hazard that could cause one?)

09, AL Well, I think benzene is)

10 probably one of the top ten materials --)

ll chemicals utilized in the world today. If we)
12. took benzene out of all materials that it's)
13. contained in, our society would be vastly

14 different. | |

15 Q. | So you're not saying that

16 benzene is one of the top ten materials used
17 in workplaces like mechanic shops or by

18 painters today, are you?

19 A. I'm saying that benzene is one
20 of the top ten materials used throughout the
21 world. Where specifically it's used, it's
22 used in various areas. Plastics, rubber,

23 dyes, pesticides.

24 Q. In manufacturing facilities to
25 make other products; correct?

Page 26

611, non-responsive
403, waste of time

(S

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 29 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 711 of 1330

 
Masaitis, John
Rhyne Trial Master

 

 

Ol JOHN P. MASAITIS

02 A. In manufacturing facilities and
03 also products that get to the consumer.

04 Q. Are you saying that benzene is
O05 one of the top ten products used by end

06 consumers today?

O07 MR. SYKES: Objection to the

08 form of the question.

09 | THE WITNESS: I'm not saying

10 that. I'm saying that benzene is used
11 to produce a lot of materials that are
12 in our society today and is one of the
13 top ten materials produced in the

14 world today. So that there are many,
15 many materials that we would be doing
16 without if benzene was not permitted
17 to be manufactured or taken out of the
18 manufacturing process.

19 BY MR. DuPONT:

 

20) Q.) ‘And benzene, in those uses, is)
y “ 4 & J

21 being used in. chemical plants, refineries and)

 

 

22 locations where there are strict controls as
23 to how benzene is contained and transported

24 and used so as to avoid people being exposed |

 

25 to it; correct? |

 

 

Page 27

611, non-responsive

O

 

Transcript of Masaitis, John

\

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 30 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 712 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1

JOHN P. MASAITIS

 

02)
03
04
05
06
07
08
09
10
11

AL Well, every employer, you know,

should have strict controls for the people)

 

working for them so that they're not exposed)

 

to concentrations of material in excess of,
the permitted occupational exposure levels, |
such as those promulgated by OSHA or, before)
that, the threshold Limit values of the)
American Conference of Governmental |
Industrial Hygienists. That's every)

employer's responsibility.

 

 

 

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Q. Sir, my question to you: When
you're talking about how benzene is used
today, what you're referring to is benzene
used as a B-stock chemical in highly
controlled sophisticated operations to
manufacture and produce other chemicals;
correct?

A. Well, I, you know, I'm not
familiar with each and every process where
it's used. And, you know, as I've said,
benzene is a toxic material. And to minimize
exposure, Since it has a very low permissible
exposure level, you have to have very rigid

control measures.

Page 28

611, non-responsive

704, ultimate issue
402/403 relevance

O

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 31 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 713 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Ol

JOHN P. MASAITIS

 

03

a.) ‘Sir, would you agree with me)

that an individual should have the right to

 

(04
05
06

08
09
10
‘ld
12
(13
14

 

“15

on

choose whether or not they want to work with|

a product that has a highly toxic material in)

it?)

- (A) Right to choose. In other |
words, I think, if you want to stay with the)
Liquid Wrench, I mean, if they choose to,
purchase the Liquid Wrench, they're mong)
that decision. If they choose to purchase a’
brake cleaner, they're making that decision. |
And the labels on the container, as I said,)

are regulated by the Federal Hazardous’

 

 

16
17
18
13
20
21
22
23
24
25

 

Substance Material Labeling Act. |

| Q. Sir, that wasn't my question.
My question was: Does an individual worker
in the workplace have the right. to be able to
havé;, (a), the information to. determine

whether or not a product contains a toxic

‘substance,. and then, (b), decide whether or

not they want to work with that product based
on. the information that they've been given
regarding. the toxicity of that product?

A. Yes, I think they have that

Page 29

611, non-responsive

704, ultimate issue
judge determines

the law that applies

O

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-0019

RJC-DSC Document 311-5 Filed 09/02/20 Page 32 of 132

7-
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 714 of 1330

 
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

Page 30

Ol JOHN: P. MASAITIS
02 right.
03) QO.) And if you don't advise a.
04 person that a product contains a toxic|
O05 substance like benzene, then that person)
06 can't make the decision whether or not they)
QO7 want to use or not use the product because of.
08 its toxic content? |
09 MR. CARR: Objection.
10 MR. SYKES: Objection to the
11 form.
12 MR. RILEY: I object to the
13 form.
14) THE WITNESS: The employee) 611, non-responsive
18) should be made aware of, excuse me,
16) the materials that he’s working with. (OD
17) And he should be educated on those |
18) materials so that he has adequate |
19) knowledge of his part in controlling)
20) his exposures. His part in nelle
21) the control measures that are|
2) available, or his part of Sdeauste Vy)
23) wearing a respirator. That sort of |

So, yes, it's necessary. |
25 MR. DUPONT: Object and move to

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 33 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 715 of 1330

 
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

Page 31

Ol JOHN P. MASAITIS

02 strike.
| 03 BY MR. DUPONT:

04 Q. My question, sir, is, in order

05 for a-person to make an informed decision

06 about whether they want to use a product that

O7 contains: a toxic substance, you have to first

08 tell that person that the product,: (a),

09 contains. a toxic substance and, (b), what the

10 toxicity of the products are; correct?

11 MR. CARR: Objection.

12 MR. SYKES: Objection.

13 MR. RILEY: Objection.

14 THE WETNESS: Well, yes, but in

15 industrial hygiene, for all intents | 611, non-responsive
jLe) and purposes, We look at all materials

(17, as being toxic. It's all based upon } | &
lis) dose. | -

19 BY MR. DUPONT:

20 Q. All right. You're not saying

21 that all materials are toxic more than

22 benzene, are you?

23 A. T'm not saying they're more

24 toxic than benzene.

25 Q. They're not as toxic as

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 34 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 716 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O01
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 32
JOHN P. MASAITIS
benzene; correct?
A. I'm not saying that. Some are,
some are not. But all materials from an

industrial hygiene point of view to some

degree, depending upon the dose -- it's all
dose dependent -- are toxic.
Q. And not all materials cause

cancer, do they?

A, Not all materials, no.

Q. Benzene does cause cancer,
doesn't: it?

A. Benzene is a known human
carcinogen, yes.

QO. Mr. Masaitis, did U.S. Steel
refine or otherwise make kerosene?

A. Not to my knowledge, no.

Q. If you were working in the
1970s at U.S. Steel, and you wanted to advise
somebody to use a solvent other than benzene
for purposes of cleaning materials or general
use as a solvent, what would you advise them
to use?

MR. SYKES: Object to the form

of the question.

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 35 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 717 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02

04
O05
06
O7
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

03-

BY MR.

Page 33
JOHN P. MASAITIS

THE WITNESS: What would we
advise our people?
DUPONT:

Q. sure.

MR. SYKES: Andrew, I think that
might be outside the scope of the
Notice. That calls for speculation
and I don't see how that's relevant to
what U.S. Steel's activity was in this
case, selling Raffinate to Radiator.

THE WITNESS: Typically what we
would do is, we would provide the
material to the worker based upon the
-- our knowledge as’ occupational
health professionals that this is the
least toxic of the materials possible
to do the job that they were doing.
And also instruct the employee through
safe job procedures as to how to
adequately use it.

So it -- here again, I think
that the employer makes the decision
and informs the employee. And if the

employee really objects to it, well,

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 36 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 718 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 34
Ol JOHN P. MASAITIS
02 I, you know, I don't know what can be
03 done at that point.
O04 BY MR. DUPONT:
05 QO. Maybe my question wasn't clear.
06 What I'm asking, sir, is: If
07 an employee of U.S. Steel came to you in the
08 1960s and the 1970s ~- I'll change the
09 question a little bit. If an employee of
10 U.S. Steel came to you in the 1960s and 1970s CS
11 and ‘said, I'm using benzene. as a solvent, I'm vou

12 using. a solvent that contains five percent
13 benzene in it, is there a safer solvent that
14 TI. should be using? Is there a different

15 solvent that I should be using? What other

16 solvent would you recommend to: them?

17 MR. RILEY: Object to form.

18 MR. SYKES: Objection to the

19 form of the question. Calls for

20 speculation. Outside the scope of the
21 Notice.

22 THE WITNESS: First -- the first
23 thing we would do is, we would

24 evaluate the specific material. In

25 other words, determine what the

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 37 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 719 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 35
JOHN P.. MASAITIS
composition of the material was.. And
tf indeed it did: contain. benzene, what
was the percentage of benzene in the
product.

Then we would do.a worker
exposure evaluation. We would spend
two or three days. working with: that
employee to find out what his exact
exposure was and compare it to the
criteria at the time that. was
available to minimize any potential
for the: occupational -- the worker
contracting an occupational disease.
Tf his exposure was outside of what
would be acceptable, we would look. for
a suitable substitute. We would. look
for the controls that could minimize
his exposure. We probably would
provide him with a respirator that
would reduce his exposure in the
interim until additional control
measures were put in.

Here again, this is all assuming

that his exposure was necessary. But

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

‘Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 38 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 720 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

BY MR.

Page 36
JOHN. P. MASAITIS
you Can work with any material and not
really Contract an excessive exposure.
DuPONT::

Q. What solvent would you provide

to. that worker, other than the one that

contained five percent benzene?

BY MR.

A. If --

MR. SYKES: Object to the form
of the question.

THE WITNESS: . If there was a
suitable solvent available, then we
would choose one that was -= had the

Lowest known toxicity.

DUPONT:
QO. What are some examples?
A. Well, what are some examples of

how it's being used?

QO. Solvents to clean parts.

A. Solvents to clean parts?

Q. Yes.

A, Okay. Well, 1 don't think that

it would be a recommended practice to use

benzene to clean parts. You're talking about

25 things like automotive motors and

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 39 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 721 of 1330

Obj:
Form

Conti
nuing
Objec
tion
Masaitis, John
Rhyne Trial Master

 

Page 37
O1 JOHN. PB... MASALTIS
02 transmissions and -- or industrial. pumps and
03 motors or gear boxes. We certainly wouldn't
04 recommend: using. benzene for that, no,
05 QO. What solvent would. you
06 tecommend somebody to use in place of one San
07 that contains five percent benzene?
08 MR. SYRES: Object to the form C)
09 of the question.
10 THE WITNESS: One that had a
11 lower toxicity. One that was not:.as
12 flammable. Maybe a petroleum naphtha
13 or a spotted solvent, or something
14 like that.

15 BY MR. DuPONT:

16 QO. What about for use as a rust
17 manager, ‘what solvent would you recommend |
18 other ida the solvent containing five)

49 Percent benzene for use as a Fuse manager?)

20) AL) Well, I'm net in the business)

(21 of manufacturing, you know, rust penetrants. |
22 So I wouldn't know. I would, you know, go to)
(43 someone who was _ knowledgeable regarding the, |
24 you know, what you wanted the a to do. )

25 f wouldn't recommend another product. ,

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 40 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 722 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 38

OL JOHN P. MASAITIS

 

02, QO. Is there anything special about) 602, foundation
| 402, relevance
O3 benzene when it comes to rust penetration? I.
04 mean does it do anything that any other’ (>
O5 solvent can't do? Is benzene the only.

06 solvent that can be used as a rust manager?)
07) AL) I'm not aware of what can on)

O08 cannot be used. As 1 said, I'm not in the)

09 business of manufacturing materials that are)

 

 

10 rust penetrants. |

 

11 Q. If you could look through

12 Exhibit 1 that's -- oh, let me come back to
13 that.

14 You've given your example of

15 what you would do in response to someone

16 coming to you about how -- how a particular
17 solvent containing five percent benzene was
18 used and recommending an alternative solvent.
19 Conducting air monitoring or exposure

20 assessment in order to determine how long of
21 an exposure that individual had. What would
22 you do in a situation where an individual |
23 came to you regarding the use of a solvent.

24 containing benzene and you didn’t have any |

 

25 information regarding how much exposure was)

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 41 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 723 of 1330
Masaitis, John
Rhyne Trial Master

 

01
(02

a 6)

 

Page 39
JOHN P. MASAITIS
caused by use of the product?
MR. SYKES: Object to the form
of the question.
‘THE WITNESS: What would I do?)
BY MR. DUPONT: | | |
0.) Right. Would you, under that)
Gircumstance, recommend a different type of |
solvent to use if you weren |e knowledgeable}
about how much benzene exposure was caused by’
use of that solvent?)
MR. SYKES: Object to the form
of the question.
‘THE WITNESS: I would become}
AnGwi cdaeable regarding his exposuré. )
‘Because that's what industrial hygiene |
Ge, it's all about worker exposure. |
And, you know, we have tG know what )
‘the worker's exposure is. And we have
fone equipment to make that)
determination. 66 that's what we do. )
if there's any question regarding)
‘exposure, the Fivet thing we do is, oD
‘go out, we "observe tie operation. \ |

What's the potential for ee

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 42 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 724 of 1330

 
Masaitis, John
Rhyne Trial Master

 

01
02)
03)
04)
05)
06
07)
08)
09)
10)
11)
12)
13)
14)
15)
16)
17)
18 |
19)
20)

21)

22)

23)

24 BY MR.

25)

 

Page 40

JOHN P. MASAITIS
What. control measures are in place.
What's the duration of the exposure.
Is it something that he just does for,
you know, two or three minutes a day
or is 1t something that he does for
hours a day every day. So there's an.
awful lot involved in doing a worker
exposure evaluation. And then you |
collect samples to quantify his)
exposure. And then you can talk.

intelligently about what needs to be.

done. [lf his exposure is excessive, |
the first thing you typically do i
see if there's a suitable substitute.)
Tf there are, then you recommend that)
to the operating people. If there's |
not a suitable substitute, then you!
look at the control measures that are |
in place and how they can be enhanced |
or additional control measures put in.)
In the interim you use personal
protective equipment, if oo
DUPONT:

Ou As a United States Steel |

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 43 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 725 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 41
Ol JOHN P. MASAITIS
(02 industrial hygienist, do you make informed |
(03 decisions without having to quantify data’
04 about how much exposure a person had of |
(05 3 benzene?)
(06) a) Well Lf you see someone dump ing |
(07 a 55 gallon drum of material on the floor, |
08 and it's a highly volatile material, you know |
09 the potential is very high. So you don't)
10 have to take samples under, you know, |
1 circumstances such as that. |
12) (OQ. ‘Sure. cleus such as |

13 that, which are somewhat out of the ordinary. |

 

14 But without having that type of circumstance, |

 

(15 can you make an informed decision as to)

fie whether the product 18 causing a hazard,

47 without actualy moni toring ana getting)

18 quantified data about the exposures?)

(19) a.) Well, a lee of times when we
20 would go out in the workplace, in addition to)
aa Caking the bredthing zone samples, we would)
3 spend typically, you ‘know, seven) eight hours)

(23 with the individuals; observing his work)

24 practices. And in that process we would be

 

25 talking to the employee about maybe something)

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 44 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 726 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 42
Ol JOHN P. MASAITIS
O02 that we saw that was increasing his exposure, |
03 something he can do to minimize it. So!

04 they're the type of things that typically)

 

05 we'd do.)

06) oO. Okay. And, in addition to

O7 that, you'd also take air monitoring to see)
O8 how much benzene exposure was actually being)
09 caused?) |
10) A.) Exactly. |

11) Q.) Did U.S. Steel ever do that for
12. anybody works with Liquid Wrench during the)
13 1960s, 1970s?)

14, A.) Not that I recall.)

15) Q. Is U.S. Steel syere of whether |
16 Radiator Specialty Company ever went to al

1/ work site and conducted air monitoring for |

18 individuals using the Liquid Wrench product)
19 during the 1960s and 1970s?) |
20) A.) I would have ne way of knowing. |
21 OQ. Would you turn to Exhibit |
22 Number 2, please, on the second page of the
23 exhibit, which is USS 2886?

24 A. Would it be in this packet?

25 Q. Yes, sir.

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 45 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 727 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 43
JOHN P. MASAITIS
A. 2886.
Q. Correct.
A. All right.
Q. The document we're looking at

here again is the Occupational Medicine and
Industrial Hygiene Textbook by Rutherford P.
Johnstone from 1948... And we're looking here
at. Chapter 17, the aromatic hydrocarbon... And

benzene. obviously is an aromatic hydrocarbon;

correct?
Ay Yes.
QO. Tn 1948, what this doctor is

writing, at the second paragraph, can you
read Into the record what. that says?

A. "While the use of benzol in
industry has been considerably reduced in
recent years, the incidence of benzol
poisoning is still fairly frequent. Too
often is benzol hiddén tinder a trade name or
is carelessly substituted for. less toxic
solvents."

Q. Benzol. is a synonym or the same
word for benzene; correct?

AY Yes.

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 46 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 728 of 1330

Obj:
802
602
All
Lines
an
Page
Masaitis, John
Rhyne Trial Master

 

Page 44

O1 JOHN P. MASAITIS
02 QO. ~And what this doctor is
03 indicating is, as of 1948, there isa 502
04 reduction in the use of benzene or benzol in All
05 the industry; correct? ones

Page
06 A. Well, he's making a statement
O07 here that it has been considerably reduced in 7
08 recent years. But I -- that's what he's ©

09 saying. T have no way of knowing whether or
10 not it's true or not.

11 Q. And he's indicating that there
12 have been incidences of benzol poisoning from
13 use of benzene; correct?

14 A. Yes.

15 QO. Do you know what benzol

16 poisoning is?

17 Ay In 1948, you know, he's

18 probably talking about blood diseases, such
19 as anemia.

20 Q. Aplastic anemia as well?

21 A. I -- anemia. The difference --
22 differentiating amongst the anemias is not my
23 business.

24 Q. Do you know what aplastic

25 anemia is?

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 47 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 729 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 45
O1. JOHN P. MASAITIS
02 A. I don't care to describe my
03 knowledge of it because I'm not a medical
04 person.
05 ; Q. Well, I'm asking, do you know
06 what is?
Q7] A. Not enough to medically
08 describe it, no.
0g Q. Okay. Do you know exactly how
10 benzene causes aplastic anemia?
ii A. No.
12 Q. Do you know how much benzene
13 exposure causes aplastic anemia?
14 A. I know what the permissible
15 exposure levels have been through the years
16 for exposure to benzene to prevent
17 occupational diseases. That's the area of
18 interest to industrial hygienists.
19 Q. But do you know exactly how

20 much benzene exposure causes aplastic anemia?

21 MR. SYKES: Object to the form
22 of the question.

23 THE WITNESS: You know, are we
24 talking in 1948 or are we talking

25 today or let me -- because the

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 48 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 730 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

Page 46
O1 JOHN P. MASAITIS
02 knowledge has increased through the
03 years as time has gone by. It's been
04 determined that concentrations to
05 cause the diseases related to benzene
06 are lower.
O7 BY MR. DUPONT:
08 QO. The doctor continues to write, opt:
09 "Too often is benzol hidden under a trade 802
10 name.” Line
s
11 A. Uh-huh. 8-11
12 Q. You would agree with me that
13 it's a problem to. sell. a product with benzene O
14 in it under a different name so that somebody
15 doesn't know there is benzene in the product;
16 correct?
17 MR. FALLS: Objection to form.
18 THE WITNESS: oITf.you-do that to
19 mask benzene in a product, yes, that's
20 grossly wrong.
21 BY MR. DUPONT:
22 Q. And he -- the doctor goes on to
23 describe, it is careless to substitute ee
24 benzene for a less toxic solvent. Do you oe as
25 agree with that? e228
0

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 49 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 731 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
O02
03
04
05
06
O77
08
09
10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 47
JOHN..P.. MASAETIS

A. If there is a suitable
substitute that is less toxic, yes. But
there may be’ a process where there isn't a
known Suitable substitute, then you would --
if you have to. make: the product, then you use
control. measures.

OQ. But you'd agree that if there
is a known solvent that!s a substitute and
less toxic, it would be careless to continue
to use. a> solvent with benzene in it; correct?

MR. RILEY: Objection to form.

MR. SYKES: Object to form.

THE WITNESS: We always in
industrial hygiene recommend using the
most. suitable substitute that is less
toxic, yes.

BY MR. DUPONT:

Q. If you. continue down the page
to the fifth paragraph, it starts with the
words, chronic benzol poisoning. Could you
read that into the record, please?

A. "Chronic benzol. poisoning
usually proceeds. (sic) severe degrees of

injury to the blood forming organs. and often

 

 

MASAITIS, JOHN
P - (KREN) 12/21/14

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 50 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 732 of 1330

Continu
ing
Objecti
on
Lines
1-7

O

Obj:
802
602
Lines
19-25
Masaitis, John
Rhyne Trial Master

 

Page 48
Ol JOHN PP. MASAITIS
O02 proves fatal. The blood picture is bizarre 802
03 and: inconstant.” Tinos
04 Q. I believe you said; usually rat
O05 proceeds. Does it correctly read, "Chronic
06 benzol poisoning usually produces severe | ()

07 degrees of injury to the blood forming organs
08 and often proves fatal"; is that correct?

09 A. Yes.

10 QO. This information, you: would

11 agree, was available to United States Steel
12 as of 1948, when this document was published;

13 correct?

14 MR. SYKES: Object to the form
15 of the question.

16 THE WITNESS: Occupational

17 Medicine and Industrial Hygiene. was

18 probably, you know, put out in the

19 occupational health community in one
20 form or another. (So I guess you would
21 say that it was available.

22 BY MR. DuPONT:
23 Q. Have you seen documents from
24 U.S. Steel that the company became involved

25 with the Kettering Laboratories in the early

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 51 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 733 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
177
18
19
20
21
22
23
24
25

 

Page 49
JOHN P. MASAITIS
1950s, about 1953, in order to conduct
research as to how chemicals such as benzene
cause cancer?

A. In the 1950s, did you say?

Q. Correct, I believe around 1953.
A. No. That precedes my time. I

know there was a period where we had
discussions with Kettering Laboratories, but
I'm not aware of what went on in '53.

QO. Let me hand you a document and
see if you've seen it before, and see if it
can help us talk about this issue.

Mr. Masaitis, this is
Exhibit 3. I've got a copy here for your
counsel.
(Whereupon the document was
marked, for identification purposes,
as Masaitis Exhibit Number 3.)
BY MR. DUPONT:

Q. And this document bears the

Bates Number USS 16958 through 980 -- excuse

me. -- 16981, which would indicate that this

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 52 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 734 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 50
Ol JOHN P. MASAITIS
02 is a document that came from U.S. Steel's

03 records; correct?

04 A. I imagine.

05 MR. CARR: Andrew, are these

06 documents exhibits to this deposition?
O07 MR. DUPONT: Yes.

O08 BY MR. DUPONT:

09 Q. Have you ever seen this

10 document before?

11 A. Not that I recall. I may have,
12 but I don't recall seeing it before.

13 Q. The title of the document is
14 Minutes of a Meeting held at Kettering

15 Laboratory, Medical College, University of
16 Cincinnati, Cincinnati, Ohio, on Thursday,
17 April 30, 1953 for the Preliminary

18 Organization of Cooperative Research Work on

19 Carcinogenic Properties of Coal Tar and its

20 Components. Is that correct?
21 A. Yes, it is.
22 Q. And if you turn to the page

23 that is Bates numbered 16962. This provides
24 an indication of the representatives of

25 companies that either attended or showed

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 53 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 735 of 1330
Masaitis, John
Rhyne Trial Master

 

OL
02
03
04
O05
06
O7
08
093
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

 

Page 51
JOHN P. MASAITIS
interest in the proposed research program on
the cancer hazards associated with coal tars?

A. Yes,

Q. And one of the individuals
listed there is a Mr. K. Morsc, M-O-R-S-C,
from U.S. Steel Corporation. Do you see
that?

A. Yes.

Are you familiar with Mr.
Morsc?

A. He hired me.

What was his title for U.S.
Steel?

A. He was the director of
industrial hygiene.

Q. Okay. And from reading this
document we can tell that U.S. Steel was
becoming involved with a research project

regarding how properties of coal, tar and its
components cause cancer?
MR. SYKES: Object to the form
of the question.
THE WITNESS: I haven't read the

full document. If -- as I really

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 54 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 736 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 52
O1 JOHN P. MASAITIS
02 don't know what the purpose of the
03 meeting was or what was discussed.

04 BY MR. DUPONT:

05 Q. All right.

06 Let's go back to the first

O07 page, if you don't mind. First of all, are
08 you familiar with the Kettering Laboratory?
09 A. Yes.

10 Q. What's your understanding of

11 what the Kettering Laboratory was?

12 A. It's a laboratory, occupational
13 health oriented, at the University of

14 Cincinnati. NIOSH works pretty closely with
15 Kettering. I have been there a couple of

16 times, as other members of our staff have for
17 different purposes.

18 Q. Are you aware that the American
19 Petroleum Institute has also participated in

20 research conducted at the Kettering Institute

21 -- excuse me, Kettering Laboratory?
22 A. No.
23 QO. U.S. Steel was a member of the

24 Manufacturing Chemists Association; is that

25 correct?

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 55 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 737 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 53
JOHN P. MASAITIS

A. I believe they were different
times. I'm -- I would think that it's
probably safe to say they were, although I'm
not positive, not having a list of the
organizations they belonged to over the times
in front of me.

Q. Do you know when U.S. Steel
first became a member of the Manufacturing

Chemists Association?

A. No.

Q. Is benzene a component of coal
tar?

A. There could be some residual
amount of benzene in coal tar. It's possible

IT would think.

Q. Did you also work under an E.BE.
Moore? Are you familiar with that name?

A. I'm familiar with the name
vaguely, but he was never in our area of
responsibility.

Q. Who was -- what does the E.E.
stand for in E.E. Moore?

A. I have no idea.

Q. I'm going to hand you another

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 56 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 738 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 54
O1 JOHN P. MASAITIS
O02 document that's been marked as Exhibit 4. I
O03 have a copy here for your counsel.
04 - = =
05 (Whereupon the document was
06 marked, for identification purposes,
O07 as Masaitis Exhibit Number 4.)
08 - = =
09 BY MR. DUPONT:
10 QO. This document is Bates numbered Ob}:
11 USS 16956 through 957. And this appears to los
12 be a correspondence from Kenneth Morsc, who I ie

13 believe is the individual who hired you at
14 U.S. Steel?

15 A, Uh-huh. QO
16 Q. And it's directed to E.E.
17 Moore... It indicates on here that ELE. Moore
18 was the vice president of industrial

19 relations.

20 A. Okay.

21 Q. What was the industrial

22 relations department at United States Steel

23 Corporation?

24 A. That was the -- you might say

25 the parent department that included

 

 

 

~ MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 57 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 739 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
O02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 55
JOHN. PB. MASATTIS

occupational medicine, industrial hygiene,
safety. In other words, the directors of the
medical: program, the safety. program,
industrial hygiene program, we reported to
the vice president: of industrial relations.
And it's changed through:the years. But
could have been at this time that’s the way
it. was set up.

Q. Could you remind me of the year

you were first hired at United States Steel

Corporation?
A. "64,
Q. In.this correspondence from Mr.

Morsc to Mr. Moore, which, by the way, is
dated May 20, 1953; correct?

Ay Yes.

Q. Mr. Morsc is providing to Mr.
Moore a preliminary study of cancer
mortality, which Mr. Morsc apparently
discussed with Mr. Moore the day before?

A. Well, I have to read the ——
read it, you know, if you're asking me
questions about it.

Q. Sure. Please take your time

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 58 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 740 of 1330

Obj:
402
403
All lines
on page

O
Masaitis, John
Rhyne Trial Master

 

Page 56
O1 JOHN P. MASAITIS
O02 and read it.
03 A. (Reading document.)
04 Okay.
05 Q. So am I correct that this
06 letter from Mr. Morsc to Mr. Moore is
O07 transmitting some preliminary information Soa
08 from a study of cancer mortality, in other oe
09 words, cancer deaths, among the United States nenes
10 Steel Corporation workers? Is that correct? page
11 A. At the Clariton facility,
12 including specific operations. O
13 QO. And the Clariton facility, if

14 I'm correct, was the facility that made the
15 product raffinate?

16 A. Yes.

17 QO. And one of the things that this
18 study is doing is examining workers in the

19 benzene department. And it's indicated that
20 the benzene department is one of several

21 departments that would involve work areas at
22 which medical and public health officials are
23 casting a suspicion as a possible site for

24 exposure to industrial cancer producing

25 agents. Did I read that correctly?

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 59 of 132
Case. 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 741 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 57
O1 JOHN: Ps. MASALITIS
02 A. Yes.
03 Q. So as of 1953, United States oo
04 Steel Corporation had. information that made A
05 4&8t concerned that there could be cancer from nines
06 exposure to benzene; correct? Page
O07 MR. SYKES: Object to the form ©)
08 of the question.
03 THE WITNESS:: Benzene and the
10 numerous. other chemicals that are
11 found in the coking operations, the
12 byproducts operations and the tar
13 departments... IE mean the coke ovens
14 themselves have several known human
15 carcinogens. And the coking process
16 was by far the largest: process at
17 Clariton Works. TI omean, it dwarfed
18 the byproducts plans, the benzene, the
19 —- as we call it, the BTX area, the
20 tar départment. That's where we
21 converted the coal to coke.

22 BY MR. DUPONT:

23) (Q.} L understand that, sir. But |

|
a

4
‘
4
J

7

24 you would agree with me that based on this

25 document, the indication is that United)

 

 

 

< MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 60 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 742 of 1330
Masaitis, John
Rhyne Trial Master

 

 

Page 58
Ol JOHN P. MASAITIS
O2 States Steel Corporation had concerns that)
03 there was a cancer risk in those working

04 around benzene; correct?)

 

 

 

05 MR. SYKES: Object to the form
06 of the question.

07) THE WITNESS: Not specifically)
08 | benzene. As I said, you can't take}
09) one of the areas out because that's.
10) the area that you may be interested in|
11) and say, yes, this is the material)

) that causes cancer. Not when you have)
13) coke ovens and, you know, others -—- SO |
14) many other products there that are | |
15) known human carcinogens. And 50 many’
16) more people are exposed to the coke |
i) oven products. I mean, I can't a
18) you a proportion, but I believe there |
19) were thousands of people that worked)
20) on the Coke ovens, whereby there ne
21) have only been a hundred people that)
22) worked in the benzene area on the |

23) three shifts. | |

24 BY MR. DuPONT:

25 Q. The benzol department, or the

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 61 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 743 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
O02
03
04
O05
06
Q7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 59
JOHN: Py. MASALTIS
benzene department was an. area of cancer
concern for United States Steel as of 1953;
correct?
A. Along --
MR. SYKES: Object to the form
of the question.
THE WLTNESS:. Akong with these
other areas where there were known
Human carcinogens.
MR. DUPONT: Do you want to take
that break?
VIDEO TECHNICIAN: We're going
off the record at 10:09 a.m.
(Whereupon there was a recess in
the proceeding.)
VIDEO TECHNICIAN: We're back on
the record at 10:20 a.m.
Counsel, you may proceed.
BY MR. DuPONT:
Q. Okay, Mr. Masaitis. Now, when
you began with. U.S. Steel in 1964 there were

already in place practices and procedures for

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 62 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 744 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O01
02
03
04
OS
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

JOHN: P.. MASAITIS
monitoring workers’ exposure to benzene at
U:S. Steel's facilities, were there not?

A. Yes.

Q. And they included monitoring
the air, monitoring the blood and even the
urine of workers for indication of benzene
exposure; correct?

A, Yes.

Q. And it's your understanding
that that was a practice that U.S: Steel had
conducted for a number of years prior to your
beginning with the company in 1964 in order
to monitor their workers! exposure to
benzene; correct?

A. Yes.

Q. And the purpose of that
monitoring was to determine whether or not
individuals were being placed at risk for any
occupational disease from benzene exposure;
correct?

A. Yes.

(Whereupon the document was

marked, for identification purposes,

Page 60

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 63 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 745 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 61
JOHN P. MASAITIS
as Masaitis Exhibit Number 5.)
BY MR. DUPONT:

Q. T take at you've seen a
document I'm going to hand to you that has
been marked as Exhibit Number 5.. 1
apologize, I.don't have. another copy. It's
Bates Number 16905 to 16951.

According to records provided
to us this document is dated August 14th,
1956. and it's entitled, Survey of Potential
Toxic Gas Hazards in Coal Chemical Operations
at Gary Steel Works. And it's a United
States Steel Corporation document; ‘is that
correct?

A. Yes, I'm looking. for a date.
I don't see the date.

Q. I did not see the date on the
document either, but on the index that was
provided to us by counsel for U.S. Steel,
under which this document was produced, it
indicated that the document was dated
August 14th, 1956. Are you aware of that?

A. No.

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 64 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 746 of 1330

Obj:
402
403
802
All on
Page
Masaitis, John
Rhyne Trial Master

 

Page 62
O1 JOHN P. MASAITIS
02 Q. Okay. If you look, I believe
03 you have that index in the materials that
04 you've brought with you today. I just want
05 to make sure we're on the same page with

06 respect to the date of the document.

07 A. This was provided in this
08 group?
09 Q. I believe the index of the

10 document that was produced to us was among --
11 MR. SYKES: In our document
12 production --

13 BY MR. DUPONT:

14 Q. Defense Exhibit 3 there.

15 MR. DUPONT: Counsel, we can
16 make this easier --

17 MR. SYKES: If you just accept
18 his representation.

19 THE WITNESS: Fine. That's

20 fine. No, it's definitely a document
21 of U.S. Steel. You know, I just

22 didn't see any date on it.

23 MR. DUPONT: Counsel, can we
24 have an agreement that it's dated

25 August 14th, 1956?

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 65 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 747 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 63
O1 JOHN P. MASAITIS
02 MR. SYKES: Can we look at the
03 document?
04 MR. DUPONT: Sure, you can look
05 at the document and compare it to the
06 index and Bates number.
O07 BY MR. DuPONT:
08 Q. I see. Are you referring to
09 Bates Number 16910, where it indicates the
10 date June 11 to 15 inclusive, 1956?
11 A. Yes.
12 Q. So that would indicate to you
13 that this document was from the June time
14 period of 19567?
15 A. Yes.
16 Q. And generally what's going on
17 here is, U.S.-Steel is monitoring its
18 employees for exposure to benzene because. of
19 health hazards associated with benzene?
20 A. Yes. “Tt. says benzene was. one
21 of, it looks like seven or eight other
22 materials. that were studied.
23 Q. And additionally what's
24 happening here is, United States Steel
25 Corporation is making recommendations. with
P - (REN) 4 arth
Transcript of Masaitis, John
Case 3:18-cv- OOI9T -DSC Document 311-5 Filed 09/02/20 Page 66 of 132

Case 3:18-cv-00197 RIC SC Document 408 Filed 09/15/20 Page 748 of 1330

Obj:
402
403
L1-2.
Masaitis, John
Rhyne Trial Master

 

Page 64
Ol JOHN P. MASATTIS
02 respect to training and educational and Obj
03 control programs in order to prevent health 403
04 hazards of benzene exposure; is that correct?
05 A, IT hayen't read the document, O
06 but that sounds logical.
O07 Q. If you look to Bates Number
08 16962?
09 A 962?
10 Q. 16926, excuse me.
11 A Oh.
12 Q. On this page there's a section Ob}:
13. under the word benzol, which we've already hos

14 discussed is benzene; is that correct?
15 A. Yes. O
16 QO. And would you confirm for me

17 that U.S.- Steel is writing in 1956 that |

18 benzene vapor is considered one of the most
19 toxic industrial poisons?

20 A. Yes.

21 QO. And in the next paragraph U.S.

 

22 Steel is providing a summary of some of the
23 health hazards that are associated with
24 exposure to benzene. If you could Look at

25 the second sentence of that next paragraph,

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 67 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 749 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 65
OL JOHN P. MASAITIS
02 ‘starting with "the most", could you read that
03 Into the record?
04 A. The second: paragraph, the
O05 ‘second sentence?
06 QO. Correct.
07 A. "The most conspicuous effect,
08 -however, is the effect on the blood and blood
09 forming organs, especially the bone marrow
10 and. blood vessels."
11 Q. And what we're talking. about
12 here is the effect of benzene exposure on the
13 blood and bone marrow system; correct?
14 A. Yes.
15 Q. And it's that effect on the
16 blood and bone marrow system. that leads to
17 cancer, such as myelodysplastic syndrome and
18 acute myelogenous leukemia; correct?
19 MR. SYKES: Objection to form.
20 THE WITNESS: I'm not a medical
21 doctor, but Lt's == coulda very well
22 be.
23 BY MR. DUPONT:
24 Q. Tt!s your understanding that
25 benzené is known to cause myelodysplastic
P - (KREN) 1 Sant
Transcript of Masaitis, John
LEE HR BIUTRLERES ROGAN HAF EP EIINBE? pEGBS 88 oo

Obj:
602
Masaitis, John
Rhyne Trial Master

 

Page 66
OL JOHN. P. MASAITIS
02 syndrome and acute myelogenous leukemia; aoe
03 correct? Al
04 A, It causes leukemia. You know, mes
05 I just know that it causes: leukemia. Page
06 Q. And you're aware that leukemia
O07 is a cancer of the blood and bone marrow O

08 producing system; correct?

09 A. Yes. |

10 Q. Tf you'll turn back to page six
11 of the document, which is also 16917. Since
12 U.S. Steel was aware that benzene is toxic to
13 the blood and bone marrow forming system, one
14 of the things it’s doing to protect workers
15 is to have examinations of the blood in order
16 to examine the amount of benzene exposure

17 that's happening and that effect on its

18 workers; correct?

19 A, To. monitor the consequences of
20 benzene exposure, yes.

21 Q. Do you know when U.S. Steel --
22 certainly it was doing it as of 1956, but do
23 you know when U.S. Steel began the practice
24 of monitoring the blood of its workers for

25 benzene exposure?

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 69 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 751 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

Page 67
O1 JOHN P. MASAITIS
02 A. I can't say specifically.
03 Q. And U.S. Steel had had
04 incidencés, or at least one incidence of one
05 of its workers contracting benzol poisoning
06 or benzene poisoning from exposure to
07 benzene. Have you seen that in the records?
08 A. I.can't recall. any specifics.
09 There could have been, you: know, an.incident.
10 LI can't recall.
il Q. I'm handing you a document
12 that's been marked as Exhibit Number Six.
13 -~ Ot
14 (Whereupon the document was
15 marked, for identification purposes,
16 as Masaitis Exhibit Number 6.)
1? - FO
18 BY MR. DUPONT:
19 Q. This is a. September 17, 1957
20 letter from H.K. Bumsted to K.M. Morsc?
21 Ay Yes.
22 QO. And that's on United States
23 Steel Corporation letterhead?
24 A. Yes.
25 Q. Are you familiar with H.E. --
P - (REN) (2/21/11
Transcript of Masaitis, John
Case 3:18-cv-00197-RJC-DSC Document 311-5_ Filed 09/02/20 Page 70 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 752 of 1330

Obj:
402
403
602
All
Lines
on
Page

Obj:
402
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 68
JOHN P. MASAITIS

is it Humsted or Bumsted, I can't read it?

A. Howard E. Bumsted.

Q. Are you. familiar with Mr.
Bumsted?

A. Yes.

QO. What was his position at United

States. Steel?

A. He was the chief industrial
hygiene chemist working in the laboratory of
the industrial hygiene laboratory.

Q. And it appears from this
correspondence that there was a report of
somebody indicating that they had contracted
benzene poisoning from working at United
States Steel?

A. The subject is alleged benzol
poisoning case. Incident prepared by the

Department. of Tron Works.

Q. Right.
A, Yes.
QO. There 1s an individual who had

reported that he believed that he had benzol
poisoning from working at the Clariton plant?

A. T haven't read the memo yet,

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 71 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 753 of 1330

Ob):
402
403
602
802
All
Lines
on
Page

a
Masaitis, John
Rhyne Trial Master

 

Page 69
O1 JOHN. PP... MASAITIS
02 but I'm just looking at the subject where it Obj:
Continu
03 says, excuse me, alleged benzol poisoning ed from
Prior
04 case. Page
05 QO Correct.
06) ‘During your employment at U.S.) Q

07 Steel, were there times that you had to take)
‘08 employees out of an aréa where benzene was)
09 being used and produced because of their)

‘10 exposures? | |

(1) a.) ‘I can't recall any such,

412 incidents. |

13° Q. Were you involved as an

14 industrial hygienist at U.S. Steel in

15 investigating Workers' Compensation claims

16 where somebody indicated that they were

17 injured on the job from exposure to a

18 chemical?

19 A. I could have been. Here again,
20 I can't recall any specific time that I went
21 out into a facility for that purpose.

22 Q. Was that part of the job duties
23 of an industrial hygienist for U.S. Steel

24 during the 1960s?

25 A. Any monitoring that's done is

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 72 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 754 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 70
Ol JOHN P. MASAITIS
02 done by industrial hygiene, yes. So if there
03 was an allegation of an exposure that caused
04 some disease, then industrial hygiene
05 typically would be called to go out and
06 determine what the exposure was as well.
07 Q. Part of the reason you would be
08 called to go out and determine the exposure
09 levels would be to help defend the company
10 against a Workers' Compensation claim brought

11 by injured workers?

12 MR. SYKES: Object to the form
13 of the question.

14 THE WITNESS: No. I mean, we
15 are interested in the worker. The

16 foundation of industrial hygiene is
17 worker exposure. That's the only

18 thing we're interested in, is worker
19 | exposure. And after that, other

20 people in the corporation make

21 decisions. We evaluate the exposure
22 and we say what it is. We prepare the
23 criteria that exists and, where it's
24 necessary, we would make

25 recommendations to control the

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 73 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 755 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 71
O1 JOHN P. MASAITIS
02 workers' exposure if need be.
03 BY MR. DUPONT:
04 Q. But were you not asked on
O05 behalf of the corporation to gather
06 information in the context of Workers’
07 Compensation claims brought by injured
08 workers?
09 A. We may have been asked to state
10 an opinion, but I would -- here again, I
11 can't recall any specific cases where I was
12 involved with that or anyone else. But
13 industrial hygiene is worker exposure.

14 Defending the corporation, we're just

 

 

 

 

 

15 interested in worker exposure. I mean, that

16 -- that's all.

17) 1O.) Okay. How many benzene} 403, prejudice of
a Vo i - , reference to workers
ce exposure Workers Compensation Claims were compensation -
19 you involved in as an industrial hygienist at | collateral source
20 U.S. Steel?|

21) AL ‘I can't recall any.)
22 _ _ -

23 (Whereupon the document was

24 marked, for identification purposes,

25 as Masaitis Exhibit Number 7.)

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 74 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 756 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 72
Ol JOHN P. MASAITIS
02 = FO
03 BY MR. DUPONT:
04 Q. This is another document that's
O05 been marked as Exhibit Number 7. This is
O06 another document that outlines some aspects
07 of United States Steel Corporation's
08 practices and procedures for protecting its
09 own workers against exposure to benzene;
10 correct?
11 A. This is -- appears to me to be
12 a pretty all inclusive document. The subject
13. being periodic occupational examinations.
14 And it lists numerous examinations that in
15 most cases would not really have any exposure
16 to benzene.
17 Q. If you'll look to the second
18 page. The first full paragraph under
19 standard job title, plant job title, et
20 cetera, it includes a reference to monitoring
21 benzol workers; correct?
22 A. Yes. I see benzol workers
23 included amongst, you know, the other
24 workers.

25 Q. Okay. And, in fact, benzol

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 75 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 757 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 73
JOHN P. MASAITIS
workers are classified as one of the critical
occupations for which the plant medical
department has made the determination that
employees should be monitored for exposures;
correct?

A. Yes.

(Whereupon the document was
marked, for identification purposes,

as Masaitis Exhibit Number 8.)

BY MR. DuPONT:

Q. I'm-handing: you: Exhibit
Masaitis 8. This, Mr. Masaitis, 1s a
document that was. also produced to us: by
United States Steel Corporation from-its
records in response to discovery requests
that we served in this case. And its Bates
numbered USS. 2905 to 2907. The title is,
"Handbook of Organic. Industrial Solvents",
Third Bdition. And if you look to the second
page, it's dated 1966.

A. Uh-huh.

Q. Do you see that?

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 76 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 758 of 1330

Obj:
403
802
All
Lines
on
Page
Masaitis, John
Rhyne Trial Master

 

Ol
02

04

07

10
il

13
14
15
16
17
18
19
20
21
22
23
24
25

 

03)

05)
06)

08
09.

12)

Page 74
JOHN. PB. MASAITIS
A. Yes, Ido.
Q.) ‘And it references the American)

Mutual Insurance Alliance. |

A. | Yes. |

Oo. Are oe familiar with that |
company? |

AL No.

Q.) Do you know what United States |

Steel Corporation's dealing with that company |

was?

  

Q.
of the document, which is Bates Number USS
2907.

A. Yes.

Q. This provides information

regarding health hazards of a number of
chemicals, including benzene?
A. Yes.
QO. Is that correct?
Can you tell me whether I'm
reading this correctly or not, it states that
benzene is implicated as a producer of

leukemia, a blood cancer. It's hard to read,

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 77 of 132

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 759 of 1330

Obj:

802
403
All
Lines
on
Page

Obj:
802
403
13-2
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

 

Obj
802
403
4-7

Page 75
O1 JOHN: PP. MASALITIS
02 at's on -the fourth: line. down.
03 A. I. can see that. Benzene is
04 implicated as a producer of leukemia, a blood
05 cancer. All right.
06 QO. Ts. that: correct?
07 AY That's what it says.
08) (Q.) ‘Do you know how U.S. Steel)
09 received as document in 1966?) |
10) (A. ) a have no idea. )
(1) fo.) Is this a documehe that you had
12 syste SS you as an industrial hygienist |
13 at U.S. Steel in the 1960s? | | |
a4 AL) ‘I don't recall seeing this,
15 publication. |
‘16) | (9. | . Would this have been a document |
17 kept in U.S. Steel Corporation" 8 s medical)
18 department?)
19) (A, a have no idea.)
(20) 9. | Were you aware in 1964 that)
Be benzene nad been reported to cause Leukemia?)
(22) AL) a dont recall reading anything)
(23 regarding cage in 164, no. )
24) 2.) Did you ever make any effort in)
25 the 1960s to research United plates Steel)
p -(REN) 13/31/11
Transcript of Masaitis, John
Case 3:18-cv- Ot --DSC Document 311-5 Filed 09/02/20 Page 78 of 132

Case 3:18-cv-0019 RIC. SC Document 408 Filed 09/15/20 Page 760 of 1330
Masaitis, John
Rhyne Trial Master

 

O01
O02
O03
04

08
09
10
il
12
13
14
15
16
17
18
19
20

22
23
24
25

 

21)

05,
06
07)

Page 76
JOHN P. MASAITIS
Corporation's records for all the information

it had regarding benzene's ability to cause

cancer?)
AL) Did 1 ever make an effort?)
QO.) Yes, six.
Aw Well, as I said, the industrial}

hygiene responsibility is the worker}
exposure. And typically we're out in the,
workplace doing worker exposure evaluations. |
So when we have time we read what literature)
is available and what we think is ee)

Lo

 

he cords t tone in our facilities.
ae a OY EIS aes |

 

Q. Did you ever sit down and go to
U.S. Steel's Library and read up on all the
information the company had on benzene's
ability to cause leukemia?

A. I never recall doing that. And
I don't know that. I would have been able to
find time to do that.

Q.) What were the Eypical texts)

that you would look to for information on the

 

health hazards of chemicals as it related to}
your work as an industrial hygienist in the)

1960s and 1970s?)

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 79 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 761 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O01
0 3
‘0 4
( 05
(06
07

(09
10
1
12
13
14
15
16
ay
ee
19)
20)
ar
22
93
24
25

 

08

Page 77
JOHN P. MASAITIS
(A. Well, typically, we read --|

subscribe to the American fodustrial Hygiene,

 

Association journals. ACGIH 4 ournals. There |

 

were other publications that we got. There

were some handbooks written by people Like

 

Hatch and Drinker. And so they're typically)

the type of books we looked at. And, you,

 

know, newer publications, work was going on.)
Research that was being done and the various!
materials. But other than ‘the journals that |
we Got, T cantt speci ically today think of
anything that we relied on. But if heed be, |
we knew where to Look. ‘There were Libraries)
—
| 0.) What were the standard)

industrial hygiene texts that were out there)

in the 1960s and 1970s?)

J

 

AY) ‘Texts, you mean textbooks? |
Qu) ‘Textbooks. |
‘A. | Well, as r said, you | Know, Sax|

was pretty prominent. Drinker and Hate) they |

    

ood ublications
QO. Was Sax something that United

States Steel Corporation kept in its

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

ase 3:18-cv-0019 -DSC Document 311-5 Filed 09/02/20 Page 80 of 132

V- 7-R
case 3:18-cv-0019/7- RIC. DSC Document 408 Filed 09/15/20 Page 762 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04

Page 78
JOHN P. MASATTIS
industrial hygiene department in the 1960s?
A We had the Sax publication,

yes. We had other publications: like the --

 

O05
O06
O7

 

| 611, non-responsive
published by, say, the Manufacturers Chemical

Association, their Material Safety Data) O

Sheets, that sort of thing.

 

 

 

09
10
il
12

14
15
16
17
18
19
20
21
22
23
24
25

 

08)

13)

Q.) Did any of the Manufacturing)
Chemists Association, Material Safety bata)
Sheets or documents, prior to 1978, indicate)
that benzene causes leukemia, or was reported)
to cause leukemia?

A.) Not that I recall, no. |

Q. Did any of the Manufacturing
Chemists Association documents, before 1978,
discuss cancer in the context of benzene?

A. I can't recall specifically. I
can't say whether they did or they didn't. I
can't recall every specific discussion of
each and every subject of the publications
that we had.

Q. Was there ever a warning in a
Manufacturing Chemist Association document,
before 1978, stating that benzene can cause

cancer?

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 81 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 763 of 1330

 
Masaitis, John
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 79
JOHN P. MASAITIS

MR. SYKES: Object to the form
of the question.

THE WITNESS: I can't -- sitting
here now, I can't think of, you know,
specifically seeing the word cancer,
but certainly there were other words
that would lead us possibly, you know,
one, to look at the diseases of the
blood forming organs.

BY MR. DUPONT:

Q. You never saw the word cancer
associated with benzene?

A. I'm not saying that it wasn't
in the publication. As I said, as I sit here
today, I can't recall seeing them. I'm being
very honest. I can't recall seeing the word
cancer. But I'm not saying that it wasn't
there just because I can't recall seeing it
in any and all of their publications.

Q. Did you receive information
from the American Petroleum Institute, or did
United States Steel Corporation receive
information from the American Petroleum

Institute concerning the health hazards of

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 82 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 764 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 80
JOHN P. MASAITIS
benzene prior to 1978?

A. I can think of no publications,
but here again, I'm -- I wouldn't deny that
we did. Or I wouldn't subscribe to the fact
that we did. I just can't think of any now.

Q. During the sixties and
seventies, and even before then, the two
INMajyor sources of, in general terms, benzene
production came from coal operations such as
U.S. Steel, and then the. crude oil
operations, such as those performed by the
members of the American Petroleum Institute.
Ts that: generally correct?

A. They're typically the major
sources of benzene production.

Q. Was U.S. Steel aware, during
the 1960s and 1970s, that the American
Petroleum Institute and its members had been
researching benzene and its health hazards?

A. I can't recall being aware of
what the API was doing at that time.

Q. Have you seen that in documents
produced by U.S. Steel in this case?

A. Not that I recall.

 

MASAITIS, JOHN
P - (KREN) 12/21/14

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 83 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 765 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 81
O1 JOHN P. MASAITIS
02 Q. When you went to -- I believe
03 you had testified before, and please I'm
04 going off my memory, so if I'm incorrect,
05 please let me know. You had attended --
06 well, let me just ask you this.
07 Well, have you ever attended
08 meetings of the Manufacturing Chemists
09 Association?
10 A. I attended some meetings when
11 it was -- I think, as you said, the Chemical
12 Manufacturers Association, which I think was
13. in later years. Is that correct, the same
14 organization? Yes.
15 Q. When did you begin to attend
16 those meetings?
17 A. Oh, I would say when I was
18 possibly the manager of industrial hygiene.
19 As I rose through the ranks of industrial
20 hygiene for the corporation, I may have
21 represented the corporation in some of the
22 CMA meetings.
23 Q. What dates were those? When
24 did you first became a manager?

25 A. I would say in the eighties

 

 

 

Transcript of Masaitis, John

. Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 84 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 766 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 82
Ol JOHN P. MASAITIS
02 possibly.
03 Q. At the time that you were
04 attending the CMA, the Chemical Manufacturers
05 Association, meetings, were there industrial
06 hygienists and other professionals from oil
07 companies that were members of the American
08 Petroleum Institute?
09 A. At the CMA meetings?
10 Q. Yes.
11 A. Not that I recall.
12 7-7
13 (Whereupon the document was
14 marked, for identification purposes,
15 as Masaitis Exhibit Number 9.)
16 -~ = =
17 BY MR. DUPONT:
18 QO. This is Number 9. Mr.
19 Masaitis, this is -- and take a minute to Ob}:
20 look at it. This is a copy of the cover and i
21 the title page and a section of the Sax -- C)
22 Irving Sax, "Dangerous Properties of
23 Industrial Materials", Third Edition. Is
24 that correct?
25 A. Yes.

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 85 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 767 of 1330
Masaitis, John
Rhyne Trial Master

 

OL
02
03
O04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

 

Page 83
JOHN PB. MASATTIS

Q. And it's dated 1968, if you'll
Look to the. second: page.

AY Okay. -'68, yeah.

Q. This is one of those standards
in industrial hygiene texts you had
identified for me just a couple minutes ago?

A. Yes.

QO. This is the type of text that
U.S. Steel kept in its Library?

Ae We had a-copy of: Sax.

Q. Tf we turn to the third page of
the exhibit, which is Bates numbered US 2910,
you'll. see about midway down, in the Lefthand
column, there's a paragraph that.begins with,
"The chronic"?

A. Yes.

QO. Would you read what: that says
into the: record, please?

A. It says, “The chronic, rather
than the acute form of benzene poisoning. 1s
important in industry; 1t has a toxic action
on the blood=forming tissues. There is no
specific blood picture occurring in cases of

chronic benzol poisoning."

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJ

SC Document 311-5 Filed 09/02/20 Page 86 of 132

-D
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 768 of 1330

Obj:
802

Obj:
802
Rest of
Page
Masaitis, John
Rhyne Trial Master

 

Page 84
O1 JOHN. P. MASAITIS
02 QO. Now, when we talk about the Obj
03 terms chronic and acute, acute means a short er

04 term, high level exposure; correct?

05 A. Yes. ()

06 Q. And chronic refers to a longer

O07 term, lower level exposure; correct?

08 A. A longer term, lower level,
09 yes.

10 QO. Lower level?

11 A. Uh-huh.

12 Q. If you continue to the next

13 paragraph.

14 A. "The bone marrow may be -- and
15 I'm having a difficult time reading this.

16 May be bioplastic, normal or hyperplastic

17 (sic), the changes being reflected in the

18 peripheral blood."

19 Q. That says, hypoplastic?
20 A. Hypoplastic, yeah.
21 Q. Hypoplastic, do you understand

22 that means that there is a deficiency in
23 blood cells in the bone marrow?
24 A. I'm not a medical person.

25 Hypoplastic could mean -- I would have to

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 87 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 769 of 1330
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 85 ©

JOHN P. MASAITIS
look up the definition if I was going to
state what indeed it is.

QO. Okay. What we're talking about
here is the effect of benzene exposure on the
blood and bone marrow?

A. Uh-huh.

Q. Could you continue to read the
next sentence, please?

A. Anemia, leukopenia,
macrocytosis, it looks like, reticulocytosis,
thermo iso -- I'm just having difficulty
reading this -- high colon index and
prolonged bleeding time may be present.

Cases of myeloid leukemia have been reported.

Q. What this standard: industrial
hygiene text is indicating is that there have
been reports of individuals contracting a
myeloid: leukemia form. from exposure to
benzene; correct?

A. It. says, cases.of myeloid
leukemia. have been reported, yes.

QO. And this is under ‘the
toxicology heading for benzene. So it's

talking about benzene exposure Jeading. to

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case
Case 3

Bc CERN C Document 311-5 Filed 09

3:
3:18-C Document 408 Filed 09/1

ee
x
o>
a

Obj:
802
16-25
Masaitis, John
Rhyne Trial Master

 

Page 86
Ol JOHN PP. MASAITIS
02 individuals contracting myeloid leukemia; is Bo
03 that correct? 1-9
04 A. Yes.
05 QO. And this is information that (D
06 was available obviously to. U.S. Steel in the
07 1960s, Since 1t- was in their Library, as you
08 previously testified?
09 A. Yes.
10 Q. And you confirmed for me that
11 U.S. Steel never indicated on any of its
12 Material Safety Data Sheets for either
13 raffinate or benzene that benzene exposure
14 had been reported to cause leukemia at any
15 point in time up until 1982?
16 Strike that, let me re-ask the
17 question.
18 Prior to 1982, U.S. Steel never
19 reported on. a Material Safety Data Sheet that ton
20 benzene exposure had been reported to cause °
21 leukemia; is that correct?
22 A. I can recall saying that. C)
23 MR. DUPONT: Let's take about a
24 two minute break.
25 VIDEO TECHNICIAN: We're going

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 89 of
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 7710
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25

 

Page 87
JOHN P. MASATTIS

off the record at 10:54 a.m.

(Whereupon there was a recess in
the proceeding.)
VIDEO TECHNICIAN: We're back on

the record at 11:07 a.m.

Counsel, you may proceed.
MR. DUPONT: Thank you.
BY MR. DUPONT:

Q. Mr. Masaitis, did Radiator
Specialty Company have an industrial hygiene
department or medical department in the
1950s, 1960s, 1970s?

A. T'm not aware of that, if they
did or they did not.

Q. Did U.S. Steel know, during
that time period, whether or not Radiator
Specialty Company had an industrial hygiene
department or medical department?

A. I -- here again, I have no
idea. I did not know of -- I never heard
anyone speak about Radiator Specialty

Company's medical department or industrial

 

Transcript of Masaitis, John

Case 3:18- cy O09 97-RJC-DSC _Document 311-5 Bled 09 9/02 (20 page e 90 of
Case 3:18-cv-0019 rAckion SC Document 408 Filed 09/15/20 Pagé 772 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Ol
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 88
JOHN P. MASAITIS
hygiene department.

Q. Did U.S. Steel have any
knowledge as to whether or not Radiator
Specialty Company had any industrial
hygienists or medical doctors that worked for
it during the 1950s, 1960s, 1970s?

A. IT have no idea if they did or
they did not, nor am I aware of anyone at
United States Steel who would have that
knowledge.

(Whereupon the document was
marked, for identification purposes,

as Masaitis Exhibit Number 10.)

BY MR. DUPONT:

QO. LT've marked another document as
Exhibit 10. And this is a copy from another
text that came from United States Steel
Corporation and its records, as produced to
us. in discovery. The text is Industrial
Toxicology, Third Edition by Alice Hamilton
and Harriet Hardy, and it's dated 1974, if

you look at the copyright date on the second

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 91 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 773 of 1330

Obj:
402
403
802
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 89
JOHN: 'P.. MASAITIS
page. of the exhibit... Do you. see that?

A. Uh-huh.

Q. Am I-correct that this is a
publication from 1974?

A. Yes.

Q. Are you familiar with this
publication. from Alice Hamilton and Harriet
Hardy?

A. Yes.

QO. And Dr. Hamilton apparently was
a Professor. Emeritus. of Industrial Medicine
at the Harvard School of Public Health?

Ay Yes.

QO. And Dr. Hardy apparently. was
also from: Harvard Medical School, as well as
another several institutions that: are listed
on. there. Do you see that?

AY Yes; Ido.

Q. Tf you. look to: the page that's
Bates numbered 2915.

A. (Complying with request.)

Q. Tf you'll look at the first
full paragraph, the paragraph that begins

with the words, while there. Could you

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cy-00197-RJC-DSC Document 311-5_ Filed 09/02/20 Page 92 of 132
Case Ske Ot? R5CDS Document 408 Filed ss /36 Page 7/4 of 1330

Obj:
802
1-21
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 90
JOHN P. MASATITIS
confirm for me that the text after -- you
know, why don't you just start by reading
that sentence, while there... Read that and
the second sentence, please?

A. "While there has been no doubt
for many years that benzene can produce fatal
aplastic anemia, the association between |
benzene. exposure and leukemia has been a
matter of more recent controversy.”

Q. Okay. Can you read the second
paragraph too, please -- I'm sorry, the
second sentence too, please? [It begins with,
"it is now".

A. "Tt is now generally accepted
that benzene can produce leukemia of varying
forms, and that such leukemia can appear with
or without. an antecedent history of aplastic
anemia."

QO. Have you ever seen this
document before?

A. Not that I recall.

Q. This wasn't provided to you by
attorneys for U.S. Steel in order to prepare

for your deposition?

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 93 of 132

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 775 of 1330

Obj:
802
4-25
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
(23)
BE

 

25

Page 91
JOHN: P..MASATTIS
A. Idon't recall seeing this

document before,

Q. Can you turn back to page 2914?
A. (Complying with request.)
QO. Under the heading, "Toxic

Effects", the second paragraph. Can you
confirm: that this report -—- this document
reports that chronic benzene poisoning is of
far greater toxicological significance than

what it's referring to above as. acute benzene

poisoning?
A. That's what it says.
Q. It goes on to discuss. that. the

incidence of benzene poisoning has» decreased
over the years as industrial hygiene measures
have improved, and there has been a
thoughtful and technically satisfactory

search for less toxic benzene substitutes.

AY Yes.

QO. Is that correct?

A. Yes. That's what it bays.

2.) ‘Did U.S. Steel have a practice]

of marketing to co customers less toxic!

alternatives to benzene than benzene)

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Cas 18M 7-RJC-DSC _Document 311-5 Filed 09/02/20 Page 94 of 132
Case eas “evi HE? R5CHS Document 408 Filed 09/15/20 Page 776 of 1330

Obj:
802
All
Lines
on
Page
Masaitis, John
Rhyne Trial Master

 

O1
O02
03

O7
O08

10
il
12
13
14
168
16
Li?

20
21
22
23

29

 

04)
05
06)

09)

18)
19

24)

JOHN P. MASAITIS
containing solvents during the 1960s and:
1970s? |

AL We had less toxic solvents that)
we manufactured, such as toluene and xylene. |

QO.) And did U.S. Steel consider
toluene and xylene an adequate replacement |
for benzene as a solvent?)

A.) We -- I don't think we're in a)
position to make that determination. 1 think |
that the people who were purchasing the}
benzene certainly knew that, you know, we)
manufactured the toluene and xylene. And)
that if they felt that they would be suitable)
substitutes for what they would be using eno)
benzene for, then I think that they would |
have made the change. |

Q.| Did U.S. Steel ever sit down |
with a customer and say, hey, you know, we |
recommend toluene and xylene. Tf you're)
thinking about using a chemical or a solvent |
With benzene in it, try to use toluene or!
xylene because it's less toxic? |

A. | Somebody at U.S. a may |

have, someone who was aware of the processes |

 

 

 

Page 92

611, beyond scope of
cross

611, non-responsive
602, speculation

611, beyond scope of

602, speculation
611, non-responsive

Cross

v

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 95 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 777 of 1330
Masaitis, John
Rhyne Trial Master

 

 

Page 93
OL JOHN P. MASAITIS
(02 for which the material we were ae were,
03 used for, but certainly not myself. |
(04) | | (Q.) ‘Do you know if that | 602, speculation

611, non-responsive

05 conversation ever Fook place with Radiator)
. beyond scope of crog

06 Specialty Company?)
07) _ a iT have no idea if it did or did)

08 not. Certainly there was, you know, a lot of| U)
09 correspondence between the chemists at

10 Radiator epectalty Company and our technical
al people in the -- we call it the BIX ee
412 benzene, toluene and xylene plant.

13) {Q.) Do you see any correspondence! 602, speculation
oe 611, non-responsive,

‘14 where U.S. Steel is suggesting to Radiator |
; beyond scope of cros

15 Specialty Company that rather than use|

leo raffinate, which contains bengens in 8 much)
17 as 15 percent, Radiator specialty Company | | 0
18 should consider eubsticating that solvent |

18 with something tess toxic, such as ie or |
20 xylene? |
21) AL) ‘I think Radiator Specialty)

(22 Company Was in a Post tion, you know, to make |

(23 thet determination more so than, you know, |

 

24 Uz. S. Steel because as the Mantaceurer of the |

25 penetrating material, they were the ones who)

 

 

 

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 96 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 778 of 1330

UF
Masaitis, John
Rhyne Trial Master

 

O1

JOHN P. MASAITIS

 

O02
03
O04
O5
06
O07

 

had tests done regarding the penetrating
capabilities. And as [ said, they certainly
were aware that we manufactured toluene and
xylene. So if they thought that it would)

have been suitable, they probably would have

 

taken that route. |

 

08
09

MR. RILEY: Objection.

BY MR. DUPONT:

 

ii
12
13
14

Leé

10)

15)

QO. Was U.S. -- was Radiator |
Specialty Company in a better position than’
U.S. Steel to evaluate the toxicity of |
benzene -- of a solvent containing benzene |
versus toluene and xylene? |

A.) I would think that we probably)

 

 

 

were in an equally, you know, comparable}

 

i?
18
19
20
al

 

position. [I mean, if you're manufacturing,

 

 

using material as an employer, it's incumbent)

 

upon you to be aware of the toxicity of the!
materials that your employees are working)

with. |

 

 

23
24
25

 

22)

0.) Did Radiator Specialty Company

 

ever conduct any standardized mortality)
studies or studies into the incidence of)

cancer among its employees?)

Page 94

continuation of objecti

O

602, foundation
speculation

U

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 97 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 779 of 1330
Masaitis, John
Rhyne Trial Master

 

01
(02)
(03)
04
(05
ie
07)
(08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 95
JOHN P. MASAITIS
(A. at am not aware of that.
6.) ‘You Rave no knowledge that |

Radiator Specialty Company had any type of)

 

medical depart tment or industrial hygiene |
department; correct? |
AL) ‘in-house departments I am not.
aware of. a
| Q. Are you aware of any documents
that Radiator Specialty Company maintained,
such as those that we've seen today that U.S.
Steel maintained, regarding the health
hazards of benzene, including benzene being
reported to cause leukemia?
MR. SYKES: Object to the form
of the question.
THE WITNESS: I think, you know,
Radiator Specialty Company was a
sophisticated user. I think they were
a reputable employer. And I think
they had access to the same
information that the rest of the
industry had access to.
BY MR. DUPONT:

Q. What specific information did

 

Transcript of Masaitis, John

Case palB cy 00197 -RJC-DSC Document 311-5 Filed 09/02/20 Page 98 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 780 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 96
O1 JOHN P. MASAITIS
02 Radiator Specialty Company have in its
03 possession to indicate that benzene could
04 cause cancer prior to 1978?
05 A, I was never at a Radiator
06 Specialty Company facility, so I have no
07 idea, you know, what their library looked
08 like or anything regarding that. But I'm
09 saying that as a manufacturer in -- even in
10 the forties and fifties, there were
11 departments out there, like the U.S. Public
12 Health Service and state organizations that
13 visited manufacturing facilities to inspect |
14 them, to do the same type industrial hygiene
15 work that I was doing at U.S. Steel and the
16 Commonwealth of Pennsylvania.
17 Q. Do you know if that ever
18 happened? Do you have any specific knowledge
19 that would tell you what Radiator Specialty
20 Company knew about benzene's ability to cause
21 cancer during the 1950s, 1960s, 1970s?
22 A. I have no specific knowledge,
23 but I do have the general knowledge of what
24 was going on in the occupational health field

25 at that time.

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 99 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 781 of 1330
Masaitis, John
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

 

Page 97
JOHN P. MASAITIS

Q. You also had not seen any
correspondence from U.S. Steel to Radiator
Specialty Company where U.S. Steel is
recommending a safer solvent other than
raffinate, which contained benzene, for its
applications; is that correct?

A. I have never seen any
correspondence, no.

Q. Are you familiar with a term,
hierarchy of safety when it comes to

industrial hygiene and workplace safety?

A. Now, you're intermixing apples
and oranges. Safety is not industrial
hygiene. Safety is a discipline of its own.

Industrial hygiene is looking at the health
aspects of worker exposure, whereas safety is
looking at the physical caught by, struck by
type aspects. So when you say industrial
hygiene safety, it's somewhat confusing to
me.

Q. Well, as a general principal,
is it not a -- not considered a safer
practice to remove a health hazard than to

warn against it or to: guard against it

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 100 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 782 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

JOHN. P.. MASATTIS
through the use of protective -- personal
protective equipment, for example?

A. Well, yes, it's always better
to remove the source than trying to protect
against it. That's, of course, saying that
it's possible to remove the source.

MR. DUPONT: Let's go off the
record.

VIDEO TECHNICIAN: We're going
off the record at 11:21 a.m.

(Discussion held off the
record.)

MR. DuPONT: I'm going to pass
the witness for now. I may have some
questions after you folks are done.

VIDEO TECHNICIAN: We're
beginning videotape number two of the
deposition of Mr. John Masaitis.
We're going back on the record at
11:28 a.m.

Counsel, you may proceed.

BY MR. RILEY:

Page 98

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5

Filed 09/02/20 Page 101 of 132

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 783 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1

JOHN P. MASAITIS

 

02)
03
04
(05
06
is
08)
0 9
10)
u
12
13
14
(15

47
18
19
20
21
22
23
24
25

 

(16

O.) Mr. Masaitis, Jim Riley)
representing Radiator Special cy Company + I)

want to explore this phrase, exposed to)

 

benzene a little bit. Do you know one way or)
the other whether benzene is part of ‘the air)
that we breathe? |

A) ‘Benzene is a naturally)

occurring material. |}

Q.) ‘How dose it occur? |

fa.) well, it can occur, say, from)
forest iy volcanos. It's PEeSene in the)
earth. For example, when => down here in)

Florida, when we have what we call controlled)
burns, where they would burn the brush on |

bush, small trees and all that, in all)

probability benzene is produced, ats also.

produced in metropolitan areas in larger |
amounts possibly, and from the exhaust of |
internal combustion engines: It's naturally)
Cccurring in Petroleum onide” It's —- ie all)

%,

Gepends upon the analytical Capability in)

 

your sampling methods as to whe Cher or not |

you can determine ie benzene is present 24)

 

 

the ambient air. Tt could Be present in this)

 

 

 

Page 99

402, relevance
403, cumulative

O

 

Transcript of Masaitis, John

197-RJC-DSC Document 311-5 Filed 09/02/20 Page_102 of 132
97-RJC-DSC Document 408 Filed 0 3/15/20 Page 784 of 1330

 
Masaitis, John
Rhyne Trial Master

 

OL

JOHN P. MASAITIS

 

02
03°
04
05
06)
07
08
09
10
11
12
13
14
15
16)
17
18
19)
20
21)
22|

 

2 3)

room. |

QO. Let's talk about a product.
that's in use today, gasoline. Does gasoline
today contain benzene or not?)

AL As I was preparing for this)
deposition -- [I know years ago they used to!
have the benzene as an anti knock to)

gasoline. And also in the winter months, itl

 

seemed that they would have -- more benzene |
would be added. But [I think through the.
years they try to avoid actually adding i
But, FI don't know whether or not the gasoline
refining process is adequate enough to remove)
all trace amounts of benzene from the crude. |
Qe So back in the sixties and)
seventies, do you know whether or not |
gasoline contained benzene as an additive?)
A. In the sixties and seventies =~)
MS. KEBHNER: Object to form.
THE WITNESS: -- yes, it)
contained significantly more than it)

does now. |

 

 

24
25)

 

BY MR. RILEY:

Q.) And you mentioned coal. Back)

Page 100

402, relevance
403, cumulative

Plaintiffs MiL on post
exposure uses of

benzene

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC_ Document 311-5 Filed 09/02/20 Page 103 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 785 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 101

Ol JOHN P. MASAITIS

 

02 in the sixtice, if 1 was up in Sugar Notch, 402, relevance
ee 403, cumulative

O

03 Pennsylvania, walked down into the cellar in)

 

 

 

04 January, opened up the furnace to throw coal
05 on the fire, would that burning coal be|

06. giving off benzene Or not?)

07) A.) ‘It's very possible it was, yes.
08 | fo) Gand fact, d 't the coke!
a g } . op face, dose _ e 402/403, relevance

O09. process where these byproducts are)

 

10 manufactured, doesn't that involve burning] UL)
4. off the coal and then the byproducts go a
12. and toluene, xylene and benzene are}

13 byproducts of that process?)

14) AL ‘Yes. There are small amounts |
a6 of the benzene liberated during che coking)
16 process. |

17) (Q.) Now, speaking of benzene, | | ove relevance

18 because you made meneion that benzene is al

19 widely used saveable chemical even today, | in) O
20 the year 2011, was that true back in the)

 

ail bixties and seventics end the eighties, and)

 

(22 the nineties? |

 

 

23) AL) (Yes.

i

 

24 Q. And if we're going to compare,

25 say, benzene to raffinate, which would be the

 

 

 

Transcript of Masaitis, John

197-RJC-DSC Document 311-5 _ Filed 09/02/20 Page_104 of 132
97-RJC-DSC Document 408 Filed 09/15/20 Page 786 of 1330
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09

Li
12
13
14
15
16
7
18
19
20
21
22
23
24
25

 

10)

Page 102
JOHN P. MASAITIS
more valuable chemical back in the sixties
and seventies, from a commercial standpoint?

A. Well benzene, you know, would
be much more valuable.

Q. Well, would it make sense then)
for any kind of chemical company to try to)
get as much benzene out of the raffinate as |
possible purely for business reasons?

A.) Well, the raffinate was the end)
of the process. And the extraction of the)

more saleable compounds of benzene, toluene

 

xylene and -- yes, that's the -- you develop |

the process to extract the benzene, toluene)

 

and xylene as much as you could from the,
light oil. And whatever you couldn't get out}
was contained in the raffinate. That's why!
that's -- really it's a byproduct of the -
of that process. |

Q. Now, the documents that I've
seen indicate that raffinate was shipped to
my client by tank car in excess of 10,000
gallons at a time. Is that correct or not

from what you reviewed?

A. From my knowledge, yes. The --

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 105 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 787 of 1330

 
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

 

 

Page 103
Ol JOHN P. MASAITIS
02 well, actually, the only way we shipped from
03 Clariton and our other facilities, byproduct
04 plants, was in -- by barge, river barge,
05 railroad car, or tank truck, you know,
06 comparable to the tank trucks that you see at
07 filling stations delivering gasoline.
08 They're the only ways that we ship materials.
(09) (| dust as a curiosity, this|
(10 product, iiGiid Wrench, have you ever 2 it)
Ga yourself?)
a2 A.) Oh, I used it quite a bit.
13) ie.) ‘For how Tong did you use it?!
14) AL) Well, I started working on)
415 automobiles when I purchased mY first 1936)
(16 Ford, And I've been still working on)
a7 autanobiles, 1 dee the Liquid Wrench, wo40, 7)
‘18 all of those materials, And I buy them by)
(19 the gallon. |
—— —— 402/403, relevance
(20) Qe) Do you still use it today? |
a a.) Yes. ) y
22 Q. I pass the witness. Thank you,
23 sir.
24 A. You're welcome.
25 MR. SYKES: Does anybody else

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 106 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 788 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 104
JOHN P. MASAITIS

have any questions for Mr. Masaitis

before I ask questions on behalf of

U.S. Steel?

(No response.)
BY MR. SYRES:

Q. Mr. Masaitis, let me ask a few
preliminary questions to get us on the same
page. Going back to Mr. Krem specifically,
you read his deposition; correct?

A. Yes.

on And the relevance of his
testimony to U.S. Steel as to his use of
Liquid Wrench?

A. Yes.

Q. And kind of getting to the
point, you know from your review of sale
records that U.S. Steel sold raffinate to
Radiator Specialty Company from 1960 to early
1978?

MR. DUPONT: Objection to form.
THE WITNESS: That is correct.
BY MR. SYKES:
QO. Have you reviewed sales records

that substantiate that period of sale from

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 107 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 789 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 105

Ol JOHN P. MASAITIS

02 1960 to 1978?

03 A. Yes, I have.

04 Q. And, in fact, we provided those
05 to you in the materials that Mr. DuPont

06 marked as Exhibit 1 that our law firm

07 delivered to you to prepare for this

08 deposition. Correct?

09 A. Yes.

10 Q. Okay. Mr. DuPont asked you a)
11 number of questions about U.S. Steel's)

(12 knowledge of hazards of benzene and documents |
413 that were produced as part of our document
14 production this morning. Do you recall that}
(15 generally?) |

16) a) ‘Yes, IT do. |
\

17) (O.) I want to ask you about a\

y }

7

18 decument that he chose not to ask you about. |

19 MR. SYKES: And, Andrew, do you

20 have the exhibit stickers?

21 MR. DUPONT: Yes, I do.

22 -— >

23 (Whereupon the document was
24 marked, for identification purposes,
25 as Masaitis Exhibit Number 11.)

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 108 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 790 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 106
O1 JOHN P. MASAITIS
02 -~ =F
03 BY MR. SYKES:
04) Qe We'll mark this document as |
05 Masaitis Number 11. It bears Bates Number)
06 USS 16. If you would take a moment, Mr.
07 Masaitis. Do you recognize this document?)
08) A. Yes, I do.)
09) Qo.) For the record, this is)
10 entitled, "Safety Data Sheet for Raffinate"|
11 on the cover page. Did I read that) |
12 correctly? |
13) AL Yes, |

14) QO.) And do you see a date on the |

15 top righthand corner? |

16) A.) Yes, [| do.

7) Oo.) Would you identify that for the |
18 record, please?

19) A.) It looks like 5/15/67.)

20) Q. | Correct. Now, this 2 six or)
21 seven Doge document, is it not?)

22) A. Yes. |

23) QO.) In ae Sixties, did you all)

24 prepare documents like this with the word’

25 processing programs we enjoy today?

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC_ Document 311-5 Filed 09/02/20 Page 109 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 791 of 1330
Masaitis, John
Rhyne Trial Master

 

01
(02 |
03)
‘0 4
(05)
‘ :
07
08
09
A
11
q 2
13
14
15
(16
17
18
1 9
20
. 1
2
2 3
(24
@8)

 

Page 107
JOHN P. MASAITIS
A. (No. |
(Q.) How would: this have been)
prepared?) : | |
A. Well, being familiar with this)

i}

document, it's apparent that, you know, there!
was a significant amount of research went |
into it. Tt was laid out ina logical)
manner. It discusses the various ereects of |

the Product, the propertice and)

 

\

characteristics, the health effects, warning
properties, fire explosive, engineering .
contrels. Lt talks about the static) |
electricity, employee safety, eye ea

respiratory protection, body, skin and hand)

 

protection) fire fighting, handling and

 

storage, tank and equipment cleaning,

repairs, medical management, emergency care.)

 

So it covers pretty much all the areas that I
think someone would be interestad in. And’
it's also a document that at that. time would)
have had £6 be hand typed.

9.) ‘Would this represent many man
hours of work? |

y

A. a == signi ticant amount of man |

}
i

 

‘Transcript of Masaitis, John

CESSES BEASE OSSUMENt 408 ried OSLO” Pages 782 ot 1340

 
Masaitis, John
Rhyne Trial Master

 

Page 108
O1 JOHN P. MASATTIS
O02 hours.)
03) Q. | T'1l ask you not about all)
04 parts of this document, but a couple
O05 sections. If you would turn to the page)

06 Bates numbered USS 18, please. |
07 A. (Complying with request.)

08 | Q. | It's page two of the document)
09 under the Beading "Health". About halfway)

10 through that paragraph, would you read ne

ll. portion beginning with, “Acute exposure” into)
12 the record for us"? )

13) AL "Acute exposure Lo its vapors
14 will cause headache, confusion and tingling)
15 sensations; severe cases, lost consciousness. |
16 Death may occur from paralysis of the!

1? breathing center. It will also cause)

18 irritation of eyes, skin and mucous |

19 membranes. Chronic exposure to low]

20 concentrations of the vapors can cause severe)

21 damage to the blood-forming structures."

22) Q.) Okay. If you would turn to the |
23 next page, under the heading, "Employee!

Z4 Safety."| |

25) AL) Yes. |

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC_ Document 311-5 Filed 09/02/20 Page 111 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 793 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 109
O1 JOHN P. MASAITIS
(02) (Q.) ‘And throughout this section)
03 there are Gilliances ; provided by Uss nD)
04 as to eye protection, respiratory protection, |
05 body, skin and hand protection; correct?)
(06) fa. Yes. |
7) Qe) If or turn to the page Bates)
08 numbered USS 21 under the heading medical |
09 management. Would you read the first
10 sentence into the record, please?)
a) AL) "The toxicity of raffinate is)
12 principally due to its benzene content. "
13) QO.) ‘And was that ‘consistent with)
44 your Cae
15) AL) ‘Yes. |
16 (.) And on the next Pade: that |s)
47 Bates numbered Uses 22, would you read the}
(18 first sentence at che top of the Page into)
19 the record, please?
(20) a.) "Repeated exposures to Low|
21 vapor concentrations over a oo of time |

22. can result ina chronic peleou id:

would you Tead the newt two

(23) fo.
24 sentences, please?)

\

(25) ‘A. “Such reaction depends on the)

 

 

 

Transcript of Masaitis, John

SESS TERE TSF RUSE Bacument be RNP SSA SHE. Pate rer Fis
Masaitis, John
Rhyne Trial Master

 

 

 

Page 110
Ol JOHN P. MASATTIS
02 individual's susceptibility, the |
03 concentration of the fumes during exposure
04 and the duration of those exposures.
05 Headache, drowsiness, excessive fatigue and
06 dizziness are the early symptoms. In severe)
O07 cases the bone marrow is affected so as to)
08 produce blood cell deficiencies that can)
09 result in death."|
10) QO.) “ Be we didn't see the)
11 word cancer in this document, did we?)
12 A.| No. |
13) Qe But we did see that this)
14 raeeinate Ga sheet referenced the |
15 possibility of death; correct? |
16) A. | Yes. |
17) 6.) And was, to your understanding, |
18 Radiator gsclaiy U.S. Steel's principal)
19 customer of raffinate?|
20) AL) Yes. |
21) Q.) And do you have an) 611, non-responsive
22 understanding of whether or not it was U.S...
23 Steel's practice, in this time period of the |
24 sixties into the seventies, to send safety.
29 data sheets with 1lts chemicals to its)

 

 

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 113 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 795 of 1330
Masaitis, John
Rhyne Trial Master

 

 

 

 

 

12
13
14
15

 

OL JOHN P. MASAITIS

02 ‘purchasers? |

(03) (A) ‘There were certain materials
04 that we produced Material Garety Data Sheets)
05 for. Of course; here is proof that raffinate|
06 was one. )

07) (Q.) Was it the company's practice,
08 to deliver fHése safety data sheets to its)
09 customers? |

10) AL) Well, typically the major)

11 function of the Material Safety Data Sheet is)

to communicate fo people outside the}
corporation, to, you know, your customer. So}

I would say that this publication was put

 

together to be sent to our customers. |

 

16
17
18
19
20
21

(Whereupon the document was
marked, for identification purposes,
as Masaitis Exhibit Number 12.)

BY MR. SYKES:

 

22)
(23
24)

 

25

a moment and glance at this” cover letter. |

Q.) I've marked this as exhibit

}

Masaitis 12. This 1s Bates Number USS is.

Mr. Masaitis, ie yeu would take

 

 

 

 

 

Page 111

611, non-responsive

O

602, foundation
speculation

O

403, relevance,

confusion, not
raffinate

 

Transcript of Masaitis, John

caa$3: 5o5 GOB LO" PRED Document 16g

cok
a
@.
O
om
OD
ey
.
ci)
|
NS
oO

 
Masaitis, John
Rhyne Trial Master

 

Ol

JOHN P. MASAITIS

 

02
03
04
05
06
07
08)
09
10
11
12
13
14
15
16
17
18
19
20
21
22)
23
24
25)

 

 

It's on USS Chemicals letterhead. [It's a)
division of United States Steel Corporation,
in the top lefthand corner. [tis signed by

William G. Souder, Manager of Light O11)

Products.)
A. Yes.
Q.) And without reading this’

letter, the second paragraph -- the first)
paragraph has a reference to the)

Manufacturing Chemists Association and the |

 

use of chemical safety data sheets and the |

like. And then the second paragraph says, |

 

"Enclosed is a copy of a safety data sheet.
for each of these products for your own use |
and one copy for the receiving Locations to}
which we ship. We would appreciate your)
sending a copy to the appropriate oe
at each such location. 1£ you need)
additional copies, we shall be hapoy to)

provide them to you.")

Is this the type of letter that)

you're familiar with that U.S. Steel would|
have sent along with the safety data sheets? |

A.) Yes.

 

 

Page 112

403, relevance, and

confusion of the issue
not raffinate
611, leading

O

Ws

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 115 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 797 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 113
Ol JOHN P. MASAITIS
(02) (Q.) And is this Mr. Souder, Manager’ 611, leading
03. of Light O11 Products, was that the division)
04 that made products like benzene and raffinate) 4

05 for U.S. -- for the USS chemicals Division of

(06 United States Steel Corporation? |

(07) A.) Yes.

08 - MR. SYKES: Could we go off the
09 record for a minute?

10 VIDEO TECHNICIAN: We're going
11 off the record at 11:44 a.m.

12 - =

13 (Discussion held off the

14 record.)

15 - >= =

16 VIDEO TECHNICIAN: We're back on
17 record at 11:44 a.m., counsel may

18 proceed.

193 MR. SYKES: I'll tender the

20 witness. ‘Thank you, Mr. Masaitis.

21 THE WITNESS: You're quite

22 welcome.

23 BY MR. DUPONT:
24 Q. Sir, do you have specific data

25 on how much benzene U.S. Steel sold versus

 

 

 

Transcript of Masaitis, John

197-RJC-DSC Document 311-5 _ Filed 09/02/20 Page_116 of 132
97-RJC-DSC Document 408 Filed 0 S713/20
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
OS
06
O7
08
09
10
11
12
13
14
15

17
18
19
20
21
22
23
24
25

 

16

Page 114
JOHN P. MASATTIS

how much raffinate it sold?

A. Totally?

QO Yes.

A. No.

Q And do you have the specific

data as to the cost of benzene versus the
cost of raffinate during the 1960s and 1970s?

A. No, but I'm aware that the
benzene, toluene, xylene plant was
constructed to extract benzene, toluene,
xylene from light oil and that the end
product, the byproduct, what was left after
this extraction was raffinate.

Q. But you don't know how much
benzene costs versus how much raffinate costs
in the 1960s and 1970s; is that correct?

‘A. Well, I'm sure there was a
significant difference because we didn't
build a plant to make raffinate.

Q. Well, do you know the cost of
benzene and the cost of raffinate in the
1960s and the 1970s?

A. No.

Q. Sir, you're not suggesting that

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 117 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 799 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
O9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 115
JOHN P. MASAITIS

the way coal was burned to heat a house is at
the same temperature and the same method the
way coal was burned to make coke for a steel
operation, is it?

A. Would you repeat that, please?

Q. Sure. You're not suggesting
that the temperature at which coal was burned
and the method used to burn coal was the same
for heating a house as it is for producing
coke and chemicals in a steel plant, is it?

A. No. I -- they're two different
operations, but it's still a matter of
combustion. And, as we said, for making
coke, it's the -- let me see. It's the
destructive distillation of the coal, but
it's an extraction.

Q. Sir, you mention that you use
Liquid Wrench and WD40 today?

A. Uh-huh.

QO. There's no more benzene as an
ingredient to Liquid Wrench, is there, today?

A. No, I don't think there is.

Q. Okay. Did WD40 ever have

vaffinate in it or benzene as an ingredient?

 

Transcript of Masaitis, John

-RJIC-DSC Document 311-5 Filed 09/02/20 Page 118 of 132
JC-DSC Document 408 Filed 09/15/20 Page 800 of 1330

 
Masaitis, John
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 116
JOHN P. MASAITIS
A. I don't think so. I don't
know.
Q. Are you aware of any other

penetrating oils that use benzene as an
ingredient, other than Liquid Wrench?
MR. RILEY: Objection to form.
THE WITNESS: What was the
question?
BY MR. DUPONT:

Qo. sure. Are you aware of any
penetrating oils, other than Liquid Wrench,
that use benzene as an ingredient?

MR. RILEY: Objection to form.
THE WITNESS: No, but it

wouldn't surprise me that others did

use benzene at the time that benzene

was being used in Liquid Wrench.
BY MR. DUPONT:
Q. But you don't know that they

did though?

A. No.

oO Correct?

A. No.

9 Sir, do you have a letter that

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 119 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 801 of 1330

Obj:
402
403
Form
Masaitis, John
Rhyne Trial Master -

 

 

Page 117
O1 JOHN P. MASALTIS
02 shows that this Material Safety Data Sheet
03 for raffinate, which incidentally, when I
04 took your deposition before, in
05 November:.2010, I. did: ask you about,.:whether
06 this Material Safety Data Sheet for raffinate
O07 was specifically provided to Radiator
08 Specialty Company for the date that it was
09 provided?
10 AY No, I: don't have any letter
11 that conveyed this Material Safety Data
12 Sheet. But as I was sitting here looking at
13 these two exhibits, it's amazing that, you | 611, non-responsive

602, speculation
14 know, when you ~- when you compete Ghus type |

15 to this type, it's like it was done on the|

 

 

16 same typewriter. ) 4)

en eee eee

  

 

17 Q. are you going to tell us
18 really that that document, the Material

19 Safety Data Sheet and letter, was done. on the
20 same typewriter?

21 A. No, -I'm not going to say that.

 

22 (But I just say looking at it, I mean, it's| \ 611, non-responsive

(23 Just astounding the comparison between the) 602, speculation

 

4

24 two documents and the type. Somebody could) .)
25. make that determination.

 

 

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 120 of 132
v-00197-RJC-DSC Document 408 Filed 09/15/20 Page 802 of 1330

Obj

To prior
depositi
ons
(Subjec
t of
MIL)

S
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7

Page 118
JOHN P. MASAITIS
Q. And U.S. Steel doesn't have: any.
document that shows that it specifically
provided to Radiator Specialty Company a
safety data sheet for raffinate; correct?
A. I have never seen any letter

conveying this Material Safety Data Sheet.

 

08
O09
10
il
12
13
L4
15
16
aly

 

 

Although, as I said, in here, in this letter| 611, non-responsive
they -- we talk about sending out the) 602, foundation
Manufacturers Chemists Association chemical
safety data sheet for benzene, toluene and | (D

xylene because they had already existed. |

They were -- MCA had produced them. But |

 

there was none for raffinate. So I think)
that's why this was produced, Eo go along)

with this letter as a representative of the|

 

 

 

product raffinate that it was selling. |

 

 

 

18
19
20
21
22
23
24
25

 

MR. DUPONT: Objection, move to
strike.

BY MR. DUPONT:

Q. True or false?
A. Do I have that letter, no.
QO. Okay. U.S. Steel has no Letter

to show that it actually sent this safety

data sheet for raffinate to Radiator

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 121 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 803 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O05
06

08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

(07)

Page 119
JOHN: Pv MASATTIS
Specialty Company; correct?
A. No, we have no letter saying to
Radiator Specialty Company, here.is. a

Material Safety Data Sheet for raffinate.

fo.) Okay. Sir --|
fA.) ‘That I have seen. |
Q. Sir, do you have any

information, or are you able to specifically
say how much benzene exposure Mr. Krem had
from gasoline versus Liquid Wrench?

A. No, I can't quantify it. But
just looking at how he described using the
gasoline in this Coca Cola parts cleaner, I'm
very familiar with those type of Coca Cola
coolers because I've seen several of them
used the same way. A bifold type lid that
comes together, about the size of a small
refrigerator. And typically they would pour

material into it and do their degreasing.

.Whereas with Liquid Wrench, Mr. Krem

described how he applied the Liquid Wrench
through a little hand held pump can onto a
bolt that was frozen. So I would say that

the exposures, you know, which -- could have

 

MASAITIS, JOHN
P - (KREN) 12/21/11

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 122 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 804 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Ol
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
L7
18
19
20
21
22
23
24
25

 

Page 120
JOHN P. MASAITIS
been substantially different.

Q. Are you going to say that Mr.
Krem's exposure to benzene from gasoline was
sufficient alone -~ that exposure alone was
sufficient to cause his myelodysplastic
syndrome and acute myelogenous leukemia?

MS. KEEHNER: Objection to form.

THE WITNESS: No, you know, I'm
not a toxicologist or an
epidemiologist, but just looking at
the operations, I think that his
exposure to the materials released
from the gasoline probably would have
been more so than released from the

Liquid Wrench.

BY MR. DUPONT:

Q. And, sir, the fact that benzene
is still produced today, that doesn't negate
the fact that benzene causes cancer, does it?

A. No. I'm not arguing that
benzene doesn't cause cancer, no.

Q. So just because benzene might
be manufactured for certain specialized

operations today doesn't mean that it's a

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 123 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 805 of 1330

 
Masaitis, John
Rhyne Trial Master

 

O1
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 121
JOHN P. MASAITIS
safe chemical, does it?

A. Well, I don't think there's
anything specialized about utilizing benzene
to produce numerous plastics and all the
rubber tires that are used in the world
through various applications in automobiles,
trucks, tractors, airplanes. I don't know if
that's sophisticated or inter --

QO. Benzene is not used for
cleaning parts in garages today, is it?

A. No. It's not recommended to be
used for that purpose.

Q. That's because we know today
it's -- strike that. I didn't mean to cut
you off. Are you done?

A. No, that's all right. No, it's
because of its toxicity and, of course, now
there are much less expensive materials that
would do the job.

Q. All right. That's all the

questions I have.

BY MR. RILEY:

Q. Since we've already talked

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 124 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 806 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 122
OL JOHN P. MASAITIS
02 about --
03 (Discussion held off the
04 record.)

O5 BY MR. RILEY:

06 Q. Is it a fair statement to say
O7 that when you have a customer for raffinate
08 that's getting a tank car delivery in excess
09 of 10,000 gallons, that this Exhibit 11

10 safety data sheet for raffinate, at least the
11 intent was to help the customer monitor the
12 workplace manufacturing exposure when they're
13 getting that level of raffinate in? Is that

14 correct or not?

15 MR. DUPONT: Objection to form.
16 MR. RILEY: Hold up. What's

17 your objection, Andrew?

18 MR. DUPONT: I'm objecting to
19 the speculative nature. I'm objecting
20 to the phraseology of the question.

21 I'm objecting to the form.

22 MR. RILEY: Let me repeat it.

23 BY MR. RILEY:
24) QO.) I'm trying to determine, this)

25 safety data sheet for raffinate, was the}

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 125 of 132
‘Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 807 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 123

Ol JOHN P. MASAITIS

 

611, leading, Radiat

02 (intent behind this the Knowledge that the) .
has a shared interest

03 customer was (Setting tank car Siipments: and) in disproving the

04 that this was going to be put into a) a raffinate health hazar
05 manufacturing facility to help with the |

06 industrial hygiene measurements of the | O

07 workers in the Rect ity Or not?)

08) ‘AL It was meant to provide |

‘09 information oe an industrial hygiene nature, |
10 a medical nature to assist our customers to)
aa protect their workers! health.

;

2) 0.) And it was made contemplating)
13 that ‘the stress were going to be getting
14 tank: car deliveries of the raffinate; |

is correct?)

\

f

16) A.) ‘Yes. )

oe _ : .
(12) O.| That's all I have, thank you. )
(18) A.) (Thats the only way we sold it,

 

 

(19 in large quantities.

 

21 BY MR. SYKES:

22 Q. One follow-up question, Mr.
23 Masaitis. When Mr. DuPont was asking you
24 about the cost of benzene per unit, whether

25 it be gallon or however it was sold, versus

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 126 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 808 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 124
Ol JOHN P. MASAITIS
02 the cost per gallon of raffinate, would you
03 defer to the sales records that we have --
04 that United States Steel Corporation has to
05 assess the market price between those two
06 chemicals?
07 A. Oh, definitely.
08 Q. Thank you.
Q9 VIDEO TECHNICIAN: Anybody else?
10 MR. DUPONT: No further
11 questions.
12 VIDEO TECHNICIAN: This ©
13 concludes the videotape deposition of
14 John Masaitis. We're going off the
15 record at 11:55 a.m.
16 -
17 (Witness excused.)
18 --
19 (Deposition concluded at 11:57
20 a.m.)
21
22
23
24
25

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 127 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 809 of 1330
Masaitis, John
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36

 

JOHN P. MASAITIS

CERTIFICATE

I, Brigitte A. Strain, a Notary Public,
do hereby certify that the foregoing
deposition of JOHN P. MASAITIS, was taken
before me, pursuant to notice, at the time
and place indicated; that said deponent was
by me duly sworn to tell the truth, the whole
truth, and nothing but the truth; that the
testimony of said deponent was correctly
recorded in machine shorthand by me and
thereafter transcribed under my supervision
with computer-aided transcription; that the
deposition is a true record of the testimony
given by the witness; and that I am neither
of counsel nor kin to any party in said
action, nor interested in the outcome
thereof.

WITNESS my hand and official seal this

Jth day of January, 2012.

 

Brigitte A. Strain

Notary Public

Page 125

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 128 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 810 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 126
O01 JOHN P. MASAITIS
02 INSTRUCTIONS TO WITNESS
03 Please read your deposition over

04 carefully and make any necessary corrections.
05 You should state the reason in the

06 appropriate space on the errata sheet for any
07 corrections that are made.

08 After doing so, please sign the errata
092 sheet and date it.

10 You are signing same subject to the
11 changes you have noted on the errata sheet,
12 which will be attached to your deposition.

13 It is imperative that you return the
14 original errata sheet to the deposing

15 attorney within thirty (30) days of receipt
16 of the deposition transcript by you. If you
17 fail to do so, the deposition transcript may
18 be deemed to be accurate and may be used in
19 court.

20

21

22

23

24

25

26

27

28

29

30

31

32

33

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 129 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 811 of 1330
Masaitis, John
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Page 127

 

 

 

 

 

 

JOHN P. MASAITIS
ERRATA
PAGE LINE CHANGE
Reason for
Change:
Reason for
Change:
Reason for
Change:
Reason for Change
Reason for Change
Reason for Change
Reason for Change:

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 130 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 812 of 1330

 
Masaitis, John
Rhyne Trial Master

 

Page 128
01 JOHN P, MASAITIS
02
03 ACKNOWLEDGMENT OF DEPONENT
04 I, , do

 

O05 hereby certify that I have read the foregoing
06 pages to _ and that the same is a
07 correct transcription of the answers given by
08 me to the questions therein propounded,
09 except for the corrections or changes in form
10 or substance, if any, noted in the attached

11 Errata Sheet.

 

12

13

14 DATE SIGNATURE

15

16 Subscribed and sworn to before

17 me this

18 day of , 2012.
19

20 My commission expires:

21

 

22
23

 

24 Notary Public

25

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 131 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 813 of 1330
Masaitis, John
Rhyne Trial Master

 

Page 129

 

 

 

Transcript of Masaitis, John

Case 3:18-cv-00197-RJC-DSC Document 311-5 Filed 09/02/20 Page 132 of 132
Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 814 of 1330
Exhibit 6

Cabs? BE CYABLRRIDBEC DBEGHBRELEBT- i Ed eh PRP AHO Fagg ast 973 30
 

 

Transcript Report

 

Mehlman, Myron

Transcript of Mehiman, Myron

 

Ca$PSe1B 48-698 FIT BOSC DAQGHORP HAL Fil dull eG A342 Rage 14 W930

 
Full Transcript Report

Designation Legend

 

US Steel Deposition Designation MehIman
MEHLMAN, MYRON A 12-11-03 - Combined Designations 9-1-20

 

 

 

(ranscript of MehIman, Myron

CASAS! BIWAGLR RI DBEC DBAGHBRE UBB © SUPP Op AAI 77% P3309
MehIman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Page 1
IN THE CIRCUIT COURT
THIRD JUDICIAL CIRCUIT

MADISON COUNTY, ILLINOIS

RONALD E. AWALT, and *

RY AWALT *

* No. 02-L-956
* (BENZENE) *

ALLIED SIGNAL CORPORATION,* ET AL *

kk Kk Kk kK kK KR KR KR KR RR KR KK KK KK KK KK KK OK KK

ORAL AND VIDEOTAPED DEPOSITION OF
MYRON A. MEHLMAN, Ph.D.
December 11, 20083

Kk kK eK RK KK RK RK KK KK KK RK KK KK KK KK KK kK kK OK

Oral and Videotaped Deposition of MYRON A. MEHLMAN,
Ph.D., produced as a witness at the instance of the
Plaintiffs, and duly sworn, was taken in the
above-styled and numbered cause on the llth day of
December 2003, from 10:36 to 12:47 p.m., before Tonya
Jackson, CSR, RPR, in and for the State of Texas,
reported by machine shorthand, at. Moody Gardens, 7 Hope
Boulevard, Galveston, Texas, pursuant to the Illinois
Rules of Civil Procedure and the provisions stated on

the record or attached hereto.

 

Transcript of Mehlman, Myron

CabP 318 48-GO ESF IRTP SDE C DRAGHSRHEST Fide eS AH P%2 0p Rader B191330

 
Mehlman, Myron
Rhyne Trial Master

 

Page 2
O1 INDEX
02
03 Page
04 Appearances 3
05 Stipulations 4
06 MYRON A. MBEHLMAN, Ph.D.
Q7 Examination by Mr. Hobson 4
08 amination by Mr. Lynn
09 Examination by Mr. Miller 46
10 examination by Mr. Hobson 76
11 Reexamination by Mr. Lynn 80
12 examination by Mr. Miller 86
13
14 Changes and Signature Page ...... 91
15 Reporter's Certificate ....... . 93
16
17 EXHIBITS
18 NUMBER DESCRIPTION PAGE IDENTIFIED
19 1 Deposition Notice 53
20 3 Attachment II 6
21 5 Memo regarding benzene levels 10/18/77 30
22 7 Memo from Lester Levin 8/18/77 87
23
24
25
26
27
28

 

 

 

Transcript of MehlIman, Myron

CaGESE BLUSE RR TBECS DBAGHBRE UAB Ei sdtOP PH Op AASB PG Pts30
Mehiman, Myron
Rhyne Trial Master

 

Page 3
O01 Appearances:
02
03 R THE PLAINTIFES:
04
05 . Herschel L. Hobson
06 SBOT No. 09744600
07 w Offices of Herschel L. Hobson
08 2190 Harrison Street

09 aumont, Texas 77701

10

11 FOR RADIATOR SPECIALTY COMPANY:

12 Mr. Lawrence A. Lynn SBOT No. 12738250
13 Coats Rose

14 O First City Tower

15 1001 Fannin

16 uston, Texas 77002

17
18 FOR UNITED STATES STEEL and AMOCO:

19 Mr. Adam E. Miller

20 sch & Eppenberger

21 190 Carondelet Plaza, Suite 600 St. Louis, Missouri 63105
22

23 VIDEOTAPED BY:

24 Ms. Warriene Flatt Legal Images
25

26

27

28

293

30

31

32

 

 

 

Transcript of Mehlman, Myron

CaSPS18-19-BOP8FRICLBRE DRUHAHHESt Rildd ESAYPY2h shared M4830
Mehlman, Myron
Rhyne Trial Master

 

 

 

 

Page 4
O1 PROCEEDING S:
02 (EXHIBITS 1 THROUGH 4 MARKED)
03 THE VIDEOGRAPHER: We're on the record at
04 10:36 a.m.
O05 (WITNESS SWORN)
06 THE REPORTER: State your agreement for
07 the record.
08 MR. HOBSON: Take it pursuant -- this
09 will be the Illinois Rules of Civil Procedure.
10 MYRON A. MEHLMAN, Ph.D.,
11 having been first duly sworn, testified as follows:
12 EXAMINATION
13 BY MR. HOBSON:
14 QO. Would you introduce yourself, please, sir.
15 A. My name is Myron A. Mehiman, M-E-H-L-M-A=N.
16 QO. And it's Dr. Mehlman, I believe.
17 A, Yes.
18 QO. And you have a --- what degree for the
19 doctorate?
20 A. T have a Ph.D. degree from Massachusetts
21 Institute of Technology.
22 O. Dr. Mehlman, you and your wife have two
23 homes -- one in Princeton, New Jersey, and one here in
24 Galveston, Texas == correct?
25 A. Yes.
US Steel MEHLMAN

Deposition

MYRON A. 12-11-03 -

Designation Mehiman Combined

Designations 9-1-20

iranscript of Mehiman, Myron

CaSAS# PELE PYARREDBEC DISeEHIAR I AUEL + EURSEPREI ZH OPA RIB 71% P4330

 
MehliIman, Myron
Rhyne Trial Master

 

 

 

 

Page 5
O1 QO. And we're here in Galveston to take. your
02 deposition today.
03 A. Yes.
04 Q. It's my knowledge that you used to work for
O05 Mobil; is that right?
06 A. Yes.
O07 Q. Would you give us the years of your. employment
08 with Mobil, please.
09 A. From 1977. through 1969,.°T was director. of
10 toxicology and environmental health. .Then =I became
11 director: of toxicology. and environmental health,
12 sciences laboratory manager, both
13 toxicology/laboratory.
14 Q. When you were working with Mobil, did you have
15 occasion to deal with. the topic of benzene?
16 A. Yes. I was pretty much responsible for
17 measuring benzene exposure with Mobil employees and its
18 affiliates as well as identify the content. of benzene
19 in various Mobil. products. =
20 QO. All right.
21 A. =-- and products that were used by Mobil.
22 Q. And during your stint with Mobil, did you have
23 occasion, then, to-receive and send correspondence
24 within the: corporation? |
25 A, Yes.
Depo fans MYKO N N 44 1-03 -

Designation Mehlman Combined
Designations 9-1-20

Transcript of MehIman, Myron

CaseS218-49-00 297 RIGIBHS CD RAAMHMAU GE 1 Bil drilled AGP22h agags2S ef 9830
Mehlman, Myron
Rhyne Trial Master

 

 

 

Objection: 802, 602, 701, and 402 - Entire Page
Page 6
O1 QO. Doctor, I've: got some documents: that we've
02 marked as attachments to your deposition. They are
03 Exhibits 2, 3, and 4. Could TI ask you to take those
O04 sequentially, tell us what each one of them is? Let's
05 Start with Exhibit No. 2, please.
06 A. Exhibit. 2 is a memo to Paul Carl, with copies
O07 to number of individuals in the laboratory and in
08 Beaumont refinery and myself.as well as to William
09 Selfridge, who was in charge of employée relationship
10 for Mobil. Oil Corporation. This exhibit describes =
11 this 1s a memo from Hergrueter, and it refers to a memo
12 from T.W. Gregg to me of October 6th -- this is 1977 -
13 where we requested that Liquid Wrench be analyzed for
14 the content of benzene as well as all other Mobil
15 products.
16 Q. All right, sir. And in this Exhibit 2 does it
17 indicate that you would have received a copy of this at
18 the time?
19 A. I did receive a copy of this at that time.
20 Q. All right, sir. Can you tell us -- identify
21 Exhibit 3, please.
22 A. Exhibit 3.is analysis of Liquid Wrench,
23 showing that it contains 30:percent of benzene.
24 QO. All right, sir. And Exhibit 4?
25 A. This is a memo concerning Liquid Wrench
US Steel MEHLMAN,

Deposition

MYRON A. 12-11-03 -

Designation MehIman Combined

Designations 9-1-20

‘ranscript of Mehlman, Myron

CaGAS? BIA BAGPRTEDBEC DBEGHBRE LEB © il Ed SEP REPAH Op pws PG Pts30

 
Mehliman, Myron
Rhyne Trial Master

 

 

 

Continuing objection: Entire page
Page 7

Ol benzene content, showing the concentration of benzene

02 in Liquid Wrench: by J.L. Wescoat.

03 Q. And the date on that. memo, pléase?

04 A. October. 12, 1977.

05 QO. And. the date on Exhibit 3.-was what, sir?

06 A. 10/5/77.

07 Q. When you left Mobil's employ, did you take

08 some documents that had been in your files at. Mobil

09 with you or Copies of them?

10 | A. Yes.

11 Q. Can you tell me whether or not these. documents

12 that are marked as Exhibits 2, 3, and 4; were those

13 documents =

14 A. Yes.

15 Q. —- part of them?

16 So, let me ask you if Exhibits 2, 3, and 4

17 have been continuously in your possession since you

18 worked: for Mobil?

19 A. Since 1977.

20 Q. And is there any reason for you to think that

21 these are not true and correct copies of the originals?

22 MR. MILLER: Object to the form.

23 A. They're absolutely true and correct copies of

24 original documents.

25 Q. (BY MR. HOBSON) Is there any reason for you,
Depodition MYNON WY tD11-03 -

Designation Mehiman Combined

Designations 9-1-20

Transcript of Mehlman, Myron

CaSO BIG IAGERTEDBEC DeCEHTaRRUBEL-€ il ENesPEH7 20-0 PRAIEIa Bf 2430

 
Mehlman, Myron
Rhyne Trial Master

 

 

»\
Continuing objection - through line 5 C
ge8
OL Dr. Mehlman, to question the authenticity of these
02 documents?
03 A. No. They were authentic because I was at the
04 meeting where the subject matter was discussed, a
05 number of meetings.
06 MR. HOBSON: I pass the witness.
O7 MR. MILLER: Why don't you go.
08 EXAMINATION
Objection: 602 - entire page

O93 BY MR. LYNN:
10 QO. Dr. Mehlman, my name is Lawrence Lynn. I'm
11 here representing Radiator Specialty Company. I have
12 some questions for you.
13 Can you tell us what the purpose was for
14 Mobil's testing of Liquid Wrench?
15 A. When Occupational Safety & Health
16 Administration initiate emergency temporary standard of
17 1 part per million T.W.A., now known as T.L.V., it was
18 my responsibility to identify exposure levels of Mobil
19 employees in all the facilities as well as to identify
20 the concentration of benzene in all Mobil products as
21 well as any of the products that Mobil used. We have
22 done so on hundreds and hundreds of products, including
23 Liquid Wrench.
24 QO. In the course of making the determination as
25 to what benzene content, if any, may. have been in these

 

 

MEHLMAN

MYRON A, 12-11-03 -

Combined

Designations 9-1-20
‘ranscript of MehIman, Myron

CASS FAEROOLSP RIESE Geeta Add rife PEAISISE° PhAas2s of 4430
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

Continuing objection: 1-11 Page 9

O1 products, what was. the procedure that was going tobe

02 used?

03 A. We used Mobil ‘technical services analytical

04 laboratory since my facility was not yet set up and

05 they conducted comprehensive gas chromatographic

06 analysis on all products to identify -- and they. have

O07 identified for us, means for toxicology and medical .

08 department = =- the. concentration of benzene products

09 and, in fact, 1 recommended because .of high

10 concentration of benzene that use of Liquid Wrench be

11 discontinued and. apparently it appears in the memo.

12 So -

13 Q. Okay. Are you done with that answer?

14 A. Yes.

15 MR. LYNN: Object to the nonresponsive

16 portion.

17 A. I'm sorry. I didn't quite, then, understand

18 your question. What's the purpose? I thought I

19 explained.

20 Q. (BY MR. LYNN) Okay. Well, you talked about

21 the purpose earlier; and then we were talking about the

22 procedure.

23 Ay Procedure was use of our analytical

24 facility -—- sophisticated, entirely competent

25 analytical facility: that can accurately determine
MEHLMAN,

MYRON A. 12-11-03 -

Combined

Designations 9-1-20
Transcript of Mehlman, Myron

CaGOSP FELEAPBARTEDBEC DBEEHRRE ABEL $F iENQSOPPH2O- PEGIS2E Gf 9430

Objection:
602

9
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

Continuing objection: 602 - Entire page Page 10

O01 benzene concentration in petroleum product or any other :

02 product.

03 QO. Where was the facility located that was going

04 to do this testing?

05 A. In Paulsboro.

06 QO. Before I--get to the Paulsboro testing, was

07 there any discussion of making inquiries with the |

08 manufacturers of any products to see if they had done

09 any testing to find out af there was any benzene or the

10 concentration of any benzene in products being used by

11 Mobil?

12 A. Not that I recall. Besides, that wouldn!t

13 have been my responsibility to go to manufacturers and

14 inquire.

15 Q. The Paulsboro lab, is that: in New Jersey?

16 A. In New Jersey where -- within the Paulsboro

17 refinery.

18 Q. Did you personally take part in any of the

19 testing with any of these products?

20 A. No. I. asked that. they be tested.

21 oO. Can you describe for us your background and

22 qualifications with respect to testing procedures?

23 A, Training, [£ had some analytical chemistry,

24 organic chemistry, number of what -- physical

25 chemistry. I had a group of industrial hygienists that
Deposition. MYRON e424 1-03 -

Designation Mehlman Combined
Designations 9-1-20

‘ranscript of Mehlman, Myron

CEES FRE CEOS RICE ecu Ment td Gi eNPE IOS? pb 8gs 43 OFFS 56
Mehliman, Myron
Rhyne Trial Master

 

 

 

 

Objection 602, 701, 402 - Entire Page "Page 11

OL reported to me for a while, for about a year; and we

02 had some equipment later on in the laboratory that. we

03 could do our own. testing that was around 1980s. I was

04 sufficiently briefed at that time about methodology and

05 procedures that were used in analyze various

06 hydrocarbon components.

O7 Q. Do you have any type of certifications: or

08 degrees in testing?

09 A. No, I do not. I had individuals who worked

10 for. me that had certification: in various type of

11 testing.

12 QO. To break it down to. layperson terminology, I

13 guess, do you have the qualifications to determine

14 whether or not the technicians inthe lab are

15 performing tests properly?

16 A. Absolutely.

17 Q. And what. is the basis for that?

18 A. IT-use..a positive control and a negative

19 control, and we know: a percent of recoveries. The

20 reason we went inside, because the testing in outside

21 laboratories was. inadequate,

22 Q. Tell me what you mean by outside. laboratories

23 being inaccurate.

24 A. Contract laboratories. When samples sent to

25 contract laboratories, I got variability in results,
Deposiion” MYRON A. 12-11-03 -

Designation Mehlman Combined
Designations 9-1-20

Transcript of Mehlman, Myron

Case SPU ZRIEDSES OREM Abe FEU PEI3F° PEGIS24 BF 1430
Mehliman, Myron
Rhyne Trial Master

 

 

 

 

Page 12
O1 including of spike samples. So, immediately terminate
Q2 using of contract laboratories and went in-house where
03 results: were reproducible. High recovery of samples
04 that we spiked, usually 95 to 99 percent or 1O1
05 percent; and blanks came out blank.
06 QO. Now, for a particular test, a particular Objection: 602,
7101, & 402
07 individual test, how do you make a determination as to
08 whether or not that particular test was accurate? O
09 A. I rely on the quality of testing of Mobil
10 analytical laboratory, which was excellent. They had
11 many years of experience, and results that we got back
12 on thousands of samples were accurate.
13 O. Would you expect. results received from that
14 laboratory. to. be reproducible?
15 A. I would expect it, yes.
16 QO. Are there any protocols that exist for the
17 type of testing that was being done by Mobil with |
18 respect to benzene?
19 A. There are protocols because Mobil routinely
20 tested for petroleum hydrocarbon, which would
21 include == hydrocarbons, which would include benzene.
22 Q. And what are those testing protocols?
23 A. You need to ask the analytical laboratory.
24 They have them.
25 Q. So, you. are not personally aware of what the
US Steel MEHLMAN,

Deposition

MYRON A. 12-11-03 -

Designation MehIman Combined

Designations 9-1-20

ranscript of Mehlman, Myron

CEASE FERNS BEE ACHR Rds FiO 86° phage Bt 440
MehiIman, Myron
Rhyne Trial Master

 

OL
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 13

protocols are?

Ay I have seen them, but I don't remember. 1

didn't make any effort to memorize something that

transpired 26 years ago.

Q. Would there be document -- let me withdraw

that question.

Should there be documentation as to. the
protocol being utilized for a particular: test so that
20 years later you can determine whether or not the
test was properly done?

A. The procedure and protocol should exist.

QO. In. what.form should they exist?

A. I don't know. You need to find out what form

was == they exist now.

QO. When. you received test results from this Mobil

testing program for benzene, did you at that time
review any of the protocols and compare them with the

tests to determine whether or not the tests were done

properly?
A. I did not. I had other people do it for me.
QO: Who would be the other people at Mobil who

would have been doing those checks?
A. The analytical chemists, the quality control.
We also have quality assurance program. When needed, I

requested that that be checked.

 

~ US Steel
Deposition

Designation Mehlman

Transcript of Mehlman, Myron

CASAS EGA PATE DSES DBEGHIBRT tBl Fil EAGPPE72R PAGg836 Gf 2430

 
Mehliman, Myron
Rhyne Trial Master

 

 

 

Page 14

OL Q. Can you provide us with the names of any of

02 the individuals who: would have been checking the

03 testing done with respect to this Liquid Wrench test

04 that the documents reflect?

05 A, The names is on the memo. You can ask. any of

06 the analytical chemists.

O07 QO. When was the last time you spoke with any of

08 the people whose names are on that memo?

09 A. About 14 years ago --.15. or 16 years ago,

10 maybe longer.

11 Q. Do you. recall ever discussing the particulars

12 of this test with any. of the gentlemen reflected on the

13 memos ?

14 A. The only thing I recall is that we had

15 discussed that the concentration of benzene was high -

16 unusually high to. be used without protective equipment;

17 and it was recommended that the product be discontinued

18 in the memo, as stated. So

19 Q. Was there any discussion of verifying the test

20 to determine whether or not it was an accurate figure?

21 A. I am certain that the levels were accurate,

22 But did I discuss it? No.

23 QO. Why are you certain that the levels are

24 accurate?

25 A. Because. they haven't made any mistakes and --
US Steel

Deposition

Designation MehIman

‘ranscript of Mehlman, Myron

RASS. FAS PWDLADTHESRSE REGIS AG lPAIYOZIF PBaUGAT OF 9420

 
MehlIman, Myron
Rhyne Trial Master

 

OL
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 15
on analysis for benzene, and they had a lot of

experience. They analyzed: thousands of samples.

Q. Well, if you haven't checked the particulars
of the test. or. reproduced the test, then how: do you
know mistakes. haven't been made?

A. The quality of work was very high.

Q. You're assuming because of the general
reputation and experience with the quality of the
laboratory's work, that: éach individual test done by

the laboratory was accurate; is that correct?

A, I-had no reason to. question this: analysis.
However, I did look, as: I: pointed out, at thousands of
samples that the laboratory did for: me -= they did
thousands of their own. samples -- and I find: them. to be
within. range and acceptable and some of the samples we

split in two. IT had my industrial hygiene split, and

the results came out very close together. So, I. was

Satisfied that the quality is véry high.

QO. Was that. done with any of the tests on Liquid
Wrench?

A. E- don! t.. know. Io don't: know that.

Q. Were any tests done of Liquid Wrench in the

labs at Beaumont?
A. I specifically don't:recall if they did. They

may, but I don't recall that.

 

US Steel
Deposition

Designation Mehiman

Transcript of Mehlman, Myron

CAEL RB GASLATEDBES DBREHERI AB! i Ed SOPPH EH OPA GISSS of 2430

 
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

Page 16

Ol Q. Okay. Do you know whether the testing done. on
02 Liguid Wrench was a qualitative or a quantitative test?
03 A. All tests were quantitative.
04 4, For a quantitative test, would you generally
05 expect that 1f a substance is tested, the results will
06 show all of the components in the sample?
07 A. Depends what you're looking for. You can
08 show == you can measure all. the components, or you can
09 only.measure one component and report one component.
10 QO. Do you know why the other components of Liquid
11 Wrench were not reported in this instance?
12 A. We only were interested in benzene
13 concentration because we're required by law -- in
14 nineteen -- I believe it was '77 emergency temporary
15 standard -- to determine the concentration of benzene
16 in.all our products,. especially petroleum hydrocarbon
17 products.
18 QO, The time period when this test would have been
19 done, do you know how. the results would have been
20 reported. to the testing people?
21 A, il thought testing people report the results to
22 someone else.
23 Q. Probably wasn't a good question. Let me back
24 up a little bit.
25 T want to talk a little bit step by step as to

US Steel

Deposition
Designation Mehlman

Transcript of Mehlman, Myron

CESS FARE EOISI RIES eecument Hdd F-ifelPA II OA? ph aIS4h3 OFS420
Mehiman, Myron
Rhyne Trial Master

 

Ol
02
03
04
O05
06
07
08
09
LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
295

 

Page 17
how this testing would: have been done, if you know at
all. Do you know how the. sample would have been
obtained?

A, No, I. do not}; ‘and if I did -at that time; F

wouldn't recall.

0. Do. you know whether generally accepted

sciéntific practices generally require that data be
maintained as’ to a sample -- where it came from,

information about that sample -- if -a test is going. to

be utilized for a scientific purpose?

A. We followed that practice on our benzene

samples. We had. a good recordkeeping procedure and

documentation.

QO. So, do you believe that Mobil. should have had

a record as to where the sample. of Liquid» Wrench was
obtained from?

A. They should:.=-- they should; but. you: need to

ask the person who obtained the sample. I don!t
remember: who did that.

QO. Do you know what particular formulation or
variation of Liquid Wrench was utilized for this test?

A, No. Apparently it.had to be some -- from

petroleum. products because the benzene concentration

was very high. Well, coal. -- petroleum. or a coal tar

pitch, something -~ not tar pitch -- coal distillation

 

* US Steel
Deposition

Designation Mehlman

Transcript of Mehlman, Myron

CaSO BA WASZRICDSES DEREHERT abt ELA CEPTS 73h Pk GIESE Gf 2430

 
MehlIman, Myron
Rhyne Trial Master

 

 

 

Page 18

O1 products... It was. -- it: was much too high to have come

02 from. source like naphtha =-- most naphtha is

03 substantially lower -- or kerosenes.

04 MR. LYNN: Object to the

05 nonresponsiveness.

06 QO. (BY MR. LYNN). Were you. aware that Liquid

O07 Wrench came in different formulations?

08 MR. HOBSON: Objection, form.

09 A. To. some extent; yes, there were different

10 formulations.

11 oO. (BY MR. LYNN) Do you know which one was used

12 for this test?

13 A, No, 1 do not.

14 Q. Do you: know what the chain of custody was

15 for -

16 A. No -

17 0. —-- the sample?

18 A, == 1 do not, |

19 Q. This chain of custody is.something that should

20 be reported in doing a proper scientific test? |

21 A. IT. used chain of custody. I don't know if at

22 should.or shouldn't be at that time period; but

23 whenever. I have my. people gather the sample, we shave

24 chain of custody and good records.

25 QO. Have you seen any records indicating the: chain
US Steel

Deposition

Designation Mehlman

Transcript of Mehlman, Myron

 

CHESTS COOH REESE BSSUMEN 208 Reg OSE BO? Page es Bitss0
Mehiman, Myron
Rhyne Trial Master

 

 

 

Page 19

O1 custody for this Liquid Wrench sample?

02 A; I. wouldn't -even.=“~ if I had seen it, I

03 wouldn't. recall it.

04 Q. If theré were documentation regarding where

05 the sample was obtained in the chain of custody, where

06 would that be kept? .

Q7 Ay Oh, I don't know -- IT have no idea. where. these

08 documents now would be kept.

09 Q. At the time when you were there, was there a

10 place: where they were supposed to be: kept?

11 A. Yes. We had the records and we transmitted

12 the records usually to the analytical laboratory or we

13 would have kept in our files.

14 Q. Okay,

15 AY We also would. show these records to. the

16 laboratory. so.they!Il: know --.so.they can trace where

17 the. sample has been, who handle it, and so on.

18 Q. Where precisely would the records be kept?

19 A. You would have to ask Mobil. I don't know

20 where they would be kept. They were kept in filing

21 cabinets when I was there. I don't know now where they

22 would be kept.

23 Q. Where were those filing cabinets located while

24 you were there?

25 A. '77, that would have been on 42nd Street in
Deposition MYRON A 12-11-03 -

Designation Mehlman Combined

Designations 9-1-20

Transcript of Mehlman, Myron

CaSOF BAN GASERIC DEES DBEGHTERT at Ei Ed COPE PsO PARR SE GF 7430

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

Page 20

O1 New York City. In 1977 that's what -- in medical

02 department.

03 Q. That would be at the Mobil headquarters in

04 New York?

Q5 A. That's right, forty-two forty -- I don't

06 remember exactly the number anymore.

07 Q. Have you seen any documentation as to whether

08 or not there was any possibility of the sample being

Q9 contaminated. prior to testing?

10 A. IT haven't seen any.

11 Q. Do you. know whether any determination was made

12 as to whether or not the sample that was tested was a

13 typical sample of any formulation of Liquid Wrench?

14 A, I don't recall that,

15 Q. Okay. Do you know what testing equipment was

16 used.to perform the test?

17 A. I don't recall this now. Usually gas

18 38 chromatographs.

19 QO. Did the: gas. chromatograph need to be

20 calibrated prior to testing?

21 A. Tt should be, yes.

22 QO. Do. you know what calibration was done of any

23 particular equipment used to test this particular

24 sample?

25 A, Since I didn't do any of that work, you need
US Steel

Deposition

Designation Mehlman

Transcript of Mehlman, Myron

CEES FAROE REDE REHM Add FE iPEGIHIG° ph39SS BF I430

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

 

Page 21
O1 to ask the analytical chemist. that did the work.
02 Q. But you have no personal: knowledge of any
03 calibration that was: done of the equipment, “do. you?
04 A. T- don't recall anything specific.
05 Q. So, you can't testify under oath that. the
06 machine was properly calibrated at the time of testing,
O07 can you?
08 Ay All I can. testify is that these are. authentic
09 documents. We méasured that: along with hundreds of
10 other products. That's all I can say. And I have seen
11 them.
403, 12 MR. LYNN: Object to the responsiveness.
cumulative 13 Q. (BY MR. LYNN) Can you testify under oath that
14 the equipment used to test the Liquid Wrench sample was
() 15 properly calibrated prior to testing, from your
16 personal: knowledge?
17 A. IT already answered that. No, I. cannot.
18 Q. What: would be the proper procedure for
19 calibrating the gas chromatograph? ©
20 A. I. think you. need to ask the analytical
21 chemists.
403,
cumulative 22 Q. So, you have no personal knowledge sitting
incomplete | 23 here today -
question 24 A. Ido have --..excuse me. I didn't say that.
Q 25 You need. to ask; and 1f I. do, I don't recall. It's
Deposition.

Designation MehIman

Transcript of Mehiman, Myron

Ca ASE PSE CUP BERREDRES DeecHenttade -iiBles 24390 phagS3é BF 9430
Mehlman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 22
403, O1 been over 26 years since I used any of the equipment or
cumulative.
waste of lime 22 been instructed or familiarize myself with that
no question | 03 equipment. You ask me questions that are not in my
asked 04 domain.
05 Q. And that's all we're trying to establish,
C) 06 Doctor, is what you know sitting here today and what
07 you don't know.
08 A. T answered that several times, what I know and
09 what I don't know.
10 Q. Do you know whether there are any alternative
11 types of equipment that can be used to measure benzene
12 content in a sample of a product such as Liquid Wrench
13 other than a gas chromatograph?
14 A. There are alternatives. I don't recall what
15 they are.
16 Q. Do you know what -the relative advantages or
17 disadvantages are of a gas chromatograph as opposed to
18 a different type of equipment that might be used for
19 the: test?
20 A. A gas chromatograph is more precise. You can
21 get a more accurate analysis. Can use -- you can also
22 get at the same time many other components if you
23 choose so. |
24 Q. Are there issues, when using a gas
25 chromatograph, as to a differentiation between benzene
US Steel
Deposition

Designation Mehlman

‘ranscript of Mehlman, Myron

CES BARROOPSI RICHIE RTH 24S CrilSPET IS 2° PhGESS8 Bt 1430
Mehliman, Myron
Rhyne Trial Master

 

O01
02
03

05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 23

and: cyclohexane?

Ay I wouldn't recall. I. know cyclohexane was

analyzed also in some. products, but the issue isn't -

well, there may be time of retention; but I-don't

recall at this time.

QO. Are you aware of whether or not there was any
analysis. done: to determine whethér or not it was
benzene or cyclohexane that was. being. detected in the

test that's reflected in the documents you've brought
us here today?

A. I don't think that was an issue. The analysts
were -—-— they knew what they were doing. They had been

doing it for. many decades, and they're highly
professional and experienced chemists that did the

analysis.

MR. LYNN: Object to the responsiveness.

QO. (BY. MR. LYNN) Are you aware at all of any

issues that can arise when doing a test with a gas

chromatograph as to. difficulties in distinguishing
between cyclohexane and benzene?

A. I don't recall at this point.

Q. Do you recall ever having any discussions with

anyone at. Mobil. or the labs about. confirming whether or
not what was being reported as benzene was a benzene

result as. opposed to cyclohexane?

 

' US Steel
Deposition

Designation Mehlman

Transcript of Mehiman, Myron

CaSESE PELAUPSZRREDSES DoeEHHArh abel + ii BUSIPPAIERo PRge S46 BF 2430

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

Page 24

O1 A. There was always a ‘standard that's run that

02 could compare the specific substance to the one that's

03 being analyzed. I-do- recall that.

04 Q. De you recall any questions at all regarding

05 cyclohexane in regard to this test?

06 A. T don't. recall: that.

O07 0. Do. you know whether any. additional tests are

08 needed to segregate cyclohexane. and benzene results

09 when using a gas chromatograph?

10 A. I don't recall that.

11 QO. If any. additional tests were done, would you

12 expect that there would be documentation of those

13 tests?

14 A. T would expect that there would be.

15 Q. As of the time that you were at Mobil in 1977,

16 where would those documents be kept?

17 A. Would be in a -- at -- in the files of the

18 analytical laboratory.

19 Q. Do you know what the retention policies were

20 with respect to documents at either Mobil's

21 headquarters or the analytical lab for keeping

22 documents for this type of testing?

23 A. I -- the retention policy, if I recall

24 correctly, was to keep -- at least the toxicological

25 documents that I can speak to, were to keep them for a
US Steel MEHLM

Deposition

AN,
MYRON A. 12-11-03 -

Designation MehIman Combined

Designations 9-1-20

sranscript of Mehlman, Myron

CESS AER OBISIRREDSE Bocunent 268 SrilaeSgA/GAe pages Ytb30

 
MehiIman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 25

very, very long time.

Q. Would you expect that if there were further

documentation of this Liquid Wrench test -- including

the protocols, the procedures used, any additional
tests done -- that those documents would have been

retained?

A. I can't answer that. You need to ask the
analytical laboratory people who were doing these

tests. :

Q. From your testimony earlier, was a 30 percent
benzene level an unexpectedly high level?

A. I would say it's unexpectedly high level, yes.

Q. Were you surprised by that finding?

A. Somewhat. I thought the level was much higher
than many other products that I have seen. :

Q. Did you do anything at that point to see if

the result could be verified? |

A. No, Lo -didn't =~ I don't remember doing
anything. except that we suggested: that the. product be
discontinued at. this level of: benzene.

Q. Did you. request any further documentation

concerning: the test to see whether or not there was any

indication whether there might have been any errors in

the test?

A. Io did not. request that. I-don't think it was

 

. US Steel
Deposition

Designation MehIman

Transcript of Mehiman, Myron

CaSP S18 DOIWPRIGDBEC DBAGHBREUBB! Fildd SOPHIA OP AGwB4E Of 430

 
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

Page 26
Ol needed.
02 Q. Do you know whether there was a subsequent
03 test done to determine whether or not the results could
04 be. confirmed?
05 A. My. recollection, there wasa o-- another test
06 was done at a later date; and I don't recall
07 specifically what it was at this moment.
08 QO. Do. you recall whether the.30 percent level was
09 ever reproduced?
10 A. ~L-don't recall what -- if it was reproduced. or
11 not.
12 Q. Now, 30 percent would be a high enough level
13 that. 1s somewhat memorable; 1s that -
14 A. “It was very 77
15 QO. == correct?
16 A, -- memorable, yes.
17 QO. lf you saw another 30 percent test, do. you
18 think you would have remembered that there was. another
19 test out confirming the 30 percent?
20 A. Well, you're talking about 26 years ago. Not
21 necessarily at this moment. If I saw it at that time,
22 TI may or may not; but I don't know. I. don't recall
23 that.
24 Q. Do you think you would just. remember the first
25 one but you wouldn't remember the confirming test?
US Steel

Deposition
Designation MehIman

“ranscript of Mehlman, Myron

CEASE FERMI BRUUNGHE 208 F Fi SSIS AB PagewAS B30
MehlIman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

25 0

Page 27
A. I don't recall at this moment.
oO. Okay. Do you -.remember seeing. atest. resulting ~ Objection 802,
in a 7 percent level? 602, 7) 1, and 402
A. Yes, I do remember. seeing that 7 percent. ()
QO. Okay.
A. Now that you: mention, Ido remember.
OQ. Do you recall when the test that you had the
7. percent. level was. done?
A. No. It would be approximately the same. period
of time.
Q. Do..you: know. where that test was: done?
A. I. don't. recall. There's a memo to that
effect, and. I'm sure it's =--- now that you mentioned it;

Todo recall that.

QO. Do you recall whether it would have been. the
same laboratory or a different laboratory?

A. I-have to---1-don't recall... T have to look
at the memo and see who did that.

Q. Would it concern you at all that there would
be such a wide difference between two. results?

A. No, I wouldn't be surprised. Depends: on what

stock material is being used.

O. What. would account for the differences?
A. Well, it depends what's the source of your
material, If it -- Lf you use kerosene or. sometime

 

 

~ US Steel
Deposition

MEHLMAN,
MYRON A. 12-11-03 -

Designation MehIman Combined

Designations 9-1-20

Transcript of Mehlman, Myron

CaEE BI WASERIEDBEC DOEGHIRFIUSEL FilEd UOPPER OP EGIB4aY GF 9330
Mehliman, Myron
Rhyne Trial Master

 

 

 

 

Page 28
O01 naphtha, the level would be substantially lower than
02 whatever was used in initial products.
03 ‘on Okay. Well, if we're talking about two tests
04 done on Liquid Wrench --. one showing 30. percent, one
05 showing 7 percent -- if -they're the same product, what “Ob
06 would: you expect - v0
O07 A. Excuse me. They're not the same product. The
08 name is the same, but the product is different.
09 Depends. on the stock material that they used to put in
10 the product. They couldn't. be the same product.
11 QO. So, do you. have any way of knowing whether or
12 not -- even if the 30 percent test was accurate for the
13 particular sample it was done on, whether or. not any
14 other sample of Liquid Wrench would result in the same
15 level?
16 A. IT know that 30 percent was accurate at the
17 time it was measured; and if the sample -- a different
18 sample is taken with a different material that was put
19 in it, it would be different.
20 QO. Do. you have any way of determining whether or
21 not it would be more likely that different samples of
22 Liquid Wrench would come to the / percent or the
23 30. percent?
24 A. T can't -- I don't know..T just -
25 QO; You would have to test each particular -—-
US Steel MEHLMAN,

Deposition

MYRON A. 12-11-03 -

Designation Mehlman Combined

Designations 9-1-20

/ranscript of Mehiman, Myron

CEASE FER GOLS RICE RH #48 SrifelPE ISOS? PhAaSA’ GF AS30

ection: 602,
: and 402; 0)

O
’ Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 29
O1 A. That's right.
02 —- sample .-
03 A. You néed..to =- well, the way that was
04 determined was test it. So, obviously there was. one
05 sample at 30 percent. and one sample at 7 percent.
06 QO: And not having: =
07 A. From a different source.
08 QO: And you don't: have personal knowledge:as to
09 the source of the sample that resulted in the 30
10 percent, do you?
11 A. I don't. recall: that =— where: it: was. obtained,
12 no.
611,
compount 13 Q. You. don't have any personal knowledge: as: to
403, 14 whether that came directly from a sealed container of
cumulative 15 Liquid Wrench or whether it might. have been’ a sample
16 that might have been mixed with something: else, do you?
© 17 A. I-don't recall the source. It's been a long
18 time, and I just don't recall. I'm sure it. was
19 described to me at that time where they obtained, but I
20 don't recall that.
21 Q. Other than -= and let me ask you this: Do you
22 know what. the sample size was that was tested?
23 A. The-actual sample size would. have been very
24 small, if you. use gas. chromatograph; but the sample
25 size from what it was taken, no, IT don't recall.
Deposition

Designation MehIman
Transcript of Mehiman, Myron

CaSASE EIA AGL RTEDBES DdCEHIARTABEL FilENOPPH 2S © PEGIB4E BF 9430
Mehiman, Myron
Rhyne Trial Master

 

 

 

Page 30

Ol Q. Other than the one particular sample and

02 whatever that source was for that sample, you don't

03 know what the content of benzene in Liquid Wrench would

04 be in any other sample, do you?

05 A. No, 1 do not, unless it’s tested.

06 QO. Okay.

O07 MR. LYNN: Mark this.

08 (EXHIBIT 5 MARKED)

09 MR. LYNN: Do you need to take a look,

10 Herschel?

11 MR. HOBSON: From here it looks like

12 something that's already been marked.

13 THE WITNESS: Yeah, it's Exhibit 2.

14 MR. LYNN: Oh, is it the same?

15 THE WITNESS: Yes. Exhibit 2 is the same

16 as Exhibit 5, identical.

17 MR. LYNN: Okay. We hadn't put a date on

18 Exhibit 2 when we were describing it.

19 Q. (BY MR, LYNN) So, Exhibit 2 discusses a test

20 that was done on Liquid: Wrench as well, correct?

21 A, Yes.

22 Q. And where was. this test done?

23 A. The test was done in Paulsboro laboratory.

24 O. So, this test would have been done same

25 location. as the other test that you testified about?
US Steel

Deposition

Designation MehIman

‘ranscript of Mehlman, Myron

CEASE: FAB LYOPSPRBEGASE RecHMGt Add FF if EB HI SEG pEGISAS BF I430

 
MehlIman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 31

A. Which other test?

Q. The test that. resulted in the 30 percent =

A. Well, that's 30 percent. We're talking =

Exhibit: 2 ts 30 percent.

QO. If it's the same document I'm looking at, it's

Topercent.

A. I don't have that.'document..You have both
documents that. show 30° percent. This is dated

October 18,1977, October 18--— these are two tdentical

documents.

QO. Do you: see there's an arrow. drawn about
halfway or. two thirds of the way down the page?

AY Yes. TI see.on the bottom, right.

Q: And what's: that?

A. (Reading) It» contained no: fat,and ash content

was negligible. The aromatic solvent had the following

characteristics: Benzene, 3} percent by volume.

Right, that's the same document.

Q. Right. And there's a comment section below,
correct?

Ay Yes.

Q. And what..does the comment section say: in the

first: sentence?
A. It says that it's not as high as 30 percent.

Q. Okay.So,. this 1s a7 =- a test that showed 7

 

~ US Steel
Deposition

Designation MehIman

Transcript of Mehlman, Myron

CasASe PalBCUPUARREDBEC decent add Gi bledd) 24280 pRagseaé4 ef 9430

 
Mehlman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17)
18
19
20
21
22
23
24
25

 

Page 32

percent, correct?

A. That's. correct.

QO. This is not a test that showed 30 percent,

correct?

A. Yes.

Q. So, we're talking about two separate tests.

A. That's right.

Q. Do you Know whether both tests were done at
the same laboratory?

A. To the best of my recollection, yes, they both

would have been done in the same laboratory.

Q. Did you ever look at any documents. to
determine whether or not there were any differences in
the procedures that were done in the two tests?

A. Procedures were always the same with respect

to testing for benzene.

Q Are you telling us that from your. personal
knowledge or from. a supposition that that's the way you
believe it was done?

A. No. I had enough experience, communication
with the laboratory about testing of samples on benzene
that procedures was followed essentially the same.

QO. Do you have a specific recollection with

respect to these two particular tests of having a

discussion or reviewing documents to determine step by

 

US Steel
Deposition

Designation MehIman

Transcript of Mehiman, Myron

Caease BALE KUOPRREDBEC Doecieett add iiBHEGP Ph) 3° PABA BF 2430

 
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 33
Ol step whether: or not these two tests were performed the
02 same?
03 A. Tedon'tt recall. that.
04 Q.- Do you know whether or not.the same sample was
05 used for both tests?
06 A. E doubt. it very much. It's different samples.
07 Q. is there any explanation at all as to what the
08 differences would be that would result in a 30 percent
09 result in one test and.7 percent in another?
10 A. Different products, different sample.
403, no
answer, 11 Qs And. do you know of any determination that was
waste of 12 ever done by Mobil as°to whether or not the 30 percent
time 13 test or the: percent. test more accurately reflected a
G 14 typical or average. sample of any. particular formulation
15 of Liquid Wrench?
16 MR. HOBSON: Objection, form.
17 A. I didn't. quite understand your question.
oe ative 18 Could you repeat that?
delay 19 Q. (BY MR. LYNN) Okay. You had two results.
O 20 One: said 30 percent; and one said. 7. percent, correct?
21 A. Okay.
22 Q. Was there ever any discussion as to whether or
23 not -- making a determination as to whether either of
24 those was a more typical result or sample of Liquid
25 Wrench?
US Steel
Deposition

Designation MehIman

Transcript of Mehiman, Myron

CAsase BalB KIPMPRREDREC DeecHmentAsd -& \lbleds) 94220 pRage86 ef 9430
Mehlman, Myron
Rhyne Trial Master

 

 

 

Page 34

Ol A. I don't recall. All we are interested, that

02 the product had more than 1 percent of benzene.

03 QO. And as far as you can tell, if another sample

04 of Liquid Wrench was tested, it might come out with a

05 completely different result again, correct?

06 MR. HOBSON: Objection, form.

07 A. That's possible.

08 Q. (BY MR. LYNN) And to the best of your

09 knowledge, there was no effort made to obtain every

10 different formulation or variation of Liquid Wrench to

11 determine the benzene content in each one of them, was

12 there?

13 MR. HOBSON: Objection, form.

14 A. I'm not aware of that. If it is, the people

15 who provide the samples should be able to answer that.

16 QO. (BY MR. LYNN) Now, we talked earlier on in

17 the deposition about being able to reproduce a result.

18 Do you have any concerns at all that the result from

19 the first test was not reproduced in the second test?

20 A. Two different samples. I don't know how you

21 can reproduce result from two different samples.

22 Q. And I take it there was no effort made to -

23 A. Unless you do the same sample. And I'm

24 positive it wasn't the same sample.

25 Q. And do you know whether or not any portion of
MEHLMAN,

MYRON A. 12-11-03 -

Combined

Designations 9-1-20

iranscript of Mehlman, Myron

CEES FEROS RICE RACH Hdd CRIP IASG? phages B40

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

Page 35
Ol the source for the first sample was retained and
02 available to be retested to determine whether or not
03 the 30 percent test was accurate?
04 A. You need to ask the analytical chemists.
05 People that would be very knowledgeable is Paul Carl
06 and Gerard.
O07 Q. During the time that you were at Mobil, did
08 you keep track of other tests being done by other
09 people as to different types of substances being used
10 at Mobil?
11 A. Yes.
12 Q. Did you keep track of any other testing done
13 of Liquid Wrench?
14 A. Not that I recall.
15 Do you: ever remember seéing any reports from
16 any source outside Mobil stating that Liquid Wrench had
17 as high as 30 percent benzene: content? .
18 AY TI don't recall that. And if I had went
19 through -- IT had average of several thousand documents
20 per month. So, it would be difficult to keep track: of
21 a specific product unless. I have direct interest in it;
22 and I did not.
23 Q. In your time since leaving Mobil, have you
24 kept track of literature and testing done of various
25 products with respect to benzene concentrations?
US Steel

Deposition

Designation MehIman

Transcript of Mehlman, Myron

CAEL BI VAS ARIE DEES DBRGHERT BBE EEL GOP ESE PAGES? GF 2430

 
Mehiman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 36
A. Yes.
Q. Do you recall seeing in any of the literature
that you've ever reviewed any report of Liquid Wrench
having a benzene content as high as 30 percent?
A. I don't recall any concentration of most of
the products.
Q. Now, the testimony you're giving today is with

respect to Mr. Awalt's case. Have you reviewed any

records at all regarding Mr. Await or his alleged

exposure?
A. No. I don't even know what case this is.
Q. So, I take it by that that you would have

absolutely no way of knowing whether or not any Liquid
Wrench that Mr. Await might have used would have had
anything in common with any of the Liquid Wrench that
was tested in the two tests that we've discussed today;
is that correct?
A. I have no idea what you're asking me. I have
no information on the case or who are defendants,
except now I just learned what's the nature of the
case.
Q. Doctor, this 1s not the first case that you've
provided testimony for, is it?
Ay That's correct.

Q. How many cases have you testified in before?

 

US Steel
Deposition

Designation MehIman

“ranscript of Mehlman, Myron

CHESS FESO ARETE DOSUMENE 208 SCFMPOSASAO° PagRs83 Bib 20

 
MehIman, Myron
Rhyne Trial Master

 

 

 

 

 

Page 37

Ol A. Altogether, probably between:50 to: 70.

Q2 QO. Would. that have been depositions in. those

03 cases, trial testimony, or both?

04 A. Both.

05 Q. How many cases. in which you gave a deposition

06 but. did not testify at: trial?

O07 A A lot.

08 Q Okay. Can you. give us-an- approximate number?

09 A. No, I can't. I-didn't keep track.

10 Q Do: you: recall about: how. many casés that you

11 actually testified at trial?

12 A. No, that -= because. -- Iappeared at. trial.
402/403 13 Lot of time it settled. I got certified as an expert.
relevance 14 The case got séttled before I --- the. last one I was in,
408, 15 and I didn't have a chance to give any testimony.
settlements

16 Q. Okay. But.do you havevany. recollection: as to

17 approximately how many cases you've actually given your

18 testimony at “trial?

19 A. Oh, T-can tell you two or three -=- trial? At

20 least: oné maybe, trial cases

21 Q. When you testify, do. you. generally testify: for

22 plaintiffs or defendants in cases?

23 A. Generally for plaintiffs.

24 Q. And do you know what types of defendants have

25 generally been sued in those cases?

 

 

 

’ US Steel
Deposition
Designation Mehlman

Transcript of MehIman, Myron

CaSEE BI GASLATEDSEC DBEEHERT AEB & i Ed OPRAH OP AGSS2 OF 2430
Mehiman, Myron
Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 38
A. They're all types -- petroleum companies,
chemical companies, and spillage. I really don't
recall what type of defendants because it's difficult
to say. Sometimes a list of defendants is so large
that I don't even read it except the first one.

Q. Do you recall giving any testimony concerning

Liguid Wrench before?

A. 1 probably did, but I don't recall where or
when.
Q. Do you recall the general substance of any of

your prior testimony concerning Liquid Wrench?

A. No, I don't recall that.

Q. Are you being paid for your work on this
particular case?

A. No, I don't think so. I -- no one mentioned
any money.

MR. HOBSON: As you know, Dr. Mehlman is

being presented as a fact witness.

MR. LYNN: I had been told that he had

been designated as a fact and expert witness. Is that
incorrect?

MR. HOBSON: As far as 1 know it is.

THE WITNESS: An expert?

MR. HOBSON: No, as a fact witness.

MR. LYNN: Okay.

 

Transcript of Mehlman, Myron

CEES FEES BREE RRM Bd EiePEG IEG? PhaISSs Bt IS30

 
Mehiman, Myron
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7

09
10
11
12
13

15
16
17
18
19
20
21
22
23
24

 

08

14 —

25

Page 39
Q. (BY MR. LYNN) Did you review any documents
prior to your deposition this morning?
A. No -- perhaps I did review some documents this

morning, but has nothing to do with this case or any

case Mr. Herschel Hobson is dealing with. It has to do
with hematological cancer that's caused by benzene.

MR. HOBSON: He gave me a recent

B publication.

Q. (BY MR. LYNN) Okay. Did you have any
discussions with Mr. Hobson or anyone at his office
prior to this deposition concerning this case or your

testimony?

A. No. I haven't spoken with Mr. Herschel Hobson

for a long time.

Q. Are you aware of any incidents or cases in
which any results from the laboratory that performed
the test we've been talking about today have been
questioned or challenged?

A. I'm not aware of any challenges to the Mobil

analytical laboratory.

THE WITNESS: Herschel, could you pass

some water, please?

MR. HOBSON: Sure.

THE WITNESS: Thank you. Thank you.

Q. (BY MR. LYNN) Do you know whether any of the

 

Transcript of MehIman, Myron

CasAS$ PEA LUORARFEDSES DOReHHETt athe FiBL P5)3F° Phge S46 BF 1430

 
Mehiman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 40
individuals that participated in the actual testing are
still employed by Mobil?

A. To the best of my -

MR. HOBSON: Objection, form.

A. I don't know the name that -- the names that
I'm very familiar with is Gerard. I don't know if he's

still there or not. He might be. Paul Carl, I worked

with him very closely. He was a senior manager. And

Selfridge, I know that he's not. I -- I can't answer

that. I really don't know. I know who's not.

Selfridge wouldn't be. He was pretty old when I worked

with him.

Q. (BY MR. LYNN) Do you know if Mr. Carl is
still living?

A. That's good question. I don't know. I

Q. And the last you had of any knowledge of

Mr. Carl, was that still while he was at Mobil?

A. Yes. And I've been following Mobil World that
lists people who have been deceased, and I don't
remember seeing his name.

Q. And you haven't heard of him being anywhere

else other than Mobil, have you?

A. I think he would retire from Mobil. He had

been with Mobil for maybe 40 years or so.

Q. Do you know who M.H. Meynig is, M-E-Y-N-I-G?

 

Transcript of Mehlman, Myron

c&

SFERMOGLSIRIOSE GOUT 26d Cri POGTEAG® PaaS? Bi 430

 
MehiIman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 41
OL A. He's not on this list, is he?
02 MR. HOBSON: I think he's on this
03 document here.
04 A. Oh, okay. This ~- I'm sorry. That's a
05 different document.
06 Name is familiar, but I don't know iff he -
07 he's -- it's from analytical laboratory. It could be
08 from Beaumont, but I don't know. I don't recall who he
403, 09 is.
waste of 10 QO. (BY. MR. LYNN)» And do you: know -Jvle Wescoat?
time 11 A. I-know his: name. I-may have-met him, but -I
12 don't recall if: I met: him. I went to Beaumont several
Q 13 times and =- but. specifically I. don't recall.
14 Q. Do you: know what his job title was back in
15 19772
16 A. No, E-do not.
177 Q. Okay. Was he working at the Beaumont
18 facility,
19 A. Yes, I believe so.
20 Q. Do. you. know what department he was: in?
21 A. He would.) =-- no, I do not know... I don't -recalil
22 what department. If. I met. him, Iwould have: known;:-but
23 I wouldn't. remember specific == individuals in specific
24 departments.
25 Q. Do you know what his role would have been in
Deposition”

Designation Mehiman

Transcript of Mehlman, Myron

CaSES BA GASPRTEDSES DBLEMER UE FEA GOPPIZE PA Geass GF 2430
Mehliman, Myron
Rhyne Trial Master

 

 

 

 

 

 

Page 42
403, 01 this testing program?
waste of
f 02 A. IT do not know, but. could have been =-- he
ime
03 certainly -- I don't think he was industrial hygienist
(S O04 because he would have reported to: me.
O05 Q. On the document that we were just looking at
06 that had Mr. Meynig's name on it, there's some
O7 handwritten initials about two thirds of the way down
08 the page on the right. Do: you recognize any of those
09 initials? |
10 A. No, I do not.
403,
waste of 11 Q. Barlier on I-started asking you about how
time 12 results were reported and there was some confusion on

 

 

13 that and that's whenever we started talking about

Q 14 procedures.|The document that we've been looking at

15 today with the 30 percent finding has got just a

 

 

 

16 handwritten result on it, correct?

17 A. Yes.

18 MR. HOBSON: Objection, form.

19 Q. (BY. MR. LYNN) Tf a gas chromatograph is used,
20 would the test result be printed off in some form or |

21 would it -- how would the people doing the testing see

 

 

 

22 the result?

23 A. T believe it would be printed off.

24 Q. Okay. So, would you expect that. there would

25 be a document someplace in some kind of mechanically
US Steel

Deposition
Designation Mehiman

‘ranscript of Mehlman, Myron

CEASE: FAR LOPS PRBECHE checumant addr ifaled 2045 PRAGSAs BE I430
Mehlman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
O77
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 43
printed. form that would contain the results from. the
test that was performed on the Liquid: Wrench: sample?
A. It. would be =-— by "printed off," -I mean charts
from which the levels could be calculated or |
computerized. Would 1 expect: they'll be someplace?

Can't answer that. At this point in time, Io don't know

what's -- who. would have what where.

Q. Okay.

A. It's. too many years. past.

QO. And: would: you. have: expectéd: that: .in-1977 there

would: be documents existing that would: contain: the test

results from the test: performed on the Liquid Wrench

sample?
A. On: any samples. IT’ would expect that.
Q. Do you know what the retention policy for that

type of document would be?
A. IT don't know what the analytical retention
policy but I do know I have a small section in
Paulsboro, toxicology section, Fred Feasley, and he
retained everything going back to early 1950s. So, I
was able to get documents that I need on testing and
discussions 25 years -- well, 1950s -- it would be 54
years now, but at that time it would have been 25 years
back.

Q. And you said that gentleman's name was Fred

 

' US Steel
Deposition

Designation Mehiman

Transcript of MehIman, Myron

CaSéSE BIVUVASLRIEDBEC DEEEHRAEUBEL- FilENRSOP P27 PaGIBEE Gf 9430

 
MehIman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 44
OL Feasley?
02 A. Feasley, F-E-A-S-L-E-Y.
Q3 Q. And he was at the Paulsboro lab?
O04 A. Yes. He reported to me.
05 Q. Do you know whether he is still employed by
06 Mobil?
07 A. No, he's not employed by Mobil.
08 Q. Do you know --
09 A. He's deceased.
10 QO. Okay.
11 A. He'd been with Mobil probably between 40 and
12 50 years.
13 Q. Do you know who his successor at Mobil might
L 14 have been?
15 A. No, I -- he would not have a successor.
16 Q. Do you know whether the facility in which he
17 worked is still existing?
18 A. Yes. The laboratory, the refinery is still in
19 Paulsboro.
20 Q. And do you know in what way he kept the
21 records that he kept?
22 A. Filing cabinets.
403,
cumulative 23 Q. And at the time in.1977,. would you have
24 expected that there would have been a file kept with
KC) 25 the records showing test results from this type of
US Steel
Deposition

Designation Mehiman

Transcript of Mehlman, Myron

CASAS PALE YPM PRREDEC coecwnarttatiel- ii BUPA SHO PAIS EL Bf 1430
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

403, cumulative
Page 45

O1 testing?
02 A, In 1977; yes.
03 Q. Did you ever see any documentation concerning
04 the Liquid. Wrench test other than the handwritten
05 result that we've looked at here today?
06 A. IT don't. recall what I have séen.
07 Q. We spoke earlier that the 30 percent finding
08 would have been an unusually high finding. Do you know
09 whether any attempt was made to discuss that finding
10 with the manufacturers of Liquid Wrench?
11 A. I don't recall if any attempt was made or was
12 not. I'm not aware of that -- at least I don't recall.
13 QO. If you or anyone else at Mobil felt that there
14 was a health risk as a result of the finding with
15 respect to Liquid Wrench, did you think that that was
16 something that should be communicated to anyone outside
17 Mobil?
18 A. I hope that it was -- certainly must be
19 communicated to the employees and people who use it.
20 Was it communicated to manufacturers? I have no -- I
21 don't have no knowledge of that. I mean, that would be
22 by the products people. They were aware of the
23 concentrations.
24 Q. Who would the products people be that were
25 made aware of the testing?

 

US Steel
Deposition

Designation MehiIman

Transcript of MehiIman, Myron

CAASE: PSB LUPE PRREDREC creche add Filled 24340 pRegsés ef 9430

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

Page 46

Ol A. I don't recall their names. There were lot of

02 products people.

03 Q. Do you have any personal knowledge as to

04 whether or not Radiator Specialty Company, who produced

05 Liguid Wrench, was ever informed of the 30 percent test

06 result?

Q7 A. I have no knowledge of that.

08 MR. LYNN: Pass the witness at this time.

09 EXAMINATION

10 BY MR. MILLER:

11 Q. Dr. Mehlman, good morning.

12 A. Good morning, sir.

13 Q. My name is Adam Miller. I represent United

14 States Steel, and I have some questions for you this

15 morning.

16 Dr. Mehlman, are you familiar with any

17 evaluation or review of Mobil's analytical testing

18 laboratories or practice, any survey to evaluate the

19 consistency of the results that its laboratories

20 obtained in its testing?

21 A. Specifically, no, not at this time.

22 Q. All. right. I'm asking about. something Like an

23 audit. Was it your recollection that. Mobil would

24 periodically audit its analytical laboratories for the

25 purpose of assessing whether or not its laboratories
US Steel

Deposition

Designation Mehlman

‘*ranscript of Mehlman, Myron

CESS ISRO RARE GOST 444 CrP ESISAG® Page wes M430

 
MehlIman, Myron
Rhyne Trial Master

 

 

 

Page 47

O1 were conducting. evaluations using good laboratory
02 practice and: consistently: following thé appropriate
03 protocols?
04 A. First. of all, the good: laboratory practice
05 didn't come into effect: until later. I don't: recall
06 anything specific at this-time. I--know we looked: for
O07 accuracy and reproducibility. That t'm aware of, but
08 anything else I don't recall.
09 “O. All right. You mentioned: in your last answer
10 that good laboratory practice did not come into effect
11 until after 1977; 1s that correct?
12 A. I'm not. too sure when it: came, but we
13 immediately implemented it. It may have came -~ in
14 toxicological area it came a little later. That was
15 after I.B.T. scandal, which was Industrial. Bio-Test
16 Laboratory in Chicago, which they got indicted. They
17 always produced desirable results for the industry.
18 For example, mice that died on Friday reoccurred on
19 Monday. They became alive. We called them Jesus mice.
20 Graphic methods. were used to generate data, and the
21 person of that company I do recall went to jail.
22 MR. MILLER: I'm going to move to strike
23 your response as being unresponsive.
24 (BY MR. MILLER) Let me reask the question
25 again.

De position MYNO N N 4 1-03 -

Designation MehIlman Combined

Designations 9-1-20

Transcript of Mehlman, Myron

CaSOE GOS PATE DEES DEER ADB Fi EASOPREPZO OPA GOB EP Gf 7430

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 48
Ol A. All right.
02 Q. You're familiar with the term "good. laboratory
03 practices"?
04 A, Yes, I am.
05 QO. Ts there a technical meaning or a meaning of
06 the phrase. "good laboratory. practice" that's recognized
O7 in the field of analytical chemistry?
08 A. I-don't recall.
403, 09 Q. All right. Were there standards of good
cumulative
10 laboratory practice adopted in the industry at some
>) 11 point in time, Doctor?
12 A. My recollection that there were standards, but
13 what they are I don't. recall.
14 QO. Do you recall when those standards became
15 effective or had been adopted in the analytical
16 chemistry?
17 A. No, I do not, no,
18 QO. So, you don't know whether at the time the
19 test results that we've been talking about today were
20 conducted in the laboratory under standards of good
21 laboratory practice; is that correct?
22 MR. HOBSON: Objection, form.
23 A. All I know and I recall that they have high
24 standards in performing their work in terms of
25 accuracy.
US Steel
Deposition

Designation Mehlman

“ranscript of Mehlman, Myron

CESS AER MOBISIAREESE Boaurnent 268 SrifaleagSAe? Paqersss Yiotb30
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

 

Page 49
403,
. Ol Q. (BY MR. MILLER): Fo understand that; Doctor;
cumulative
02 but what I'm asking is whether. or not there were
C) 03 standards. for laboratory: practice that: were recognized
04 in the industry that had been adopted by Mobil at the
05 time of the testing that's reflected in the documents
06 welve: talked about today. |
07 A. I. don!t recall that.
08 Q. Okay. Thank you, Doctor.
09 Doctor, 1S 1t your testimony ‘today. that. every
10 - single test result obtained: from Mobil's analytical
11 laboratories was: accurate?
12 A. Every single one? It's -- I never testified
13 to that. I said by and large, to the best of my
14 knowledge, all the results that were-done for me were
15 accurate.
403, i i :
. 16 QO. Let me ask. that: question again; sir, because I
cumulative
614 17 don't. think you specifically answered my question. Is
argumentativel 8 it your testimony that every single analysis conducted
19 by Mobil's analytical laboratories. were accurate?
20 A. I can't swear to that, that "every single."
21
22 go. ahead.
23 Q. Can you tell me the percentage of analyses
24 conducted by the Mobil analytical laboratories during
25 the time period that. you were with Mobil -= can you
— US Steel MEHLMAN,
Deposition MYRON A. 12-11-03 -

Designation Mehiman Combined
Designations 9-1-20

Transcript of Mehlman, Myron

CaSP PBA MAISLRII BEC DBEGHEREYSEL- Fil Ed HHPRHP202 Op AAI ES Gf 9330
Mehlman, Myron
Rhyne Trial Master

 

 

 

Page 50
Ol tell me the percentage of those results that were
02 accurate?
03 MR. HOBSON: Objection, form.
04 A. As far as I'm concerned, they were all
05 accurate,
06 Q. (BY MR. MILLER) Do: you have any objective
O07 data or information that would identify the percentage
08 of test results that were accurate?
09 MR. HOBSON: Objection, form.
10 A. If Thad any, I. wouldn!t recall that. I -
11 they were accurate, because we checked our samples,
12 what they did for us. The benzene analyses were
13 accurate, I split samples in two, I put in blank
14 controls, we spiked samples, and we run standards with
15 it.
16 MR. MILLER: I'm going to move to strike
17 your answer as nonresponsive.
18 A. I thought it was very responsive. How we
19 did -- you asked me how -
20 Q. (BY MR. MILLER) Excuse me. Sir, there's no
21 question pending. Thank you.
22 Sir, is it your testimony that for every
23 single analytical test run by Mobil in the 1977 time
24 period, the appropriate or recognized protocols were
25 followed?
MEHLMAN,

MYRON A. 12-11-03 -

Combined

Designations 9-1-20

iranscript of Mehlman, Myron

CEASE FARR OSI EAE reg add FE iP AGI OE Phagse? B4S30

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

Page 51

Ol A. I can't answer your question because the test

02 sampling that were done for me, procedures were

03 followed -- I sent people to check in addition to

04 myself _- and the results were accurate.

05 Q. Who are the people that you sent to check on

06 the analytical chemists?

O77 A. Feasley was one of them because he located on

08 the facility and had tremendous amount of knowledge.

09 There are other people that I sent to have these

10 results checked. There -- I had several other

11 industrial hygienists. I don't even remember the name

12 but I send them to Paulsboro and they spent time with

13 them looking at it and I was called constantly. That I

14 recall.

15 Q. Sir, how ts it that you are satisfied that the

16 results from the testing that we've. talked about here

17 today with respect to Liquid Wrench were properly

18 interpreted?

19 A. Because all the other results, samples that we

20 sent for analysis -- and these were several thousand

21 samples -- were accurate. I did not send Liquid

22 Wrench. I requested that: be tested. I sent thousands

23 of other samples to be tested.

24 Q. Doctor,.do. you know: the limits of detection

25 for. gas chromatography that was used in: the testing. of
US Steel MEHLMAN

Deposition

MYRON A. 12-11-03 -

Designation Mehlman Combined

Designations 9-1-20

Transcript of Mehlman, Myron

CaSOE BID SERIE DES DECEHBRRUABT $i FUSS PRP Op AaB AF Gf 9430

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

Page 52

OL the Liquid Wrench reflected: in the documents.we've

02 talked about ..today?

03 A. I don't recall specifically; but if sample is

04 very concentrate, you dilute it. You keep on diluting |

05 it till you. get within a range that can be measured

06 accurately.

O7 QO. Is there a rate of error. for gas

08 chromatography in the 1977.time frame that you're

09 familiar with?

10 A. There’ is, but I don't “remember: what itis.

11 Q. Ts. there any. extent of variability: that might

12 result from test. to. test of..a split sample, for

13 example? Can you expect. some variability in gas

14 chromatography?

15 A, Yes.

16 Q. What is: the extent. of that variability?

17 A, On my. samples they were within 3 percent, the

18 ones that I-split; but I don't know what it was. and

19 what range.

20 QO. Could it “have been: higher?

21 A. It could be.

22 Q. I understand that -- from your prior testimony

23 today that you have no knowledge about Mr. Awalt's

24 occupational history; is that correct?

25 A. I don't know who Mr. Await is. The first time
US Steel

Deposition

Designation MehIman

“ranscript of Mehlman, Myron

CESS TERMITES Bocuinent 268 FrifalragA/8A8? PaQeses Y%X30

 
MehiIman, Myron
Rhyne Trial Master

 

Page 53
Ol I heard his name is right here.
02 QO. I want to hand you what has been marked
03 Exhibit No. 1, and this is a notice to take discovery
04 deposition --
05 A. Okay.
06 QO. ~~ in the Ronald Awalt case.
O07 A. I didn't even look at that. I looked at the
08 second part.
09 Q. Okay. That notice is for your deposition here
10 today; is that correct?
11 A. Yes.
12 Q. All right. And you understand now that this
13 case relates to a gentleman by the name of Ronald
14 Awalt?
15 A, No, I don't understand that. That's just what
16 I see here. I had no idea what's the case or anything
17 about the case.
18 QO. All right. I understand from your earlier
19 testimony today that you had some responsibility at
20 Mobil for evaluating exposures to benzene for workers
21 in Mobil's own facilities.
22 A. Yes.
23 Q. And can you tell me how it is that Mobil
24 assessed, during your tenure there, potential exposures
25 to benzene for its own workers?

 

 

 

Transcript of Mehlman, Myron

CaSO BIG AGAR IEDBEC DeeGHRARUAEL © il EU sb PBZ Op Ags 76 Gf 9430
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 54

A. You put equipment on the workers and tubes

that -- and for whatever period of time they worked,
different periods of time, you measured the areas where
they worked and the level of benzene in these areas.

Then be extrapolated, seeing that it's only 1 part per
million of benzene or less they would be inhaling that.
We calculated that to eight -- to eight-hour average.

So, what you do, I take it -- or what -

strike that.

What Mobil did during your tenure there as
director of toxicology and environmental health is to

conduct actual measurements of benzene in the work
environment in which benzene exposed workers actually

conducted their work.

A. That's correct.

Q. And, then, I take it that you took those

samples and extrapolated to I think what we call a time

weighted average -

A. Yes.

Q- -- to evaluate the concentration that a worker

might be exposed to over the course of an eight-hour

workday.
A. Yes.
Q. And I take it that part of that process is, as

we said, to put measurement devices actually within the

 

Transcript of Mehlman, Myron

cas

BPR ORGIES ROSH Fad Fite PEGA OAS? phads34 S440

 
Mehiman, Myron
Rhyne Trial Master

 

Page 55

Me ~ BS SF SB GB Be we SF BS FP BSB SeBeeaaReaeeeR BLA

 

 

 

 

Transcript of Mehlman, Myron

case? Te UISARREDEES DoE ate FilGUGeP PHS FOP SGeS 73 BF 1430
MehlIman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 56

A. I don't -- probably. I just don't recall

specifically that what -- where it comes back to.

Q. How would you describe that process where you
take a sampling device and put it in the breathing zone
of the worker and put the worker in his ordinary job
and have him -- and evaluate those exposures?

A. We had to purchase special equipment, and

B recall a number of monitors. I guess that would be

dosimetry, yes. I had to buy over a hundred additional

monitors. I just recall that. Couldn't remember.

Q. So, the process is called dosimetry.

A. Yes.

Q. Or the mechanism of doing these evaluations.
A. Yes.

Q. Do you recall ever conducting dosimetry on -~-

or using Mobil workers who were involved in vehicle

maintenance?
A. I don't recall specifically. We conducted
measurements on all type of occupation -- mechanics,

probably electricians, just people working around

the -- many different places.

Q. Do you recall whether Mobil -- during the time
that you were director of toxicology and environmental
health, do you know whether Mobil conducted dosimetry

of individuals using Liquid Wrench?

 

Transcript of Mehiman, Myron

CEASE BALE RUOPEP-RAEGDAEC cRecTuntatts Filled PN>G° p&AIS72 Bt 1430

 
Mehlman, Myron
Rhyne Trial Master

 

O01
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24
25

 

Page 57

A. I don't know. I can't answer that. I

wouldn't -- I don't recall that.

Q. Other than gas chromatography, which I believe
you've described for us earlier today, do you know
whether Mobil, during the time you were director of
toxicology and environmental health, attempted to

evaluate a worker's exposure to Liquid Wrench -- to
benzene in Liquid Wrench in his ordinary workplace?

A. I don't recall that specifically.

Q. Have you ever seen any results of dosimetry or
the evaluation of benzene exposure to a worker using
Liquid Wrench in his real work environment?

A. I don't recall.

Q. And I take it that you're not providing
testimony in this case about what the results of that
dosimetry would be for a worker using Liquid Wrench in
his ordinary work environment; is that correct?

A. I'm not providing any testimony except to the
authenticity of these documents.

Q. Okay. Sir, have you ever observed a worker

using Liquid Wrench?

A. No, at least not consciously that I'm aware
of.
Q. I take it that you may have incidentally

observed the use of Liquid Wrench.

 

Transcript of Mehlman, Myron

Che2sS: 2a CiEMOES RAE DSel daechrant Add Srila HI Hee pRagsea of 9430

 
Mehlman, Myron
Rhyne Trial Master

 

Page 58
A Btlittekenit
Q & Iteittatywilaettcbeaysat
Ftreackdionsidyccaysesificcsespe ch
hvavaiecuesLopdilad intisaceySiakdy theaatityttetndthe selocte

fiegenyfuecfLopdifedty isthat ta?

A Nt—nbtatliedllayhrglietat
Q Cay Withneget toad zigvake

seictywittnagect oop tokanry WEYOl

vecchetorcHtodcoyanlevicnetal keltha

Misil, vaschsinabny thetest smcescrest trol that

Jolacaal de focpedtrovnter epee

knee nittevole‘sockaywak thactintte

enmonerts Inuihbevate?

A Tht—19 Tobit of itvestreker

Q Wehoidiaecenttestaaibdetl

toamestlevole’semmetnaninteak

entonatashedashis jh?

NR HEBD Qoection om

A Idelt—Idbttieell. Iequeel

paticnarialsh hear tiation

aheay,

Q GIR MIE Asynstlectaly an

yorthrkcfa ted better tandisntry nessa

SY &®M &B S SP B & BY RG F&F BR FPF Bb BBE Rk BR oS KR BB

 

 

 

Transcript of Mehlman, Myron

CEASE SIR PHOOSIZTARGCERRE mecumant 244-SFiledGae/eo pRagH>s ef 9430
MehlIman, Myron
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 59
worker's exposure to benzene in his work -- in his
precise work environment?

MR. HOBSON: Objection, form.

A. It's not something I do. It's not part of my

job; so, I can't think of anything. If I heard of some

better procedures, I don't recall. I'm sure I did in

some of the benzene meetings that I attended, but I

didn't make any effort to retain that information.

O- (BY MR. MILLER) In 1977 when you were

conducting an evaluation of Mobil employees' exposure
to benzene in their workplaces, did you use any
methodology other than dosimetry for the purpose of
making those assessments?

A. I don't recall using anything else.

Q. I take it you were satisfied with the results
that you could obtain from dosimetry for the use in
making estimates of a worker's overall exposure to
benzene in the precise work environments in which he
worked.

A. I was satisfied because the exposure in

refineries were very low. The average is less than
tenth of a part per million. We need to know only the

areas that exceed on that 1 part per million. And
we're also satisfied because we measured in many

different facilities, both U.S. and outside; and the

 

Transcript of MehIman, Myron

Cagase PelércuPGARRIDBEC DeeaHierntAKd-F | leooPPH2(20PReae £6 af $430

 
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 60

Ol results were consistent from different facilities. So,
02 that adds a lot to credibility of your test result.

atv 03 Q.. With respect to the specific analyses that
04 we've talked about today, those that reflect in the

() 05 documents: that. we've marked of benzene. content. of
06 Liquid Wrench at 7 percent and 30 percent, do you know
O7 whether split samples: were.taken. of these particular
08 samples for the purpose of comparing the results?
09 A, T =~ I don't recall how they're =- how samples
10 were taken, were they split or duplicate. I don't
11 recall.
12 Q. Was it the standard practice for the Mobil
13 laboratory that =-- or Mobil's analytical laboratories
14 to take split samples for the purpose of comparing
15 samples taken from a single source?
16 A, I don't recall. I know I. did divide some of
17 my samples in-duplicate to see how they compare. If
18 they did split, then there would be four analyses ina
19 single sample.
20 Q. But again, you don't have any information with
21 respect to these particular tests -
22 A, T-
23 0 -- to know whether splits were: done?
24 A. That's right.
25 Q Or if they were done, what the results were?
US Steel
Deposition

Designation Mehlman

“ranscript of MehIman, Myron

CEBSSAARMOBISIARERRE BOCuHEnt 268 Srila SSABHS Pagers? Yr2rb30
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

 

Page 61
403,
cumulative Ol Ay Edon't. know.

02 QO. Okay. You. indicated: that. on occasion: spiked

() 03 samples would be used for the purpose: of conducting
04 analytical tests for. benzene?
05 A. That's right.
06 Q. “Can you: describe: for me. what a spiked sample
O07 is?
08 | A. Sure. You. put as known amount: of diluted
09 benzene in: a-sample and you split the samples: in’ two
10 and: you putin two of them and see: what: percent
11 recovery, especially. you. do -a blank and you find == if
12 you put, say, 5 parts: per billion, you. want to see how
13 much of that is tecovered;: or you also want standard.
14 Different..concentration of benzene you provide. three or
15 four samples -- usually four -=- with different levels
16 and see how that. analysis comes out; and then you run
17 some blanks and see that you: don't.find any benzene in
18 it. If you. come in with blank that shows benzene
19 concentration, you. would. worry about it.
20 Q. Were spikéd samples used. for the analyses. that
21 we've talked about today --
22 A. Don't know.
23 Q -~- with respect.to Liquid Wrench?
24 As E-just.=- that is ---don!t. know.
25 QO All right. Do you have any objective: evidence

. US Steel

Deposition

Designation MehIman

Transcript of Mehlman, Myron

CaS@S2 1 MOIR AIDHEC DBaGHBARUSEL Ej Ell em PRHP20e Op Arg Fst af 2$30
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

 

 

on: 701
2 - Lines

tion 602 -
8-25

(

 

 

403, Page 62
cumulative O1 that would suggest that the specific Liquid Wrench
02 tests that we've talked about today are -= or were at
03 the time: repeatable and reproducible?
04 A. T have no: idea if they repeated: them or
05 reproduced them.
06 QO. We were talking a moment ago about evaluating Object
07 worker exposure in the environment in which that worker or
08 conducts his workday. You remember that discussion
09 generally?
10 A. Yes.
11 QO. We were talking about using dosimetry.
12 It's possible, is it not, to use a product
13 even if it had 30 percent benzene, a Liquid Wrench
14 product with 30 percent benzene, and have a time
15 weighted average exposure to benzene in the workplace
16 less than 1 part per million?
17 MR. HOBSON: Objection, form.
18 A. IT would say it's very unlikely with that
19 concentration that you will have that. low exposures; Objed
20 and if it's used equip -- to clean the equipment, 1 lines
21 would say very unlikely that it would be so low.
22 O. (BY MR, MILLER) What's your understanding of
23 how Liquid Wrench is used?
24 A. Cleaning equipment. It's a good cleaning
25 agent; and I'm not sure if it's used in radiators, to
Deposition MYRON ri 42-41-03 -

Designation Mehlman Combined

Designations 9-1-20

franscript of Mehlman, Myron

CASASS: BALE RUODIP ROCHDALE cece add FilGUPEH22C° phages of 1430
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

Page 63
O01 clean the radiators. I don't have extensive knowledge obiebtion *
02 about Liquid Wrench.
03 Q. When you say to clean equipment, do you know 2)
04 how it would be applied for that purpose?
05 A. No. If I did know at one time, I don't
06 recall.
O07 Q. Do you know how much Liquid Wrench would be
08 used for that purpose?
09 A. No, I do not.
10 Q. Okay. And 1 take it you would have no
11 familiarity with what a worker might use in terms of
12 quantity of Liquid Wrench in any given day.
13 A. That's right. I do not -- I'm not familiar at
14 this time.
15 Q. Do you know what crafts would use Liquid
16 Wrench?
17 A. I think it would be used -- car mechanics,
18 people who work with the equipment.
19 Q. For cleaning?
20 A. Cleaning. That's all that I recall.
21 Q. And certainly you don't have any information
22 about how Mr. Awalt used Liquid Wrench.
23 A. I have no information about Mr. Await at all.
24 Q. Okay. Let's talk about vehicle mechanics.
25 Have you ever observed vehicle mechanics throughout
MEHLMAN,

MYRON A. 12-11-03 -

Combined
Designations 9-1-20

Transcript of Mehiman, Myron

CaSASE PELE KUO RIEDBEC Dd eaHerttatd-FilEbesePPs}2& PEgISSE BF 9430
MehlIman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 64

their workday for the purpose of assessing the

materials they use, the quantity of those materials, or

the frequency with which they use those materials?

A. No.

Q. Do you know whether any kind of study of that
nature was undertaken by Mobil with respect to Liquid
Wrench?

A. I do not know. One of my industrial
hygienists may know, but I do not know.

Q. Okay. In the documents that you brought today
to the deposition and which have been marked, is there
any discussion about how Liquid Wrench would have been

used at any of Mobil's facilities in the 1977 time

period?

A. If it was 26 years ago, I wouldn't remember
that.

Q. Well, not only would you not remember it, sir;

but it's not reflected in the documents; is that
correct?
MR. HOBSON: Objection, form.
A. That's correct.
Q. (BY MR. MILLER) Let me reask that. Is there
any reference in the documents that you brought about
how Liquid Wrench is used by Mobil employees -- or was

used by Mobil employees in the 1977 time period?

 

Transcript of Mehlman, Myron

CABS FALE LUOMPRFEGSES doccnterttads HiBlPEII36° PEGISEL BF 1430

 
Mehiman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24
25

 

A. I do not see that in the documents.

Q. All right. You don't know whether it was used
indoors or outdoors?

A. I do not know. It could be -- well, obviously

it could be used indoors, it you are a mechanic and
working at a gas station, and outdoors. Depends on the

weather conditions.

Q. And it depends on the kinds of equipment that

you're cleaning or using the Liquid Wrench on.

A. That's right.

Q. Some pieces of equipment can't be brought
inside.

A. That's right.

Q. Do you know the duration of exposure to

benzene in Liquid Wrench that an individual would
experience using Liquid Wrench in the manner that you
believe it's used for?
A. Depends on how long it -
MR. HOBSON: Excuse me. Objection, form.
Now you may answer.
A. Depends on how long the equipment is being
cleaned. It could be anywhere from ten minutes to
couple hours. I don't -- I just don't know. I do
understand these questions, I'm here only to certif

that the documents are authentic. All of this, it

Page 65

nit

Y

 

Transcript of Mehlman, Myron

CaASE BIB CUPUERREDRSEC Deechnenttadd EiEledd)24)/3G0 pR4gSSs BF 9430

 
MehlIman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 66
seems to me, leads to looking for an expert analytical
chemist and industrial hygienist, which I'm not going
to testify to that. I'm not going to testify at all
except to one fact.
MR. HOBSON: By the way, you've pointed
out already that Dr. Mehlman is not being paid. You've
wasted now two hours, in my humble opinion, going over
things that he -- you've asked a whole series of
questions about Liquid Wrench use after he says "I
don't remember seeing it being used," "I don't know how
it's used," all that sort of thing. If you're going to
go any further, I'd ask that you compensate Dr. Mehlman
his usual rates if you want to use him for his
testimony. I think you've beat a dead horse to death
again. Are we about done?
MR. MILLER: Yeah, we are. This kind of
discussion is just making things a little more
prolonged.
MR. HOBSON: Well, it does because you've
already prolonged it too long.
MR. MILLER: I’m going to move to strike
your previous response in the record as being
nonresponsive.
MR. HOBSON: What was it, by the way?

What did he say?

 

Transcript of MehIman, Myron

CASAS: BAR RUOPEP RIESE eechHentt als iGlPds 2)2F° PEgeSES Bt 1430

 
Mehiman, Myron
Rhyne Trial Master

 

Page 67
OL MR. MILLER: He said something completely
02 different from the answer that would have been
03 responsive.
04 MR. HOBSON: Great.
05 A. I just don't understand -- I said I don't
06 understand these questions because I'm not here to
07 testify on anything that you had asked me.
08 Q. (BY MR. MILLER) Okay. I understand that,
O09 sir. I -
10 A. Anything you want to ask about hematological
11 effect of benzene and injury and levels, I'll be glad
12 to spend whatever time you want discussing it.
13 Q. Again, Doctor, there's no question pending
14 now.
15 Sir, are you aware of the extent to which -
16 I'm sorry. Hold on just a second.
17 Doctor, are you aware of the extent to which
18 other hydrocarbon substances in a sample might
19 interfere with a determination of the quantity of
20 benzene in that sample?
21 MR. HOBSON: Objection, form.
22 A. I don't recall. I know some discussions
23 were -- took place around that subject matter, and
24 some -- and it was explained to me that there was some
25 modification in columns to get cleaner separations.

 

 

 

Transcript of Mehiman, Myron

CaS@SF PRUMABPRTEDBES DBEEHIER MANE! iENRIOP PEEP OPA RIEL Gf 2430
Mehiman, Myron
Rhyne Trial Master

 

 

 

Page 68
Ol QO. (BY MR. MILLER): Do. you know the extent to
02 which that interference may have affected the
03 reliability of the samples. and the results that are
04 reflected in the documents that you've brought to the
05 deposition today?
06 A. Well -
Q7 MR. HOBSON: Objection, form.
08 A. T don't think the reliability is affected in
09 analyzing from: benzene. I think the procedures that
10 they. -= Mobil analytical laboratory established was
11 just as good as anybody in the world can do. They
12 discussed it with, long time ago, the American
13 Petroleum Institute meeting with some other oil
14 companies; and they knew of high quality of work that
15 our analytical division or sections -—- we had more than
16 one -- were doing. So, I. don't think that is even in
1? question.
18 Q. (BY MR. MILLER) I just have a few more
19 questions for you.
20 A. Okay.
21 THE WITNESS: Can we take two-minute
22 break?
23 MR. MILLER: Absolutely.
24 THE WITNESS: Thank you.
25 THE VIDEOGRAPHER: We're off the record
MEHLMAN

MYRON A, 12-11-03 -

Combined

Designations 9-1-20

‘ranscript of Mehiman, Myron

CESS: FARR OPEPRBECARES RTH Bd FF fal PAIGSE? PEAISSs CFIS30

 
MehlIman, Myron
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 69
at 12:12.
(A BREAK WAS TAKEN)
THE VIDEOGRAPHER: We're back on the
record at 12:16.

Q. (BY MR. MILLER) Sir, I want to hand you what

has previously been marked today as Exhibit No. 3. Can

you read the notation and handwriting down at the

bottom?
A. "Liquid Wrench."
QO. I'm sorry. Can you read the two lines there?

Not just the last line.

A. Okay. I suspect this is (reading) please

attach -- whatever that word -- I don't know what it
is. I can read the last line, and I can read (reading)
attach reference Liquid Wrench.

QO. It's not entirely legible; is that correct?

A. That's right. Some attachments -- it is

either to be as an attachment, or some additional

attachments may have been attached.

Q. And let me ask you this: The very top of this
document seems to reflect, aside from the fax notation

and other markings, that this may be an attachment

itself?
A "Attachment II." It's -- that's what it says.
Q. Do you know what document this particular

 

Transcript of Mehlman, Myron

Casas? PALE CUP ERKEHBEC Ddecienttadd -i|Biledd) 2430 pkagegeé ef 2430

 
Mehliman, Myron
Rhyne Trial Master

 

Page 70

A. Np Iebttiesll. Ihotdivesdickel
toamachnat ot Labttoeed.
Q Bitestbtrtte-d, drictat BtlisadanhtimtatNbil wetntte

B® BP BW S SF SB GB B ES Re Fe BER FBS BA Rk BA & BR FF

 

 

 

 

US Steel
Deposition
Designation MehIman

‘ranscript of Mehiman, Myron

CEASS-FARLUOPSPRBECHAES cheochmant ada SrileggyMseo pbade4? Bt I430
MehIman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

. Page 71
Q. If you had your glasses, would you be able to
read that?
A. I don't know. I have the -- then I will
answer the questions if I -
Q. Do you know whose handwriting this is?
A. It's someplace on the bottom, but I can't read

that. There's a stamp, individuals who routinely get

copies of these, and the person has signed, but it's
not legible to me.

Q. So, you don't know who wrote out this
information on this document that we've marked as

Exhibit 3; is that correct?

A. That's correct, but it's addressed to two

Mobil people. One is to Beaumont refinery -- I suspect

he might also be in Beaumont refinery, but I don't

know.

Q. Do you know whether these results came from an
analytical laboratory in Beaumont?

MR. HOBSON: Objection, form.

A. Don't know. I don't think so. I think it
probably came from -- it was addressed to two

individuals at Beaumont refinery. I believe most

likely Paulsboro. |

QO. (BY MR. MILLER) I take it you don't know that

for sure, though; is that correct?

 

Transcript of Mehlman, Myron

CaSASF PELE UP ARREDBEC DeeciHerttaid Filles? 25/280 PRgsSsés Bf 9430

 
Mehliman, Myron
Rhyne Trial Master

 

Page 72
A Te'sonet
Q WsPildnoalstte Emeoy inyor
ethatioy Intenscftehnogsadsachcbadl
odes?
MR HESDE Goto fom
Q PORMOR TenteRanoct Bodoy?
MR HORDE Gojattion fom
A Tetw@a—lIanttkoiflenasyits
kettes ALT keovis thet the Eat n Budo
aelyticil stones exyouel Peydda lot cf |inessieets cfpehdemonicts.

Q GIR MER Cottecmaryieyantte
Puno Ameiny for tretprmanne stant

SB Bb FF B&B aR ak BK eB

iS

ddantte Bndoy inBanat?
MR HERDE Qoketion, fom
A Val, teyecktter apie Peyled
noe bettereinet, noe qa.
Q ORME hidynkeddetosay—
val, dviletret.
TeDpecet —oneepacrt ne tet
qmasmBhict3 isitpsstiett tht ake
treynertidheasarenit f sikia tre Lio
VWeth for tteammecf naahticl tet?
A Qovwy.
MR HERDE Qoketion,

MY BSB BS PF B G&G BRR

 

 

 

MEHLMAN,
MYRON A. 12-11-03 -
Combined
Designations 9-1-20

-ranscript of Mehlman, Myron

CLASS FAR AMOG PSF ARECERRE BAGH 243 SF ifalPEGAE AE? PRAISES A330
Mehliman, Myron
Rhyne Trial Master

 

O1
02
03
O04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 73

A. No way. I mean, the spiking was only done by
my section before the sample went to the analytical

laboratory.

Q. Do you know when the tests of WD-40 and Liquid
Wrench were made -

A. From —

Q. -- that are reflected in Exhibit 3?

A. Is there a date? It was in 1977, and this
note was sent on 10/4/77. It was probably done a few

days before that.

Q. Is there any indication that -

Or the same day.

Q. Is there any indication on this document that

reflects the duration of time that may have lapsed

between when the samples were tested and when this

document was prepared?

A. No. When something is handwritten, it's
usually the same day, but I can't be certain of that.
Q. Best person to answer that question would be

the author himself?

A. Or one of the individuals that received it.
Q. Okay.
A. And they ~~ I think one of them is probably

still at Mobil in Beaumont.

Q. I just have a few more questions for you, and

 

Transcript of Mehlman, Myron

CASES BIA BASLRISDBECS DBEGHTRAR BEL - Fi EUeSOPPEI2F 0 PEGwSg6 Gf 9430

 
MehlIman, Myron
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 74
then I'll be finished.
We were talking earlier about airborne
concentrations of benzene resulting from the use of
this Liquid Wrench product, and I wanted to ask you:
The reason why you do air monitoring in the specific
work environment is because it's the work environment
that -- that varies for each worker in ways that affect
their overall exposure to benzene; is that correct?
MR. HOBSON: Objection, form.
A. Yes.
Q. (BY MR. MILLER) Whether the environment is
indoors or outdoors, whether it's poorly ventilated or
well-ventilated, the environment really makes an
important difference in the potential for exposure; is
that correct?
A. Yes, and also proximity of individual from the
sample. Example, if you top load barges, you get a
huge exposure of hydrocarbon vapors; and certainly
benzene levels can vary out to 150 or maybe even more
parts per million because you inhale the vapors.
Q. And the proximity of the individual to the
application and the duration of time he stays in the
vicinity of that application, all of that's important
in assessing a worker's exposure?

A. Yes.

 

Transcript of Mehlman, Myron

CEASE: FARVOOPSPRBECHARE eRCHMSN 444-5 ifelPBHIHAE0 Pages i of 9430

 
Mehlman, Myron
Rhyne Trial Master

 

Page 75
O1 Q. Air flow from the near field to the far field
02 and vice versa, that's important in assessing a
03 worker's exposure?
04 A. Yes.
05 Q. In other words, whether the air is static or
06 moving, that's an important feature in assessing -
O07 A. Right, it makes a difference. The
08 concentration would be lower if the air is moving. The
09 concentration would be higher if the air is static.
10 Q. The frequency of use makes a difference in an
11 individual's -
12 A. Well, it's only a matter of how much he's
13 exposed. The more you use, the more exposure. We can
14 determine that in terms of total PPM years. We
15 calculate the time. Otherwise, you can't compare one
16 worker's exposure from the other one.
17 Q. Right. And, so, overall -- strike that.
18 That's, I believe, beyond the -- where we're headed.
19 MR. HOBSON: Shouldn't have stopped you.
20 It hasn't yet.
21 MR. MILLER: What's that?
22 MR. HOBSON: I said it shouldn't have
23 stopped you. It hasn't yet.
24 Q. (BY MR. MILLER) The temperature of the work
25 environment may make a difference?

 

 

 

Transcript of Mehiman, Myron

Casas? PIB KIPMPRRDREC DeaechnentAld -& \lbleds) 9220 pPRaseGs af 9430
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

Page 76
Ol A. Yes.
02 Q. Humidity may make a difference?
03 A. Yes.
04 Q. Temperature of the workplace may make a
05 difference?
06 A. Yes. If the equipment is sprayed -- if the
O77 solvent is sprayed on it or solvent kept in it, it will
08 make a big difference how much the material will
09 evaporate and how much a person will inhale.
10 Q. And that's why you evaluate the work
11 environment and not the product the individual is using
12 to assess a worker's exposure.
13 MR. HOBSON: Objection, form.
14 Q. (BY MR. MILLER) Is that true?
15 A. That's one of the ways, yes.
16 MR. MILLER: That's all the questions I
17 have for you, sir. Thank you.
18 REEXAMINATION
19 BY MR. HOBSON:
20 O. Dr. Mehlman, let me see if 1 can clarify a few Objection
701 and
21 things. 401
22 Air sampling will not evaluate a worker's QO
23 exposure to his skin for benzene, will it?
24 A. No, because you have a contact that's
25 substantial exposure from dermal contact.
MYRON Av 12-11-03 -

Combined
Designations 9-1-20

‘ranscript of Mehlman, Myron

CESS: FIR ROONSPRBECHBE BURGHTAN 444 - Eifel PdHIHIAEO PRGEBSE OF IS30
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

Page 77
O1 On So, would.=
02 A. And: also possibly inhalation, if he didn't = sn
03 ingestion, if he doesn't wash his hands and he takes objections
04 food in. So, there's three ways a worker could be ees
05 exposed: Primarily through inhalation, second through
06 dermal absorption, and third through ingestion.
O7 Q. And you at Mobil also did something called
08 biological: monitoring for benzene, did you not?
Q9 A. Yes, we did:
10 Q. What does that mean, "biological: monitoring"?
11 A. Monitoring: means we measured the level of
12 benzene in individuals, how much he could expire in his
13 breath or we could take. a blood sample or urine sample
14 and. determine what metabolites from benzene would be
15 excreted this way. You can. calculate how much. benzene
16 was taken in.
17 Q.; And that: would be a» reflection of ‘the ‘total
18 dose, not just what you breathe, correct?
19 A. Yes. You usually. determine total dose for a
20 worker because breathing is only one of the ways that
21 he 1s exposed.
22 Q. And did Mobil use, also, something called
23 medical monitoring for its benzene exposed workers?
24 Ay Yes. That was essential. We had people who
25 were exposed to one or more parts per million required
MEHLMAN,
MYRON A. 12-11-03 -

Combined
Designations 9-1-20

Transcript of MehIman, Myron

Casase R1écUPGARRIDSEC DeccHieentatyel -FilEteon 9220 PRessSa of 9430
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

Page 78

OL to undergo physical examination, to take more frequent Continuing

02 blood tests. I think it -- well, we had a policy to objedtions

03 that and procedure that is developed by medical

O04 department to do medical monitoring to see if any

05 changes in his blood parameters; or if we see any

06 decrease in various blood cells, you remove the worker

Q7 from the job category because he may be more

08 susceptible.

09 Q. Have you seen evidence that medical monitoring

10 and biological monitoring for workers potentially

11 exposed to benzene in the workplace goes back into at

12 least the 1950s?

13 MR. MILLER: Objection, form.

14 A. It goes back all the way, but I'm not sure for

15 nineteen -- if I can recall specifically 1950. It goes

16 back at least I recall in the 1960. In fact, the

17 medical director at Beaumont has had that program --

18 one of them, that he was still there -—- he was there

19 for quite awhile in 1976, '77 when I joined Mobil.

20 Q. (BY MR. HOBSON) So, at least to 1960 at

21 Mobil, you know about those.

22 A. That I have seen, yes, sir.

23 QO. I wanted to ask you --= you were asked some

24 questions about the use of Liquid Wrench at Mobil and

25 also about air sampling concerning Liquid Wrench usage
MEHLMAN Objection: 802, 602, 701, and 402

MYRON A. 12-11-03 -

Combined
Designations 9-1-20

‘ranscript of Mehlman, Myron

CASAS. BAB RGOMPRREDRAEC DoccHHeant Add -FilBHEdH 24) 3H PEGISSS BF 2430
MehIman, Myron
Rhyne Trial Master

 

 

 

Continuing objection - Entire page
Page 79
Ol at Mobil. Do you remember those questions generally?
02 A. Yes.
03 QO. Ef you'll look at exhibit -- well, I'l]. just
04 pick Exhibit 5, which is the same as: one of the other
05 exhibits, same as: Exhibit 2;
06 A. Yes.
07 Q. All right. Exhibit = 2 or °5,. on the. second
08 page, you see in the first. paragraph it. ‘says "We
09 suggest that the use of the material be discontinued
10 and: an: alternate be found"?
11 A. That's. correct. I remember: it because. we
12 discussed the situation --—- the products with ‘above
13 Lepart per million of benzene, we should find
14 alternatives.
15 Q. And is that something generally known as
16 substitution?
17 A. Correct.
18 QO. And substitution-is where you take a material
19 that has a hazardous property. and substitute for. it one
20 that will do the same job but doésn't have the toxic
21 property?
22. A. That's correct.
23 Q. Now, if your advice at Mobil was taken here in
24 October of 1977, would there be any need to do any air
25 sampling for Liquid Wrench at Mobil facilities after
MEHLMAN,

MYRON A. 12-11-03 -

Combined

Designations 9-1-20

Transcript of MehIman, Myron

Cas@S$ PLS HUPBARREDEEC DoScEHHeettA-— \|blesoP9H280 pRasese ef 9430

 
Mehiman, Myron
Rhyne Trial Master

 

Ol
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 80
October, 1977?
MR, MILLER: Strike that -- I -- object
to the form.
A. If the product was no longer used, there's
nothing to be monitored.
MR. HOBSON: Thank you, Dr. Mehlman.
That's all I have.
REEXAMINATION
BY MR. LYNN:
Q. Just a couple of quick follow-ups. Take a
look at this document.
A. Let's see.
Q. Doctor, I handed you back Exhibit No. 4.
don't think we really talked too much about that
document.
You are not shown as a recipient or copied on

that document, were you?

A. That's correct.

Q. When did you first become aware of this
document?

A. I would say October, 1977.

Q. In what circumstance would it have been

brought to your attention?
A. Anything that had to do with benzene would be

given to us because at that time I was responsible for

 

Transcript of Mehlman, Myron

CES TSEMSBPSI RICE BRAHMEHE 248 CrifalPOSAS AE PRAABE? A430

 
Mehiman, Myron
Rhyne Trial Master

 

O01
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 81
establishing policy and monitoring and making
recommendation on all subject matters related to

benzene.

QO. Do you know who R.E. Bistline is?

A. I don't recall his name. E.P. Medlin,
certainly name is coming back to me; but I don't know

what his job was.

Q. Do you recall E.D. Keiper?

A. No, I don't recall the name; but I'm sure I
knew these people -- or their name -- by names at

least.

Q. Do you know who Doug Leitch is?

A. Who?

Q. Doug Leitch, the first -- at the beginning of

the paragraph of the text, it says "Doug Leitch advised
me." Do you know who Doug Leitch is?

A. No, I'm not sure who he is. They had 30,000

employees; and many of them were in products, safety,

and different divisions, production, manufacturing.

So, I don't remember his name.

QO. That's okay. The document mentioned that

there was another company's concern about potential
benzene concentration in Liquid Wrench. Do you know
what other company they were talking about?

A. No, I do not know that.

 

Transcript of Mehlman, Myron

CASAS PRLEMUP A RREDSES Doeeiieritatl © ii BH P5360 PEGESSS BF 2430

 
MehlIman, Myron
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 82

Q. Okay. You see the last sentence of that first
paragraph says that "This information was relayed to
Corporate Safety for their confirmation and
recommendations." Do you know who at corporate safety
would receive this type of information at that time

frame?

A. Oh, yes, yes. That would be a lot of people.

I knew everybody at one time in corporate. Dave Miller
would be the head of corporate safety.

Q. Do you know anybody else that might have been

told about this?

A. No. I would say there were number of other
people. I don't remember their names, but I -- the
name that came back to me who -- is David Miller, who

was the head of that department. He was corporate -
in charge of corporate safety.
Q. Do you know whether corporate safety was ever
able to confirm the findings that were sent to them?
A. I don't know.
Q. And Mr. Hobson just asked you some questions

about substitution of products. Do you recall that

testimony?
A. Yes,
QO. Was there a concern that if there was a

product with greater than 1 percent benzene content

 

Transcript of MehIman, Myron

CEASE: SAB ROOSIRBIECHASE eRcHALaN Add SF ied 2340 phagsss ef 9430

 
Mehliman, Myron
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 83
that was being used, that that would require
monitoring?
A. I think that was the requirement, that medical

monitoring would be required of concentration above 1
percent, 1 or above.

QO. And when there were discussions about
substituting another product for Liquid Wrench, do you
know if that was in order to avoid having to comply
with monitoring requirements?

A. No, it was because the benzene exposure was

too high, which means that somebody else can get

injured, develop. leukemias, lymphomas, or any other
type of cancers; and that presents tremendous liability
on part of the company.

MR. MILLER: I'm going to move to strike

the last response as being absent foundation.

(EXHIBIT 6 MARKED)

THE VIDEOGRAPHER: Excuse me. While
you-all are looking at that, can I change the tape,

please?

MR. LYNN: Sure.

THE VIDEOGRAPHER: Okay. Going off the

record. The time is 12:37.

(A BREAK WAS TAKEN)

THE VIDEOGRAPHER: Back on the record at

 

Transcript of Mehiman, Myron

CASASE PEEPS RTEDBEC DAC EHTERTLAHE- il ESP PH)2 G9 P&GSOEE Bf 2430

 
Mehiman, Myron
Rhyne Trial Master

 

Page 84
01 12:38.
02 QO. (BY MR. LYNN) Doctor, can you please describe
03 the document that was handed to you as Exhibit 6, for
O04 the record?
05 A. A memo to number of people from C.W. Phillips,
06 benzene in Liquid Wrench.
07 QO. What's the date of the document, for the
08 record?
09 A. November 29, 1977; and this was mailed by
10 Wescoat, Wescoat -- coat, Wescoat.
11 Q. Okay. In the middle paragraph -
12 A. I see that, yes.
13 Q. ~~ they talk about recommending -- or saying
14 that "You may wish to replace ‘Liquid Wrench' with a
15 low-benzene content material." Do you see that part?
16 A. Yes.
17 Q. Okay. The last sentence of that paragraph,
18 what does it say about why that substitution might be
19 done?
20 A. "This product has been analyzed by Research's
21 Analytical Department and was found to contain 0.01
22 weight percent benzene. Thus, its use would not be
23 covered by the Emergency Temporary Standard."
24 Q. Okay. And does the emergency temporary
25 standard relate to monitoring?

 

 

 

Transcript of Mehlman, Myron

CEASS-TARPOOPS9ZRRECTRRE hingument 264-SFifdleahIO2e0 PRageBi M9830
Mehiman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 85
A. Emergency temporary standard was a way to
implement benzene starting it immediately until the
full standard is developed.
Q. All right.
A. It relates to essentially everything that
benzene standard relates to.

Q. Okay. But the -- it's that standard that

' would require the monitoring be done.

A. Yes.
Q. And in the Exhibit 5 or Exhibit 2 -- we have
duplicates there -- on that second page that Mr. Hobson

was discussing with you, it again mentions that where
you've got a product containing more than 1 percent
benzene, you then have to take into consideration

requirements that monitoring be done, correct?

A. Yes.
Q. Does it say anywhere on the document there
that -- well, on either of those two documents -— that

the substitution of a lower or nonbenzene containing
product was being recommended to make sure that the
workers weren't being exposed?

A. I'm sorry. I didn't quite understand your

question you suggested.

Q. Okay. The document mentions that substitution

should be made to bring the levels down below the

 

Transcript of Mehlman, Myron

CaS@S213 1 MOIRA DEEC DROGHBANUSE!-E jl EW em PAIP2K? Op AAG GB af 2430

 
Mehliman, Myron

Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 86
threshold for monitoring, correct?
A. Yes, an alternative should be found, same
thing, substitution.
Q. Now, the document does not say we should be
substituting these materials because it's more healthy
for the workers, does it?
A. Well, if you lower the level, it implies that

it will be safer product. It doesn't mean it's safe,

but certainly it would be considerably safer.

Q. But when the words were chosen to go into the
corporate documents that we're looking at here today,
the concern that was reflected by the words used in the
documents was the monitoring requirement; is that
correct?

A. That's what the document says by this

individual who wrote it. |

MR. LYNN: That's all my questions.

Thank you.

MR. MILLER: I just have quick follow-up.

(EXHIBIT 7 MARKED)

REEXAMINATION

BY MR. MILLER:

Q. Mr. Mehlman, I'm going to hand you what I've
marked as Exhibit No. 7 and ask if you can identify

this document for me, please.

 

Transcript of Mehlman, Myron

CERES: FAR ROOOSIRIECHARE Rc 444 -F fel AH)IMI2EO PRAESBS M930

 
Mehlman, Myron
Rhyne Trial Master

 

. Page 87
O1 A. Yes. The subject here is "Benzene Monitoring
02 Program, Submission of Samples."
03 Q It's dated August 18, 1977?
04 A Yes.
05 Q. And you were a recipient of this document?
06 A Yes.
07 Q And it was authored by Lester Levin; is that
08 correct?
09 A. Yes.
10 Q. And it refers to periodic benzene monitoring
11 that was ongoing at that time in Mobil facilities?
12 A. Yes.
13 Q. Was that monitoring similar to the dosimetry
14 that we talked about earlier in this deposition?
15 A. Yes.
16 Q. Okay. And do you know how frequently this
17 monitoring or dosimetry was being conducted by Mobil at
18 that time?
19 A. Oh, I don't recall. That was a -- they dida
20 lot of monitoring. Lester Levin worked for me.
21 Everything he did he reported to me and got my
22 approval, including acquisition of equipment,
23 personnel.
24 Q. I take it from this document and your
25 recollection that Mobil was conducting dosimetry on a

 

 

 

Transcript of Mehlman, Myron

CaGase BIS CIAGARFIDBEC Deeawiert4gel -F| GilesoPPAZLOPHRIeEO4 af 9430
Mehlman, Myron
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 88
periodic basis of employees who were working in
environments that may be contaminated with benzene.

A. Very limited before the emergency temporary
standard and very few samples, not as frequently as
became necessary to do after 1977 Federal Register
publication of emergency temporary standard on benzene.

QO. What was the date of the publication of the
emergency temporary standard?

A. It's in Federal Register, and I think the

date -- I don't know the date. I can give you the

Federal Register number. It's 1910.1028. I'm sure I
have many copies of that.

Q. Was the sampling that's discussed in what

we've marked as Exhibit No. 7, the Lester Levin -

A. Levin.

on -- memorandum, being conducted by Mobil in
response to the emergency temporary standard?

A. That's correct.

Q. And in August of 1977, was Liquid Wrench

available for use by Mobil employees in its facilities?

A. IT can't answer that. I don't know.

Q. Was the recommendation made -- in the
documents we've looked at today made after August of

1977?

A. I can't tell you what month. I just don't

 

Transcript of Mehlman, Myron

CEASE: ZAR EOOIPRIECAE GeecvMant 444 Sr ifalPa HIN SeG0 phages of 9430

 
MehiIman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 89
know.
Q. We talked earlier in the deposition about
recommendations from individuals at Mobil to substitute

other products for Liquid Wrench.

A. Then, it would be after emergency temporary
standard.
Q. The October 12, 1977, memorandum, for example,

refers to a recommendation for substituting products
for Liquid Wrench.

A. That's correct.

Q. Were there individuals who were monitored

using dosimetry, as we've discussed earlier in the

deposition, being -- strike that.

There were individuals who worked with Liquid
Wrench in Mobil facilities that had been monitored for
their benzene exposure prior to the recommendation for

the substitution of that product?

MR. HOBSON: Objection, form.

A. I don't know. I don't know. The person who
can answer that -- that would be in Mobil records
because individual by different job categories would be

listed and their exposure.

Q. All right.

MR. MILLER: I don't have any further

questions, sir. Thank you.

 

Transcript of Mehlman, Myron

CaGEL BI BOISLRIE DEC DBEGHBRELSB! Filed HO PPSPZH OP ARIES OF $30

 
Mehiman, Myron
Rhyne Trial Master

 

Page 90
Ol MR. HOBSON: Completes the deposition.
02 THE WITNESS: Thank you.
03 THE VIDEOGRAPHER: We're off the record
04 at 12:47.
05 THE REPORTER: Do you want to read and
06 sign?
07 THE WITNESS: Yes, I do.
08
09 (THE DEPOSITION WAS CONCLUDED)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Transcript of Mehlman, Myron

CESS TER MOBPSIAIECESE Bocuirnent 268 FrifalP GAG 26° Phage 8? M4330
Mehiman, Myron
Rhyne Trial Master

 

Page 91

 

 

 

Transcript of Mehlman, Myron

CaSPSP1B LY DOIG PRIWDSEC DBOGHBRELBE! Fil dd SHPBPz42 Op AGS AF Gf P4330
Exhibit 7

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 1 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 909 of 1330
 

 

Transcript Report

 

Monique, Mark

Plaintiffs’ designations are in yellow, there are no counter designations

Transcript of Monique, Mark

 

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 2 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 910 of 1330

 
Full Transcript Report

Designation Legend

 

MONIQUE, MARK - (LEE) VOL 1

 

 

 

| iranscript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 3 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 911 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 1
01 COURT OF COMMON PLEAS
02 PHILADELPHIA COUNTY
03 eee
04 ESTATE OF JACK E. LEE, : APRIL TERM,
05 Plaintiffs, : 2015
06
07 vs. : No. 2504
08
a9 UNITED STATES STEEL
10 CORPORATION, et al.,
11 Defendants.
12
‘13 ---
14 July 21, 2016
15 ---
16
17 Videotaped Deposition of MARK
18 MONIQUE, taken pursuant to Notice at the Law
19 Offices of Swartz Campbell, LLC, Two Liberty
20 Place 50 South 16th Street, Philadelphia,
21 Pennsylvania 19102, beginning at 9:30 a.m.,
22 before Brigitte A. Strain, a Federally
23 Certified Registered Professional Reporter and
24 a Notary Public.
25 -
26
27
28
29
30
31 VERITEXT LEGAL SOLUTIONS
32 MID-ATLANTIC REGION
33 1801 Market Street ~ Suite 1800
34 Philadelphia, Pennsylvania 19103
35 2

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 4 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 912 of 1330
Monique, Mark
Rhyne Trial Master

 

ol
02
03
o4
a5
06
07
08
a9
10
11
12
13
14
15
16
17?
18

20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40

41

43

44

45

 

APPEARANCES

LOCKS LAW FIRM

BY: ANDREW J, DuPONT, ESQUIRE
The Curtis Center

Suite 720E

601 Walnut Street

Philadelphia, Pennsylvania 19103
215.893.0100

adupont@lockslaw,com

Representing the Plaintiffs

ARCHER & GREINER, P.C.
BY: JOHN McDERMOTT, ESQUIRE
One Centennial Square
33 Bast Euclid Avenue
Haddonfield, New Jersey 08033
856.673.3902
jmcdermott@archerlaw.com
Representing the Defendants, CRC Industries,
Inc., Chevron U.S,A, Inc., Union Oil Company
of California, d/b/a Unocal, and ExxonMobil

Corporation

FISHKIN LUCKS, LLP

BY: ZACHARY W. SILVERMAN, ESQUIRE
The Legal Center

One Riverfront Plaza, Suite 350
Newark, New Jersey 07102
973.679.4429
zsilverman@FishkinLucks.com

Representing the Defendant, Ashland, Inc.

GERMAN, GALLAGHER & MURTAGH

BY: CHRISTIAN A. WEIMANN, ESQUIRE
200 S. Broad Street

Suite 500

Philadelphia, Pennsylvania 19102
215.875.4013

Weimannc@ggmfirm,com

Representing the Defendant, Radiator
Specialty Company

{Via Teleconference)

Page 2

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 5 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 913 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 3
ol APPEARANCES (Continued):
02
03 JONES CARR McGOLDRICK
o4 BY: J. CHEVES LIGON, ESQUIRE
05 Premier Place
06 5910 N. Central Expressway, Suite 1700
07 Dallas, Texas 76206
08 214.828.9200
a9 Cheves.Ligon@jcmfirm. com
1a Representing the Defendant, Safety~Kleen
11 Industries
12
13 KELLEY, JASONS, McGOWAN, SPINELLI, HANNA &
14 REBER, LLP
15 BY: RICHARD L. WALKER, ESQUIRE
16 Two Liberty Place
17 Suite 1900
18 Philadelphia, Pennsylvania 19102
19 215.854.0658
20 Representing the Defendant, Berryman
21 Products, Inc,
22
23 LAVIN O'NEIL CEDRONE & DiSIPIO
24 BY: STEPHEN S, DOUGHERTY, ESQUIRE
25 190 N. Independence Nall
26 Suite 500
27 Philadelphia, Pennsylvania 19106
28 215.627.0303
29 sdougherty@lavin-law.com
30 Representing the Defendant, Hunt Refining
31 Company
32
33 MARON MARVEL BRADLEY & ANDERSON LLC
34 BY: ERNIE WETZLER, ESQUIRE
35 1717 Arch Street
36 Suite 3710
37 Philadelphia, PA 19103
38 215.231,7100
39 wsj@maronmarvel.com
40 Representing the Defendant, Genuine Parts
41 Company
42 (Via Teleconference)
43
44

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 6 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 914 of 1330
Monique, Mark

Rhyne Trial Master

 

o1
02
03
a4
05
06
07
08
09
10
al

12

14
15
16
17

18

20
21
22
23

24

26

27

28

29

30

31

32

33

34

35

36

37

38

39

40

41

42

43

 

APPEARANCES (continued):

McELROY, DEUTSCH, MULVANEY &
CARPENTER, LLP

BY: CHAD D, MOUNTAIN, ESQUIRE

1617 John F, Kennedy Boulevard
Suite 1500

Philadelphia, Pennsylvania 19103
215.557.2900

cmountain@mdmce-law. com
Representing the Defendant, Sunoco,

Inc. (R&M)

REED SMITH LLP

BY: MEREDITH W. KNUDSEN, ESQUIRE
1301 K Street, N.W.

Suite 1000 - East Tower
Washington, D.C. 20005
202.414.9200
Mknudsen@ReedSmith.com
Representing the Defendant, Shell
Corporation

(via Teleconference)

SWARTZ CAMPBELL, LLC

BY: CHRISTINE P. BUSCH, ESQUIRE
115 North Jackson Street

Media, Pennsylvania 19063
610.566.9222
CBusch@swartzcampbell.com

Representing the Defendant, Savogran

THOMPSON HINE, LLP

BY: ANDREA 8B. DALOIA, ESQUIRE

127 Public Square, 3900 Key Center
Cleveland, Ohio 44114

216.566.5818
Andrea.Daloia@thompsonhine.com
Representing the Defendant, Witco
Corporation, improperly sued as Witco
Distribution, Inc.

{Via Teleconference)

Company

Page 4

 

Transcript of Monique, Mark

‘

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 7 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 915 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 5
01 APPEARANCES (continued):
02
03 THE CAIRONE LAW FIRM PLLC
04 BY: ANGELA HAYDEN, ESQUIRE
05 38 Virginia Lane
06 Canonsburg PA 15317-5802
O07 888.490.7490
08 angela. hayden@caironelawfirm.com
09 Representing the Defendant, United States
10 Steel Corporation
11
12 ALSO PRESENT: W. R. Strain, CLVS
13 Video Technician
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 8 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 916 of 1330
Monique, Mark
Rhyne Trial Master

 

o1
02
03
04
05
06
0?
08
09
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38

39

 

INDEX

TESTIMONY OF: MARK MONIQUE

By Mr. DUPONE. cee eee eee eee eres 11, 157
By Mr, Silvermanis. see e ces e eee neene 150, 166

By Mr. McDermott... cr see cere scree 156
EXHIBIT NUMBER DESCRIPTION PAGE MARKED
Monique 1 Savogran Products

Jobbers! Price List

Savogran 4-19 39
Monique 2 Kutzit Formula 5-10-65

(KT-F252-E63)

Lee-Savogran 67 43
Monique 3 Kutzit Formula J-P16

10/2/56

Lee-Savogran 66 44
Monique 4 Handwritten Kutzit (K202)

Lee-Savogran 68 52
Monique 5 Kutzit Formula H103A

Lee-Savogran 693 55
Monique 6 Kutzit Paint Remover

Label 62
Monique 7 Kutzit Paint Remover

Label 64
Monique 8 Kutzit Paint Remover

Label (annotated) 66
Monique 3 MSDS, AMSCO

Lee-Savogran 86-87 78
Monique 10 (not marked)

Page 6

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 9 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 917 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 7
o1 EXHIBITS (Continued):
02 EXHIBIT NUMBER DESCRIPTION PAGE MARKED
03 Monique 11 Kutzit, Savogran
04 Lee-Savogran 49 91
05
06 Monique 12 Kutzit Paint/Varnish
o7 Remover
08 Lee-Savogran 43-44 102
a9
10 Monique 13 Savogran Kutzit Liquid
11 Paint & Varnish Remover
12 Lee-Savogran 45-46 106
13
14 Monique 14 Savogran Kutzit Liquid
15 Paint& Varnish Remover
16 Lee-Savogran 47-48 107
17
18 Monique 15 Savogran Home Upkeep
19 Products
20 Lee-Savogran 50~57 109
21
22 Monique 16 Letter 6/16/77 to
23 John Byrington from
24 Carl Olson
25 Lee-Savogran 91 1i5
26
27 Monique 17 Letter, 11/30/54, to
28 Dewey Mark from John
29 Foulger, M.D.,
30 DB29002183 118
31 Monique 18 Letter, 5/16/67
32 To Friesendorf from
33 Kornowic2
34 H-D 776 121
35
36 Monique 19 Letter, 5/15/67 to
37 Friesendorf from
38 Kornowicz, H-D562-565 125
39
40 Monique 20 Occupational Diseases
41 A Guide to Their Recognition 128
42
43 woe
44

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 10 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 918 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
O9
10
11
12
13
14
15
16
17
18
19
20
21

23
24
25

 

22

DEPOSITION SUPPORT INDEX

DIRECTION TO WITNESS NOT TO ANSWER

Page Line

(None)

REQUEST FOR PRODUCTION OF DOCUMENTS

Page Line Description
(None)
STIPULATIONS

Page Line

(None)

QUESTIONS MARKED
Page Line

(None)

Page 8

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 11 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 919 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 9
O1 MARK MONIQUE
02 VIDEO TECHNICIAN: We're now on
03 the record.
04 My name is Russ Strain,
05 representing Veritext Legal Solutions.
06 The date today is July 21st,
07 2016. The time is approximately 9:30
08 a.m.
09 This deposition is being held at
10 the office of Swartz Campbell, 50
11 South 16th Street, Philadelphia, PA.
12 The caption of this case is the
13 Estate of Jack E. Lee versus United
14 States Steel Corporation, et al.,
15 filed in the Court of Common Pleas of
16 Philadelphia County, April Term 2015,
17 Case Number 2504.
18 The name of the witness is Mark
19 Monique.
20 If counsel at this time will
21 please identify themselves for the
22 record.
23 | MR. DUPONT: Andrew DuPont for
24 the Plaintiffs.
25 MR. DOUGHERTY: Stephen

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 12 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 920 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 10
Ol MARK MONIQUE
02 Dougherty for Hunt Refining Company.
03 MR. McDERMOTT: Jack McDermott
04 for ExxonMobil, Chevron and Unocal.
05 MR. SILVERMAN: Zachary
06 Silverman for Ashland and Univar.
07 MR. BUSCH: Christine Busch for
08 Savogran.
09 MR. MOUNTAIN: Chad Mountain for
10 Sunoco, Inc. (R&M).
11 MR. WALKER: Richard Walker for
12 Berryman Products.
13 VIDEO TECHNICIAN: Counsel on
14 the phone?
15 MS. KNUDSEN: This is Meredith
16 Knudsen for Shell Oil.
17 MR. LIGON: This is Cheves Ligon
18 for Safety-Kleen Systems.
19 MS. DALOIA: Andrea Daloia for
20 Witco Corporation, improperly sued as
21- Witco Distribution, Inc.
22 MR. WETZLER: Ernie Wetzler for
23 Genuine Parts Company.
24 VIDEO TECHNICIAN: The court
25 reporter is Brigitte Strain of

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 13 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 921 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 11
O1 MARK MONIQUE
02 Veritext. Will the court reporter
03 please swear in the witness.
04 - =
05 MARK MONIQUE, after having been
06 first duly sworn, was examined and
07 testified as follows:
08 -~ > OF
09 EXAMINATION
10 -~ > >
11 VIDEO TECHNICIAN: Testimony can
12 now proceed.
13 MS. BUSCH: Andrew, I'm sorry, I
14 didn't mean to interrupt. Before we
15 begin, I just want to reserve the
16 right to read and sign.
17 BY MR. DUPONT:
18 Q. What is your name, please?
19 A. My name is Mark Monique.
20 Q. Who are you employed by?
21 A. savogran Company.
22 Q. What is your position with
23 Ssavogran Company?
24 A. i'm the president.
25 Q. What is your work history with

 

 

 

- MONIQUE, MARK
- (LEE) VOL 1

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 14 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 922 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 12
MARK MONIQUE
Savogran Company?
A. I started in 1987 as a chemist.
In 1988 I became the technical director. And
then in 2007 I became the president.
Q. I understand you've given a

deposition before.

A. Yes.

Q. On how many occasions?

A. Two.

Q. You're probably familiar with

the procedures that we use in a deposition,
but I'll review them with you so that we have
a clean record.

A. Uh-huh.

Q. Tf at any point in time I ask
you a question and you do not hear it or
understand it, will you agree to let me know?

A. Sure. Yes.

Q. Tf I do ask a question and you
answer it, will you agree that you answered
the question because you heard it and you
understood it?

A. Yes.

Q. Please let me finish my

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 15 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 923 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 13
Ol MARK MONIQUE
02 question before you begin your response. We
03 have a court reporter, her job becomes
04 difficult when she's writing down two people
05 talking at the same time. So if you'll allow
06 me to finish my question before you begin
07 your response, I would appreciate that.
08 A. Certainly.
09 QO. If I remind you from time to
10 time --
11 A. Uh-huh.
12 Q. -- to just wait until I finish
13 my question --
14 A. Okay.
15 QO. ~- I'm not being rude, I just
16 want to make sure we have a clean record.
17 A. Okay.
18 Q. Your responses should be
19 verbal. Even though we have a video camera
20 here today, nods of the head, shakes of the
a1 head, uh-huhs, uh-uhs aren't written down
22 well. So if you could say yes, no or other
23 verbal response, I would appreciate that.
24 A. Okay.
25 Q. We don't want you to guess in

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 16 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 924 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 14

MARK MONIQUE

response to any questions, so please answer

based on personal knowledge you have or

information that you gathered in order or

testify today.

A.

Q.
need a break,

A.

Q.
question that'
break.

A.

Q.
behalf of the

A.

Q.
Corporation.

A.

Q.

Okay.

If at any point in time you
please let me know.

Uh-huh.

I only ask that you answer any

s pending before we take a

Okay.

You're here to testify on
Savogran Corporation today?
Yes.

And I said the Savogran

Is it Savogran Company?
Savogran Company. Uh-huh.

So you are the representative

of the Savogran Company?

A.

Q
A.
Q

Yes.
And you are the president?
Yes.

And you told me that you began

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 17 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 925 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 15
01 MARK MONIQUE
02 with the Savogran Company in 1987 as a
03 chemist. Is that correct?
04 A. Correct.
05 QQ. What was your educational
06 history before then?
07 A. I have a Bachelor of Science in
08 chemistry.
09 Q. Where did you obtain that?
10 A. Brittingham State College.
11 Q. In what year?
12 A. That was 1985.
13 Q. How did you come to work for
14 Savogran?
15 A. It's actually pretty
16 interesting. It's a very interesting
17 question. I was actually recruited to work
18 for Savogran by Ashland Chemical.
19 Q. How did that happen?
20 A. The -- there was a salesman
21 that was -- had a very close relationship
22 with my boss at the time that worked for
23 Ashland. And -- and he knew I was looking
24 for -- to change ~-- to change positions with
25 the company I was with before that. So he

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 18 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 926 of 1330
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 16

MARK MONIQUE

recruited me to interview with Savogran.

QO.

Who was the company that you

were with before the Savogran Company?

A.

Q.

It was Camger Chemical Systems.

And there was an Ashland sales

representative that became involved in

recruiting you to the Savogran ——

A.

Q.
Ashland sales

A.
Warren Fish.

Q.

A.

Q.

Yes. Yeah.
What was the name of the
representatives?

Tt was -- his last -- it was

How do you spell Fish?
F-I-S-S -- F-I-S-H.

And Warren Fish from Ashland

had a relationship with the Savogran Company?

A.
Q.
A.

Q.

Well, with my boss at the time.
Who was your boss at that time?
John Gale, G-A-L-E.

And John Gale was your boss at

the Savogran Company?

A.

QO.

Yes.

What was the relationship

between Warren Fish of Ashland and John Gale

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 19 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 927 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 17
OL MARK MONIQUE
02 at Savogran?
03 A, They were friends.
04 Q. Was Warren Fish selling Ashland
05 products to the Savogran Company?
06 A. Yes.
07 Q. And how did you come to learn
08 that Warren Fish was selling products to the
09 Savogran Company?
10 A. Well, just when I -- I guess he
11 told me. I can't really -- you know, don't
12 know specifically.
13 Q. You had a conversation with Mr.
14 Fish and you learned Mr. Fish --
15 A. I wouldn't --
16 Q. -- was selling products to the
17 Savogran Company?
18 A. I would think so, yeah.
19 Q. How long had Mr. Fish been
20 selling products to Savogran as a
21 representative of Ashland?
22 A. I don't know.
23 Q. Had long had Mr. Fish and John
24 Gale had this friendship before you began
25 with the company in 1987?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 20 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 928 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 18
MARK MONIQUE
A. I'm not sure.
Q. Did Ashland continue to sell

products to the Savogran Company when you
began your employment in 1987?

A. Yes.

Q. And what chemicals were they
selling to Savogran Company?

A. They sold us a whole variety of
different, you know, products, chemicals.

Q. Was it your understanding, when
you started in 1987, that Ashland had been
selling chemicals to the Savogran Company for

a period of time before you began with the

company?

A. Yes. That's a reasonable
statement.

Q. How did you come to meet Warren

Fish from Ashland?

A. I just knew him from the
industry.

Q. From your prior employment?

A. Right. Yeah.

Q. Tell me again the name of the

company you worked for before the Savogran

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 21 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 929 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 19
O1 MARK MONIQUE
02 Company.
03 A. Camger Chemical Systems,
04 C~A-M-G~E-R.
05 Q. What type of company was Camger
06 Chemical Systems?
07 A. They make paint. Paint and
08 coatings.
09 Q. If you could please just let me
10 --
11 A. Right. I'm sorry.
12 Q. ~~ finish my question before
13 you begin your response.
14 Okay. So you worked for Camger
15 --
16 A. Uh-huh.
17 Q. -~ Chemical Systems?
18 A. Yes.
19 Q. And they made paint and coating
20 products?
21 A. Yes.
22 Q. Where were they located?
23 A. They were in Norfolk,
24 Massachusetts.
25 Q. When did you start working for

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 22 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 930 of 1330
Monique, Mark

Rhyne Trial Master

 

OL
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

MARK MONIQUE

them?

A. I only worked there a year.
Year, year anda half.

Q. So it was between graduating
college in 1985 --

A. No, I -- before -- I -- I guess
-- let me start from the beginning, make it

simple. I did 25 years in the National

Guard. I did -- I retired as a Lieutenant
Colonel. During college I was -- you know, I
did ROTC. I got commissioned second

lieutenant. So when I graduated college I
went on active duty for training. So I was
-- I was on active duty for about six months.
I came back and I worked for about a year for
a company call SANCora. They made water
based polyurethanes. I was an application
chemist there. So I spent, I don't know,
roughly a year there before I went to Camger.
And then from -- and then from -- you know,
so I was in the Army. When I graduated
college, I spent a little time in the Army.
Left there, went to SANCora for a short

amount of time as an application chemist

Page 20

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 23 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 931 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 21
O01 MARK MONIQUE
02 working on water based urethanes. And then
03 left there and went to Camger Chemical
04 systems for a short amount of time. And then
05 that's when I ended up at Savogran.
06 Q. So in terms of your employment
O07 --
08 A. Uh~huh.
09 . Q. -~ in the chemical and coatings
10 industry --
11 A. Yeah.
12 Q. -~ you graduate college in 1985
13 as a chemist.
14 A. Correct. Yeah.
15 Q. Your first job in the chemical
16 and coatings industry is with SANCora for a
17 short period of time?
18 A. Yes.
19 Q. And they were a company that
20 made water based polyurethanes?
21 A. Yes.
22 Q. And you worked as an
23 applications chemist there?
24 A. Yes.
25 Q. And then you take a position

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 24 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 932 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 22
MARK MONIQUE

with Camger Chemical Systems?

A. Yes.

Q. And they made paint and coating
products?

A. Yes.

Q. And then in 1987 you start with
the Savogran Company?

A. Yes.

Q. And you worked for the Savogran
Company from 1987 to the present?

A. Yes.

Q. You were first a chemist from
1987 until 19 --

A. Till '88. It was essentially

the same job, just a different title. Yeah.

Q. And then you were the technical
director --

A. Right.

Q. -- from 1988 until 2006. And

then you became -~

A. 2007.

Q. 2007. In 2007, you became the
president, and you've been the president

since?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 25 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 933 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 23
Ol MARK MONIQUE
02 A, Yes. Uh-huh.
03 Q. I understand that the Savogran
04 Company has been in business since 1875?
05 A. Yes. It's a very rich history.
06 Started out as the India Alkaline Company.
O07 It was on -- actually on India Wharf in
08 Boston. Made -- the company made granulated
09 soaps that were sold into textile mills,
10 schools, institutions. The word Savogran
11 used to be -- actually used to be a product.
12 And it was savo for soap and gran for
13 granulated. So Savogran was granulated soap.
14 And that's how it got its beginning.
15 But actually currently we're
16 kind of an unusual company in the sense that
17 we're a hundred percent employee owned, we're
18 an ESOP.
19 In 1987, the -- the descendants
20 of the founder, Stoddard, wanted to diversify
21 their portfolio. So using the tax benefits
22 of an ESOP, they sold the company to the --
23 to the employees. And they sold -- the
24 unusual part about that is, they sold a
25 hundred percent of the company to the

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 26 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 934 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 24
MARK MONIQUE
employees. So our employees actually every
year elect a Board of Directors. So, you
know, we're -- right now there's nine of us

that are ESOP stockholders. And, you know,
we're just regular Joes, you know, just
trying to scratch out a living in a very
tough economic time with -- dealing with
cutthroat retailers. And, you know, it's
just -- just trying to keep the legacy going
of this very small company.
MR. DUPONT: Motion to strike

the non-responsive portion.
BY MR. DUPONT:

Q. The Savogran Company started in
1875; correct?

A. Correct.

Q. And it started as an alkali
company that was making a soap product?

A. Yes.

Q. All right. And it was located
on the India Wharf in Boston at that time?

A. Yes.

Q. Then the Savogran Company got

into the business of manufacturing paint

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 27 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 935 of 1330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 25
MARK MONIQUE
removers; is that correct?
A. Yes.
Q. And, in fact, was Savogran
Company somewhat of a pioneer, one of the

first manufacturers of a paint remover

product?
A. Yes.
Q. So when did the Savogran

Company begin manufacturing paint remover
products?

A. 1938.

Q. And one of those paint remover
products was Kutzit?

A. Kutzit was -- to my

recollection, was not the first.

Q. But one of the Savogran
Company's paint removing products was -- was
Kutzit?

A. Yes.

QO. And it continues to be a

product that's manufactured and sold by the
Savogran Company?
A. Correct.

QO. When did the Kutzit product

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 28 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 936 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 26
MARK MONIQUE
come onto the market?
A. I'm not sure.
QO. I've seen reference to some

jobbers price lists --

A. Uh-huh.
Q. -- for the Savogran products.
A. Uh-huh.
Q. And the earliest one that was

produced to me by the Savogran Company was
dated July 15, 1949.

A. Okay.

Q. That lists Kutzit on it. Does
that refresh your recollection that by at
least 1949 The Savogran Company was
manufacturing and selling Kutzit?

A. Yes. But I don't know when it
actually started as a product. Right. Yeah.

QO. So at some point in time,
between 1938 and 1949, the Savogran Company
began manufacturing and selling Kutzit?

A. Yes.

Can I get some water?
MS. BUSCH: Off the record.

VIDEO TECHNICIAN: Off the

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 29 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 937 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 27
Ol MARK MONIQUE
02 record at 9:45.
03 -
04 (Discussion held off the
05 record.)
06 - = =
07 VIDEO TECHNICIAN: Back on the
08 record, 9:46.
09 BY MR. DUPONT:
10 Q. Was Kutzit one of many paint
11 removing products that Savogran began to
12 manufacture and sell in 1938?
13° A. I -- I don't think I would
14 state it was many. At that time I think
15 maybe they had three.
16 Q. And, over a period of time, did
17 the Savogran paint remover product line grow?
18 A. Not substantially, no.
18 Q. By how much did it grow?
20 A. We might have maybe a dozen
21 products. Paint remover products.
22 Q. Are all Savogran's products
23 that its manufactured and sold from the 1930s
24 to the present paint remover products, or are
25 there other lines of chemical products?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 30 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 938 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 28
MARK MONIQUE

A. We have -- we -- we have our
line is primarily paint and varnish removers,
cleaners, patching compounds, tile grouts.

Q. Overall, how many products are
in the product line of Savogran over time?
Let's start with the 1930s and take us to the
present.

A. I have no idea. I mean,
there's products that have come and gone.
Yeah. That would be -- that would be a tough

one to throw a number on.

Q. Okay.

A. It's not a tremendous number
though, you know. Prob -- you know.

Q. Are you talking about dozens of
products?

A. Yeah, probably.

Q. So the Savogran Company starts

in Boston --

A. Uh-huh.

Q. -- and I see reference to a
Norwood, Massachusetts address?

A. Yes.

Q. Did the company eventually move

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 31 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 939 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 29
O1 MARK MONIQUE
02 to Norwood, Massachusetts?
03 A. Yes. Yep.
04 Q. When did that happen?
05 A. I want to say it was in the
06 fifties.
07 Q. And Savogran also had business
08 locations in Addison, Illinois?
09 A. Yes.
10 Q. And Chicago, Illinois?
il A. No. Just Addison, Illinois.
12 Q. Did Savogran have a business
13 location in Los Angeles, California?
14 A. Yes. But in the time frame
15 that you're talking about it wasn't actually
16 owned by Savogran.
17 Q. When did the Savogran Company
18 begin to do business at the Addison, Illinois
19 address?
20 A. Fifties.
21 Q. Was that a manufacturing
22 facility?
23 A. Yes.
24 Q. So, in the 1950s, in terms of
25 manufacturing facilities --

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 32 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 940 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 30
MARK MONIQUE

A. Uh-huh.

-- the Savogran Company had
Norwood, Massachusetts?

A. Yes.

Q. And it also had Addison,
Illinois as a manufacturing facility?

A. Yes.

Q. And what type of facility was
Los Angeles?

A. That was a very small
manufacturing facility. And it wasn't --
like I said, it wasn't actually owned by
Savogran. It was owned by one of the -- it
was like a west coast sales guy that owned
it. |

Q. Did the Savogran Company

manufacture products at the Los Angeles

facility?
A. No.
Q. Were products manufactured on

behalf of Savogran at the Los Angeles

facility?
A. No.
Q. What business did Savogran do

 

Transcript of Monique, Mark

Case 3'18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 33 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 941 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 31
OL MARK MONT QUE
02 at the Los Angeles facility?
03 A. They -- they used -- they used
04 the Savogran name, but they were making --
05 making stuff for themselves. It was a
06 separate -- it wasn't owned by Savogran.
O77 Q. Who was it owned by?
08 A. It was owned by -- it was the
09 west coast sales agent at the time.
10 Q. Did the -~
11 A. I'm -- see, now you're getting
12 into things that, you know, are way before my
13 memory. Yeah.
14 The other thing, Andrew, is,
15 you know, the stuff that you're talking
16 about, your client was from North Carolina,
17 all that material, you know, that was --
18 would have come out of Norwood,
19 Massachusetts. It's -- Norwood shipped down
20 into the Carolinas. Addison would have
21 handled Texas, the Midwest and California.
22 You know, west coast.
23 MR. DUPONT: Move to strike the
24 non-responsive portion.
25 BY MR. DUPONT:

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 34 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 942 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 32
MARK MONIQUE

Q. So by the 1950s, is it fair to
say that the Savogran Company was selling its
products nationwide?

A. Yes.

Q. When did the Savogran Company
begin to sell its products nationwide?

A. I don't know.

Q. Did the Savogran Company sell
its products internationally?

A. Caribbean.

Q. When did it begin selling
products into the Caribbean?

A. I don't know.

Q. Was it selling products into
the Caribbean by the 1950s?

A. I have no idea.

Q. How did you come to learn that
the Savogran Company was selling products
into the Caribbean?

A. We do now.

Q. Now, the Kutzit product, was
that manufactured at both the Norwood,
Massachusetts and the Addison, Illinois

facility since the 1950s?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 35 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 943 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 33
Ol MARK MONIQUE
02 A. Yes.
03 Q. Do you know what volume of
04 Kutzit was being manufactured on an annual
05 basis in the 1950s, 1960s, 1970s?
06 A. No.
07 Q. How were Kutzit products
08 marketed and sold during the 1950s, 1960s,
09 1970s?
10 A. We sell, we still do to this
11 day, through mostly -- through distribution.
12 We sell to the hardware co-ops, like Ace
13 Hardware, True Value, Do It Best. We sell to
14 ~- back then, they did also through small
15 paint distributors that sold to like
16 independent paint stores.
17 Home Depot wasn't around in
18 those days, but some of the larger chains
19 they might have sold direct, not through a
20 distributor. But in the -- I think the time
21 frame that you're talking about, probably
22 most of the business was probably done
23 through a distributor.
24 Q. And did Savogran know where
25 those distributors, in turn, sold Savogran

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 36 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 944 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 34
MARK MONIQUE
products?
A. No.
Q. Now, the Kutzit product, that
was a -- a product that was marketed to

consumers for consumer use?

A. Yes. Uh-huh.

Q. And in the 1950s, 1960s and
1970s, it's a type of product that you would
expect somebody could find in a general store
or a local hardware store, something like
that?

A. Not so much a general store,
but, you know, definitely a hardware store or
paint store.

Q. If the store sold paint related
products or solvent related products, that's
the type of store that you would expect to
find Savogran being sold in during the
fifties, sixties and seventies?

A. Yes.

Q. Do you know how the Kutzit
product was developed?

A. No. No.

Q. Now, understanding that you

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 37 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 945 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 35
Ol MARK MONTQUE
02 began with the company in 1987 --
03 A. Uh-huh.
04 Q. -- have you undertaken an
05 investigation to learn about Savogran's
06 business and what happened at the company
07 before 1987?
08 A. Could you repeat that?
09 Q. Yeah.
10 A. Sorry.
11 Q. You began with Savogran in .
12 1987; right?
13 A, Yeah. Yep. Right.
14 Q. So have you tried to educate
15 yourself and learn about what happened at the
16 company before 1987?
17 A. Yes.
18 Q. What have you done in order to
19 learn that?
20 A. Records. Just go through the
21 records that we could find.
22 Q. Have you spoken to any former
23 employees or current employees at Savogran to
24 learn what happened before your time?
25 A. Yes.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 38 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 946 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05

O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

06

Page 36

MARK MONIQUE

Q. Who is that?

A. Tom Little.

Q. Any others?

A. That's it.

Q. And beginning in 1987 at

Savogran, did you have conversations with
your coworkers, people that you worked for
and with at Savogran, in which you learned

about the history of the company?

A. Yes.

Q. Who were some of those people?

A. Well, we have, you know, John
Gale, he was my former boss. Steve Mchane.

QO. So one of the -- one of the

names you mentioned was Tom Little.

A. Yes.

Q. Who is Tom Little?

A. He's my vice president of
operations.

Q. How long has Tom Little been

with Savogran?

A. He started in 1972.
Q. Where does he work?
A. He works at Norwood.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 39 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 947 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 37
OL MARK MONIQUE
02 Q. How old is Mr. Little?
03 A. I'm not sure.
04 Q. Is John Gale still employed by
05 Savogran?
06 A. He's deceased. He was retired
07 ~- he retired and then just passed away.
08 Yep.
09 Q. Steve Mchane, is he still
10 employed with ~—
11 A. Yes.
12 Q. -- Savogran?
13 A. Yep.
14 Q. What's his position?
15 A. He's vice president of: sales.
16 Q. "When did Steve McLane begin
17 with Savogran?
18 A. He -~ he came -- he actually
19 came to us when Savogran bought the stock of
20 the California operation. So that was
21 probably 10, 15 years ago.
22 Q. About 19 -- excuse me, about
23 2001?
24 A. Something like that, yeah.
25 Q. So it was around 2000, 2001,

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 40 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 948 of 1330
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
O5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 38
MARK MONIQUE
that Savogran bought the stock of the company
that was out of Los Angeles?

A. Yes. Uh-huh.

Q. And this was a company that was
—-—~ had an affiliation with the Savogran
Company before 2001?

A. Yes.

Q. And, in fact, on marketing
materials, have you seen that before 2001
Savogran advertised that it had a facility in
Los Angeles?

A. Yes.

Q. So that would be referring to
-~ to this facility and this operation that
it bought in 2001?

A. Right. Yes. Well, like I
said, I don't know if it was exactly 2001.
It's in that time period, yeah.

QO. What was Steve McLane's
position with the -- strike that.

What was the name of the entity
in Los Angeles?

A. IT think it -- I'm not sure.

I'm not going to guess on that one.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJIC-DSC Document 311-7 Filed 09/02/20 Page 41 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 949 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 39
O1 MARK MONIQUE
02 QO. What was Steve McLane's
03 position at the Los Angeles operation?
04 A. He was the manager.
05 Q. Do you know when he started
06 there?
07 A. I don't.
08 Q. And he is still with Savogran?
09 A, Yes.
10 - = =
11 (Whereupon the document was
12 marked, for identification purposes,
13 as Monique Exhibit Number 1.)
14 - >=
15 BY MR. DUPONT:
16 Q. I'm going to hand you
17 Exhibit 1.
18 A. Thank you.
19 Q. Exhibit 1 are documents that
20 are Bates Number Savogran 4 through 19. And
21 they appear to be jobbers' price lists. Is
22 that correct?
23 A. Yes.
24 Q. And the first jobbers price
25 list in Exhibit 1 says, "Effective July 15,

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 42 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 950 of 1330
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 40
MARK MONIQUE
1949." Do you see that?
A. Yes, uh-huh.
Q. And on this jobbers' price list

we see the Kutzit liquid remover?

A. Yes.

Q. And at the bottom of the price
list there's the Savogran Company name with

an address at 60 West Superior Street,

Chicago, Illinois. Do you see that?
A. Yes.
Q. What -- do you know what

Savogran did at the Chicago, Illinois address
that's listed there?

A. IT do not.

Q. Earlier I had asked you whether
Savogran had a facility in Chicago, Tllinois.

A. Uh-huh.

Q. Does this refresh your

recollection that it did have a Chicago

address?
A. No.
Q. Do you have any reason to

dispute that Savogran Company had a Chicago

address in 1949?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 43 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 951 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 41
O1 MARK MONIQUE
02 A. To be honest with you, that's
03 the first time I've seen that and noticed it.
04 And I've never heard any talk about any other
05 address besides the Addison address.
06 Q. And then there's also a 25
Q7 Huntington Avenue, Boston, Massachusetts
08 address?
09 A. Yes.
10 Q. Do you know what Savogran did
11 at that Boston address?
12 A. I don't.
13 Q. And there's reference to the --
14 what they call the Boston plant in Norwood,
15 Massachusetts?
16 A, Right.
17 Q. That's one of the manufacturing
18 facilities?
19 A. Yes.
20 QO. And on this jobbers' price list
21 there's a number of paint remover products
22 that are listed here. At least -- at least
23 four of them; is that right?
24 : Excuse me, let me correct that.
25 On the 1949 jobbers' price list there are two

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 44 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 952 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 42
_ MARK MONIQUE
paint remover products and a third paint
remover that's called Savablaze
Non-Inflammable Remover?

A. Yes.

Q. So there's three paint removers
and one liquid brush cleaner?

A, Yes.

Q. And out of the three paint
removers, Kutzit appears to be the least
expensive of the three?

A. Yes.

Q. And if we take a look through
these product lists and price listing for
Savogran, these go from the period of 1949
through 1976. It appears that the Kutzit is
the least expensive of the paint remover
products that Savogran has sold throughout
this period of time. Is that correct? Take
a moment and look through it.

A. (Complying with request.)

That's correct.

Q. And the Kutzit product, during

the periods of time, was manufactured with

benzene as an ingredient; right?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 45 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 953 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 43
O01 MARK MONIQUE
02 MS. BUSCH: Object to form.
03 THE WITNESS: What time frame?
04 BY MR. DuPONT:
05 Q. Well, we're going to get to
06 that. But is it correct that the Kutzit
07 product was manufactured during periods of
08 time with benzene as an ingredient? Is that
09 correct?
10 A. Yes. Uh-huh.
11 Q. And what's your understanding
12 as to the years during which Kutzit had
13 benzene as an ingredient?
14 A. The -- 1963 through 1973.
15 Q. What percentage of the
16 product -- between 1963 and 1973, what
17 percentage of its formula was pure benzene?
18 A. Can we dig out one of the
19 formula?
20 -~ > =
21 (Whereupon the document was
22 marked, for identification purposes,
23 as Monique Exhibit Number 2.)
24 - ee
25 BY MR. DUPONT:

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 46 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 954 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 44
MARK MONIQUE
Q. I'm handing you Exhibit 2.
A. Uh-huh.
Q. Exhibit 2 is Bates Number

Lee-Savogran 67; is that correct?

A. Yes.

Q. What is Exhibit 2, please?

A. Oh, you want me to say what it
is?

Q. Yes, what is Exhibit 2, please?

A. I'm sorry, Andrew. It's Kutzit

Formula KT-F252-EK63. And it's dated May
10th, 1963.
Q. And the earlier version of the
Kutzit formula that was produced to us was
dated October 2, 1956. I want to mark that
as Exhibit 3.
(Whereupon the document was
marked, for identification purposes,
as Monique Exhibit Number 3.)
THE WITNESS: Thank you.
BY MR. DUPONT:

Q. So Exhibit 3 is Lee-Savogran

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 47 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 955 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 45
Ol MARK MONIQUE
02 66; is that right?
03 A. Yes.
04 Q. And Exhibit 2 is dated
05 October 2, 1956?
06 A. Yes.
07 Q. Strike that.
08 The earlier version of the
09 Kutzit formula that we've have marked as
10 Exhibit = 3.-is dated October: 2, 1956; is that
11 correct?
12 A. Yes.
13 QO. And in: this formula benzene
14 isn't listed as an ingredient; right?
15 | A. Yes.
16 Q. Do: you: know when 1t: was,
17 between October 2, 1956 and May 10, 1963,
18 benzene: began to be used as an ingredient in
19 Kutzit?
20 A. No.
21 Q. Do you know if the -~ strike
22 that.
23 Do you know why it was there
24 was a Substitution to add benzene as an
25 ingredient in the Kutzit product. at some

 

 

 

MONIQUE, MARK
- (LEE) VOL 1

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 48 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 956 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

MARK. MONTQUE
point between 1956 and 1963?

A. No.

Q. What was used instead of
benzene before 1963 in Kutzit?

A. Methylene chloride is the
difference in the -- methylene chloride and
toluene are the difference. But we'd have to
know what the solvent PM 4088 is on the May
1963 formula, which, if you. took a look at
the label that corresponds to this 1963
label, then we can figure out what the
ingredients were and then compare it to this
formula here.

Q. Okay. Was methylene chloride
an effective substitute for benzene in the
paint remover product?

A. Tt was a much more effective
replacement for benzene.

Q. So methylene chloride actually
worked a lot better than benzene for paint

removing?

A. I've never actually worked with

a benzene remover, so I guess I wouldn't be

qualified to say that.

Page 46

 

 

Savogran objects
designation on the

that it is vague and

ambiguous, lacks

tb this
brounds

foundation, misstates facts,
misstates testimony of Mr.

Monique, lacks pe

rsonal

knowledge, and callls for an

expert opinion

 

 

 

MONIQUE, MARK

- (LEE) VOL 4

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 49 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 957 of 1330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

MARK MONIQUE

Q. Based on: your.=- your
understanding of the chemical properties of
benzene and methylene chloride as a chemist,
what makes methylene chloride a much better
substitute for paint remover products than
benzene?

A. It's. a real small molecule. So
it has a real good ability to diffuse through
the paint film.

QO. And why is that important for
paint removers?

A. Well, it gets through the =- it
gets through the paint film and releases the
bond between the paint and the substrate.

Q. And that helps the product work
better -in removing paint?

A. Correct.

Q. Is methylene chloride also a
much safer chemical than benzene?

MS. BUSCH: Objection to form.
THE WITNESS: I wouldn't be
qualified to answer that.
BY MR. DUPONT:

QO. Benzene is a known human

Page 47.

 

 

Savogran objects to this
designation on the
grounds that it calls for an
expert opinion, is] beyond
the scope and kngwledge
of the deponent, posed an
incomplete hypothetical,
calls for speculation,
vague and ambighous and
lacks foundation.

oO

 

 

 

MONIQUE, MARK
- (LEE) VOL 1

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 50 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 958 of 1330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24
25

 

Page 48
MARK MONIQUE
carcinogen; right?

A. Yes.

Q. Methylene chloride is not a
known human carcinogen; right?

MS. BUSCH: Object to form.

THE WITNESS: That -- we can

debate that for a whole other day.
BY MR. DuPONT:

Q. Okay. So at some point in
time, between 1956 and 1963, benzene is
substituted into the Kutzit formula. And
what percentage of the formula does benzene
become?

A. Well, I guess the first comment
I would make is, we don't actually have a
label that corresponds to the 1956 formula.
So I can't say definitively that this was
ever put into commerce. It just happens to
be a formula we found in the file.

The second part of your
question is, the Kutzit formula -~ now,
benzol -- I've personally never been able to
understand or figure out if benzol was just

another name for benzene, or if benzol was a

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 51 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 959 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 49
O1 MARK MONIQUE
02 mixture of benzene and something else. So if
03 your question is, what is the percentage of
04 benzol in the formula, you know, then -- you
05 know, without doing the math, it looks like
06 it was about a third.
O7 So, you know, there's a lot of
08 unanswered questions there, you know, as far
09 as, you know, definitively telling you how
10 much benzene was in that formula, you know.
11 That's where I think if you go
12 back to the labels, look at the labels, you
13 can actually see the actual ingredients that
14 were in there.
15 Q. All right. So you think you
16 can look at a label and compare it to this
17 1963 formula for Kutzit and determine how
18 much benzene was --
19 A. Well, not how much. But it
20 will tell us -- it will tell us what the
21 solvent PM 4008 (sic) was comprised of. And
22 it will, you know, gives us a better
23 understanding of what -- you know, what that
24 is.
25 QO. Now, are you aware that benzol

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 52 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 960 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 50
MARK MONIQUE
is used as a synonym for benzene, meaning
it's used as the same word for benzene?

A, I'm not. I'mnot. I've
actually Googled that trying to figure that
out, and I haven't found anything, even
online about that.

QO. Now, the -- the October 2, 1956
formula that's Exhibit 3 --

A. Uh-huh. Yep.

Q. -~- is this also in the format
of a batch ticket? Do you know what a batch
ticket is?

A. Yes.

QO. A batch ticket is instructions
for how a product is actually to be blended
and manufactured?

A. Yes.

Q. And is this 1956 document
that's marked as Exhibit 3, is this in the
format of a batch ticket that's actually --
gives you instructions of how you blend the
product to manufacture it?

A. Yes. Yeah.

Q. And it's logical to conclude

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 53 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 961 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 51
O1 MARK MONIQUE
02 that you would have a batch ticket for this
03 formula of Kutzit in 1956 because it was
04 actually being used as a formula at the time?
05 MS. BUSCH: Object to form.
06 THE WITNESS: Like I said, I
O07 can't definitively tell you that that
08 was ever actually used to produce
09 product. It's certainly in the right
10 format and it certainly looks like it
11 could have been, I would agree with
12 that.
13 BY MR. DUPONT:
14 Q. Do you think it's more likely
15 than not that Kutzit was using this formula
16 of -- excuse me, strike it.
17 Do you think it's more likely
18 than not that Savogran was using the
19 October 2, 1956 formula that substituted
20 methylene chloride for benzene?
21 MS. BUSCH: Object to form.
22 THE WITNESS: It's possible,
23 yeah. Uh-huh.
24 BY MR. DUPONT:
25 Q. The Kutzit product itself was a

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 54 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 962 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 52
MARK MONTQUEK
liquid product?
A. Yes.
Q. And it had a viscosity, a

thickness, that was similar to water?

A. Yes.
Q. It was a light blue in color?
A. Yes.
Q. Was that consistent throughout

the product's history, that it had this light
blue color, kind of watery consistency?
A. Yes.
(Whereupon the document was
marked, for identification purposes,
as Monique Exhibit Number 4.)

BY MR. DUPONT:

Q. I'm handing you Exhibit 4.

A Okay.

Q. What is Exhibit 4?

A Exhibit 4 is the document that

has a Kutzit formula on it, dated
November 20th, 1972. It's labeled Kutzit

(K 202).

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 55 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 963 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 53
OL MARK MONIQUE
Q2 Q. Is this a Kutzit formula that
03 was actually used by Savogran?
04 A. Not sure. Just it's a document
05 that we found in the file.
06 Q. Are you able to tell me what
07 percentage of the Kutzit formula that's
08 listed in 1972 was benzene?
09g A. So it would have been -- you
10 know, assuming that the benzol is a hundred
il percent benzene, then it would have been
12 90 percent of 256 gallons.
13 QO. What does that mean for the
14 total percentage of the product?
15 A. Can I do the math on it?
16 Q. Yes.
17 A. Can I write on this?
18 QO. Absolutely.
19 A. So I'm guessing with the wax
20 that was in there, the total batch size was
21 probably around 460 gallons. So if you take
22 256 times -- so it was about 50 percent.
23 Q. So in 1972, in this formula,
24 the benzene is about 50 percent of the
25 contents of the Kutzit product?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 56 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 964 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 54
MARK MONIQUE
A. On -- yeah, volume. Yeah.
Uh-huh.
Q. And if we look at Exhibit 2,

which is the 1963 formula, if we add up the
volume of the four ingredients that are
listed, the solvent PM 4088, the methanol,
the benzol and the Ceresine Wax, my math says
that they add up to 488.

A. So that one is probably running
about 55 percent benzol.

Q. So the benzene content of the
Savogran product, between at least 1963 and
1973, was somewhere between 50 and 55
percent?

MS. BUSCH: Object to form.
THE WITNESS: I'm not sure if
this one ever went into production.

But, yeah, 50 percent. Right around

50 percent is a fair statement.

BY MR. DUPONT:

Q. When you say you're not sure if
this went into product --

A. Right.

Q. -- production, you're talking

 

Transcript of Monique, Mark

Case 3'18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 57 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 965 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 55
Ol MARK MONIQUE
02 about Exhibit 4, the 1972 version?
03 A. Yes. Uh-huh.
04 Q. But we can agree that around 50
05 percent of the chemical content of Savogran's
06 Kutzit product between 1963 at least and 1973
07 was benzene?
08 A. Yes.
09 MS. BUSCH: Object to the form.
10 BY MR. DUPONT:
11 Q. Have you learned from anybody
12 or seen any documents as to why benzene was
13 taken out of the Kutzit product after 1973?
14 A. No.
15 - =
16 (Whereupon the document was
17 marked, for identification purposes,
18 as Monique Exhibit Number 5.)
19 ~ me
20 BY MR. DUPONT:
21 Q. I'm going to hand to you
22 Exhibit 5.
23 A. Thank you.
24 Q. Is Exhibit 5 a November 16,
25 1973 formula for new Kutzit?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7. Filed 09/02/20 Page 58 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 966 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 56
MARK MONIQUE
A. Yes.
Q. And in this formula we see

methylene chloride substituted back in for
benzene?
MS. BUSCH: Object to form.
THE WITNESS: Yeah. Yes.
BY MR. DUPONT:

Q. And do you know how long after
November 16, 1973 Savogran Company actually
began to manufacture and produce Kutzit with
methylene chloride instead of benzene?

A. We still use this formula to
this day. Very close to that formula. Give
or take a few percentages on some of the
items.

QO. So this formula is dated
November 16, 1973, that has methylene
chloride in it; right?

A. Yes.

Q. And it's referred to as the new
Kutzit; right?

A. Yes.

Q. So that's when this formula

presumably was written. Do you know when the

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 59 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 967 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 57
Ol MARK MONIQUE
02 formula was actually first used after
03 November 16, 1973 to manufacture Kutzit?
04 A. No.
05 Q. And consistent with what you've
06 told me, looking at the formulas that are
07 Exhibit 2, Exhibit 5, and some of the other
08 exhibits, we see Sudan blue dye listed in
09 here, which would be consistent with what you
10 said, that the product had a light blue color
11 to it? .
12 A. Yes.
13 Q. Did Savogran use blue dye in
14 order to kind of distinguish Kutzit from
15 other paint removers that were on the market?
16 A. No. Just giving it a little
17 bit of color.
18 Q. What's your understanding of
19 why Savogran used a blue dye?
20 A. Like just to give it a little
21 bit of color, you know, to make it look a
22 little -- you know, jazz it up a little bit.
23 Q. Were there other Savogran
24 products that had a blue color to them?
25 A. Yes.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 60 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 968 of 1330
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 58
MARK MONIQUE
Q. Was that something of a -- kind
of a signature for Savogran, this blue color,

something that people associated with the

product?
MS. BUSCH: Object to form.
THE WITNESS: No. Because the
-- the number one selling product was
orange.

BY MR. DUPONT:
Q. What other Savogran products

had a blue color to them?

A. Super-Strip paint and varnish
remover.

Q. Any others?

A. Are you talking about just

paint removers or in general?

Q. In general.
A. Okay. Because we have a
wallpaper remover that has -~ that's blue.

We had a concrete cleaner, we don't have it
anymore, but it used to be blue. We had a
waterless hand cleaner that was kind of a

blue-green. It started out blue, but as it

aged it got green. Hence, why we don't have

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 61 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 969 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 59
OL MARK MONIQUE
02 it anymore.
03 Q. When did Savogran begin to
04 manufacture and sell Super-Strip paint
05 varnish remover?
06 A. I'd have to look at the -~ the
O07 price list.
08 Q. Do you have that in front of
09 you still, Exhibit 1?
LO A. You didn't give -- you didn't
11 give me all of them. No, I don't think I do.
12 Q. I gave you a price list that
13 went up to 1976.
14 A. Okay.
15 (Reviewing document.)
16 In '68 they had Strypeeze ~-
17 I'm looking at 1968. It's the document
18 marked 13, Savogran 13. You see the product
19 called Strypeeze Paint Remover Nonflammable?
20 Q. Yes,
21 A. I believe that was the
22 predecessor to Super-Strip. And then in "73,
23 you see where the next one ~- I'm Looking at
24 Document Number 17, August 13th, 1973. See
25 where it says, Strypeeze Super Strip?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 62 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 970 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 60
MARK MONIQUE
Q. Yes.
A. That's probably where they made

the change. They started transitioning the
name from Strypeeze nonflam to Super Strip
nonflam.

Q. Earlier you told me that
Savogran's best selling product was orange in
color. Was that Strypeeze?

A. Yes. The Strypeeze semi paste.

Q. Was the nonflammable version of
Strypeeze also orange in color?

A. I don't know.

Q. Was the Strypeeze Super Strip
in 1973 orange in color?

A. I don't know.

QO. Do you know when the
Super-Strip product began to have a blue
color to it?

A. I don't. Then it looks like in
'76, on the document marked 19, the Strypeeze
name is gone and then it's just Super Strip.

Q. Do you expect that the product
Super Strip would have taken on the blue

color when it dropped the Strypeeze name in

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 63 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 971 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 61
OL MARK MONIQUE
02 order to distinguish it from Strypeeze?
03 A. No.
04 MS. BUSCH: Object to form.
05 THE WITNESS: I'm sorry, Andrew,
06 I don't know.
07 BY MR. DUPONT:
08 QO. What color was the label of the
09 Savogran Kutzit product?
10 MS. BUSCH: Object to form.
11 What period of time?

. 12 THE WITNESS: Do you want to --
13 do you want to go through the labels
14 with the dates? It might be easier.
15 BY MR. DuPONT:

16 Q. Let's -~ let me see if you know
17 off the top of your head, and if not we'll go
18 through the labels.

19 A. Okay.

20 Q. Okay? So do you know what

21 colors were on the labels of this Savogran

22 Strypeeze -- strike that.

23 Do you know what colors were on
24 the labels of the Kutzit product in the

25 1950s, 1960s and 1970s?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 64 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 972 of 1330
Monique, Mark

Rhyne Trial Master

 

OL
02
03
04
Q5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 62
MARK MONIQUE

A. No. If you ask the question
again about the sixties and seventies, I can
say yes.

Q. All right. During the 1960s
and 1970s, what colors were the labels of the
Kutzit product?

A. Kutzit in the sixties was blue,
white and orange. And then the seventies,
red, white and blue.

Q. In the 1960s, what: portion of

the label of the Kutzit product was blue?

A. Percentage-wise?
Q. What areas of the label, what
portion?
A. I'd -- I'd have to look at
them.
—Q. All right.
A. You're throwing a lot of stuff

at me here.
(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 6.)

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 65 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 973 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 63
Ol MARK MONIQUE
02 THE WITNESS: Thanks,
03 BY MR. DUPONT:
04 Q. I'm handing you Exhibit 6,
O05 which is Bates Number lee-Savogran 71. Can
06 you tell me what Exhibit 6 is and what year
07 it relates to?
08 A. Okay. It's the -- it's the
09 Kutzit label from -- it's dated
10 November 19th, 1963. This would have been
11 the -- the printer's proof.
12 Q. And just describe what a
13 printer's proof is.
14 A. That ~- this is -- it comes
15 from the plate that they used to print the
16 cans. The cans were lithographed.
17 Q. Okay.
18 A, Yep.
19 QO. And the bottom left-hand corner
20 of this printer's proof, we see the colors
21 blue and orange are handwritten there?
22 A. Yes.
23 Q. It's an indication that there
24 was blue and orange on the label?
25 A. Yes.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 69/02/20 Page 66 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 974 of 1330
Monique, Mark
Rhyne Trial Master

 

01
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 64
MARK MONIQUE

Q. Now, looking at this printer's
proof of the November 19, 1963 version of the
Kutzit label, can you tell us what portions
of the label were blue?

A. I can't.

Q. Can you tell us what portions
of the label were orange?

A. I can't.

Q. Can you tell us what portion of
the label was white?

A. No.

Q. The next label I have is dated
February 14, 1969. We'll mark that as
Exhibit 10.

(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 7.)

BY MR. DuPONT:

Q. Looking at this version of the
label from February 14, 1969, can you tell us
again what portion of the label is white,

orange or blue?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 67 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 975 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 65
OL MARK MONIQUE
02 A. You can't tell.
03 Q. Do you know, based on the
04 company's color scheming, its marketing
05 methods, how it depicted its product name,
06 what colors were used in the product name as
07 Opposed to the company name? Anything about
08 the way the company depicted its name?
09 A. Not from the sixties because,
10 you know, starting in the seventies it gota
11 little more uniform. We don't even use
12. - orange. You know, they haven't used orange,
13 I don't think, since the sixties for color on
14 any of the packaging.
15 Qs | So what changed in the 1970s?
16 Why did Kutzit begin to use a red, white and
17 blue color scheme?
18 A. I'm not sure.
19 Q. Can I have that exhibit back,
20 please?
21 A. sure.
22 MR. DUPONT: Just for the
23 record, Counsel, we'll Change this,
24 what I said was Exhibit 10 I'm going
25 to mark it as Exhibit 7, so we go in

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 68 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 976 of 1330
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 66
MARK MONIQUE

order.

THE WITNESS: Do you want me to
take it back?

(Whereupon the document was
marked, for identification purposes,

as Monigue Exhibit Number 8.)

BY MR. DUPONT:

Q. So is Exhibit 8 the August 27,
1973 version of the Kutzit label?

A. Yes.

Q. And is this when the red, white
and blue color scheme was introduced?

A. Yes.

Q. And looking at -- at this
label, are you able to tell me what portion
of the Kutzit label was red, what portion was
white, what portion was blue?

A. Generally, yes.

Q. What -- what areas of the label
were blue?

A. The middle part, fast acting

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 69 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 977 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 67
O1 MARK MONIQUE
02 liquid for quick stripping, that would have
03 been blue. The right-hand side, which was
04 the back of the can, most likely was red. I
05 don't know whether Kutzit paint remover was
06 blue or red, I can't tell you that offhand.
07 The background would have been all white.
08 Q. I'm going to hand you a pen and
09 ask you if you could please bracket or
10 otherwise circle the areas that were blue on
11 the label, that you know.
12 A. That I positively can identify
13 as blue?
14 Q. Yes.
15 A. (Complying with request.)
16 Okay.
17 Q. And what portions of this 1973
18 version of the Kutzit label were red?
19 A. (Complying with request.)
20 MS. BUSCH: Andrew, how do you
21 want to distinguish that? He's
22 bracketing both?
23 THE WITNESS: Well, I'm just
24 putting blue and red. How's that? Is
25 that fine?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 70 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 978 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 68
MARK MONIQUE
BY MR. DUPONT:
Q. Yes.
A. (Complying with request.)
And that's generally.

QO. Okay. So you've put brackets
around the areas that are blue and written
the word blue next to those areas?

A. Yep. Uh-huh.

Q. And you put brackets around the
areas that were red and wrote the word red
next to those?

A. Yes.

Q. And then the name Kutzit paint
remover, that would have been either blue or
red, you're not sure?

A. It would have been either --
either/or, right.

QO. And the background of the label
would have been white?

A. Right. Correct.

Q. Who at the Savogran Company,
during the 1960s and 1970s was responsible
for preparing label language?

A. T'm not sure.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 71 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 979 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 69
Ol MARK MONIQUE
02 Q. Do you know what types of
03 professionals, if any, Savogran Company
04 employed during the 1960s and 1970s?
05 A. I don't.
06 Q. Did the Savogran Company have
Q7 any employees in the 1960s and 1970s who had
08 education in industrial hygiene?
09 A. I don't know.
10 Q. Did the Savogran Company have
11 any employees in the 1960s and 1970s that had
12 education in toxicology?
13 A. Don't know.
14 Q. Did the Savogran Company have
15 any employees in the 1960s and 1970s that had
16 education in occupational health?
17 A. Don't know.
18 Q. Were there any safety
19 professionals employed by the Savogran
20 Company in the 1960s and 1970s?
21 A. Don't know.
22 Q. Do you have any knowledge that
23 the Savogran Company consulted with any
24 outside experts on the areas of safety,
25 industrial hygiene, toxicology or medicine

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 72 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 980 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 70
O01 MARK MONTQUEK
02 during the 1960s and 1970s?
03 A. No knowledge.
04 Q. Do you have any evidence that
05 anyone at Savogran Company was qualified, by
06 education or experience, to prepare label
07 language when it comes to chemical safety,
08 warnings, things like that?
09 MS. BUSCH: Object to form.
10 THE WITNESS: No knowledge.
11 MR. DUPONT: Let's take a five
12 minute break.
13 VIDEO TECHNICIAN: Off the
14 record at 10:34.
15 - ost
16 (Whereupon there was a recess in
17 the proceeding.)
18 - - &
19 . VIDEO TECHNICIAN: Back on the
20 record at 10:40. Beginning of disc
21 number two.
22 BY MR. DUPONT:
23 Q. So how did Savogran actually
24 manufacture the benzene-containing Kutzit
25 product during the 1960s and 1970s?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 73 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 981 of 1330
Monique, Mark

Rhyne Trial Master

 

Page 71
OL MARK MONIQUE
02 MS. BUSCH: Object to form.
03 THE WITNESS: I can tell you
04 generally how we manufactured paint
05 removers, but I don't have any
06 knowledge of, you know, the sixties or
07 seventies. But I can, you know, bring
08 you through the process of how we make
09 a paint remover.
10 BY MR. DUPONT:
11 Q. Take me through that process,
12 please.
13 A. Okay. So we ~- the -- the
14 larger volume ingredients are stored in
15 underground storage tanks. We have a -- a
16 mixing room with steam jacketed kettles where
17 we pump the -- the ingredients from the
18 underground storage tanks into the mixing
19 kettles. We -- the Ceresine wax that's in
20 the -- in the product gets melted. The
21 solvents get warmed up in the -- in the
22 jacketed kettles. And the wax, once it's
23 melted, gets mixed with the -- the solvents.
24 And then they get blended together.
25 It's a pretty simple process.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 74 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 982 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 72
MARK MONIQUE

In the Kutzit case, you know,
you only have the -- the ingredients are
pretty simple because all you have is the
primary solvents and the wax.

Once it's blended and mixed,
then it gets pumped over to a holding tank
where it sits while it's being filled into
the containers.

Q. And was that the same process
used to manufacture Kutzit when it contained
benzene at both the Norwood, Massachusetts
facility and the Addison, Illinois facility?

MS. BUSCH: Object to form.

THE WITNESS: I'm not -- I'm not
sure. Like I said, I don't have any,
you know, knowledge about the
manufacturing of Kutzit with the
benzene. But I can just tell you
generally how the paint removers are
made. Yep.

BY MR. DUPONT:

Q. Is it your understanding though

that the Kutzit with benzene in it as an

ingredient was manufactured both at

 

Transcript of Monique, Mark

Case 3'18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page /5 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 983 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 73
OL MARK MONIQUE
QO2 Savogran's Norwood, Massachusetts facility,
03 as well as at its Illinois facility?
04 A. Yes.
Q5 Q. And earlier you told me that
06 the Norwood, Massachusetts facility sold to a
Q7 certain geographical area?
08 A. Uh-huh. I'm sorry, yes.
09 Q. What geographical area was
10 that?
11 A. That would have been the east
12 coast, all the way down through Florida.
13 Q. Was that true in the 1950s,
14 1960s and 1970s?
15 A. I believe it was.
16 Q. In the Illinois facility, which
17 was in Addison, Illinois at one point and
18 we've seen a reference to a Chicago, Illinois
19 facility, what geographic area did the
20 Illinois manufacturing facility sell product
21 to?
22 A. It would be Midwest, you know,
23 that would include as far east as Indiana.
24 Probably the central time zone of Tennessee,
25 all the way down to the panhandle of Florida.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 76 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 984 of 1330
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
O05
06
O7
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 74
MARK MONIQUE
And then as far west as the eastern side of
the Rockies down through Texas.
Q. Where was the Savogran Kutzit
product manufactured that was sold west of

the Rockies?

A. Where was it manufactured?
Q. Yes.
A. I believe they manufactured it

out there.

Q. In Los Angeles?
A. Yes. Yeah.
Q. And that was true in the 1950s,

1960s and 1970s?

A. I believe it was, yes.

Q. If we look at some of the
labels going as far back to 1963, which is
Exhibit 6 there, we see the Savogran Addison,
Norwood and Los Angeles California addresses
on there?

A. Yes, uh-huh.

Q. Do you know what happened to
the labels of the Kutzit product that predate
1963?

A. I don't.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 77 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 985 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 75
O01 MARK MONIQUE
02 Q. Is there anything that's
03 reminded you or helped you remember the name
04 of the company that was in Los Angeles that
05 for some period of time was an affiliate of
06 Savogran and involved with distributing
07 Kutzit?
08 A. No.
09 Q. Do you ~- do you have any
10 reason to believe that in the 1950s, 1960s
11 and 1970s Kutzit didn't own the actual
12 manufacturing facility in Los Angeles,
13 California? Strike that.
14 Do you have any reason to
15 believe that Savogran didn't own the
16 manufacturing facility in Los Angeles,
17 California in the 1950s, 1960s and 1970s?
18 A. Yes.
19 Q. What is that?
20 A. We -~ we did not own it.
21 Right.
22 Q. What's your basis for saying
23 that? What have you seen? Who have you
24 talked to that tells you that Savogran didn't
25 own a facility in Los Angeles, California in

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 78 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 986 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 76
MARK MONIQUE

the fifties, sixties and seventies?

A. We had some -- some records
that there was -- about the stock purchase.
QO. And you don't remember the name

of the company that was bought?

A. I'm sorry, I don't.

Q. On these labels though,
Savogran is holding out the Los Angeles,
California facility as one of its own
facilities; right?

A. I don't -- that's -- I don't
know. I mean, that's kind of a broad
generalization that, you know -~ I agree
that, you know, they got the name on there,
but I don't know what the -- you know, what
the purpose was or anything.

Q. Savogran does list in 1963

Los Angeles, California as an address

underneath its name. Fair?
A. Yes. Yeah.
Q. And there's nothing on this

label that would tell a purchaser of the
product that there was any other company

associated with the Los Angeles, California

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 79 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 987 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 77
Ol MARK MONIQUE
O02 address, is there?
03 A. Correct.
04 Q. SO a consumer reading this
05 label, looking at the Savogran name and the
06 Los Angeles, California address under it, it
07 would be reasonable for them to expect that
08 that location was a Savogran location?
09 MS. BUSCH: Object to form.
10 THE WITNESS: Yes. I mean, I
11 would say -~- maybe they wanted to have
12 the appearance that they were bigger
13 than they really were. I don't know.
14 You know.
15 BY MR. DUPONT:
16 Q. Now, have you undertaken an
17 investigation to determine who the suppliers
18 of benzene were to Savogran in and before
19 1973?
20 A. Yes.
21 Q. What have you done to
22 investigate that?
23 A. Turned that place upside and
24 down to try to find any records to that
25 effect.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7. Filed 09/02/20 Page 80 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 988 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 78
MARK MONIQUE
What did you learn?

A. I learned nothing. Absolutely
nothing.

(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 9.)

BY MR. DUPONT:

Q. We were provided with a
document that I've marked as Exhibit 9, Bates
Number Lee-Savogran 86 to 87. And this
appears to be a November, 1975 AMSCO
Division, Union Oil Company of California

MSDS for toluene; is that right?

A. Yes.

Q. Have you seen this document
before?

A. Yes.

Q. Did you find this document?

A. Yes.

Q. Where did you find it?

A. I found it in the toluene file.

Q. So tell me about that, how --

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 81 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 989 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 79
OL MARK MONIQUE
02 how are files organized, like the toluene
03 file? Are there files that Savogran has for
04 particular ingredients?
05 A. Yes. Yeah.
06 Q. Is -- is there a benzene file?
07 A, Unfortunately not.
08 Q. Do you know what happened to
09 the benzene file?
10 A. I don't think there ever was
Li one. The file cabinet that this came out of
12 is in the laboratory, which was -~ the
13 laboratory is, I guess, in the history of
14 Savogran is fairly recent, within the last
15 25 years. It was actually set up by John
16 Gale. And, of course, at that point they
17 weren't using benzene as an ingredient. So,
18 hence, there's no file for benzene.
19 Q. When did John Gale set up the
20 laboratory? You said about 25 years ago?
21 MS. BUSCH: Objection, form.
22 THE WITNESS: 25, 30 years ago.
23 BY MR. DuPONT:
24 Q. so that takes us back to about
25 what, 1985, 1990?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 82 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 990 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 80
MARK MONIQUE
A. Yeah, something like that.
Yeah.
Q. And this document, Exhibit 10,

is dated from 1975%

A. Right.

Q. Do -- do you know what John
Gale did with respect to documents that were

dated earlier than when he set up the

laboratory?
A. I'm sorry, I don't.
Q. What was the oldest date of a

document you found in the toluene file?
A. I don't recall.
Q. Were there any documents that

were older than 1975 in the toluene file?

A. I'm sorry, Andrew, I don't
remember.
Q. How -- how big is the toluene

file? What does it look like?

A. Tt's about like that
(indicating).

Q. About an inch thick?

A. Yeah. Yeah. This -- you know,
this -- this and the -- I think there was an

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 83 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 991 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 81
Ol MARK MONIQUE
02 Exxon one in there. There just happened to
03 be some random ones that, for whatever
04 reason, just survived in the file.
05 Q. All right. The fact that
06 Savogran had an AMSCO division in Unocal
07 toluene MSDS from 1975, would that be an
08 indication to you that AMSCO was a supplier
09 of toluene to Savogran in 1975?
10 MR. McDERMOTT: Objection to
11 form.
12 THE WITNESS: Yeah. I couldn't
13 Say with any certainty. You know, it
14 could have come in with a sample. It
15 could be from, you know, a purchase.
16 I couldn't tell you with any -- with a
17 hundred percent certainty.
18 BY MR. DuPONT:
19 Q. Have you spoken with Tom Little
20 in order to learn who suppliers of benzene
21 were to Savogran?
22 A. Yes. Yes. I -- his
23 recollection is, when he started in ‘72, that
24 they weren't even using benzene then. And --
25 but you got to remember when he started in

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 84 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 992 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 82
MARK MONIQUE
'72, he was just general factory help. So,
you know, he might not even -~ he might not
even have, you know, worked in that
department, or been close to it or whatnot.
Yes.

Q. So you didn't think Tom Little
would have had actual knowledge of what
chemicals were going into Kutzit?

A. I know for certain he doesn't,

because I asked him.

Q. Okay.
A. Yeah.
Q. Now, is there anybody who's

still alive who was working for Savogran in
the 1960s and 1970s, besides Mr. Little?

A. They ~- they're all gone.
There's been so much time that has passed,
Andrew.

Q. I think I've seen reference to

a Mr. Robert Link?

A. Yes.

Q. Who was Robert Link?

A. He was -- he was the president
two -- there was a -- two presidents ago.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 85 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 993 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 83
O1 MARK MONIQUE
02 And he was the treasurer for the company for
03 a number of years.
04 Q. During what years was Mr. Link
05 employed by Savogran?
06 A. I'm not sure. It was -- it was
07 a lengthy period.
08 Q. Is Mr. Link still alive?
09 A. No, he's gone.
10 Q. When did he pass away?
11 A. Two years ago.
12 Q. Have you ever spoken with Mr.
13 Link in order to learn who suppliers of
14 benzene were to Savogran?
15 A. No.
16 Q. Have you ever spoken with Mr.
17 Link to learn more about the company's
18 history as it relates to the manufacture and
19 sale of Kutzit with benzene in it?
20 A. No. He left the company a long
21 time ago and he was really in failing health
22 for a number of years.
23 Q. Did Savogran do anything to
24 research the health hazards of benzene when
25 it make Kutzit with benzene in it?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 86 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 994 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 84
MARK MONTQUE

A. I have not found any records to
-- to show that, you know.

Q. You would agree with me that
Savogran had an obligation to its customers
to educate itself about the health hazards of
the ingredients of its products, including
benzene?

MS. BUSCH: Object to form.
THE WITNESS: Yes.
BY MR. DUPONT:

Q. And Savogran had a duty and
obligation to its customers to warn them
about all the health hazards of the
ingredients of its products like benzene?

MS. BUSCH: Object to form.
THE WITNESS: Yes.
BY MR. DuPONT:

Q. Because customers and users of
Kutzit had a right to know what was in the
product they were using and what the health
hazards of that product were?

MS. BUSCH: Object to form.
THE WITNESS: Yes.

BY MR. DUPONT:

 

Transcript of Monique, Mark

Case 3'18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 87 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 995 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 85
O1 MARK MONIQUE
O2 Q. Now, in the 1950s, 1960s,
03 1970s, it was -- it was reasonable for a
04 company like Savogran to reach out to
05 government agencies to learn about the health
06 hazards of the chemicals that they used?
07 MS. BUSCH: Object to form.
08 THE WITNESS: I'm not sure about
09 that one.
10 BY MR. DuPONT:
11 Q. Well, you recognize that a
12 company that manufactured chemical products
13 in the 1950s, '60s and ‘70s, they could
14 contact government agencies to learn about
15 the health hazards of chemicals?
16 MS. BUSCH: Object to forn.
17 THE WITNESS: Definitely in this
18 day and age, but I'm not ~- I'm not so
19 sure about in those days.
20 BY MR. DuPONT:
21 Q. Let's talk about the 1970s. Do
22 you have any reason to believe that Savogran
23 couldn't have contacted government entities,
24 like the Department of Labor or state
25 government agencies to learn about the health

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 88 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 996 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 86
MARK MONIQUE
hazards of chemicals?
MS. BUSCH: Object to form.
THE WITNESS: I don't know.
BY MR. DUPONT:

Q. When you began with the company
in 1987, were you aware that you could
contact a government agency to learn about
the health hazards of chemicals?

A. Yes.

Q. And Savogran, in the 1950s,
1960s and 1970s, had an obligation to be
knowledgeable about the laws that governed
the use of chemicals in its products.

MS. BUSCH: Object to form.

BY MR. DUPONT:

Q. Is that fair?
A. Yes.
QO. Some of those laws were at the

federal level applied across the country and
some of those laws were issued by the states
that Savogran did business in?
MS. BUSCH: Object to form.
THE WITNESS: Yes.

BY MR. DUPONT:

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 89 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 997 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 87
Ol MARK MONIQUE
02 Q. Do you have any evidence that
03 Savogran reached out to a government agency
04 in the 1950s, 1960s or 1970s to learn what
05 those agencies knew about the health hazards
06 of benzene?
07 MS. BUSCH: Object to form.
08 THE WITNESS: No information on
09 that.
10 BY MR. DUPONT:
11 Q. Do you have any evidence that
12 Savogran looked at or researched the laws
13 that applied to the use of benzene during the
14 1950s, '60s and '70s?
15 MS. BUSCH: Object to form.
16 THE WITNESS: No.
17 BY MR. DuPONT:
18 Q. Do you think it would be
19 irresponsible for a company not to educate
20 itself about the laws that governed how it
21 used chemical products?
22 MS. BUSCH: Object to form.
23 THE WITNESS: Yes.
24 MR. DUPONT: Let's go off the
25 record,

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 90 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 998 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 88
O01 MARK MONIQUE
02 VIDEO TECHNICIAN: Off the
03 record at 10:57.
04 -~ >
05 (Discussion held off the
06 record.)
O07 -— = =
08 VIDEO TECHNICIAN: Back on the
09 record at 11:00 a.m.
10 | BY MR. DuPONT:
11 Q. The Kutzit product was -~ was
12 obviously a paint remover; right?
13 A. Yes.
14 Q. And it worked to remove various
15 types of coatings like varnishes, shellacs,
16 lacquers. Is that right?
17 A. Yes.
18 QO. Tt was intended for use ona
19 variety of types of services, including
20 furniture?
21 A. Yes.
22 Q. Things like chairs and tables
23 and dressers, all types of furniture?
24 A. Kutzit is -- because it's a
25 liquid, doesn't have a lot of viscosity and,

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 91 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 999 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 89
Ol MARK MONIQUE
02 consequently, doesn't cling very well. It's
03 more suited for flat, horizontal surfaces.
04 Q. Right.
05 A. And it works, you know -~ it
06 was always designed more for stripping clear
07 finishes versus heavily painted objects.
08 Q. But the Kutzit product
Q9 certainly could be used for stripping heavily
10 painted projects; right?
11 A. Yes.
12 Q. And I seen reference in
13 advertisements for Kutzit that one of the
14 ways Kutzit could be used would be applying
15 it onto a piece of furniture and other
16 surface with a brush?
17 A. Yes.
18 Q. Another way Kutzit was marketed
19 to be used was in more of a dipping
20 operation, where you can have a volume of
21 Kutzit and then dip a piece of furniture into
22 it?
23 A. Not Kutzit, no.
24 Q. You haven't seen that reference
25 in the marketing materials?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 92 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1000 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
QO7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 90
MARK MONIQUE

A. No.

Q. Now, a -- a person could take
Kutzit, pour it into a container and then
submerge a piece of furniture or another
object that wasn't a flat horizontal
substance, and use it to remove the paint or
coating from that surface?

A. They could, certainly.

Q. Is there any reason that they
shouldn't do that?

A. Well, it's very flammable. We
have a nonflammable line of paint removers
that we market for dip tank stripping.

Q. Is there anything about the
health consequences of putting Kutzit into a
container, particularly when it contained
benzene, and submerging furniture into it?

MS. BUSCH: Objection.

THE WITNESS: Well, there's more
of an acute hazard than a chronic
hazard. It's because of the
flammability.

BY MR. DuPONT:

Q. And when you say acute hazard,

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 93 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1001 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 91
O1 MARK MONIQUE
02 did that include the acute hazard from
03 exposure to benzene?
04 A. That would be a chronic hazard.
05 Q. Putting Kutzit into a -- some
06 type of pan or container and then submerging
07 a product to it, would that result ina
08 greater level of exposure to benzene?
09 MS. BUSCH: I'm going to object.
10 He's not an expert on these areas. I
11 don't think he's qualified to render
12 testimony about it. If you know, you
13 can answer.
14 THE WITNESS: I don't know.
15 -~ = =
16 (Whereupon the document was
17 marked, for identification purposes,
18 as Monique Exhibit Number 11.)
19 - =
20 BY MR. DuPONT:
21 Q. I'm handing you Exhibit 11.
22 A. Uh-huh.
23 Q. Is Exhibit 11 an advertisement
24 for Kutzit?
25 A. I -- yes.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 94 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1002 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
O02
03
04
OS
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 92
MARK MONIQUE

QO. And it refers to Kutzit as
continuing to be the leading benzol paint
remover in the south?

A. Yes. Yes.

Q. Tts enjoyed wide customer
acceptance, fast turnover and full profits.
Is that what the advertisement says?

A. Yes.

Q. And Kutzit was referred by
do-it-yourselfers and preferred in the south?
A. "Tdeal for stripping old
finishes on flat or horizontal surfaces ina

well ventilated or open area." That part?

Q. The advertisement states that
Kutzit was preferred by do-it-yourselfers and
preferred in the South; is that correct?

A. Oh, yes, I'm sorry. I see
that. "Kutzit continues to the be leading

benzol paint remover in the South."

Q. And it says, "Kutzit is tops in
the South.”
A. Here's the top selling paint

remover in your market area, yes.

Q. And specifically it points out

 

Transcript of Monique, Mark

Case 3'18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 95 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1003 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 93
O1 MARK MONIQUE
02 the South as being an area where Kutzit is
03 the top selling product?
04 A. Yes.
05 Q. Now, in this advertisement
06 Savogran is telling its customers that Kutzit
07 is manufactured and produced under rigid
08 quality control. Is that right?
09 A, Yes. Yep.
10 Q. Do you have any evidence that
11 there was any rigid quality control with
12 respect to the health hazards of the
13 chemicals that were used in a Kutzit product
14 containing benzene?
15 MS. BUSCH: Object to form.
16 THE WITNESS: No.
177 BY MR. DuPONT:
18 Q. Should a company tell its
19 customers that its products are manufactured
20 under rigid quality control if those products
21 contain hazardous chemicals?
22 MS. BUSCH: Object to form.
23 THE WITNESS: Yes.
24 BY MR. DUPONT:
25 Q. When a customer looks at an

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 96 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1004 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 94
MARK MONIQUE

advertisement and sees that there's rigid
guality control, are you saying that they
expect that that product is going to be
hazardous to their health?

MS. BUSCH: Object to form.

THE WITNESS: I don't see where

you can tie the two things together.

BY MR. DUPONT:

Q. Do you expect guality products
to be hazardous to your health?

MS. BUSCH: Object to form.
THE WITNESS: They could be.
BY MR. DUPONT:

Q. Don't you have a concern that a
customer reading an advertisement for Kutzit,
seeing that it's manufactured or produced
with rigid quality control is going to be led
to believe that that's a safe product?

MS. BUSCH: Object to form.
THE WITNESS: Yes.
BY MR. DUPONT:

Q. And, in fact, if the product

contained a known human carcinogen, but

they're led to believe that it's a safe

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJIC-DSC Document 311-7 Filed 09/02/20 Page 97 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1005 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 95
O1 MARK MONIQUE
02 product, that would be misleading, wouldn't
03 it?
04 MS. BUSCH: Object to form.
05 THE WITNESS: ‘No.
06 BY MR. DUPONT:
Q7 Q. You don't think it's misleading
08 to tell a customer that a product is safe,
Q9 when, in fact, it contains a known human
10 carcinogen?
11 MS. BUSCH: Object to form.
12 Misstates what's characterized in
13 Exhibit 11.
14 THE WITNESS: Was it a known
15 human carcinogen in 1960?
16 BY MR. DUPONT:
17 Q. All right. Well, if benzene
18 was a suspected human carcinogen, and there
19 are reports of benzene causing all forms of
20 chronic and acute leukemia, would it be
21. misleading to tell and infer to a customer
22 that the product was safe?
23 MS. BUSCH: Same objections.
24 THE WITNESS: No.
25 BY MR. DuPONT:

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Eiled 09/02/20 Page 98 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1006 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
O02
03
04
O05
06
07
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 96
MARK MONIQUE
Q. You wouldn't want a customer to
be aware that benzene was suspected to cause
all forms of acute and chronic leukemia?
MS. BUSCH: Object to form.
THE WITNESS: And that's true
for the 1960s?

BY MR. DUPONT:

QO. If it was true in the 1960s and
1970s --

A. Yeah.

Q. -~- would you want the customer

to be aware of that?

A. Yes, definitely.

Q. And if it was true in the 19 --
say 1964 that benzene had been reported to
cause all forms of acute and chronic
leukemia, wouldn't you have a concern in
telling your customers and informing them
that the product was safe if, in fact, that
was reported for benzene?

MS. BUSCH: Object to form,
mischaracterizes what's contained in

Exhibit 11.

THE WITNESS: Yes.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 99 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1007 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 97
O01 MARK MONTQUE
02 BY MR. DUPONT:
03 Q. And, in fact, the customer
04 would be misled to believe that the Kutzit
05 product was safe, when, in fact, there were
06 reports of benzene causing all forms of
07 acute --
08 MS. BUSCH: Object -~
09 BY MR. DuPONT:
10 Q. -- and chronic leukemia; right?
11 A. Yes.
12 Q. And that's not a responsible
13 thing to do, is it, tell a customer that a
14 product is safe ~-
15 MS. BUSCH: Object to form.
16 BY MR. DUPONT:
17 Q. -- when there are reports of
18 benzene causing all forms of chronic and
19 acute leukemia?
20 MS. BUSCH: Object to form.
21 Argumentative, misstates facts.
22 THE WITNESS: Yes.
23 BY MR. DuPONT:
24 QO. You have not seen a label for a
25 Kutzit product during the 1950s, 19 -- strike

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 100 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1008 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 98
MARK MONIQUE
that.
QO. You have not seen a label for a

Kutzit product during the 1960s and 1970s

that contained a cancer warning. Is that
true?

A. Yes.

Q. And you have not seen a label

for a Kutzit product during the 1960s or
1970s that advised the user to wear a

respirator when working with the product. Is

that true?
A. Correct.
QO. And you've not seen a label for

a Kutzit product during the 1960s and 1970s
that advised the user that they would be at

risk for a fatal blood or bone marrow disease

from exposure to benzene. Is that true?
A. True.
Q. Would you take out Exhibit 6,
please?
A. (Complying with request.)
Got it.
Q. Thank you. We're looking at

the label of the Kutzit product from

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 101 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1009 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 99
O1 MARK MONIQUE
Q2 November 19, 1963, when the product contained
03 benzene; right?
04 A. Yes.
05 Q. And on the right-hand side of
06 the label there's the word Kutzit and then
O07 there are some instructions under the word
08 Kutzit in bullet points?
09 A, Yes.
10 Q. And would this portion of the
11 label have been on the side of the container,
12 the back of the container?
13 A. This would have been the back.
14 QO. And on the back of the
15 container, one of the instructions for how
16 Kutzit is to be used is to, quote, Be sure to
17 apply the thickest possible coat of remover
18 by flowing it on with a loaded brush in one
19 direction only, close quote.
20 A. Yes.
21 Q. So that's telling the customer
22 of Kutzit to use a lot of the product in
23 order to perform the paint removing?
24 MS. BUSCH: Object to form.
25 THE WITNESS: It's telling them

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 102 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1010 of 1330
Monique, Mark

Rhyne Trial Master

 

O01
02
03
04
O5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 100
MARK MONIQUE
to lay it on like you're icing a cake
because if you brush back and forth
too much, the wax that's in there
doesn't have a chance to form a
barrier. And that's what keeps the
solvents down on the surface. So if
you just lay it on like you're icing a
cake, the wax forms that barrier,
keeps the solvents on the surface and
allows them to attack the paint film.
If you're brushing around too much, it
all flashes off.
BY MR. DUPONT:
Q. And what Savogran is telling

the customer is to use as thick as possible

coat of Kutzit to do -- to do this work?
A. Yes.
Q. And that they want to load that

brush up with the Kutzit product?
MS. BUSCH: Object to form.
THE WITNESS: Yes.
BY MR. DUPONT:
Q. Would you turn to Exhibit 7,

please?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 103 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1011 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 101
O1 MARK MONIQUE
02 A. (Complying with request.)
03 Okay. Go it.
04 Q. Under -- in the same area of
05 the label, which would have been on the back
06 portion of the label, and we're now looking
07 at the February 14, 1969 label for Kutzit;
08 right?
09 A. Yes.
10 OQ. In this label it contains a
11 reference to gloves and it tells the user
12 that in order to protect sensitive skin to
13 wear a cotton lined type heavy rubber gloves.
14 Do you see that?
15 A. Yes.
16 Q. Do you know why Kutzit or
17 Savogran is telling the user only wear gloves
18 when you have sensitive skin?
19 A. I have no idea.
20 Q. Were you aware that benzene is
21 absorbed through the human skin?
22 MS. BUSCH: Object to form.
23 THE WITNESS: No,
24 BY MR. DuPONT:
25 Q. Were you aware that benzene

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 104 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1012 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
O5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 102
MARK MONIQUE
causes cancer and bone marrow toxicity when
it's absorbed through the human skin?
MS. BUSCH: Object to form.
THE WITNESS: No.
BY MR. DUPONT:

Q. Do you have any evidence that
Savogran Company attempted to educate itself
about how benzene exposure happened when
using a product like Kutzit?

A. No.

(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 12.)

BY MR. DUPONT:
Q. I'jl hand you Exhibit 12. What

is Exhibit 12, please?

A. That's a product data sheet.

QO. For Kutzit?

A. Yes. Sorry.

Q. And this was generated by
Savogran?

A. Yes.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 105 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1013 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 103
Ol MARK MONIQUE
02 QO. What date does this relate to?
03 A. That -- that's probably around
04 2000.
05 Q. And what makes you say that?
06 A. The label.
07 Q. Here Kutzit is saying that,
08 under the application section on the second
a9 page, it's saying that one gallon of remover
10 covers approximately -- strike that.
11 I keep saying Kutzit.
12 Here, Savogran is telling the
13 user, under the application section, that one
14 gallon of remover covers approximately a
15 hundred square feet of surface area. Do you
16 see that?
17 A, Yes.
18 Q. Now, at this point in time, was
19 the Kutzit being made with the methylene
20 chloride?
21 A. Yes.
22 QO. And we understand now that
23 methylene chloride was a much better paint
24 remover than benzene?
25 A, Much better paint remover

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 106 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1014 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 104
MARK MONIQUE
ingredient than benzene, yep.

Q. All right. So would you expect
that it would take more volume of the
benzene-containing version of Kutzit to cover
an area of a hundred square feet than it
would the methylene chloride version of
Kutzit?

MS. BUSCH: Object to form.

THE WITNESS: I'm not sure
because you got to remember, these are
formulated products. So each
component in that formula is, you
know, it's a synergistic effect.
They're all working together to strip
the finish.

BY MR. DUPONT:

QO. Were there other components of
the Kutzit that actively stripped finishes
besides benzene or methylene chloride?

A. Yes. Take lacquer and shellac
for instance. The acetone and the methanol
is a much better solvent for those types of
finishes than even methylene chloride.

Q. Now, by the way, would -- would

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 107 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1015 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 105
Ol MARK MONIQUE
02 Kutzit take the paint off of a -- strike
03 that.
04 Would the benzene-containing
05 version of Kutzit take paint off of an
O06 automotive finish?
07 A. Probably not.
08 Q. What is it? Is there something
09 about benzene that wouldn't take paint off an
10 automotive finish?
11 A. Well, automotive finishes
12 inherently, you know, have a certain amount
13 of chemical resistance built into them. So,
14 you know, they're very difficult finishes to -
15 strip.
16 Q. So you don't think a product
17 with benzene in it would take the paint off
18 of a car?
19 A. Not very well, no.
20 QO And that's based on your --
21 A. Just knowledge, yes.
22 Q Multiple decades of experience
23 working as a chemist for a company that
24 specialized in manufacturing paint removers?
25 MS. BUSCH: Object to form,

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 108 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1016 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 106
MARK MONIQUE
THE WITNESS: Correct.
BY MR. DUPONT:
Q. Once Savogran took the benzene
out of the Kutzit product after 1973, did it
begin to manufacture Kutzit as the -- as not

containing benzol or benzene?

A. The Literature?

Q. Yes.

A. Yes.

Q. And for how long a period of

time after 1973 did Savogran continue to say,
hey, now Kutzit doesn't contain benzene?
A. I'm not sure.
(Whereupon the document was
marked, for identification purposes,
as Monique Exhibit Number 13.)

BY MR. DUPONT:

Q. I'm handing you Exhibit 13.
A. Okay.
Q. Exhibit 13 is a piece of

marketing material for Kutzit?

A. Yes.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 109 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1017 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 107
O1 MARK MONIQUE
02 Q. And is there anything on this
03 exhibit that tells you the date that this
04 material relates to?
O05 A. 1985, on the second page.
06 Lower right-hand corner.
07 Q. All right. And so in 1985, on
08 the first page of this -- this marketing
09 brochure, Savogran is saying that the Kutzit
10 does not contain benzol and it uses benzene
11 under the word benzol?
12 A. Yes.
13 Q. So here Savogran is using
14 benzene and benzol as the same thing?
15 A. Yes.
16 - =
17 (Whereupon the document was
18 marked, for identification purposes,
19 as Monique Exhibit Number 14.)
20 ~ sO
21 BY MR. DuPONT:
22 Q. Exhibit 14. Are you able to
23 tell me what the date of Exhibit 14 is?
24 A. It's not marked.
25 Q. Exhibit 14 is an advertising

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 110 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1018 of 1330
Monique, Mark

Rhyne Trial Master

 

OL
02
03
O04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 108
MARK MONIQUE
material for Savogran's Kutzit product?

A. Yes.

Q. On the first page of Exhibit 14
there are some photographs of containers of
Kutzit. Do you see that?

A. Yes.

Q. Does anything about the
appearance of the containers or the labels
help you with the date that this relates to?

A. The best way to figure it out

would be with the label on the back. Match

that up to the labels that -~ that we gave
you.

Q. Okay.

A. Yeah.

Q. Looking at the front page of

this piece of marketing material for the
Kutzit product --

A. Uh-huh.

Q. -- does it indicate that one of
the uses of Kutzit is for use in a dip tank?

A. Yes.

Q. When a product or a piece of

furniture can be totally submerged?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 111 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1019 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 109
Ol MARK MONIQUE
02 A. Yes.
03 Q. So one of the ways Kutzit can
04 be used when you had a piece of furniture
05 that wasn't a flat horizontal surface was,
06 you could dip it into a tank or some other
07 container that contained Kutzit; right?
08 A. Yes, according to this. Yeah.
09 Q. And that was actually one of
10 the intended uses that Savogran advertised
11 for the product?
12 A. Yes,
13 - = A
14 (Whereupon the document was
15 marked, for identification purposes,
16 as Monique Exhibit Number 15.)
17 - >
18 BY MR. DUPONT:
19 Q. I'll hand to you Exhibit 15.
20 Is Exhibit 15 a Savogran brochure?
21 A. Yes.
22 Q. Brochure or catalogue?
23 A. Uh-huh. Yes.
24 Q. Some marketing material?
25 A. Yes.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 112 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1020 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 110
MARK MONIQUE

Q. And looking at this catalogue,
take your time, is there a date on here that
tells us what year or years this corresponded
to?

A. Last page. Was it possibly
1988?

Q. So at the bottom right-hand
corner, last page of the exhibit, there's a
code, CO-3-88-7.5M?

A. Yes.

Q. And, reading this, this would

indicate to you that this catalogue was used

in 1988?
A. Possible. Yeah, possibly.
Q. And if you would turn to the

second page of the exhibit, please, Bates
Number Lee-Savogran 51.

A. Yep.

Q. On the left-hand side of the
page there's a discussion of a customer

getting more from Savogran, the makers of

world famous Strypeeze. Do you see that?
A. Yes.
Q. And there's a discussion of

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 113 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1021 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 111
Ol MARK MONIQUE
02 some of the other products that Savogran
03 manufactured and sold, one of which is
04 Kutzit. Do you see that paragraph?
05 A. Yes.
06 Q. And Savogran says that, "Its
O07 brand name, including Kutzit, have earned its
08 consumers’ trust and loyalty for their
Q9 effectiveness."
LO A. Yes.
Ll Q. Would you turn to the next
12 page? |
13 A. (Complying with request.)
14 Q. There's a description of how
15 the Kutzit product is to be used. And,
16 consistent with what we've discussed before,
17 it indicates that it softens oil-based
18 paints, lacquers, synthetic~based finishes
19 and varnishes from flat or horizontal
20 surfaces, such as tops of tables, desks and
21 bureaus, chair, bench seats, et cetera?
22 A. Yes.
23 Q. And then it refers to using
24 Kutzit ideally -- can ideally be used in a
25 dip tank where a piece can be totally or even

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 114 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1022 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 112
MARK MONIQUE

partially submerged?

A. Yes.
Q. And under that description
there's a list of container types. There's a

one pint, a one quart, one gallon, five
gallon and 55 gallon drum of Kutzit?

A. Yes.

Q. And looking at the jobbers'
price lists that go back to 1949 from Kutzit,
we see that those container sizes, one pint,
one quart, one gallon, five gallon and 55
gallon drums were consistent container sizes
for Kutzit from 1949 up until the late 1980s”

A. Yes.

Q. And, in fact, there's even some
half pint containers that were used in the
1940s and 1950s for Kutzit?

Take out Exhibit 2, please.

A. You're going to make me look
now.

Q. Excuse me, Exhibit 1.

A. Yes.

Q. So in Exhibit 1, there's a

price list from 1949, a price list from 1950

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 115 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1023 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 113
Ol MARK MONIQUE
02 and a price list from 1962 -- excuse me,
03 strike that.
04 In Exhibit 1 there's a price
05 list from 1949, 1950 that refer to the use of
06 Kutzit in half pint containers?
07 A. Yes.
08 Q. And the Kutzit in gallon
09 containers, was it always sold in a -- ina
10 metal kind of rectangular container with
11 rounded edges?
12 A. Yes.
13 Q. With a screw top?
14 A. Yes.
15 Q. Has Savogran Company been a
16 member of industry organizations?
17 A. Yes.
18 Q. Which ones?
19 A. We -~ we currently belong to
20 the Associated Industries of Massachusetts.
21 We belong to a small state organization
22 called the Massachusetts Chemistry and
23 Technology Alliance, We belong to the
24 Halogenated Solvents -- Solvents Industry
25 Alliance. And many years ago we belonged to

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 116 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1024 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
O02
03
04
O5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 114
MARK MONIQUE
the National Paint and Coatings Association.
Q. And what's the purpose of

Savogran joining organizations like these?

A. Networking.

Q. Exchanging -- exchanges of
information?

A. Information, right. Yes.

Q. Learn things from other
manufacturers of -- of coating products?

A. Right.

Q. That's one of the ways that

industry members got together and exchanged
information about their products, what they
knew about their products?

A. Yes.

QO. When was Savogran a member of
the National Painting and Coatings
Association?

A. I think we dropped out 10,

15 years ago.

Q. And I've seen some reference in
the documents to the National Painting --
National Paint and Coatings Association and

Savogran corresponding with the members of

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 117 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1025 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 115
Ol MARK MONIQUE
02 that association in the 1970s. Are you
03 familiar with that?
04 A. You'd have to show them to me.
05 - >
06 (Whereupon the document was
Q7 marked, for identification purposes,
08 as Monique Exhibit Number 16.)
09 - >
10 BY MR. DUPONT:
il Q. I'll hand to you Exhibit 16.
12 A. Thank you.
13 Q. Is Exhibit 16 a June 16, 1977
14 letter from Carl 0. Olson of the Savogran
15 Company?
16 A. Yes.
17 Q. And Mr. Olson was the president
18 of Savogran at the time?
19 A. Yes.
20 QO. During what years was he the
21 president of Savogran?
22 A. I don't know.
23 Q. Mr. Olson writes this letter to
24 an individual with the Consumer Product
25 Safety Commission, and then he copies the

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 118 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1026 of 1330
Monique, Mark

Rhyne Trial Master

 

OL
O02
03
04
05
06
07
08
09
10
it
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 116
MARK MONIQUE
letter to several other folks. Do you see
that?
A. Yes.
Q. | The first person that's copied

on the letter is R. David Pittle. Do you
know who that was?

A. IT don't.

Q. It says, R. David Pittle, Vice
Chairman. Does that help you?

A. No.

Q. The next person that's copied
is Barbara Franklin. Do you know who that
was?

A. I don't.

The next person is Lawrence

Kushner. Who was that?

A. No idea.

QO. Who is T. Hadden Garrett?

A. No idea.

Q. Then the last person copied is
a Ms. Stella Miller with the National -- it's

an abbreviation, but it looks to be the
National Paint and Coatings Association?

A. Yes.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 119 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1027 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 117
OL MARK MONIQUE
02 Q. So would this be an indication
03 to you that the Savogran Company was, more
04 likely than not, a member of the National
05 Paint and Coatings Association in 1977?
06 A. Yes.
07 Q. And it refers to some things
08 happening before 1977. So would you expect
09 that it was for a number of years before 1977
10 that Savogran was a member of the National
11 Paint and Coatings Association?
12 MS. BUSCH: Object to form.
13 THE WITNESS: Yes.
14 BY MR. DUPONT:
15 QO. Was Savogran a member of the
16 National Paint and Coatings Association in
17 the 1960s?
18 A. I'm not sure.
19 Q. But we know at least in the
20 1970s it was a member?
21 A. Yes.
22 Q. Do you know who the other
23 members of the National Paint and Coatings
24 Association were?
25 A. No.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 120 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1028 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 118
MARK MONIQUE

Q. Were they big paint companies,
like DuPont?

A. I'm not sure.

(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 17.)

BY MR. DUPONT:

Q. I'm going to hand to you
Exhibit Number 17, and I'll represent to you
that Exhibit 17 is a November 30, 1954 letter
from John H. Foulger, M.D., the Director of
Medical Research at DuPont. And he's writing
to a Mr. Dewey Mark from Organic Chemicals
Division of Cosden Petroleum Corporation. Do
you see that?

A. Yes. Uh-huh.

Q. And in this letter there's a
discussion of the use of benzene in the

manufacture of paints, lacquers, enamels and

thinners. Do you see that?
A. Yes.
Q. And Dr. Foulger writes that, in

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 121 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1029 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 119
OL MARK MONIQUE
02 the second paragraph, "In the DuPont Company,
Q3 however, we consider benzene to be so
04 hazardous that we try to avoid its use as far
05 as possible." Do you see that Dr. Foulger
06 writes that?
07 A. Yes.
08 QO. And in 1954 DuPont's Dr,
09 Foulger writes, "I personally recommend that
10 it be eliminated from all paint removers or
11 paints, lacquers, enamels and thinners
12 because, in my opinion, it should only be
13 used under circumstances in which there's
14 very thorough ventilation to prevent workers
15 from inhaling benzol and constant medical
16 supervision of these workers to make certain
17 they do not develop anemia." Do you see
18 that?
19 A. Yes.
20 Q. Do you see that Dr. Foulger
21 writes that "Benzol is a very insidious
22 poison, and once bone marrow damage has been
23 produced by it, the clinical condition is
24 almost impossible to treat successfully"?
25 A. Yes.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJIC-DSC Document 311-7 Filed 09/02/20 Page 122 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1030 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 120
MARK MONIQUE
Q. And, for these reasons, what -~
what does Dr. Foulger state in the last
sentence of that paragraph?
A. I believe there are a very few
instances in which benzol cannot be replaced

by other less hazardous substances.

Q. Did he say less hazardous
solvents?

A. Correct, yeah.

Q. So assuming that DuPont was a

member of the National Paint and Coatings
Association, along with Savogran in the
1970s, this is the type of information that
could have been exchanged between Savogran
and DuPont?
MS. BUSCH: Object to form,
calls for speculation.
THE WITNESS: I have no idea,
Andrew.
BY MR. DUPONT:
Q. Well, here we see DuPont, their
director of medical research is writing to
another company, Cosden Petroleum

Corporation, and providing them with their

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 123 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1031 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 121
Ol MARK MONIQUE
02 thoughts about the health hazards of benzene.
03 Do you see that?
04 A. Andrew, how could I state any
05 knowledge of something from 60 years ago? I
06 don't know that.
07 Q. Okay. Do you have any reason
08 to believe that this information about the
09 health hazards of benzene is information
10 DuPont would not have shared with the
Li Savogran Company in the past?
12 MS. BUSCH: Objection, calls for
13 speculation.
14 THE WITNESS: I don't know.
15 -~ = +
16 (Whereupon the document was
17 marked, for identification purposes,
18 as Monique Exhibit Number 18.)
19 - - -
20 BY MR. DUPONT:
21 Q. I'll hand to you Exhibit 18.
22 Do you see that Exhibit 18 is a May 16, 1967
23 letter from the State of Illinois, Department
24 of Labor, Division of Safety Inspection and
25 Education?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 124 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1032 of 1330
Monique, Mark

Rhyne Trial Master

 

O01
02
03
04
O05
06
07
08

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

09

Page 122
MARK MONIQUE
A. Yes.
Q. And it's addressed to an E.C.

Friesendorf with Handschy Chemical Company?
A. Yes.
Q. And in this letter from May 16,
1967, the Superintendent, Edmund Kornowicz,
from the State of Illinois Department of
Labor, do you see that he's reporting on an
investigation that was conducted of Handschy?
A. Yes.

QO. And the Department of Labor

“from the State of Illinois reports that the

investigation found that a very hazardous
solvent was used in Handschy's product
Hancolite and Special Type Wash?

A. Yes.

Q. And it identifies that solvent
to be benzene or benzol?

A. Yes.

Q. Now, in May of 1967, do you see
that the State of Illinois is telling this
manufacturer of a product with benzene in it
that, "Chronic low level exposures to this

solvent," meaning benzene, "may produce

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 125 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1033 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 123
Ol MARK MONIQUE
02 alterations of blood elements most commonly
03 resulting in anemia, leukopenia and
04 thrombocytopenia"?
05 A. Yes.
06 Q. And do you see that the State
07 of Illinois is continuing to tell this
08 manufacturer of a benzene product that
03s benzene is a suspected carcinogenic agent?
10 A, Yes.
11 Q. And the Department of Labor in
12 the State of Illinois continues to write,
13 quote, All forms of acute and chronic
14 leukemia have been observed in workers with
15 benzene intoxication?
16 A. Yes.
17 Q. Now, do you have any reason to
18 believe that if Savogran had asked the State
18 of Illinois where it was manufacturing Kutzit
20 with benzene in it, what the health hazards
21 of benzene were, that it wouldn't have
22 learned that benzene was reported to cause
23 all forms of acute and chronic leukemia?
24 MS. BUSCH: Objection, calls for
25 speculation, argumentative.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Eiled 09/02/20 Page 126 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1034 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 124
MARK MONIQUE

THE WITNESS: I can't make any

statements on -- like I said, on

something from 1967 and have knowledge
of what the, you know, previous owners

were thinking or what was going on. Il

mean, that's just -- you know, I was

-- I was born in '63.

BY MR. DUPONT:

Q. And I appreciate that.

But we can agree that this was
information that was available to Savogran
from the State of Illinois, had they asked?

MS. BUSCH: Objection, calls for

speculation.

THE WITNESS: I don't know. I'd

love to tell you I could, but I don't.
BY MR. DUPONT:

Q. Do you see that the State of
Illinois is, in fact, urging that this
manufacturer substitute the solvent benzene
with a less toxic material to reduce the
health hazards to a minimum?

A. Yes.

Q. Do you have any reason tO

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 127 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1035 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 125
Ol MARK MONIQUE
02 believe that had Savogran contacted the State
03 of Illinois to educate itself about benzene
04 and its product Kutzit, it wouldn't have been
05 urged to take benzene out and substitute it
06 with a less toxic material?
07 MS. BUSCH: Objection, calls for
08 speculation. Argumentative.
09 THE WITNESS: I have no -- no
10 idea.
11 ~ = =
12 (Whereupon the document was
13 marked, for identification, as Monique
14 Exhibit Number 19.)
15 --
16 BY MR. DUPONT:
17 Q. I hand to you Exhibit 19,
18 A. Thank you.
19 Q. Do you see that Exhibit 19 is a
20 May 15, 1967 letter from the State of
21 Illinois, Department of Labor, Division of
22 Safety Inspection and Education?
23 A. Yes.
24 Q. And that's to the same company,
25 Handschy Chemical Company?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 128 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1036 of 1330
Monique, Mark

Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 126
MARK MONIQUE
A. Yes.
Q. And the State of Illinois is

stating here that Handschy has been found in
violation of the Illinois Health and Safety

Act and Health and Safety Rules?

A. Yes.

Q. And attached to this letter is
a three page document. Do you see that?

A. Yeah.

Q. And that's also on a State of

Illinois, Department of Labor form?

A. Yes.

Q. And it's the safety inspection
unit within the Department of Labor. Po you
see that?

A. Yes. Uh-huh.

Q. And on the first page of this
form there's writing that says, "The
following is a list of violations of the
rules and regulations promulgated by the
Illinois Industrial Commission by authority
of the Health and Safety Act, Chapter 48,
Illinois revised statute, 1947." Do you see

that?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 129 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1037 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 127
O01 MARK MONIQUE
02 A. Yes.
03 Q. If you turn to the next page,
04 there's a list on the first page and the
05 second page of seven violations that were
06 found by the Department of Labor. Do you see
07 that?
08 A. Yes.
09 QO. The sixth violation of Tllinois
10 Health and Safety Act that's reported here,
11 can you read what it says?
12 A. Number six?
13 Q. Yes, please.
14 A. "Provide a substitute cleaner
15 eliminating the use of benzene (benzol) for
16 cleaning of pans and equipment to minimize
17 the harmful effects of the solvent as per
18 part F, Section 3, Rules 1, 2 and 7," looks
19 like K as in kilo, "and Section 3 of the
20 Health and Safety Act."
21 Q. So here, in 1967, the
22 Department of Labor of the State of Illinois
23 was writing that it's a violation of the law
24 of Illinois to use benzene for cleaning of
25 pans and equipment?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 130 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1038 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
O02
03
04
O5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

MARK MONIQUE
MS. BUSCH: Object to form.
THE WITNESS: Yes.
BY MR. DUPONT:

Q. Are you familiar with the
United States Department of Health?

A. No.

(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 20.)

BY MR. DUPONT:

Q. I'm going to hand to you
Exhibit 20. Have you heard of the Public
Health Service?

A. Yes.

Q. All right. They're actually
part of the Uniform Services of the United
States Federal Government?

A. Yes. Uh-huh.

Q. Turn to the first page of this
exhibit, Exhibit 20. This is a publication
of the United States Public Health Service

entitled, “Occupational Diseases, a Guide to

Page 128

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 131 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1039 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 129
Ol MARK MONIQUE
02 their Recognition."
03 MS. BUSCH: Do you have an extra
04 copy, Andrew?
05 Thank you.
06 BY MR. DuPONT:
07 Q. Let me re-ask the question.
08 Exhibit 20 is a publication of the Public
09 Health Service of the United States entitled,
10 "Occupational Diseases, a Guide to their
11 Recognition."
12 A. Yes.
13 QO. And if you turn to the fourth
14 page of the exhibit, we see that it was
15 published in 1964?
16 A. Yes.
17 Q. If you can turn to the product
18 ~- strike that.
19 If you turn to the page that
20 has the number 87 at the top right-hand
21 corner of this exhibit.
22 A, (Complying with request.)
23 Yes.
24 — QO. There's a section within this
25 ~- within this book on benzene. Do you see

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 132 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1040 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 130
MARK MONIQUE
that?
A. Yes.
QO. And the harmful effects of
benzene?
A. Yes.
Q. And under harmful effects, in

the last full paragraph there, this
publication from the United States Public
Health Service is advising users that chronic
low level exposures, meaning to benzene, may
produce alterations of blood elements most

commonly resulting in anemia, leukopenia and

thrombocytopenia.
A. Yes.
Q. If you turn to the next page,

it's page 88 of the document. The Public
Health Service is reporting in 1964 that all
forms of acute and chronic leukemia have been
observed in workers with benzene
intoxication. Do you see that?

A. Where is it?

Q. The second paragraph on page
88, under occupational diseases?

A. Yes. Uh-huh.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 133 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1041 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 131
Ol MARK MONIQUE
O2 Q. It's written, all forms of
03 acute and chronic leukemia have been observed
04 in workers with benzene intoxication?
05 A. Yes.
06 QO. This, again, would have been
O7 information available to Savogran in 1964,
08 had it consulted with the federal government
09 on the health hazards of benzene?
10 MS. BUSCH: Objection.
11 THE WITNESS: Yes,
12 BY MR. DuPONT:
13 Q. Has Savogran ever used
14 _ textbooks in order to educate itself about
15 the health hazards of the chemicals it used
16 in its products?
17 A. No.
18 MR. DUPONT: Let's go off the
19 record,
20 VIDEO TECHNICIAN: Off the
21 record at 11:45,
22 - =
23 (Whereupon there was a recess in
24 the proceeding.)
25 -— se

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 134 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1042 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 132
MARK MONIQUE
VIDEO TECHNICIAN: Back on the

record at 11:56. Beginning of disc

number three.
BY MR. DUPONT:

Q. Have you read any of the
deposition testimony given in this case?

A. Yes.

Q. Okay. Whose deposition
testimony did you read?

A. I read Mrs. Lee and I read the
two sons.

Q. All right. Did you read Mark
Lee and Gary Lee's description of how the
product did -- strike that.

Did you read Mark and Gary

Lee's description of how their father
performed furniture refinishing work?

A. Yes.

Q. Did you read Mark Lee's

description of how his dad used the Kutzit

product?

A. Yes.

Q. And do you have any comments
about how his -- he described his dad using

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 135 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1043 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 133
Ol MARK MONIQUE
02 the product?
03 A, No, none.
04 Q. Is the description of his dad's
05 use of the Kutzit product typical for what
06 you would expect a Kutzit product user to do?
07 A. Yes.
08 Q. He used the product in the way
09 that it was intended to be used?
10 A. There wasn't a lot -- I mean,
11 there wasn't a lot of detail there. It
12 sounded consistent.
13 Q. Have you conducted any
14 investigation of which stores and retailers
15 were selling Kutzit in North Carolina during
16 the 1960s and 1970s?
17 A, No.
18 Q. Did you read, in Mark Lee or
19 Gary Lee's testimony, the description of
20 where their dad obtained the Kutzit product?
21 A. Yes.
22 Q. And the type of store that they
23 described, that's the type of store you would
24 expect Kutzit to be sold at?
25 A. Not a dry cleaner. It's not

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 136 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1044 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 134
MARK MONIQUE
really our niche.
Q. Well, you understood that they
testified that the store had various products
that it sold?

A. Yes.

10

Not just dry cleaning services

Right.
~- but it had a --

Right.

10 » Oo Fr

-- a multitude of products that
it sold; right?

A. Yes.

QO. Other paint and paint-related
products; right?

A. Yes.

Q. And consistent with what you
told me before, you would expect Kutzit to be
bought at a store that sold paint and
paint-related products; fair?

A. Yes.

Q. I'd like to go back to Exhibit
10, if you would, please.

A. Which one was that one?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 137 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1045 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 135
Ol MARK MONIQUE
02 QO. This is the AMSCcO -~
03 A. sure,
04 QO. -- Division of Union Oil
05 Company of California MSDS from
06 November 1975,
07 A. It happens to be the last one.
08 Got it.
09 MS. BUSCH: I have that marked
10 as 9. Was it 10?
11 THE WITNESS: Yeah, it's 9 on
12 this one too.
13 BY MR. DUPONT:
14 Q. 9, excuse me. We're looking at
15 Exhibit 9, which is Bates Number Lee-Savogran
16 86 through 87 and it's a November 1975 MSDS
17 from AMSCO Division of Union Oil Company of
18 California?
19 A. Yes,
20 on There's an address listed for
21 AMSCO in Schaumburg, Illinois. Do you see
22 that?
23 A. Yes.
24 QO. Do you know where Schaumburg,
25 Tllinois is in relation to Addison, Illinois?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 138 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1046 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
O2
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 136
MARK MONIQUE
A. I don't.
Q. Do you know who was

manufacturing benzene in Illinois during the
1960s and 1970s?

A. T don't.

QO. Do you know which manufacturers
of benzene were close in proximity to
Savogran's facility in Massachusetts in the
sixties and seventies?

A. No idea.

Q. Did Savogran have an
expectation that the companies that sold it
benzene would provide Savogran with all the
information that was available about the

health hazards of benzene?

A. Yes.
Q. Would it be responsible in
Savogran's view ~~ strike that.

Would it be irresponsible, in
Savogran's view, for a manufacturer of
benzene to withhold information that it had
about the health hazards of benzene when it
sold that benzene to Savogran?

MR. McDERMOTT: Objection to

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 139 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1047 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 137
O01 MARK MONIQUE
02 form.
03 THE WITNESS: Yes,
04 BY MR. DUPONT:
05 Q. I want to go back and talk to
06 you about your discussions with Mr. Fish from
07 Ashland.
08 A. Yes.
09 Q. Did you learn from Mr. Fish, or
10 anyone else, who else was selling chemicals
11 to Savogran in this time period of about
12 1987, when you started with the company?
13 MR. SILVERMAN: Objection to
14 form.
15 BY MR. DUPONT:
16 Q. Well, let me ask you: Did you
17 learn from Mr. Fish whether there was anybody
18 else selling chemicals to Savogran in this
19 1980s period, when you learned that Ashland
20 was selling to Savogran?
21 A. Mr. Fish wouldn't have known
22 that. He wouldn't know what —-- you know,
23 what competitors -- other competitors were
24 purchase -- you know, Savogran was using.
25 Q. Were there other companies that

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 140 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1048 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
O9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 138
MARK MONIQUE
were selling chemicals to Savogran in the

late 1980s, besides Ashland?

A. Yes.

Q. Who were they?

A. We purchased from the chemical
distribution division of Unocal. We
purchased -- we purchased a lot from all the

local distributors in the area. One of the

big ones in the day was Houghton.

Q. Any others?

A. Those are the ones that come to
mind.

Q. How do you spell Houghton?

A. H-O-U-G-H-T-O-N.

Q. What chemicals was Savogran

buying from Unocal in the late 1980s?
A. I couldn't tell you

specifically what chemicals we were buying,

but we, you know, they -- you know, a lot of
these -- the big ones, acetone, toluene,
methanol, those were commodities. So, you

know, those would get shopped around, and
whoever had the best price, you know, that's

who they would purchase from.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 141 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1049 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 139
OL MARK MONIQUE
02 Q. So they would get things like
03 acetone, toluene and methanol from Ashland
04 and Unocal?
05 A. It would Ashland, Unocal. It
06 could have been Houghton, you know. Whoever
07 had the best price of the day.
08 Q. Were these same companies
09 selling the toluene, acetone to Savogran that
10 was used in the Illinois manufacturing
11 facility?
12 A. No.
13 Q. Who was selling to Savogran in
14 Illinois?
15 A. I don't know.
16 Q. Did you gain an understanding
17 or learn that Unocal had been selling
18 chemicals to Savogran before you began in
19 1987?
20 MR. McDERMOTT: Objection.
21 THE WITNESS: Yes, Only because
22 John Gale had a very strong
23 relationship with one of the sales
24 guys over there.
25 BY MR. DUPONT:

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Eiled 09/02/20 Page 142 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1050 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 140
MARK MONIQUE
Q. Who was that sales guy?
A. His name was Charlie Hoar,
H-O-A-R.

MR. MCDERMOTT: Did you get my
objection to that last one?
COURT REPORTER: Yes.
THE WITNESS: Sorry.
BY MR. DUPONT:
Q. And you said John Gale had a

strong relationship with Charlie Hoar from

Unocal?

A. Yes. That's my -- that's my
recollection.

Q. Do you understand that this was

a long term relationship by the time you
started in 1987?
MR. McDERMOTT: Objection to
form.
THE WITNESS: Yes.
BY MR. DUPONT:
Q. About how old was Charlie Hoar?
Did you get to meet him?
A. Oh, yeah. Yes. Yep.

Q. How old was he in 1987?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 143 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1051 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 141
O01 MARK MONIQUE
02 A. Probably fifties.
03 Q. Do you know if he's still with
04 Unocal? |
05 A. I'm not even sure he's still
06 alive. He was retired the last time I -- I
07 spoke to him.
08 Q. When did you last speak with
09 Charlie Hoar?
10 A. Ten years ago.
11 Q. And what occasions did you have
12 to talk to him?
13 A. He was in the National Guard,
14 just like I was in the National Guard. He
15 was trying to recruit me for -- for -~ it was
16 a National Guard group of retired guys.
17 Q. How about Warren Fish, when's
18 the last time you spoke with Warren Fish?
19 A. Probably the same thing.
20 10 years ago, 15 years ago.
21 Q. Do you know if Warren Fish is
22 still with Ashland?
23 A, I'm not even sure he's still
24 alive.
25 Q. How old would he be today?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 144 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1052 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 142
MARK MONIQUE
A. He's got to be in -- he'd have

to be in his eighties, I would think.

QO. Do you know where Mr. Fish
lived?

A. I don't.

QO. Do you know where Charlie Hoar
lived?

A. I don't.

Q. Were Charlie Hoar and John Gale

friends outside of work as well?

A. Yes.

Q. Did they socialize and do
things together?

A. Go to industry dinners, things
like that, yeah.

Q. And what type of industry
dinners?

A. There was different societies
that, you know, would have get together

dinners. Attend things like that.

Q. Were these industry
organizations?

A. Right. Yeah, they're just
clubs, you know. These -- those are more

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 145 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1053 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 143
O1 MARK MONIQUE
02 social than anything. There's a big one in
03 New England called the Chem Club. It's still
04 around. A lot of -~ a lot of guys in the
05 industry, you know, they just ~- it's a
06 social thing. Strictly social.
Q7 Q. The Chem Club, is it called?
08 A. Right. Yes. Yeah. It's a
09 Chemical club in New England.
10 QO. Was there a sales
11 representative from -- from Houghton who John
12 Gale or anybody else at Savogran had a strong
13 relationship with?
14 A. Yes.
15 QO. Who was that?
16 A. It was Procter Houghton.
17 Q. Procter Houghton?
18 A, Yes.
19 QO. Was he an owner of the company?
20 A. Yes.
21 QO. And Houghton was a distributor,
22 as opposed to a manufacturer of solvents?
23 A. Correct.
24 Q. Do you know whose solvents they
25 distributed?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 146 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1054 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 144
MARK MONTQUR
A. I don't.
QO. How old was Procter Houghton?
A. He's got to be -- he's

definitely got to be passed away by now.
He's got to be well over a hundred, IT would
think, yeah.

Q. Were there any other sales
representatives from Houghton that Savogran

dealt with that you're able to identify?

A. In that day and age?

Q. Yes.

A. Not that I can recall.

Q. Does Savogran continue to deal

with Houghton?
A. Houghton was purchased by

Brenntag. We don't do a lot of business with

them.

Q. When was Houghton purchased by
Brenntag?

A. Maybe five years ago.

MR. WALKER: Can you spell that
for us?
THE WITNESS: Which?

MR, WALKER: The second one.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 147 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1055 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 145
O01 MARK MONIQUE
02 THE WITNESS: Brenntag,
03 B-R-E-N-N-T-A~G, Brenntag. They're a
04 national distributor. They compete
05 with all the other guys. Yeah.
06 BY MR. DuPONT:
07 QO. Were there other salespersons
08 from Unocal, besides Charlie Hoar that ~-
Q9 that Savogran dealt with?
10 A. That's the only one I remember.
11 Q. And were there other sales
12 representatives from Ashland, besides Warren
13 Fish, that Savogran dealt with?
14 A. My mother's retired from
15 Ashland. Now, Nexeo.
16 Q. Was your mother a sales
17 representative to Savogran?
18 A. No, she wasn't. That would be
19 a little insidious, wouldn't it?
20 Q. Do you have any knowledge of
21 Ashland ever providing a hazard determination
22 study that it had for toluene or xylene to
23 Savogran?
24 A. No.
25 Q. Does Savogran have records that

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 148 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1056 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
O04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 146
MARK MONIQUE
indicate the years that it participated in
these various industry organizations that
you've identified for us today?

A. No.

Q. How far back in time does
Savogran keep its records of the formulas of
the Strypeeze and I think it was the super
paint remover product we talked about?

A. You're talking about computer
records or just -- just records in general?

Q. Records in general.

A. It's just a -- you know, we --
we're a small -- you know, very, very small
company. And, you know, there's never been a
records retention policy. So it's =~ you
know, to be perfectly honest, it's just very
haphazard. It's a lot tighter now, you know.

Q. In your experience, when
Savogran dealt with its suppliers of
chemicals, did it make its suppliers aware of
what it was using their chemicals for, what
types of products?

A. Not necessarily.

Q. Did Savogran -- it was -- its

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 149 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1057 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 147
Ol MARK MONIQUE
02 products, like Strypeeze and Kutzit, they
03 were -- they were very well known products in
04 the industry. Is that fair?
05 A. Yes. We like to think so,
06 yeah,
O07 Q. And did representatives of
08 Ashland and Unocal and Houghton actually
09 visit the plant at Savogran?
10 A. Yes, they --
11 MR. McDERMOTT: Objection to
12 form.
13 THE WITNESS: I'm sorry. They
14 made sales ~- sales calls. Yeah.
15 BY MR. DUPONT:
16 Q. And when they made sales calls,
17 did they -- was there literature and
18 containers available from which they could
19 understand what types of products Savogran
20 was manufacturing and selling?
21 MR. McDERMOTT: Objection to
22 form.
23 THE WITNESS: Yes,
24 BY MR. DUPONT:
25 Q. I mean, there was no secret

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 150 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1058 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 148
MARK MONIQUE

what Savogran was using the chemicals it
bought from suppliers for. It had certain
lines of products that were predominantly in
the -- in the paint stripping business.
Fair?

MR. McDERMOTT: Objection to

form.

THE WITNESS: Yes.
BY MR. DUPONT:

Q. ‘And these were largely consumer
products; right?

A. Yes.

Q. And that was information that
was out there and available to Savogran's
chemical suppliers?

MR. McDERMOTT: Objection, form.
THE WITNESS: Yes.
BY MR. DUPONT:

Q. And we can reasonably conclude
that that would have been true in the 1960s
and 1970s as well?

MR. McDERMOTT: Objection to
form.

THE WITNESS: Again, it's hard

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 151 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1059 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 149
O1 MARK MONIQUE
02 for me to say anything about the
03 sixties or seventies.
04 BY MR. DuPONT:
05 Q. But based on the nature of
06 Savogran's business, the products that it
07 manufactured and sold and its focus in this
08 consumer paint stripping product line, it
09 would have been known or easily knowable by
10 the suppliers of chemicals to Savogran what
11 their chemicals were going into?
12 MR. McDERMOTT: Objection to
13 form.
14 THE WITNESS: I can't stipulate
15 anything from the sixties or
16 seventies, Andrew. It's just too long
17 ago.
18 BY MR. DUPONT:
19 Q. Those are all the questions I
20 have. Thank you very much for your time.
21 A. All right. Thank you.
22 Pleasure.
23 - =
24 VIDEO TECHNICIAN: Are there any
25 other questions?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 152 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1060 of 1330
Monique, Mark

Rhyne Trial Master

 

Page 150
Ol MARK MONIQUE
02 MR. SILVERMAN: Yes.
03 VIDEO TECHNICIAN: Off the
04 record at 12:12.
05 - o> -
06 (Discussion held off the
O7 record.)
08 -~ =
09 VIDEO TECHNICIAN: Back on the
10 record at 12:13.
11 BY MR. SILVERMAN:
12 Q. Good afternoon, Mr. Monique.
13 My name is Zach Silverman, I'm from Fishkin
14 Lucks, and I represent Univar National in
15 this action. I just have a couple of
16 questions for you.
17 You mentioned that Ashland was
18 one of Savogran's suppliers of chemicals; is
19 that correct?
20 A. Yes.
21 Q. And they were in 1987, when you
22 arrived at Savogran; is that correct?
23 A. Yes.
24 Q. And you don't know how long
25 before that they were suppliers, if at all?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 153 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1061 of 1330
Monique, Mark

Rhyne Trial Master

 

Page 151
O1 MARK MONIQUE
02 A. No idea.
03 Q. And they are still suppliers of
04 chemicals today; is that correct?
05 A. Ashland is not. Only because
06 now it's ~- you know, Ashland doesn't own
Q7 that business anymore.
08 Q. Okay.
09 A, It's gone to Nexeo.
10 QO. Okay.
11 A. The other one was Univar? Is
12 what you said?
13 Q. I don't have any questions
14 about Univar.
15 A. Okay. Okay.
16 QO. So when did Ashland stop
17 Supplying ~-
18 A. Whenever they sold the
19 business.
20 QO. And do you know if there were
21 any gaps in between '87 and when they sold
22 the business that they were not supplying
23 savogran?
24 A, There were no gaps.
25 QO. There were no gaps?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 154 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1062 of 1330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

A.

QO.

Page 152
MARK MONIQUE
No.

Okay. And it's fair to say

that Ashland wasn't the only supplier of

chemicals to Savogran during these times?

A.

Q.
right?

A.

talking about

A.

Oh, definitely.

There were several others;

Yes. Correct.

Could you estimate how many?
Anywhere from -- are you
solvents now?

Any chemical.

Oh, there could have been, you

know, a couple dozen.

Oo FP 0 YF 0

and 10?
A.
Q.
any chemicals

A.

What about solvents?
Probably no more than ten.
More than five?

Probably.

So probably about between five

Yes.
Do you know if Ashland supplied
that were used in Kutzit?

In '87 onward?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 155 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1063 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 153
O1 MARK MONIQUE
02 Q. At any time?
03 A. Yes. I can definitely say from
04 "87 onward, yes.
05 QO. Do you know for sure that the
06 chemicals supplied by Ashland were
07 definitively used in Kutzit?
08 A. Yes.
09 Q. And how do you know that?
10 A. Well, they were -- they were -~
11 in that day, between -- you know, they were
12 the number one or number two supplier of
13 acetone, toluene and methanol.
14 Q. Okay.
15 A. Yeah, we got a lot of product
16 from Ashland in the day.
17 QO. What about benzene?
18 A. I have no idea,
19 QO. You have no idea whether
20 Ashland supplied benzene at all?
21 A. Correct.
22 Q. And you have no idea whether,
23 if Ashland supplied benzene, that benzene
24 made it into Kutzit?
25 A. Correct.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 156 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1064 of 1330
Monique, Mark

Rhyne Trial Master

 

Ol
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 154
MARK MONIQUE

Q. Okay. And as for the other
chemicals, you have no idea at what times
those chemicals from Ashland would have been
in Kutzit product?

A. Correct.

Q. And at any given time it could
have been a chemical from another company, as
opposed to Ashland, that made it into Kutzit?

A. True.

Bear with me for a minute.

A. That's fine.

VIDEO TECHNICIAN: Off the

record at 12:16.

(Discussion held off the
record.)
VIDEO TECHNICIAN: Back on the

record, 12:18.

BY MR. SILVERMAN:

Q. Can you give me a complete and
definitive list of every chemical sold by
Ashland to Savogran that you know for certain

made it into a Kutzit product?

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 157 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1065 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 155
Ol MARK MONIQUE
02 A. Iocan from 2000 till, you know,
03 present.
04 Q. And before that you can't at
05 all?
06 A. Correct.
07 Q. So from 2000 to the present,
08 can you give me that definitive list of the
09 product that you know --
10 A. From 2000 to the present?
11 Q. Right.
12 A. Yes.
13 Q. -- from Ashland that you know
14 definitively made it into Kutzit products?
15 A. Oh, that made it into the
16 Kutzit, no,
17 Q. No?
18 A. No. No, we don't lot track.
19 Q. So you don't keep track of what
20 chemicals you purchase from a company and
21 what products specifically they go into?
22 A. Correct.
23 Q. Okay. I have no further
24 questions then. Thank you.
25 A. Yep.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 158 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1066 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 156
O1 MARK MONIQUE
02 VIDEO TECHNICIAN: Any other
03 questions?
04 MR. McDERMOTT: Yeah, I just
05 have maybe two.
06 VIDEO TECHNICIAN: Off the
07 record at 12:19.
08 - > =
09 (Discussion held off the
10 record. )
11 - = -
12 VIDEO TECHNICIAN: Back on the
13 record, 12:19.
14 BY MR. McDERMOTT:
15 Q. Sir, we just met earlier, my
16 name is Jack McDermott. I represent Unocal,
17 Chevron, ExxonMobil and CRC in this lawsuit.
18 Just a couple of follow-up questions.
19 A. Uh-huh.
20 Q. Is it right that you testified
21 earlier that in the late 1980s that Unocal
22 supplied certain chemicals to Savogran at
23 various times?
24 A. Yes.
25 Q. Prior to 1987, do you know

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 159 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1067 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 157
Ol MARK MONIQUE
02 whether Unocal sold chemicals to Savogran?
03 A. I have no knowledge of that.
04 Q. Do you know whether Unocal sold
05 benzene to Savogran at any time?
06 A. I have no knowledge.
07 Q. Those are all the questions I
08 have. Thank you.
09 . —- = 8
10 (Discussion held off the
11 record. )
12 - = =
13 BY MR. DuPONT:
14 Q. It's my understanding that for
15 a period of a time there was a law firm that
16 was directing Savogran?
17 A, Yes.
18 Q. All right. Have you conducted
19 any investigation to determine the name of
20 that law firm?
21 A. No.
22 Q. The names of any of the lawyers
23 in the firm?
24 A. One of them was David Fitz.
25 Q. How do you know that?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 160 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1068 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 158
MARK MONIQUE
A. It's just something I remember.

They were instrumental in the ESOP

transaction.

Q. That law firm, was that in
Boston?

A. Yes.

Q. How many -~ how many lawyers

were in the firm? Was it a big firm, small
firm?

A. I'm not sure. I had just
started with the company when it ESOP'd, I
was there like a year. And I wasn't that
close to any of that.

Q. Have you or anyone else on
behalf of Savogran attempted to reach out to
the lawyers or law firm to see what documents

they have related to Savogran and its

history?
A. They're -- they're all gone.
Q. How do you know that?
A. They are -- the firm is not

around anymore. And we lost touch with the
two lawyers. I'm not even sure they're still

alive.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 161 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1069 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 159
OL MARK MONIQUE
02 QO. Well, do you know the name of
03 the firm?
04 A. I don't, no.
05 QO. Have you investigated whether
06 the firm is still around?
07 A. Years ago.
08 Q. When did you do that?
09 A. I don't -- I don't -- I
10 honestly don't remember. But my recollection
11 is, it's gone. Yeah.
12 QO. Now, when Savogran stored
13 chemicals before they were blended into a
14 product in underground storage tanks --
15 A. Yes.
16 QO. And then there would be --
17 would there be one tank per chemical?
18 A. There were -- there was one
19 tank for toluene, one tank for acetone, one
20 tank for methanol and two tanks for methylene
21 chloride.
22 Q. And so would Savogran use the
23 toluene in that underground storage tank, and
24 then once it was basically depleted of
25 toluene order a new shipment of toluene in?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 162 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1070 of 1330
Monique, Mark
Rhyne Trial Master

 

OL
O02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 160
MARK MONIQUE
A. Yes.
Q. And then it would get an order

sufficient to fill that tank with toluene
from one supplier, like Ashland?

A. Not necessarily to fill it.
You know, if we were -~- if it's the winter
when things are slow, we might only purchase,
you know, half a tank wagon. Yeah.

Q. And then would it use that half
a tank wagon worth of toluene before it went
out and bought more toluene?

A. The tank would get run down to
-- you know, it's a 10,000 gallon tank. And
say it would get run down to, you know,
thousand gallons.

Q. So you would use 90 percent of
the -- of the toluene from a supplier like

Ashland before you went out and bought more

toluene?
A. Yes.
MR. SILVERMAN: Objection to
form.

THE WITNESS: Yep.

BY MR. DUPONT:

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 163 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1071 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 161
O1 MARK MONIQUE
02 QO. So there would be -- there
03 would be periods of time where that tank only
04 had one supplier's toluene in it, like
05 Ashland's toluene?
O06 MR. SILVERMAN: Objection to
07 form.
08 THE WITNESS: Not necessarily,
09 it was always getting commingled. You
10 know, you'd have what was left in
11 there and then dump somebody else's on
12 top of it. They would all get mixed
13 together.
14 BY MR. DuPONT:
15 Q. But there would be periods of
16 time when you got -- 90 percent of the
17 toluene in that tank is one supplier's
18 toluene, like Ashland?
19 A. Yes. Yeah.
20 MR. SILVERMAN: Objection to
21 form.
22 BY MR. DUPONT:
23 Q. And there would be periods of
24 time when you guys probably made consecutive
25 orders of toluene from a supplier like

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 164 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1072 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 162
Ol MARK MONIQUE
02 Ashland?
03 MR. SILVERMAN: Objection to
04 form.
05 THE WITNESS: If they had the
06 best price, then that's certainly,
07 yeah, feasible.
08 BY MR. DUPONT:
09 Q. All right.
10 A. Yeah.
11 Q. So there would be periods of
12 time where one supplier was supplying all the
13 toluene that was available to go into all the
14 products, including Kutzit?
15 A. It's certainly possible, yeah.
16 QO. And the same would be true for
17 -- for Unocal?
18 MR. McDERMOTT: Objection to
19 form.
20 THE WITNESS: Yes.
21 BY MR. DUPONT:
22 Q. And you said Ashland was one of
23 the top one or two suppliers of acetone,
24 toluene and methanol to Kutzit from 1987 and
25 afterwards.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 165 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1073 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 163
Ol MARK MONIQUE
02 A. Uh-huh.
03 Q. Was Unocal the other?
04 MR. McDERMOTT: Objection to
05 form.
06 MS. BUSCH: Object to form. You
O77 said Kutzit instead of Savogran.
08 MR. DUPONT: Strike that.
09 BY MR. DUPONT:
10 Q. You said that Ashland was one
11 of the top one or two suppliers of acetone,
12 toluene and methanol to Savogran from 1987
13 onward. Was Unocal the other one or two top
14 suppliers?
15 MR. SILVERMAN: Objection to
16 form.
17 MR. McDERMOTT: Objection to
18 form.
19 THE WITNESS: It would have
20 either been Houghton or Unocal when I
21 -- when I got there in '87, yeah.
22 Yeah.
23 BY MR. DUPONT:
24 Q. So Ashland was definitely in
25 the top one or two, and Unocal was in the top

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 166 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1074 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

MARK MONIQUE
two or three?

A. Correct.

MR. SILVERMAN: Objection to
form.

MR. McDERMOTT: Objection to
form.

BY MR. DUPONT:

Q. And have those three been the
top three suppliers since 1987 to the
present?

MR. SILVERMAN: Objection to
form.

THE WITNESS: . No.

BY MR. DUPONT:

Q. They were the top three
suppliers until when, until Nexeo took over
from Ashland?

MR. SILVERMAN: Objection to
form.

THE WITNESS: No. You know,
relationships change, businesses
change. I think the Unocal location,
East Providence, got sold to -- got

sold to Univar. So that upset that

Page 164

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 167 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1075 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 165
O1 MARK MONIQUE
02 whole -- that whole thing. I can't
03 even tell you offhand when that
04 happened.
O05 Ashland was a strong supplier up
06 until they sold the business to Nexeo.
O07 And then, you know, we don't do as
08 much business with them anymore for
09 other business reasons.
10 BY MR. DuPONT:
11 Q. Once Unocal sold that Fast
12 Providence location to Univar, did Savogran
13 begin buying its solvents from Univar?
14 A. Yes.
15 Q. And about when did that happen?
16 A, I don't remember. I'm sorry,
17 Andrew.
18 Q. Great. Thank you very much.
19 A. You're welcome.
20 MR. SILVERMAN: I've got some
21 follow-up now that you mentioned
22 Univar, SO...
23 VIDEO TECHNICIAN: Off the
24 record at 12:26.
25 - >

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 168 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1076 of 1330
Monique, Mark

Rhyne Trial Master

 

O1
02
O03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 166
MARK MONIQUE
(Discussion held off the
record.)
VIDEO TECHNICIAN: Back on the
record at 12:26.
BY MR. SILVERMAN:

Q. Once, again, this is Zach
Silverman. As well as representing Ashland,
I represent Univar and II have a couple of
questions about Univar now.

You said that Univar supplied
Savogran with chemicals, but you don't know
the dates of when they did so; is that
correct?

A. Correct. It's a much more
recent event, yeah.

Q. When did it start?

A. Within the last -- definitely
within the last ten years. Yeah.

Q. Okay. And what chemicals have
they supplied to Savogran?

A. Oh, acetone, toluene, methanol.
We buy some Rohm and Haas acrylic products.

Q. I'm sorry, continue.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 169 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1077 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 167
O1 MARK MONIQUE
02 A, Ammonia, some other oddball
03 stuff, you know.
04 Q. And some of those products are
05 the type of products that go into Kutzit; is
06 that correct?
07 A. Yes.
08 Q. All right. But do you know for
09 sure whether a Univar product has ever made
10 it into Kutzit?
11 A. Yes.
12 Q. How do you know that?
13 A. Well, we've bought -~ like I
14 said, we've bought acetone, toluene and
15 methanol from Univar. We do to this day.
16 And the stuff goes -- definitely goes into
17 Kutzit.
18 Q. Well, you have other products;
19 right?
20 A. Yes.
21 Q. And you have other products
22 that use those raw materials; is that
23 correct?
24 A. Yes. Yeah,
25 Q. So it's possible that the

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 170 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1078 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 168
MARK MONIQUE
Univar -- the product from Univar that you
bought went into that other product and not
Kutzit?

A. It's not very likely, just
because, you know, we make -- we buy —- say
we buy 6,000 gallons of methanol. We make
product in 450 gallon batches. And it's not
likely we buy a 6,000 gallon tanker wagon of
methanol and just make Kutzit, you know, for
a month.

Q. Sure. I'm just asking you if
it's possible that that stuff never made it

into Kutzit, it only made it into the other

products?

A. Probably not.

Q. Probably not?

A. Yeah.

Q. Okay. And Univar never sold
benzene to Savogran. Is that a correct
statement?

A. I would say, no because -- you

know, I think Univar, we just recently
started -- well, you know, talking to 1875

now. So recently is like a ten year period.

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 171 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1079 of 1330

 
Monique, Mark
Rhyne Trial Master

 

Page 169
O1 MARK MONIQUE
02 We just recently started doing, you know,
03 business with Univar. Yeah.
04 Q. Once again, as it relates to
05 Univar, you don't track which chemicals from
06 which suppliers go into which of Savogran's
07 products. Is that correct?
08 A. Right. Correct.
09 Q. I have no further questions.
10 Thank you.
11 . VIDEO TECHNICIAN: Are there any
12 other questions?
13 (No response.)
14 VIDEO TECHNICIAN: The time now
15 is 12:29. This concludes the
16 deposition. End of disc three of
17 three.
18 - 7
19 (Witness excused.)
20 - 7 =
21 (Deposition concluded at
22 12:29 p.m.)
23
24
25

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 172 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1080 of 1330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35

36

 

MARK MONIQUE

CERTIFICATE

I do hereby certify that I am a Notary
Public in good standing, that the aforesaid
testimony was taken before me, pursuant to
notice, at the time and place indicated; that
said deponent was by me duly sworn to tell
the truth, the whole truth, and nothing but
the truth; that the testimony of said
deponent was correctly recorded in machine
shorthand by me and thereafter transcribed
under my supervision with computer-aided
transcription; that the deposition is a true
and correct record of the testimony given by
the witness; and that I am neither of counsel
nor kin to any party in said action, nor

interested in the outcome thereof,

WITNESS my hand and official seal this

25th day of July, 2016.

<%signature%>

Notary Public

Page 170

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 173 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1081 of 1330

 
Monique, Mark

Rhyne Trial Master

 

Page 171
Ol MARK MONIQUE
02 INSTRUCTIONS TO WITNESS
03
04 Please read your deposition over
05 carefully and make any necessary corrections.
06 You should state the reason in the
07 appropriate space on the errata sheet for any
08 corrections that are made.
09 After doing so, please sign the errata
10 sheet and date it.
11 You are signing same subject to the
12 changes you have noted on the errata sheet,
13 which will be attached to your deposition.
14 It is imperative that you return the
15 original errata sheet to the deposing
16 attorney within thirty (30) days of receipt
17 of the deposition transcript by you. If you
18 fail to do so, the deposition transcript may
19 be deemed to be accurate and may be used in
20 court.
21
22
23
24
25

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 174 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1082 of 1330
Monique, Mark

Rhyne Trial Master

 

Page 172
O1 MARK MONIQUE
O20
03 ERRATA
ls
05 PAGE LINE CHANGE
06 ee

Q7 Reason for Change:

08

 

09

10 Reason for Change:

11

 

12
13 Reason for Change:

14

 

15
16 Reason for Change:

17

 

18

19 Reason for Change:

20

 

21
22 Reason for Change:

23

 

24
25 Reason for Change:

26

 

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 175 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1083 of 1330
Monique, Mark
Rhyne Trial Master

 

 

 

 

 

Page 173
Ol MARK MONIQUE
02
03 ACKNOWLEDGMENT OF DEPONENT
04 I, , do
05 hereby certify that I have read the foregoing
06 pages to and that the same is a
07 correct transcription of the answers given by
08 me to the questions therein propounded,
09 except for the corrections or changes in form
10 or substance, if any, noted in the attached
11 Errata Sheet.
12
13
14 DATE SIGNATURE
15
16 Subscribed and sworn to before
17 me this
18 day of , 2016.
19
20 My commission expires:
21
22
23
24 Notary Public
25 Job No. 2344315

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 176 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1084 of 1330
Monique, Mark
Rhyne Trial Master

 

Page 174

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RJC-DSC Document 311-7 Filed 09/02/20 Page 177 of 177

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1085 of 1330
Exhibit 8

Case 3:18-cv-00197-RJC-DSC Document 311-8 Filed 09/02/20 Page 1 of 245

Case 3:18-cv-00197-RJC-DSC Document 408 Filed 09/15/20 Page 1086 of 1330
Full Transcript Report

Designation Legend

 

MONIQUE, MARK - (THOMAS) VOL 1

Plaintiffs' designations are in yellow. There are no counter-designations.

 

 

 

franscript of Monique, Mark

CASAS: FALAUOLPRFEDECS Doceherit ad ii BUG P27 phgaa 6g 6f'2330
Monique, Mark
Rhyne Trial Master

 

Page 1
ol SUPERIOR COURT OF CALIFORNIA
02 COUNTY OF ALAMEDA
03
04 - oo
05
06 JIMMY THOMAS and : NO, RG17882514

07 SONYA THOMAS

08

09 Plaintiff

10

11 Vv.

12

13 AKZO NOBEL COATINGS,

14 INC., et al.,

15

16 Defendants.

17

18 7

19 May 7, 2019

20 -- -

21 Oral Deposition of MARK

22 MONIQUE, taken pursuant to Notice, at

23 Veritext Boston, 101 Arch Street, Suite 650,
24 Boston, Massachusetts 02110, beginning at
25 11:03 a.m. before Brigitte A. Strain, RPR,
26 FCCR, and Notary Public.

27 --

28

29

30

31

32 VERITEXT LEGAL SOLUTIONS

33 MID~ATLANTIC REGION

34 1801 Market Street Suite 1800

35 Philadelphia, Pennsylvania 19103

 

 

 

Transcript of Monique, Mark

CaSPS1B 48-098 PRT GPEC DHAHSRNYEE1-Fil dd ao ABP2 Apasedbal a4b330
Monique, Mark
Rhyne Trial Master

 

Page 2
o1 APPEARANCES:
02 LOCKS LAW FIRM
03 BY: ANDREW J, DUPONT, ESQUIRE
04 The Curtis Center
05 601 Walnut Street
06 Suite 720 East
07 Philadelphia, Pennsylvania 19106
08 215.893.0100
09 ADupont@lockslaw.com
10 Counsel for Plaintiffs
il
12 BOWMAN AND BROOKE
13 BY: JON J. HERNAN, ESQUIRE
14 1064 Greenwood Boulevard
15 Suite 212
16 Lake Mary, Florida 32746-5419
17) 407.585.7606
18 Jon,Hernan@bownanandbrooke.com
19 Counsel for Defendant, W.M. Barr & Company,
20 Ine.
21
22 CLARK HILL LLP
23 BY: ARMINEH YOUSEFIAN, ESQUIRE
24 1055 West Seventh Street
25 24th Floor
26 Los Angeles, California 90017
27 = 213.891.9100
28 AYousefian@clarkhill.com
29 Counsel for Defendant, Berg Lacquer Company
30 (Via Teleconference)
31
32 DICKIE MCCAMEY & CHILCOTE
33 BY: THERESA FOLINO, ESQUIRE
34 1650 Arch Street
35 Suite 21021
36 Philadelphia, Pennsylvania 19103-2003
37) -215.351.581222
38 Tfolino@dmclaw.com
39 Counsel for Defendants, PPG Industries and
40 The Sherwin-Williams Company
41 (Via Teleconference)

42

 

 

 

Transcript of Monique, Mark

CaGase B18 q,eIGHRRIDGHEC DBagHTBAhYss1- i dilesh P9102d20p AragecBal F4b330
Monique, Mark
Rhyne Trial Master

 

Page 3
01 APPEARANCES (continued):
02 DRINKER BIDDLE & REATH LLP
03 BY: KATE WITTLAKE, ESQUIRE
04 Four Embarcadero Center, 27th Floor
05 San Francisco, California 94111-4180
06 415.591.752911
07 =Kate.Wittlake@dbr.com
08 Counsel for Defendant, BASF Corporation,
a9 individually and successor-in-interest to
10 and d/b/a Glassurit and R-M Company f/k/a
11 Rinshed Mason Company
12 (Via Teleconference)
13
14 DUANE MORRIS LLP
45 BY: ROBERT KUM, ESQUIRE
16 865 South Figueroa Street
17 Suite 3100
18 Los Angeles, California 90017-5450
19 213.689.724213
20 Rkum@duanemorris.com
21 Counsel for Defendants, Akzo Nobel Coatings,
22 Individually and as Successor-in-Interest to
23 and d/b/a Sikkens Berryman Products, Inc.
24
25 FOLEY & MANSFIELD
26 BY: ANGELA V. SAYRE, ESQUIRE
27 300 South Grand Avenue
28 Suite 2800
29 Los Angeles, California 90071
30 213.283.2147
31 ASayre@foleymansfield.com
32 Counsel for Defendant, Ashland, LLC
33 (Via Teleconference)
34
35
36
37
38

39

 

 

 

Transcript of Monique, Mark

CaS@F B18 DHGPRRIDSEC DBegHiBAan4ss! -F il Ed ah 0Qs02720P ayage Goof GH45330
Monique, Mark
Rhyne Trial Master

 

Page 4
a1 APPEARANCES (continued);
02 PRANCK & ASSOCIATES
03 BY: HERMAN FRANCK, ESQUIRE
04 910 Florin Road
a5 Suite 212
06 Sacramento, California 95931
o7 916.447.840022
08 franckhermanlaw88@yahoo.com
09 Counsel for Defendant, Hast Bay Color
10 Service
11 (Via Teleconference)
12
13 GORDON & REES SCULLY MANSUKHANI
14 BY: BRIAN M, LEDGER, ESQUIRE
15 5901 Priestly Drive, Suite 308
16 Carlsbad, California 92008
17 619.230.7729
18 BLedger@grsm.com
19 Counsel for Defendant, The Savogran Company
20
21 HURRELL CANTRALL LLP
22 BY: CATHY CHUKWUEKE
23 One California Plaza
24 300 S, Grand Avenue, Suite 1300
25 Los Angeles, California 90071
26 213.426.2000
27 Cchukwueke@hurrellcantrall.com
28 Counsel for Defendant, The Sherwin-Williams
29 Company, PPG Industries, Inc., United States
30 Steel Corporation
a1 (Via Teleconference}
32
33 KUCHLER POLK WEINER LLC
34 BY: ROBERT J. FLORA, ESQUIRE
35 2929 Allen Parkway
36 Suite 152016
37 Houston, Texas 77019
38 713.936.4707
39 RFlora@kuchlerpolk.com
40 Counsel for Defendant, E.I. DuPont de
41 Nemours & Company
42 (Via Teleconference)

43

 

 

 

Transcript of Monique, Mark

CaSagel8:29-00 00297 IBIBRSCy NoHHMAU G41 Bil kallsg 99/982 ahasmé PbF 4330
Monique, Mark

Rhyne Trial Master

 

Page 5
01 APPEARANCES (continued):
02 LEWIS BRISBOIS BISGAARD & SMITH LLP
03 BY: JOSHUA BART, ESQUIRE
04 333 Bush Street, Suite 1100
05 San Francisco, California 94104
06 415.262.8528
07 =Joshua.Bart@lewisbrisbois.com

08 Counsel for Defendant, Safety-Kleen Systems,

09 Inc.
10 (Via Teleconference)
11

12 LEWIS BRISBOIS BISGAARD & SMITH LLP
13 BY: DAVID M. UCHIDA, ESQUIRE

14 633 W. Sth Street, Suite 4000

15 Los Angeles, California 90071

16 213.580.6395

17. David.Uchida@lewisbrisbois.com

18 Counsel for Defendant, FinishMaster, Inc.
19 (Via Teleconference)

20

21 MANNING GROSS + MASSENBURG, LLP

22 BY: KAREN M. SULLIVAN, ESQUIRE

23 400 Spectrum Center Drive

24 Suite 1450

25 . Irvine, California 92618

26 KSullivan@mgmlaw.com

27 = 949,892.4703

28 Counsel for Defendant, Rust-Oleum
29 Corporation

30 (Via Teleconference)

31

32 REED SMITH, LLP

33 BY: MICHAEL MANDELL, ESQUIRE

34 355 South Grand Avenue, Suite 2900
35 Los Angeles, California 90071

36 213.457.8000

37 MMandell@reedsmith.com

38 Counsel for Defendant, Shell Oil Company
39 (Via Teleconference}

40

4l

 

 

 

Transcript of Monique, Mark

CheAase SALE KOMP REBSEC Doecuiment Ald -FilEleo9N2(20 PRagd Oar 244.330
Monique, Mark
Rhyne Trial Master

 

Page 6
o1 APPEARANCES (continued):
02 STEPTOE & JOHNSON LLP
03 BY: JENNIFER B, BONNEVILLE, ESQUIRE
04 633 West Fifth Street
05 Suite 190021
06 Los Angeles, California 90071-3500
07 213.439.940522
08 JBonneville@steptoe.com
09 Counsel for Defendant, Union Oil Company of
10 California
11
12 VORYS, SATER, SEYMOUR and PEASE, LLP
13 BY: GARY J. SAALMAN, ESQUIRE
14 52 East Gay Street
15 Columbus, Ohio 43215
16 614.464.6400
17. + GdJSaalman@vorys.com

18 Counsel for Defendant, Illinois Tool Works,

19 Inc.
20 (Via Teleconference}
21

22 WALSWORTH, LLP

23 BY: SADAF A. NEJAT, ESQUIRE

24 One City Boulevard West, Fifth Floor
25 Suite 3280

26 Orange, California 92868

27 714.634.2522

28 SNejat@wfbm. com

29 Counsel for Defendant, The Blaster
30 Corporation

31 (Via Teleconference)

32

33

34

35

36

37

38

 

 

 

Transcript of Monique, Mark

CaGasel3-18-O0 00 T9FITIODS Cp Raquaen 64 1-Bildciled 9/082 ahagen8 9644330
Monique, Mark
Rhyne Trial Master

 

Page 7
01 INDEX
02 ao
03
04 Testimony of: MARK MONIQUE
05
06 By Mr. DUPONt.... eee ee eee eee 12, 225
0? By Ms. Bonneville...........00e 202
08
09 EXHIBITS
10 eon ek
11
12 EXHIBIT NUMBER DESCRIPTION PAGE MARKED
13
14 Monique 1 Collection of Savogran
15 Marketing Materials
16 Savogran 04-19 24
i?
18 Monique 2 Kutzit Formula
19 Lee-Savogran 67 36
20 Monique 3 Kutzit Formula
21 Lee-Savogran 88 36
22
23 Monique 4 New Kutzit
24 Lee-Savogran 69 50
25 Monique 5 Kutzit Label
26 Lee-Savogran 71 52
27
28 Monique 6 Kutzit Paint Remover
29 Label, Lee-Savogran 72 54
30 Monique 7 Kutzit Paint Remover
31 Label, Lee-Savogran 73 55
32
33. Monique 8 Letter, 3.11.19 with
34 Attachment 68
35
36
37
38

 

 

 

Transcript of Monique, Mark

Cdgase Bel&xcy PGP RARIDREC DaccuneentBidl -Fi| EileooV9H2(20PRpgd OGF 244330
Monique, Mark
Rhyne Trial Master

 

Page 8
o1 EXHIBITS (continued) :

02 EXHIBIT NUMBER DESCRIPTION PAGE MARKED

03 Monique 9 Letter, 3.21.17 81

04 Monique 10 Agreement 120
05 Monique 11 Toxicologial Review

06 On Benzene

07 Sh-Hi 2611-2616 137
08 Monique 12 Occupational Medicine

03 And Industrial

10 Hygiene - Johnstone

11 USS 2881-2904 149
12

13 Monique 13 Letter, November 30,

14 1954
15 DBZ9002183 155
16

17 Monique 14 Letter, May 18, 1967

18 H-D 776 160
19 Monique 15 Letter, 5.15.67

20 H-D 562-565 161
21

22 Monique 16 Occupational Diseases

23 A Guide to Their

24 Recognition 173
25

26

27

28

29

30

31

32

33

 

 

 

Transcript of Monique, Mark

CaGase B16/NeACRRIDBEC DeeaHTARHUSbL-F | il esbPL50242 Op Arage dhdah241930
Monique, Mark

Rhyne Trial Master

 

Page 9
01 EXHIBITS (continued) :
02 EXHIBIT NUMBER DESCRIPTION PAGE MARKED
03 Monique 17 Letter, Stodder
04 5.27.66
05 Savogran 112 192
06 Monique 18 Letter, Stodder
07 9.22.64
08 Savogran 118 194
09 Monique 19 Letter, 12.11.70
10 Savogran 115 195
11
12 Monique 20 Letter, 2.26.65
13 Savogran 116 198
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Transcript of Monique, Mark

CEESS 592-1000 O9/7RNE RC Document 408-8 File OOM/82120 ReagelND 6fdi45330
Monique, Mark
Rhyne Trial Master

 

Page 10
O1 SUPPORT INDEX
02 — om
03 INSTRUCTION NOT TO ANSWER:
04 Page Line
05 (None)
06
Q7 REQUEST FOR PRODUCTION OF DOCUMENTS:

08 Page Line Description
09 (None)
10

. 11 STIPULATIONS:
12 Page Line
13. 237 5
14
15 QUESTIONS MARKED:
16 Page Line
17 (None)
18
19
20
21
22
23
24

 

 

 

Transcript of Monique, Mark

CaSast BILEvCOMMID-RRIDSESEC DBcounsentAil -Fi|EdeowPEH2(20 p Raga d@PHL4830
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 11

VIDEO TECHNICIAN: Good
morning. We're going on the record
at 11:03 a.m. on -- on May 7th, 2019.

Please turn off all cell
phones or place them away from the
microphones as they can interfere
with deposition audio. Audio and
video recordings will continue to
take place unless all parties agree
to go off the record.

This is media unit one, in the
video recorded deposition of Mark
Monique 30(b) (c) -- 30(b) (6) witness
for the Savogran Company, taken by
counsel for Plaintiff in the matter
of Jimmy H. Thomas and Sonya Thomas
versus Akzo Nobel Coatings,
Incorporated, et al., in the Superior
Court for the State California, for
the County of Alameda, Number
RG178825,

This deposition is being held
at the Offices for Veritext, located

at 101 Arch Street, Boston,

 

Transcript of Monique, Mark

CARAS8: BALE COONIPRACCEBSC Mocument 20d -SFilKiid 9/220 PAgge N9 Sick 4330

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

BY MR.

Page 12
Massachusetts.

My name is Bill Seider from
the firm of Veritext. I'm the
videographer. The court reporter is
Brigitte Strain from the firm of
Veritext.

I'm not related to this party,
nor am I financially interested in
the outcome.

Counsel and all present in the
room will be noted on the steno
record.

Will the court reporter please
swear in the witness and we can
proceed.

MARK MONIQUE, after having
been first duly sworn, was examined
and testified as follows:

EXAMINATION

DUPONT:

Q. Good morning, Mr. Thomas --

 

Transcript of Monique, Mark

CaSasé: 88L8.c0ODSBRRGEESEC Ddwocunresnit 1a -FilBtedM2s/220 PRagd 099b24330

 
Monique, Mark
Rhyne Trial Master

 

 

 

 

 

Page 13
Ol Excuse me. Strike that. That's a bad way
02 to start.
03 Good: morning, Mr. Monique.
04 A. Good morning.
05 Q. My name is Andrew Dupont and
06 I'm an attorney for Jimmy Thomas and Sonya
O07 Thomas. I'm here to take your deposition.
08 As you're aware, in the context of a
09 deposition, if I ask you a question and you
10 don't understand it or hear it, you can let
11 me know that. Right?
12 A. Yes.
13 Q. And we don't want you to guess
14 in response to any questions, but at times
15 you may give estimates. You can give an
16 estimate as long as you're not guessing.
17) ©All right?
18 A. Yes.
19 Q. All right. You are the Savogran objects
20 président of the Savogran Company? onthe growed
21 A. Yes, that it is vague
22 Q. And you're speaking here today ane ambiguous,
23 on behalf of the Savogran Company in
24 response to.a Notice of Deposition that we K)

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSas8: 388.008 BRAGSSC Dnscuneit 629 -sFileteeW9H/200 Paggeli9@pb4330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

 

 

 

Page 14
served? Savogran objects to
this designation on
A. Yes. the grounds that it is
Q. And did you have an vague and
ambiguous, and
opportunity to review that Notice of lacks foundation,
Deposition?
A. Yes.
Q. And you are knowledgeable

about the topics that are addressed in the
Notice of Deposition?

A. Yes.

Q. Both through either your
personal knowledge or documents that you've
reviewed and people that you've spoken to to

learn about the history of The Savogran

 

 

 

 

Company?
A. Yes.
Q. Did. you begin to work for The Savogran objects
to this designation
Savogran Company in 1987? on the grounds that
RQ. Yes. it is not relevant.
QO. And before you began to work
for The Savogran Company, did you obtain ( )

your Bachelor of Science in 1985 from
Brittingham State College?

A, Yes.

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CERASS: SLB EMOPIPIMBAICAASE mRecwMent ada -SFiBlesHNI 340 phage 46Pb24330

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 15

Q. Did you obtain your job with
The Savogran Company after being referred by
an employee of Ashland?

A. Yes.

Q. And was that gentleman's name
Warren Fish?

A. Yes.

Q. Warren Fish was a salesperson
employed by Ashland?

A. Yes.

Q. And your first boss at The
Savogran Company was a gentleman by the name
of John Gale?

A. Yes.

QO. And Mr. Gale had a
relationship with Warren Fish from Ashland?

A. What kind of relationship?

Q. Business relationship, whereas
Savogran was purchasing product from Ashland

at the time that you began to work for

Savogran.
A, Savogran Norwood, yes.
QO. And we'll talk about

Savogran's locations, but Savogran, when you

 

Transcript of Monique, Mark

CastSS: SSB EOODIPRECISSE Heecuiment dd -SFiletedH94220 PRage 162624330

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 16
began to work for the company, had its
headquarters in Norwood, Massachusetts?

A. Yes.

Q. And so what you're telling me
is that the Savogran Norwood, Massachusetts
facility was buying product from Ashland at
the time that you began to work with the
company in 1987?

A. Yes.

Q. And that was how Warren Fish,
the salesperson from Ashland, and John Gale,
your boss at Savogran, had a relationship?

MR. LEDGER: Object. Calls
for speculation. If you know.
THE WITNESS: Yes.
BY MR. DUPONT:

Q. In fact, you learned from Mr.
Gale that Ashland was selling product to
Savogran; is that correct?

A. I’m not sure I learned it from
Mr. Gale specifically.

Q. Did you learn it from Mr.

Fish, that Ashland was selling product to

Savogran?

 

Transcript of Monique, Mark

CaGat: B318v0CMIRRII@SEC Ddoanmen4BEl-F | &ilewbOes9202 Op dtage Mgs0} 214930

 
Monique, Mark

Rhyne Trial Master

 

O1
O2
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 17

A. I don't -- don't remember
that kind of detail, you know.

Q. I've had the opportunity to
take your deposition in the past. Do you
remember that?

A. Yes. How can you forget that?

Q. I'd like to refer you to some
of your testimony from the past to see if
that helps you remember.

A. Sure. What year was that?

Q. So you gave a deposition in --

on July 21, 2016.

A. Okay.

Q. All right. And --

A. That was three years ago.
Q. Yes.

A. Okay.

Q. So it's understandable that

there may be things that you don't remember
as well now as you did at that period of
time.
A. T'll be 57 this year so, yes.
Q. Okay. So I'm going to hand to

you the transcript from your deposition and

 

Transcript of Monique, Mark

C4888 4398700099 7FRICEISC Document 302-8FikeOStS220 PeagellO sid 46330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Page 18
refer you to a portion of that transcript at
page 17.
A. Okay.
Q. And you'll see at page 17,

lines four to five, you're asked a question,
"Was Warren Fish selling Ashland products to

The Savogran Company?" And your answer was,

"Yes", Do you see that?
A. Yes.
Q. And then you were asked the

question, "And how did you come to learn
that Warren Fish was selling products to The

Savogran Company?" And your answer was

what?
A. What line is that?
Sure. We're looking at --
My mind drifted for a minute
there.
Q. Line seven, page 17 --
A. Yeah, line seven.
Q. Line seven. You were asked

the question that, "How did you come to
learn that Warren Fish was selling products

to Savogran Company?"

 

Transcript of Monique, Mark

CaSasé: B&LBveOMOIRRBICDSSC CRecuneent4IA -FilEtleokMaN2i20P Raga 2ODH24530

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 19
And your response was, "Well,
just when I -- I guess he told me -- I can't
really -- you know, don't know
specifically?"
A. Right.
Q. And then you're asked a

question on line 13, "You had a conversation
with Mr. Fish and you learned Mr. Fish was
selling products to The Savogran Company?"
And your answer was --

A. "T would think so, yeah."

Q. -- "T would think so, yeah."

Does that help you remember

that you had learned from Mr. Fish that
Ashland was selling product to The Savogran
Company?

A. I think it's very similar to

the answer I just gave you.

QO. Okay.

A. Yeah. I don't remember
specifically.

Q. All right.

A. Yeah.

Q. Was it your -- your general

 

Transcript of Monique, Mark

CaSsS8 38000099 7FR CCRC Dacuwiment $08-sFikeOS9S6200 Paagela\ etal 46330

|

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

impression from discussions with Mr. Fish of
Ashland that Ashland had been selling
product to The Savogran Company?

A. Yes.

QO. In 1987, when. you. joined The
Savogran Company, were you a chemist?

A. Yes.

QO. And you held the position of
chemist for about a year, until 1988?

A. Geez, I don't remember. now, to
be honest with you.

QO. Did you. eventually take the
role of the technical director of The
Savogran Company?

A. Yes.

oO. And did you hold the role of
the technical director of The Savogran
Company until you became the president in
2007?

A. Yes.

QO. And you've been the president
of Savogran since 2007?

A, Yes.

Q. And just to help you remember,

Page 20

 

Savogran objects
to this designation
on the grounds that
it is not relevant
and is vague and

 

 

ambiguous,

 

S

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSasé: B&b8.cOODI BRACCLSSC Cdocurreenitt Ad -F ilEiledM9N220 PRagd 22 Hb24330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 21
if you refer to page 22 of your deposition

from 2016, at line ten.

A. I'm sorry. Did you say page
22°?

Q. 22.

A. Okay. Oh, I got it. I'm

looking at the wrong page number.
Q. Okay. At the deposition, back
in 2016, you were asked the question, "And

then in 1987, you start with The Savogran

Company?"

A. Uh-huh.

Q. And your answer, like today,
was, "Yes." Do you see that?

A. Yes.

Q. And then the next question

you're asked, "And you worked for The
Savogran Company from 1987 to the present?"
And your answer was "Yes" as well?

A. Yes.

Q. And then you're asked a
question, "You were first a chemist from
1987 until 19...", and then before the

question was finished you responded, "Till

 

Transcript of Monique, Mark

Caésasé: 32 6\c0OD8 BRECSSC Docu 224 -sFiledbaHSH/200 Pagge 29024930

 
Monique, Mark
Rhyne Trial Master

 

 

Page 22
O1 '88, It was essentially the same job, just
02 a different title. Yeah."
03 Do you see that?
04 A. Yes.
05 Q. Does that help you remember
O6 that it was in 1988 that you transitioned to
Q7 the technical director of The Savogran
08 Company?
09 A. Yes.
10 Q. Okay. Now, I want to talk to Savogran objects
to this designation
11 you a little bit about the history of The on the grounds that

12 Savogran Company. The Savogran Company it is not relevant,

 

 

 

vague and
13 began to do business in 1875? ambiguous, lacks
14 LR. Yes. foundation and
assumes facts not
15 QO. And it started off as an in evidence.
16 alkali company that was making and selling
17 kind of granulated soaps? S
18 A. Yes.
19 Q. They were used in.some of the

20 textile industry in the Massachusetts area?
21 A. Yes.

22 Q. And Savogran was initially

23 located on what was called the India Wharf

24 in Boston?

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Cagast BStevcQOQASRRGEDSSc Dpewuinsarnit4OB1 -F il Pileeodo7d2L OP Rad LA%MH4830
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

A. Yes.

QO. Did Savogran eventually get
into the business of manufacturing and
selling paint remover products?

A. Yes.

QO. And: was Savogran actually one
of the first paint remover manufacturers. in
the country?

Ay Yes.

QO. And it started manufacturing
paint removers in 1938?

A. Yes.

Q. - And, eventually, did Savogran

begin to manufacture a paint remover product

Calléd Kutzit?

A. Yes.

QO. That's ‘spelled K-U-T=Z-1-T?
A. Yes.

Q. Was the Kutzit product added

to the Savogran line some time between 1938

and 1949?
A. I'm not sure.
Q. I hand to you Exhibit 1 to

your deposition.

Page 23

 

 

Savogran objects
to this designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation,
assumes facts not
in evidence, and is
not relevant.

 

 

Q

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CRIBB SAC COOOIGTARICNESE Brauinent 493-aF i 20960200 Paggelad Gi 4330

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09S
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

(Whereupon the document was
marked, for identification purposes,
as Monique Exhibit Number 1.)

BY MR. DUPONT:

QO. Take a moment and look at
that.

A. (Complying with request.)

QO. Ts Exhibit 1a collection of

marketing material from Savogran?

A. They look like price lists.
QO. And how are price lists used?

A. That was the established price
of the product.

QO. Were these price lists
provided to customers of Savogran?

A. Yes.

QO. The first of the price lists
that's marked as Exhibit 1 has an effective
date of July 15th, 1949?

A. Yes.

Q. And the Kutzit paint remover

product is one of the products that appears

Page 24

 

 

Savogran
objects to this
designation on
the grounds
that it is vague
and
ambiguous,
lacks
foundation,
calls for
speculation,
assumes facts
not in
evidence, and
is not relevant.

 

 

VD

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSasé: BEL8cOO0DSPRBCSEC Mdotumeent Ad -Filbitedy9IH220 PRagd 260624330

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

on that: July 15,1949. price list?

Ay Yes.

QO. And, so, you would agree with
me. that at least by July of 1949 the Kutzit
product was a product. being manufactured and
sold by Savogran?

A. Yes.

Q. Savogran had a few other paint
removers in its product line in the: early
years?

A. Yes.

Q. And eventually it -- the
Savogran product line of paint removers grew

to about 12. products?

A. I'm not sure it was. ever that
big.

QO. Somewhere between three and
12?

A. Yes.

Q. And there were other types of

products that Savogran sold as well. There
was some tile grouts and patching compounds
and. cleaners?

AY Yes.

Page 25

 

 

Savogran
objects to this
designation on
the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation,
assumes facts not
in evidence, and
is not relevant.

 

 

O

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSasé: 3&8.c00D9 BRACCOSC Onan 40 -sFiRtbaD9H200 Paggela2 3024830

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
OS
06
O7
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Q. Did The Savogran Company move

to its Norwood, Massachusetts facilities in

the 1950s?
A. Yes.
OQ. And eventually it added

facilities in Addison, Illinois?

A. Yes.

QO, And was that a manufacturing
facility that was added in the 1950s?

A. Yes.

Q. And you see reference to the
price list here that there is a 60 West
Superior Street, Chicago, Illinois address
associated with Savogran?

A. Yes.

Q. And do you know what that
facility was?

A. No.

Q. If we look to the second page
of Exhibit 2 (sic), it has the Bates Number
Savogran 5 at the bottom and is dated
September 15, 1950. There is also an
address that says, Chicago, but it's 85

Industrial Road, Addison, Illinois.

Page 26

 

 

Savogran objects
to this designation
on the grounds
that it is vague
and ambiguous,
lacks foundation,
calls for
speculation,
assumes facts not
in evidence, and
is not relevant.

 

 

O

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaGask B816vc0NGIERRIGDBEC DOcaHmMENUBEL-F|| EdasbOP29212 0p Rage PBA} 21530

 
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

So, by 1950, would you agree

that Savogran had the Addison; Illinois
facility?

Ay Yes,

oO. Then there was also a

fos Angeles manufacturing facility that was
owned by Savogran's West Coast salesperson?
A. No.
Q. There was a Los Angeles
facility that was associated with Savogran;

is that: fair?

A. Yes. Uh-huh.
QO. And do you recall whether or
not that -- whether that was owned by

Ssavogran's west coast salesperson?
A. I don't remember if it was
specifically a salesperson. I'm not sure

what the relationship was there.

Q. All right.
A. Yeah.
Q. Would you look at page 30 of

your deposition from --
A. Yeah.

Q. -- 2016?

Page 27

 

 

Savogran objects
to this designation
on the grounds
that it is vague
and ambiguous,
not relevant, lacks
foundation and
assumes facts not
in evidence and
calls for
speculation.

 

 

©

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

C4886 392 n00099 AME RRC Doowment 308-8Fikea@ed/5H00 RPaagelad 6fcf46330

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 28

A. Uh-huh.

Q. And see if we can help you
remember the relationship between the
Los Angeles facility and the salesperson.

A. Okay.

Q. Page 30 of that deposition,
line nine through 10, you're asked the
question, "And what type of facility was
Los Angeles." And here we're talking about
the Los Angeles Savogran facility.

A. Right.

Q. So the question was, "And what
type of facility was Los Angeles?" And your
answer was, "That was a very small
manufacturing facility and it wasn't -- like
I said, it wasn't actually owned by
Savogran. It was owned by one of the -- it

was like a West Coast sales guy that owned

it." Do you see that?
A. Yes.
Q. Does that help you recall that

it was a west coast salesperson that owned
the Los Angeles facility?

A. Yeah. Like I said, I'm not

 

Transcript of Monique, Mark

CaSase Bel 8vCUMUMERRIDBEC DeeaHiReRUsEL-F i ENesbPRH02/ 0p Rage BOs} P4830

 
Monique, Mark
Rhyne Trial Master

 

 

 

 

 

Page 29

Ol sure specifically -- you know, the west

02 coast sales guy, I'm not sure what the

03 relationship was.

04 Q. All right.

05 A. Yep.

06 QO. Do you think that answer in

07 2016 was incorrect?

08 A. It could have been.

09 QO. And was there a -- a breakdown

10 in -- strike that.

11 Do you know when the Los

12 Angeles facility came into existence?

13 A. I don't.

14 OQ. Do-you know what: the role of Savogran

15 (the Los: Angeles facility was? objects to this
designation on

16 AY Yes. the grounds that

17 Q. What was that? it is vague and
ambiguous, not

18 A. Generally they were, you know, relevant, lacks

19 selling Savogran products on the west coast. foundation,
assumes facts

20 QO. And we have some documents not in evidence

21 we're going to look at to explore that and calls for
speculation.

22 relationship a little bit more. But first I

23. want to give kind of a broader overview of O

24 the company.

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Ch&RSS:3IS PCO0OIRAEARE Manument 203-SFisbeaOa/OBA0 Paggel41l 6fof4330
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24

 

So, at least by 1950, Savogran
had a manufacturing facility in Norwood,
Massachusetts and a manufacturing facility
in Addison, Illinois; is that right?

A. Yes.
Q. And what part of the country
did the Norwood, Massachusetts facility

manufacture product for sale in?

MR. LEDGER: For what time
period?
BY MR. DUPONT:
Q. Well, let's -- let's back up.

Did Savogran continue to manufacture product
at both the Norwood, Massachusetts and
Addison, Illinois facility during the 1960s
and 1970s?

A. I don't know specifically when

Addison came online.

Q. We looked at Exhibit 1 --

A. Right.

QO. -- the second page of that.
And it refers to Addison -- an Addison

Savogran facility on September 15, 1950. Do

you see that?

Page 30

 

 

Savogran
objects to this
designation on
the grounds that
it is vague and
ambiguous, not
relevant, lacks
foundation,
assumes facts not
in evidence and
calls for
speculation.

 

 

OU

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CEeASE: SAB EOONIRBICASE Keecuat Add -F ilbleds)24 280 PE4ge 82 Pb?4330

 
Monique, Mark
Rhyne Trial Master

 

Page 31
OL A. Yes.
02 Q. All right. Does that help you
03 remember that the Addison facility was at
04 least in place by 1950?
05 A. Again, I don't -- I can't tell
06 you specifically when they -- when they
07 Started there. It's certainly on the -- on
08 the price list, but I have no idea what was

09 going on there.

 

 

 

 

10 Q. The Addison facility. was a
; ea Savogran objects
11 manufacturing facility; right? :
to this

12 A. When I started in: "87 it was, designation on
3 the grounds that

Yee it is vague and
14 Q. Are you aware of the Addison. ambiguous, not
1 oy ned £ : hes] relevant, lacks
5 facility being used for anything besides foundation,
16 manufacturing? assumes facts not

in evidence and

My A No. calls for
18 Q. And as we look through these speculation
19 price lists that are marked as Exhibit 1, we
20 see reference to an Addison Savogran ()
21 facility in 1955, which is on Bates Number
22 5.
23 In 1960, which is Bates Number
24 6.

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CAsess: SELB KOOOPRICHSEE Laacumeant Add -SFileteODINWA0 PRggel33 O24330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

In 1965, which
10.

In 1967, which
12,

In 1968, which
13.

In 1969, which
14.

In 1971, which
15.

In 1972, which
16.

In 1973, which
17.

In 1974, which
18.

And in 1976,
Number 19 -- excuse me.

not on page 19.

is

is

is

1s

1s

is

is

is

Bates

Bates

Bates

Bates

Bates

Bates

Bates

Bates

Number

Number

Number

Number

Number

Number

Number

Number

which is Bates

It's not on -- it's

So let's stop with 1974.

So from at least. 1950: through

1974, there's reference to a Savogran

Addison, Illinois facility; is that correct?

A. Yes.

Q. And do you know whether

Page 32

 

 

Savogran objects
to this designation
on the grounds that
it is vague and
ambiguous, not
relevant, lacks
foundation,
assumes facts not
in evidence and
calls for
speculation.

 

O

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSase: BELECOONIBRRCHBEC Document Aid.-Gilbtleds 9220 page 349624330

 

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Savogran was manufacturing product at the

Addison, Illinois facility between 1950 and
1974?

A. I don't.

Q. Do you know when it was

Savogran began to manufacture product at the

Addison, Illinois facility?
A. No.
QO. We'll be able to get. some

answers from some documents: later on in your

testimony... Was the Kutzit a product that
was manufactured at the Addison, Illinois
facility?
A. When I started in 1987 it was.
Q. 'And was the Kutzit product. a

product that was manufactured in Norwood?

A. Yes.

Q. In the 1960s and 1970s, for
Kutzit product that was sold in California,
do you know where that was manufactured?

A. I don't.

Q. You can say with certainty

that Savogran manufactured Kutzit product at

the Norwood, Massachusetts facility in the

Page 33

 

 

Savogran objects
to this designation
on the grounds
that it is vague
and ambiguous,
not relevant, lacks
foundation,
assumes facts not
in evidence and
calls for
speculation.

 

 

 

Savogran objects
to this designation
on the grounds
that it is vague
and ambiguous,
not relevant, lacks
foundation,
assumes facts not
in evidence and
calls for
speculation.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Casasé: 88.6 cOODS BRECEDSEC Document £05. -SFileieADIH/220 PRggel 32@b24330

 
Monique, Mark
Rhyne Trial Master

 

O01
O02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

1960s and 1970s; is ‘that fair?

A. Definitely the seventies, yep.

Yes,

QO. In the 1960s, where did
Savogran manufacture Kutzit product?

A. T'm not sure.

Q. In addition: to the United
States, has Savogran also sold product in
the Caribbean?

A. Yes.

Q. In the 1950s through the
1970s, was the Kutzit product sold through

distributors?

A. I have no direct knowledge of
that. Yeah.

Q. Was the Kutzit product sold by

small paint distributing companies in the

1950s through 1970s?

A. Again, no ~~ no direct
information.
Q. Do you recall testifying in

2016 that the Kutzit product was sold
through distributors in the 1950s through

1970s?

Page 34

 

 

Savogran objects
to this designation
on the grounds
that it is vague
and ambiguous,
not relevant, lacks
foundation,
assumes facts not
in evidence and
calls for
speculation.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSast B81eve0 OUP RRICSSC Dd couneent40bl -FilEeooON492(2 OP Rage BS10hH24330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

A. I don't.

Q: Would you agree with me that
stores. that sold paint related products and
solvent related products were the type of
stores that you would expect to find
Savogran products being sold in during the
1950s through. 1970s?

Ay Yes.

Q. And you've had the opportunity
to learn about Savogran's history prior to

1987 from records that you've reviewed?

A. Generally. There's not a lot
of records to .-- to review.
Q. You've also spoken with

employees who worked at Savogran before you,
including a gentleman named Tom Little?

A. Yes.

Q. And Tom Little began to work
for Savogran in 1972?

A. Yes.

Q. And you've spoken with other
individuals at Savogran to learn about its
history, including a John Gale and a Steve

McLean?

Page 35

 

 

Savogran objects
to this designation
on the grounds
that it is vague and
ambiguous, not
relevant, lacks
foundation,
assumes facts not
in evidence, calls
for speculation, is
inadmissible
hearsay, calls for
an expert opinion
and is an
incomplete
hypothetical.

 

 

O

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Caas8 28-Gc0009T7RIECORC Dawument 408-sFineOO6/O200 Paggeld 2 31ci4b330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

A. Yes.

QO. The -- I want to talk to you
some more about the Kutzit product,

A. All right.

Qo. We know from Exhibit 1 that
the Kutzit product was a product being

manufactured and sold by Savogran by 1949;

correct?
A. Yes.
Q. And by 1963, is it your

understanding that the Kutzit product was

using benzene as an ingredient in the

product?
A. I'm not sure.
QO. I hand to you a document I'm

marking as Exhibit 2 to your deposition.

(Whereupon the document was

marked, for identification purposes,

as Monigue Exhibit Numbers 2 and 3.)

BY MR. DuPONT:
Q. Exhibit 2, is that a -- a

blend sheet for the Savogran product --

Page 36

 

 

Savogran objects to
this designation on
the grounds that it is
vague and
ambiguous, not
relevant, lacks
foundation, assumes
facts not in evidence,
calls for speculation,
is inadmissible
hearsay, calls for an
expert opinion and is
an incomplete
hypothetical.

 

 

O

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSasé B8SLGveOOMRRRICBEC DBocouneent4BBl -F | Fileob0240202 OP Rage BRIH24530

 
Monique, Mark
Rhyne Trial Master

 

 

 

 

 

Page 37
O1 strike that.
02 Ts Exhibit 2 a blend sheet for Savogran objects
to this
03 the Savogran Kutzit product? designation on
04 A. Yes. the grounds that
ss eee it is not relevant,
05 Q. And does Exhibit 2 indicate lacks foundation,
06 that benzene, or benzol, as the term is vague and
ambiguous, and
07 there, is an ingredient in the Kutzit calls for an
08 product as of May-10, 19632. expert opinion.
093 A. Yes,
10 Q. And what. is your understanding ©)

11 of what the benzol was?
12 A. Av solvent,
13 Q. And is benzol. a synonym. for

14 benzene?

15 A. Yes.
16 Q. So, looking at this blend
17 sheet -- incidentally, a blend sheet is

18 basically instructions for how to

19 manufacture the product?

20 A. It's the formula, you know --
21 you could see that, you know, Kutzit was a
22 very thin product. It didn't have any

23. viscosity. You know, it was not like a

24 waffle or a pancake mix. And it also had a

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Catasé: 3S-6\c00D997RRGCHESC Oneurrent 204 -sFileikO99H/200 Paggel3e 410i 4330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

little bit of dye in it, which made it blue.
So it wasn't clear product.
MR. DUPONT: Well, I'll move
to strike the nonresponsive portion
of the answer.
BY MR. DUPONT:

Q. The blend sheet were
instructions to the manufacturing facility
as to how to make the product using the
product formula; is that fair?

A. Yes.

ey And one of the instructions
given to the Savogran manufacturing facility
as to how to make the Kutzit product was to
use benzol as an ingredient; right?

A. Yes.

Q. And in this blend sheet there
are the ingredients listed and the number of
gallons of each ingredient to put into the
product; is that fair?

A. Yes.

Q. And the benzol ingredient in

the Kutzit product, as we've discussed in

the past, was in the range of 50 to

Page 38

 

Savogran objects
to this designation
on the grounds
that it is vague and
ambiguous as to
which blend sheet,
lacks foundation,
calls for
speculation,
witness lacks
personal
knowledge and the
document speaks

 

for itself.

 

O

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cageysel8-ny-8Q0879IRIZIO DS CD Onoumert G1 -Bilddled NGO2Z/2P aGagel46 of 24R0

 

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

95 percent of the Kutzit product?

A. Yes.

Q. And by looking through
formulas in the past, and advertisements for
the product Kutzit in the past, is it your
understanding that Kutzit had benzene as an
ingredient in it in that range of 50 to
95 percent from at least May 10, 1963 until
some point in time around 1962 or 1973?

A. You said 1962 or 1973.

Q. Thank you. I'm tired.

Based on your review of
Savogran's historic formulas and marketing
materials for the Kutzit product, it's your
understanding that the Kutzit product had
benzene as an ingredient at a percentage of
50 to 55 percent from at least May 10, 1963

until some time around 1972 or 1973?

A. IT wouldn't say May 10th
specifically. I would say some time, you
know, post -- you know, late in '63 most
likely.

Q. And why do you say some time

late in 1963?

Page 39

 

 

Savogran objects to
this designation on
the grounds that it is
vague and ambiguous
as to which blend
sheet, lacks
foundation, calls for
speculation, witness
lacks personal
knowledge and the
document speaks for

 

 

itself.
©

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cassa BacovONl EFARIC-DSC Document DBs FitadDOsGs2 Rage W425 044330

 
Monique, Mark

Rhyne Trial Master

 

 

Page 40
OL A. Well, just because the formula
02 is dated May 10th, '63 doesn't necessarily
03 mean it was put into production on that day.
04 Q. Now, we've discussed in the Savogran objects to

this designation on
the grounds that it is
06 formula for: the Kutzit product, and. that vague and
ambiguous, lacks
foundation, calls for
08 correct? speculation, witness
lacks personal

05 past that there is an earlier version of a

07 that is from October 2 of 1956. Is that

 

 

 

09 A a knowledge and the
10 Q. And that version of the document speaks for
11 formula does not list benzene as an itself.

12 ingredient on October 2 of 1956; is that =

13. right? ()

14 A. Yes.

15 Q. And in the past what you've

16 told me was that you didn't know if that was
17 a formula that was actually used by

18 Savogran. Do you remember that?

19 A. Yes.

20 Q. And I think you had told me

21 that it was your understanding that

22 methylene chloride was an ingredient that

23 was used instead of benzene before 1963.

24 A. No, that was after 1973.

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSast B818ve0 CWP RRICSSC Dd couneeni42B1- Fil EeooOLA0202 OP Rage 427024530
Monique, Mark
Rhyne Trial Master

 

Page 41
Ol Q. Okay. Methylene chloride was
02 not used as an ingredient in the Kutzit
03 product before 1963?
04 A. . I don't know.
05 Q. In the past, when we discussed
06 the history of the Kutzit product, you were
Q7 not certain as to when, between 1956 and

08 1963, benzene started to be used as an

09 ingredient. Do you remember that?
10 A. Yes.
11 Q. All right. Are you still

12 uncertain as to when exactly between 1963 --
13 excuse me, strike that.

14 Do you agree that it's

15 possible that benzene was used as an

16 ingredient in the Kutzit product before

 

17 1963?

18 MR. LEDGER: Objection, calls
19 for speculation.

20 THE WITNESS: The record

Savogran objects
21 doesn't show that. to this designation
on the grounds that
it is vague and

23 Q. Does the record show when ambiguous, lacks
foundation, calls
for speculation and
witness lacks
personal
knowledge.

22 By MR. DuPONT:

24 exactly Savogran began to use benzene as an

 

 

 

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

C&a56 34-80 0009 FACIE Dwuument 408-sFikieO99/6/280 Paggel42 810i 4330
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24

 

ingredient in. the Kutzit?

A. Yes.
QO. And when is that?
A. Look at the -- look at -- pull

up the labels that you have.

QO. So you would refer to one of
the labels on the Kutzit product —-

A. Yes.

QO. -—- as an indication of when
benzene was first used as an ingredient in
the product?

A, Yes.

QO. And would that be the
November 19, 1963 version of the label?

A. Ts that the earliest one you
have?

QO. Let's look at that for a
moment. I've handed you the November 1963

version of the Kutzit label; is that

correct?
A. Yes.
QO And it's November 19, 1963?
A, Yes.
Q All right. And that's a

Page 42

 

 

Savogran objects
to this designation
on the grounds
that it is vague
and ambiguous,
lacks foundation,
calls for
speculation and
witness lacks —
personal
knowledge.

 

 

5

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSase: BSL8vcOMNIDRRIDESEC Daccument Ald -FilEtedy 9H) 2(20 pRaga AAphP4330

 
Monique, Mark
Rhyne Trial Master

 

Page 43
O1 document that you would look at and say that

 

Savogran objects
02 benzene for sure was being used as-an to this

03 ingredient in the Kutzit product by this designation on
the grounds that
it is vague and
05 A. Some time after that, yes. ambiguous, lacks
foundation, calls

04 .périod of time?

 

 

 

06 Q. Looking back at Exhibit 2, the for speculation

07 blend sheet for the Kutzit product in May 10 and witness lacks
8 f 196 hi his d h personal

0 of 1963, nothing on this document says that knowledge.

09 this is a new formula for Kutzit; correct?

10 MR. LEDGER: I object. The ©

11 document speaks for itself.

12 THE WITNESS: There is nothing

13 on it that says new, yeah.

14 BY MR. DUPONT:

15 Q. All right. And this is in the
16 format of a -- of a batch ticket, the

17 instructions to the manufacturing facility
18 as to how to actually make the Kutzit

19 product; correct?

20 A. It's a formula.

21 Q. And the formula is on a -- on
22 a what you would call a batch ticket or

23 batch card, which are the instructions to

24 the manufacturing facility?

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CEASE: BAB COONIDTRACCEDSC Oenureanit 209 -SFilKitbdD9N2A0 PAggel4BOic 4330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

A. I don't know if I'd call ita
batch card. It was a formula.

Q. And, at some point in time,
Savogran decided to remove the benzene as an
ingredient from the Kutzit and replace it
with methylene chloride?

A. Yes.

QO. And was the methylene chloride
a better chemical for a paint remover? In

other words, did it do a better job of
removing paint?
MR. LEDGER: Object. It's
calling for speculation.
THE WITNESS: . I've never
compared the -- the -- this 1963
formula to the -- to the methylene
chloride formula.
BY MR. DUPONT:
QO. Methylene chloride is a
smaller molecule than benzene?
A. Yes.
Q. And since methylene is a
smaller molecule than benzene, it can

penetrate the paint, or other coating,

Page 44

 

Savogran objects
to this designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls for
speculation, and
witness lacks
personal
knowledge.

 

 

O

 

 

Savogran objects to
this designation on the
grounds that it is vague
and ambiguous, lacks
foundation, calls for
speculation, witness
lacks personal
knowledge, calls for an
expert opinion and an
incomplete
hypothetical.

 

 

0

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CARSS: SAB ROOOIIRICOAVE ceecumant 444 -F isles) 9280 pRaga 48 Pb24330

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

better than benzene?

MR. LEDGER: Object, calls for
speculation. Incomplete
hypothetical.

If you know.

THE WITNESS:: E> don't know.

Like I said, I've nevér tested that
formula.

BY MR. DUPONT:

Q. Sir, do you remember, when you
gave your deposition in 2016, telling me
that. the methylene. chloride was: a better
paint. remover than benzene because it was a
smaller molecule and it could. penetrate
better?

A. I don! t.

Q. Would you take a Look at page
46 to your deposition from. 2016, please?

A. (Complying with request.)

Q. Page 46, lines four to five,
in 2016 you're asked the question: "What was
used instead of benzene before 1963 in
Kutzit?".. Do you see that?

A. Uh-huh. Yes, sorry.

Page 45

 

 

Savogran objects
to this designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation,
witness lacks
personal
knowledge, calls
for an expert
opinion and an
incomplete
hypothetical.

 

 

Savogran objects
to this
designation on
the grounds that it
is vague and
ambiguous, lacks
foundation, calls
for speculation,
witness lacks
personal
knowledge, calls
for an expert
opinion and an
incomplete
hypothetical.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cdsass: S818 vORIPREGDSES Daocuiment Aid -F ileteds 2220 PRagd 42624330

 

 
Monique, Mark
Rhyne Trial Master

 

 

 

 

 

Page 46
Ol Q. And would you read what. your
02 answ was lease? :
cere re . Savogran objects
03 A. So starting on line six? to this designation
04 OQ: Correct. on the grounds
that it is vague and
05 A. YMethylene chloride is the ambiguous, lacks
06 difference in the -- methylene chloride and foundation, calls
for speculation,
07 toluene ate the difference. But we'd have witness lacks
08 to know what the solvent PM.4088 is on. the personal
knowledge, calls
Q9 May 1963 formula, which, if you took a look for an expert
10 at the label that corresponds to this 1963 opinion and an
incomplete
11 label, then we can figure out what the hypothetical.
12 ingredients were and then compare it to the
13 formula here."
14 Q. So part of your answer in 2016
15 was that before 1963 methylene chloride was
16 being used instead of benzene?
17 A. No.
18 QO. Okay. So, when you're asked
19 the question, what was used instead of
20 benzene before 1963 in Kutzit, your answer
21 was, "Methylene chloride is the difference
22 in the -- methylene chloride and toluene are
23 the difference;" is that what you're saying?
24 A, No. 1 don't know what I was

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Cagast B8teVeOUAORRICSSC Dpsownesti4HB1 -F il FieeodHA0202 OP Raya UBAHL4AS30
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
Q5
06
O07
08
09
10
Lt
12
13
14
15
16
L7
18
19
20
21
22
23
24

 

Saying. That doesn't make any sense.

Q. Okay. The next question
you're asked in 2016 is, "Was methylene

chloride an effective substitute for benzene
in the paint remover product?" And what was

your answer at that time?

Ay On line 18?
QO. Correct.
Ay "It was: a much more effective

replacement. for benzene."

Q. And then the next question
you're asked is, "So methylene chloride
actually worked a lot better than benzene
for paint removing?” And your answer was?

A. "I've never actually worked
with a benzene remover, so I guess wouldn't
be qualified to say that."

Q. And the next question you're
asked on page 47, line two, was: "Based on
your understanding of the chemical
properties of benzene and methylene chloride
as. a chemist, what makes methylene chloride
a much better substitute for paint remover

products than benzene?" And what was your

Page 47

 

Savogran objects
to this
designation on
the grounds that it
is vague and
ambiguous, lacks
foundation, calls
for speculation,
witness lacks
personal
knowledge, calls
for an expert
opinion and an
incomplete
hypothetical.

 

 

 

 

 

Savogran objects to
this designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, calls for
speculation,
misstates testimony,
the witness lacks
personal knowledge,
calls for an expert
opinion and an
incomplete
hypothetical.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CESS SAS CNOOIGTARICERE Bequiment 498-sFiig2OBGOA90 Aaggeldg 4g 4k330

 

 
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

answer?

A. "It's a real small molecule.
So it has a real good ability to diffuse
through the paint. film.”

Q. And the next question you were
asked was: "And why is that important for
paint removers?"

A, "Well, it gets through the -=
it gets through the paint film and releases
the bond between the paint and the
substrate.”

Q. And, again, with reference to
methylene chloride, you were asked the
question: "And that helps the product work
better in removing paint?” And your answer
was?

A. "Correct."

QO. So, in 2016, what you told us

was that the methylene chloride was a real

small molecule, which gave it a good ability

to diffuse through the paint film.
made it a much more effective replacement
for benzene?

MR. LEDGER: Object. It's

Page 48

 

 

Savogran objects
to this designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation,
misstates
testimony, the
witness lacks
personal
knowledge, calls
for an expert
opinion and an
incomplete
hypothetical.

 

And that

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cagagsé Hr evQIPOREGPSSc Dosuiineati4OB -Fil el ePdb20202 OP Ray é BBE0HL4830

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24

 

misstating his testimony.
BY MR. DUPONT:

Q. is that. correct?

Ay No.

I-mean, you're == you're

kind summarizing things there.

Q. Right.
A. You know.
Q. All right. Well, you

certainly said that methylene chloride was a
real small molecule; that it has a real good
ability to diffuse through the paint film;
and that -- that allows the methylene
Chloride to get through the paint film and
releases the bond between the paint and
substrate; right?

AY Yes.

Q. All right.» And when you were
asked the question whether methylene
chloride was an effective substitute for
benzene in the paint remover product, your
answer was that it was a much more effective
replacement for benzene; right?

A. Right.

QO. Now, in-1973, we.see for the

Page 49

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, calls for
speculation, witness
lacks personal
knowledge, calls for
an expert opinion
and an incomplete
hypothetical.

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation,
witness lacks
personal
knowledge, calls
for an expert
opinion and an
incomplete
hypothetical.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CES AGT NOOITTAICIBE Beeument 498-sF is kOBGO290 Faggeldp6ai4b330

 

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

first time that there is a formula of the
Kutzit product that lists methylene chloride
instead of benzene. I have marked that as
Exhibit 4.
(Whereupon the document was
marked, for identification purposes,
as Monique Exhibit Number 4.)

BY MR. DUPONT:

Q. Do you see that?
A. Yes.
QO. And when we've spoken about

this formula in the past, what you told me
was that you did not know how long after

November 16, 1973 this formula went into

production?
A. Yeah, I don't remember that.
QO. Would you turn to page 56 of

your deposition?

A. Absolutely.

Q. You're asked the question, at
line 17: "So this formula is dated

November 16, 1973, that has methylene

Page 50

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation,
witness lacks
personal
knowledge, calls
for an expert
opinion and an
incomplete
hypothetical,

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaGAse1d 18 DOU HRMWBDSC DHAGHBKNGS1 -Biiddles AAPA2G ase UAp30

 
Monique, Mark

Rhyne Trial Master

 

 

 

 

 

Page 51

OL chloride in it; right?"

02 And. your answer was, “Yes." Savogran objects

03 Is that correct? to the designation
on the grounds

04 A. Yes. that it is vague

05 Q. And you were then asked the and ambiguous,
lacks foundation,

06 question: "And it's referred to as the new calls for

07 Kutzit; right?” speculation,
witness lacks

08 A. Yes. personal

09 Q. Indeed, if we look at Exhibit knowledge, calls
for an expert

10 4, the November 16, 1973 formula for Kutzit opinion and an

11 says, "New Kutzit" at the top; right? incomplete
hypothetical.

12 A. Yes.

13 Q. Then the next question you

14 were asked, at Tine 24, is, "So that's when

15 this formula presumably was written,"

16 meaning November 16, 1973. And then the

17 question, "Do you know when the formula was

18 actually first used after November 16, 1973

19 to manufacture Kutzit2"

20 And your answer at that time

21 in. 2016 was, "No." Ts that: correct?

22 Ay Yes.

23 Q. Is it still your testimony

24 today that you don't know when, after

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 14

Transcript of Monique, Mark

CESS AAS GOEFOITANE BSE Bosument 208-8 FiledOR/62/20 FRage BRef ai45330
Monique, Mark
Rhyne Trial Master

 

 

O1
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

November 16, 1973, this formula on Exhibit 4
with methylene chloride instead of benzene
was first actually manufactured?

A. Correct.

QO. In the 1960s, did the label
for the Kutzit product have the colors,
blue, white and orange on it?

A. I'm not sure.

QO. In the 1970s, did the labels
for the Kutzit product have the colors red,
white and blue on it?

A. Not sure.

QO. We could look at the proofs
for the Kutzit labels and find information

about what colors were on them?

A. Yes.
QO. I'm going to mark a proof for
a Kutzit label as Exhibit 9. And that's

Bates Number Lee-Savogran /1.
(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 5.)

Savegratrobjeets tothe
designation on the ground
that it is vaguPagP 52
ambiguous, lacks
foundation, calls for
speculation, witness lacks
personal knowledge, cally
for an expert opinion andjan
incomplete hypothetical.

wn

 

 

 

\knowledge and an

 

Savogran objects to
the designation on the
grounds that it is
vague and ambiguous,
lacks foundation, calls
for speculation, the
witness lacks personal

incomplete
hypothetical.

 

 

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, calls for
speculation, the
witness lacks
personal knowledge
and an incomplete
hypothetical,

 

 

 

 

 

~ MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cagea8el8-19-62.007FRIZIODSCD Oncunrent Gs 1-Bildaled 99/02/2Pahageis$ ef 4880
Monique, Mark
Rhyne Trial Master

 

 

Page 53
OL BY MR. DUPONT:
02 QO. And on this proof -= and. when Savogran
: : : objects to the
Q3 we say proof for a label, is this basically designation on
04 the copy of the label that was exchanged the grounds that

it is vague and
ambiguous, lacks
06 printed the label for it? foundation, calls
for speculation,
the witness lacks
08 Q. And at the bottom left-hand personal
knowledge and
an incomplete

O5 between Savogran and the company that

Q7 Ay Yes.

09 corner of this proof of the Kutzit label,

 

 

 

10 you see that there's some notes there? hypothetical.
11 A. Yes.
12 QO. And in those notes there's 4

13 category for colors, where it's written blue
14 and orange?

15 A. Yes.

16 Q. And this proof. is dated

17 November 19, 1963?

18 Ay Yes.

19 QO. So that's an indication to you
20 that there was blue and Orange on the label
21 of the Kutzit product in the 1960s?

22 A. Yes.
23 -
24 (Whereupon the document was

 

 

 

- MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CseSiiBecovCllBYHRIC-DSC Document ORs Fine NediGs2 Rage 5449 6h4330
Monique, Mark
Rhyne Trial Master

 

 

Page 54
O1 marked, for identification purposes,
Q2 as Monique Exhibit Number 6.)
03 - >
a4 BY MR. DUPONT:
05 Q. I'm going to hand to you Savogran objects

to the designation
on the grounds that
07 Number Lee-Savogran 72. it is vague and
ambiguous, lacks

06 Exhibit 6 to your deposition, which is Bates

 

 

08 Is Exhibit 6 to your foundation, calls
09 deposition also a proof for a Kutzit label, for speculation, the
i \

10 dated February 14, 1969? witness lacks
personal

11 A. Yes. knowledge and an
incomplete

12 QO. And that proof also has notes hypothetical.

 

13 indicating that there was white, orange and

14. blue on the label of the Kutzit product in

15 1969?
16 A. Yes.
17 Q. So, from looking at these two

18 labels we can tell that. between 1963 and
19 1969 the color scheme for the Kutzit label
20 included orange, blue and white?

21 A. Yes.

22

23

24

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CaGadts 318-00 RARI@MBSC Ddocaument4B1-F il EileaxbONs02020p Rage HG10}24930
Monique, Mark
Rhyne Trial Master

 

 

Page 55
O1 - 5
02 (Whereupon the document was
03 marked, for identification purposes,
04 as Monique Exhibit Number 7.)
05 - >
06 BY MR. DUPONT:
07 Q. I'm going to hand to you Savogran objects

to the designation
on the grounds that
09 a August 27, 1973 version of the Kutzit it is vague and
ambiguous, lacks

08 Exhibit 7 to your deposition. Is Exhibit 7

 

 

5

10 | Fabel: foundation, calls

11 A. Yes. for speculation, the

12 Q. At least it's the proof from witness lacks
personal

13. August 27, 1973? knowledge and an
incomplete

14 A ves. hypothetical.

15 Q. All right. And you've

16 actually in the past read through this label
17 and indicated that it was a white background
18 with red and blue on. the label?

19 A. Yes.

20 Q. And you've drawn =--— that's

21 your handwriting on this document, where

22 there's a horse on. the label that's outlined
23. with writing and at the top it's written

24 "Red"?

 

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

C58: 38-Ge 00099 7FAECHC Document 308-sFikieOO96200 Paggeld A erai4b330
Monique, Mark

Rhyne Trial Master

 

 

 

 

 

Page 56
Ol A. Yes,
02 Q. And that corresponds to the Savogran objects
to the designation
03 back panel of the Kutzit? © on the grounds
04 a Vos. that it is vague
and ambiguous,
05 QO. So the back panel had red on lacks foundation,
06 ite calls for
speculation, the
O07 A. T'’m not sure at this point, witness lacks
08 sitting here today. personal
q y knowledge and an
09 Q. All right. incomplete
10 a Veah. hypothetical.
11 oO. On the front of the label --

12 back in 2016, you looked at this exhibit and
13 you bracketed a portion of the label on the
14 £ront of the product and wrote "Blue"?

15 A. Yes.

16 Q. That was to indicate that that
17 portion of the label had blue on it?

18 A. Yes.

19 0. And below that portion of the
20 label you bracketed an area and wrote "Red"
21 “next to it?

22 A. Yes.

23 Q. And that was to indicate that

24 the writing in that area of the front of the

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CagnSelB18/ O009TIRITIOHSC DPacnisan4G81-F | drilled AW A220 ARage H®& e230
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

labél: was in red?

 

A. Yes. incomplete hypothetical.

Savogran objects to the designation on the
grounds that it is vague and ambiguous,
lacks foundation, calls for speculation, the
witness lacks personal knowledge and an

Page 57

 

 

Q. Now, has your understanding of
the color scheme of the Kutzit product in
the 1970s changed, or is it still your
understanding that it was a red, white and
blue color scheme in the 1970s?

A. Just: going based: on what's
written here with the white, red and the
blue.

QO. So it's still your
understanding, in the 1970s, the product had
a red, white and blue color schame?

Ay Yes.

Q. And that in the 1960s, at
least between '63 and '69, it had an orange,
blue and white color scheme?

A. Yes. That's what the record
shows.

QO. And. Savogran has been the one
that was responsible for preparing the
actual language on the Kutzit label;

correct?

A. Uh-huh.

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, calls for
speculation, the
witness lacks
personal knowledge
and an incomplete
hypothetical.

 

 

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation, the
witness lacks
personal

 

 

knowledge.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CRESS SLSEcOVOOUDY-RIIC IDSC Document 308-8 FikidMOHl62220 Rage Bb4d 046330
Monique, Mark
Rhyne Trial Master

 

Page 58
O1 MR. LEDGER: Object.
02 Vague as to time. Are you referring
03 to the sixties?

04 BY MR. DuPONT:

05 Q. Sir, during the 1960s and the
06 1970s, it was Savogran that prepared the

07 language on the label of the Kutzit

08 products?

09 MR. LEDGER: Object. It's
10 calling for speculation. If you
11 know.

12 THE WITNESS: I don't know.

13 BY MR. DuPONT:

14 Q. In the 1970s, was it Savogran
15 that prepared the language on the label for
16 the Kutzit product?

17 MR. LEDGER: Object. It's
18 calling for speculation.
19 THE WITNESS: I don't know.

20 BY MR. DuPONT:

21 Q. Let's see if I could turn your
22 attention to page 68 of your deposition from
23 2016.

24 A. What page?

 

 

 

Transcript of Monique, Mark

CaGadts Bis MICA RROIDBSC DBcanment4BBl-F il éilenb 0940202 Op arage BOSA5(24930
Monique, Mark
Rhyne Trial Master

 

Page 59
O1 QO. Page 68, please.
02 On page 68 you were asked the
03 question, on line 22, "Who at The Savogran
04 Company, during the 1960s and 1970s, was
05 responsible for preparing label language?"
O6 And your answer was, "I'm not

07 certain."

08 A. No.

Q9 QO. Excuse me. Your answer was,
10 "T'm not sure.”

11 A. Correct.

12 Q. Okay. Then, if we could turn

13 to page 70.

14 A. (Complying with request.)
15 on All right. So -- strike that.
16 So, what you're saying here

17 today is, you just don't know who actually
18 prepared the language on the label of the

19 Kutzit product during the 1960s and 1970s?
20 A. Yes.

21 Q. Do you have any information to
22 suggest that it was any person not employed
23 by Kutzit, or any company separate from

24 Kutzit that prepared the language on the

 

 

 

Transcript of Monique, Mark

ChSSSA8S0000277FRUCMESC Document 308-8 FikHeMOGlS2D0 Rage bu46r 046330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10

12
13
14
15
16
17
18
19
20
21
22
23
24

 

11

label for the Kutzit product?

A. Kutzit is not a company.

QO. Correct. Let me re-ask the
question because perhaps I didn't ask it
clearly.

Do you have any information to

suggest that a person or company other than
Savogran prepared the language -- actually

determined what language would go on the

label of the Kutzit product during the 1960s

and 1970s?
A. No: knowledge of that,
Q. Did Savogran have any

industrial hygienists that worked for it in
the 1960s and 1970s?

A. I don't know.

Q. Did Savogran have any
toxicologists that worked for it in the
1960s and 1970s?

A. Don't know.

Q. Did Savogran have anybody

qualified in the area of occupational health

or occupational medicine in the 1960s and

1970s?

Page 60

 

 

Savogran objects
to the designation
on the grounds
that it is vague
and ambiguous,
lacks foundation,
calls for
speculation, the
witness lacks
personal
knowledge.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaGas B16 OUGIIRRIDEEC DOognmMeEn4Bbl -F'| kil embOPs9202 0p grage HF70524930

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 61
A. Don't know. |
Q. Did Savogran consult with any
professionals that were not employed by it
who were qualified in the areas of
industrial hygiene, toxicology, occupational
health, in the context of preparing product
labels?
A. Don't know.
QO. What's your understanding of
what the process for manufacturing the
Kutzit product was in the 1960s and 1970s?
A. I don't know.
Q. Did the Norwood, Massachusetts
facility have storage tanks for storing
chemicals used in the process of blending
the Kutzit product in the 1960s and 1970s?
A. I'm not sure.
Q. What's your understanding of
how Savogran received chemical ingredients

used in the Kutzit product during the 1960s

and 1970s?
A. Not sure.
QO. How did Savogran manufacture

the Kutzit product in 1987, when you began

 

Transcript of Monique, Mark

CASS: IEE COO09RRICTCESEE Mamnunmemt 308-8FiRieODI2A0 Paggelds Sic 46330

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

with the company?

A. So it's -- when I started with

the company -- excuse me -- the main
ingredients, the acetone, the methanol, the
toluene, the methylene chloride, came in
tank wagons. And the material -- the raw
materials were loaded into underground
storage tanks.

And then the products, you

know, the individual raw materials are, you
know, pumped out of the underground storage
tank and into mixing kettles.

| The wax gets melted and the
solvents get blended together.
added to make it blue. And then it gets
pumped over to a holding kettle, where it
then gets put into the smaller containers,
packaged.

Q. And is it your understanding
that the Kutzit product, when it contained
benzene as an ingredient, was manufactured
both at Savogran's Norwood, Massachusetts
facility and its Illinois facility?

A. No, I don't know specifically.

The dye gets

Page 62

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous,
lacks foundation,
calls for
speculation, the
witness lacks
personal
knowledge.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cage ss BiGLQdGVeRIGOHEc Dooetiash4981-F il AP OGIC2020P aepaye I6Oahf24S30

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Q. Would: you. do me -a favor. and

take a look at page 72 of your deposition --

A. Okay.

QO. -- from 2016?

A. Yep.

Q. In 2016 you were asked the

question, "Is it your understanding though
that the Kutzit with benzene in it, as an
ingredient, was manufactured both at

Savogran's Norwood, Massachusetts facility

as well as at its Illinois facility?"

And your answer was, "Yes."
A. Yes. 9 Uh-huh.
QO. Now, does that help you recall

that the Kutzit with benzene as an
ingredient was manufactured both at the
Norwood, Massachusetts Savogran facility and
Savogran!'s Illinois facility?

A. Yes.

Q. Now, in the 1960s and 1970s,
was there a breakdown geographically of
which products -- which -~ strike that.

In the 1960s and 1970s, did

Savogran's Norwood, Massachusetts facility

Page 63

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous,

lacks foundation,
calls for
speculation, the
witness lacks
personal
knowledge.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CasSAISrO0G2I7AVICDRBE Deeument $08.sFigeOBGHH90 FaggelgQ;ai4b330

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

service certain geographic areas and its

Tllinois facility service others?

A. I'm not sure.
MR. LEDGER: What time is it?
MR. DUPONT: It is twelve
o'clock.
MR. LEDGER: Let's break.
MR. DuPONT: That's great.

VIDEO TECHNICIAN: The time is

12:00. We're off the record.
(Whereupon there was a recess
in the proceeding.)
VIDEO TECHNICIAN: This is the
beginning of media unit two. We're

back on the record. The time is

12:37 p.m.
BY MR. DUPONT:
Q. Sir, before we took a break

for lunch I was asking you about your
understanding of how the Kutzit product was
manufactured, at least based on your time
working at Savogran. And I believe you had

indicated that there were underground

storage tanks that were at the Norwood,

Page 64

 

 

Savogran objects
to the designation
on the grounds
that it is vague and
ambiguous, lacks
foundation, calls
for speculation,
the witness lacks
personal
knowledge and
calls for an expert
opinion.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaGad 1818 0OIO RFI@MBSC Ddocanment4Bbl - Fil Edenh 0230202 0p Rage BS10b24330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Massachusetts facility that received
ingredients of the product that came in --
was it tank wagons, the term that you used?

Ay Yes.

Q. All right. Are tank wagons
the type of truck with a tank on the back of
it?

Ay Correct.

Q. And the ingredients were
stored in the underground storage tank and
then they were transferred to mixing tanks?

Ay Yes.

Q. And then from the mixing
tanks, that's where the ingredients of the

Kutzit product were: blended?

A. Yes.
QO. And then, once blended, the
Kutzit product was transferred -- that blend

was transferred to holding kettles?

A. A holding kettle,

Q. A holding kettle?

A. Yes.

QO. And during this process there

was wax added to the Kutzit product?

Page 65

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation, the
witness lacks
personal
knowledge and
calls for an expert

 

 

opinion.

 

 

«MONIQUE, MARK
- (THOMAS) VOL 1 -

Transcript of Monique, Mark

Cass8 TAS 0002T FALSE Document 08-3 Fie @eG6400 Raggeldseai4k330

 
Monique, Mark

Rhyne Trial Master

 

 

Page 66

01 A. Yes. Savogran
02 Q. Okay. And the purpose of the objects to the

= designation on
03 wax was to give the -- give the product a the grounds that
04 property so that the solvent ingredients, it is vague and

ambiguous,

05 such as benzene, stayed on the surface of lacks
06 the product while it was working into the foundation, calls

for speculation,
the witness lacks

08 MR. LEDGER: Object. This personal
knowledge and

07 paint and removing the paint?

 

 

 

09 calls for speculation. Calls for calls for an
10 expert opinion. expert opinion.
11 THE WITNESS: Simpler —- more

12 simply, it just retards evaporation.

13 BY MR. DUPONT:

14 Q.. Okay. It slows evaporation?
15 A. Right, right.
16 QO. And the reason it wants to do

17 that is to keep the solvent on the surface

18 to eat away at the -- at the paint?

19 MR. LEDGER: Object. Calls
20 for speculation. If you know.

21 THE WITNESS: Yes.

22 BY MR. DUPONT.
23 Q. Even though the process for

24 the evaporation is slowed down, the solvent

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Case se18-e-ANOOTIRILIODSC DOuomaent681-Filddled AWA2I20> dyage 163 aff2hg80
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
O5
06
O07
08
09
10
11
12
13
14
15
16
7
18
19
20
21
22
23
24

 

ingredients of the Kutzit product are still
evaporating off the product?

A. Yes.

QO. And you know, from your
experience as a chemist, that benzene itself
has a very fast evaporation rate?

MR. LEDGER: I'll object.
Vague and ambiguous as to fast.

THE WITNESS: I actually don't

know the evaporation rate of benzene.

I can't say I really know.

BY MR. DUPONT:

Q. Okay. Now, when we spoke
before you had indicated to me that when it
comes to storing ingredients in the
underground storage tanks for the Savogran
products, it was the practice of Savogran to
use up all the ingredients in a particular
tank so to deplete that tank before ordering
a new shipment of -- or receiving a new
shipment of ingredient; is that correct?

A, Well, they would run --
normally run the tank down because it only

has so much storage capacity before you

Page 67

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, calls for
speculation, the
witness lacks
personal knowledge
and calls for an

 

expert opinion.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CASSSALSrCOIET7-RICDSC Document 30B8 FitadMOsl6278 Rage Kid: 04330

 

 
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 68
purchase more.
QO. All right.
A. Yeah, uh-huh.
Q. So when we met the last time,

back in 2016, we had -- I asked you
questions about suppliers to Savogran, and
you had information about some periods of
time, but not others. And we didn't have
some of Savogran's records available during

that deposition. Do you remember that?

A. Vaguely.
Q. Okay. So, I'll refer you to
your -- first of all, I'll refer you to the

-- some documents that were produced to us
by Savogran in this case under a March 11,
2019 letter from your counsel. And they
have Bates Number 123 through 126 on them.

T'll mark the cover letter
with -- the Bates numbered document as
Exhibit 8 to your deposition.

(Whereupon the document was

marked, for identification purposes,

as Monique Exhibit Number 8.)

 

Transcript of Monique, Mark

Cagnsel 818+ AR00 TOR RIODSC DBDagwaent681-8ilddled AWL2I2 > Ayage14 ai2rss0

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24

 

BY MR. DUPONT:

Q. And I'd like you to take a
minute to look at the pages 123 through 126,
and then I'll have some questions for you
about them. Okay?

A. Okay.

MS. BONNEVILLE: Andrew, can
you repeat the Bates numbers, please?

MR. DUPONT: 123 through 126.
MS. BONNEVILLE: Thank you.
BY MR. DUPONT:

QO. All right. So, we're looking
at Exhibit 8 and, in particular, the
document Bates Numbered 123 through 126.

Can you identify for us what those documents
are?

A. Those are some old purchase

records that we found for the Norwood, Mass.

location.
Q. Who found these?
A Oh, Io did.
QO. How did you find them?
A They were in the corner of the

Page 69

 

 

Savogran
objects to the
designation on
the grounds that
it is vague and
ambiguous,
lacks
foundation, calls
for speculation
and the witness
lacks personal
knowledge.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CRSSS3:2& 01000277 RIC DSC Document 308-8 FikddMesS2200 Rage 1756 04S330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

warehouse, you know,

Q. What were they in?

A. They were in a metal storage
container.

QO. When did you find them; do you
remember?

A. I don't. I don't.

Q. Okay. So I'll represent to

you that when I took your deposition in July
of 2016 we did not have these records
produced to us yet.

A. Okay.

Q. And then on March 21 of 2017,
a copy of these records were sent to my
office in another case, the case of the
Estate of Jack Edgar Lee. Okay?

A. Okay.

Q. So, does that help you
remember that it was at some time between
July of 2016 and March of 2017 that you
located the records that are marked as
Exhibit 8?

A. Not really.

Q. Okay.

Page 70

 

 

Savogran objects
to the designation
on the grounds
that it is vague
and ambiguous,
lacks foundation,
calls for
speculation and
the witness lacks
personal
knowledge.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cage, 3al8-fy-QNS81RIGODScDowetneehnéG81-Bilele@OGRN2P aQagelB7 aff 245B0

 
Monique, Mark
Rhyne Trial Master

 

Page 71
O1 A. I'm sorry.
02 Q. All right.
03 A. Yeah.
04 Q. Fair enough.
05 A. But we did find them.
06 Q. So, was there somebody else
07 who participated in searching for -- in

08 conducting the search that led to the
09 records of Exhibit 8?
10 A. There wasn't a search. We

11 just came across them. Yeah.

12 Q. Okay.
13 A. Yeah.
14 Q. So, there wasn't an active

15 search, you just happened to come across

16 them?
17 A. Absolutely.
18 Q. Great. And that was ina

19 metal storage container?

20 A. Yes.

21 Q. In the corner of the Norwood,
22 Massachusetts warehouse?

23 A. Yes.

24 Q. Why were you looking in that

 

 

 

Transcript of Monique, Mark

COase2SI PV OUR RIEBSE DesumantsXes Re CMIHAD Page 4453 94430
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

container?
A. I wasn't necessarily looking
in it, but it was -- it looked like

something I had seen before, when I first
started working there, from the -- there's
was a woman that since passed away. We'll
get that question out of the way. Helen
Kowalski, that sat at the front of the
office in Norwood that would do the ordering
for John Gale. And I recognized it as a
filing cabinet that used to sit next to her
desk.

Q. Okay. So, when you started
working for The Savogran Company there was a
filing cabinet that was next to Ms. Helen
Kowalski's desk?

A, Correct.

QO. And Ms. Kowalski had the
responsibility of ordering product under the
direction of John Gale?

A. Yes,

QO. And John Gale was your boss
when you started at The Savogran Company?

A. Yes.

Page 72

 

 

Savogran objects
to the designation
on the grounds
that it is vague and
ambiguous, lacks
foundation, calls
for speculation
and the witness
lacks personal
knowledge.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cage, 8:18-py-QNG8(APICTO HS cD emunmentSs.1-BilatlG@GGH2P agagelB? of 2480

 

 
Monique, Mark
Rhyne Trial Master

 

O01 Q.
02 had the relationship with -- is it Mr. Fish

And he was. the gentleman that

03 from Ashland?

04 A. Yes.
05 Q.
06 Ashland?

Who was the salesperson for

07 A. Yes.

08 Q. All right. And so you

09 recognized that the cabinet that was in the
10 corner of the warehouse was the same cabinet

11 that was next to Ms + Kowalski's desk?

12 A. Yes.

13 QO. And so. you decided to look

14 through: it?

15 A. Absolutely.

16 Q. And what did you find in that

17 Cabinet?
18 Ay
19 OQ.

These documents.
How were they kept? Were they
20 in a book; were they individual pages?

21 A. No, they were big cards.

22 Probably something like that (indicating).
23 QO.

Okay. Now, when you said,

24 "like that," I can see it and the video can

 

Page 73

 

Savogran objects
to the designation
on the grounds
that it is vague
and ambiguous,
lacks foundation,
calls for
speculation and
the witness lacks
personal

 

 

knowledge.

 

 

MONIQUE, MARK
~ (THOMAS) VOL 1

Transcript of Monique, Mark

CeasSelPeCM QUT RIEBSE BEEUnSN' SOEs FEREARPD Page 1599 944390

 
Monique, Mark
Rhyne Trial Master

 

O1
O02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

see, but describe with your words what the

dimensions were -7-

A. Probably two by two.

Q Two foot by two foot cards?
A. Yeah, yes.

Q And did you -- did Savogran

provide us with copies of all the cards that
you found or only certain ones?

A. No. I mean, it had the card
in there on stuff like making the tile grout
and making like TSP cleaner. Just, you
know, stuff that wasn't germane to any of
this.

Q. Okay.

A. You got all the stuff that was
germane to what we've been discussing.

(Discussion held off the
record.)
BY MR. DUPONT:

Q. So, in this filing cabinet you
found cards that related to -- some of which
related to the Kutzit product, some of which

related to other products?

A. Correct.

Page 74

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, calls for
speculation and the
witness lacks
personal knowledge
and calls for expert

 

opinion.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Casa ds BiG QUGTERIGOHEc DoodurAeht981-Fil Ki ADOGOAI2 OP Rey e ABLAGI24S30

 

 
Monique, Mark

Rhyne Trial Master

 

Page 75

 

O1 QO. And for those ones that Savogran objects to

02 related to the Kutzit product, how did you the designation on the
grounds that it is

 

 

 

03 determine that they were related to the vague and

04 = Kutzit product? ambiguous, lacks
foundation, calls for

05 A. With benzene. speculation and the

06 QO. That was the only product that [witness lacks personal

knowledge and calls

07  Savogran used benzene as an ingredient in? for expert opinion.

08 A. Yes.

09 Q.: So did you provide to

10 Savogran's counsel all of the cards with

11 information about the benzene on them?

12 Ay Yes.

13 QO. And is that what's attached to
14 as Exhibit 8 to your deposition? -

15 A. Yes.

16 Q. What time period do the cards
17 that you found relate to?

18 A. So these cards have dates of
19 ‘72 and '73 on them.

20 Q. Do you know when Ms. Kowalski
21 started to work at Savogran?

22 A. No, I don't. No.

23 Q. Do you know if she worked at

24 Savogran before 1972?

 

 

- MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Cases Sew P7 RIC BSS Becsument $Phs Find Psdae7 Rage, 146% 9,430

 
Monique, Mark
Rhyne Trial Master

 

Page 76

OL A. Not sure.

 

02 Q. So, these are likely -- most Savogran objects to
the designation on

03 likely not the only records that Savogran the grounds that it is

04 has ever had about purchasing benzene, but vague and
ambiguous, lacks

foundation, calls for
06 and '73? speculation and the
witness lacks

05 they at least relate to the period of '72

 

 

 

Q7 MR. LEDGER: Object. Calls personal knowledge.
08 for speculation.

09 THE WITNESS: . Yeah. I

10 wouldn't know that, but. yeah.

11 BY MR. DUPONT:
12 Q. But you're not -- you're not
13 able to say that these were the only records

14 that Savogran ever had about buying benzene?

15 A. These are the records that [
16 found,

17 Q. Okay.

18 A. Yeah, and this is from

19 Norwood. It's not -- this is a case in

20 California; right?

21 Q. Correct.

22 A. Yeah. Not quite sure where
23 you're going with this, but I guess welll

24 find out.

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CaG@asel&18- O00 TIRAIOGOS CoD Ranwasnyss1-Piideied AYBA2 age 63 G4Bro
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24

 

QO. How do you know.-that these
records related to Norwood?
A, Because they were in the, you

know, the Norwood purchasing file that I

found... Yeah.
QO. Describe that for me.
A. The file?
Q. Yes,
A, It's a metal box, you know.
QO. Was there --
A. It had the card sitting in it.
QO. Was there some sort of

sub-folder within this filing cabinet that
said Norwood purchasing records?

A, I think it had more -= it's
got more to do with the -- the vendors that
are listed on there; Boston, Mass.

New York.

QO. Okay. So it's your
expectation that these were records for
Norwood because of the geographic locations
listed next to the vendor names?

A. Yes.

Q. All right. And those are east

Page 77

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation, calls
for speculation and
the witness lacks
personal
knowledge.

 

 

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, calls for
speculation and the
witness lacks
personal knowledge.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CESS BEC WRALERICADSE Document 3ies FrtecdesiaZ2ZM Page rods 243330

 

 
Monique, Mark
Rhyne Trial Master

 

OL
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 78
coast locations?
A. Yes.
Q. Do you know whether purchase

records from the Addison, Illinois facility,
or any other facility, were transferred to

the Norwood, Massachusetts offices?

A. They weren't.

Q. Do you know that for a fact?
A. T've never found them.

Q. All right. Do you know where

the purchase records for ingredients used to
manufacture product at the Addison, Illinois
facility are located?

A. No. We don't have that
facility anymore. That's gone.

Q. What happened with the
Addison, Illinois records?

A. I have no idea.

Q. Do you know if anyone put
purchase records from Addison, Illinois, or
any other facility, into the filing cabinet
where you found these purchase cards?

A. There were none in there.

Q. All right. So let's talk

 

Transcript of Monique, Mark

Cageagel8-£9-€0D9TIZIRID DSCD docuarvea Gd.1-Bildciled /09/02/2@aBage 8B of 4420

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24

 

about how -- what do you call these cards?
A. Those are purchase records.
Q. Okay. Let's talk about how

these purchase records work. Now, when you
started working at Savogran in 1987, did you

see how Helen Kowalski filled out purchase

records?

A. Not really, no. Didn't pay
much attention to it.

Q. Are you familiar with Ms.
Kowalski's handwriting?

A. Vaguely.

Q. Are you able to tell whose

handwriting it is on these purchase records?
A. No. Not with any type of
certainty, I guess, would be a better way of

saying it.

Q. Okay.
A. Yeah.
QO. Do these purchase records, aré

they in the same format that you. were
accustomed to Ms. Kowalski using when you
began with the company?

A. Yes.

Page 79

 

Savogran objects
to the designation
on the grounds
that it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation
and the witness
lacks personal

 

 

knowledge.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Ceasessi EB aveGQNIO7ARIC-DSC DoocumanttWass AireHOWK2O Page $144 944330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 80

Q. And, just briefly, describe
what format is that?

A. I'm not following your
question on that one.

Q. Well, these -- these purchase
records at the top have an item number -- a
category for item number, a category for
specifications and then several columns.
The left-hand column is number. And then
the next column over says vendor. Next
column after that is street. Then city.
And it looks like, is it a Z-N?

A. Yeah. It doesn't look like
she was following any type of format there.
It's all over the place.

QO. And then there's a column for

state, a column for terms, column for

shipping --

A. Yeah. She didn't use any of
that.

QO. But the format of these

purchase records is similar to the format
that you saw Ms. Kowalski using in 1987?

A. Oh, yes.

 

Transcript of Monique, Mark

CaGase1B18 DoWPRAIGHSC DAAgHasNhsa1-Bi ddles PAPH2% Page sB7 UA Pro

 
Monique, Mark
Rhyne Trial Master

 

Page 81
O1 QO. Then next to -- under the
02 category of vendor there are several
03 company names written here. And, I
04 apologize, this copy is a little light. I
05 have a darker copy if we need to look at it.
06 The first vendor is Metro Oil.
07 Did I read that correctly?
08 A. Io can't read it on mine.
09 Q. het me give you a different

10 copy and see if that's easier to read.

11 - 5

12 (Whereupon the document was
13 marked, for identification purposes,
14 as Monique Exhibit Number 9.)

15 - =

16 BY MR. DUPONT:

 

Savogran objects
: to the designation
18 I marked as Exhibit 9. And Exhibit 9, for on the grounds
that it is vague
and ambiguous,
20 from counsel for Savogran with a second lacks foundation,
assumes facts not
in evidence, calls
22  Savogran Company, to Plaintiffs! for speculation
and the witness
lacks personal
24 attached to it. And then the same purchase knowledge.

17 Q. I'm going to hand to you what

19 the record, is the March 21, 2017 letter

al Supplemental Answer of Defendant, The

23 Interrogatories and Requests For Production

 

 

 

 

 

MONIQUE, MARK
~ (THOMAS) VOL 1

Transcript of Monique, Mark

CEASE BWV RALVHRICDSE Becument abs Ftdechogie7220 Raye BRAS AH5330

 
Monique, Mark
Rhyne Trial Master

 

 

Page 82
O1 records that were -= we've marked as Savogran
objects to the
02 Exhibit 8 are also attached. And this is a. designation on

the grounds that
it is vague and
04 read it. ambiguous,
lacks foundation,

03 darker copy, so let's see if this helps you

 

 

05 And under the category here,
assumes facts
06 does it appear to say Metro Oil Chemical not in evidence,
07 Company? calls for
speculation and
08 A. Yes. the witness lacks
09 Q. All right. And there's a -- personal
knowledge.

 

10 followed by that is American Mineral Spirits
11 Company?

12 A. Yes.

13 Q. And then, after that is

14 Houghton Chemical Company?

15 A. Yes.

16 Q. And then the fourth one listed

17 is Ashland Chemical Company.

 

Savogran objects
to the designation
19 read, but I think so, yes. on the grounds
that it is vague and
ambiguous, lacks
21 that companies that were selling this == foundation,
assumes facts not
in evidence, calls
23 Oil Chemical Company, American Mineral | for speculation
and the witness
lacks personal
knowledge.

18 A. Yes. It's kind of hard to

20 QO. So, these records indicate

22 this blend of benzol and acetone were Metro

24 Spirits Company, Houghton Chemical Company,

 

 

 

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

CagaselB--QN6879RIQODSC Dowsmaehte81-Fil Flee AB OW20P Atage 16 aff24s80
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24

 

and Ashland Chemical Company. Those are
companies that sold this blend of benzol and

acetone to The Savogran Company?

A. In.Norwood.
MS. SAYRE: Objection. Calls
for speculation.
BY MR. DUPONT:
QO. Next to the vendors' names

there are numbers written on the left-hand
column. And it begins with the number four
next to Metro Oil, the number one next to
American Mineral Spirits Company, the number
two next to Houghton Chemical Company, and

the number three next to Ashland Chemical

Company. Do you see that?

A. Yes.

QO. Do you know what those numbers
signify?

A. No, I don't. Because she

didn't use them anywhere else on the card
there.

Q. On the top of the form, does
it say benzol/with ten percent acetone

blend?

Page 83

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation and
the witness lacks
personal

 

 

knowledge.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Céas82iRecnvM ARIC-DSC Decument IDB s Find NOdiGs72 Page bE7G 944330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
0g
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 84
A. Yes.
So what does that mean to you?
90 percent benzol and ten

percent acetone.

Q. And then there's a weight next
to it, 7. -- is that 33 gallons?

A. It's kind of hard to read on
this one.

MR. LEDGER: Well, don't
speculate. If you know.
THE WITNESS: Yeah. JI don't.
BY MR. DuPONT:

Q. Below that there's -- there's
some writing, it looks like one over six,
8820-8860. Freezes at 45 degrees. Do you
see that?

A. Yes.

Q. And then does it continue to
say, ten percent toluol, which is another
word for toluene, added to prevent freezing.

A. Yes.

Q. And it says, Extras: Freezing
during winter?

A. Yes.

 

Transcript of Monique, Mark

Cageaha8-¢3-00.101F2IQIO ISS CD qomnarét G4. 1 Bilebiled/08/02/2Pahaga 36 ef 4430

 
Monique, Mark

Rhyne Trial Master

 

Page 85
O01 Q. So it looks like there was
02 benzene -~- or excuse me -- strike that.
03 It looks like the blend was 90

04 percent benzol and ten percent acetone, but

05 then there's reference to maybe adding

06 toluene to prevent there from being freezing
O07 in the wintertime?

08 A. Yes.

09 QO. On top of that it says -- it's
10 hard to read. It Says, change to 10,000

11 gallons. And then it's illegible, followed

12. by what looks like November 20, '72?

13 MR. LEDGER: Object. It's
14 calling for speculation. If you

15 think you can understand that.

16 THE WITNESS: I'm not seeing
17 that. ;

18 MR. DUPONT: Okay.

19 THE WITNESS: I'm sorry.

20 BY MR. DUPONT:

21 Q. It might be a little easier to
22 look on the copy that's Exhibit 8 since it's
23 blown up.

24 A. Okay.

 

 

 

Transcript of Monique, Mark

GtaseBIov-00197-RIC-DSC Denureentass Find @BEa26 Bage 422? af4.330
Monique, Mark
Rhyne Trial Master

 

Page 86
OL Q. Can you make out what's

02 written on that top right-hand corner?

03 MR. LEDGER: Objection. It's
04 calling for speculation. The

05 document speaks for itself.

06 THE WITNESS: Yeah, I can see
Q7 the change, the ten thousand gallon.

08 BY MR. DUPONT:

09 Q. And, then, does there appear
10 to be a date in the top right-hand corner?
11 It says November 20, 1972?

12 A. It's possible. That is --

13 that is hard to read.

14 Q. And do you know what that date
15 means?

16 A. I don't.

17 Q. All right. So, let's go back
18 to the columns. With vendor, next to the
19 vendor name is a street -~ a category for
20 street and city. Do you see that?

21 A. Yes.

22 Q. And, for example, next to

23 Houghton Chemical looks to be 52 Cambridge

24 Street in Alston, Massachusetts? Is that

 

 

 

Transcript of Monique, Mark

Case-getSecva0OL90sBIROSOSOoAoawmnends1 Efe FHen QAR?! 2, fRase/BE Pl ake,
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 87
how you read that?

MR. LEDGER: Object. Calls
for speculation. The document speaks
for itself.

THE WITNESS: Yeah. Tf
honestly can't read it.

MR. DUPONT: Okay.

THE WITNESS: Yeah. I would
for you if I could, but I can't.

BY MR. DuPONT:

Q. Let me do this: I'm going to
give you a version of Exhibit 8 that's on my
laptop so that we can blow it up. And ask
you, can you read it better that way?

A. Yes.

Q. All right. So, it looks like
the address next to Houghton Chemical, is it
52 Cambridge?

MR. LEDGER: Objection.

Document speaks for itself,

THE WITNESS: Yes.

BY MR. DuPONT:
Q. All right. And that's in

Alston, Massachusetts?

 

Transcript of Monique, Mark

EASE SHE CU AETTREDOSEC DocumeniiS1468 Filed GOGO PRaaed LF4.8 1330

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Page 88
A. Yes.
Q. Can you make out the address
next to Metro Oil Chemical Company?
A. So P.O. Box 335, Ridgefield,
New Jersey.
Q. And can you make out the

address next to American Mineral Spirits

Company?
A. Pier Road, Bast Providence.
Q. East Providence, Rhode Island?
A. Yes.
Q. And then next to that, in

brackets, or parentheses, it's written --
does it say Boston plant, 364-0990%
MR. LEDGER: Object.
Speculation. Document speaks for
itself.
THE WITNESS: Who's this for
again?
BY MR. DUPONT:
Q. It looks to line up with
American Mineral Spirits Company.
A. Oh, okay. Okay.

Q. Ts that what's written? Can

 

Transcript of Monique, Mark

Cageadd 8:18-O0-LO1ITIRIOIUS MD dBacwonant 4.148 |ebiked 08/94/2Pafaga 79 Ef 7420

 
Monique, Mark

Rhyne Trial Master

 

Page 89
Ol you tell?
02 MR. LEDGER: Same objection.
03 THE WITNESS: No. I must be
04 blind because I'm not seeing that.
05 Pier Road, East Providence
06 Rhode Island, that line?

07 BY MR. DUPONT:

08 Q. Right.

09 A. Boston.

10 QO. Does it look like Boston -+
11 A. Phone.

12 Q. Phone, okay.

13 A. Yeah.

14 Q. Boston phone, 364-0990?

15 A. Right, yeah.

16 QO. It appears that that was a

17 phone number for American Mineral Spirits?

18 MR. LEDGER: Object. Calls
19 for speculation.
20 THE WITNESS: Yeah, not sure.

21 BY MR. DUPONT: .
22 QO. All. right. And then fourth on
23 the list of vendors is Ashland Chemical

24 Company?

 

 

 

Transcript of Monique, Mark

SAE BIG Gy-60197-RIC-DSC Dunumennis403 Firs @Y05/20 Page 4149 afg.330
Monique, Mark

Rhyne Trial Master

 

Page 90
Ol A. Yes.
02 Q. And can you make out the

03 address for Ashland?

04 A. There's no address.

05 MR. LEDGER: Objection. Calls
06 for speculation. Document speaks for
07 itself.

08 THE WITNESS: Westfield, Mass.

09 BY MR. DUPONT:

10 Q. And the phone number?
11 A. Yes.
12 QO. And that's 413 -- is it

13 569-8669?

14 A. It's either a nine or an eight
15 there. Yes.

16 Q. Okay. And can you make out

17 the writing that follows that?

18 MR. LEDGER: Objection,

19 speculation. Document speaks for

20 itself.

21 THE WITNESS: It's like going
22 to the eye doctor.

23 Jim something and Peter

24 something. In New York. Can't make

 

 

 

Transcript of Monique, Mark

Case Ria B18. WIGTL RD IOSOS DO obocumedcBLLrGe ites) LDF/28.. Gage P? Of 2430
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
LO
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 91
out the town.
BY MR. DUPONT:
QO. And what follows after

New York?

A. 6,000 gallon.

Q At .1293 per gallon?

A. Yes.

Q And do you know what those

numbers refer to?

A. I don't.

Q. Now, underneath that portion
of the purchase records there are columns
that begin with date, then vendor, then

order number, and quoted price. Can you

read that?
A. Yes.
Q. Is it your understanding that

the dates that are written under the column,
date, are those dates that product was
ordered by Savogran? What do those dates
refer to?
MR. LEDGER: Objection, calls
for speculation.

MS. BONNEVILLE: Objection,

 

Transcript of Monique, Mark

CASES 1G-6)-06197-RIC- DSC Duowmean40B Filed 0W/05/20 Page J4Z8 Nfc1330

i

 
Monique, Mark
Rhyne Trial Master

 

OL
O02
03
“04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Page 92
calls for speculation.
THE WITNESS: Yes, most likely
the date that she ordered it.

BY MR. DuPONT:

QO. Then there's another column
for promise delivery date. Do you see that?

A. Yes.

Q. And then there's a column for

follow-up date towards the right-hand side?
A. Yes.
Q. So reading -- let's pick one
line from this form. The first line has a
date of November, it looks like November 19,

1972; is that correct?

A. Yes.

Q. And the vendor is listed as
Houghton?

A. Uh-huh.

Q. Is that right?

A. Excuse me ~~ yes.

QO. And then, the order number is

08920 it looks like?
A. Yes.

Q. So, that should be the number

 

 

Transcript of Monique, Mark

Cagen38-¢y-00.00197IRIO DS CD dhocuaren GA. 1 Bilebiled/09/02/2P ahaa 99 ef 2430

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 93
that was used to identify Savogran ordering
the benzol acetone blend from Houghton on
November 19, 1972?

MR. LEDGER: Objection, calls
for speculation.
THE WITNESS: Possibly.
BY MR. DUPONT:

QO. And then the next column says,
quoted price. Is that the price that
Savogran was quoted by the vendor, Houghton?

MR. LEDGER: Calls for
speculation,
THE WITNESS: Possibly.
BY MR. DUPONT:

Q. And then what's written there
is .3058?

A. Yes.

Q. So, is that a little more than

30 cents?
MR. LEDGER: Calls for
speculation.
THE WITNESS: Possibly.
BY MR. DUPONT:

Q. And then the next category

 

Transcript of Monique, Mark

CasseBWavODIGT-RIC-DSC Dequmrantsase FilmeiQUKH2® Rage 4499 914330

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 94
over is quantity ordered. And it says four
point -- looks like 4.000 per -- well, can
you make out what that -- what that means?

MR. LEDGER: Calls for
speculation.
THE WITNESS: I can't.
BY MR. DUPONT:

Q. Okay. And if we keep reading
over, it looks like there's information in
parentheses with acetone at the top and
benzol at the bottom. Do you see that?

A. Yes.

Q. And is that weight by gallon,
or guantity by gallon of the acetone and
benzol?

MR. LEDGER: Objection,
speculation.
THE WITNESS: Yeah, not sure.
BY MR. DuPONT:

Q. The next line on the record is
dated November 22, 1972; is that right?

A. Yes.

Q. All right. So, November 22,

1972, there is a purchase of the benzol

 

Transcript of Monique, Mark

Casas 1B1B/-NUCTORIADP HSC DDocnraah4ael -F il Filed 090202 0P zRage BEI ahi2#330

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24

 

Page 95
acetone blend from AMSCO. That's American
Mineral Spirits Company?

A. Yes.

MS. BONNEVILLE: Objection,
calls for speculation.
BY MR. DUPONT:

Q. And that has a purchase order
number of 08939?

A. Yes.

Q. And it appears that there was
6,050 gallons of the blend of benzol and
acetone ordered on November 22, 1972 from
AMSCO?

MR. LEDGER: Calls for
speculation.
THE WITNESS: Yes.
BY MR. DUPONT:

Q. And then there's a category
for quantity received. And in that column
is written November 29?

MR. LEDGER: Calls for
speculation.
THE WITNESS: Yes.

BY MR. DUPONT:

 

Transcript of Monique, Mark

Ca8S8 282000027 7FRUIC DSC Document 308-3 Fike @eH6H20 Range 887 oi45330

 
Monique, Mark
Rhyne Trial Master

 

Page 96
O1 Q. Is that an indication to you
02 that this blend of benzol and acetone that
03 was sold by AMSCO was received by Savogran
04 on November 29°

05 MR. LEDGER: Calls for

06 speculation.

07 MS. BONNEVILLE: Objection,
08 calls for speculation.

09 THE WITNESS: I have no idea
10 on that one.

11 BY MR. DUPONT:

12 Q. Would it be logical to you

13 that seven days after Savogran ordered the
14 benzol acetone blend from American Mineral
15 Spirits Company, it would receive the blend
16 on November 29th?

17 ; MR. LEDGER: Calls for

18 speculation.

19 THE WITNESS: Yeah, I have no
20 idea what the supply chain was like
21 back then, or how long it took things
22 to get.

23 BY MR. DuPONT:

24 Q. All right. The next line is

 

 

 

Transcript of Monique, Mark

Cagase1818/ACdSPRIOODSC DBucnreah4aeL1 -F il éilerd 0 0242 OP drage BBahi2#930
Monique, Mark
Rhyne Trial Master

 

Page 97
Ol another reference to purchasing the benzene
02 or benzol acetone blend from American
03 Mineral Spirits Company in December of 1972?
04 MR. LEDGER: Speculation,
05 THE WITNESS: Yeah. Yes.
06 BY MR. DUPONT:
07 Q. It's in December, and it's
08 before December 20, 1972, because the next

09 purchase entry is December 20, 1972?

10 MR. LEDGER: Calls for
11 speculation.
12 THE WITNESS: Yes.

13 BY MR. DuPONT:

14 Q. And the order number for that
15 purchase of the benzol acetone blend from
16 American Mineral Spirits Company is --

17 appears to be 08965?

18 MR. LEDGER: Calls for
19 speculation.
20 THE WITNESS: Yes.

21 BY MR. DUPONT:
22 Q. And it appears to be 6,056
23 gallons of the benzol acetone blend?

24 MR. LEDGER: Calls for

 

 

 

Transcript of Monique, Mark

C&SSS8 2880000277 RICDSC Document 408-8 FikweMehbH20 Rage beds of45330
Monique, Mark
Rhyne Trial Master

 

Page 98
O1 speculation.
02 THE WITNESS: Yes.
03 BY MR. DUPONT:
04 Q. Then the next two purchases,
05 looks like December 20 and -- difficult to
06 make out the other date in December. But
07 the next two purchases listed here are from
08 Houghton?
09 A. Yes.
10 Q. And then after those two lines
11 there is a January 10, 1973 purchase of the
12 benzol acetone blend from AMSCO; is that

13 correct?

14 MR. LEDGER: Calls for

15 speculation.

16 MS. BONNEVILLE: Join.

17 THE WITNESS: It looks like
18 it's AMSCO. It's hard to read on
19 this copy.

20 BY MR. DuPONT:

21 Q. I have a -~ I pass back to you
22 the laptop with the blown up copy on it.

23 A. It's possibly AMSCO.

24 Q. All right. And that's January

 

 

 

Transcript of Monique, Mark

Cabas6:28-8cOO0997RACCESSC Macumeant 24d -8FieltedNIN220 pPRage 108 of 440
Monique, Mark
Rhyne Trial Master

 

Page 99
01 10, 1973?
02 A. Yes.
03 Q. And then the next line -- keep

04 it in front of you,

05 The next line, is that

06 purchase on February 6, 1973 of the benzol
07 acetone blend from Ashland?

08 A. Yes.

09 Q. And can you read for us what
10 quantity of the benzol acetone blend was

ll purchased at that time?

12 MR. LEDGER: Calls for

13 speculation.

14 THE WITNESS: Which one was
15 this?

16 BY MR. DUPONT:
17 Q. This was, it looks like
18 February 6, 1973. Purchase of benzol

19 acetone from Ashland.

20 A. It's February 5th.
21 Q. Oh, February 5. Yes.
22 A. Yeah. It looks like 6,000

23 gallons.

24 Q. Which is consistent with some

 

 

 

Transcript of Monique, Mark

Cease aveaole7-RIC-DSC Docunrantt4dss AlteOwWIZD Page 108@i4330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
Og
10
11
12
13
14
15
16
17
18
13
20
21
22
23
24

 

of the other purchases that we've seen,
around 6,000 gallons at a time?

A, Yes.

Q. Now, if you move down, there's
some additional purchases in February, April
and May, looks like from Houghton and Metro

Oil. Do you see that?

A. Yes.
Q. And if we go down to the last
entry, there's a May -- is it May 10 --

purchase from Ashland of the benzol acetone

blend?
A. Could be the 11th too.
Q. Either May 10 or 11 there --
A. Yeah.
Q. -- a purchase of, it looks

like 6,000 gallons of the benzol acetone
blend from Ashland?
MR. LEDGER: Calls for
speculation.
THE WITNESS: Yes.
BY MR. DUPONT:

Q. Now, if you turn to the next

page, that's Bates Number 124 on the bottom.

Page 100

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in
evidence, calls for
speculation and the
witness lacks

 

personal knowledge.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CoCast BG veOMMERRIDBEC DACMIRELAAEL-F | Fes PAAPZ2/? Op Age 102 Of £430
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24

 

What is this page? Is this another side of

the same card that.we're looking. at. on Bates

Number 123, or how does this work?
A. Yes, it is the opposite side,
Q: Okay. And what information

does this. card have?
A. So, it shows the -- shé's
keeping track of her inventory. What's on

hand, what's consumed, what's left.

Q. Okay. So, the =--
A. It's pretty simple.
Q. So, the date in the left-hand

column, what do those: dates represent?

A. That's the date it was -- came
out of inventory:

OQ. When you Say came out of
inventory, what do you: mean?

A. lt was used.

oO. So those aré == are those

dates that the product was blended?

A. Possibly.

QO. Were. they dates that the
benzol acetone blend was moved from the tank

that stored the benzol acetone blend to the

Page 101

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in
evidence, calls for
speculation and the
witness lacks

 

personal knowledge.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

G&S€ 3:18-6V-08197-RIC DEC OnowmeshB4aoe Hiled 09/03/20 Page 1dB8r0l45330

 

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

first mixing tank?

MR. LEDGER: Calls for
speculation.
THR WITNESS: Possibly, yep.

BY MR. DuPONT:

Q. Okay. There are job order
numbers that are listed here. Do you know
what the significance of the job order
number is?

A. I don't.

QO. Then there's a column for
issue, and numbers Listed under there. Do
you know what the issue means?

A. That is where it came out of
inventory. You just do the math on it From
the right-hand side, under balance.

Q. Explain to me what you mean by
that.

A. So on that 11,6 line, starting

balance of 5557. And then she took 2,034

out of -- out of inventory to get her
balance down to -- excuse me -- down to
3523, it looks like. So it's just a running

inventory.

Page 102

 

 

Savogran objects to
the designation on the
grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in evidence,
calls for speculation
and the witness lacks
personal! knowledge.

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation and
the witness lacks
personal
knowledge.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Casa ds18184NUODPRIIDSSC DDocuMan4sel-:i| dle P9/0242 Or Rage kt Of 2480

 

 

 
Monique, Mark
Rhyne Trial Master

 

 

 

 

 

Page 103

O1 Q. So it. looks like on: Novembet

02 6, 1972, 2,034 gallons of the benzol acetone

03 blend was moved from the storage tank for

04 that blend to the mixing tank?

05 A. Possibly.

06 QO. And before that 2,034 gallons

07 was moved, there was 5,557 gallons of the

08 benzol acetone blend in the tank that stored Savogran objects

09 that material? to the designation
on the grounds

10 MR. LEDGER: Assumes facts not that it is vague

11 in evidence. Calls for speculation. and ambiguous,
lacks foundation,

12 THE WITNESS : Possibly . assumes facts not
for speculation

14: Q. Is that how you interpret this and the witness

15 | document> lacks personal
knowledge.

16 A. Yes.

17 Q. Was there a similar system

18 used by Savogran when you began to work for
19 the company in 1987, for tracking inventory?
20 A. Yes.

21 | QO. And if we were to continue

22 reading down this, it looks like November 8,
23 1972, 904 gallons of the benzol acetone

24 blend was moved from the -- the storage

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Case 3:18-¢v-00197-RIGDEC Obeouraan8s08 Filed 09/63/20 Page rhk26; 44330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 104
tank, and that brought the balance down to
2,619 gallons of the benzol acetone blend in
the tank that stored the benzol acetone
blend.

MR. LEDGER: Calls for
speculation.

THE WITNESS: It's an -- it's
an inventory move. We don't know
what the reason could be. Could have
done a physical count and just
adjusted the inventory. So it
doesn't necessarily mean it was -~-
something was made.

BY MR. DUPONT:

Q. Okay. But the -- the issue
gallons means that something -- there was
product removed from the benzol acetone
blend tank?

A. No, not necessarily. Look at

that last entry in November. Right?

Q. Okay.

A. It says small amount, 12.
Right?

Q. Yes.

 

Transcript of Monique, Mark

Cage sel8-42-ANG0TIR-IODSC DBucurBentk1-Fildclled AWLAI2G ARage1t6 Af P48

 
Monique, Mark
Rhyne Trial Master

 

Page 105
Ol A. So she made some type of
02 adjustment there. Might not have
03 necessarily meant that they made something.
04 Q. Okay. If there was a -~ for
05 those larger entries --
06 A. So, this isn't a production

07 record, this is the inventory.

08 Q. Okay.

09 A. Yeah. So don't confuse the
10 two.

ii Q. Okay. So, was there -- what

12 else would explain why there was a drop in
13 inventory in the benzol acetone blend tank,
14 rather than moving some of that inventory to

15 the mixing tank to make the product?

16 MR. LEDGER: Calls for

17 speculation.

18 THE WITNESS: Math. I don't
19 know. Received in the wrong

20 quantity.

21 BY MR. DUPONT:

22 Q. Okay.
23 A. You know.
24 Q. Now this -~ so this is an

 

 

 

Transcript of Monique, Mark

Case 3:18-¢v-00197-RICISEC Odoouraan8208 Filed 09/63/20 Pagerbi93; 944330
Monique, Mark
Rhyne Trial Master

 

OL
QO2
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

inventory record. And if we look to the
right-hand half of the page, does this
continue to show inventory for the benzol
acetone blend through May 5 of 1973?
A. Yes.
QO. Now, if we turn to the next

which is Bates Number 125. Does that

page,
begin with the benzol acetone blend from the
inventory on the date of May 11, 1973?

A. Yes.

QO. And it continues to list the

inventory of the benzol acetone blend

through February 28, 1974?
A. Yes.
Q. So, Savogran has inventory of

the ninety percent benzol, ten percent

acetone blend on hand until February 28,

1974?
MR. LEDGER: Objection, calis
for speculation.
THE WITNESS: So, the tank is
essentially empty at that point.
BY MR. DUPONT:
Q. Right. And --

Page 106

 

 

Savogran objects to
the designation on
the grounds that it is
vague and

_jambiguous, lacks

foundation, assumes
facts not in

evidence, calls for
speculation and the
witness lacks
personal! knowledge.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaSas® Bteve0MMRRICPSHSC DBcouneent4sIEl -F | Fileoboa2(POpAege 198 af 2450

 

 
Monique, Mark
Rhyne Trial Master

 

Page 107
Ol A, I think if you look at the
02 inventory, with the inches on it -- what --
03 it looks like four from here. So the tank
04 was essentially dry.
05 Q. Okay. So, February 28, 1974,
06 it looks like there's only 77 gallons?

07 A. No, 27,

08 QO. 27 gallons --

09 A. Yeah.

10 QO. -~ of the blend left?

Ll A. Correct.

12 Q. All right. And then you
13) mention inches. I'm scrolling up to see.

14 Where do you see reference to inches?

15 A. If you look under that column
16 that says damaged in the factory.

17 Q. Right.

18 A. My copy looks like there's an
19 inch sign next to it, next to the number.
20 Q. Yes. And inches, what does
21 that say?

22 A. In the old days they would

23 stick the tank -- we didn't have electronic

24 monitoring like we have nowadays, so you'd

 

 

Transcript of Monique, Mark

Case B18-ev-00197-RIC-DSC Dmumente40ss Aiki ©9/08/20 Page 16941014330

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 108
actually be sticking the tank, and then they
would see how much was in there.
Q. All right. And so the stick

either had inch marks on it or another way?

A. Had inch marks on it.

Q. Had inch marks on it?

A. Yes.

Q. And you could calculate the

number of gallons of liquid in the tank
based on how many inches of liquid there was
in the tank?

A. Correct.

Q. And it looks like the
inventory on February 26, 1974 changed from
43 gallons on February 26th, to 717 gallons
on February 27th, 1974?

MR. LEDGER: Calls for
speculation.

THE WITNESS: I don't see
that. Where are you seeing that at?

MR. DUPONT: On the right-hand
portion of the record.

THE WITNESS: Yeah, I see it.

BY MR. DuPONT:

 

Transcript of Monique, Mark

CaSGs2: 35-8 ROOISRATEISKE Onewmnenit £04 -SFilRiItkdD9M 220 PRgged. 126 of 2430

 
Monique, Mark

Rhyne Trial Master

 

Page 109
OL Q. Does that indicate to you that
02 Savogran would have received another 600 and
03 some gallons of the acetone blend -- of the
04 benzol acetone blend on February 27, 1974?

05 A. No.

06 MR. LEDGER: Calls for

07 speculation.

08 THE WITNESS: It looks like

09 they made a math error because the

10 balance is going down, it's not going
11 up.

12 BY MR. DuPONT:
13 Q. Well, there's several points

14 where the balance is low and then it

15 increases. So if you look at the same --
16 the same half of the page -- for example,
17 you have -- on January 16, 1974, there's 86

18 gallons in inventory. Do you see that?

19 A. What date was it again?
20 Q. January 16, 1974.

21 A. Yes.

22 Q. There's 86 gallons of the
23 benzene -- benzol acetone blend in

24 inventory. Then the next day, January 17,

 

 

 

Transcript of Monique, Mark

CésseBiBawOIG7-RIC-DSE DecurrentsiGss FilesyQWMY2® Rage 1196054930
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 110
1974, there's 172 gallons?
A. Yeah. Yes.
Q. And then January 22, 1974,

there's 239 gallons?

A. Yes.

Q. And then, if we go back down
to February 1, 1974, it looks like there's
about 45 gallons of the benzol acetone blend
in inventory?

A. No, that's not the inventory
number. The inventory number is on the
right-hand side.

Q. Okay. I'm sorry, that's the

issue number.

A. Right.
Q. All right. So, the inventory
number, or the balance, is on the -- on the

right-hand side?

A. Yes.

Q. Okay. All right. My fault,
I'm sorry. So let's back up then. Looking
at the left-hand page -- left-hand side of
the page on -- is that August 10, 1973, the

inventory is listed as 1,247 gallons of the

 

Transcript of Monique, Mark

Cass 288200029 7FUICHSC Document 308-8Fifsed9a/OAe0 Paage1lb7 alf24seo

 
Monique, Mark
Rhyne Trial Master

 

Page 111
Ol benzol acetone blend?
02 A. Yes.
03 Q. And if we go back over to the

04 right-hand side of the page. On August 15,

05 197 -- can you make the date out there?
06 A. Looks like '73.
O77 Q. Okay. August 15, 1973, the

08 inventory is now 4,673 gallons?

09 A. Yes.

10 Q. All right. So, there was an
11 increase of approximately, is it 3800

12 gallons?

13 A. Yes.

14 Q. So it looks like on August 15,
15 1973 there was receipt of a shipment of the
16 benzol acetone blend of about 3,800 gallons?

17 MR. LEDGER: Calls for
18 speculation.
19 THE WITNESS: Yes.

20 BY MR. DUPONT:

21 Q. And then by August 21 of 1973,
22 the inventory of the benzol acetone blend is
23 down to 294 gallons?

24 A. What date was that again? I'm

 

 

 

Transcript of Monique, Mark

CéesS2iB8envONURYHRICIDSC Document 3088 FitidDes1a220) Rage 118%pb4830
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 112
sorry.
Q. Tt Looks like -- it looks like
it's either August -- looks like August 21,
1974, because I'm counting five rows down

for the balance and five rows down for the

date?
A. Oh, '73, you mean?
Q. '73, yes.
A. Okay. Yeah.
Q. August 21, 1973 --
A. T got you. Yeah.
Q. Inventory, 294 gallons?
A. Yeah. Yes.
Q. And then on September 4, 1973

the inventory is 4,999 gallons?
A. Yes.
Q. And there is a record that

there was a receipt of 4,855 gallons on

November -- excuse me, September 4th, 1973?
A. Yes.
Q. And then the inventory keeps

going down until September 25, 1973, where
there's 115 gallons in the inventory?

A. Yes,

 

Transcript of Monique, Mark

Cates :38-81cO0D997RACCEDSE Macumeant 244 -8FieiledNIN220 pRage 1.54 ef 440

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 113
QO. And. then: it Looks. like-on
January 1, 1974, the inventory goes back up
to 6,051 gallons of the benzol. acetone
blend?
A. Yes.

Q. And it looks like the company

 

Savogran objects
to the designation
of benzol acetone blend? on the grounds
that it is vague
and ambiguous,
speculation. lacks foundation,
assumes facts not
in evidence, calls
the math myself. for speculation
and the witness
lacks personal

Q. And that's actually written knowledge.

received, on that same date, 6,529 gallons

MR. LEDGER: Calls for

THE WITNESS: Yes, I'm. doing

BY MR. DUPONT:

 

 

 

under the column. for received, is 6,529

gallons?

A. Yes.

QO. It looks like on that date,
January 1, 1974, there was -- 478 gallons of

the benzol acetone blend were issued, which
is why there's now a balance of 6,051
gallons of the blénd?

A. Yes.

So, would that indicate to you

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Casses31 ew MIG7-RIC-DSC Documnrsrtt31088 FAtedOSsIGyZO Page 1286Qpi4830

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

that on January 1, 1974 there was a transfer
of 478 gallons of the benzol acetone blend
to make product from that shipment of 6,529

gallons of the blend?

MR. LEDGER: Calls for
speculation.
THE WITNESS: No, because,

like I said before, it's not a
purchase record -- it's not a
production record, it's an inventory
record,

BY MR. DuPONT:

O. Okay. It looks like from

January 1, 1974 through February 24 or 28

1974, the inventory decreases without going

back up? Is that right?
A. Yes.
QO. Okay. So, would that indicate

to you that Savogran received 6,529 gallons

of the benzol acetone blend on January l,

1974. And then that was consumed between
January 1, 1974 and February 24 or 28, 1974?
MR. LEDGER: Calls for
speculation.

Page 114

 

Savogran objects
to the designation
on the grounds
that it is vague
and ambiguous,
lacks foundation,
assumes facts not
in evidence, calls
for speculation
and the witness
lacks personal

 

knowledge.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cagadt BigvVAMMRRRIDBSC Docaument4Dbl-$i| FiesbOH42/20p Rage Ado Of 2480

 

 
Monique, Mark
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 115
O1 THE: WITNESS: T- don't. know if
02 I would use the word consume because
03 it's not a production record, but the
04 inventory went from -- from, you Savogran objects
to the designation
05 know, 6,051 to 27. on the grounds
06 BY MR. DUPONT: that it is vague
and ambiguous,
07 Q. Do you know of anything else lacks foundation,
08 that Savogran would have done with the assumes facts not
. in evidence, calls
09 inventory of the 90 percent benzol, ten for speculation
10 percent acetone, besides put it into the and the witness
. lacks personal
11 Kutzit: product? knowledge.
12 As I don't.
13 MS. BONNEVILLE: Objection,
14 calls for speculation.
15 BY MR. DUPONT:
16 QO. So, not knowing that there's
17 anything else Savogran would have done with
18 the product between January and
19 February 1974, the most likely conclusion is
20 that that benzol acetone blend was being
21 used to manufacture product?
22 MR. LEDGER: Calls for
23 Speculation, argumentative.
24 THE WITNESS: Yeah, I can't
MONIQUE, MARK
- (THOMAS) VOL 1
Transcript of Monique, Mark
Case $:18-ev-00197-RIC-DSC Morumeanb40% Filed 09/03/20 Page 120810f4k330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 116
make that statement.
BY MR. DuPONT:

Q. But you can't identify
anything else that Savogran would have done
with the benzol acetone blend in January and
February of 1974; correct?

A. Correct.

MR. DUPONT: All right. Why
don't we take five minutes. Go off
the record.

VIDEO TECHNICIAN: The time is
1:32, off the record.

(Whereupon there was a recess
in the proceeding.)

VIDEO TECHNICIAN: This is the
beginning of media unit three. We're
back on the record. The time is
1:42.

BY MR. DUPONT:

Q. Mr. Monique, I have a few more
questions about the benzol acetone blend
purchase records and inventory records that
we've been looking at.

Directing your attention to

 

Transcript of Monique, Mark

Casase:38-8xe0O09S7RACCHOSSC Doacunent £04 -8FiletedDIA/220 PRege 208 of 2430

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
il
12
13
14
15
16
17
18
193
20
21
22
23
24

 

Page 117
the page with the Bates Number 126 on it.
Do you see on June 4, 1973 there is an order
of the benzol acetone blend from Ashland
that has an order number 09280 and a
quantity ordered, 6500 gallons?
MR. LEDGER: Calls for
speculation.
THE WITNESS: Yes.
BY MR. DUPONT:
Q. And if we flip back to the
Bates Number 125, that's the inventory?
A, Yes.
Q. Do you see that there's an

entry on June 8, 1973, with an order number

of 09280?

A. Yes, I got it. Sorry about
that.

Q. And next to that, it appears

to be 5445 gallons, next to that order
number?

A. Yes.

Q. And then, the entry just
before that, on June 6th, there's an issue

of 1,024 gallons?

 

Transcript of Monique, Mark

CGas331RewOlBVHRIC-DSC DocuwmentH#O8s FreeAOGsIG22 Page 429494330

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 118

A. Yes.

Q. And when you add that issue
number up, 1,024 to the gallons next to the
order number of 5,445, they come out to
approximately 6,500 gallons?

A. Okay.

Q. So using the volume of the
blend and the order number, does it appear
that we can match the purchase record and
the inventory record up to see that that —-
that order on June 4, 1973 of Ashland's
benzol acetone blend of 6,500 gallons is
what's reflected on the issue of June 6,
1973 of 1,024 gallons and the inventory
on -- or at least the received gallonage of
June 8th of 5,445 gallons?

A. You're just adding the balance
of -- what was that, 3973 --

Q. Right.

A. -- to the 5945 to get the nine
-- you know, what is that, 9318. You don't
have to concern yourself with the 1024.

Q. Okay. So it's -- I need to

look at the balance column?

 

Transcript of Monique, Mark

Casac& Bore\c0QtAORATCRISSC Obocurresit BIA. -FilBtledW 9220 PRaga 288 of 2430

 
Monique, Mark
Rhyne Trial Master

 

Page 119
Ol A. Yeah. Right. That's a
02 running total.
03 Q. Okay. So, there's
04 3,375 gallons as of June 6, 1973. Then with
05 the addition of the blend from Ashland of
06 54 --
07 A. You just take the difference
08 between -- the balance on 6/8 and the
09 balance on 6/6 should equal the purchase on

10 6/8, because there's no issue on that 6/8.

11 QO. I see.

12 A. I would think. I don't have a
13 calculator in front of me. Does that work
14 out?

15 Q. Yes. Okay. So the difference
16 ~- the increase in the balance from June 6

17 to June 8 is a reflection of the receipt of
18 the benzol acetone blend from Ashland that

19 corresponds to order number 09280?

20 A, Yes.
21 Q. All right.
22 A. Your orderly mind is -- is

23 overcomplicating things.

24 Q. Okay. So, using these

 

 

 

Transcript of Monique, Mark

CaseBIBarGOI97-RIC-DSC Deaureentsiass HiesyQWKH2® Rage 120454330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Page 120
records, and your understanding of how The
Savogran Company maintained inventory of
product, we can determine that during
certain dates certain suppliers' benzol

acetone blend were being used in the Kutzit

product?

A. Yes.

Q. And that's simply by tracking
when benzol was -- the benzol blend was

ordered and received from the suppliers and

then consumed in the product?

A. You can tie the whole thing
up.

QO. Right.

A. Yes.

Q. Okay. So I'd like to change

gears with you and hand you a document that
I'm marking as the next exhibit to your
deposition, which is Exhibit 10.
(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 10.)

 

Transcript of Monique, Mark

Casask BS1eVC0OUIASRAGEDSSC Ddocunemt4el -FilEdeobo9w220P keg 42? of 2480

 
Monique, Mark
Rhyne Trial Master

 

Page 121
O1 BY MR. DUPONT:
02 Q. Exhibit 10 is Bates Number

03 Savogran 119 through 122. Do you see that?

04 A. Yes.
05 Q. What is Exhibit 10?
06 A. I must confess, I have not

07 read this, but we did produce it. And it's

08 the -- it's the agreement with Savogran
09 Pacific and -- and Savogran Company.
10 Q. All right. So Savogran

11 Pacific Corporation, what's your

12 understanding Savogran Pacific Corporation
13 was?

14 A. They sold Savogran products
15 west of the Rockies.

16 Q. And when did Savogran Pacific
17 Corporation begin to sell Savogran products
18 west of the Rockies?

19 A. I, you know, specifically

20 don't know. Well, we could certainly tear
21 the agreement apart, I guess.

22 Q. And there's some other

23 correspondence we can look at as well that

24 might help us the answer that question.

 

 

Transcript of Monique, Mark

axes liBavO0l97-RIC-DSC Denumentsides Filinh@QUeH2® Page 12931054330

 
Monique, Mark
Rhyne Trial Master

 

O1
2
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 122

A. The document has February 1966
on it.

Q. Right. So, this -- the first
page of this agreement says the 15th day of
February, 1966?

A. Correct, yeah.

Q. And so, the -- the arrangement
here is that The Savogran Company owns the
Savogran name and manufactures the Savogran
product. And Savogran Pacific Corporation
wants to sell the product in the western
area of the United States?

MR. LEDGER: Well, I'll
object. Calls for speculation. If
you know, you can answer.

THE WITNESS: Yes.

BY MR. DUPONT:

Q. All right. In fact, as we
read through it, it says, in the second
paragraph of the first page, "The company",
referring to The Savogran Company, "is
engaged in the business of manufacturing and
selling paint removers, paint cleaners,

brush cleaners, and other related and allied

 

Transcript of Monique, Mark

Cage 2e18-axQOdOTORICHOHSC DBucnrpentiO1-Bildcleb A220 Rageskyt at LAs

 
Monique, Mark

Rhyne Trial Master

 

O1
02
O03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 123
products under the trade names of Savogran
Products, and has a proprietary interest in

certain formula and manufacturing

processes." Did I read that right?
A. Yes.
Q. All right. And so,

proprietary interest means it basically owns
the formula and manufacturing processes?

A. Yes.

Q. And in the next paragraph what
it states is that, "The Savogran Company,
for the terms of this agreement, grants
Savogran Pacific the exclusive right to use
the name Savogran in that territory where
freight rates break west of Chicago." What
does that mean to you?

MR. LEDGER: Object. It's
calling for speculation.

If you have an understanding,
you can go ahead.

THE WITNESS: West of the

Rockies.

BY MR. DUPONT:

Q. What it continues to say in

 

Transcript of Monique, Mark

Ease 3:18-ev-OOlS7- RUCISEC DdounrearsuDs Filed 09/4529 Magerb]1G 044330

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
O5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 124
this paragraph is that, "Savogran Pacific
shall also, for the term of this agreement,
have the exclusive right to sell and/or
manufacture any and all products of The
Savogran Company within said territorial
limits, again, west of the Rockies. But all
containers, labels or other printed matter

shall first be approved in writing by The

Savogran Company." Is that correct?
A. Yes.
Q. So, reading that, does that

mean to you that Savogran Pacific had the
right to either sell or manufacture, or do
both, Savogran products west of the Rockies
for the period of time that this agreement
was in place?
MR. LEDGER: Object, calls for
speculation.
THE WITNESS: Yes.
BY MR. DUPONT:
Q. And that any containers,
labels or other printed material that were
going to be used for The Savogran Company

products had to first be approved by The

 

Transcript of Monique, Mark

CagTsel8:-18-ON00TIRITIODSCDAgowaenkss1-Bildeilad AWPA2 Apagerhae gt eg

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 125
Savogran Company?
A. Yes.
Q. And it continues to read that

if Savogran Pacific Corporation were to
manufacture Savogran products, it had to do
SO pursuant to strict accordance, or
compliance with specifications that The
Savogran Company gave to the Savogran
Pacific Corporation?
MR. LEDGER: Objection, calls
for speculation.
THE WITNESS: Yes.

BY MR. DUPONT:

Q. And it continues to read that,
"To the extent that Savogran Pacific
Corporation was going to manufacture
product, it could not manufacture any
products other than The Savogran Company
products, unless it had written approval
from The Savogran Company"?

A. Yes,

Q. And that if Savogran Pacific
Corporation were to develop new product for

the Savogran line, they should then become

 

Transcript of Monique, Mark

Ease 3:48 -eWQRED7TARIICORSC Docwment®U8 Filed OMNFAD Ragerb?1F 044330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 126
available to The Savogran Company for it to
sell?
A. Yes.
Q. Now, in the next paragraph

what it indicates is that Savogran Pacific
had the right to buy from The Savogran
Company for resale within that western
territory west of the Rockies products that
were manufactured by The Savogran Company at
five percent free on board rate from either
Norwood, Massachusetts or Addison, Illinois?

A. Yes.

Q. So, does that indicate to you
that at least this agreement planned into it
that The Savogran Company would manufacture
product in Norwood, Massachusetts and have
it sold by Savogran Pacific west of the
Rockies?

MR. LEDGER: Object. Calls
for speculation.

THE WITNESS: They had the
opportunity to do it, certainly.

Whether they did it or not, who

knows.

 

Transcript of Monique, Mark

Cagads B18 KACIOIMRRIDHEC DBAGHTRANLBSL-Fii dle P0242 0p Frage Aes Of 2495

 
Monique, Mark

Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 127
BY MR. DUPONT:

Q. And then it continues to read
that Savogran Pacific may also purchase from
The Savogran Company any printed matter,
advertising copy or containers at the cost
that The Savogran Company had to pay for it,
plus 15 percent free on board from Norwood,
Massachusetts?

A. Yes.

Q. And free on board, that's a
term that's used for shipping materials?

A. Yes. That -- essentially that
meant that they paid the freight.

Q. All right. So, this agreement
also planned on Savogran Pacific having the
opportunity to obtain advertisement, printed
matter and even containers of The Savogran
Company product from the Norwood,
Massachusetts Savogran Company facility?

A. Yes.

Q. And the original time period
that this agreement was to be in place for
was five years, beginning February 15, 1966?

A. Yes, I see that.

 

Transcript of Monique, Mark

CASE 3:18-6V-CBIS7- RICDRE Dosunmmen’4os Filed 09/03/20 Page 121d 044330

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 128

Q. And then, if you look to the
next page, Savogran Pacific agreed to pay
The Savogran Company three percent of the
net sales that were generated by Savogran
Pacific of Savogran products?

A. Yes, I see that.

Q. And then, at the end of each
calendar year, Savogran Pacific was to give
The Savogran Company an annual statement
that was certified by a certified public
accountant of what the sales were, and so
that The Savogran Company could figure out
how much money it was owed?

A. Yes.

Q. And if we continue reading
down this page, it indicates that The
Savogran Company was to have one of its
employees elected as a director of Savogran
Pacific Corporation?

A. Yes.

Q. And that Savogran Pacific was
to use the same list price, which was this
price list that we looked at in Exhibit 1.

They would use the same list price for the

 

 

Transcript of Monique, Mark

Cage ts iGiQUGBRIQGOSScC Doocnrashtes1-Filéi adOKO20P Arag!e ALO of 2430

 
Monique, Mark
Rhyne Trial Master

 

Page 129
O1 Savogran products as The Savogran Company
02 did?
03 A. No, I don't -- I disagree with
04 that.
05 Q. Oh, okay. Explain what that

06 sentence means.
Q7 A. Well, list price means it
08 would be the price. They weren't

a9 necessarily using those same sheets.

10 Q. Okay.
11 A. Yeah.
12 Q. But the price is reflected on

13 the Savogran products jobber's price list we
14 marked as Exhibit 1.

15 A. Right,

16 Q. The agreement between Savogran
17 Company and Savogran Pacific was that

18 Savogran Pacific was to list for sale

19 Savogran products at the same price that

20 Savogran Company listed the products at?

21 A. Yes. That's how I would

22 interpret that.

23 Q. Okay.

24 A. Yeah.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RIC-DSC Mmowmeanb40s Filed 08/05/20 Page 12116;01,4330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 130

Q. And then it continues to read
that Savogran Pacific was agreeing to
service in that western territory all of The
Savogran Company's national accounts. Is
that correct?

A. Yes.

Q. So The Savogran Company had
existing relationships with national
accounts, and they wanted Savogran Pacific
to service those accounts?

MR. LEDGER: Object. Calls
for speculation.

THE WITNESS: Yeah, I don't
know if they had any business out
there.

BY MR. DUPONT:

Q. Well, certainly this agreement
was -~- had in mind that there were national
accounts that Savogran Company already had
that it wanted Savogran Pacific to service,
meaning sell product to?

MR. LEDGER: Objection. Calls
for speculation.

THE WITNESS: It means that

 

Transcript of Monique, Mark

Cage 231818 NOS RIOOBSC DDocureantsel-F:i| dilesb 0940242 0p Rageas? Gf 2748p

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 131
perhaps they had national accounts
that weren't getting serviced out
there,
MR. LEDGER: Well, don't
guess. If you know, you can testify
to what you know. If you don't,
don't. You got to make that clear.
THE WITNESS: I'm just
speculating. Yeah. All right. No
guessing.
BY MR. DUPONT:

Q. Okay. So then what it does
continue to read is that, "The Savogran
Company and Savogran Pacific will cooperate

for their mutual benefit in the purchase of

raw materials or otherwise." Do you see
that?

A. Yes.

Q. Does that mean to you that
Savogran -- The Savogran Company and

Savogran Pacific were to work together in
obtaining raw materials?

MR. LEDGER: Objection. Calls

for speculation. Calls for a legal

 

Transcript of Monique, Mark

Ease 3:18-€V-Q0197- RUCDSSC OdoumesnBuDs Filed 00/03/20 Rage1ks1g 045330

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 132
opinion.
THE WITNESS: Yeah, I don't

know.
BY MR. DUPONT:

Q. Now, have you seen any
evidence, or heard from anybody at Savogran
that Savogran Pacific would -- was actually

manufacturing Savogran brand of products?

A. They were -- they were when
I -- when I got there in '87 they were, yep.
Q. Do you know when Savogran

Pacific actually started manufacturing
Savogran Company products?

A. I don't.

Q. Do you know if Savogran
Pacific was manufacturing Savogran branded

product at any point in time between 1963

and 1974?
A. T don't.
Q. Between 1963 and 1974, do you

know if any Kutzit product was manufactured
by Savogran at the Addison, Tllinois
facility?

A. Say that again, I'm sorry.

 

Transcript of Monique, Mark

CaSad HEV YUIPRREGPSEC Dosvaneah4OLl -Fil GiedPORH0202 OP Rage 184 of 2450

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 133
Q. Between 1963 and 1974, do you
know if any of the Kutzit product was
manufactured at the Addison, Illinois
facility?
A. If Kutzit was manufactured in

Tllinois?

Q. Yes, correct.

A. Yeah, I believe it was.

QO. Between '63 and '74?

A. I'm not sure about that far
back, but --

Q. Do you know at some point in

time Kutzit was being manufactured at
Addison, Illinois?

A. Yes.

Q. All right. And as to whether
it was manufactured there between '63 and
'74, you're not certain?

A. I'm not sure of the dates.

Q. All right. Now, has any of
your research indicated to you that there
were suppliers of the benzol acetone mix to
Savogran, other than Ashland, American

Mineral Spirits Company, Houghton Chemical

 

 

Transcript of Monique, Mark

Case B:18-Cv-00197-RIC-DSC Mowumennb49s Filed C9/b5/29 Page 1220: 4330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Company and Metro Oil Chemical Company?

A. That's it.

MS. BONNEVILLE: Objection,
calls for speculation.

THE WITNESS: The record that
we found, those were the ones that
were on it for Norwood. Right.

BY MR. DUPONT:

Q. Now, in reviewing Savogran's
records, did you see any indication that any
of its suppliers of the benzol acetone blend
provided information to Savogran that
benzene had been reported to cause leukemia?

MS. BONNEVILLE: Objection,
calls for speculation.

THE WITNESS: No.

BY MR. DUPONT:

Q. Did anybody ever convey to
you, through the course of your research to
prepare as a witness for your work or
otherwise, that any of those suppliers of
the benzol acetone blend had told Savogran
that there were reports of people developing

leukemia following benzene exposure?

Page 134

 

Transcript of Monique, Mark

Casas Bev 0UPORRIDSEC DOovamen4GHl -F il ElenpoW2(20p Rage 436 of 2430

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 135

A. No.

MS. BONNEVILLE: Objection,
calls for speculation.

BY MR. DUPONT:

Q. Did your research of Savogran
company's records, and your discussion with
employees of The Savogran Company indicate
to you that any of its suppliers of the
benzol acetone blend advised The Savogran
Company that people exposed to benzene could
develop a fatal blood disease called
aplastic anemia?

MR. LEDGER: I'11 object,
vague as to time.

MS. BONNEVILLE: Calls for
speculation.

MR. LEDGER: And vague as to
time. Are you referring to a certain.
time period?

BY MR. DuPONT:

Q. Well, you know, we've looked
at the time period of 1963 through 1974 as a
period of there being benzene in the Kutzit

product. All right. So we'll talk about

 

 

Transcript of Monique, Mark

Casé 3:18-cv-00197-RIC-DSC Mrmcuwneanb40S Filed 09/03/20 Page 122210144330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
Q5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Page 136
that time period.

At any -- have you learned,
through your research of records or
discussion with employees of Savogran, that
any of Savogran's chemical suppliers that
sold it the benzol acetone blend advised
Savogran during that period of time that
there was a risk of contracting aplastic
anemia, a fatal blood disease, from exposure
to benzene?

A. No.

QO. Have you seen any records in
the Savogran Company's records, or learned
from any of the Savogran Company's
employees, that they were told by any of the
suppliers of the benzol acetone blend that
benzene should not be used for a cleaning
solvent?

A. No.

MS. BONNEVILLE: Objection

calls for speculation.

(Whereupon the document was

marked, for identification purposes,

 

 

Transcript of Monique, Mark

Cage, 281 QhdGTORIQOSEc DooenrashtSs1-Fil Fala NN2I2 OP dyage Aas Gt Ps30

 
Monique, Mark
Rhyne Trial Master

 

Page 137
O1 as Monique Exhibit Number 11.)
02 - >
03 BY MR. DUPONT:
04 Q. I'm going to hand to you a
O05 document that I have marked as Exhibit 11 to
06 your deposition.
07 Exhibit 11 is the API
08 "Toxicological Review, Benzene"
09 September 1948. Do you see that?
10 A. Yes.
11 Q. Did you find this document
12 anywhere in The Savogran Company's records?
13 A. No.
14 Q. If we look on the first page
15 of the document, it says, "This review
16 summarizes the best available information on
17 the properties, characteristics and"
18 toxicity -- toxicologic -- strike that.
19 I'll try again.
20 "This review summarizes the
21 best available information on the
22 properties, characteristics and toxicology
23 of benzene." Do you see that?

24 A. Yes,

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-O01S/RUICERESC DBeanearet08 Filed O9/GS/20 Magerke24 91,4330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 138
Q. All right. It continues to
read, “It offers suggestions and tentative
recommendations pertaining to medical
treatment, medical examination and

precautionary measures for workers who are

exposed to benzene." Do you see that?
A. Yes.
Q. And it says that it was

prepared at the Harvard School of Public
Health in Boston, Massachusetts, under the
direction of Professor Phillip Drinker. Do
you see that?

A. Yes.

Q. And that the review has been
accepted for publication by the Medical
Advisory Committee of the American Petroleum
Institute. Does it say that on the first
page?

A. Yes.

Q. And it indicates that the
review was prepared by a Marshall Clinton
M.D., do you see that?

A. Yes.

Q. And it invites anybody who

 

Transcript of Monique, Mark

Caged Hie QUiGToREGEBEc Dooenrasht921-FiledavoMan20P Apgeseo of L430

 
Monique, Mark
Rhyne Trial Master

 

Page 139
O1 wants to submit additional information or
02 propose changes for consideration prior to
03 reissuance of this review to send that
04 information to the American Petroleum

05 Institute. Okay?

06 A. Yes.
07 Q. All right.
08 . A. I didn't realize that was a

09 question. Sorry.

10 Q. And does this document list,
11 down at the bottom, the name, American

12 Petroleum Institute, with the address of the
13 Department of Safety at 50 West 50th Street
14 in New York City?

15 A. Yes.

16 Q. Now, I'd like to direct your
17 attention to page three of this American

18 Petroleum Institute document from 1948. Do
19 you see on this page, in the left-hand

20 column, towards the bottom there is a title,
21 "Two Chronic Effects"? On the bottom

22 left-hand column?

23 A. Yes.

24 Q. And the first thing it says,

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RICMSC DReauTBankdos Fied 69/45/20 Pagede2§-ol,4330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
O05
06
O7
08
0g
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 140
in that -- in this section of the report is,
"Chronic benzene poisoning results from
repeated or continuous exposure to

relatively low concentrations of benzene

vapor." Do you see that?
A. Yes.
Q. Have you seen any indication

that American Mineral Spirits Company,
Ashland, Inc., or any other supplier of the
benzol acetone blend told The Savogran
Company that chronic benzene poisoning
results from repeated or continuous exposure
to relatively low concentrations of benzene
vapor?
MS. BONNEVILLE: Objection.

Calls for speculation.

THE WITNESS: No.
BY MR. DUPONT:

Q. The document continues to read
that, "The level and degree of exposure,
meaning exposure to benzene, necessary to
produce poisoning apparently vary widely."

Have you seen any evidence

that American Mineral Spirits Company or

 

Transcript of Monique, Mark

Cagendel 898-0 OG1FPIRIOSS CD chown ard Ga 1-Bileailed /08/08/2P agaded42opi sb

 
Monique, Mark
Rhyne Trial Master

 

Page 141
01 Ashland provided that information to The
02 Savogran Company?
03 A. No.
04 Q. Now, if you continue to the
05 right-hand column there's a paragraph that
06 begins with, "The bone marrow where blood is
07 formed may be hypoplastic, fairly normal in
08 appearance, or hyperplastic." Do you see

09 that sentence?

10 A. Yes.
11 Q. And it continues to read,
12 "Abnormal forms for young cells may abound

13 and reasonably well documented instances of
14 the development of leukemia as a result of
15 chronic benzene exposure have been cited."
16 Do you see where that's written in this

17 American Petroleum Institute document?

18 A. Yes,

19 Q. And have you seen any evidence
20 that Ashland, Inc., or American Mineral

21 Spirits Company provided that information to
22 The Savogran Company?

23 MS. BONNEVILLE: Objection,

24 calls for speculation.

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-OUIGYFRICHSEC DooamaneHOg Filed OROSRO Rage 4Z2e 94330
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
O5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 142
THE WITNESS: No.
BY MR. DUPONT:

Q. All right. And this document
was written in 1948, which is about 25 years
before we have record of Ashland, Inc., and
American Mineral Spirits Company, selling
the benzol acetone blend to The Savogran
Company. Right?

A. Yes.

Q. If you continue to -- the page
on the exhibit has a number four on the top
left-hand corner.

A. Got it.

Q. See, there's a Section 3,
"Safe limits" on the bottom left-hand
corner?

A. Yes.

Q. And this section begins by
referring to the American Standards
Association and most states setting an
arbitrary limit of a hundred part per
million as the maximum permissible benzene
concentration for workers exposed during an

eight hour day in 1948?

 

Transcript of Monique, Mark

Cage, 3al8-RyQNdETOREGODSC Dowomment esi -Fil Filan AW OAI20P ayage2zeot af LaAso

 
Monique, Mark

Rhyne Trial Master

 

Page 143
O1 A. Yes.
02 QO. And it refers to some other
Q3 states, including Massachusetts and Oregon,
04 having set a limit of 75 part per million,
05 where New York considers a 50 part per
06 million as the highest permissible level?
O77 A. Yes.
08 QO. But, nonetheless, what the
09 American Petroleum Institute continues to
10 write is that, "Inasmuch as the body
11 develops no tolerance to benzene, and there
12 is a wide variation in individual
13 susceptibility, it is generally considered

14 that the only absolutely safe concentration

15 for benzene is zero." Do you see that?
16 A. Yes.
17 Q. Have you seen anything from

18 Ashland or American Mineral Spirits Company
19 telling The Savogran Company that because
20 there is no tolerance to benzene in the

21 human body, and because there's wide

22 variation in how people are susceptible to
23 exposure to benzene, the only absolutely

24 safe concentration for benzene is zero?

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RICDSS DaeonieanbsOs Fired 69/45/29 Page 1aza.o4330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 144

A. No.

Q. We continue on this page.
There's a section with a Roman numeral five,
"Treatment of benzene poisoning." Do you
see that?

A. Yes.

Q. In the second paragraph it's
written, in this American Petroleum
Institute document, "Chronic benzene
poisoning is extremely refractory to
treatment." And I'll represent to you that
refractory means resistant in this instance.
And continues to write, "Practically all
therapeutic measures attempted have failed,
although transfusions are at least
temporarily useful in combating severe
anemia."

Was that information ever
provided to The Savogran Company in the
records that you've seen or the people that
you've spoken with? Was that ever provided
by Ashland or American Mineral spirits
Company?

A. No.

 

Transcript of Monique, Mark

Case 3 1 aveQIPioRIGPBEc DosenAshvOBl-FileUdeDONBOAMOP Raye AAS of 2450

 
Monique, Mark
Rhyne Trial Master

 

Page 145
O01 Q. This information that I read
02 to you from The American Petroleum
03 Institute's document prepared 25 years
04 before we have record of Ashland, an
05 American Mineral Spirits Company, selling
06 the 90 percent benzol, ten percent acetone
07 blend to The Savogran Company, don't you
08 think it would have been responsible for
09 American Mineral Spirits Company and
10 Ashland, Inc. to disclose that information

11 to its customers of benzene?

12 MR. LEDGER: I'm going to
13 . object. It calls for speculation.
14 MS. BONNEVILLE: Objection,
15 calls for speculation.

16 MR. LEDGER: Calls for

17 speculation. Calls for opinion

18 testimony.

19 BY MR. DuPONT:

20 A. Let me-back up. I'll withdraw
21 the question because of the objections.

22 This information that's

23 provided in the American Petroleum

24 Institute's document drafted 25 years before

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RICDSE peeawwaanb4os Bled 68/45/29 Pagedes2-a,4830
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 146
we have record of Ashland and American
Mineral Spirits Company selling the 90
percent benzene, ten percent acetone blend
to The Savogran Company, isn't that
information that The Savogran Company would
have liked to have known in deciding whether
or not to purchase benzene for use in its
products?

MR. LEDGER: Objection, calls
for speculation.
MS. BONNEVILLE: Objection.
THE WITNESS: Yeah, I can't
comment on anything from 1949, or
even what the former owners might
have been considering in 1968.
BY MR. DUPONT:
Q. Okay. So, you don't know what
was going on in the heads of the owners of

The Savogran Company in the sixties and

seventies?
A. Yes.
Q. All right. But, as a general

practice, would you agree with me that as a

manufacturer of products containing

 

Transcript of Monique, Mark

Casa slB1e-. AO6STORFIO DSC DDocureat@e1-F il lex O9IL242 Op Arage ans Gt Psp

 
Monique, Mark
Rhyne Trial Master

 

Page 147
O1 chemicals, it would be helpful for The
02 Savogran Company to receive as much
03 information as it could from its suppliers

04 about the health hazards of the chemicals?

05 MR. LEDGER: Objection. Calls
06 for speculation.

QO7 THE WITNESS: Yes, it would be
08 helpful.

09 BY MR. DUPONT:

10 Q. Because The Savogran Company
11 was relying upon its suppliers as one source
12 of information on the health hazards of the
13 chemicals it used in order evaluate the use
14 of those chemicals and then prepare

15 warnings?

16 MS. BONNEVILLE: Objection,
17 calls for speculation.

18 THE WITNESS: Again, we have
19 no way of knowing what was going on
20 in the sixties, fifties. You know,
21 that's a long time ago.

22 BY MR. DuPONT:
23 Q. Was it the practice of The

24 Savogran Company, in 1987, when you began

 

 

 

Transcript of Monique, Mark

Case 3:18-ev-00197- RUGURC Odconmans10B Filed 00/65/20 Page1is3d; o4t330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09g
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24

 

Page 148
with it, to consider information received
from suppliers of chemicals in determining
how The Savogran Company used chemicals and
what warnings it gave for its products?

A. Yes.

Q. And was it your understanding
that the way the system was supposed to work
was that the chemical manufacturer, like
Ashland and American Mineral Spirits
Company, was supposed to provide what it
knew about the hazards of the product to
Savogran so that it can, in turn, either
incorporate that information into its
warnings or make the decision not to use the
chemical?

A. I'm certainly --

MS. BONNEVILLE: Objection,
calls for speculation.

THE WITNESS: I'm certainly
not qualified to even understand or
know how the processes of, you know
-- of notifications or assimilation
of information happened in those

days. Certainly a different time now

 

Transcript of Monique, Mark

Cagat Bisv0UAPRRIDSSC Ddonuneett4Bb1-Fil FieooOPA2¢e Op Rage 259 of 2480

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 149
than it was back then, you know.

Yeah.

BY MR. DUPONT: |

Q. I'm going to hand to you a
document that I'm marking as Exhibit 12 to
your deposition.

(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 12.)

BY MR. DUPONT:

Q. Exhibit 12 is a chapter on the
aromatic hydrocarbons from the textbook,
"Occupational Medicine and Industrial
Hygiene" by Rutherford T. Johnstone, dated
1948. Do you see that?

A. Yes.

Q. And it indicates here that
Rutherford T. Johnstone is a consultant in
industrial health, lecturer, at the
University of California, Los Angeles, and
formerly the Assistant Professor of

Medicine, University of Pittsburgh School of

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RIC-DSC Maormmeans40& Filed 00/03/20 Page 12861044330
Monique, Mark
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Page 150

Medicine, and formerly Director of
Department of Occupational Diseases at
Golden State Hospital. Do you see that?

A. Yes.

Q. And if you turn to the third
page of the exhibit, it has the page number
190 of the chapter at the bottom?

A. Yes.

Q. See, there's a section here on
benzol?

A. Yes.

Q. And it's within the chapter on
aromatic hydrocarbons. And benzene, or

benzol is an aromatic hydrocarbon. Right?

A. Yes.
Q. The first paragraph provides
some physical description of benzene. It

says it's a coal tar product, which should
always be referred to as benzol in order to
distinguish it from the petroleum benzine,

spelled B-E-N-Z-I-N-E, of the aliphatic

hydrocarbons. Do you see that?
A. Yes.
Q. And it provides information on

 

Transcript of Monique, Mark

Cagads 181e-NUGCRRIIDDSC DDoanmenviBEL-F | Filerb09402420p Rage ds? Gf 24.80

 
Monique, Mark
Rhyne Trial Master

 

Page 151
OL its odor, which is described as not
02 unpleasant. It says, it's a colorless
03 liquid. And it has a boiling temperature of
04 80 degrees Celsius and solidifies at 5.5
05 degrees Celsius. Do you see that?
06 A. Yes.
07 Q. And, in fact, you saw
08 reference in some of the Savogran purchase
09 records of an addition possibly of toluene
10 to the blend to prevent it from freezing?
il A. Yes.
12 Q. The second paragraph in this
13 chapter from Rutherford T. Johnstone's 1948
14 textbook says, "While the use of benzol in
15 industry has been considerably reduced in
16 recent years, the incident of benzol
17 poisoning is still fairly frequent." Do you
18 see that?
19 A. Yes.
20 Q. Reading this, at least in
al Rutherford T. Johnstone's opinion, there was
22 already a reduction of the use of benzol in
23 industry. Do you agree with that?
24 A. What? Simply with what it

 

 

 

Transcript of Monique, Mark

Case 3:18-¢v-00197-RICDSC Mormneanb40e Filled 09/03/20 Page 123819145330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 152
says?
Q. Sure.
A. Yes.
Q. All right. But despite the

reduction in the use of benzene in industry,
there were still incidents of benzene

poisoning happening fairly frequently,

-according to this document?

MR. LEDGER: Object. Calls
for speculation. The document speaks
for itself.

THE WITNESS: Yes.

BY MR. DuPONT:

Q. This chapter -- this paragraph
in the chapter, it continues to write, "Too
often is benzol hidden under a trade name or

is carelessly substituted for less toxic

solvents." Do you see that?
A. Yes.
QO. So, what this doctor 1s

indicating is that it would be careless to
use benzol in place of less toxic solvents.
Do you agree with that?

MR. LEDGER: Do we -- does he

 

Transcript of Monique, Mark

Cage sel8-e-QOdOTIRIIOHSCDOuawmBentG81-Filddled AWLAI2 Agagertiat at 2A

 
Monique, Mark
Rhyne Trial Master

 

Page 153
O1 agree that the document states that?
02 MR. DUPONT: Yes.
03 MR. LEDGER: Okay.
04 THE WITNESS: Yes.

05 BY MR. DUPONT:

06 Q. Now, are you aware of The

07 Savogran Company ever hiring any

08 professionals in the area of industrial

09 hygiene, toxicology or occupational medicine
10 during the 1960s or 1970s to teach it about
11 the health hazards of benzene?

12 A. There is nothing in the

13° record.

14 Q. Are you aware of, through your
15 review of the record and speaking with any
16 employees of The Savogran Company, whether
17 or not it suppliers, like Ashland, like

18 American Mineral Spirit Company, ever asked
19 The Savogran Company whether they understood
20 about the health hazards of the benzene that
21 were reflected in The American Petroleum

22 Institute document or this textbook by

23 Rutherford T. Johnstone?

24 MS. BONNEVILLE: Objection,

 

 

 

Transcript of Monique, Mark

Case 3:18-ev-O0lWRUCHSEC OBoonreenB40B Filed 0962/20 Magerbe49 044330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 154
calls for speculation.
THE WITNESS: There's nothing
in the record.
BY MR. DUPONT:

Q. Do you see anything, either in
the records or from your conversation with
people at The Savogran Company, that
American Mineral Spirits Company or Ashland,
Inc. sat down the Savogran Company's
employees and said, just tell us what you do
know about the health hazards of benzene
before you start using the chemical?

MS. BONNEVILLE: Objection,
calls or speculation.
THE WITNESS: There's nothing
in the record now.
BY MR. DUPONT:

Q. By the way, do you know what
was more expensive, benzene or methylene
chloride?

MR. LEDGER: Vague as to time.
BY MR. DUPONT:
Q. Let's say in the 1970S, do you

know what was more expensive, benzene or

 

Transcript of Monique, Mark

CagQdslB-WAQNdOTORIIODHSC Ddwcnraatt981-Fil File 030232 CP ARage rob at FAs

 
Monique, Mark
Rhyne Trial Master

 

Page 155
Ol methylene chloride?
02 A. That I don't,
03 ~ =
04 (Whereupon the document was
05 marked, for identification purposes,
06 as Monique Exhibit Number 13.)
O07 - >

08 BY MR. DUPONT:

09 Q. I'm going to hand to you

10 Exhibit 13. Exhibit 13 is a November 30,
11 1954 letter from John H. Foulger M.D., the
12 Director of Medical Research. And we can
13 tell it's from the Director of Medical

14 Research at DuPont by looking at the second

15 paragraph, where it says, "In the DuPont

16 Company." Do you see that?
17 A. Yes.
18 QO. All right. So it's John E.

19 Foulger, M.D., the Director of Medical

20 Research at the Dupont Company, writing to a
21 Mr. Mark -- excuse me -- Mr. Dewey Mark of
22 Organic Chemicals Division of the Cosden

23 Petroleum Corporation?

24 A. Yes,

 

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RIC DSC Maconreanb40S Pied 09/43/20 Page te443;qi4b330
Monique, Mark
Rhyne Trial Master

 

Ol
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 156
Q. And in November of 1954, what
Dr. Foulger is writing to Mr. Mark is that
he's not aware of any government, state or
municipal ordinance restricting or
recommending restrictions of benzene in the
manufacture of paints, lacquers, enamels and
thinners. But, of course, there are many
regulations concerning its proper label. Do

you see that paragraph?

A. Yeah.
Q. And Dr. Foulger continues to
write that, "In the Dupont Company, however,

we consider benzene to be so hazardous that
we try to avoid its use as far as possible."
Do you see that recommendation being made by
Dr. Foulger?

A. Yes.

Q. Did you ever see any
information from Ashland or American Mineral
Spirits Company recommending that the use of
benzene be avoided as far as possible being
provided to Savogran?

MS. BONNEVILLE: Objection,

calls for speculation.

 

Transcript of Monique, Mark

Casa d HigAUemRIQPSSc Ddcunmean4eRl-Fil ed ad0gW2020P Rage ALB of 2430

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21.
22
23
24

 

Page 157
THE WITNESS: No.
BY MR. DuPONT:

Q. And it continues to read, with
reference to Dr. Foulger, "I personally
recommend that it," meaning benzene, "be
eliminated from all paint removers or
paints, lacquers, enamels and thinners
because, in my opinion, it should only be
used under circumstances in which there is
very thorough ventilation to prevent workers
inhaling benzol, and constant medical
supervision of those workers to make certain
that they do not develop anemia." Do you
see that?

A. Yes.

Q. Did you see any evidence in
the records you reviewed, or the folks that
you spoke to from Savogran, that Ashland or
American Mineral Spirit Company recommended
that benzene be eliminated from all paint
removers?

A. No.

Q. Did you see any warning or

recommendation from Ashland or American

 

 

Transcript of Monique, Mark

Case 3:18-cv-00197-RIC-DSC Mowmennv40s Filed O9/65/20 Page iéy'4rol4k330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 158
Mineral Spirits Company that benzene should
only’ be used under circumstances in which
there is very thorough ventilation to
prevent workers inhaling benzol?

A. No.

MS. BONNEVILLE: Calls for
speculation.
BY MR. DUPONT:

Q. Did you see any evidence that
Ashland or American Mineral Spirits Company
recommended that there be constant medical
supervision of those workers to make certain
that they do not develop anemia?

A. No.

Q. The letter from Dr. Foulger at
DuPont continues to read, "Benzol is a very
insidious poison, and once bone marrow
damage has been produced by it, the clinical
condition is almost impossible to treat
successfully. I believe that there are very
few instances in which benzol cannot be
replaced by other less hazardous solvents."
Do you see that?

A. Yes.

 

Transcript of Monique, Mark

Cates :34-@xcWO0997RATCERSC Monument 303-8Fiited NINO PRadel haG off 240

 
Monique, Mark

Rhyne Trial Master

 

Page 159
Ol Q. Did you see any evidence in
02 records or folks that you spoke to from
03 Savogran that Ashland or American Mineral
04 Spirits Company advised that benzol is a
05 very insidious poison, and once it causes
06 bone marrow damage, the clinical condition

07 is almost impossible to treat successfully.

08 MS. BONNEVILLE: Calls for
09 speculation.
10 THE WITNESS: No.

11 BY MR. DUPONT:

12 Q. Did you see any evidence from
13 the records that you reviewed or the folks
14 that you spoke with at The Savogran Company
15 that Ashland or American Mineral Spirits

16 Company told Savogran that there are very
17 few instances in which benzol cannot be

18 replaced by other, less hazardous solvents?

 

19 MS. BONNEVILLE: Objection.

20 Calls for speculation. -
Savogran objects to

ai THE WITNESS: No. the designation on the

22 BY MR. DUPONT: grounds that it is vague
and ambiguous, lacks

23 Q. And you saw in the Savogran foundation, assumes

facts not in evidence,
calls for speculation

and the witness lacks
personal knowledge.

24 formulas that The Savogran Company was able

 

 

 

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 14

Transcript of Monique, Mark

Casees31BewEMIG74RIC-DSC Documeant30as8s FHtecOStIGYE® Page 184@pi4830
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24

 

to replace benzene with methylene chloride;
correct?
A. Yes.
(Whereupon the document was
marked, for identification purposes,
as Monique Exhibit Number 14.)

BY MR. DUPONT:

QO. I'm going to hand to you
Exhibit 14 to your deposition. Exhibit 14
is a May 16, 1967 letter from an Edmund
Kornowicz, Superintendent at the State of

Tllinois Department of Labor, Division of

Safety, Inspection and Education. Do you
see that?

A. Yes.

QO. And Mr. Kornowicz is writing a

letter to a gentleman at Handschy Chemical

Company on May 16, 1967. And there's
reference in this letter to an industrial
hygiene engineer from the Department of
Labor making an investigation of this

company, Handschy, and finding that they're

Page 160

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in evidence,
calls for speculation
and the witness lacks
personal knowledge.

 

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in evidence,
calls for speculation,
the witness lacks
personal knowledge,
incomplete
hypothetical and calls
for expert opinion.
Objection based on
inadmissible hearsay.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CEASE 39-3 COO0997TABICERZE Maaument 33-SFiAleddQOAeo pRage da ef 2420

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

using a very hazardous solvent in the
products Hancolite and Special Type Wash.
Do you see that?

A. Yes.

Q. And they tdentify in this
letter the solvent in question to be benzene
or: benzol. Do you. see that?

A. Yes.

Q. And the State of Illinois is
advising this company that's using benzene
or benzol in its product. that chronic low
level exposures to benzene or benzol may
produce alterations of the blood elements
most commonly resulting in anemia,
leukopenia and thrombocytopenia. Do you see
where it says that?

A. Yes.

Q. And the State of Illinois,
Department of Labor continues to advise that
benzene is a suspected carcinogenic agent.
And that all forms of acute and chronic
leukemia have been observed in workers with
benzene intoxication.

Do. you see where

that's written?

Page 161

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in
evidence, calls for
speculation, the
witness lacks
personal
knowledge,
incomplete
hypothetical and
calls for expert
opinion, Objection
based on
inadmissible
hearsay.

 

 

 

 

MONIQUE, MARK

- THOMAS) VOL 1

Transcript of Monique, Mark

Ceasea31 BiewOMe74ARIC-DSC Docunent3idss ARtedOWIAD Page 184bi4330
Monique, Mark

Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

A. Yes.

QO. All right. Now, are you aware
of The Savogran Company ever asking the
State of Illinois what it knew about the
health hazards of benzene?
MR. LEDGER: Calls for
speculation.
THE WITNESS: And nothing
found in the record.
BY MR. DUPONT:
Q. Do you have any reason to
believe that if The Savogran Company
consulted the State of Illinois, Department
of Labor about the health hazards of
benzene, they would not have received the
same information from it?
MR. LEDGER: Objection, calls
for speculation.
THE WITNESS: There's nothing
in the record.
BY MR. DUPONT:

Q. So, sitting here today, can

you identify any evidence or any reason that

you have to believe that if The Savogran

Page 162

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation, the
witness lacks
personal
knowledge,
incomplete
hypothetical and
calls for expert
opinion, Objection
based on
inadmissible
hearsay.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Céss8 2:88:¢00029 FUG DSC Document 408-8 Fiféle@eA/92/20 Paage1laYpaif2#sc0

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Company asked the State of Illinois about
benzene in 1967, it would not have been told
that benzene is a suspected carcinogenic
agent. That all forms of acute and chronic
leukemia have been observed in workers with
benzene intoxication?

calls

MR. LEDGER: Objection,

for speculation, lacks foundation.
THE WITNESS: There's nothing
in the record to say whether they did
or they didn't.
BY MR. DUPONT:
Q. And if we continue to read
down this letter, in the next paragraph,
"The State of Illinois is urging this
Handschy Chemical Company. to substitute this
solvent benzene for a less toxic material to
reduce the health hazard to a minimum. Do
you see that?
A. Yes.
Q. Do you have any reason to
believe that if The Savogran Company

consulted with the Department of Labor in

the State of Illinois by 1967, they would

Page 163

 

 

Savogran objects
to the designation
on the grounds
that it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation,
the witness lacks
personal
knowledge and
calls for an expert
opinion.
Objection based
on inadmissible
hearsay.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Casse 3: 880000 277RRICDSC Document 308-3 FikidMedl62220 Rage Les0oph4830

 

 
Monique, Mark

Rhyne Trial Master

 

 

Page 164
O1 not have been told that they should
02 substitute benzene out of the Savogran
03 Kutzit product?
04 MR. Ledger: Calls for
05 speculation.
06 THE WITNESS: There's nothing
07 in the record to suggest whether they
08 did or did not ask.
09 BY MR. DuPONT: Savogran objects
to the designation
10 Q. Well, can you identify for me fon the grounds that
11 any reason that you have to believe that the it is vague and
ambiguous, lacks
12 Department of Labor and the State of foundation,
13. Illinois would not have provided the assumes facts not

in evidence, calls

14 information in this May 16, 1967 letter to for speculation, the

 

 

 

15 The Savogran Company, had it been requested? witness lacks
personal

16 MR. LEDGER: Calls for knowledge and

opinion. Objection

18 THE WITNESS: Yeah, I wouldn't based on

19 know. inadmissible
hearsay.

20 - = =

21 (Whereupon the document was

22 marked, for identification purposes,

23 as Monique Exhibit Number 15.)

24 - oF

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Caaes8:3A-@1ce00D997RAOCEDEC Damumemnt 202 -8FileitedD94220 PRasel LEE Of AZO
Monique, Mark
Rhyne Trial Master

 

 

Page 165

O1 BY MR. DUPONT:
02 Q. I'm handing to you Exhibit 15 Savogran

objects to the
03 to your deposition. Exhibit 14 and 15: are designation on
04 related in that here, in Exhibit 15, there's the grounds that

is inadmissible

05 a May 15, 1967 letter to the Handschy hearsay.

 

 

 

06 Chemical Company from the State of Illinois,
07 Department of labor. But this time the
08 State of Illinois, through Mry: Edmund

09 Kornowicz, is advising that Handschy

 

10 Chemical Company was in violation of

11 Illinois Health and Safety Act, and health
12 and safety rules. through its use of benzene.
13 A. Yes.

14 Q. And so, reading this letter
15 and the record attached, we can determine
16 that there were actually laws in place in
17 the State of Illinois that prohibited the

18 use of benzene in certain ways.

19 MR. LEDGER: Objection, calls
20 for speculation. He's asking for

21 your knowledge regarding law.

22 THE WITNESS: Oh, that was

23 another question.

24 MR. DUPONT: Yes.

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Case@31 BseovON7HRIC-DSC Document 3088 FHtedDOWIGZ2 Rage 1854pb4§30
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Page 166
THE WITNESS: Yeah.
BY MR. DuPONT:

Q. Reading this letter, we can
interpret that there were laws in place in
the State of Illinois prohibiting the use of
benzene in the way it was being used by the
Handschy Chemical Company?

MR. LEDGER: Calls for
speculation.
THE WITNESS: Yeah, I'm not
sure.
MR. HERNAN: Calls for legal
opinion.
BY MR. DUPONT:

Q. I know you're not familiar
with what the laws were in the State of
Illinois, but reading this letter, the State
of Illinois is advising the Handschy
Chemical Company that it's in violation of
Tllinois Health and Safety Act, and health
and safety rules. And if we continue to
read through the attachment here, it refers
to how benzene was being used by the

Handschy Chemical Company. Do you agree

 

 

Transcript of Monique, Mark

CHASE IPEMOOOS97ARIEBTE Maqunent 268-8FiledOgOZ/B0 pRage bor afr4tha0

 
Monique, Mark

Rhyne Trial Master

 

OL
02
03
04
O05
06
07
08
O09
10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24

 

with that?
A. Yes.
Q. All right. So, read together,

we can interpret this letter to mean that
the way that the Handschy Chemical Company
was using the benzene was in violation of
the Illinois Health and Safety Act and the
health and safety rules of Illinois?

Calls

MR. LEDGER: Objection.

for speculation. Calls for expert

opinion, legal opinion.
THE WITNESS: Yeah, I'm not
sure,
BY MR. DUPONT:

Q. If we turn.to the second page
of the exhibit. There is a State of
Illinois, Department of Labor Safety
Inspection Unit form that's been filled out.
bo you. see that?

As Yes.

QO. And, reading through the form,
there's a section where it says, "Following
is a list of violations of the rules and

regulations promulgated by the Illinois

Page 167

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not in
evidence, calls for
speculation, the
witness lacks
personal knowledge
and calls for an
expert opinion.
Objection based on
inadmissible
hearsay.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CRSSSSLBEOVIRILI-ARIIC-DSC Document 208-8 Frddcdeg1G2220 Page 12540024830

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Industrial Commission by authority of the
Health and Safety Act, Chapter 48, Illinois
revised statute, 1947. Do you see that?

A. Yes.

QO. And so, this is where the
State of Illinois is listing what violations
of the rules and regulations. and the Health
and Safety Act it found?

A. Yes.

QO. And underneath that section,
and continuing on to the second page of
form, there's an item number six from the
list..of violations. Do you see that?

A. Yes.

QO. And what it says, as the sixth
violation, 1s, “Provide a substitute cleaner
eliminating the use of benzene, in
parentheses, benzol, for cleaning of pans
and equipment to minimize the harmful effect
of this solvent, as per part F, Section 3,
rules 1, 2 and 7K, and Section 3 of the
Health and Safety Act." Do you see that?

A. Yes,

Q. So what the State of Illinois,

Page 168

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation, the
witness lacks
personal
knowledge and
calls for an expert
opinion

Objection based
on inadmissible
hearsay.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaES6 3S S7000997RMICHERC Doqwment 308-8FisledOgoBed PRage1 Pes afatseo

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Department of Labor is telling the Handschy
Chemical Company here is that they're in
violation of the Illinois law by using
benzene or benzol for cleaning of pans and
equipment. And they had to stop doing that
to minimize the harmful effects of that
solvent.
MR. LEDGER: Objection. Calls
for speculation. The document speaks
for itself. I think it's also
outside the scope of the Deposition
Notice. You're now asking him to
form opinions based on the
interpretation of documents. It
calls for an expert witness opinion.
He's not designated as an expert
witness.
THE WITNESS: I'm not sure
what it means.
BY MR. DUPONT:

Q. So, reading this, where it
says, "Provide a substitute cleaner
eliminating the use of benzene, in

parentheses, benzol for cleaning of pans and

Page 169

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous,

lacks foundation,
assumes facts not in
evidence, calls for
speculation, the
witness lacks
personal knowledge
and calls for an
expert opinion.
Objection based on
inadmissible hearsay.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Céss8 2. 8&000dLy7-RICDSC Document 208-8 FiddMesi62720 Page 1746624830

 

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

equipment to minimize the harmful effects of
this solvent. As per part F, Section 3,
Rules 1, 2 and 7K and Section 3 of the
Health and Safety Act, you don't interpret
that to mean that using benzene or benzol to
clean the pans and equipment was a violation
of those sections of Illinois Law?

MR. LEDGER: Objection, calls
for speculation. Mr. Monique has no
knowledge of the state of law back in
Tllinois back in the 1950s or '60s.
Calls for an expert opinion. It's
also outside the scope of the
deposition Notice.

THE WITNESS: It sounds like a
recommendation,

BY MR. DUPONT:

QO. And it's a recommendation that
refers to specific sections of the Illinois
law, including its Health and Safety Act?

MR. LEDGER: It calls for
speculation. The document speaks for
itself, he can't testify as to

whether it's accurately stating the

Page 170

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous,

lacks foundation,
assumes facts not
in evidence, calls
for speculation, the
witness lacks
personal
knowledge and
calls for an expert
opinion. Objection
based on
inadmissible

 

hearsay.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cabasé: 38:8.cOM0IBRROCASSEC Motumeant Ad -BilbiedN 9200 pRaege 252 ef 4430

O
Monique, Mark

Rhyne Trial Master

 

Page 171

 

Ol law. Savogran objects to the
designation on the grounds
that it is vague and

03. BY MR. DuPONT: ambiguous,

lacks foundation, assumes
facts not in evidence, calls
05 sounds like a recommendation, but it's for speculation, the
witness lacks personal
knowledge and calls for an
07 there are violations of the rules and expert opinion. Objection
based on inadmissible
hearsay.

02 THE WITNESS: Yes.

04 Q. All right. And you say it

06 listed in the section of the form where

08 regulations promulgated by the Illinois

 

 

 

09 Industrial Commission by authority of the
10 Health and Safety Act. So, it's listed

11 under the section where there's -- the

12 company's been found to be in violation of

13 Illinois law. Do you see that?

14 MR. LEDGER: Objection. The
15 document speaks for itself. It calls
16 for speculation. Calls for expert

17 opinion. It's outside the scope of
18 the deposition Notice. He's supposed
19 to testify about what he knows and

20 it's a fact deposition. And you keep
21 asking him questions on how to form
22 opinions and to interpret documents
23 that he didn't create.

24 MR. DUPONT: Counsel, you're

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Cease BieavGOIS74RIC-DSC Dowumrsrtt3i088 AtteOWI 2D Page 123pi4330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

going beyond what's permissible with
an objection.
MR. LEDGER: Let me finish.
The documents that were created
before he was born and they describe
laws that he has no familiarity with.
BY MR. DUPONT:
QO. So, the fact that State of
Tllinois is telling Handschy that they're in
violation of the Illinois Health and Safety
Act and Health and Safety rules, and listing
as one of the violations being the use of
benzene to clean pans and equipment, that's
not an indication to you that it was against
the law in Illinois to use benzene for that
purpose?
calls

MR. LEDGER: Objection,

for speculation. Calls for expert
witness opinion. Testimony calls for
-- the document speaks for itself.
He's not here to form opinions based
on old documents.

it's

THE WITNESS: Well,

certainly in violation of some --

Page 172

 

_ |witness lacks

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in
evidence, calls for
speculation, the

personal knowledge
and calls for an
expert opinion.
Objection based on
inadmissible
hearsay.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

C&ase 28-80.000997AMEMAC Moaqument 208-8FileddQ/OZ/e0 PRagerb4b aif2S20

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

some regulations. I think we can

agree on: that. Whatever they might
be.

(Whereupon the document was
marked, for identification purposes,
as Monique Exhibit Number 16.)

BY MR. DUPONT:

Q. I'm going to hand to you
Exhibit 16 to your deposition. And
Exhibit 16 is a document published by the
U.S. Department of Health, Education and
Welfare Public Health Service, called
"Occupational Diseases, a Guide to their

Recognition", and it's dated 1964. If you

look to the fourth page you can seé the date

there. Do you see that?
A. Yes.
Q. And if you flip to the page

that has page number 87 in the top
right-hand corner, do you see there's a
section on benzene?

A. Yes.

Page 173

 

 

Savogran objects to the
designation on the
grounds that it is vague
and ambiguous, lacks
foundation, assumes
facts not in evidence,
calls for speculation, the
witness lacks personal
knowledge and calls for
an expert opinion.
Objection based on
inadmissible hearsay.

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,

assumes facts not
in evidence, calls
for speculation, the
witness lacks
personal
knowledge and
calls for an expert
opinion. Objection
based on
inadmissible
hearsay.

 

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CGS 31 B&eqvOUU EY-RIC-DSC

Document 310B-8 FRdaDesi627220 Page 176624830
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Q. And under benzene it says,
"harmful effects"?

A. Yes.

QO. And the second paragraph under
that section on benzene begins with the
sentence, "Chronic low level exposures May
produce alterations of the blood elements
most commonly resulting in anemia,

leukopenia and thrombocytopenia. Do you see

that?

A. Yes. Yes. If got it.

QO. If you turn to the next page,
page 88. The last two sentences of this
section on the health hazards -- of the

health effects of benzene read. "Benzene is

a suspected carcinogenic agent. All forms
of acute and chronic leukemia have been

observed in workers with benzene

intoxication." Do you see that?
A. Yes.
Q. And that's the same thing that

was written in the May 16, 1967 letter from
the State of Illinois, Department of Labor

that we marked as Exhibit 14 to your

Page 174

 

 

Savogran
objects to the
designation on
the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation,
the witness lacks
personal
knowledge and
calls for an
expert opinion.
Objection based
on inadmissible
hearsay.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cased: Br eveQQiPioRAGPBSc OsseunraitOBr -Filen QPODI2MLOP ya}4 ATE of 2450

 
Monique, Mark
Rhyne Trial Master

 

O1 deposition?
02 Ay Okay.
03 Q. Do. you want to look and
04 confirm that?

05 A. Yes, yes.

06 Q. All right. Now, are you aware
O77 of The Savogran Company, during the 1960s

08 and 1970s, ever consulting with the United
09 States Government's Public Health Service to
10 learn about the health hazards of benzene?
11 A. There's nothing in the record.
12 Q. Is this information with the
13 United States Public Health Service's

14 document about the health effects of benzene
15 information that was available to The

16 Savogran Company, if it had decided to

17 consult with the federal government?

18 MR. LEDGER: Objection, calls
19 for speculation.

20 THE WITNESS: Yeah, I have no
21 idea,

22 BY MR. DUPONT:
23 Q. Based on what was written by

24 the United States Public Health Service and

 

Page 175

 

Savogran objects
to the designation
on the grounds
that it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation,
the witness lacks
personal
knowledge and
calls for an expert
opinion.
Objection based
on inadmissible

 

 

hearsay.

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Cams B UB-Vy-OO197-RIE-DSE RATHeMPs48s Find Wbyee Rage 1754014390

 
Monique, Mark

Rhyne Trial Master

 

Page 176
O1 the State of Illinois, Department of Labor,
02 about benzene being a suspected carcinogenic
03 agent, and all forms of acute and chronic
04 leukemia having been observed in workers
05 with benzene intoxication, would that
06 indicate to you that a primary health hazard

07 of exposure to benzene was indeed leukemia?

08 MR. LEDGER: Objection, lacks
09 foundation. Calls for speculation.
10 Mr. Monique has not been designated
il as an expert in this case. He is

12 here to give fact witness -- the

13 deposition is the person most

14 knowledgeable. You're really going
15 outside the scope of the Deposition
16 Notice at this point.

17 THE WITNESS: Yeah, I don't
18 know anything about the health

19 effects of benzene.

20 What time is it?

21 MR. DUPONT: 2:46. Do you

22 need to take a break?

23 THE WITNESS: Yeah, let's take
24 a break.

 

 

 

Transcript of Monique, Mark

Cased S81 EVI GAORRGRSSe DOGEtnRHt42A-Fil edeeedo2H0Prage 148 of 2430
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

VIDEO TECHNICIAN: Time is
2:47, we're off the record.

(Whereupon there was a recess
in the proceeding.)

VIDEO TECHNICIAN:
beginning of media number four.
We're back on the record. The time

is 2:54.
BY MR. DUPONT:

QO. Mr. Monique, I wanted to ask
you. some questions about. the Kutzit labels.
Let's begin with Exhibit 5, if you don't
mind, please,

Ay No, not at all,

Q. You got it in the pile in

‘front of you.

A. Yep, got 1t.
Q. Okay. Now, do you know -- do
you have any information about what went
into the thought process in deciding what
words and symbols were used on the Kutzit
labels in the 1960s and 1970s?

A. so, I can tell you, when I

started in 1987, they were using the

This is the

Page 177

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation, the
witness lacks
personal
knowledge and
calls for an expert

 

opinion

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

WRBUBARIUST-RIEDSE RAGUHAATs FREES Bags 1794 ,01,1890

 

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

labeling guide that was published by the
National Paint Coatings Association.

QO. Okay. But as to what -- how
Savogran or whoever else prepared the labels
for the Kutzit product in the sixties and
seventies, do you know what basis they used
to decide what words or symbols they were
going to put on or not put on labels?

A. No. No. TI would assume that
it, you know, goes back to the National

Paint Coatings Association --

QO. Okay.
A. -- labeling guide.
QO. All right. Looking at Exhibit

5, this is the November 19, 1963 proof for
the Kutzit label?

A. Yes.

QO. And on the front of the
container it states that the product has
been laboratory tested for quality?

A. Uh-huh, yes.

QO. And reading that statement,
laboratory tested for quality, does that

lead the user to believe that-it is indeed a

Page 178

 

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation, the
witness lacks
personal
knowledge and
calls for an expert
opinion.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CaS8c8: 28r6VcO GAO RATHMSSC Ooeeunesnit47a -FileleAaW9w220 PRaga 286 of 2430
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

product that has been tested and that it's a

quality. product?

MR. LEDGER: Objection, calls
for speculation.
THE WITNESS: --Yes,
BY MR. DUPONT:
OQ. And is that: information that a

user of the Kutzit product could consider in
determining whether it's a safe product or
not?
MR. LEDGER: Calls for

speculation.

THE WLTNESS: Fo wouldn'tt
interpret it as safe. More

consistency in like performance,

yeah.
BY MR. DUPONT:
Q. Do companies sometimes tést
their product for safety?

A. Yes.

Q. And by indicating that the
product has been laboratory tested for
quality, could that be interpreted as

meaning safety is one of the quality

Page 179

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in
evidence, calls for
speculation, the
witness lacks
personal knowledge
and calls for an
expert opinion.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

GhaseBiGsanvWiS7-RIC-DSE Beavnentss9ss FlleshQUaAr/ae

Bage 28PG 034590

 
Monique, Mark
Rhyne Trial Master

 

Page 180
O1 aspects?
02 MR. LEDGER: Objection, calls
03 for speculation, calls for expert
04 opinion. If you know how people
05 interpret it, then you can go ahead.
06 Don't speculate.
Q7 THE WITNESS: To me personally
08 that means consistency. It's always
09 going to work the same, behave the
10 same every time, not safety.

11 BY MR. DUPONT:
12 Q. On the right-hand side of the
13 label, is that the back panel of the

14 container?

15 A. The right-hand side?

16 Q. Yes.

17 A. Yes.

18 Q. And at the top of the back

19 panel it has the word Kutzit on it; right?
20 A. Yes.

21 Q. And underneath it there's some
22 description of how the product works and how
23 it can be used?

24 A. Yes.

 

 

 

MONIQUE, MARK
- (THOMAS) VOL 1

Transcript of Monique, Mark

Casasé: 88:8 e0OLE BRRICEISSC Odocumesrit 4d -F ilBiled9N 200 PRage 282 ef 4430
Monique, Mark
Rhyne Trial Master

 

Page 181
Ol Q. And it's described to bea
02 faster acting liquid type for quick
03 stripping of paint, lacquer, enamel, shellac
04 ~and. varnish?
05 A. Yes.
06 Q. And it continues to say that
07 it's especially useful on horizontal and
08 flat surfaces?
09 A. Yes.
10 Q. And then on upright, rounded
11 or thickly coated surfaces it recommends the
12 use of the Strypeeze Semi-Paste?
13 A. Yes.
14 Q. Now, the fact that the product
15 was advertised as a fast working product, or
16 a faster acting product, would that lead a
17 user to believe that it would help them get
18 a job done quicker than some other paint

19 removers?

20 MR. LEDGER: Objection. Calls
21 for speculation. If you feel you

22 have reason to believe how a user is
23 going to interpret the document, then
24 go ahead. But if you don't, don't

 

 

MONIQUE, MARK
~ (THOMAS) VOL 1

Transcript of Monique, Mark

CtasxeBlIBavODIS7-RIC-DSC Doaumeantaes FiliesQWAKH2® Page 1263054330

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

speculate.

THE WITNESS: Yes.
BY MR. DUPONT:

Q. And underneath that section
there are three bullet points -- four bullet
points, excuse me, the first of which
directs the user of the Kutzit product to be
sure to apply the thickest possible coat of
remover by flowing it on with a loaded brush
in -one direction only?

A, Yes.

Q. All right. And your
understanding that, being a chemist, the
more product -- Kutzit product that is
applied, the more solvent chemical inside

the product is going to evaporate off of it?

MR. LEDGER: Calls for
speculation. Incomplete
hypothetical.

THE WITNESS: What was the
question again?

BY MR. DUPONT:
Q. Sure. Given your background

in chemistry, would you agree with me that

Page 182

 

Savogran
objects to the
designation on
the grounds that
it is vague and
ambiguous,
lacks foundation,
assumes facts
not in evidence,
calls for
speculation, the
witness lacks
personal
knowledge, an
incomplete
hypothetical and
calls for an

 

 

expert opinion.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cased: i aveQQaeroRAGPS§c Dosvaneei4OLi -éil ed @PdD402M0P Raa é AGA Of 2450

 
Monique, Mark
Rhyne Trial Master

 

Page 183
Ol the greater volume of the Kutzit product
02 that is applied to the surface, the greater
03 volume of solvent vapors will come off of

04 the product?

05 MR. LEDGER: Same objection.
06 THE WITNESS: Not necessarily.
07 Because you know they -- you lay it
08 down in one direction because you're
09 trying to get the wax to form that
10 layer, and that retards the

11 evaporation.

12 BY MR. DUPONT:

13 Q. Okay, good.
14 A. Yes.
15 Q. But eventually all that

16 solvent's got to evaporate off for the

17 =product to work. Right?

18 A. Right.
19 Q. All right.
20 A, And the other -- you know,

21 Kutzit was a liquid. So, I mean, it's kind
22 of a silly statement there, you know.
23 Thickest possible coat, certainly Strypeeze

24 is very thick and clings to upright and

 

 

 

Transcript of Monique, Mark

Case B 1B-ev-00197-RIE-DSE M«eewnents49% FRUewER2E Rage 144 Q05 4890
Monique, Mark
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

rounded surfaces, but Kutzit, being a

liquid, you know, is thin.

Q. All right. Well, the
directions back in 1963 --

A. Yeah, yeah.

QO. -—- and we'll look at the same
ones in 1969 -- do say to apply it in the
thickest possible coat. Correct?

A. Yes.

Q. And when the Kutzit product is

applied to the surface that it has paint or
lacquer or enamel on, it's going to eat into
that -- that surface and kind of forma --

form a sludge with the paint?

MR. LEDGER: Objection. Calls
for speculation. Incomplete
hypothetical.

THE WITNESS: Yes.

BY MR. DUPONT:

QO. All right. In fact, if we
look at the third bullet point down, what it
says is, "When old finish is completely
softened, take away sludge with number two

coarse steel wool or scraper. Let Kutzit do

Page 184

 

Savogran objects
to the designation
on the grounds
that it is vague
and ambiguous,
lacks foundation,
assumes facts not
in evidence, calls
for speculation,
the witness lacks
personal
knowledge and
calls for an expert

 

 

opinion.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Casas EA1eVIUASRAIPSEC Docvuneet4OBl -Fil Fd aoOHW2LOP Rage 486 of 2450

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

 

the work for you.”

A. Yes.

Q. So.what: happens is that the
Kutzit mixes with the paint, lacquer or
enamel, and by dissolving it becomes kind of

a sludge. material?

A. Yes.

Q: And when you think of sludge
you think of a thicker material. Right?

Ay Yes.

QO. All right. And then what the

Kutzit label advises the user to do is use
either a number two coarse steel wool or a

scraper to remove that sludge from the

surface?
A. Yes,
O. And number two coarse steel

wool is something that somebody can hold in
their hand in order to rub the surface to --
to get the sludge off?

AY Yes.

Q. And towards the bottom of the
back panel there's a section on suggestions

about using the product.

Page 185

 

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in
evidence, calls for
speculation, the
witness lacks
personal knowledge
and calls for an
expert opinion.

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Case 2 18-cv-00197-RIC-DSC meaumernb49s Filed eo/o/28 Page 187 er.4330

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
O05
06
O7
08
09
10
11
12
13
14
15
16
L7
18
19
20
21
22
23
24

 

Page 186
A. Yes.
Q. And one of the suggestions, it
says, is, "To protect your hands, wear

cotton lined type of rubber gloves?"

A. Yes.

Q. All right. And do you know
why it is that Savogran made this only a
suggestion and not a requirement that gloves
be worn with the product?

MR. LEDGER: Objection, lacks
foundation. Calls for speculation.
THE WITNESS: I don't.
BY MR. DUPONT:

Q. And it continues to read in
the next bullet point. Paint remover should
not be used on asphalt, linoleum, rubber
tires -- rubber tiles or plastic. And to
shake well and not smoke while using it.
Right?

A. Yes.

Q. All right. So those are the
surfaces that Savogran is advising the user
not to use the Kutzit product on?

A. Correct.

 

Transcript of Monique, Mark

CaS458: 38860009 S7RATEDSSC Dmecurrent 224 -SFiletbdD9M220 PRaga 288 of 4430

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
O05
06
O07
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Q. And there's no cancer warning
or aplastic anemia warning on this label;
right?

MR. LEDGER: Objection, the
document speaks for itself.
THE WETNESS: No.
BY MR. DUPONT:
QO. And the user is: not told to

wear a respirator when working with the

product; correct?

MR. LEDGER: Same objection.
THE WITNESS: Correct.
BY MR. DUPONT:
QO. And the user is not told that

something in the product can be absorbed
through: human skin; correct?

A. | Correct,

MR. LEDGER: Same objection.
BY MR. DUPONT:

Q. And. they're not) told that
after being absorbed through the human skin
something in the product could poison their
blood or bone marrow, fair?

MR. LEDGER: Same objection.

Page 187

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation, the
witness lacks
personal
knowledge,
document speaks
for itself and calls
for an expert

 

 

opinion

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

ComeBIBEV-OOIS7T-RIC-DSE Menuneetie4aes Fig @yer/26 Bage 18g 405 4830
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Page 188
THE WITNESS: Correct.
BY MR. DUPONT: Savogran objects
Q. Now, if we look at Exhibit 6, __ |e the designation
on the grounds that
that is the February 14, 1969 proof of the fit is vague and
Kutzit label. Do you see that? © ambiguous, lacks
foundation,
A. Yes. assumes facts not
Q. And that contains similar in evidence, calls
for speculation, the
directions in the top of the back panel to witness lacks
be sure to apply the thickest coat possible personal
~ |knowledge,
of remover by flowing it on with a loaded document speaks

for itself and calls
for an expert
A. Yes. opinion.

brush in one direction only. Right?

 

 

 

QO. And it also advises the user
to remove the sludge from the mixture of the

product with the coating with a dull

scraper?
A. Yes.
Q. Tt's not telling the user to

use any steel wool anymore? Well, not to
remove the sludge at least.
MR. LEDGER: Document speaks
for itself.
BY MR. DUPONT:

QO. Instead what it says is, for

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CAS B 49 OM NOSIGTAIICRESS Brwuient 408 -sFikeA99H220 Paggel 296 af 2420

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

best results: wash -- is that wash doors with

sharp -- with steel wool or coarse cloth
dipped in mineral spirits or turpentine?

MR. LEDGER: Calls for
speculation. If you can understand
it.

THE WITNESS: That's to qet

vid of the residue.

BY MR... DUPONT:

Q. Okay. And the type is not --
the type is not very clear on this copy.
But is that what it reads, for best results
wash doors with steel wool or certain thick

coarse cloth dipped in mineral spirits or

turpentine?
A. No, that's not what it says.
For best results, wash down -—- wash down

with steél wool or coarse cloths dipped in

mineral spirits or turpentine.

Oo. Okay... So, it's down, not
doors?

A. Right. Yep.

QO. All right.. And if we go down

to the bottom of the back panel where the

Page 189

 

Savogran objects
to the designation
on the grounds that
it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation, the
witness lacks
personal
knowledge,
document speaks
for itself and calls
for an expert
opinion.

 

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cases OWS RIE-BSE DecumantsG8s FigchOMAvAe Rage 1274p54830
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

bullet points are. The first bullet point
says, "Prepare a work area outdoors or on a
concrete floor." Do you see that?

A. Yes.

QO. The comparison between
outdoors or on a concrete floor, do you
interpret that to mean that the concrete
floor could be inside?

MR. LEDGER: Objection, calls
for speculation.

THE WITNESS: . Yeah, I'm not

going to interpret that one.
BY MR. DUPONT:

Q. Would you agree with me that

it is reasonable that somebody can interpret

this to be a comparison with using the
product either outdoors or on a concrete
floor inside?

MR. LEDGER: Objection.
for speculation. Calls for expert
opinion.

THE WITNESS: That's really a
strange one.

that one. That's actually the first

Page 190

 

Savogran objects to
the designation on
the grounds that it is
vague and
ambiguous, lacks
foundation, assumes
facts not in evidence,
calls for speculation,
the witness lacks
personal knowledge,
document speaks for
itself and calls for an
expert opinion.

 

 

Calls

I've got no opinion on

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

CQS§s8: 3S: 94 ROOISRRISTEE Toseunenit 429 -sFiletbaD9H/200 PRage. 292 of 2480

 

 
Monique, Mark

Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

time I've noticed that.
BY MR. DUPONT:

QO. Because Lt continues to say,
spread newspapers to absorb drippings, which
is talking about using it either outdoors or
on a concrete floor, and spreading
newspapers. Does this appear —-- does the
concern appear to be the mess that the
product will make?

MR. LEDGER: Objection, calls
for speculation.

THE WITNESS: Yeah, I don't

know. Sorry.
BY MR. DUPONT:
Q. Okay. So, spreading

newspapers to absorb drippings, that's
something that somebody could do to prevent
there from being a mess on the floor

underneath where the product is used?

MR. LEDGER: Calls for
speculation.
THE. WLTNESS:. -Yes:

BY MR. DUPONT:

QO. Okay. Now, in this version of

Page 191

 

Savogran objects
to the designation
on the grounds
that it is vague
and ambiguous,
lacks foundation,
assumes facts not
in evidence, calls
for speculation,
the witness lacks
personal
knowledge,
document speaks
for itself and calls
for an expert
opinion.

 

 

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

QaseBi Gav OiS7-RIE-BSE Bagumanty@ss FiechQuee/2e

Bage 164% P5450

 
Monique, Mark

Rhyne Trial Master

 

OL
02
03
O4
O05
06
07
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

the label with the proof of February 14;
1969, what the next bullet point says is, to
protect sensitive skin wear cotton lined
type of heavy gloves. Do you see that?

A, Yes. |

Q. And do you know why it was
that Savogran suggested that it's only for
folks with sensitive skin that they should
only wear cotton lined leather -- excuse me
-- cotton lined heavy rubber gloves in 1969?

MR. LEDGER: Calls for
speculation.

THE WITNESS: I don't.

(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 17.)

BY MR. DUPONT:

Q. I'm going to hand to you
Exhibit 17 to your deposition. It's Bates
Number Savogran 112. It's a May 27, 1966
letter From Savogran Pacific Corporation to

Mr. Clement Stodder of The Savogran Company.

Page 192

 

_|to the designation

Savogran objects

on the grounds
that it is vague and
ambiguous, lacks
foundation,
assumes facts not
in evidence, calls
for speculation,
the witness lacks
personal
knowledge,
document speaks
for itself and calls
for an expert

 

 

opinion.

 

 

MONIQUE, MARK

- (THOMAS) VOL 1

Transcript of Monique, Mark

Cazs6:3S-e 00099 7RMICHISC Danument 303-8FisledOs/oZe0 PRage1h94 ofatseo

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24

 

Page 193
In this letter, is Savogran Pacific
Corporation making reference to paying The
Savogran Company royalties on sales of
Savogran products?

A. Yes.

Q. And it refers to paying
royalties that correspond to a period of
several months?

A. They go into sales for a four
month period, $89,834.29.

Q. Okay. So, it appears by the
date of this letter, in May 27, 1966, that
Savogran Pacific Corporation had already
been selling Savogran products for four
months?

A. Not sure.

Q. Or at least it was calculating
royalties based on the last sales made
during the prior four months?

MR. LEDGER: Calls for
speculation.
THE WITNESS: Yeah, I'm not

sure.

 

Transcript of Monique, Mark

CAssGSlBewOIRHRIC-DSC Document 2NB8 FitddOIIGv7D Raye 128%b4830

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 194
(Whereupon the document was

marked, for identification purposes,

as Monique Exhibit Number 18.)
BY MR. DUPONT:

Q. I'm going to hand to you
Exhibit 18. Exhibit 18 is a September 22,
1964 letter from Savogran Pacific

Corporation to Mr. Clement Stodder with The

Savogran Company. Do you see that?
A. Yes.
Q. All right. And it indicates

that on September 22, 1964, Clement Stodder
from The Savogran Company, along with the
author of the letter, and individuals name
Karl and Jack are directors of Savogran

Pacific Corporation?

A Okay.

Q. Ts that correct?

A Yes.

Q. Reading further down, is the

Karl being referred to the individual listed
under "Stock Holdings" as K. G. Johnson?

MR. LEDGER: Calls for

 

Transcript of Monique, Mark

CaSasé B&B .cCOMI BD RECESSC Daccument Aid -Fil|Eited) 9220 pRage 496 Bf 2430

 
Monique, Mark

Rhyne Trial Master

 

Page 195
O1 speculation.
02 THE WITNESS: I'm sorry, I'm
03 lost.

04 BY MR. DUPONT:

05 Q. Sure the Karl that's listed,
06 that's mentioned in the sentence, "In the

07 meanwhile, the directors are you, me, Karl
08 and Jack," is that Karl -- Karl Johnson,

Q9 who's also abbreviated as K. G. Johnson?

10 A. Oh, I have no idea.

11 - =

12 (Whereupon the document was
13 marked, for identification purposes,
14 as Monique Exhibit Number 19.)

15 ~ > =

16 BY MR. DUPONT:

17 Q. Okay. I'm going to hand to
18 you Exhibit 19. Quickly, Exhibit 19 is a
19 December 11 -- Exhibit 19 is a December 11,
20 1970 letter from Robert Lenk, the Treasurer
21 of Savogran Company, to Karl G. Johnson,

22 vice president of Savogran Pacific

23 Corporation.

24 A. Okay.

 

 

Transcript of Monique, Mark

Ceare 3 18.-6v-00197-RJC-DSC Dunuvrenti340e3 Filet ©9/08/20 Page 198231054330

 
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 196

Q. All right. Reading these two
together -- these two exhibits together,
does that indicate to you that the Karl and
K. G. Johnson referred to in the September
22, 1964 letter that's Exhibit 18 is the
same as the Karl G. Johnson, vice president
of Savogran Pacific Corporation on
Exhibit 19°?

MR. LEDGER: Calls for
speculation.
THE WITNESS: Yes.
BY MR. DUPONT:

Q. All right. So, this September
22, 1964 letter indicates that Savogran
Boston, that would be The Savogran Company,
held 10,000 shares of Savogran Pacific
Corporation; is that right?

A. Okay.

Q. And 10,000 shares, somebody
has totaled up the total number of shares
and they total fifty thousand. So, Savogran
Boston would have been a 20 percent owner of
Savogran Pacific Corporation at that period

of time?

 

Transcript of Monique, Mark

Casasé 8t8\e0OLEO RACCRSSC Ddocumernt4iel-FilEileog 9220 PRaga 498 ef 2480

 
Monique, Mark
Rhyne Trial Master

 

Page 197
Ol MR. LEDGER: Calls for
02 speculation.

03 BY MR. DUPONT:

04 Q. Do you agree with that?
05 MR. LEDGER: If you know.
06 THE WITNESS: I don't know.

O7 BY MR. DUPONT:

08 Q. Do you agree that that's what
09 this document states?

10 A. Yes.

11 Q. Okay. And there's other

12 individuals listed as stockholders of

13 Savogran Pacific Corporation, the first of
14 which is John McLean. Who is John McLean

15 employed by?

16 A. Who is John McLean employed
17 =by?

18 Q. Yes.

19 A. I don't know.

20 Q. Next is Mary Compton. Do you

21 know who Mary Compton was?
22 A. No.
23 Q. All right. Peggy Pavelka. Do

24 you know who Peggy Pavelka was?

 

 

 

Transcript of Monique, Mark

(CaseBikavO0197-RIC-DSC DouwnentHass AiiesHOBLH20 Page 1864064830
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 198

A. No.

QO. L. A. McLean. Are you
familiar with an L.A. McLean being
associated with Savogran?

A. No.

Q. Then there's a Florence Carey.
Do you know who Florence Carey was?

A. No.

(Whereupon the document was
marked, for identification purposes,

as Monique Exhibit Number 20.)

BY MR. DuPONT:

Q. I'm going to hand to you
Exhibit 20. Exhibit 20 is a February 26,
1965 letter from Clement Stodder, the
president of The Savogran Company, to
Savogran Pacific Corporation? Do you see
that?

A. Yes.

Q. All right. In the -- in the
first paragraph of this letter it refers to

an agreement dated December 22, 1950,

 

Transcript of Monique, Mark

CaSasé: BEL8veOOOIRRRGCLBSC DBecumentAdd -Fi\btleds) 9280 pRaga 289 ef 4420

 
Monique, Mark
Rhyne Trial Master

 

Page 199
O1 between The Savogran Company and L.A,
02 McLean and others, which was assigned to

03 Savogran Pacific Corporation. Do you see

04 that?
05 A. Yes.
06 Q. All right. Earlier we talked

07 about there being a west coast salesperson
08 for The Savogran Company who owned the

09 Los Angeles facility. Do you remember that?

10 A. Uh-huh. Yes.
11 QO. Is that L.A. McLean?
12 A. Well, that's what I'm saying.

13 Obviously we know now it wasn't a west coast

14 Salesperson. They had their own company out

15 there.

16 Q. All right.

17 A. So that clears that up.

18 QO. Well, do we know if -- do we
19 know if -- okay. Well, the agreement that

20 we looked at earlier in 1965 refers to

21 Savogran Pacific Corporation as a -- a

22 California corporation, I believe; right?
23 A. Yes.

24 QO. Okay. And here The Savogran

 

 

 

Transcript of Monique, Mark

Gave BL1GGv.00197-RIC-DSC Dowumenti310ss Aiket|OBNBI20 Page 20861084330
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 200

Company, in this letter, is granting the
stockholders of Savogran Pacific Corporation
-- well, strike that.

It's the other way around. In
this letter, this is an agreement that the
stockholders of Savogran Pacific Corporation
are granting The Savogran Company basically
a right of first refusal, or first offer to
purchase stock of Savogran Pacific

Corporation? Is that how you read this

letter?
A. I haven't read it.
Q. Okay.
A. I'm sorry.
Q. Sure. In the second

paragraph, it says, The undersigned, being
stockholders of Savogran Pacific
Corporation, do by here -- do hereby agree
with The Savogran Company, for the
considerations herein expressed, to grant to
The Savogran Company, in the event that any
of the undersigned. decide to sell any of
their shares of Savogran Pacific Corporation

to first offer such shares for purchase by

 

Transcript of Monique, Mark

CRASC:3PECOOOOITRRICEBRE Maaumeant 363-8FiledgQOZ/e0 pRage 207 of 440

 
Monique, Mark
Rhyne Trial Master

 

Page 201
Ol The Savogran Company at the same price at

02 which such shareholders may be able to sell

03 their shares elsewhere. Do you see that?
04 A. Yes.
05 Q. Okay. So what's happening in

06 this letter is, the shareholders of Savogran
07 Pacific Corporation are agreeing that if

08 they're going to sell their shares, that

09 The Savogran Company is going to have,

10 basically, the first right to buy them.

11 A, Okay.

12 Q Do you agree with that?

13 A. Yes.

14 Q And by 1964, we saw in the

15 earlier exhibit, that The Savogran Company
16 was already a 20 percent shareholder of the
17 Savogran Pacific Corporation?

18 A, Yes.

19 Q. Okay. I think those are all
20 the questions I have.

21 MR. LEDGER: Anybody on the
22 phone?

23 - =

24 BY MS. BONNEVILLE:

 

 

 

Transcript of Monique, Mark

Caasesti i ev@Qie7sRIE-DSC DocunenttMidss Al#elOeMZD Page 208hP4330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Q. Hi, this is Jennifer
Bonneville. I have some questions. Sir,
can you hear me okay?

A. Yes.

Sir, can you hear me?
MR. LEDGER: We can hear you.
THE WITNESS: Loud and clear.
MS. BONNEVILLE: Okay. I
can't hear -- I can't hear the
witness at all.
BY MS. BONNEVILLE:

Q. My name is Jennifer

Bonneville. Can you hear me?
MR. LEDGER: Is it better now
with the witness?
MS. BONNEVILLE: Yes.
BY MS. BONNEVILLE:

Q. Sir, my name is Jennifer

Bonneville. I have some questions for you.

I just want to make sure you
understand, the same rules apply. I don't
want you to guess or speculate if you don't
know things.

When I ask you questions about

Page 202

 

Transcript of Monique, Mark

CaSask B&LBeOOLIRRRICDSSEC DBcounent Aid. -Fi|Bitedd) 94220 pRage 295 Bf 2430

 
Monique, Mark
Rhyne Trial Master

 

Page 203
Ol what you know, the you that I'm referring to

02 is Savogran. You understand that; correct?

03 A. Yes.

04 MS. BONNEVILLE: I can't hear
05 the witness at all. I don't know if
06 he responded.

07 MR. DUPONT: He said, yes.

08 (Discussion held off the

09 record.)

10 BY MS. BONNEVILLE:

11 QO. You were shown a few minutes
12 ago Exhibits 11 through 16 by Mr. DuPont.

13 Do you recall that?

14 A. No, we have to dig them out.
15 Q. Sir, I don't need you to

16 review them, but do you recall looking at

17 those documents, 11 through 16?

18 A. No. We got to dig them out
19 because I -- my brain is fried at this

20 point.

21 Q. Take your time, sir. let me

22 know when you're ready.
23 A, Okay, yeah.

24 MR. LEDGER: All right, he's

 

 

Transcript of Monique, Mark

CaeeeBi18-Gy-00197-RIC-DSC Damumenti340s8 Fit ©9/08/20 Page 10961014330

 
Monique, Mark

Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 204
got them.

THE WITNESS: We got them.

BY MS. BONNEVILLE:

QO. You haven't seen those
documents before today; correct?

A. That's correct.

QO. Is that correct, sir?

THE WITNESS: It doesn't
include the Illinois one, right?
Because that one we've seen before,
right? Didn't you have that in the
Lee case, the Illinois ones?

MR. DUPONT: I'll represent to
you that the API documents and the
Rutherford T. Johnstone document are
not -- were not exhibits to your last
deposition.

THE WITNESS: All right.

So I have not seen them
before.

BY MS. BONNEVILLE:
Q. It's fair to say that you have
no information, you being Savogran, on the

accuracy or completeness of the information

 

Transcript of Monique, Mark

Casas: B8r8ve0OLEORAICDSSC Ddocunesnit 2d -GFilEtledg 9220 PRege 296 ef 2430

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
177
18
19
20
21
22
23
24

 

Page 205
in those documents?
A. Correct.
QO. You don't know what the

background was of the documents, or what the

context was of those documents; is that

correct?
A. Correct.
QO Is that correct, sir?
A. That's correct.
QO It's fair to say you don't

know if those documents were or were not
available to Savogran at or about the time

they were created; is that correct?

A. That's correct.
QO. Am I correct that there's no
one at Savogran -- there's no one alive who

worked at Savogran in the sixties and
seventies?

A. That's correct.

QO. And, a thorough search was
done for records of Savogran regarding who
its suppliers were in the sixties and
seventies?

A. I didn't catch that question.

 

Transcript of Monique, Mark

Cease B18av00197-RIC-DSC Dunument3408s Aiies@@L220 Page 26921054830

 
Monique, Mark
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 206
Can you repeat that? I'm sorry.
Q. Sure.
A. You broke up.
Q. No problem, sir. Any time you

don't hear me, you let me know.

A. Yeah.

Q. Am I correct that Savogran
undertook a thorough search for records of
who its suppliers were in the sixties and
seventies relative to the Kutzit product?

A. Well, we have -- we have the
purchase history documents for the benzene
from '72 and '73.

Q. But you did a thorough search,
and that was the only document you found;
correct?

A. Correct.

MR. DUPONT: Objection,
misstates testimony.
BY MS. BONNEVILLE:
Q. Is that a correct statement?
COURT REPORTER: He said
"correct".

MS. BONNEVILLE: Okay. I'm

 

Transcript of Monique, Mark

Casas BiG AUC RAIPDSC DDoanmenUBel-Fi| Filenb0G02120p Rage 28 Hf 2450

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 207
not hearing the witness at all here.
THE WITNESS: Correct.
BY MS. BONNEVILLE:
Q. Okay. Thank you, sir.
Is it fair to say that there
was no one for you to ask about what the
company knew in the sixties and seventies
about the health hazards of benzene because

there's no one alive; is that correct?

A. That's correct.

Q. And there is no one for you to
ask about what you were -- you being
Savogran -~ were or were not told by your

suppliers about the health hazards of

benzene. Is that correct?
A. That's also correct.
Q. In fact, you don't know what

information was or was not provided by
suppliers of benzene, or any other products
that went into Kutzit in the sixties and
seventies; is that fair?

A. That's correct.

Q. And you don't have any

information, because of the passage of time,

 

 

Transcript of Monique, Mark

Case 3:18-¢v-00197-RIC-DSC Mormmeent40@ Filled 09/05/20 Page AgPdotak330
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 208
available to you as to what Savogran itself
knew or did not know about the health
hazards of benzene in the sixties and

seventies; correct?

A. Correct.

Q Correct, sir?

A. Correct.

Q The only information that you

have is what is in the exhibits, Exhibit 8,

as to who its suppliers were; is that

correct?
A. Correct.
Q. And this is for the time

period of '73 to '74; correct?

A. Correct.

Q. And so you don't know if the
suppliers identified in Exhibit 8, if they
supplied to Savogran in '72 or '71 or any
other time period; correct?

A. Correct.

Q. Now, based on this document, f
you don't know who created it; is that fair?

A. The -- the purchase document?

QO. Yes. Exhibit 8.

 

Transcript of Monique, Mark

CaSasé: 38:8.cOODLDRBICDSC Ldocuiment Ald -Silbitled 92120 pRage 249 ef 2420

 
Monique, Mark
Rhyne Trial Master

 

Page 209
O01 A. Yeah.
02 Q. You don't know who created

03 this document; correct?

04 A. Correct. No.

05 Q Was there a response.

06 A. We don't know for sure.

O07 Q Okay. You don't know exactly

08 when it was prepared; correct?

09 A. No.

10 Q. And you don't know if the

11 person who prepared this, if it was part of
12 their job duties? You just don't know

13 anything about the circumstances of the

14 creation; is that fair?

15 MR. DUPONT: Objection.

16 Misstates testimony.

17 BY MS. BONNEVILLE:

18 Q. Sir, is that correct?
19 A. Correct.
20 Q. Okay. Now, in 1973 and '74,

21 the time frame of this Exhibit 8, there were
22 other products being produced in the
23 Norwood; Massachusetts facility; correct?

24 A. Correct. Correct.

 

 

 

Transcript of Monique, Mark

Cease avO0197-RIC-DSC Docunesnit34ase Atte OBOH20 Page 2221/4330
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Page 210
Q. How do you know that this
document relates to Kutzit?
A. Well, Kutzit was the only --
it's the only product that we know of that
contained benzene.
Q. Did you review the formulas
for the other products being made at the

Norwood, Massachusetts facility in '73 to

"74°?

A. Well, anything we could find
in the -- you know, in the record,
definitely.

Q. And do you know, based on

Exhibit 8, if Savogran was ordering a blend
of benzene and acetone, or if they were
ordering benzene and acetone and blending it
themselves? Do you know that one way or the
other?

A That I don't.

Q. Was there an answer?

A I don't. I don't know.

Q. Looking at Exhibit 8, there's
date, vendor number and order numbers.

Correct, sir, if you look at the first page,

 

 

Transcript of Monique, Mark

Casasé B8t8ve0OIORRICDSSC Ddccunesntid. -FilEleooaH2(L0P Rage 242 af 2480

 
Monique, Mark

Rhyne Trial Master

 

Page 211
Ol 123?
02 A. Yes.
03 Q. And based on your experience

04 with Savogran, you would expect for those

05 order numbers that there would have been

06 some form of purchasing paperwork that would
07 have gone with that. Is that fair?

08 A. Yes.

09 Q. And then looking at the second
10 page, 124.

11 A. Yes.

12 Q. Do you see those same order

13 numbers. And there would have been records,
14 some form paperwork when the products were
15 received; correct?

16 A. Yes.

17 Q. And none of that paperwork is
18 available anymore; correct?

19 A. That is correct.

20 Q. So whatever ~- for example,

21 AMSCO sent, when it supplied product, you

22 just don't have that information, or those
23 documents just aren't available. Correct?

24 A. Correct.

 

 

 

Transcript of Monique, Mark

Ceate31avC0197-RJIC-DSC Donumestt34088 AilitsiOBG/20 Page 22991054330
Monique, Mark
Rhyne Trial Master

 

Ol
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 212

Q. Now, Kutzit was formulated by
Savogran; correct?

A. Yes.

Q. And Savogran decided what
would go into the product and what
percentage of the components would go in the
product; correct?

A. Yes.

Q. And Savogran would have
decided who they were going to purchase from

and who they weren't going to purchase from;

correct?

A. Yes.

Q Is that correct, sir?

A. Yes.

Q I can't hear if there was an
answer.

A. Yes.

MR. DUPONT: He said yes.
BY MS. BONNEVILLE:
Q. Thank you.
Is it fair to say that the
information on how Savogran selected its

suppliers back in the sixties and the

 

Transcript of Monique, Mark

Cates6:38-8cOOD997RACGCESSC Matument 24d -8Fileited 94/220 PRagel 244 ef 4420

 
Monique, Mark

Rhyne Trial Master

 

Page 213
Ol seventies, that that information is just no
Q2 longer available.
03 A, That is correct.
04 Q. And when you started with the
05 company in 1987, you started as a chemist;
06 correct?
07 A. Yes.
08 Q. And Savogran had chemists on
09 staff prior to you being there; correct?
10 A. My -- my boss, John Gale, was
11 a chemist.
12 Q. And do you know if there was a

13 chemist before John?

14 A. No. I don't know.
15 Q. You don't know?
16 A. No. You got to remember,

17 Savogran is a really small company. I mean,
18 you guys --

19 Q. Right.

20 A. -- have different impressions
21 of who we are, I think. You know, we're --
22 we're minuscule.

23 Q. And Savogran was -~ you were

24 started on the east coast; correct?

 

 

 

Transcript of Monique, Mark

CeaseB1awG@QO01IS7-RJIC-DSC DocumenttZiass AietQwhH20 Page 239@N4930
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 214
A. Yes.
Q. Started in Massachusetts?
A. Correct.
Q. And, over time, Savogran

expanded to Illinois, Chicago, and then
there was a California location; correct?

A, Correct.

Q. And Savogran doesn't have any
record of shipping Kutzit to California in
the sixties and seventies; correct?

A. That's correct.

Q. And it doesn't have any
records of shipping Kutzit to Savogran
Pacific in the sixties and seventies.

That's right too, isn't it?

A. Correct.
Q. When you joined in 1987, was
there an industrial hygiene -- hygiene

program in place at Savogran?

A. Not -- there's a hazardous
communications program.

Q. Did that program, as far as
you can tell, predate your employment?

A. Yes.

 

Transcript of Monique, Mark

Cates: 3&-8ic0OD9B7RRGCESSC Laocument Bid -SFileted D920 PRade 204 Of ARO

 
Monique, Mark
Rhyne Trial Master

 

Page 215
O01 QO. I'm sorry, but was there a
02 response? I'm not hearing anything.
03 A. Yes.
04 Q. Do you know how long there has
05 been a HazCom or hazard communication
06 program at Savogran?
07 A. I don't.
08 Q. Savogran is owned by its
09 employees; correct?
10 A. Yes. We're a hundred percent
11 employee owned.
12 Q. And the health and safety of
13 those employees, that's important to
14 Savogran, isn't it?
15 A. Yes.
16 Q. And the health and safety of
17 its customers, that's equally important to
18 Savogran; isn't ite
19 A. Yes.
20 Q. And part of the reason that
21 Savogran has been in business for over a
22 hundred years is, it has a solid
23 understanding of its product, and how those

24 products are being used in the marketplace;

 

 

 

Transcript of Monique, Mark

Cease31Bava0l97-RIC-DSC Donwrrent3ass AiteH@VLH20 Page 289254930
Monique, Mark

Rhyne Trial Master

 

01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 216
correct?

A. Quality, reputation.

MR. DUPONT: Objection.

THE WITNESS: All of the
above.

MR. DUPONT: Vague.
Foundation.

BY MS. BONNEVILLE:
Q. And Kutzit was not the first

paint remover that Savogran developed;

correct?
A. No.
QO. Right, I'm correct?
A. It was not.
Q. It was not the first?
A. No.
Q. And Savogran has had other

paint removers since Kutzit; correct?

A. Yes.

Q. And, over time, Savogran has
changed the formulation of its products, has
reformulated its products; is that correct?

A. Yes.

MR. DUPONT: Objection, vague.

 

Transcript of Monique, Mark

Case 2A Se000997RMECMRRC Moqument 208-8FikledOQOZe0 pRageists kf2As20

 
Monique, Mark

Rhyne Trial Master

 

Page 217
O1 THE WITNESS: We just -- as a
02 matter of fact, we just reformulated
03 them last year. In other words, we
04 _-

05 BY MS. BONNEVILLE:

06 Q. There's a variety of reasons
07 why Savogran does that; correct?

08 A. Yes.

09 Q. Part of it is to make sure the
10 product was safe, make sure that you're

11 keeping up with what the market demands;

12 right?

13 A. Yes.

14 MR. DUPONT: Objection, vague.
15 THE WITNESS: Regulations --

16 BY MS. BONNEVILLE:

17 Q. I want to ask you a couple of
18 ~- I want to ask you a couple of questions
19 about the manufacture of Kutzit. You

20 indicated, at least when you started in '87,
21 that there were storage tanks, underground
22 storage tanks. Is that correct?

23 A. Yes.

24 Q. How long have those storage

 

 

 

Transcript of Monique, Mark

Ceasess1 BewvGGIe7ARIC-DSC Docunmanit3idss AftedOSdIeZD Page 23044330
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 218
tanks been in place; if you know?
A. In Norwood or in --

In Norwood.

A. -- or in California?

Q. Norwood.

A. Oh, Norwood. Well, they were
-- when I got there -- you know, I'm not

really sure. We replaced them in 2001. I
can tell you that.

Q. Okay. Do you know if that was
the first time they had been replaced?

A. I think that was the third.

Q. Do you know, were they
replaced about every 20 years or so?

A. Yes.

Q. So the third replacement would
have been 2000? The tanks probably would
have gone back to the fifties? Is that a
fair estimate?

A. It's possible.

QO. Are you aware of raw materials
being transferred between Savogran
manufacturing facilities in the sixties and

seventies?

 

Transcript of Monique, Mark

Céss8 2: 887v000297FRUIG HSC Document 208-8 File @OM/92/20 Paage 22 abi2ts30

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 219
A. No.
QO. So if a raw material like
benzene was received in Norwood, it was used

in Norwood for products?

A. Right. Well, they didn't have
the faci --

Q. Correct?

A. The company didn't have a tank

wagon to move solids around.

Q. And Savogran doesn't have any
information on who supplied raw materials to
Illinois or California in the sixties and
seventies; correct?

MR. DUPONT: Objection,
foundation.
THE WITNESS: Correct.
BY MS. BONNEVILLE:

Q. And I believe -- I think this
came out of your prior deposition, but
Savogran has no way to track whether or not
benzene, if it came from a supplier, ended
up a specific container of Kutzit; is that
correct? There's no way to trace it through

the process?

 

Transcript of Monique, Mark

Céss8 Ik&eec0lL7-RICDSC Document 408-8 FikidDesie2720 Rage Peacph4ag3o

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 220
MR. DUPONT: Objection.

Misstates testimony, lacks

foundation.

THE WITNESS: That's correct.

The company's never done lot

tracking.
BY MS. BONNEVILLE:

Q. Okay. My understanding from
Exhibit 8, when we look at page two and page
three, which were those inventory records,
they show a shipment of benzene coming in
from the different suppliers, they were then
added to the same tank before than tank was
completely empty; is that correct?

A. Yes. Yes.

Q. So there was mixing between

benzene that you received from Houghton and

benzene you received from AMSCO. Is that
correct?

AL Yes.

Q. And if we look at the first
page of Exhibit 8 -- do you have that in

front of you, sir?

A. I do.

 

Transcript of Monique, Mark

CESSES BA WMAMEY RAE BSE BECHER AbES FRdEDEHSPHeP Hage rse7brt830

 
Monique, Mark

Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 221
Q. I'm looking at the page that's
been Bates stamped Savogran 123.
A. Yes.
Q. If you look at the third --

the third entry down.

A. Yes.

QO. It looks to me like it has a
date of December Ist, '72. Do you see that
one?

A. I do.

Q. It has the word AMSCO. Do you
see that?

A. Yes.

Q. And if you look across, it
Says, not available under quantity received.
Do you see that?

A. Yes.

Q. So for that particular one, no
quantity was received. Is that a fair
interpretation?

MR. DUPONT: Objection,
foundation.
THE WITNESS: It's possible.

BY MS. BONNEVILLE:

 

Transcript of Monique, Mark

CESS FAR POOUSITRREDSE BQGungnt 266 SFiegOA/Ohe0 Paager2xBahi21530

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 222

Q. And the different
manufacturing facilities that Savogran has,
they sell products in different areas; is
that correct? Your geographic areas?

A. Yes,

MR. DUPONT: Objection. Vague
as to time.
BY MS. BONNEVILLE:

Q. And in the sixties and
seventies, the Norwood, Massachusetts
facility, it sold products on the east
coast; is that correct?

A. Yes,

Q. Do you have any reason to
believe that Savogran Norwood, Massachusetts
facility shipped products to California in
the sixties and seventies?

A. None.

Q. Do you believe it's likely
that any Savogran products that were sold in
California in the sixties and seventies
would have been manufactured by Savogran
Pacific?

MR. DUPONT: Objection, lacks

 

Transcript of Monique, Mark

CHESS ALEMEILITAREHESE Bocument 2688 Fide OSP/8H8° Paege ei WetS30

 
Monique, Mark
Rhyne Trial Master

 

Page 223
O1 foundation.
02 THE WITNESS: Yeah, I don't --
03 I don't know one way or the other.
04 There is -- there is no way of
05 knowing at this point.

06 BY MS. BONNEVILLE:

07 Q. Do you know that product

08 manufactured in the sixties and seventies in
09 Norwood, Massachusetts, those wouldn't have
10 been shipped to California. Those would

11 have been kept on the east coast; correct?

12 MR. DUPONT: Objection. That
13 assumes facts. That lacks

14 foundation. That calls for

15 speculation.

16 THE WITNESS: I don't know one
17 way or the other. There's -- there's
18 really no way of knowing at this

19 point?

20 BY MS. BONNEVILLE:

21 Q. There's just no documents
22 available; correct?

23 A. That's correct.

24 MR. DUPONT: That's also not

 

 

 

Transcript of Monique, Mark

CEASE IARROHOOSPRIECHAERE Bingument 268-SFieleaOgQ/OF/e0 PRageizrmati2teso
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 224
true.
BY MS. BONNEVILLE:
Q. And there's no one available

who has knowledge from that time frame;

correct?
A. Correct.
Q. Sir, do you know what, if any,

trade group Savogran belonged to in the
sixties and the seventies?

A. I don't. When I -- when I
came on the company in 1987 they belonged to
the National Paint and Coatings Association
and also the Associated Industries of
Massachusetts.

Q. Do you have any sense of how
long they were members of those groups?

A. I don't.

Q. Sir, that's all the questions
I have for you. Thank you for your time and
patience.

MR. DUPONT: Anyone else on
the phone?
(No response.)

MR. DUPONT: If nobody else on

 

Transcript of Monique, Mark

CEASSHAEGWRAEMARERSE BOCUMERE 2558 Fiala SOP/SHA0 Paage 276 W230

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 225
the phone has questions, I have a few
follow-ups.

MR. LEDGER: Can we take a
break for just two minutes? We'll be
right back in.

MR. DUPONT: Sure.

VIDEO TECHNICIAN: Time is
3:42. We're off the record.

(Whereupon there was a recess
in the proceeding.)

VIDEO TECHNICIAN: This is the
beginning of media unit five. We're
back on the record. The time is
3:45,

BY MR. DUPONT:

Q. All right. Mr. Monique,
Andrew DuPont again. I have some follow-up
questions.

Just for accuracy's purpose,
counsel for Ashland and American Mineral
Spirits Company, now known as Unocal, asked
you about Exhibits 11 through 16 and asked

you whether you had seen them before. Just

 

Transcript of Monique, Mark

CESS AAR POBESIARERRE BOSUHENE 6B SFidleeOA/8H80 Rage 2ringi2tss0

 
Monique, Mark

Rhyne Trial Master

 

Page 226
O1 to be clear, Exhibits 14,15 and 16 were
02 documents that you had been provided as an
03 exhibit in your deposition in 2016; is that

04 correct?

05 A. Yes.
06 Q. All right.
Q7 A. Those are the ones I asked

08 about during that --

09 Q. Yes, thanks.

10 And just for clarity as well,

11 documents that were marked as Exhibits 11

12 through 16, even though you don't have

13 knowledge outside of what's in the documents
14 about what was going on, you -- we can look

15 at the documents and determine what the

16 context of what was happening was from

17 what's written in the documents. Is that

18 fair?

19 MS. BONNEVILLE: Objection,

20 calls for speculation.

21 MR. LEDGER: Objection, calls
22 for speculation. The document speaks
23 for itself.

24 MR. HERNAN: Join.

 

 

 

Transcript of Monique, Mark

CHESS BAGMORIEMRREDSE BOCHMERt 2b FRAEDEABHEP HARE Pe PL rt s30
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 227
THE WITNESS: Yes.
BY MR. DUPONT:

Q. All right. You were asked
about the -- whether there was anybody who
is still around who worked Savogran in the
1960s and 1970s. But you have spoken to
individuals who did work for Savogran at
least during the 1970s. For example, Tom
Little was a gentleman who --

A. Right.

Q. And Mr. Little began to work

for The Savogran Company in 1972?

A. It was '72, '73 or '74. In
that range.
Q. All right. And he's an

individual that you had spoken with in the
past in order to educate yourself about
Savogran's history?

A. Right.

Q. The Exhibit 8, the purchase
records and inventory records.

A. Yes.

Q. You're familiar with the forms

of those records because you had seen them

 

Transcript of Monique, Mark

CEPSS AAR GORISITANE BSE BOCUMERE 26h 8 FikeOO RAHA Rage BPM af 24920

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 228
used at The Savogran Company?
A. Yes.
Q. And that is the type of record

that Savogran has prepared, filled out and
relied upon in the course of doing business?

A. Yes,

Q. And it was in --

MS. BONNEVILLE: Objection,
speculation. Vague as to time.
BY MR. DUPONT:

Q. And it's your understanding
that that is a -- the type of document where
Savogran would use to contemporaneously
record information about making purchases of
product, receiving product and measuring the
inventory of product?

A. Yes,

Q. All right. And that --

MS. BONNEVILLE: Objection,
calls for speculation.
BY MR. DUPONT:

Q. And there are dates where

entries were made into forms on Exhibit 8;

is that right.

 

Transcript of Monique, Mark

CEASSZBECARALPRTEBSE BeeHment sbbS FidanerseeeP rhage Psph 271830

 
Monique, Mark

Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 229

A. Yes.

Q. And it was the practice of
Savogran to enter the information on these
forms at the date that the event was
happening?

MS. BONNEVILLE: Objection.

Calls for speculation. Vague as to

time. lacks foundation.

MR. HERNAN: Join.
THE WITNESS: Yes.
BY MR. DuPONT:

Q. At or around the date
generally?

A. Yes.

Q. Okay. And even though you

don't know the specific name of the person
who wrote the information on Exhibit 8, it
is your understanding that it was an
employee of Savogran acting in the course of
their employment that would have wrote that
information out?

MR. LEDGER: Calls for

speculation.

MS. BONNEVILLE: Objection.

 

Transcript of Monique, Mark

CEASE ARP OBISIARETRRE Bingunent 266 SrifdledOA/EHe0 Peage2Rileahi2de30

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 230
Calls for speculation.
BY MR. DuPONT:
Q. And, in fact, you found those
records that are marked as Exhibit 8 because
you recognized that they were stored in a
cabinet that was kept at the desk of Ms. --

was it Kowalski?

A. Yes.

Q. Whose job it was to order
product on behalf of -- of your boss at the
time?

A. Yes.

Q. All right. And she had been

-~ she had that job before you began with
Savogran as well?

A. Yes.

QO. Do you recall when she began

-- when Ms. Helen Kowalski began to work for

Savogran?
A. Absolutely not, no.
Q. Was she somebody that began to

work at. Savogran in the 1960s?
You don't know?

A. I don't know. She had been

 

Transcript of Monique, Mark

CHRESFARAALARTEDSE BBEUMERt Abe? KdaDeHSHe Bape 32h i330

 
Monique, Mark
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 231
there a long time.
Q. She had been there a long time
A. Yeah.
Q. -- before 1987?
A. Yeah.
Q. Now, you were asked whether

Savogran had any record of shipping the
Kutzit product to California. Does Savogran
still have any record of shipping the Kutzit

product to Massachusetts during the 1960s

and 1370s?
A. No.
Q. All right.

MS. BONNEVILLE: Objection.
BY MR. DUPONT:

Q. So the fact -- but certainly
it was selling Kutzit in Massachusetts in
the 1960s and 1970s.

A. Yes.

Q. All right. So just because
you don't have record of shipping Savogran's
Kutzit product into California in the 1960s

and 1970s doesn't mean it didn't happen;

 

Transcript of Monique, Mark

CEASSIAROIVITRCRSE ROCUMSAL 84S ESOS Rane 2880 21830

 
Monique, Mark
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 232
right?
MS. BONNEVILLE: Objection.

Calls for speculation.

THE WITNESS: Yeah, I wouldn't
know.
BY MR. DUPONT:

QO. You were asked about whether
you could determine whether the benzol
acetone blend that was used in Kutzit from a
particular supplier made it into a
particular container of the Kutzit product.
Do you agree with me that if you can look at
the purchase records and the inventory
records and match up when an order of the
ninety percent benzol and 10 percent acetone
blend was received, put into inventory and
then when that inventory was used?

A. Yes.

Q. And it was the practice of
Savogran to nearly essentially deplete the
contents of the underground storage tank
that kept the particular chemical before
taking on a new shipment of it?

A. Well, the idea --

 

Transcript of Monique, Mark

CRESSIBR-GVORAEYRREDSE BEcument 2658 ridleoSP/AHe? PeAge eS 21930

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
O5
06
07

09
10
11
12
13
14
15
16
17
18
-19
20
21
22
23
24

 

08:

Page 233
MS. BONNEVILLE: Objection,
misstates testimony.
BY MR. DUPONT:
Q. All right --
A. You got to make sure you have

enough room in the tank --

Q. Okay.
A. For what you were ordering.
Q. All right. And if we look

through the inventory, we can spot instances
where the inventory is down to only, say,
for example, 115 gallons out of a five or
six thousand gallon capacity by the time a
new order comes in; correct?

A. Right.

Q. So, even though there may have
been a tiny bit of blend left in the tank
when a new shipment was received, the vast
majority came from the new shipment?

MS. BONNEVILLE: Objection,
calls for speculation.

THE WITNESS: Yeah, I don't
know if you could make that

assumption, but yeah.

 

Transcript of Monique, Mark

CEESSAAEGORIOI RHE BSE Bosument 266-8 Fikledop/eHe20 PRageeBaah24530

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
O04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 234
BY MR. DuPONT:

Q. Well, for example, if the
inventory had 115 gallons in it, you get a
shipment and then all of a sudden you have
6051 gallons in the inventory, it would be
reasonable to conclude that over 5900
gallons of the shipment came from that
particular -- 6500 gallons -- strike that.

It would be reasonable to
conclude that where you have, for example,
115 gallons of the benzene/acetone blend in
stock, and then that inventory jumps up to
6051 gallons, that over 5900 gallons of the
inventory came from that new shipment?

A. Whatever the percentage is.

Q. And then that inventory that
resulted from the new shipment is what went
into the containers of the Kutzit product
until that inventory was depleted; fair?

A. Right.

Q. So at least during that period
of time, when that inventory from the new
shipment was being used and put into the

Kutzit product, you can tell which supplier

 

Transcript of Monique, Mark

CEASE SBS-GVORQLYRNEDSE BOCuMent 2688 ridlecor/eHer pzage 238 9827830

 
Monique, Mark

Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 235
-~ which supplier's benzene/acetone blend
went into the containers?

A. Right.

MS. BONNEVILLE: Objection,
calls for speculation.
BY MR. DUPONT:

Q. We discussed the agreement
between Savogran Company and Savogran
Pacific Corporation. We discussed that that
agreement provided for Savogran Pacific
Corporation to purchase product manufactured
by The Savogran Company at the Norwood,
Massachusetts facility; correct?

A. Yes.

Q. So that is an indication that
it was at least anticipated by the two
parties that The Savogran Company would be
manufacturing product in Norwood,
Massachusetts to be sold in the western part
of the country, west of the Rockies,
including California, by Savogran Pacific
Corporation?

MR. LEDGER: Objection, calls

for speculation.

 

Transcript of Monique, Mark

CESS AA SANOSISIZTANE BSE BOCuRent 266-8 FileGOP/eH20 PRage 2B ah 24520

 
Monique, Mark
Rhyne Trial Master

 

O1
Q2
03
04
O5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 236

MS. BONNEVILLE: Objection,
calls for speculation.

THE WITNESS: It certainly
left open the opportunity. But it
doesn't necessarily mean that it ever
occurred.

BY MR. DUPONT:

QO. Okay.

A. Well, it was something -- it
was something that they were planning for.
Fair? |

MR. LEDGER: Objection, calls
for speculation.

THE WITNESS: Something that
they had written into the document,
yes.

BY MR. DUPONT:

QO. Right.

A. But again, it doesn't
necessarily mean that it actually, you know,
happened.

Q. All right. Thank you very
much.

MR. LEDGER: Anybody else on

 

Transcript of Monique, Mark

CEASS33 BEV RALPARIEBSE BSEHMENt Shes Fidlaheyserer mage 23808 241920

 
Monique, Mark
Rhyne Trial Master

 

O1
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Page 237
the phone?

(No response.)

MR. LEDGER: All right. I
think we're done.

Let's stipulate that the court
reporter will be relieved of her
duties under the California Code of
Civil Procedure.

The original deposition
transcript can be sent to my office.
I will make sure Mr. Monique has the
opportunity to review it, read it,
make any changes or corrections in it
that he feels are necessary and sign
the same as if under oath within two
weeks? Is that enough time? Is that
all right?

MR. DUPONT: I think so.

Trial is the 24th. So that will take
it out to -- yes, that will be all
right.

MR. LEDGER: Notify my office
of any changes or corrections. I

will notify all counsel of any

 

Transcript of Monique, Mark

CEPSS ABR PWOSVSIZARE ERE BAGUHENE 268 SFifaleOSA/GH@0 PaQeei2321 Qhi2#30

 
Monique, Mark

Rhyne Trial Master

 

Page 238
O1 changes or corrections within three
02 days of my receipt.
03 If for any reason the original
04 deposition transcript is unavailable
05 at the time of trial, a certified
06 unsigned copy may be used in lieu of
O07 the original. And I will maintain --
08 I will send the original back to Mr.
09 DuPont. He will maintain custody of
10 it to be produced upon reasonable
11 request at the time of trial or for
12 any other required proceeding.
13 MR. DUPONT: I stipulate to
14 the stipulation.
15 MR. LEDGER: So stipulated
16 everybody?
17 MS. FOLINO: Stipulated.
18 MS. BONNEVILLE: So
19 stipulated.
20 VIDEO TECHNICIAN: We're going
21 off the record at 3:56.
22 - - =
23 (Witness excused.)
24 - =

 

 

 

Transcript of Monique, Mark

CEASE SBE GYRALAIRIEDSE BECHER AbES Eflehorarse? mage 749-05 A4930
Monique, Mark
Rhyne Trial Master

 

Page 239

Ol . (Deposition concluded at
02 00:00 a/p.m.)
03

04

O5

06

Q7

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

Transcript of Monique, Mark

CERES TERAOBPSTAREBRE GOSHEN 268 Srila SSABHE Pagde able U4t830
Monique, Mark

Rhyne Trial Master

 

Page 240
0o1 CERTIFICATE
02
03
04 I do hereby certify that I ama

05 Notary Public in good standing, that the

06 aforesaid testimony was taken before me,

07 pursuant to notice, at the time and place

08 indicated; that said deponent was by me duly
09 sworn to tell the truth, the whole truth,

10 and nothing but the truth; that the

11 testimony of said deponent was correctly

12 recorded in machine shorthand by me and

13 thereafter transcribed under my supervision
14 with computer~aided transcription; that the
15 deposition is a true and correct record of
16 the testimony given by the witness; and that
17 I am neither of counsel nor kin to any party
18 in said action, nor interested in the
19 outcome thereof.

20 WITNESS my hand and official seal

21 this 25th day of April, 2019.

22

23

24

25 ATXnt1024016 \ATXnto <$1,Signature%>
26

27 Notary Public

28

29

30

31

32

33

34

 

 

 

Transcript of Monique, Mark

Ceaser MOIS7-RIE-BSE Becumerttiie® HilateHeA) Bage 242624330
Monique, Mark
Rhyne Trial Master

 

Page 241
O1 INSTRUCTIONS TO WITNESS
02
03 Please read your deposition over

04 carefully and make any necessary

05 corrections. You should state the reason in
06 the appropriate space on the errata sheet

07 for any corrections that are made.

08 After doing so, please sign the

09 errata sheet and date it. |

10 You are signing same subject to the
11 changes you have noted on the errata sheet,
12 which will be attached to your deposition.
13 It is imperative that you return the
14 original errata sheet to the deposing

15 attorney within thirty (30) days of receipt
16 of the deposition transcript by you. If you
17 fail to do so, the deposition transcript may
18 be deemed to be accurate and may be used in
19 court.

20

21

22

23

24

 

 

 

Transcript of Monique, Mark

CARS: FIR EOOLIGRIGCORE BYyeaUMan 448-SFilegGASO!eo PRgae124% Si24s20
Monique, Mark
Rhyne Trial Master

 

Page 242
Ol
02 ERRATA
038 = = = = =
04 PAGE LINE CHANGE
05

06 Reason for Change:

07

 

08
09 Reason for Change:

10

 

11
12 Reason for Change:

13

 

14
15 Reason for Change:

16

 

17
18 Reason for Change:

19

 

20
21 Reason for Change:

22

 

23
24 Reason for Change:
25 Job No. PA3311053

26

 

 

 

 

Transcript of Monique, Mark

Cake RWIS 7RIE-BSE BRCUMeM Sos? URSA? BASE P43PLP1330
Monique, Mark
Rhyne Trial Master

 

Page 243
O1
02 ACKNOWLEDGMENT OF DEPONENT
03 I, , do

 

04 hereby certify that I have read the

05 foregoing pages to sand that the same
06 is a correct transcription of the answers
07 given by me to the questions therein

08 propounded, except for the corrections or
09 changes in form or substance, if any, noted
10 in the attached Errata Sheet.

11

12

 

13 DATE SIGNATURE
14

15

16

17

18

19

20

21

22

23 Job No. PA3311053

24

 

 

 

Transcript of Monique, Mark

CEES TEL AOBISHARECESE BOCUMEN 468 S FRE SSABHO? PageestoUts30
